Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 1 of 421




  EXHIBIT 344
Symptoms and causes - Mayo Clinic                                                                           6/21/20, 4:02 PM
                    Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 2 of 421




    Infectious diseases
    Overview
    Infectious diseases are disorders caused by organisms — such as bacteria, viruses, fungi or
    parasites. Many organisms live in and on our bodies. They're normally harmless or even helpful.
    But under certain conditions, some organisms may cause disease.

    Some infectious diseases can be passed from person to person. Some are transmitted by
    insects or other animals. And you may get others by consuming contaminated food or water or
    being exposed to organisms in the environment.

    Signs and symptoms vary depending on the organism causing the infection, but often include
    fever and fatigue. Mild infections may respond to rest and home remedies, while some life-
    threatening infections may need hospitalization.

    Many infectious diseases, such as measles and chickenpox, can be prevented by vaccines.
    Frequent and thorough hand-washing also helps protect you from most infectious diseases.

    Symptoms
    Each infectious disease has its own specific signs and symptoms. General signs and symptoms
    common to a number of infectious diseases include:

         Fever
         Diarrhea
         Fatigue
         Muscle aches
         Coughing

    When to see a doctor

https://www.mayoclinic.org/diseases-conditions/infectious-diseases/symptoms-causes/syc-20351173?p=1              Page 1 of 5


                                                                          1                           Exhibit 344
Symptoms and causes - Mayo Clinic                                                                           6/21/20, 4:02 PM
                    Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 3 of 421
    Seek medical attention if you:

         Have been bitten by an animal
         Are having trouble breathing
         Have been coughing for more than a week
         Have severe headache with fever
         Experience a rash or swelling
         Have unexplained or prolonged fever
         Have sudden vision problems

    Causes
    Infectious diseases can be caused by:

         Bacteria. These one-cell organisms are responsible for illnesses such as strep throat,
         urinary tract infections and tuberculosis.
         Viruses. Even smaller than bacteria, viruses cause a multitude of diseases ranging from the
         common cold to AIDS.
         Fungi. Many skin diseases, such as ringworm and athlete's foot, are caused by fungi. Other
         types of fungi can infect your lungs or nervous system.
         Parasites. Malaria is caused by a tiny parasite that is transmitted by a mosquito bite. Other
         parasites may be transmitted to humans from animal feces.

    Direct contact
    An easy way to catch most infectious diseases is by coming in contact with a person or an
    animal with the infection. Infectious diseases can be spread through direct contact such as:

         Person to person. Infectious diseases commonly spread through the direct transfer of
         bacteria, viruses or other germs from one person to another. This can happen when an
         individual with the bacterium or virus touches, kisses, or coughs or sneezes on someone
         who isn't infected.

         These germs can also spread through the exchange of body fluids from sexual contact. The
         person who passes the germ may have no symptoms of the disease, but may simply be a
         carrier.

         Animal to person. Being bitten or scratched by an infected animal — even a pet — can
         make you sick and, in extreme circumstances, can be fatal. Handling animal waste can be

https://www.mayoclinic.org/diseases-conditions/infectious-diseases/symptoms-causes/syc-20351173?p=1              Page 2 of 5


                                                                          2                           Exhibit 344
Symptoms and causes - Mayo Clinic                                                                           6/21/20, 4:02 PM
                    Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 4 of 421
         hazardous, too. For example, you can get a toxoplasmosis infection by scooping your cat's
         litter box.
         Mother to unborn child. A pregnant woman may pass germs that cause infectious
         diseases to her unborn baby. Some germs can pass through the placenta or through breast
         milk. Germs in the vagina can also be transmitted to the baby during birth.

    Indirect contact
    Disease-causing organisms also can be passed by indirect contact. Many germs can linger on
    an inanimate object, such as a tabletop, doorknob or faucet handle.

    When you touch a doorknob handled by someone ill with the flu or a cold, for example, you can
    pick up the germs he or she left behind. If you then touch your eyes, mouth or nose before
    washing your hands, you may become infected.

    Insect bites
    Some germs rely on insect carriers — such as mosquitoes, fleas, lice or ticks — to move from
    host to host. These carriers are known as vectors. Mosquitoes can carry the malaria parasite or
    West Nile virus. Deer ticks may carry the bacterium that causes Lyme disease.

    Food contamination
    Disease-causing germs can also infect you through contaminated food and water. This
    mechanism of transmission allows germs to be spread to many people through a single source.
    Escherichia coli (E. coli), for example, is a bacterium present in or on certain foods — such as
    undercooked hamburger or unpasteurized fruit juice.

    Risk factors
    While anyone can catch infectious diseases, you may be more likely to get sick if your immune
    system isn't working properly. This may occur if:

         You're taking steroids or other medications that suppress your immune system, such as anti-
         rejection drugs for a transplanted organ
         You have HIV or AIDS
         You have certain types of cancer or other disorders that affect your immune system

    In addition, certain other medical conditions may predispose you to infection, including
    implanted medical devices, malnutrition and extremes of age, among others.



https://www.mayoclinic.org/diseases-conditions/infectious-diseases/symptoms-causes/syc-20351173?p=1              Page 3 of 5


                                                                          3                           Exhibit 344
Symptoms and causes - Mayo Clinic                                                                           6/21/20, 4:02 PM
                    Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 5 of 421

    Complications
    Most infectious diseases have only minor complications. But some infections — such as
    pneumonia, AIDS and meningitis — can become life-threatening. A few types of infections have
    been linked to a long-term increased risk of cancer:

         Human papillomavirus is linked to cervical cancer
         Helicobacter pylori is linked to stomach cancer and peptic ulcers
         Hepatitis B and C have been linked to liver cancer

    In addition, some infectious diseases may become silent, only to appear again in the future —
    sometimes even decades later. For example, someone who's had chickenpox may develop
    shingles much later in life.

    Prevention
    Follow these tips to decrease the risk of infection:

         Wash your hands. This is especially important before and after preparing food, before
         eating, and after using the toilet. And try not to touch your eyes, nose or mouth with your
         hands, as that's a common way germs enter the body.
         Get vaccinated. Vaccination can drastically reduce your chances of contracting many
         diseases. Make sure to keep up to date on your recommended vaccinations, as well as your
         children's.
         Stay home when ill. Don't go to work if you are vomiting, have diarrhea or have a fever.
         Don't send your child to school if he or she has these signs, either.
         Prepare food safely. Keep counters and other kitchen surfaces clean when preparing
         meals. Cook foods to the proper temperature, using a food thermometer to check for
         doneness. For ground meats, that means at least 160 F (71 C); for poultry, 165 F (74 C);
         and for most other meats, at least 145 F (63 C).

         Also promptly refrigerate leftovers — don't let cooked foods remain at room temperature for
         long periods of time.

         Practice safe sex. Always use condoms if you or your partner has a history of sexually
         transmitted infections or high-risk behavior.
         Don't share personal items. Use your own toothbrush, comb and razor. Avoid sharing
         drinking glasses or dining utensils.
         Travel wisely. If you're traveling out of the country, talk to your doctor about any special

https://www.mayoclinic.org/diseases-conditions/infectious-diseases/symptoms-causes/syc-20351173?p=1              Page 4 of 5


                                                                          4                           Exhibit 344
Symptoms and causes - Mayo Clinic                                                                                  6/21/20, 4:02 PM
                    Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 6 of 421
         vaccinations — such as yellow fever, cholera, hepatitis A or B, or typhoid fever — you may
         need.

    By Mayo Clinic Staff

    Any use of this site constitutes your agreement to the Terms and Conditions and Privacy Policy linked below.

    Terms and Conditions
    Privacy Policy
    Notice of Privacy Practices
    Notice of Nondiscrimination


    Mayo Clinic is a nonprofit organization and proceeds from Web advertising help support our mission. Mayo Clinic does
    not endorse any of the third party products and services advertised.

    Advertising and sponsorship policy
    Advertising and sponsorship opportunities


    A single copy of these materials may be reprinted for noncommercial personal use only. "Mayo," "Mayo Clinic,"
    "MayoClinic.org," "Mayo Clinic Healthy Living," and the triple-shield Mayo Clinic logo are trademarks of Mayo
    Foundation for Medical Education and Research.




    © 1998-2020 Mayo Foundation for Medical Education and Research (MFMER). All rights reserved.




https://www.mayoclinic.org/diseases-conditions/infectious-diseases/symptoms-causes/syc-20351173?p=1                     Page 5 of 5


                                                                          5                           Exhibit 344
Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 7 of 421




  EXHIBIT 345
Birth-18 Years Immunization Schedule | CDC                                                                                             6/21/20, 4:04 PM
                     Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 8 of 421




    Immunization Schedules

  Table 1. Recommended Child and Adolescent
  Immunization Schedule for ages 18 years or younger,
  United States, 2020
  Always make recommendations by determining needed vaccines based on age                                                   Get Email
  ( Table 1
          1),), determining appropriate intervals for catch-up, if needed ((Table
                                                                            Table 2
                                                                                  2),
                                                                                    ),                                      Updates
  assessing for medical indications ((Table
                                       Table 33),
                                               ), and reviewing special situations
  ( Notes
    Notes).
          ).

     Table 1. By              Table 2.                  Table 3. By              Schedule                  Parent-                Resources
     age                      Catch-up                  medical                  Changes &                 friendly               for health
                              schedule                  indications              Guidance                  schedule               care
                                                                                                                                  providers
        8.5″x11″ print color !                              Vaccines in the Child and Adolescent
        [8 pages]                                           Immunization Schedule                                       Download
                                                                                                                        Schedules
        8.5″x11″ print black and white                      Learn how to display current schedules
                                                                                                                        App
         ! [8 pages]                                        from your website.
        Compliant version of this
        schedule
  Legend


     Range of                  Range of                  Range of                   Recommended based on shared                   No
     recommended               recommended               recommended                clinical decision-making or                   recommendati
     ages for all              ages for catch-           ages for                   *can be used in this age group                on/Not
     children                  up                        certain high-                                                            applicable
                               immunization              risk groups




  Birth to 15 Months
                                                                        1        2         4                       9      12
    Vaccine                                               Birth        mo       mos       mos        6 mos        mos     mos          15 mos


    Hepatitis B                                             1st          2nd dose                                    ←3rd dose→
    (HepB)                                                 dose


https://www.cdc.gov/vaccines/schedules/hcp/imz/child-adolescent.html                                                                       Page 1 of 18


                                                                            1                                             Exhibit 345
Birth-18 Years Immunization Schedule | CDC                                                                            6/21/20, 4:04 PM
                     Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 9 of 421
    Rotavirus                                                               1st    2nd    See
    (RV) RV1 (2-dose series); RV5 (3-                                      dose   dose   notes
    dose series)


    Diphtheria, tetanus, & acellular                                        1st    2nd    3rd                           ←4th
    pertussis                                                              dose   dose   dose                          dose→
    (DTaP: <7 yrs)


    Haemophilus inﬂuenzae type b                                            1st    2nd    See                ←3rd or 4th dose,
    (Hib)                                                                  dose   dose   notes                See notes→

    Pneumococcal conjugate                                                  1st    2nd    3rd                  ←4th dose→
    (PCV13)                                                                dose   dose   dose


    Inactivated poliovirus                                                  1st    2nd                 ←3rd dose→
    (IPV: <18 yrs)                                                         dose   dose

    Inﬂuenza (IIV)                                                                          Annual vaccination 1 or 2 doses



    Inﬂuenza (LAIV)

    Measles, mumps, rubella                                                               See notes            ←1st dose→
    (MMR)


    Varicella                                                                                                  ←1st dose→
    (VAR)

    Hepatitis A                                                                           See notes         ←2-dose series, See
    (HepA)                                                                                                       notes→


    Tetanus, diphtheria, & acellular
    pertussis
    (Tdap: ≥7
            7 yrs)

    Human papillomavirus
    (HPV)

    Meningococcal                                                                               See notes
    (MenACWY-D: ≥99 mos; MenACWY-
    CRM: ≥2
          2 mos)

    Meningococcal B            (MenB)


    Pneumococcal polysaccharide
    (PPSV23)


https://www.cdc.gov/vaccines/schedules/hcp/imz/child-adolescent.html                                                      Page 2 of 18


                                                                       2                                    Exhibit 345
Birth-18 Years Immunization Schedule | CDC                                                                                 6/21/20, 4:04 PM
                    Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 10 of 421



  18 Months to 18 Years
                                                                                                      11-      13-               17-
                                                    18          19-23   2-3      4-6         7-10     12       15       16       18
    Vaccines                                        mos          mos    yrs      yrs          yrs     yrs      yrs      yrs      yrs


    Hepatitis B                                    ←3rd
    (HepB)                                        dose→

    Rotavirus
    (RV) RV1 (2-dose series); RV5
    (3-dose series)


    Diphtheria, tetanus, &                         ←4th                           5th
    acellular pertussis                           dose→                          dose
    (DTaP: <7 yrs)

    Haemophilus inﬂuenzae type
    b
    (Hib)


    Pneumococcal conjugate
    (PCV13)

    Inactivated poliovirus                         ←3rd                           4th
    (IPV: <18 yrs)                                dose→                          dose


    Inﬂuenza (IIV)                                   Annual vaccination 1 or 2 doses                Annual vaccination 1 dose only


                                                                                                    Annual vaccination 1 dose only
    Inﬂuenza (LAIV)                                                        Annual
                                                                        vaccination 1 or 2
                                                                              doses


    Measles, mumps, rubella                                                       2nd
    (MMR)                                                                        dose

    Varicella                                                                     2nd
    (VAR)                                                                        dose

    Hepatitis A                                    ← 2-dose series,
    (HepA)                                          See notes→


    Tetanus, diphtheria, &                                                                            Tdap

https://www.cdc.gov/vaccines/schedules/hcp/imz/child-adolescent.html                                                           Page 3 of 18


                                                                        3                                       Exhibit 345
Birth-18 Years Immunization Schedule | CDC                                                                         6/21/20, 4:04 PM
                    Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 11 of 421
    acellular pertussis
    (Tdap: ≥77 yrs)


    Human papillomavirus                                                                      See
    (HPV)                                                                              *     notes


    Meningococcal                                                      See notes               1st            2nd
    (MenACWY-D: ≥99 mos;                                                                      dose           dose
    MenACWY-CRM: ≥2 2 mos)


    Meningococcal B                                                                                    See notes
    (MenB)


    Pneumococcal polysaccharide                                                            See notes

    (PPSV23)




     Administer recommended vaccines if immunization history is incomplete or unknown. Do not restart or add doses to
     vaccine series for extended intervals between doses. When a vaccine is not administered at the recommended age,
     administer at a subsequent visit. The use of trade names is for identiﬁcation purposes only and does not imply
     endorsement by the ACIP or CDC.




  Notes

  Recommended Child and Adolescent Immunization Schedule for ages
  18 years or younger, United States, 2020
  For vaccine recommendations for persons 19 years of age or older, see the Recommended Adult Immunization Schedule.


  Additional information
        Consult relevant ACIP statements for detailed recommendations.
        For information on contraindications and precautions for the use of a vaccine, consult the General Best Practice
        Guidelines for Immunization and relevant ACIP statements.
        For calculating intervals between doses, 4 weeks = 28 days. Intervals of ≥4 months are determined by calendar
        months.
        Within a number range (e.g., 12–18), a dash (–) should be read as “through.”
        Vaccine doses administered ≤4 days before the minimum age or interval are considered valid. Doses of any vaccine
        administered ≥5 days earlier than the minimum age or minimum interval should not be counted as valid and should
        be repeated as age-appropriate. The repeat dose should be spaced after the invalid dose by the recommended
        minimum interval. For further details, see Table 3-1, Recommended and minimum ages and intervals between

https://www.cdc.gov/vaccines/schedules/hcp/imz/child-adolescent.html                                                   Page 4 of 18


                                                                         4                             Exhibit 345
Birth-18 Years Immunization Schedule | CDC                                                                        6/21/20, 4:04 PM
                    Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 12 of 421
        vaccine doses, in General Best Practice Guidelines for Immunization.
        Information on travel vaccine requirements and recommendations is available at wwwnc.cdc.gov/travel/.
        For vaccination of persons with immunodeﬁciencies, see Table 8-1, Vaccination of persons with primary and
        secondary immunodeﬁciencies, in General Best Practice Guidelines for Immunization, and Immunization in Special
        Clinical Circumstances (In: Kimberlin DW, Brady MT, Jackson MA, Long SS, eds. Red Book: 2018 report of the
        Committee on Infectious Diseases. 31st ed. Itasca, IL: American Academy of Pediatrics, 2018:67–111).
        For information regarding vaccination in the setting of a vaccine-preventable disease outbreak, contact your state or
        local health department.
        The National Vaccine Injury Compensation Program (VICP) is a no-fault alternative to the traditional legal system for
        resolving vaccine injury claims. All routine child and adolescent vaccines are covered by VICP except for
        pneumococcal polysaccharide vaccine (PPSV23). For more information, see
        www.hrsa.gov/vaccinecompensation/index.html " .


  Diphtheria, tetanus, and pertussis (DTaP) vaccination (minimum
  age: 6 weeks [4 years for Kinrix or Quadracel])

  Routine vaccination
        5-dose series at 2, 4, 6, 15–18 months, 4–6 years
             Prospectively: Dose 4 may be administered as early as age 12 months if at least 6 months have elapsed since
             dose 3.
              Retrospectively: A 4th dose that was inadvertently administered as early as 12 months may be counted if at
              least 4 months have elapsed since dose 3.


  Catch-up vaccination
        Dose 5 is not necessary if dose 4 was administered at age 4 years or older and at least 6 months after dose 3.
        For other catch-up guidance, see Table 2.


  Haemophilus influenzae type b vaccination
  (minimum age: 6 weeks)

  Routine vaccination
         ActHIB, Hiberix, or Pentacel: 4-dose series at 2, 4, 6, 12–15 months
         PedvaxHIB: 3-dose series at 2, 4, 12–15 months


  Catch-up vaccination
        Dose 1 at 7–11 months: Administer dose 2 at least 4 weeks later and dose 3 (ﬁnal dose) at 12–15 months or 8
        weeks after dose 2 (whichever is later).
        Dose 1 at 12–14 months: Administer dose 2 (ﬁnal dose) at least 8 weeks after dose 1.


https://www.cdc.gov/vaccines/schedules/hcp/imz/child-adolescent.html                                                  Page 5 of 18


                                                                       5                               Exhibit 345
Birth-18 Years Immunization Schedule | CDC                                                                      6/21/20, 4:04 PM
                    Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 13 of 421
        Dose 1 before 12 months and dose 2 before 15 months: Administer dose 3 (ﬁnal dose) 8 weeks after dose 2.
        2 doses of PedvaxHIB before 12 months: Administer dose 3 (ﬁnal dose) at 12–59 months and at least 8 weeks
        after dose 2.
        Unvaccinated at 15–59 months: 1 dose
        Previously unvaccinated children age 60 months or older who are not considered high risk do not require
        catch-up vaccination.
        For other catch-up guidance, see Table 2.


  Special situations
        Chemotherapy or radiation treatment:
        12–59 months
            Unvaccinated or only 1 dose before age 12 months: 2 doses, 8 weeks apart
              2 or more doses before age 12 months: 1 dose at least 8 weeks after previous dose
        Doses administered within 14 days of starting therapy or during therapy should be repeated at least 3 months after
        therapy completion.
        Hematopoietic stem cell transplant (HSCT):
           3-dose series 4 weeks apart starting 6 to 12 months after successful transplant regardless of Hib vaccination
           history
        Anatomic or functional asplenia (including sickle cell disease):
        12–59 months
            Unvaccinated or only 1 dose before age 12 months: 2 doses, 8 weeks apart
              2 or more doses before age 12 months: 1 dose at least 8 weeks after previous dose
        Unvaccinated* persons age 5 years or older
            1 dose
        Elective splenectomy:
        Unvaccinated* persons age 15 months or older
             1 dose (preferably at least 14 days before procedure)
        HIV infection:
        12–59 months
             Unvaccinated or only 1 dose before age 12 months: 2 doses, 8 weeks apart
              2 or more doses before age 12 months: 1 dose at least 8 weeks after previous dose
        Unvaccinated* persons age 5–18 years
            1 dose
        Immunoglobulin deﬁciency, early component complement deﬁciency:
        12–59 months
            Unvaccinated or only 1 dose before age 12 months: 2 doses, 8 weeks apart
              2 or more doses before age 12 months: 1 dose at least 8 weeks after previous dose

  *Unvaccinated = Less than routine series (through 14 months) OR no doses (15 months or older)




https://www.cdc.gov/vaccines/schedules/hcp/imz/child-adolescent.html                                                Page 6 of 18


                                                                       6                            Exhibit 345
Birth-18 Years Immunization Schedule | CDC                                                                         6/21/20, 4:04 PM
                    Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 14 of 421
  Hepatitis A vaccination
  (minimum age: 12 months for routine vaccination)

  Routine vaccination
        2-dose series (minimum interval: 6 months) beginning at age
        12 months


  Catch-up vaccination
        Unvaccinated persons through 18 years should complete a 2-dose series (minimum interval: 6 months).
        Persons who previously received 1 dose at age 12 months or older should receive dose 2 at least 6 months after
        dose 1.
        Adolescents 18 years and older may receive the combined HepA and HepB vaccine, Twinrix ® , as a 3-dose series (0,
        1, and 6 months) or 4-dose series (0, 7, and 21–30 days, followed by a dose at 12 months).


  International travel
        Persons traveling to or working in countries with high or intermediate endemic hepatitis A:
             Infants age 6–11 months: 1 dose before departure; revaccinate with 2 doses, separated by at least 6 months,
             between 12 and 23 months of age
              Unvaccinated age 12 months and older: Administer dose 1 as soon as travel is considered.



  Hepatitis B vaccination (minimum age: birth)

  Birth dose (monovalent HepB vaccine only)
        Mother is HBsAg-negative: 1 dose within 24 hours of birth for all medically stable infants ≥2,000 grams. Infants
        <2,000 grams: administer 1 dose at chronological age 1 month or hospital discharge.
        Mother is HBsAg-positive:
           Administer HepB vaccine and hepatitis B immune globulin (HBIG) (in separate limbs) within 12 hours of
           birth, regardless of birth weight. For infants <2,000 grams, administer 3 additional doses of vaccine (total of 4
           doses) beginning at age 1 month.
              Test for HBsAg and anti-HBs at age 9–12 months. If HepB series is delayed, test 1–2 months after ﬁnal dose.
        Mother’s HBsAg status is unknown:
           Administer HepB vaccine within 12 hours of birth, regardless of birth weight.
              For infants <2,000 grams, administer HBIG in addition to HepB vaccine (in separate limbs) within 12 hours of
              birth. Administer 3 additional doses of vaccine (total of 4 doses) beginning at age 1 month.
              Determine mother’s HBsAg status as soon as possible. If mother is HBsAg-positive, administer HBIG to infants
              ≥2,000 grams as soon as possible, but no later than 7 days of age.


  Routine series

https://www.cdc.gov/vaccines/schedules/hcp/imz/child-adolescent.html                                                   Page 7 of 18


                                                                       7                               Exhibit 345
Birth-18 Years Immunization Schedule | CDC                                                                        6/21/20, 4:04 PM
                    Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 15 of 421
        3-dose series at 0, 1–2, 6–18 months (use monovalent HepB vaccine for doses administered before age 6 weeks)
        Infants who did not receive a birth dose should begin the series as soon as feasible (see Table 2).
        Administration of 4 doses is permitted when a combination vaccine containing HepB is used after the birth dose.
        Minimum age for the ﬁnal (3rd or 4th ) dose: 24 weeks
        Minimum intervals: dose 1 to dose 2: 4 weeks / dose 2 to dose 3: 8 weeks / dose 1 to dose 3: 16 weeks (when 4
        doses are administered, substitute “dose 4” for “dose 3” in these calculations)


  Catch-up vaccination
        Unvaccinated persons should complete a 3-dose series at 0, 1–2, 6 months.
        Adolescents age 11–15 years may use an alternative 2-dose schedule with at least 4 months between doses (adult
        formulation Recombivax HB only).
        Adolescents 18 years and older may receive a 2-dose series of HepB (Heplisav-B
                                                                            Heplisav-B® ) at least 4 weeks apart.
        Adolescents 18 years and older may receive the combined HepA and HepB vaccine, Twinrix
                                                                                           Twinrix, as a 3-dose series (0, 1,
        and 6 months) or 4-dose series (0, 7, and 21–30 days, followed by a dose at 12 months).
        For other catch-up guidance, see Table 2.


  Special situations
        Revaccination is not generally recommended for persons with a normal immune status who were vaccinated as
        infants, children, adolescents, or adults.
        Revaccination may be recommended for certain populations, including:
            Infants born to HBsAg-positive mothers
              Hemodialysis patients
              Other immunocompromised persons
        For detailed revaccination recommendations, please see the HepB MMWR publications.


  Human papillomavirus vaccination (minimum age: 9 years)

  Routine and catch-up vaccination
        HPV vaccination routinely recommended at age 11–12 years (can start at age 9 years) and catch-up HPV
        vaccination recommended for all persons through age 18 years if not adequately vaccinated
        2- or 3-dose series depending on age at initial vaccination:
              Age 9 through 14 years at initial vaccination: 2-dose series at 0, 6–12 months (minimum interval: 5
              months; repeat dose if administered too soon)
              Age 15 years or older at initial vaccination: 3-dose series at 0, 1–2 months, 6 months (minimum intervals:
              dose 1 to dose 2: 4 weeks / dose 2 to dose 3: 12 weeks / dose 1 to dose 3: 5 months; repeat dose if
              administered too soon)
        If completed valid vaccination series with any HPV vaccine, no additional doses needed




https://www.cdc.gov/vaccines/schedules/hcp/imz/child-adolescent.html                                                  Page 8 of 18


                                                                       8                                Exhibit 345
Birth-18 Years Immunization Schedule | CDC                                                                      6/21/20, 4:04 PM
                    Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 16 of 421
  Special situations
        Immunocompromising conditions, including HIV infection: 3-dose series as above
        History of sexual abuse or assault: Start at age 9 years
        Pregnancy: HPV vaccination not recommended until after pregnancy; no intervention needed if vaccinated while
        pregnant; pregnancy testing not needed before vaccination


  Influenza vaccination (minimum age: 6 months [IIV], 2 years [LAIV],
  18 years [recombinant influenza vaccine, RIV])

  Routine vaccination
        Use any inﬂuenza vaccine appropriate for age and health status annually:
             2 doses, separated by at least 4 weeks, for children age 6 months–8 years who have received fewer than 2
             inﬂuenza vaccine doses before July 1, 2019, or whose inﬂuenza vaccination history is unknown (administer dose
             2 even if the child turns 9 between receipt of dose 1 and dose 2)
              1 dose for children age 6 months–8 years who have received at least 2 inﬂuenza vaccine doses before July 1,
              2019
              1 dose for all persons age 9 years and older
        For the 2020–21 season, see the 2020–21 ACIP inﬂuenza vaccine recommendations.


  Special situations
        Egg allergy, hives only
                           only: Any inﬂuenza vaccine appropriate for age and health status annually
        Egg allergy with symptoms other than hives (e.g., angioedema, respiratory distress, need for emergency
        medical services or epinephrine): Any inﬂuenza vaccine appropriate for age and health status annually in medical
        setting under supervision of health care provider who can recognize and manage severe allergic reactions
        LAIV should not be used in persons with the following conditions or situations:
            History of severe allergic reaction to a previous dose of any inﬂuenza vaccine or to any vaccine component
            (excluding egg, see details above)
              Receiving aspirin or salicylate-containing medications
              Age 2–4 years with history of asthma or wheezing
              Immunocompromised due to any cause (including medications and HIV infection)
              Anatomic or functional asplenia
              Cochlear implant
              Cerebrospinal ﬂuid-oropharyngeal communication
              Close contacts or caregivers of severely immunosuppressed persons who require a protected environment
              Pregnancy
              Received inﬂuenza antiviral medications within the previous 48 hours




https://www.cdc.gov/vaccines/schedules/hcp/imz/child-adolescent.html                                                Page 9 of 18


                                                                       9                             Exhibit 345
Birth-18 Years Immunization Schedule | CDC                                                                      6/21/20, 4:04 PM
                    Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 17 of 421
  Measles, mumps, and rubella vaccination (minimum age: 12 months
  for routine vaccination)

  Routine vaccination
        2-dose series at 12–15 months, 4–6 years
        Dose 2 may be administered as early as 4 weeks after dose 1.


  Catch-up vaccination
        Unvaccinated children and adolescents: 2-dose series at least 4 weeks apart
        The maximum age for use of MMRV is 12 years.


  Special situations
  International travel

        Infants age 6–11 months: 1 dose before departure; revaccinate with 2-dose series with dose 1 at 12–15 months
        (12 months for children in high-risk areas) and dose 2 as early as 4 weeks later.
        Unvaccinated children age 12 months and older: 2-dose series at least 4 weeks apart before departure



  Meningococcal serogroup A,C,W,Y vaccination (minimum age: 2
  months [MenACWY-CRM, Menveo], 9 months [MenACWY-D,
  Menactra])

  Routine vaccination
        2-dose series at 11–12 years, 16 years


  Catch-up vaccination
        Age 13–15 years: 1 dose now and booster at age 16–18 years (minimum interval: 8 weeks)
        Age 16–18 years: 1 dose


  Special situations
  Anatomic or functional asplenia (including sickle cell disease), HIV infection, persistent complement
  component deﬁciency, complement inhibitor (e.g., eculizumab, ravulizumab) use:

        Menveo
           Dose 1 at age 8 weeks: 4-dose series at 2, 4, 6, 12 months
              Dose 1 at age 7–23 months: 2-dose series (dose 2 at least 12 weeks after dose 1 and after age 12 months)



https://www.cdc.gov/vaccines/schedules/hcp/imz/child-adolescent.html                                               Page 10 of 18


                                                                       10                            Exhibit 345
Birth-18 Years Immunization Schedule | CDC                                                                         6/21/20, 4:04 PM
                    Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 18 of 421
              Dose 1 at age 24 months or older: 2-dose series at least 8 weeks apart
        Menactra
           Persistent complement component deﬁciency or complement inhibitor use:
                Age 9–23 months: 2-dose series at least 12 weeks apart
                     Age 24 months or older: 2-dose series at least 8 weeks apart
              Anatomic or functional asplenia, sickle cell disease, or HIV infection:
                  Age 9–23 months: Not recommended
                     Age 24 months or older: 2-dose series at least 8 weeks apart
                     Menactra must be administered at least 4 weeks after completion of PCV13 series.

  Travel in countries with hyperendemic or epidemic meningococcal disease, including countries in the
  African meningitis belt or during the Hajj:

        Children less than age 24 months:
             Menveo (age 2–23 months):
                  Dose 1 at 8 weeks: 4-dose series at 2, 4, 6, 12 months
                     Dose 1 at 7–23 months: 2-dose series (dose 2 at least 12 weeks after dose 1 and after age 12 months)
              Menactra (age 9–23 months):
                 2-dose series (dose 2 at least 12 weeks after dose 1; dose 2 may be administered as early as 8 weeks after
                 dose 1 in travelers)
        Children age 2 years or older: 1 dose Menveo or Menactra


  First-year college students who live in residential housing (if not previously vaccinated at age 16 years or
  older) or military recruits:

        1 dose Menveo or Menactra

  Adolescent vaccination of children who received MenACWY prior to age 10 years:

        Children for whom boosters are recommended because of an ongoing increased risk of meningococcal disease
        (e.g., those with complement deﬁciency, HIV, or asplenia): Follow the booster schedule for persons at increased risk
        (see below).
        Children for whom boosters are not recommended (e.g., those who received a single dose for travel to a
        country where meningococcal disease is endemic): Administer MenACWY according to the recommended
        adolescent schedule with dose 1 at age 11–12 years and dose 2 at age 16 years.

  Note: Menactra should be administered either before or at the same time as DTaP. For MenACWY booster dose
  recommendations for groups listed under “Special situations” and in an outbreak setting and for additional
  meningococcal vaccination information, see meningococcal MMWR publications.


  Meningococcal serogroup B vaccination (minimum age: 10 years
  [MenB-4C, Bexsero; MenB-FHbp, Trumenba])

https://www.cdc.gov/vaccines/schedules/hcp/imz/child-adolescent.html                                                  Page 11 of 18


                                                                       11                               Exhibit 345
Birth-18 Years Immunization Schedule | CDC                                                                       6/21/20, 4:04 PM
                    Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 19 of 421
  Shared Clinical Decision-Making
        Adolescents not at increased risk age 16–23 years (preferred age 16–18 years) based on shared clinical decision-
        making:
            Bexsero: 2-dose series at least 1 month apart
              Trumenba: 2-dose series at least 6 months apart; if dose 2 is administered earlier than 6 months, administer a
              3rd dose at least 4 months after dose 2.


  Special situations
  Anatomic or functional asplenia (including sickle cell disease), persistent complement component deﬁciency,
  complement inhibitor (e.g., eculizumab, ravulizumab) use:

        Bexsero: 2-dose series at least 1 month apart
        Trumenba: 3-dose series at 0, 1–2, 6 months

  Bexsero and Trumenba are not interchangeable; the same product should be used for all doses in a series. For MenB
  booster dose recommendations for groups listed under “Special situations” and in an outbreak setting and for
  additional meningococcal vaccination information, see ACIP Recommendations.


  Pneumococcal vaccination (minimum age: 6 weeks [PCV13], 2 years
  [PPSV23])

  Routine vaccination with PCV13
        4-dose series at 2, 4, 6, 12–15 months


  Catch-up vaccination with PCV13
        1 dose for healthy children age 24–59 months with any incomplete* PCV13 series
        For other catch-up guidance, see Table 2.


  Special situations
  High-risk conditions below: When both PCV13 and PPSV23 are indicated, administer PCV13 ﬁrst. PCV13 and
  PPSV23 should not be administered during the same visit.

  Chronic heart disease (particularly cyanotic congenital heart disease and cardiac failure), chronic lung
  disease (including asthma treated with high-dose, oral corticosteroids), diabetes mellitus:

  Age 2–5 years
      Any incomplete* series with:
           3 PCV13 doses: 1 dose PCV13 (at least 8 weeks after any prior PCV13 dose)
              Less than 3 PCV13 doses: 2 doses PCV13 (8 weeks after the most recent dose and administered 8 weeks apart)



https://www.cdc.gov/vaccines/schedules/hcp/imz/child-adolescent.html                                                Page 12 of 18


                                                                       12                            Exhibit 345
Birth-18 Years Immunization Schedule | CDC                                                                     6/21/20, 4:04 PM
                    Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 20 of 421
        No history of PPSV23: 1 dose PPSV23 (at least 8 weeks after any prior PCV13 dose)


  Age 6–18 years
      No history of PPSV23: 1 dose PPSV23 (at least 8 weeks after any prior PCV13 dose)

  Cerebrospinal ﬂuid leak, cochlear implant:


  Age 2–5 years
      Any incomplete* series with:
           3 PCV13 doses: 1 dose PCV13 (at least 8 weeks after any prior PCV13 dose)
              Less than 3 PCV13 doses: 2 doses PCV13 (8 weeks after the most recent dose and administered 8 weeks apart)
        No history of PPSV23: 1 dose PPSV23 (at least 8 weeks after any prior PCV13 dose)


  Age 6–18 years
      No history of either PCV13 or PPSV23: 1 dose PCV13, 1 dose PPSV23 at least 8 weeks later
        Any PCV13 but no PPSV23: 1 dose PPSV23 at least 8 weeks after the most recent dose of PCV13
        PPSV23 but no PCV13: 1 dose PCV13 at least 8 weeks after the most recent dose of PPSV23


  Sickle cell disease and other hemoglobinopathies; anatomic or functional asplenia; congenital or acquired
  immunodeﬁciency; HIV infection; chronic renal failure; nephrotic syndrome; malignant neoplasms,
  leukemias, lymphomas, Hodgkin disease, and other diseases associated with treatment with
  immunosuppressive drugs or radiation therapy; solid organ transplantation; multiple myeloma:

  Age 2–5 years
      Any incomplete* series with:
           3 PCV13 doses: 1 dose PCV13 (at least 8 weeks after any prior PCV13 dose)
              Less than 3 PCV13 doses: 2 doses PCV13 (8 weeks after the most recent dose and administered 8 weeks apart)
        No history of PPSV23: 1 dose PPSV23 (at least 8 weeks after any prior PCV13 dose) and a 2nd dose of PPSV23 5 years
        later

  Age 6–18 years
      No history of either PCV13 or PPSV23: 1 dose PCV13, 2 doses PPSV23 (dose 1 of PPSV23 administered 8 weeks after
      PCV13 and dose 2 of PPSV23 administered at least 5 years after dose 1 of PPSV23)
        Any PCV13 but no PPSV23: 2 doses PPSV23 (dose 1 of PPSV23 administered 8 weeks after the most recent dose of
        PCV13 and dose 2 of PPSV23 administered at least 5 years after dose 1 of PPSV23)
        PPSV23 but no PCV13: 1 dose PCV13 at least 8 weeks after the most recent PPSV23 dose and a 2nd dose of PPSV23
        administered 5 years after dose 1 of PPSV23 and at least 8 weeks after a dose of PCV13

  Chronic liver disease, alcoholism:


  Age 6–18 years
      No history of PPSV23: 1 dose PPSV23 (at least 8 weeks after any prior PCV13 dose)




https://www.cdc.gov/vaccines/schedules/hcp/imz/child-adolescent.html                                              Page 13 of 18


                                                                       13                           Exhibit 345
Birth-18 Years Immunization Schedule | CDC                                                                         6/21/20, 4:04 PM
                    Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 21 of 421
  *Incomplete series = Not having received all doses in either the recommended series or an age-appropriate catch-up
  series. See Tables 8, 9, and 11 in the ACIP pneumococcal vaccine recommendations ! [24 pages] for complete schedule
  details.


  Poliovirus vaccination (minimum age: 6 weeks)

  Routine vaccination
        4-dose series at ages 2, 4, 6–18 months, 4–6 years; administer the ﬁnal dose at or after age 4 years and at least 6
        months after the previous dose.
        4 or more doses of IPV can be administered before age 4 years when a combination vaccine containing IPV is used.
        However, a dose is still recommended at or after age 4 years and at least 6 months after the previous dose.


  Catch-up vaccination
        In the ﬁrst 6 months of life, use minimum ages and intervals only for travel to a polio-endemic region or during an
        outbreak.
        IPV is not routinely recommended for U.S. residents 18 years and older.


  Series containing oral polio vaccine (OPV)
                                       (OPV), either mixed OPV-IPV or OPV-only series:

        Total number of doses needed to complete the series is the same as that recommended for the U.S. IPV schedule.
        See Guidance for Assessment of Poliovirus Vaccination Status and Vaccination of Children Who Have Received
        Poliovirus Vaccine Outside the United States.
        Only trivalent OPV (tOPV) counts toward the U.S. vaccination requirements.
             Doses of OPV administered before April 1, 2016, should be counted (unless speciﬁcally noted as administered
             during a campaign).
              Doses of OPV administered on or after April 1, 2016, should not be counted.
              For guidance to assess doses documented as “OPV,” see Errata: Vol. 66, No. 1.
        For other catch-up guidance, see Table 2.



  Rotavirus vaccination (minimum age: 6 weeks)

  Routine vaccination
        Rotarix: 2-dose series at 2 and 4 months
        RotaTeq: 3-dose series at 2, 4, and 6 months
        If any dose in the series is either RotaTeq or unknown, default to 3-dose series.


  Catch-up vaccination
        Do not start the series on or after age 15 weeks, 0 days.
        The maximum age for the ﬁnal dose is 8 months, 0 days.

https://www.cdc.gov/vaccines/schedules/hcp/imz/child-adolescent.html                                                  Page 14 of 18


                                                                       14                               Exhibit 345
Birth-18 Years Immunization Schedule | CDC                                                                       6/21/20, 4:04 PM
                    Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 22 of 421
        For other catch-up guidance, see Table 2.


  Tetanus, diphtheria, and pertussis (Tdap) vaccination (minimum
  age: 11 years for routine vaccination, 7 years for catch-up
  vaccination)

  Routine vaccination
        Adolescents age 11–12 years: 1 dose Tdap
        Pregnancy: 1 dose Tdap during each pregnancy, preferably in early part of gestational weeks 27–36
        Tdap may be administered regardless of the interval since the last tetanus- and diphtheria-toxoid-containing
        vaccine.


  Catch-up vaccination
        Adolescents age 13–18 years who have not received Tdap: 1 dose Tdap, then Td or Tdap booster every 10
        years
        Persons age 7–18 years not fully vaccinated* with DTaP: 1 dose Tdap as part of the catch-up series
        (preferably the ﬁrst dose); if additional doses are needed, use Td or Tdap.
        Tdap administered at 7–10 years
            Children age 7–9 years who receive Tdap should receive the routine Tdap dose at age 11–12 years.
              Children age 10 years who receive Tdap do not need to receive the routine Tdap dose at age 11–12 years.
        DTaP inadvertently administered at or after age 7 years:
            Children age 7–9 years: DTaP may count as part of catch-up series. Routine Tdap dose at age 11–12 years
            should be administered.
              Children age 10–18 years: Count dose of DTaP as the adolescent Tdap booster.
        For other catch-up guidance, see Table 2.
        For information on use of Tdap or Td as tetanus prophylaxis in wound management, see Prevention of Pertussis,
        Tetanus, and Diphtheria with Vaccines in the United States: Recommendations of the Advisory Committee on
        Immunization Practices (ACIP).

  *Fully vaccinated = 5 valid doses of DTaP OR 4 valid doses of DTaP if dose 4 was administered at age 4 years or older.


  Varicella vaccination (minimum age: 12 months)

  Routine vaccination
        2-dose series at 12–15 months, 4–6 years
        Dose 2 may be administered as early as 3 months after dose 1 (a dose administered after a 4-week interval may be
        counted).




https://www.cdc.gov/vaccines/schedules/hcp/imz/child-adolescent.html                                                Page 15 of 18


                                                                       15                            Exhibit 345
Birth-18 Years Immunization Schedule | CDC                                                                   6/21/20, 4:04 PM
                    Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 23 of 421
  Catch-up vaccination
        Ensure persons age 7–18 years without evidence of immunity (see MMWR ! [48 pages]) have 2-dose series:
            Age 7–12 years: routine interval: 3 months (a dose administered after a 4-week interval may be counted)
              Age 13 years and older: routine interval: 4–8 weeks (minimum interval: 4 weeks)
              The maximum age for use of MMRV is 12 years.




  Vaccines in the Child and Adolescent Immunization Schedule
                                       Vaccines                             Abbreviations          Trade Names


    Diphtheria, tetanus, and acellular pertussis vaccine                        DTaP                 Daptacel®
                                                                                                     Infanrix®


    Diphtheria, tetanus vaccine                                                  DT               No Trade Name


    Haemophilus inﬂuenzae type B vaccine                                      Hib (PRP-T)             ActHIB®
                                                                            Hib (PRP-OMP)            Hiberix®
                                                                                                    PedvaxHIB®


    Hepatitis A vaccine                                                         HepA                  Havrix®
                                                                                                      Vaqta®


    Hepatitis B vaccine                                                         HepB                 Engerix-B®
                                                                                                  Recombivax HB®


    Human papillomavirus vaccine                                                HPV                  Gardasil 9®


    Inﬂuenza vaccine (inactivated)                                               IIV                  Multiple


    Inﬂuenza vaccine (live, attenuated)                                         LAIV            FluMist® Quadrivalent


    Measles, mumps, and rubella vaccine                                         MMR                  M-M-R® II


    Meningococcal serogroups A, C, W, Y vaccine                              MenACWY-D               Menactra®
                                                                            MenACWY-CRM              Menveo®


    Meningococcal serogroup B vaccine                                         MenB-4C                Bexsero®
                                                                             MenB-FHbp              Trumenba®


    Pneumococcal 13-valent conjugate vaccine                                   PCV13                Prevnar 13®


    Pneumococcal 23-valent polysaccharide vaccine                              PPSV23             Pneumovax® 23

https://www.cdc.gov/vaccines/schedules/hcp/imz/child-adolescent.html                                               Page 16 of 18


                                                                       16                         Exhibit 345
Birth-18 Years Immunization Schedule | CDC                                                                                    6/21/20, 4:04 PM
                    Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 24 of 421


    Poliovirus vaccine (inactivated)                                                       IPV                        IPOL®

    Rotavirus vaccine                                                                     RV1                       Rotarix®
                                                                                          RV5                       RotaTeq®


    Tetanus, diphtheria, and acellular pertussis vaccine                                  Tdap                       Adacel®
                                                                                                                    Boostrix®


    Tetanus and diphtheria vaccine                                                         Td                       Tenivac®
                                                                                                                    TDvax™


    Varicella vaccine                                                                     VAR                       Varivax®



  Combination Vaccines
  (Use combination vaccines instead of separate injections when appropriate)


                                                Vaccines                                          Abbreviations        Trade Names


    DTaP, hepatitis B, and inactivated poliovirus vaccine                                         DTaP-HepB-IPV            Pediarix®


    DTaP, inactivated poliovirus, and Haemophilus inﬂuenzae type B vaccine                         DTaP-IPV/Hib            Pentacel®


    DTaP and inactivated poliovirus vaccine                                                           DTaP-IPV              Kinrix®
                                                                                                                           Quadracel®


    Measles, mumps, rubella, and varicella vaccines                                                    MMRV                ProQuad®


  This schedule is recommended by the Advisory Committee on Immunization Practices (ACIP) and approved by the Centers for Disease
  Control and Prevention (CDC), American Academy of Pediatrics (AAP " ), American Academy of Family Physicians (AAFP " ), American
  College of Obstetricians and Gynecologists (ACOG " ), and American College of Nurse-Midwives (ACNM " ).


  The comprehensive summary of the ACIP recommended changes made to the child and adolescent immunization schedule can be found
  in the February 6, 2020 MMWR.


  Report


        Suspected cases of reportable vaccine-preventable diseases or outbreaks to your state or local health department
        Clinically signiﬁcant adverse events to the Vaccine Adverse Event Reporting System (VAERS) at www.vaers.hhs.gov or (800-822-7967)


  Helpful information


        Complete ACIP recommendations



https://www.cdc.gov/vaccines/schedules/hcp/imz/child-adolescent.html                                                             Page 17 of 18


                                                                       17                                        Exhibit 345
Birth-18 Years Immunization Schedule | CDC                                                                                        6/21/20, 4:04 PM
                    Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 25 of 421
        General Best Practice Guidelines for Immunization
        Outbreak information (including case identiﬁcation and outbreak response), see Manual for the Surveillance of Vaccine-Preventable
        Diseases


                                                                                                            Page last reviewed: February 3, 2020
                                                                       Content source: National Center for Immunization and Respiratory Diseases




https://www.cdc.gov/vaccines/schedules/hcp/imz/child-adolescent.html                                                                  Page 18 of 18


                                                                       18                                            Exhibit 345
Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 26 of 421




   EXHIBIT 346
Adult Immunization Schedule by Vaccine and Age Group | CDC                                                                       6/21/20, 4:05 PM
                    Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 27 of 421




    Immunization Schedules

  Table 1. Recommended Adult Immunization Schedule
  for ages 19 years or older, United States, 2020
  Always make recommendations by determining needed vaccines based on age                                               Get Email
  ( Table 1
          1),
            ), assessing for medical conditions and other indications ((Table
                                                                        Table 2
                                                                              2),
                                                                                ), and                                  Updates
  reviewing special situations ((Notes
                                  Notes).
                                        ).


     Table 1. By              Table 2. By               Schedule               Resources               Resources            Download
     age                      indications               Changes &              for health              for adults           schedules
                                                        Guidance               care                                         app
        8.5″x11″ print color !                               Vaccines in the Adult Immunization
        [6 pages]                                            Schedule                                               Download
                                                                                                                    Schedules
        8.5″x11″ print black and white                       Learn how to display current schedules
                                                                                                                    App
         ! [6 pages]                                         from your website.
        Compliant version of this                            Hard copies of the schedule are available
        schedule                                             for free using the CDC-info on Demand
                                                             order form.
  Legend


     Recommended vaccination for adults who meet age                           Recommended vaccination for adults            Recommende
     requirement, lack documentation of vaccination, or lack                   with an additional risk factor or             d vaccination
     evidence of past infection                                                another indication                            based on
                                                                                                                             shared clinical
                                                                                                                             decision-
                                                                                                                             making



     No
     recommendati
     on/Not
     applicable



                                                                                                                    50-64
            Vaccine                                19-26 years                           27-49 years                years        65 years
                                                                                                                                ≥65


    Inﬂuenza                                                                           1 dose annually
    inactivated (IIV) or

https://www.cdc.gov/vaccines/schedules/hcp/imz/adult.html                                                                             Page 1 of 11


                                                                         1                                            Exhibit 346
Adult Immunization Schedule by Vaccine and Age Group | CDC                                                                   6/21/20, 4:05 PM
                    Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 28 of 421
    Inﬂuenza
    recombinant (RIV)




    Inﬂuenza live                                                                       1 dose annually
    attenuated
    (LAIV)


    Tetanus,                                                  1 dose Tdap, then Td or Tdap booster every 10 yrs
    diphtheria,
    pertussis
    (Tdap or Td)


    Measles, mumps,                   1 or 2 doses depending on indication (if born in 1957 or later)
    rubella
    (MMR)


    Varicella                                       2 doses (if born in 1980 or later)                             2 doses
    (VAR)


    Zoster                                                                                                              2 doses
    recombinant
    (RZV) (preferred)




    Zoster live                                                                                                          1 dose
    (ZVL)

    Human                          2 or 3 doses depending on age at initial           27 through 45
    papillomavirus                         vaccination or condition                       years
    (HPV)


    Pneumococcal                                                             1 dose
    conjugate                                                                                                             65 years
    (PCV13)                                                                                                              and older


    Pneumococcal                                             1 or 2 doses depending on indication                            1 dose
    polysaccharide
    (PPSV23)


    Hepatitis A                                                      2 or 3 doses depending on vaccine
    (HepA)


    Hepatitis B                                                      2 or 3 doses depending on vaccine


https://www.cdc.gov/vaccines/schedules/hcp/imz/adult.html                                                                        Page 2 of 11


                                                                         2                                        Exhibit 346
Adult Immunization Schedule by Vaccine and Age Group | CDC                                                             6/21/20, 4:05 PM
                    Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 29 of 421
    (HepB)


    Meningococcal A,                       1 or 2 doses depending on indication, see notes for booster recommendations
    C, W, Y
    (MenACWY)

    Meningococcal B                                                      2 or 3 doses depending on vaccine and indication, see
    (MenB)                                                               notes for booster recommendations


                                          19 through 23 years


    Haemophilus                                                 1 or 3 doses depending on indication
    inﬂuenzae type b
    (Hib)




     Administer recommended vaccines if vaccination history is incomplete or unknown. Do not restart or add doses to
     vaccine series if there are extended intervals between doses. The use of trade names is for identiﬁcation purposes
     only and does not imply endorsement by the ACIP or CDC.




  Notes

  Recommended Adult Immunization Schedule for ages 19 years or
  older, United States, 2020
  For vaccine recommendations for persons age 0 through 18 years, see the Child and Adolescent Immunization Schedule.



  Haemophilus influenzae type b vaccination

  Special situations
        Anatomical or functional asplenia (including sickle cell disease)
                                                                      disease): 1 dose if previously did not receive Hib; if
        elective splenectomy, 1 dose, preferably at least 14 days before splenectomy
        Hematopoietic stem cell transplant (HSCT): 3-dose series 4 weeks apart starting 6–12 months after successful
        transplant, regardless of Hib vaccination history


  Hepatitis A vaccination

  Routine vaccination
        Not at risk but want protection from hepatitis A (identiﬁcation of risk factor not required): 2-dose series HepA


https://www.cdc.gov/vaccines/schedules/hcp/imz/adult.html                                                                  Page 3 of 11


                                                                     3                                      Exhibit 346
Adult Immunization Schedule by Vaccine and Age Group | CDC                                                             6/21/20, 4:05 PM
                    Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 30 of 421
        (Havrix 6–12 months apart or Vaqta 6–18 months apart [minimum interval: 6 months]) or 3-dose series HepA-HepB
        (Twinrix at 0, 1, 6 months [minimum intervals: 4 weeks between doses 1 and 2, 5 months between doses 2 and 3])


  Special situations
        At risk for hepatitis A virus infection
                                      infection: 2-dose series HepA or 3-dose series HepA-HepB as above
             Chronic liver disease (e.g., persons with hepatitis B, hepatitis C, cirrhosis, fatty liver disease, alcoholic liver
             disease, autoimmune hepatitis, alanine aminotransferase [ALT] or aspartate aminotransferase [AST] level
             greater than twice the upper limit of normal)
              HIV infection
              Men who have sex with men
              Injection or noninjection drug use
              Persons experiencing homelessness
              Work with hepatitis A virus in research laboratory or with nonhuman primates with hepatitis A virus
              infection
              Travel in countries with high or intermediate endemic hepatitis A
              Close, personal contact with international adoptee (e.g., household or regular babysitting) in ﬁrst 60 days
              after arrival from country with high or intermediate endemic hepatitis A (administer dose 1 as soon as adoption
              is planned, at least 2 weeks before adoptee’s arrival)
              Pregnancy if at risk for infection or severe outcome from infection during pregnancy
              Settings for exposure, including health care settings targeting services to injection or noninjection drug
              users or group homes and nonresidential day care facilities for developmentally disabled persons (individual
              risk factor screening not required)


  Hepatitis B vaccination

  Routine vaccination
        Not at risk but want protection from hepatitis B (identiﬁcation of risk factor not required): 2- or 3-dose series
        (2-dose series Heplisav-B at least 4 weeks apart [2-dose series HepB only applies when 2 doses of Heplisav-B are
        used at least 4 weeks apart] or 3-dose series Engerix-B or Recombivax HB at 0, 1, 6 months [minimum intervals: 4
        weeks between doses 1 and 2, 8 weeks between doses 2 and 3, 16 weeks between doses 1 and 3]) or 3-dose series
        HepA-HepB (Twinrix at 0, 1, 6 months [minimum intervals: 4 weeks between doses 1 and 2, 5 months between doses
        2 and 3])


  Special situations
        At risk for hepatitis B virus infection: 2-dose (Heplisav-B) or 3-dose (Engerix-B, Recombivax HB) series or 3-dose
        series HepA-HepB (Twinrix) as above
             Chronic liver disease (e.g., persons with hepatitis C, cirrhosis, fatty liver disease, alcoholic liver disease,
             autoimmune hepatitis, alanine aminotransferase [ALT] or aspartate aminotransferase [AST] level greater than
             twice upper limit of normal)
              HIV infection


https://www.cdc.gov/vaccines/schedules/hcp/imz/adult.html                                                                  Page 4 of 11


                                                                 4                                         Exhibit 346
Adult Immunization Schedule by Vaccine and Age Group | CDC                                                        6/21/20, 4:05 PM
                    Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 31 of 421
              Sexual exposure risk (e.g., sex partners of hepatitis B surface antigen [HBsAg]-positive persons; sexually
              active persons not in mutually monogamous relationships; persons seeking evaluation or treatment for a
              sexually transmitted infection; men who have sex with men)
              Current or recent injection drug use
              Percutaneous or mucosal risk for exposure to blood (e.g., household contacts of HBsAg-positive persons;
              residents and staﬀ of facilities for developmentally disabled persons; health care and public safety personnel
              with reasonably anticipated risk for exposure to blood or blood-contaminated body ﬂuids; hemodialysis,
              peritoneal dialysis, home dialysis, and predialysis patients; persons with diabetes mellitus age younger than 60
              years and, at discretion of treating clinician, those age 60 years or older)
              Incarcerated persons
              Travel in countries with high or intermediate endemic hepatitis B
              Pregnancy if at risk for infection or severe outcome from infection during pregnancy. Heplisav-B not currently
              recommended due to lack of safety data in pregnant women


  Human papillomavirus vaccination

  Routine vaccination
        HPV vaccination recommended for all adults through age 26 years: 2- or 3-dose series depending on age at
        initial vaccination or condition:
              Age 15 years or older at initial vaccination: 3-dose series at 0, 1–2, 6 months (minimum intervals: 4 weeks
              between doses 1 and 2/12 weeks between doses 2 and 3/5 months between doses 1 and 3; repeat dose if
              administered too soon)
              Age 9 through 14 years at initial vaccination and received 1 dose or 2 doses less than 5 months
              apart: 1 dose
              Age 9 through 14 years at initial vaccination and received 2 doses at least 5 months apart: HPV
              vaccination complete, no additional dose needed.
        If completed valid vaccination series with any HPV vaccine, no additional doses needed


  Shared clinical decision-making
        Age 27 through 45 years based on shared clinical decision-making:
            2- or 3-dose series as above


  Special situations
        Pregnancy through age 26 yearsyears: HPV vaccination not recommended until after pregnancy; no intervention
        needed if vaccinated while pregnant; pregnancy testing not needed before vaccination


  Influenza vaccination

  Routine vaccination

https://www.cdc.gov/vaccines/schedules/hcp/imz/adult.html                                                             Page 5 of 11


                                                                5                                      Exhibit 346
Adult Immunization Schedule by Vaccine and Age Group | CDC                                                       6/21/20, 4:05 PM
                    Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 32 of 421
        Persons age 6 months or older
                                older: 1 dose any inﬂuenza vaccine appropriate for age and health status annually
        For additional guidance, see www.cdc.gov/ﬂu/professionals/index.htm


  Special situations
        Egg allergy, hives only
                           only: 1 dose any inﬂuenza vaccine appropriate for age and health status annually
        Egg allergy more severe than hives (e.g., angioedema, respiratory distress): 1 dose any inﬂuenza vaccine
        appropriate for age and health status annually in medical setting under supervision of health care provider who can
        recognize and manage severe allergic reactions
        LAIV should not be used in persons with the following conditions or situations:
            History of severe allergic reaction to any vaccine component (excluding egg) or to a previous dose of any
            inﬂuenza vaccine
              Immunocompromised due to any cause (including medications and HIV infection)
              Anatomic or functional asplenia
              Cochlear implant
              Cerebrospinal ﬂuid-oropharyngeal communication
              Close contacts or caregivers of severely immunosuppressed persons who require a protected environment
              Pregnancy
              Received inﬂuenza antiviral medications within the previous 48 hours
        History of Guillain-Barré syndrome within 6 weeks of previous dose of inﬂuenza vaccine     vaccine: Generally should
        not be vaccinated unless vaccination beneﬁts outweigh risks for those at higher risk for severe complications from
        inﬂuenza


  Measles, mumps, and rubella vaccination

  Routine vaccination
        No evidence of immunity to measles, mumps, or rubellarubella: 1 dose
            Evidence of immunity: Born before 1957 (health care personnel, see below), documentation of receipt of
            MMR vaccine, laboratory, laboratory evidence of immunity or disease (diagnosis of disease without laboratory
            conﬁrmation is not evidence of immunity)


  Special situations
        Pregnancy with no evidence of immunity to rubella  rubella: MMR contraindicated during pregnancy; after pregnancy
        (before discharge from health care facility), 1 dose
        Nonpregnant women of childbearing age with no evidence of immunity to rubella
                                                                              rubella: 1 dose
        HIV infection with CD4 count ≥200
                                        200 cells/
                                            cells/μLL for at least 6 months and no evidence of immunity to
        measles, mumps, or rubella
                             rubella: 2-dose series at least 4 weeks apart; MMR contraindicated in HIV infection with CD4
        count <200 cells/μL
        Severe immunocompromising conditions
                                  conditions: MMR contraindicated
        Students in postsecondary educational institutions, international travelers, and household or close,

https://www.cdc.gov/vaccines/schedules/hcp/imz/adult.html                                                            Page 6 of 11


                                                              6                                      Exhibit 346
Adult Immunization Schedule by Vaccine and Age Group | CDC                                                      6/21/20, 4:05 PM
                    Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 33 of 421
        personal contacts of immunocompromised persons, with no evidence of immunity to measles, mumps,
        or rubella
           rubella: 2-dose series at least 4 weeks apart if previously did not receive any MMR or 1 dose if previously
        received 1 dose MMR
        Health care personnel:
            Born in 1957 or later with no evidence of immunity to measles, mumps, or rubella
                                                                                        rubella: 2-dose series at
            least 4 weeks apart for measles or mumps or at least 1 dose MMR for rubella
              B orn before 1957 with no evidence of immunity to measles, mumps, or rubella
                                                                                       rubella: Consider 2-dose
              series at least 4 weeks apart for measles or mumps or 1 dose for rubella


  Meningococcal vaccination

  Special situations for MenACWY
        Anatomical or functional asplenia (including sickle cell disease), HIV infection, persistent complement
        component deﬁciency, complement inhibitor (e.g., eculizumab, ravulizumab) use         use: 2-dose series MenACWY
        (Menactra, Menveo) at least 8 weeks apart and revaccinate every 5 years if risk remains
        Travel in countries with hyperendemic or epidemic meningococcal disease, microbiologists routinely
        exposed to Neisseria meningitidis : 1 dose MenACWY (Menactra, Menveo) and revaccinate every 5 years if risk
        remains
        First-year college students who live in residential housing (if not previously vaccinated at age 16 years
        or older) and military recruits
                               recruits: 1 dose MenACWY (Menactra, Menveo)


  Shared clinical decision-making for MenB
        Adolescents and young adults age 16 through 23 years (age 16 through 18 years preferred) not at
        increased risk for meningococcal disease
                                               disease: Based on shared clinical decision-making, 2-dose series MenB-4C at
        least 1 month apart, or 2-dose series MenB-FHbp at 0, 6 months (if dose 2 was administered less than 6 months
        after dose 1, administer dose 3 at least 4 months after dose 2); MenB-4C and MenB-FHbp are not interchangeable
        (use same product for all doses in series)


  Special situations for MenB
        Anatomical or functional asplenia (including sickle cell disease), persistent complement component
        deﬁciency, complement inhibitor (e.g., eculizumab, ravulizumab) use, microbiologists routinely exposed
        to Neisseria meningitidis : 2-dose primary series MenB-4C (Bexsero) at least 1 month apart, or 3-dose primary
        series MenB-FHbp (Trumenba) at 0, 1–2, 6 months (if dose 2 was administered at least 6 months after dose 1, dose 3
        not needed); MenB-4C and MenB-FHbp are not interchangeable (use same product for all doses in series); 1 dose
        MenB booster 1 year after primary series and revaccinate every 2–3 years if risk remains
        Pregnancy
        Pregnancy: Delay MenB until after pregnancy unless at increased risk and vaccination beneﬁts outweighs potential
        risks


  Pneumococcal vaccination


https://www.cdc.gov/vaccines/schedules/hcp/imz/adult.html                                                           Page 7 of 11


                                                              7                                      Exhibit 346
Adult Immunization Schedule by Vaccine and Age Group | CDC                                                       6/21/20, 4:05 PM
                    Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 34 of 421
  Routine vaccination
        Age 65 years or older (immunocompetent):– see [New Pneumococcal Vaccine Recommendations for Adults Aged
        ≥65 Years Old]: 1 dose PPSV23
             If PPSV23 was administered prior to age 65 years, adminster 1 dose PPSV23 at least 5 years after previous dose


  Shared clinical decision-making
        Age 65 years and older (immunocompetent): 1 dose PCV13 based on shared clinical decision-making
            If both PCV13 and PPSV23 are to be administered, PCV13 should be administered ﬁrst
              PCV13 and PPSV23 should be administered at least 1 year apart.
              PCV13 and PPSV23 should not be administered during the same visit


  Special situations see (New Pneumococcal Vaccine Recommendations for Adults
  Aged ≥65 Years Old)
        Age 19 through 64 years with chronic medical conditions (chronic heart [excluding hypertension], lung,
        or liver disease, diabetes), alcoholism, or cigarette smoking
                                                              smoking: 1 dose PPSV23
        Age 19 years or older with immunocompromising conditions (congenital or acquired immunodeﬁciency
        [including B- and T-lymphocyte deﬁciency, complement deﬁciencies, phagocytic disorders, HIV
        infection], chronic renal failure, nephrotic syndrome, leukemia, lymphoma, Hodgkin disease,
        generalized malignancy, iatrogenic immunosuppression [e.g., drug or radiation therapy], solid organ
        transplant, multiple myeloma) or anatomical or functional asplenia (including sickle cell disease and
        other hemoglobinopathies)
               hemoglobinopathies): 1 dose PCV13 followed by 1 dose PPSV23 at least 8 weeks later, then another dose
        PPSV23 at least 5 years after previous PPSV23; at age 65 years or older, administer 1 dose PPSV23 at least 5 years
        after most recent PPSV23 (note: only 1 dose PPSV23 recommended at age 65 years or older)
        Age 19 years or older with cerebrospinal ﬂuid leak or cochlear implant implant: 1 dose PCV13 followed by 1 dose
        PPSV23 at least 8 weeks later; at age 65 years or older, administer another dose PPSV23 at least 5 years after PPSV23
        (note: only 1 dose PPSV23 recommended at age 65 years or older)


  Tetanus, diphtheria, and pertussis vaccination

  Routine vaccination
        Previously did not receive Tdap at or after age 11 years
                                                           years: 1 dose Tdap, then Td or Tdap every 10 years


  Special situations
        Previously did not receive primary vaccination series for tetanus, diphtheria, or pertussis
                                                                                                  pertussis: At least 1 dose
        Tdap followed by 1 dose Td or Tdap at least 4 weeks after Tdap and another dose Td or Tdap 6–12 months after last
        Td or Tdap (Tdap can be substituted for any Td dose, but preferred as ﬁrst dose); Td or Tdap every 10 years
        thereafter
        Pregnancy
        Pregnancy: 1 dose Tdap during each pregnancy, preferably in early part of gestational weeks 27–36
        For information on use of Td or Tdap as tetanus prophylaxis in wound management, see Prevention of Pertussis,


https://www.cdc.gov/vaccines/schedules/hcp/imz/adult.html                                                            Page 8 of 11


                                                              8                                       Exhibit 346
Adult Immunization Schedule by Vaccine and Age Group | CDC                                                          6/21/20, 4:05 PM
                    Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 35 of 421
        Tetanus, and Diphtheria with Vaccines in the United States: Recommendations of the Advisory Committee on
        Immunization Practices (ACIP).


  Varicella vaccination

  Routine vaccination
        No evidence of immunity to varicella
                                          varicella: 2-dose series 4–8 weeks apart if previously did not receive varicella-
        containing vaccine (VAR or MMRV [measles-mumps-rubella-varicella vaccine] for children); if previously received 1
        dose varicella-containing vaccine, 1 dose at least 4 weeks after ﬁrst dose
             Evidence of immunity: U.S.-born before 1980 (except for pregnant women and health care personnel [see
             below]), documentation of 2 doses varicella-containing vaccine at least 4 weeks apart, diagnosis or veriﬁcation
             of history of varicella or herpes zoster by a health care provider, laboratory evidence of immunity or disease


  Special situations
        Pregnancy with no evidence of immunity to varicella varicella: VAR contraindicated during pregnancy; after pregnancy
        (before discharge from health care facility), 1 dose if previously received 1 dose varicella-containing vaccine or dose
        1 of 2-dose series (dose 2: 4–8 weeks later) if previously did not receive any varicella-containing vaccine, regardless
        of whether U.S.-born before 1980
        Health care personnel with no evidence of immunity to varicella varicella: 1 dose if previously received 1 dose
        varicella-containing vaccine; 2‑dose series 4–8 weeks apart if previously did not receive any varicella-containing
        vaccine, regardless of whether U.S.-born before 1980
        HIV infection with CD4 count ≥200
                                        200 cells/
                                              cells/μLL with no evidence of immunity
                                                                              immunity: Vaccination may be considered (2
        doses, administered 3 months apart); VAR contraindicated in HIV infection with CD4 count <200 cells/μL
        Severe immunocompromising conditions
                                  conditions: VAR contraindicated


  Zoster vaccination

  Routine vaccination
        Age 50 years or older: 2-dose series RZV (Shingrix) 2–6 months apart (minimum interval: 4 weeks; repeat dose if
        administered too soon) regardless of previous herpes zoster or history of ZVL (Zostavax) vaccination (administer RZV
        at least 2 months after ZVL)
        Age 60 years or older
                          older: 2-dose series RZV 2–6 months apart (minimum interval: 4 weeks; repeat if administered too
        soon) or 1 dose ZVL if not previously vaccinated. RZV preferred over ZVL (if previously received ZVL, administer RZV
        at least 2 months after ZVL)


  Special situations
        Pregnancy
        Pregnancy: ZVL contraindicated; consider delaying RZV until after pregnancy if RZV is otherwise indicated
        Severe immunocompromising conditions (including HIV infection with CD4 count <200 cells/
                                                                                          cells/μL)
                                                                                                 L): ZVL
        contraindicated; recommended use of RZV under review



https://www.cdc.gov/vaccines/schedules/hcp/imz/adult.html                                                               Page 9 of 11


                                                                9                                        Exhibit 346
Adult Immunization Schedule by Vaccine and Age Group | CDC                                       6/21/20, 4:05 PM
                    Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 36 of 421
  Vaccines in the Adult Immunization Schedule
                                           Vaccines                  Abbreviations      Trade names


    Haemophilus inﬂuenzae type b                                          Hib              ActHIB®
                                                                                          Hiberix®
                                                                                         PedvaxHIB®


    Hepatitis A vaccine                                                  HepA              Havrix®
                                                                                           Vaqta®

    Hepatitis A and hepatitis B vaccine                               HepA-HepB            Twinrix®


    Hepatitis B vaccine                                                  HepB             Engerix-B®
                                                                                       Recombivax HB®
                                                                                         Heplisav-B®


    Human papillomavirus vaccine                                      HPV vaccine         Gardasil 9®


    Inﬂuenza vaccine, inactivated                                         IIV            Many brands


    Inﬂuenza vaccine, live, attenuated                                   LAIV        FluMist® Quadrivalent


    Inﬂuenza vaccine, recombinant                                         RIV        Flublok Quadrivalent®


    Measles, mumps, and rubella vaccine                                  MMR              M-M-R® II


    Meningococcal serogroups A, C, W, Y vaccine                        MenACWY            Menactra®
                                                                                          Menveo®


    Meningococcal serogroup B vaccine                                  MenB-4C            Bexsero®
                                                                      MenB-FHbp          Trumenba®


    Pneumococcal 13-valent conjugate vaccine                            PCV13             Prevnar 13®

    Pneumococcal 23-valent polysaccharide vaccine                       PPSV23          Pneumovax® 23


    Tetanus and diphtheria toxoids                                        Td               Tenivac®
                                                                                           Tdvax™


    Tetanus and diphtheria toxoids and acellular pertussis vaccine       Tdap              Adacel®
                                                                                          Boostrix®


    Varicella vaccine                                                    VAR               Varivax®



https://www.cdc.gov/vaccines/schedules/hcp/imz/adult.html                                             Page 10 of 11


                                                             10                       Exhibit 346
Adult Immunization Schedule by Vaccine and Age Group | CDC                                                                       6/21/20, 4:05 PM
                    Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 37 of 421
    Zoster vaccine, recombinant                                                                   RZV                      Shingrix


    Zoster vaccine live                                                                           ZVL                     Zostavax®



  This schedule is recommended by the Advisory Committee on Immunization Practices (ACIP) and approved by the Centers for Disease
  Control and Prevention (CDC), American College of Physicians (ACP " ), American Academy of Family Physicians (AAFP " ), American
  College of Obstetricians and Gynecologists (ACOG " ), and American College of Nurse-Midwives (ACNM " ).


  The comprehensive summary of the ACIP recommended changes made to the adult immunization schedule can be found in the February
  6, 2020 MMWR.


  Report


        Suspected cases of reportable vaccine-preventable diseases or outbreaks to the local or state health department
        Clinically signiﬁcant postvaccination reactions to the Vaccine Adverse Event Reporting System " or 800‑822‑7967


  Injury Claims


        All vaccines included in the adult immunization schedule except pneumococcal 23-valent polysaccharide and zoster vaccines are
        covered by the Vaccine Injury Compensation Program. Information on how to ﬁle a vaccine injury claim is available at
        www.hrsa.gov/vaccinecompensation or 800-338-2382.
        Clinically signiﬁcant postvaccination reactions to the Vaccine Adverse Event Reporting System " or 800‑822‑7967


  Helpful information


        Complete ACIP recommendations
        General Best Practice Guidelines for Immunization
        Vaccine Information Statements
        Manual for the Surveillance of Vaccine-Preventable Diseases
        (including case identiﬁcation and outbreak response)
        Travel vaccine recommendations


                                                                                                           Page last reviewed: February 3, 2020
                                                                      Content source: National Center for Immunization and Respiratory Diseases




https://www.cdc.gov/vaccines/schedules/hcp/imz/adult.html                                                                             Page 11 of 11


                                                                      11                                            Exhibit 346
Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 38 of 421




   EXHIBIT 347
Vaccine Schedule-related Resources | CDC                                                                  6/21/20, 4:05 PM
                    Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 39 of 421




    Immunization Schedules

  Schedule-Related Resources
  CDC oﬀers resources to help you learn about the immunization schedules, including ACIP immunization
  recommendations, schedule presentation graphics, and past immunization schedules. CDC also encourages you to share
  the immunization schedule and the importance of timely vaccination through your website and social media channels.


     ACIP immunization recommendations

     Schedule presentation graphics

     Prior immunization schedules



       See how the schedules have changed over the years.


       Prior Years’ Child/Adolescent Immunization Schedules
             2019
                 Table 1. By age
                    Table 2. Catch-up
                    Table 3. By medical indications
                    PDF ! [8 pages]
             2018 ! [8 pages]
             2017 ! [8 pages]
             2016 ! [6 pages]
             2015 ! [6 pages]
             2014
                    Schedule ! [6 pages]
                    Changes
             2013
             2012
             2011
             2010
             2009
             2008
             2007
             2006
https://www.cdc.gov/vaccines/schedules/hcp/schedule-related-resources.html                                     Page 1 of 3


                                                                             1                 Exhibit 347
Vaccine Schedule-related Resources | CDC                                                   6/21/20, 4:05 PM
                    Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 40 of 421
             2006
             2005
             2004 (Jan-Jun)
             2004 (Jul-Dec)
             2003
             2002
             2001
             2000
             1999
             1998
             1997
             1996
             1995
             1994(.jpg) "
             1989(.jpg) "
             1983(.jpg) "
       See also:

           History of Vaccination Schedule #
           Children’s Hospital of Philadelphia’s Vaccine Education Center



       Prior Years’ Adult Immunization Schedules
             2019
                    Table 1. By age
                    Table 2. By indications
                    PDF ! [6 pages]
             2018 ! [6 pages]
             2017 ! [6 pages]
             2016 ! [5 pages]
             2015 ! [5 pages]
             2014 ! [5 pages]
             2013
             2012
             2011
             2010
             2009
             2007-2008
             2006–2007
             2005–2006
https://www.cdc.gov/vaccines/schedules/hcp/schedule-related-resources.html                      Page 2 of 3


                                                                             2    Exhibit 347
Vaccine Schedule-related Resources | CDC                                                                                                6/21/20, 4:05 PM
                    Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 41 of 421
             2005–2006
             2004–2005
             2003–2004
             2002–2003



     Display the schedules and vaccine assessment tools

     Order hard copies of the immunization schedules

                                                                                                                  Page last reviewed: February 3, 2020
                                                                             Content source: National Center for Immunization and Respiratory Diseases




https://www.cdc.gov/vaccines/schedules/hcp/schedule-related-resources.html                                                                   Page 3 of 3


                                                                             3                                             Exhibit 347
Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 42 of 421




   EXHIBIT 348
Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 43 of 421




                                 1                            Exhibit 348
Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 44 of 421




   EXHIBIT 349
                                                                                                                              Postgrad Med J: first published as 10.1136/pgmj.45.520.147 on 1 February 1969. Downloaded from http://pmj.bmj.com/ on June 21, 2020 by guest. Protected by
                         Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 45 of 421
Postgrad. med. J. (February 1969) 45, 147-160.


                Immunization practice in the United States and Great Britain:
                                                 a   comparative study
                                                 DAVID T. KARZON*
                                                              M.D.
                                  Professor of Pediatrics, Professor of Microbiology
                       State   University of New York at Buffalo, Buffalo, New York, U.S.A.

  'Epidemics that used to be excused as acts of God are              disease which is absent or uncommon in the popula-
  now not excused as the results of the inactivity of man.           tion; and the problems of simultaneous administra-
  In short, the incidence of many diseases has been moved
  from the area of chance to the area of choice. That is             tion of immunizing agents, especially one or more
  a vast change intellectually. Not only intellectually but          live products.
  also morally, for such a series of accomplishments                    Final judgment on the safest and most effective
  leaves us with a new system of ethics to devise, somewhat          procedures to use for the immunization of the
  as the perfection of the automobile has called for new
  traffic laws. As physicians we cannot evade a moral                individual, community or nation rests on a complex
  responsibility that goes with our newly acquired power.            balance of factors. More and more, the individual
  Having learned how disease comes about, we find our-
  selves answerable for why it should occur at all' (Gregg,
                                                                     practitioner and the public health authorities have
  1949).
                                                                     looked for guidance from expert national bodies.
                                                                     This guidance in recent years has been based
THE EFFECTIVE control or eradication of many                         increasingly on pre-designed studies such as vaccine
infectious diseases through prophylactic immuniza-                   field trials, surveillance of disease morbidity and




                                                                                                                                                                                                      copyright.
tion stands as one of the more dramatic success                      mortality, sero-epidemiology, and surveillance of the
stories of moder medicine. The number of diseases                    untoward effects of vaccines. These data are then
amenable to prevention is increasing in recent years,                weighed against the practicalities of scheduling such
and new developments on the horizon may be                           immunizations within the existing patterns of
expected to further compound the already com-                        delivery of health care.
plicated immunization schedule. We have arrived at                      The present article is an attempt to explore some
the point where, from infancy through young                          of the problems and solutions undertaken in the field
adulthood, the individual will receive a formidable                  of immunization practice in the United States and
array of biological products for the prevention of                   Great Britain. A very limited review in the two
disease on a routine basis. Decisions concerning the                 countries has shown that, despite the disparate
optimal use of immunizing agents have attained a                     systems of delivery of health care, similar trends in
high degree of sophistication, stemming from a                       immunization practice have developed. Furthermore,
number of very real factors. Expert opinion has been                 the rate of use of various products and their effec-
divided on many issues. Matters of fine judgment and                 tiveness in reduction of disease again shows more
public policy are involved. Thus, the individual                     resemblances than differences. One conspicuous
practitioner or public health officer finds that he must             parallel development in the United States and Great
become learned in such areas as: the relative merits                 Britain has been the increasing emergence of unified
of inactivated versus live attenuated virus vaccines;                national policy concerning the use of biological
the effect of adjuvants; the optimal sequence and                    reagents for immunoprophylaxis. The recommenda-
interval of administration; the efficiency and                       tions of national bodies, representing the consensus
safety of available products; the identification of high             of informed opinion, have been powerful forces in
risk groups to be singled out for special immuniza-                  the use of immunizing agents. These developments
tion schedules; the contraindications to administra-                 can be briefly traced in each country.
tion of individual products; the attributes of newly-                  In the United States, one of the early influences
introduced biologicals and weighing of risk of disease               has been the Committee on the Control of Infectious
against the risk of the immunizing procedure; the                    Diseases, a standing committee of the American
legitimacy of universal immunization against a                       Academy of Pediatrics. The first edition of their
  * Present
             address: Professor and Chairman, Department             report, covering eight pages, was published in 1938.
of Pediatrics, School of Medicine, Vanderbilt University,            The current fifteenth edition, published in 1966, is a
Nashville, Tennessee, 37203, U.S.A.                                  185-page desk reference which reviews recommenda-

                                                                 1                                           Exhibit 349
                                                                                                               Postgrad Med J: first published as 10.1136/pgmj.45.520.147 on 1 February 1969. Downloaded from http://pmj.bmj.com/ on June 21, 2020 by guest. Protected by
                Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 46 of 421
148                                              David T. Karzon
tions concerning prevention of most of the infectious      state and local health departments for improvement
diseases encountered in North and South America            of immunization programs. Funds were made
(American Academy of Pediatrics, 1966). The                available for purchase of vaccines for immunization
report has been translated into Spanish. Through the       of pre-school children, support of the organization
years, the red-covered report, referred to as 'The         and administration of immunization programs, im-
Red Book', has become the veritable bible for the          provement of laboratory and epidemiological
practitioner caring for children, as well as a reference   surveillance, and promotional and educational
point for public health authorities and well-baby          activities. Although the bulk of the support has
clinics                                                    emphasized public health and community-based
   During the early years of the introduction of           programs, it has been observed in most areas that
poliovirus and measles vaccines, the United States         the balance between immunizations given privately
Public Health Service issued recommendations               and publicly does not change when a community
through expert committees assembled on an ad hoc           accelerates its immunization activities (Freckleton,
basis. To meet the need for evaluation of new and old      1967). Appropriations for the program have ranged
vaccines on a continuing basis, the Advisory               from 8 to 10 million dollars a year. At present there
Committee on Immunization Practices was created            are forty-eight state and twenty-four local grant-
in 1964. This committee was charged with apprising         assisted programs, covering approximately 90% of
the Surgeon-General of the status of diseases for          the population of the United States, Puerto Rico
which effective vaccines are available, and to advise      and the Virgin Islands. By design, the program has
regularly on immunization practices relevant to            permitted a high degree of flexibility of administra-
these diseases in public health and preventive medical     tion to adapt to local needs.
practice in the United States. The committee was              Another dimension that bears on the final
further charged with encouraging investigation of          efficiency of immunization programs has become
vaccine usage and disease surveillance. Since its          evident in the United States. There are wide differ-
inception, the committee has issued formal state-          ences in the rates of immunization in various demo-
ments on most of the major vaccines, updating these        graphic groups in the population. For example,
statements as new information emerged. The                 vaccine acceptance has been particularly poor in




                                                                                                                                                                                       copyright.
Advisory Committee relies heavily on the staff of the      the poverty areas of the large cities in the United
National Communicable Disease Center (NCDC)                States, especially among the Negro population.
for program assistance. The NCDC has recently              This has also been true in certain rural regions
published a volume, Immunization Against Diseases,         where poverty and other special cultural factors may
 1966-67 (United States Public Health Service, 1967),      prevail. Such under-immunized groups often have a
which includes current epidemiological reviews of          higher incidence of preventable diseases and in turn
selected infectious diseases, a summary of immuniza-       have been the target for intensive immunization
tion status and use of biologicals in the United           campaigns. Specific examples of this phenomenon
States, and the complete reports of the Advisory           will be pointed out under individual diseases.
Committee recommendations.                                    In Great Britain, over the past 20 years, there has
   Another potent factor in increasing the utilization     been increasing guidance concerning immunization
of vaccines in the United States has been the trend        policy from the Ministry of Health. In 1948, when
at the state level to require certain immunizations        the National Health Service Act was established,
prior to school entry. Since February 1968, half of        smallpox vaccination and diphtheria immunization
the states required immunization against one or more       were the only officially recommended procedures in
diseases, including twelve which require measles,          England and Wales (Ministry of Health, 1964).
sixteen poliovirus, thirteen diphtheria-tetanus-           Pertussis immunization was undertaken by some
pertussis and twenty-one smallpox vaccines (United         local health authorities. BCG vaccination was later
States Public Health Service, 1968a). These com-           introduced to school children on a discretionary
pulsory immunization laws are prosecuted with              basis. Various alternative schemes for immunization
various degrees of conviction in different parts of the    with diphtheria, pertussis and tetanus were recom-
country, although exemptions are usually granted           mended in 1954 (Ministry of Health, 1955). Official
when immunizations are contrary to religious beliefs       schedules of combined vaccines were prepared in
or medically contraindicated. It would appear that         1961 and adopted by local health authorities. Special
the trend to increasing compulsory immunization            committees dealing with matters such as diphtheria
will continue, insuring that children are adequately       toxoid and poliomyelitis vaccine were superceded in
immunized in this captive manner when entering             1962 by a Joint Committee on Vaccination and
this critical time of increased risk.                      Immunization appointed by the Central Health
   In 1962, Congress passed the Vaccination Assist-        Services Council and the Ministry of Health, to
ance Act, which provided financial assistance to           'advise the Health Ministers on all the medical


                                                    2                                       Exhibit 349
                                                                                                                              Postgrad Med J: first published as 10.1136/pgmj.45.520.147 on 1 February 1969. Downloaded from http://pmj.bmj.com/ on June 21, 2020 by guest. Protected by
                       Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 47 of 421
                              Immunization in United States and Great Britain      149
                               TABLE 1. Recommended schedules for routine immunization
                  United States*                                              England and Walest
     Age             DTP      OPV       M       SP             Age              DTP      OPV       M        SP        BCG
2-3 months            X        X                       3-6 months                X        X
3-4 months            X
4-5 months            X        X                       5-8 months                X        X
12-18 months          X        X        X              9-14 months               X        X
12-24 months                                     X     12-24 months                                X        X
School entry          X        X                 X     School entry              Td       X                 X
  (3-6 years)                                               (3-6 years)
                                                          10-13 years                                                   X
Every 10 years         Td                           Xt School leaving              Td      X                X
  DTP, Diphtheria-tetanus-pertussis vaccine; OPV, oral poliovaccine; M, measles vaccine; SP, smallpox vaccine; Td, tetanus-
diphtheria toxoid, adult type.
  *
    Adopted from United States Public Health Service (1967): Immunization Against Disease 1966-67 (National Communicable
  Disease Center publication).
  t Adopted from Ministry of Health (1968a,b).
  t For high risk groups, i.e. health personnel and overseas travel-every 3 years.

 aspects of vaccination and immunization'. Suggested           Status of individual diseases
 schedules were published in 1963 in a booklet                    Certain diseases for which immunoprophylaxis is
 entitled Active Immunization Against Infectious               available will be discussed in further detail. Informa-
 Disease (Ministry of Health, 1963). This Joint Com-           tion concerning immunization rates, morbidity and
mittee has the same general mission as the United              mortality, and other problems related to vaccine use,
 States Public Health Service Advisory Committee on            have been gathered from a variety of sources.
 Immunization Practices.                                       Except when noted, all British data refer to England




                                                                                                                                                                                                      copyright.
    Schedules for those immunization procedures                and Wales. In looking at the statistical data, it is
recommended for all children are shown in Table 1.             useful to remember that the population of the
The table has been constructed using the most                  United States, 196 million, is approximately four
recent statements available from the United States             times that of England and Wales, 48 million (1966).
Public Health Service and the Ministry of Health               In attempting to assemble comparable data for the
(United States Public Health Service, 1967; Ministry           United States and Great Britain, it was immediately
of Health, 1963, 1968a). It is notable that the                evident that a strict comparison of the use of
schedules are remarkably similar, despite the fact             vaccine or disease incidence was not possible
that, historically, there have been differences in the         because of inherent differences in notification of
approach to the use of individual vaccines. There are          disease, surveillance methods, and book-keeping
several points of difference. DTP combined antigen             procedures. Despite this, many instructive com-
is recommended at an earlier age in the United                 parisons can be drawn between practices in the two
States, and three doses are administered in the                countries.
primary series to make up for the handicaps of im-
maturity and maternal antibody. In the schedule                Diphtheria, tetanus and pertussis
recently recommended for Great Britain, initiation                The three diseases may be discussed profitably
of immunization at approximately 6 months is                   under one heading, because of the current general
favoured. This is an effort to avoid the immunological         practice of immunization with combined antigens.
handicap and also to lessen the risk of reactions to           Table 2 shows the percentage of children in the
pertussis vaccine thought to be more common in                 United States who had completed a primary course
children under 6 months. A booster dose of pertussis           in DTP in 1966. Approximately 83 % of school-aged
vaccine is included in the United States schedule              children have received at least three, and 65 % have
because of the continued threat of disease beyond              received four or more, doses of vaccine. The differ-
infancy and the apparently more benign experience              ence in rates between white and non-white popula-
with reactions. BCG is not used routinely in school-           tions is striking at all ages, but is most marked in the
aged children in the United States, but is reserved            younger age groups. Immunization rates for a prim-
for selected individuals considered to be at high              ary series of diphtheria and pertussis in England and
risk. An additional dose of oral poliovaccine                  Wales were similar to those in the United States for
recommended at school-leaving in Great Britain is              the first 2 years of life. The somewhat lower per-
thought to be unnecessary in the United States.                centages of children under 5 or under 16 who were


                                                              3                                            Exhibit 349
                                                                                                                                 Postgrad Med J: first published as 10.1136/pgmj.45.520.147 on 1 February 1969. Downloaded from http://pmj.bmj.com/ on June 21, 2020 by guest. Protected by
                   Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 48 of 421
150                                                       David T. Karzon
TABLE 2. Immunization rate (%Y), combined diphtheria and           or more doses of DTP. Rates of 91 and 92 % for both
        tetanus toxoids and pertussis vaccine (1966)
                                                                   diphtheria and pertussis immunization in the 1st
                       UNITED STATES                               and 2nd years of life, respectively, attained in West
                                                                   Sussex, were well above the general rates for
                            Diphtheria-tetanus-pertussis*          England. West Sussex has instituted an automatic
   Age                                                             data-processing procedure to permit an intensive
  (years)              Total           White     Non-white
                                                                   follow-up of all infants (Ministry of Health, 1967a).
      1                 69              74           44               There are several factors which historically have
      2                 74              78           52
      3                 76              79           56            delayed the enthusiastic endorsement of combined
       4                79              82           60            triple antigen early in infancy, especially in Great
      1-4               74              79           53            Britain. The use of DTP received a temporary set-
      5-9               83              86           70            back as a result of reports such as that prepared by
                                                                   the Medical Research Council in 1956, which drew
                                                                   attention to the increased risk of provoking polio-
                   ENGLAND AND WALES                               myelitis with such injections (Ministry of Health,
       Age                                                         1964). The virtual disappearance of poliovirus
      (years)                 Diphtheria           Pertussis       from the community largely discounted this objec-
          It                      73                  72
                                                                   tion. However, until recently, it was recommended
          2t                      76                  74           that triple antigen be separated from oral polio-
   Under 5t                       68                               vaccine by 3 weeks (Ministry of Health, 1963). This
   Under 16t                      52                               in itself has complicated the orderly scheduling of
  * Three or more doses of vaccine
                                      (United States Public        immunization and required an increased number
Health Service, 1967).                                             of visits. Concern has been expressed regarding the
  t Primary series (Ministry of Health, 1967a).                    number of important reactions (e.g. shock, neuro-
  t Percentage of children under 5 years or 16 years that          logical damage) accompanying the pertussis com-
'may be regarded as remaining protected against diphtheria)        ponent of the combined antigen, and this type of
(Ministry of Health, 1967a).                                       event is said to occur more frequently under the age




                                                                                                                                                                                                         copyright.
                                                                   of 6 months. Similar alarming suggestions concerning
regarded as protected against diphtheria would                     the high rate of neurological complications in Sweden
represent children who had not received appro-                     have been reported (Strom, 1960). In the United
priately timed booster doses. Data were not available              States, reactions to triple antigen administered in
to the author regarding rates of tetanus immuniza-                 the first 6 months of life as a routine measure have
tion in England and Wales, but the magnitude can                   resulted in very few documented instances of neuro-
be assumed to be of the same order as that for diph-               logical damage since 1952, when a ceiling was placed
theria and pertussis. Immunization rates are far                   upon the antigenic content of pertussis vaccine by
from uniformly distributed within each country.                    the United States Public Health Service (Edsall,
For example, while 74% of the children between 1                   1961). The suggestion has been made that the
and 4 years of age received DTP in the United States,              prevalent antigenic strains of Bordetella pertussis
sections of the country varied considerably in their               have changed in the past few years, and that recent
rates. In the New England region, 81 %, and in the                 vaccine breakthroughs in England are largely
west south-central region, 66% had received three                  associated with serotypes not represented in the
                 TABLE 3.   Reported cases and deaths from diphtheria, tetanus and pertussis (5 years, 1962-66)
                                                                                                           Annual rates/million
                                                                                            Case
                                                 Cases/year          Deaths/year          fatality*         Cases       Deaths
United Statest
  Diphtheria                                         285                  36                 13               1-5        0.19
  Tetanus                                            294                 196                 67               1-5        1.0
  Pertussis                                       12,481                  86                  0-69           64          0-44
England and Wales§
  Diphtheria                                          23                    1-8              13                   -47    0-04
  Tetanus                                                                 28$
  Pertussis                                        21,409                 30                  0-14          443          0-61
  * Deaths
            per 100 reported cases.
  t From United States Public Health Service (1967).
  t Tetanus is not reportable in England and Wales, therefore this figure probably underestimated the true incidence.
(Ministry of Health, 1967a).
  § From Ministry of Health (1967a).


                                                               4                                         Exhibit 349
                                                                                                                                               Postgrad Med J: first published as 10.1136/pgmj.45.520.147 on 1 February 1969. Downloaded from http://pmj.bmj.com/ on June 21, 2020 by guest. Protected by
                                      Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 49 of 421
                                              Immunization in United States and Great Britain     151
vaccine (Preston, 1965). To date, there are no similar                              United States from 1920 onward (United States
reports of antigenic shift in the United States.                                    Public Health Service, 1967). The case fatality,
   The average number of reported cases and deaths                                  however, has not similarly yielded to modern therapy.
from diphtheria, tetanus and pertussis for the                                      The historical data on diphtheria for England and
5-year period 1962 to 1966 is recorded in Table 3.                                  Wales available to the author would indicate a
It can be seen that the number of diphtheria cases                                  similar pattern. Fig. 2 illustrates the geographic
and deaths annually per million population is                                       distribution of diphtheria cases in the United States
somewhat higher in the United States than in                                        in 1966 (United States Public Health Service, 1967).
England and Wales. For pertussis, the death-rate is                                 Although general in distribution, the majority of the
approximately the same, although the number of                                      209 cases occurred in the south-eastern states and
reported cases appears to be relatively lower in                                    affected primarily unimmunized segments of the
the United States. Because the number of deaths is                                  population. In urban as well as rural areas, diphtheria
probably a more reliable estimate of the true inci-                                 was reported generally in lower socio-economic
dence of disease, and there is no obvious reason to                                 groups. The epidemic in Rosebud County occurred
expect a different death-to-case ratio, one could                                   in an Indian population.
postulate that there is a greater under-reporting of
pertussis cases in the United States. Under-reporting                               Poliovaccine
of a common, frequently mild and often undiagnosed                                    The rates of immunization with poliovaccine are
disease is not surprising for the United States, and                                shown in Table 4. Although the criteria for a primary
this phenomenon appears again in the discussion of
measles (see below). Fig. 1 illustrates the decline in                                     TABLE 4. Immunization with poliovaccine (1966)
morbidity and mortality for diphtheria in the                                                                      3-OPV or      2-OPV and
                          Toxin-
                                                                                    Age (years)                     3-IPV        0 to 2 IPV
       400-              antitoxin                                                      United States*
       200
                                                                                            1-4        White          73             82
                                 Introduction                                                          Non-white      57             65
                    Case rate      of toxoid                                                           Total          70             79




                                                                                                                                                                                                                       copyright.
        s800                     A\ 60 General use                                      England and Walest
                                            of toxoid                                       1                         68
        40                                                                                  2                         72
                                                                                            3                         76
        20            Death rate
                                                                                      OPV, Oral poliovaccine; IPV, inactivated poliovaccine.
        10                                                                            * From United States Public Health Service
                                                                                                                                 (1967).
         6                                                                            t From Ministry of Health (1967a,b).
          4
 0
                -
                                                                                    course of vaccine are somewhat different, the overall
          2     -                                                     -20           rates are quite comparable. In the United States, in
                                                                                    the age group 1-4 years, approximately 70% have
o
 n
       os
                :
                      ..'....               .....   ' _.:
                                                                        10
                                                                         8
                                                                                    had either three doses of oral or inactivated vaccine
0
0,
       0.6              Death-to-case ratio                             6           and 79 % two doses of oral poliovaccine. It is notable
                                                                                    that the immunization rates are different in the
                                                                                    white and non-white populations, reflecting the
                                                                                    socio-economic differential in the distribution and/or
      008
                                                                \       A    °oa_   acceptance of vaccine. The overall rates in England
      006                                                  \                        and Wales for the early years of life are very close to
      004 _                                                                   0     the United States data. The shift away from the use
      0.02
                                                                              0     of inactivated poliovaccine is of interest. In 1966,
                                                                                    less than 1% of the vaccine distributed in England
      001
          ~l
     ~~O.O·~~~~
           l
                                                                               )    and Wales was the inactivated type; in the United
     0.008
     0 006
                                                                                    States, the figure was 17 %, compared to 20 % in 1965.
                                                                                       Fig. 3 (United States Public Health Service, 1967)
                                                                                    and Fig. 4 (Miller & Galbraith, 1965) show the
     0-002
     00004     ~-                                                                   dramatic decline in the incidence of poliomyelitis.
      01001
                                                                                    In 1966, there were only nineteen cases of paralytic
                         1920
                                     19


                                     1930   1940
                                                    1950

                                                    1950
                                                               1960

                                                               1960   1970          disease in England and Wales, a record low. The
     FIG. 1. Morbidity and mortality due to diphtheria in the                       cases were sporadic, and no epidemic foci were
     United States, 1920-66 (United States Public Health                            reported. In the same year, 108 cases of paralytic
     Service, 1967).                                                                disease occurred in the United States, two-thirds of


                                                                                    5                                         Exhibit 349
                                                                                                                                                                                              Postgrad Med J: first published as 10.1136/pgmj.45.520.147 on 1 February 1969. Downloaded from http://pmj.bmj.com/ on June 21, 2020 by guest. Protected by
                                       Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 50 of 421
     152.                                                   David T. Karzon

                El                                                            Rosebud county




                                             '-^ D '                                                      9         ""
                                   '
                                                                     -Ir-^-.
                                                                         -I                                   I                     '                   .              22


          Hawaii                                                              "                                                ---""'7-
                                                                                                                  Hawav    .-^^OrRleons parishd                              county
                                                                                                          fLafayette parish             P   R


                                                                                                                                                            Ha-                Puerto Rice
                    FIG. 2. Geographic distribution of reported cases                                 (*) of diphtheria in the United States, 1966 (United States
                    Public Health Service, 1967).




                                                                                                                                                                                                                                                                      copyright.
           40                                         Inactivated                                                         8000 r                Salk vaccine           Sobin vaccine
                                                                    240
                                                                               Paralytic cases
                                                                                                                          7000
     .2 30                                                                                                                6000
      o    ;°                     \tTotal     0   o



     o 20
             --41           00.5         1
                                                           1-
                                                                          1961 1962 1963 1964 1965 1966            _ 5000
     0                                                                                                                    4000
                                                                                                                   §
     80
     "I0O
                      A           \          .;\                            Oral
                                                                           vaccine                                        3000
                                                                                                                          2000                      \
0,
             1941          1945
                                          1I
                                         1949     1953      1957     1961  1965      1969
                                                                                                                          1000              \
                    1943          1947       1951      1955      1959 1963      1967
          FIG. 3. Total poliomyelitis and paralytic cases reported                                                           1950. 1952     1954    1956       1958   1960     1962    1964
          in the United States, 1941-66 (United States Public                                                      FIG. 4. Total poliomyelitis and paralytic cases reported in
          Health Service, 1967).                                                                                   England and Wales, 1950-64 (Miller & Galbraith, 1965)
                                                                                                                   -, Total notifications; ..., non-paralytic cases.
     which occurred in the state of Texas, where a type 1                                                     were ten possible 'vaccine-related' cases of polio-
     poliovirus epidemic occurred (Fig. 5). The cases                                                         myelitis reported in the United States. One was
     were concentrated primarily along the Mexican                                                            related to the administration of inactivated polio-
     border. Seventy-five per cent of the paralytic cases                                                     vaccine, the other nine to oral vaccine, on the
     had received no poliovaccine, and only seven cases                                                       basis of the epidemiological criteria used. A similar
     had histories of adequate immunization. Surveillance                                                     study in England and Wales for the 3 years 1962 to
     in the United States since licensing of poliovaccines                                                    1964 revealed four cases with residual paralysis
     has shown that no more than one case of 'vaccine-                                                        occurring between 5 and 28 days after vaccination,
     related' paralytic disease has occurred for every 3                                                      an incidence of one case in 4-5 million doses of live
     million does of oral poliovaccine administered, and                                                      vaccine (Miller & Galbraith, 1965). Weighing the
     these have occurred largely in adult males (United                                                       benefits of poliovaccine against the minute risks
     States Public Health Service, 1967). In 1966, there                                                      involved, its routine use appears to be well justified.


                                                                                                      6                                                               Exhibit 349
                                                                                                                           Postgrad Med J: first published as 10.1136/pgmj.45.520.147 on 1 February 1969. Downloaded from http://pmj.bmj.com/ on June 21, 2020 by guest. Protected by
                    Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 51 of 421
                           Immunization in United States and Great Britain      153

  n-




                                                                                                                                                                                                   copyright.
        FIG. 5. Geographic distribution of reported paralytic poliomyelitis cases (0) in the United States, 1966
        (United States Public Health Service, 1967).

                                     TABLE 5. Immunization with       smallpox vaccine
                                                                             U.S.*        England and Walest
                                                                              1964       1964    1965     1966
         Total immunizations   (thousands)           Primary                  5420        340     390     480
                                                     Revaccination            7370                         70
                                                     Unknown history           560
         Per cent infants immunized 0-2   years                                 57         32      33      38
                                     *   United States Public Health Service (1967).
                                     t Ministry of Health (1967a).
Smallpox vaccine                                                   one-half the births for the year. In the United
  Infants were immunized with smallpox vaccine                     States in 1964, 5-4 million primary vaccinations were
at the rate of 32-38 % in England and Wales in the                 given, which is more than one and one-half times the
years 1964-66. In comparison, the rate in the                      number of births. In England and Wales, there were
United States in 1964 was 57% (Table 5). Fig. 6                 approximately 70,000 persons (1966) revaccinated,
shows the smallpox immunization status of the                   compared to 7-4 million revaccinations in the United
population in the United States. A rate of 80%                  States (1964). In the 10-year period 1951-60 in
was attained by school entry, and over 95 % of the              England and Wales, there was an average of 124,000
population eventually received a primary vaccina-               revaccinations per year. In recent years in the
tion (United States Public Health Service, 1967).               United States, there have been approximately 3
In England and Wales, the 480,000 individuals who               million individuals who have travelled overseas and
received primary smallpox immunization in 1966                  received vaccinations on this account. Most of these
were equivalent in number to slightly more than                 are revaccinations. Thus, while all the data which



                                                               7                                         Exhibit 349
                                                                                                                                             Postgrad Med J: first published as 10.1136/pgmj.45.520.147 on 1 February 1969. Downloaded from http://pmj.bmj.com/ on June 21, 2020 by guest. Protected by
                       Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 52 of 421
154                                                            David T. Karzon
   100                                                                           TABLE 6.   Smallpox in England and Wales, 1957-66*
                                                                                                  Known
   80                                                                           Year            importations                Cases   Deaths
                                                                              1957                      1                     4       2
   60                                                                         1958                      1                     6       1
                                                                              1959                                            1
                                                                              1960                      1                     1
   40                                                                         1961                      2                     2
                                                                              1962                      6                    66      26
   20     1                                                                 1963-65
                                                                              1966                                           62
         20       I          i-- r--i--l--I-                                 Totals                 11                      142      29
              5 10 15 20 25 30 35 40 45 50 55 60 65 70 75 80
                                Aae (yeors)
                                                                                            *    Ministry of Health (1967b)
  FIG. 6.      Smallpox immunization status in the United                   1966, there were four outbreaks of Variola minor.
  States, surveyed in 1964 (United States Public Health
  Service, 1967). -, % vaccinated during lifetime;..., %                    The origins of these apparently multi-centered
  vaccinated within past 12 months.                                         occurrences were not determined. Between 1961 and
would be desirable are not at hand, indications are                         1964, there were eleven instances of importation of
that the population of the United States is more                            smallpox into Great Britain, Germany, Sweden
highly vaccinated and revaccinated than that in                             and Poland, resulting subsequently in a total of 222
England and Wales. However, in neither case are                             cases and thirty-nine deaths before effective control
the rates sufficiently high to have a dependable herd                       was achieved (Karzon & Henderson, 1966). In
immunity in face of an introduction of a case of                            many of the introductions, half or more of the
smallpox.                                                                   subsequent cases were in hospital personnel.
  In 1962, the Joint Committee on Vaccination and                              In the United States, the last major outbreak
Immunization recommended that vaccination be                                occurred in 1947 in New York City, from a case
performed optimally during the 2nd year of life,                            imported from Mexico. The last potential introduc-




                                                                                                                                                                                                                     copyright.
rather than at 4-5 months, as previously practiced                          tion occurred as recently as 1962, when a 12-year-old
(Ministry of Health, 1964). Further, it was urged                           boy from Brazil was admitted into the country at
that smallpox immunization be universally adopted,                          Kennedy Airport in New York. He departed
because it was clear that the vaccination rate for                          immediately by train for Canada, where he became
smallpox was well below that of other regular immu-                         ill with typical smallpox shortly after arrival. Early
nization procedures in infancy.                                             diagnosis of the case, effective control measures, and
  In the 10-year period 1957-66, in England and                             an element of luck prevented the development of
Wales, there were 142 cases of smallpox, with                               secondary cases (Karzon & Henderson, 1966).
twenty-nine deaths, a mortality rate of 20-4%                                   Deaths, as well as central nervous and dermal
(Table 6) (Ministry of Health, 1967b). These                                complications of smallpox vaccination, in various
resulted from eleven documented importations. In                            age groups are shown in Table 7. The data from
                                      Complications associated with primary smallpox vaccination
                                   TABLE 7.
                                                            Illness/million primary vaccinations
                          Age (years)                 United States*                England and Walest
                                                Encephalitis        Dermal       Encephalitis     Dermal
                                  1                            1-5               145               15                 47
                                 1-4                           0-7               41                 6-2               27
                                 5-14                          3-7               34                30                 34
                                     15t                       2-3               48                15                 64
                       Overall rates                           1.9               50                15                 46
                     Totals
                        Illnesst                               12                318               56                 174
                        Death                                   5                  0               19                  11
                     Rate/million vaccinations
                       Illness                                           51                                    60
                       Death                                              0-8                                   7-9
                                        *6,240,000 primary vaccinations (1963) (Neff et al., 1967b).
                                        t 3,820,000 primary vaccinations (1951-60) (Conybeare, 1964).
                                        t Illness includes deaths.



                                                                     8                                                       Exhibit 349
                                                                                                                         Postgrad Med J: first published as 10.1136/pgmj.45.520.147 on 1 February 1969. Downloaded from http://pmj.bmj.com/ on June 21, 2020 by guest. Protected by
                         Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 53 of 421
                                Immunization in United States and Great Britain      155
                   TABLE 8.    Comparative   rates of complications associated with primary smallpox
                                   vaccination or revaccination (per 1,000,000 vaccinated)
                                                       United States            England and Wales$
                                                    U.S.*     Four Statest
                   Primary vaccination
                     Illness                          51          134                    61
                     Death                             0-8          0                     7-9
                   Revaccination
                     Illness                           2-2         11                    16
                     Death                             0            0                     2-4
                     *
                       6,240,000 primary and 7,780,000 revaccinations (1963) (Neff et al., 1967a).
                     t 298,000 primary and 370,000 revaccinations (1963). An intensive survey which
                  reflects increased frequency of minor dermal complications (Neff et al., 1967b).
                     : 3,820,000 primary and 1,240,000 revaccinations (1951-60) (Conybeare, 1964).

England and Wales was reported routinely to the                279 patients with available data, only twenty-two
health authorities (Conybeare, 1964); the United               were hospitalized (Neff et al., 1967b) (Table 8).
States data stemmed largely from the list of patients             The incidence and mortality from central nervous
for whom vaccinia immune-globulin had been                     complications in both England and the United States
requested, death certificates, routine reports to state        is clearly less than that reported from certain other
health departments, and a national physician                   countries. In several studies reported from the
questionnaire (Neff et al., 1967a, b). Based on this           continent, rates as high as one case in 1000 primary
crude information, the incidence of encephalitis and           young adult vaccinees have been documented. There
the overall death rate were higher in England and              is no satisfactory explanation for this significant
Wales than in the United States. However, the rate             variation in incidence, although it should be noted
of various types of dermal complications was                   that different strains of vaccinia virus are employed




                                                                                                                                                                                                 copyright.
approximately equal. Theoretically, half to two-               in various countries. The recommendation to defer
thirds of the complications such as Eczema vaccina-            immunization to the second year was based upon
tum and Vaccinia necrosum may be prevented by                  studies of Conybeare (1964), in which it was shown
more careful screening for known contraindications,            that encephalitis as well as dermal complications are
and by delaying vaccination until after the 1st year           far more frequent under 1 year of age than in the
of life. Contraindications include patients with               second year of life. Similar studies in the United
depressed immune-response, either spontaneous or               States have also shown an excessive risk in children
drug-induced; pregnancy; simultaneously admini-                under 1 year of age (Table 7) (Neff et al., 1967b).
stered live vaccines; and skin diseases, such as                  In the United States, official policy has always
eczema, in the recipient or household contact. In              been rather firm in advocating universal smallpox
general, there were approximately one death per                immunization, although this policy has been
million primary vaccinations in the United States,             increasingly questioned (Dixon, 1962; Dick, 1962;
and fifty-three total complications per million.               Kempe & Benenson, 1965). Despite the requirement
There were no deaths and 2-2 complications per                 for a valid vaccination certificate, the possibility of
million among 7-8 million revaccinees. In England,             introduction of a case into the United States is a
the death rate was somewhat less than eight per                real one. This risk is constantly changing, with
million, and the complications rate about sixty-one            increasing travel, but with a decreasing reservoir of
per million. There were 2-4 deaths and sixteen                 endemic smallpox. Immunization to the fullest
complications per million after revaccination. Thus,           possible extent of infants and pre-school children is
in both countries, revaccination was accompanied               a principal means for community protection against
by a very small risk compared to primary vaccination           introduced smallpox. Successfully vaccinated chil-
(Table 8).                                                     dren should be essentially wholly immune for perhaps
  In another study, physicians in four states were             3-5 years, with decreasing protection for a longer
surveyed by questionnaire concerning major and                 period. With primary sensitization accomplished,
minor complications associated with smallpox                   revaccination of older children and adults is attended
vaccination. A significantly higher rate of Eczema             by a much lower frequency of complications. Should
vaccinatum and generalized vaccinia of a mild nature           a case of smallpox be introduced and recognized,
was uncovered. A total of 134 complications was                subsequent control is accomplished by quarantine
reported per one million primary vaccinations and              and selective vaccination; mass vaccination is con-
eleven per million revaccinations. Of the reported             sidered inadvisable. Partial immunity of the popula-


                                                             9                                         Exhibit 349
                                                                                                                                                     Postgrad Med J: first published as 10.1136/pgmj.45.520.147 on 1 February 1969. Downloaded from http://pmj.bmj.com/ on June 21, 2020 by guest. Protected by
                      Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 54 of 421
156                                                          David T. Karzon
tion as a result of previous vaccination offers certain                   coo
                                                                          600
advantages, in that the likelihood of spread in the                       400
community is diminished, and the antibody response
to revaccination is more rapid and attains a higher                                                                                   Cases
titer (Ministry of Health, 1963). The value of chemo-
prophylaxis (methisazone) as an aid in epidemic                           20
control is not established, and the use of the drug is
accompanied by a significant incidence of toxicity.                       I                  IA
                                                                                             Dt
                                                                                             l-A
Measles vaccine
                                                                         006
   Live attenuated measles virus vaccine became
available in the United States in 1963, and more
than 30 million doses were distributed by the
beginning of 1968. In late 1966, an intensive pro-                        0-04
gram was initiated, supported largely by the Vaccine                       0A
Assistance Act, to eradicate measles in the United
States. This was conducted through regular public                        0-01
                                                                         002
and private immunization channels as well as
through special community campaigns, the latter                                I2 195   I0   192   1930   1935   1940   1945   1950    1955   10
                                                                                                                                              19o   1970

especially in areas with low immunization rates.
Also, epidemics have been effectively aborted by the                    FIG. 8.    Reported measles cases and deaths in the United
prompt administration of measles vaccine to selected                    States, 1912-67. Live measles vaccine was licensed in
groups of children, especially susceptibles in nursery                  1963 (United States Public Health Service, 1968c).
school, kindergarden, and the first two or three
grades of elementary school. The effectiveness of the                 States Public Health Service, 1968a). Approxi-
total national effort is demonstrated in Fig. 7
                                                                      mately thirty states report rates of 90% or more in




                                                                                                                                                                                                                             copyright.
                       III       III   III   III   III*               school-aged children, a direct result of school-wide
          120                      I   III   III   III                programs (United States Public Health Service,
               Measles vaccine
          100 -licensed March
                                              II
                                              11   Il                 1968a).
                                                                        Some of the factors concerning the problems of
      I   80
                    1963
                                                                      introducing a new immunizing product into the
      V
                                                                      population are illustrated in a study of measles
          60                                                          vaccine in Erie County, New York, population
                                                                      1 million (Lennon et al., 1967). A survey was
      u 40
      0                                                               conducted in 1966, 3 years after the licensing of live
                                                                      measles virus vaccine, but prior to the launching of
                                                                      the intensive national effort to eradicate measles.
                1962 1963 19641965 1966 1967 1968                     The immunization rates reflected distribution
                1962 1963 1964         1965 1966 1967     1968
  FIG. 7.
                                                                      through normal channels of health care. The survey
          Reported cases of measles in the United States,             showed that 82% of the vaccinations were received
  1962-67, and distribution of live measles vaccine (United           from private physicians, 15% through health de-
  States Public Health Service, 1968a). Blocks, 1 million
  doses. *Estimated total for 1967.                                   partment clinics and 3 % from other medical facili-
                                                                      ties, such as hospitals. There was a sharp division of
(United States Public Health Service, 1968a). The                     the rate of immunization of susceptible children by
number of reported cases of measles in 1967-68 is                     socio-economic group. In the urban area, 73% of
lower than any year since the onset of measles                        the upper, 57 % of the middle and 19 % of the lower,
reporting in 1912, and is less than 10% of the                        socio-economic group were immunized. As a conse-
expected incidence. The long-term trends are shown                    quence of these findings, an intensive campaign to
in Fig. 8.                                                            immunize the lower socio-economic group in Erie
   A high percentage of pre-school children have                      County, concentrated in the core area of the City of
now been immunized. In areas where special                            Buffalo, was successfully instituted.
campaigns have been conducted, the rates are very                        Prior to the introduction of vaccine, approximately
high; for example, 94% in Los Angeles County and                      400,000 cases had been reported annually in the
91 % in the state of Rhode Island. Other states                       United States. Because 90-95 % of all young adults
reported between 50 and 80% of the pre-school                         have a history of clinical measles, it may be assumed
population immunized at the end of 1967 (United                       that, if all cases were reported, almost 4 million


                                                                 10                                                        Exhibit 349
                                                                                                                          Postgrad Med J: first published as 10.1136/pgmj.45.520.147 on 1 February 1969. Downloaded from http://pmj.bmj.com/ on June 21, 2020 by guest. Protected by
                      Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 55 of 421
                             Immunization in United States and Great Britain      157
cases should be reported per year. It may thus be
calculated that somewhat over 10% of clinical cases
are in fact reported. Since the introduction of
measles vaccine and the initiation of more careful
surveillance, the percentage of cases reported has         th
                                                           (L
                                                           U)
undoubtedly improved beyond this figure. In                0


England and Wales, a similar number, over 400,000
cases a year, are reported. On the basis of the same
type of calculations, one can estimate that almost
half of the cases of clinical measles are therefore
reported. In recent years (prior to vaccine introduc-
tion) there have been 300-400 measles deaths
annually in the United States, and approximately                FIG. 9. Reported rabies in domestic and wild animals in
50-150 deaths annually in England and Wales.                    the United States, 1953-66 (United States Public Health
Thus, in both countries, the mortality from measles             Service, 1967). -, Total; ..., wild; -- -, domestic.
has been approximately two per million population
annually.
   Measles vaccine became available in Great Britain       30,000 persons received rabies vaccine and approxi-
early in 1966. Clinical trials of live vaccine preceded    mately 8000 also received anti-rabies serum in 1966.
by inactivated vaccine have indicated that a better          BCG is recommended for tuberculin-negative
degree of long-term protection can be expected from        children between the ages of 10 and 13 years, at the
live vaccine alone. The untoward effects observed in       discretion of the Medical Officer of Health in England
the United States in children who had received             and Wales. In certain areas, BCG is given as a
multiple doses of inactivated vaccine and then,            routine in infancy. On the other hand, BCG vaccine
after several years, were given live measles vaccine       in the United States is advised only for infants or
or were exposed to natural measles have so far not         children who are at special risk of known heavy
been observed in Great Britain. There is a strong          exposure to tuberculosis in their immediate environ-




                                                                                                                                                                                                  copyright.
case for the use of live measles virus vaccine alone.      ment, and, as a consequence, is used far less fre-
The desirability of adopting a vigorous national           quently. In England and Wales in 1966, 640,000
policy for the elimination of measles was proposed         school children and tuberculosis contacts were skin-
by the Ministry of Health recently (1968a). All sus-       tested. Five hundred and fourteen thousand were
ceptible children through the age of 15 years are          found to be tuberculin-negative, and of these,
recommended to receive a dose of live attenuated           479,000 were vaccinated with BCG. Twenty-nine
virus. This should be given during the 2nd year            per cent of contacts and 14% of school children
of life and not earlier than 9 months of age.              were tuberculin-positive. In 1966, there were approxi-
Other vaccines                                             mately 15,000 tuberculosis notifications in England
                                                           and Wales, or a rate of twenty-one per 100,000
   Comments concerning the use of certain vaccines         population (Ministry of Health, 1967a). In the
which are used only under special circumstances may        United States, there were approximately 48,000 new
be of interest. The status of the vaccines in the          active cases, or a rate of twenty-four per 100,000
United States will be compared to that in Great            (United States Public Health Service, 1968b), with
Britain whenever possible.                                 a low of 6-5 in North Dakota and a high of 55-5 in
   While exposure to rabies in the United Kingdom          Alaska. At the end of 1966, there were 316,000 cases
would be exceptional, rabies is a problem of signi-        under supervision because of a tuberculous lesion in
ficant proportions in the United States. Fig. 9 shows      England and Wales, and at the same time there were
the trends in animal rabies in the United States from      320,000 persons in the United States on state and
1953 to 1966. Rabies in domestic animals, largely          local health department tuberculosis registers.
dogs, livestock and cats, has fallen sharply, while        There are undoubtedly significant differences in
there has been an increase in rabies in wildlife,          recording and classification contributing to these
especially skunks, foxes, and bats (United States          data, and they may not be directly comparable.
Public Health Service, 1967). However, the number             The general recommendations for the use of
of human deaths from rabies declined from thirty-          influenza vaccine are quite similar in the two
four in 1946 to one or two annually in recent years.       countries-namely, for the protection of those
This decline has resulted in great part from a reduc-      individuals suffering from certain chronic diseases for
tion in rabies in dogs through immunization (United        whom influenza might prove to be an unusual medi-
States Public Health Service, 1967). As prophylaxis        cal risk. In addition, in the United States, all in-
following proven or assumed exposure, an estimated         dividuals over the age of 65, a group in which there


                                                          11                                             Exhibit 349
                                                                                                                       Postgrad Med J: first published as 10.1136/pgmj.45.520.147 on 1 February 1969. Downloaded from http://pmj.bmj.com/ on June 21, 2020 by guest. Protected by
                  Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 56 of 421
158                                                   David T. Karzon
is excess mortality accompanying influenza epi-                  immunizing agents be separated whenever feasible,
demics, are recommended to have annual doses of                  especially when one is a live vaccine. The bases for
influenza vaccine. Influenza vaccine is not recom-               this recommendation are two-fold: (1) possible inter-
mended for general use in the population.                        ference between two or more antigens, and (2)
   The live attenuated mumps virus vaccine was                   possible enhancement of toxicity. An example of the
introduced in the United States early in 1968.                   latter is the provocation effect of DTP on polio-
Seroconversion and clinical protection have been                 myelitis infection. It is recommended that admini-
demonstrated in field trials to last for at least 3              stration of two live vaccines be separated by 4
years, which is the longest period of follow-up. The             weeks in the United States and 3-4 weeks in England
product appears to be free of toxicity. The long-term            and Wales. The need for separation of antigens is
duration of protection is under continued study.                 causing an increasing hardship in scheduling visits of
The United States Public Health Service Advisory                 small infants. In the United States there are four live
Committee on Immunization Practices has suggested                products-poliovirus, measles, smallpox and mumps
that live mumps vaccine be considered for use in                 -and a fifth live product, rubella, may soon be
children approaching puberty, in adolescents, and                available. It is, therefore, of more than theoretical
in adults, especially males, if they have not had                interest to determine the legitimacy of the objections
mumps (United States Public Health Service, 1967).               which have been raised to simultaneous use of live
The vaccine should also be considered in certain                 vaccines. Studies are in progress to explore the
institutional settings. The vaccine is not recom-                antibody responses to multiple vaccines and possible
mended for routine use in younger children, although             enhancement of toxicity. If simultaneous administra-
it is not specifically contraindicated. The rationale            tion were feasible, a multivalent product would be
for the use of mumps vaccine lies in the prevention              of great public health significance. The earliest
of certain complications. Approximately 15% of                   schedules of vaccination and immunization pro-
reported cases of mumps occur after the onset of                 cedures suggested by the Ministry of Health. In the
puberty. Orchitis has been observed in 20% or                    recommended that DTP and live vaccine other than
more of post-pubertal males, and other organ                     live poliovaccine be separated by 3-4 weeks. Such a
systems, including the central nervous system, are               restriction has not been placed in the United States,




                                                                                                                                                                                               copyright.
occasionally involved. Sequelae are uncommon,                    and at the present time no ill-effects have been
although unilateral deafness is not a rare event                 documented from simultaneous DTP and live
(Karzon, 1968a). In terms of public health priorities,           vaccine administration. Recent studies have shown
the Advisory Committee has stated that mumps                     that measles or yellow fever vaccine virus may
immunization programs should not pre-empt other                  depress, at least in part, the replication of a second
public health programs of established importance.                virus, presumably on the basis of interferon produc-
However, should observation confirm the long-term                tion. The maximum inhibition is during the second
effectiveness and freedom from toxicity, it may be               week following administration of the first virus.
predicted that increasing use will be made of mumps              Thus, the recommendation that yellow fever
vaccine, both in privatepractice and publicprograms. *           vaccine be given at least 4 days before primary
   A live attenuated rubella virus vaccine is at the             vaccination against smallpox (Ministry of Health,
present time undergoing field trials in the United               1967a) may be expected to decrease the effectiveness
States in closed and semi-closed populations. Ser-               of the smallpox take and antibody response (Karzon,
conversion and clinical protection are of a high                 1968b).
order. The attenuated virus replicates and can be
recovered from the pharynx, although it does not                 Discussion and conclusions
appear to be transmissible. Studies are continuing                  There has been a consistent downward trend in
to evaluate the safety of the rubella vaccine in the             the morbidity, mortality and residua due to most
open population and in adults, before a licensed                 infectious diseases in the developed countries of the
product can be made available.                                   world. Improvements in the social and economic
Simultaneous use of immunizing agents
                                                                 sphere and the control of environmental human
                                                                 waste and arthropod vectors have played major
  There are several factors which have tended to                 roles. However, the widespread use of immunizing
support the recommendation that administration of                agents has notably contributed to this decline.
   *
     Recently, the Advisory Committee has liberalized its        Society is becoming increasingly expectant that
recommendations for mumps vaccine and suggests considera-        preventable disease will indeed be prevented.
tion be given to immunizing all susceptible children over           The present review is a modest beginning in the
1 year of age. However, the position was reaffirmed that         effort to relate official policy on immunization
mumps vaccine programs should not be allowed to take
priority over essential ongoing health activities. U.S. Public   practice in the United States and England and
Health Service (1968d).                                          Wales, and the actual use of various biological


                                                         12                                        Exhibit 349
                                                                                                                            Postgrad Med J: first published as 10.1136/pgmj.45.520.147 on 1 February 1969. Downloaded from http://pmj.bmj.com/ on June 21, 2020 by guest. Protected by
                     Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 57 of 421
                               Immunization in United States and Great Britain                                      159

products, with trends in morbidity and mortality of        ongoing program.
preventable diseases. The settings for the study form        It is hoped that the information presented and the
an interesting backdrop. Child health practices are        interpretations which have resulted will be a stimulus
quite distinct in England and Wales under the tri-         for others to continue to study comparative im-
partite National Health Service Program, when              munization practices.
compared to the United States, where a combination
of the board-certified pediatrician and the general        Acknowledgments
practitioner, as well as public agencies such as the         This paper could not have been written without the help
well-baby clinic and hospital outpatient department,       and advice of Dr A. T. Roden of the Ministry of Health, who
all participate in aspects of preventive and curative      kindly provided much of the published and unpublished
medicine. Through the two different pathways,              information from England and Wales. For data from the
                                                           United States, I have leaned heavily on the Reports of the
similar mechanisms for evaluation of optimal               National Communicable Disease Center of the United States
immunization schedules have evolved. Also, it is           Public Health Service. In particular, I would like to thank
increasingly evident that the specific recommenda-         Dr F. Robert Freckleton and Dr Alexander Langmuir and
tions have drawn more closely together. There have         their staffs for their encouragement and for permission to use
                                                           data placed at my disposal. For errors in presentation or
been minor differences of emphasis. For example,           interpretation, I lay personal claim. Morbidity and mortality
the American philosophy has shown less concern             information has been obtained from publications of the
with immunodepression due to maternal antibody             Ministry of Health, for which I would like to make acknow-
and immunological immaturity and has regularly             ledgement to the Controller of Her Majesty's Stationery
                                                           Office.
immunized beginning at 8-12 weeks, with combined              Dr Karzon is recipient of a Research Career Award
vaccine, adding a third dose to increase efficiency        (AI-1136) from the National Institutes of Allergy and
of the program. In Great Britain, there has evidently      Infectious Diseases, United States Public Health Service.
been a greater concern regarding the risks of smallpox
immunization, which has resulted in the lower levels       References
of immunization attained with smallpox vaccine.            AMERICAN ACADEMY OF PEDIATRICS (1966) Report of the
   The very conspicuous disparities in immunization          Committee on the Control of Infectious Diseases.
rates, based upon social class and reflected in low        CONYBEARE, E.T. (1964) Illnesses attributed to smallpox
                                                             vaccination, 1951-1960. Monthly Bull. Minist. Hith Publ.




                                                                                                                                                                                                    copyright.
immunization rates in such areas as urban Negro              Hith Lab. Serv. 23, 126 and 150.
ghettos and rural poverty areas, have posed one of         DICK, G.W.A. (1962) Prevention of virus diseases in the
the major residual public health problems in in-             community. Brit. med. J. ii, 1275.
fectious disease control in the United States. It would    DIXON, C.W. (1962) Vaccination against smallpox. Brit. med.
                                                             J. i, 1262.
be of interest to study the acceptance of various im-      EDSALL, G. (1962) Efficacy of immunization procedures used
munizing procedures by social class in Great Britain,        in public health practice. Wld Hlth Org. Pbl. Hlth
to determine whether the freely available services           Papers No. 8, p. 51.
may be unevenly distributed in a similar fashion,          FRECKLETON, F.R. (1967) Federal government programs in
                                                             immunization. Arch. environ. Hlth, 15, 512.
based on cultural and behavioral characteristics of        GREoG, A. (1949) The golden gate of medicine. Ann. intern.
population groups. For example, poliomyelitis in the         Med. 30, 811.
United States, once a disease with relative selectivity    KARZON, D.T. (1968a) Rationale for mumps vaccine usage.
for the upper classes with a high level of environ-          Proc. Fifth Annual Immunization Conference, San Diego,
mental and personal hygiene, is now a disease of the         California, United States Public Health Service. 12 March,
                                                             1968.
lower classes, in residual pockets with inadequate         KARZON, K.T. (1968b) Simultaneous administration of live
immunization. It has been generally observed that            antigens. Proc. Fifth Annual Immunization Conference, San
immunization rates in a given population bear a              Diego, California, United States Public Health Service. 12
direct relationship to the general extent of contact         March, 1968.
                                                           KARZON, D.T. & HENDERSON, D.A. (1966) Current status of
between the infant and those charged with early child        live attenuated virus vaccines. Advanc. Pediat. 15, 121.
health care. That is, children who attend a physician      KEMPE, C.H. & BENENSON, A.S. (1965) Smallpox immuniza-
only for episodic illness and do not receive regular         tion in the United States. J. Amer. med. Ass. 194, 161.
                                                           LENNON, R.G., TURNBULL, C.D., ELSEA, W.R., KARZON,
well-baby care will have poorer immunization                 D.T. & WINKELSTEIN, W., JR. (1967) Measles immunization
records. A corollary of this would state that im-            in a northeastern metropolitan county. J. Amer. med. Ass.
provement of the general level of immunization               200, 815.
                                                           MILLER, D.L. & GALBRAITH, N.S. (1965) Surveillance of the
would be tied to an improvement in the general level
of infant care and regularity of contact between             safety of oral poliomyelitis vaccine in England and Wales
                                                             1962-4. Brit. med. J. i, 504.
the family and health facilities. However, the latter      MINISTRY OF HEALTH (1955) Annual report of the Chief
situation is not always simple to achieve, and more          Medical Officer for the Year 1954., p. 66, H.M.S.O.,
direct efforts aimed specifically at attaining higher        London.
immunization rates can be successful, both as single       MINISTRY OF HEALTH (1963) Active immunisation against
                                                               infectious disease (prepared by Standing Medical Advisory
mass community campaigns or in some form of                    Committee).


                                                          13                                            Exhibit 349
                                                                                                                            Postgrad Med J: first published as 10.1136/pgmj.45.520.147 on 1 February 1969. Downloaded from http://pmj.bmj.com/ on June 21, 2020 by guest. Protected by
                 Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 58 of 421
160                                    David T. Karzon
MINISTRY OF HEALTH (1964) Annual report of the Chief            (1967b) Complications of smallpox vaccination, United
  Medical Officer for the Year 1963, p. 170, H.M.S.O.,          States, 1963. II. Results obtained by four statewide surveys.
  London.                                                       Pediatrics, 39, 916.
MINISTRY OF HEALTH (1967a). Annual Report of the Chief        PRESTON, N. W. (1965) Effectiveness of pertussis vaccines.
  Medical Officer for the Year 1966, pp. 30 and 243,            Brit. med. J. ii, 11.
  H.M.S.O., London.                                           STROM, J. (1960) Is universal vaccination against pertussis
MINISTRY OF HEALTH (1967b) Memorandum on Vaccination            always justified? Brit. med. J. ii, 1184.
  Against Smallpox. Memo 312/MED, H.M.S.O.                    UNITED STATES PUBLIC HEALTH SERVICE (1967) Immuniza-
MINISTRY OF HEALTH (1968a) Circular 29/68.                      tion Against Disease, 1966-67 (Prepared by National
MINISTRY OF HEALTH (1968b) Letter to General Practitioners      Communicable Disease Center).
  and all Medical Officers of Health (England and Wales),     UNITED STATES PUBLIC HEALTH SERVICE (1968a) Personal
  G. E. Godber.                                                 communication.
NEFF, J.M., LANE, J.M., PERT, J.H., MOORE, R., MILLAR,        UNITED STATES PUBLIC HEALTH SERVICE (1968b) Morbidity
  J. D. & HENDERSON, D. A. (1967a) Complications of small-      and Mortality Weekly Report, March 30.
  pox vaccination. I. National survey in the United States,   UNITED STATES PUBLIC HEALTH SERVICE (1968c) Morbidity
  1963. New Engl. J. Med. 276.                                  and Mortality Weekly Report, June 8.
NEFF, J.M., LEVINE, R.H., LANE, J.M., AGER, E.A., MOORE,      UNITED STATES PUBLIC HEALTH SERVICE (1968d) Morbidity
  H., ROSENSTEIN, B.J., MILLAR, J.D. & HENDERSON, D.A.          and Mortality Weekly Report, October.




                                                                                                                                                                                                    copyright.




                                                       14                                             Exhibit 349
Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 59 of 421




   EXHIBIT 350
   Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 60 of 421




     THE VACCINE SCHEDULE
           1950-2018
                         Nelson Branco, MD, FAAP
                      Tamalpais Pediatrics, Larkspur CA




The first vaccine – Smallpox

■ Invented by Edward Jenner in 1796
    – Jenner noticed that milkmaids who were exposed to cowpox, a milder disease
       similar to smallpox, did not develop smallpox to the same extent as others
    – He developed method of arm-to-arm inoculation: a small amount of pus from
       one person’s blisters was inoculated into the arm of another




                                       1                               Exhibit 350
   Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 61 of 421



Late 1940’s

■ In the early part of the century, scientific progress had allowed for the development
  of new vaccines and large scale vaccine production


■ Recommended vaccines:
   – DTP (Diptheria, Tetanus, Pertussis)
   – Smallpox




Late 1950’s

■ Oral Polio Vaccine (OPV) – licensed in 1955


■ Recommended vaccines:
   – DTP (Diphtheria, Tetanus, Pertussis)
   – Smallpox
   – Polio (OPV)




                                          2                                 Exhibit 350
   Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 62 of 421



Late 1960’s

■ Vaccines against Measles (1963), Mumps (1967) and Rubella (1969) were
  developed


■ Recommended vaccines:
   – DTP (Diphtheria, Tetanus, Pertussis)
   – Smallpox
   – Polio (OPV)
   – Measles
   – Mumps
   – Rubella




1970’s

■ Smallpox was declared eradicated and use of smallpox vaccine was discontinued in
  1972
■ Measles, Mumps, Rubella vaccine was combined into MMR


■ Recommended vaccines:
   – DTP (Diphtheria, Tetanus, Pertussis)
   – Polio (OPV)
   – MMR (Measles, Mumps, Rubella)




                                       3                               Exhibit 350
   Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 63 of 421



1985-1994

■ Hib vaccine developed and added to the schedule


■ Recommended vaccines:
   – DTP (Diphtheria, Tetanus, Pertussis)
   – Polio (OPV)
   – MMR (Measles, Mumps, Rubella)
   – Hib (Haemophilius influenzae Type B)




1994-1995

■ Hepatitis B was added to the schedule as a routine vaccination instead of being
  used only for high risk groups


■ Recommended vaccines:
   – DTP (Diphtheria, Tetanus, Pertussis)
   – Polio (OPV)
   – MMR (Measles, Mumps, Rubella)
   – Hib (Haemophilius influenzae Type B)
   – Hepatitis B




                                         4                               Exhibit 350
    Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 64 of 421


1995 Vaccine Schedule




 1996 Vaccine Schedule




                                     5                            Exhibit 350
   Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 65 of 421




1998 Vaccine Schedule




                                    6                            Exhibit 350
        Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 66 of 421




     2000 Vaccine Schedule

Rotavirus vaccine
removed from the
schedule




                                         7                            Exhibit 350
   Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 67 of 421



2002 Vaccine Schedule




                                    8                            Exhibit 350
  Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 68 of 421




2006 Vaccine Schedule




                                   9                            Exhibit 350
                  Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 69 of 421



2007 Vacine Schedule




                                                  10                            Exhibit 350
 Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 70 of 421




2011 Vaccination Schedule




                                 11                            Exhibit 350
  Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 71 of 421




2012 Vaccine Schedule




                                  12                            Exhibit 350
   Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 72 of 421



2018 Vaccine Schedule




                                   13                            Exhibit 350
Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 73 of 421




   EXHIBIT 351
           Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 74 of 421




Vaccination Schedules
Past, Present and Future
Is there some rationale?

             Edwin J. Asturias, MD
   Associate Professor of Pediatric Infectious Diseases
                   Associate Director
                Center for Global Health




                                      1                                           Exhibit 351
             Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 75 of 421



Conflict of Interest and disclosures

• Research and consulting support
  • DSMB participation for Takeda, Novartis and PATH
  • Advisory Board for J&J and LSHTM
  • Vaccine studies on polio sponsored by Bill and Melinda
    Gates Foundation


• Other membership biases
  • Previous WHO advisor on global vaccine safety
  • Latin American Society for Infectious Diseases
  • Board member of CCIC, Colorado

                                        2                                           Exhibit 351
          Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 76 of 421




Objectives

• History of schedules and how designed
• What is the evidence behind current
 schedules
• New vaccines, new challenges
• Future of vaccine schedules: creative
 policies in context of need



                                     3                                           Exhibit 351
Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 77 of 421




                           4                                           Exhibit 351
          Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 78 of 421



Immunization Schedules in the United
States and Great Britain -1967-68




                              Karzon, DT. Postgrad Med J 45; 147: 1969



                                     5                                           Exhibit 351
          Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 79 of 421




United States Immunization Schedule 2001




                                     6                                           Exhibit 351
        Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 80 of 421




US Child Immunization Schedule 2014




                                   7                                           Exhibit 351
         Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 81 of 421


US recommended Catch-Up schedule 2014




                                    8                                           Exhibit 351
Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 82 of 421




   EXHIBIT 352
         Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 83 of 421

                                              Vaccine Excipient Summary
                                  Excipients Included in U.S. Vaccines, by Vaccine

   In addition to weakened or killed disease antigens (viruses or bacteria), vaccines contain very small amounts of other
   ingredients – excipients.

   Some excipients are added to a vaccine for a specific purpose. These include:
   Preservatives, to prevent contamination. For example, thimerosal.
   Adjuvants, to help stimulate a stronger immune response. For example, aluminum salts.
   Stabilizers, to keep the vaccine potent during transportation and storage. For example, sugars or gelatin.

   Others are residual trace amounts of materials that were used during the manufacturing process and removed. These can include:
   Cell culture materials, used to grow the vaccine antigens. For example, egg protein, various culture media.
   Inactivating ingredients, used to kill viruses or inactivate toxins. For example, formaldehyde.
   Antibiotics, used to prevent contamination by bacteria. For example, neomycin.

   The following table lists substances, other than active ingredients (i.e., antigens), shown in the manufacturers’ package insert (PI)
   as being contained in the final formulation of each vaccine. Note: Substances used in the manufacture of a vaccine but not
   listed as contained in the final product (e.g., culture media) can be found in each PI, but are not shown on this table. Each
   PI, which can be found on the FDA’s website (see below) contains a description of that vaccine’s manufacturing process,
   including the amount and purpose of each substance. In most PIs, this information is found in Section 11: “Description.”

                                       All information was extracted from manufacturers’ package inserts.
                          The date shown in the Date column of the table is the edition date of the PI is use in February 2020.
                     If a date contains an asterisk (*), the PI was not dated and this is the date the PI was reviewed for this table.
                     If in doubt about whether a PI has been updated since this table was prepared, check the FDA’s website at:
                       http://www.fda.gov/BiologicsBloodVaccines/Vaccines/ApprovedProducts/ucm093833.htm
                                   All influenza vaccine in this table are 2019-20 northern hemisphere formulation.

       Vaccine                    Date                                                 Contains
                                                monosodium glutamate, sucrose, D-mannose, D-fructose, dextrose, human serum
                                                albumin, potassium phosphate, plasdone C, anhydrous lactose, microcrystalline
Adenovirus                      10/2019
                                                cellulose, polacrilin potassium, magnesium stearate, cellulose acetate phthalate,
                                                alcohol, acetone, castor oil, FD&C Yellow #6 aluminum lake dye
Anthrax (Biothrax)              11/2015         aluminum hydroxide, sodium chloride, benzethonium chloride, formaldehyde
                                                glycerin, asparagine, citric acid, potassium phosphate, magnesium sulfate, iron
BCG (Tice)                       2/2009
                                                ammonium citrate, lactose
                                                ascorbic acid, hydrolyzed casein, sodium chloride, sucrose, dried lactose, sodium
Cholera (Vaxchora)               6/2016
                                                bicarbonate, sodium carbonate
                                                sodium chloride, essential amino acids (including L-phenylalanine), non-essential
Dengue (Dengvaxia)               6/2019         amino acids, L-arginine hydrochloride, sucrose, D-trehalose dihydrate, D-sorbitol,
                                                trometamol, urea
DT (Sanofi)                      6/2018         aluminum phosphate, isotonic sodium chloride, formaldehyde
DTaP (Daptacel)                 12/2018         aluminum phosphate, formaldehyde, glutaraldehyde, 2-phenoxyethanol
DTaP (Infanrix)                 12/2018         formaldehyde, aluminum hydroxide, sodium chloride, polysorbate 80 (Tween 80)
                                                Formaldehyde, aluminum hydroxide, sodium chloride, polysorbate 80 (Tween 80),
DTaP-IPV (Kinrix)               12/2018
                                                neomycin sulfate, polymyxin B
                                                formaldehyde, aluminum phosphate, 2-phenoxyethanol, polysorbate 80,
DTaP-IPV (Quadracel)             1/2019
                                                glutaraldehyde, neomycin, polymyxin B sulfate, bovine serum albumin
DTaP-HepB-IPV                                   formaldehyde, aluminum hydroxide, aluminum phosphate, sodium chloride,
                                2/2020*
(Pediarix)                                      polysorbate 80 (Tween 80), neomycin sulfate, polymyxin B, yeast protein
DTaP-IPV/Hib                                    aluminum phosphate, polysorbate 80, sucrose, formaldehyde, glutaraldehyde, bovine
                                 1/2019
(Pentacel)                                      serum albumin, 2-phenoxyethanol, neomycin, polymyxin B sulfate
                                                polysorbate 80, formaldehyde, glutaraldehyde, bovine serum albumin, neomycin,
DTaP-IPV-Hib-HepB
                                12/2018         streptomycin sulfate, polymyxin B sulfate, ammonium thiocyanate, yeast protein,
(Vaxelis)
                                                aluminum
                                                Tromethamine rice-derived recombinant human serum albumin, host cell DNA
Ebola Zaire (ERVEBO)            2/2020*
                                                benzonase, rice protein
Hib (ActHIB)                     5/2019         sodium chloride, formaldehyde, sucrose
Hib (Hiberix)                    4/2018         formaldehyde, sodium chloride, lactose



                                                                           1                                                             Exhibit 352
         Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 84 of 421

       Vaccine           Date                                          Contains
Hib (PedvaxHIB)         10/2018   amorphous aluminum hydroxyphosphate sulfate, sodium chloride
                                  MRC-5 cellular proteins, formalin, aluminum hydroxide, amino acid supplement,
Hep A (Havrix)          2/2020*   phosphate-buffered saline solution, polysorbate 20, neomycin sulfate,
                                  aminoglycoside antibiotic
                                  amorphous aluminum hydroxyphosphate sulfate, non-viral protein, DNA, bovine
Hep A (Vaqta)           12/2018   albumin, formaldehyde, neomycin, sodium borate, sodium chloride, other process
                                  chemical residuals
                                  aluminum hydroxide, yeast protein, sodium chloride, disodium phosphate
Hep B (Engerix-B)       2/2020*
                                  dihydrate, sodium dihydrogen phosphate dihydrate
                                  formaldehyde, potassium aluminum sulfate, amorphous aluminum
Hep B (Recombivax)      12/2018
                                  hydroxyphosphate sulfate, yeast protein
                                  yeast protein, yeast DNA, deoxycholate, phosphorothioate linked
Hep B (Heplisav-B)       2017     oligodeoxynucleotide, sodium phosphate, dibasic dodecahydrate, sodium chloride,
                                  monobasic dehydrate, polysorbate 80
                                  MRC-5 cellular proteins, formalin, aluminum phosphate, aluminum hydroxide,
Hep A/Hep B (Twinrix)   2/2020*   amino acids, sodium chloride, phosphate buffer, polysorbate 20, neomycin sulfate,
                                  yeast protein, water
Human Papillomavirus              amorphous aluminum hydroxyphosphate sulfate, sodium chloride, L-histidine,
                        10/2018
(HPV) (Gardasil 9)                polysorbate 80, sodium borate, yeast protein
                                  sodium chloride, monobasic sodium phosphate, dibasic sodium phosphate,
Influenza (Afluria)               monobasic potassium phosphate, potassium chloride, calcium chloride, sodium
                        12/2019
Quadrivalent                      taurodeoxycholate, ovalbumin, sucrose, neomycin sulfate, polymyxin B, beta-
                                  propiolactone, hydrocortisone thimerosal (multi-dose vials)
                                  squalene, polysorbate 80, sorbitan trioleate, sodium citrate dehydrate, citric acid
Influenza (Fluad)       4/2019    monohydrate, neomycin, kanamycin, barium, hydrocortisone, egg proteins,
                                  cetyltrimethylammonium bromide (CTAB), formaldehyde
                                  octoxynol-10 (TRITON X-100), α-tocopheryl hydrogen succinate, polysorbate 80
Influenza (Fluarix)
                        ©2019     (Tween 80), hydrocortisone, gentamicin sulfate, ovalbumin, formaldehyde, sodium
Quadrivalent
                                  deoxycholate, sodium phosphate-buffered isotonic sodium chloride
                                  sodium chloride, monobasic sodium phosphate, dibasic sodium phosphate,
Influenza (Flublok)
                        4/2019    polysorbate 20 (Tween 20), baculovirus and Spodoptera frugiperda cell proteins,
Quadrivalent
                                  baculovirus and cellular DNA, Triton X-100
                                  Madin Darby Canine Kidney (MDCK) cell protein, phosphate buffered saline,
Influenza (Flucelvax)
                        8/2019    protein other than HA, MDCK cell DNA, polysorbate 80, cetyltrimethlyammonium
Quadrivalent
                                  bromide, and β-propiolactone, Thimerosal (multi-dose vials)
Influenza (Flulaval)              ovalbumin, formaldehyde, sodium deoxycholate, α-tocopheryl hydrogen succinate,
                        2/2020*
Quadrivalent                      polysorbate 80, thimerosal (multi-dose vials), phosphate-buffered saline solution
Influenza (Fluzone)               formaldehyde, egg protein, octylphenol ethoxylate (Triton X-100), sodium
                         2019
Quadrivalent                      phosphate-buffered isotonic sodium chloride solution, thimerosal (multi-dose vials)
Influenza (Fluzone)               egg protein, octylphenol ethoxylate (Triton X-100), sodium phosphate-buffered
                        1/2019
High Dose                         isotonic sodium chloride solution, formaldehyde
                                  monosodium glutamate, hydrolyzed porcine gelatin, arginine, sucrose, dibasic
Influenza (FluMist)
                        8/2019    potassium phosphate, monobasic potassium phosphate, ovalbumin, gentamicin
Quadrivalent
                                  sulfate, ethylenediaminetetraacetic acid (EDTA)
Japanese Encephalitis             aluminum hydroxide, protamine sulfate, formaldehyde, bovine serum albumin,
                        9/2018
(Ixiaro)                          Vero cell DNA, sodium metabisulphite, Vero cell protein
Meningococcal                     sodium phosphate-buffered isotonic sodium chloride solution, formaldehyde,
                        4/26/18
(MenACWY-Menactra)                diphtheria toxoid
Meningococcal
                        2/2020*   formaldehyde, CRM197 protein
(MenACWY-Menveo)
Meningococcal
                        2/2020*   aluminum hydroxide, sodium chloride, histidine, sucrose, kanamycin
(MenB – Bexsero)
Meningococcal
                         2018     polysorbate 80, aluminum phosphate, histidine buffered saline
(MenB – Trumenba)




                                                      2                                            Exhibit 352
         Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 85 of 421

       Vaccine           Date                                           Contains
                                  vitamins, amino acids, fetal bovine serum, sucrose, glutamate, recombinant human
MMR (MMR-II)            2/2020*   albumin, neomycin, sorbitol, hydrolyzed gelatin, sodium phosphate, sodium
                                  chloride, WI-38 human diploid lung fibroblasts
                                  MRC-5 cells including DNA and protein, sucrose, hydrolyzed gelatin, sodium
MMRV (ProQuad)
                                  chloride, sorbitol, monosodium L-glutamate, sodium phosphate dibasic,
(Frozen: Recombinant    2/2020*
                                  recombinant human albumin, sodium bicarbonate, potassium phosphate monobasic,
Albumin)
                                  potassium chloride; potassium phosphate dibasic, neomycin, bovine calf serum
                                  MRC-5 cells including DNA and protein, sucrose, hydrolyzed gelatin, sodium
MMRV (ProQuad)
                                  chloride, sorbitol, monosodium L-glutamate, sodium phosphate dibasic, human
(Frozen: Human Serum    2/2020*
                                  albumin, sodium bicarbonate, potassium phosphate monobasic, potassium chloride;
Albumin)
                                  potassium phosphate dibasic, neomycin, bovine calf serum
                                  MRC-5 cells including DNA and protein, sucrose, hydrolyzed gelatin, urea, sodium
MMRV (ProQuad)                    chloride, sorbitol, monosodium L-glutamate, sodium phosphate, recombinant human
                        10/2018
(Refrigerator Stable)             albumin, sodium bicarbonate, potassium phosphate, potassium chloride, neomycin,
                                  bovine serum albumin
Pneumococcal
                        8/2017    CRM197 carrier protein, polysorbate 80, succinate buffer, aluminum phosphate
(PCV13 – Prevnar 13)
Pneumococcal
(PPSV-23 – Pneumovax)
                        2/2020*   isotonic saline solution, phenol
                                  calf bovine serum albumin, 2-phenoxyethanol, formaldehyde, neomycin,
Polio (IPV – Ipol)      2/2020*
                                  streptomycin, polymyxin B, M-199 medium
Rabies (Imovax)         10/2019   human albumin, neomycin sulfate, phenol red, beta-propiolactone
                                  chicken protein, polygeline (processed bovine gelatin), human serum albumin,
Rabies (RabAvert)       ©2018     potassium glutamate, sodium EDTA, ovalbumin, neomycin, chlortetracycline,
                                  amphotericin B
                                  sucrose, sodium citrate, sodium phosphate monobasic monohydrate, sodium
                                  hydroxide, polysorbate 80, cell culture media, fetal bovine serum [DNA from
Rotavirus (RotaTeq)     2/2017
                                  porcine circoviruses (PCV) 1 and 2 has been detected in RotaTeq. PCV-1 and PCV-
                                  2 are not known to cause disease in humans.]
                                  dextran, Dulbecco’s Modified Eagle Medium (sodium chloride, potassium chloride,
                                  magnesium sulfate, ferric (III) nitrate, sodium phosphate, sodium pyruvate, D-
                                  glucose, concentrated vitamin solution, L-cystine, L-tyrosine, amino acids, L-
Rotavirus (Rotarix)     2/2020*
                                  glutamine, calcium chloride, sodium hydrogenocarbonate, and phenol red), sorbitol,
                                  sucrose, calcium carbonate, sterile water, xanthan [Porcine circovirus type 1 (PCV-
                                  1) is present in Rotarix. PCV-1 is not known to cause disease in humans.]
Smallpox (Vaccinia)               HEPES, 2% human serum albumin, 0.5 - 0.7% sodium chloride USP, 5% Mannitol
                        3/2018
(ACAM2000)                        USP, neomycin, polymyxin B, 50% Glycerin USP, 0.25% phenol USP
Td (Tenivac)            11/2019   aluminum phosphate, formaldehyde, sodium chloride, water
Td (TDVAX)               9/2018   aluminum phosphate, formaldehyde, thimerosal
Tdap (Adacel)            1/2019   aluminum phosphate, formaldehyde, 2-phenoxyethanol, glutaraldehyde, water
Tdap (Boostrix)         2/2020*   formaldehyde, aluminum hydroxide, sodium chloride, polysorbate 80
                                  formaldehyde, phenol, polydimethylsiloxane, disodium phosphate, monosodium
Typhoid (Typhim Vi)     3/2014
                                  phosphate, sodium chloride, sterile water
Typhoid (Vivotif
                        9/2013    sucrose, ascorbic acid, amino acids, lactose, magnesium stearate. gelatin
Ty21a)
                                  MRC-5 human diploid cells, including DNA & protein, sucrose, hydrolyzed gelatin,
Varicella (Varivax)               sodium chloride, monosodium L-glutamate, sodium phosphate dibasic, sodium
                        2/2020*
Frozen                            phosphate monobasic, potassium phosphate monobasic, potassium chloride, EDTA,
                                  neomycin, fetal bovine serum
                                  MRC-5 human diploid cells, including DNA & protein, sucrose, hydrolyzed gelatin,
Varicella (Varivax)
                        10/2018   sodium chloride, monosodium L-glutamate, urea, sodium phosphate dibasic,
Refrigerator Stable
                                  potassium phosphate monobasic, potassium chloride, neomycin, bovine calf serum
Yellow Fever (YF-Vax)   2/2019    sorbitol, gelatin, sodium chloride
                                  MRC-5 human diploid cells, including DNA & protein, sucrose, hydrolyzed porcine
Zoster (Shingles)
                        1/2019    gelatin, sodium chloride, monosodium L-glutamate, sodium phosphate dibasic,
(Zostavax) Frozen
                                  potassium phosphate monobasic, potassium chloride; neomycin, bovine calf serum



                                                       3                                            Exhibit 352
         Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 86 of 421

        Vaccine             Date                                             Contains
Zoster (Shingles)                      MRC-5 human diploid cells, including DNA & protein, sucrose, hydrolyzed porcine
(Zostavax)                  8/2018     gelatin, urea, sodium chloride, monosodium L-glutamate, sodium phosphate dibasic,
Refrigerator Stable                    potassium phosphate monobasic, potassium chloride, neomycin, bovine calf serum
                                       sucrose, sodium chloride, dioleoyl phosphatidylcholine (DOPC), 3-O-desacl-
                                       4’monophosphoryl lipid A (MPL), QS-21 (a saponin purified from plant extract
Zoster (Shingles)
                           2/2020*     Quillaja saponaria Molina), potassium dihydrogen phosphate, cholesterol, sodium
(Shingrix)
                                       dihydrogen phosphate dihydrate, disodium phosphate anhydrous, dipotassium
                                       phosphate, polysorbate 80, host cell protein and DNA

          A table listing vaccine excipients and media by excipient is published by the Institute for Vaccine Safety
       at Johns Hopkins University, and can be found at http://www.vaccinesafety.edu/components-Excipients.htm.


                                                                                                         February 2020




                                                            4                                            Exhibit 352
Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 87 of 421




   EXHIBIT 353
Common Ingredients in U.S. Licensed Vaccines | FDA                                                                         6/21/20, 4:16 PM
                    Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 88 of 421


                                Common Ingredients in U.S. Licensed Vaccines
                              The vast majority of the over one billion doses of vaccines manufactured
                              worldwide each year are given to healthy babies, children and adults. Thus, it is
                              critical that vaccines be demonstrated to be safe and effective. FDA requires that
                              vaccines undergo a rigorous and extensive development program in the
                              laboratory, as well as in animal studies and human clinical trials, to determine
                              their safety and effectiveness. Highly trained FDA scientists and clinicians
                              carefully evaluate all of the information in a marketing application and make a
                              determination whether to license (approve) a vaccine before it can be used in the
                              United States. Prior to licensure, as part of FDA’s evaluation, FDA takes all of the
                              ingredients of a vaccine into account, including the active ingredients as well as
                              other substances. After FDA approves a vaccine, FDA continuously monitors its
                              safety.


                              Why is aluminum in some vaccines?
                              Aluminum salts are incorporated into some vaccine formulations as an adjuvant.
                              An adjuvant is a substance added to some vaccines to enhance the immune
                              response of vaccinated individuals. The aluminum salts in some U.S. licensed
                              vaccines are aluminum hydroxide, aluminum phosphate, alum (potassium
                              aluminum sulfate), or mixed aluminum salts. For example: aluminum salts are
                              used in DTaP vaccines, the pneumococcal conjugate vaccine, and hepatitis B
                              vaccines.

                              Aluminum adjuvant containing vaccines have a demonstrated safety profile of
                              over six decades of use and have only uncommonly been associated with severe
                              local reactions. A study conducted by FDA (https://wayback.archive-
                              it.org/7993/20170405003134/https:/www.fda.gov/BiologicsBloodVaccines/ScienceResearch/ucm284520.htm
                               ! (http://www.fda.gov/about-fda/website-policies/website-disclaimer)
                              determined that the risk to infants posed by the total aluminum exposure
                              received from the entire recommended series of childhood vaccines over the first
                              year of life is extremely low. This study provided additional scientific information
                              confirming that the benefits of aluminum-containing vaccines administered
                              during the first year of life outweigh any theoretical concerns about the potential
                              effect of aluminum on infants. Of note, the most common source of exposure to
                              aluminum is from eating food or drinking water.


                              Are other adjuvants used in FDA-approved vaccines?
                              Yes. Cervarix, a vaccine to prevent cervical cancer caused by human
                              papillomavirus types 16 and 18, includes AS04 in its formulation. AS04 is a
                              combination of aluminum hydroxide and monophosphoryl lipid A (MPL). MPL is
                              a purified fat-like substance. The manufacturer no longer markets Cervarix in the
                              United States.


https://www.fda.gov/vaccines-blood-biologics/safety-availability-biologics/common-ingredients-us-licensed-vaccines              Page 1 of 4


                                                                             1                                       Exhibit 353
Common Ingredients in U.S. Licensed Vaccines | FDA                                                                         6/21/20, 4:16 PM
                    Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 89 of 421
                              One vaccine for the prevention of H5N1 influenza, commonly referred to as avian
                              influenza or “bird flu,” contains the adjuvant AS03, an oil-in-water emulsion. The
                              AS03 adjuvant is made up of the oily compounds, D,L-alpha-tocopherol (vitamin
                              E) and squalene (/vaccines-blood-biologics/vaccine-safety-availability/influenza-
                              h5n1-virus-monovalent-vaccine-adjuvanted-manufactured-id-biomedical-
                              corporation-questions#squalene), and an emulsifier, polysorbate 80, which helps
                              ingredients mix together and keep them from separating, and water containing
                              small amounts of salts. The vaccine is not commercially available, but included
                              within the U.S. government’s National Stockpile if public health officials
                              determine it is needed.

                              Fluad, a vaccine for the prevention of seasonal influenza in adults 65 years of age
                              and older, includes MF59, also an oil-in-water emulsion of squalene (/vaccines-
                              blood-biologics/vaccine-safety-availability/influenza-h5n1-virus-monovalent-
                              vaccine-adjuvanted-manufactured-id-biomedical-corporation-
                              questions#squalene) oil.

                              Heplisav-B, a vaccine for the prevention of infection caused hepatitis B virus in
                              adults 18 years of age and older, includes CpG 1018, an adjuvant based on
                              synthetic DNA sequences.

                              Shingrix, a vaccine for the prevention of shingles in adults 50 years of age and
                              older, includes AS01B. AS01B is made of up MPL, a purified fat-like substance,
                              and QS-21 which is purified from the bark of the Quillaja saponaria (soap bark)
                              evergreen tree native to central Chile.


                              How does FDA evaluate adjuvants for safety and
                              eEcacy?
                              When evaluating a vaccine for safety and efficacy, FDA considers adjuvants as a
                              component of the vaccine; they are not licensed separately.


                              Why are antibiotics in some vaccines?
                              Certain antibiotics may be used in some vaccine production to help prevent
                              bacterial contamination during manufacturing. As a result, small amounts of
                              antibiotics may be present in some vaccines. Because some antibiotics can cause
                              severe allergic reactions in those children allergic to them (such as hives, swelling
                              at the back of the throat, and low blood pressure), some parents are concerned
                              that antibiotics contained in vaccines might be harmful. However, antibiotics
                              most likely to cause severe allergic reactions (e.g., penicillins, cephalosporins and
                              sulfa drugs) are not used in vaccine production, and therefore are not contained
                              in vaccines.

                              Examples of antibiotics used during vaccine manufacture include neomycin,
                              polymyxin B, streptomycin and gentamicin. Some antibiotics used in vaccine
                              production are present in the vaccine, either in very small amounts or they are
                              undetectable. For example, antibiotics are used in some production methods for


https://www.fda.gov/vaccines-blood-biologics/safety-availability-biologics/common-ingredients-us-licensed-vaccines              Page 2 of 4


                                                                             2                                       Exhibit 353
Common Ingredients in U.S. Licensed Vaccines | FDA                                                                         6/21/20, 4:16 PM
                    Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 90 of 421
                              making inactivated influenza virus vaccines. They are used to reduce bacterial
                              growth in eggs during processing steps, because eggs are not sterile products.
                              The antibiotics that are used are reduced to very small or undetectable amounts
                              during subsequent purification steps. The very small amounts of antibiotics
                              contained in vaccines have not been clearly associated with severe allergic
                              reactions.


                              Why is formaldehyde in some vaccines?
                              Formaldehyde has a long history of safe use in the manufacture of certain viral
                              and bacterial vaccines. It is used to inactivate viruses so that they don’t cause
                              disease (e.g., polio virus used to make polio vaccine) and to detoxify bacterial
                              toxins, such as the toxin used to make diphtheria vaccine. Formaldehyde is
                              diluted during the vaccine manufacturing process, but residual quantities of
                              formaldehyde may be found in some current vaccines. The amount of
                              formaldehyde present in some vaccines is so small compared to the
                              concentration that occurs naturally in the body that it does not pose a safety
                              concern.

                              Formaldehyde is also produced naturally in the human body as a part of normal
                              functions of the body to produce energy and build the basic materials needed for
                              important life processes. This includes making amino acids, which are the
                              building blocks of proteins that the body needs.

                              Formaldehyde is also found in the environment and is present in different ways.
                              It is used in building materials, as a preservative in labs and to produce many
                              household products.

                              The body continuously processes formaldehyde, both from what it makes on its
                              own and from what it has been exposed to in the environment. When the body
                              breaks down formaldehyde, it does not distinguish between formaldehyde from
                              vaccines and that which is naturally produced or environmental. The amount of
                              formaldehyde in a person’s body depends on their weight; babies have lower
                              amounts than adults. Studies have shown that for a newborn of average weight of
                              6 - 8 pounds, the amount of formaldehyde in their body is 50-70 times higher
                              than the upper amount that they could receive from a single dose of a vaccine or
                              from vaccines administered over time.

                              Excessive exposure to formaldehyde may cause cancer, but the latest research
                              has shown that the highest risk is from the air when formaldehyde is inhaled
                              from breathing, and occurs more frequently in people who routinely use
                              formaldehyde in their jobs. There is no evidence linking cancer to infrequent
                              exposure to tiny amounts of formaldehyde via injection as occurs with vaccines.


                              Why are sugars, amino acids, and proteins added to
                              some vaccines?


https://www.fda.gov/vaccines-blood-biologics/safety-availability-biologics/common-ingredients-us-licensed-vaccines              Page 3 of 4


                                                                             3                                       Exhibit 353
Common Ingredients in U.S. Licensed Vaccines | FDA                                                                         6/21/20, 4:16 PM
                    Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 91 of 421
                              These substances may be added as stabilizers. They help protect the vaccine from
                              adverse conditions such as the freeze-drying process, for those vaccines that are
                              freeze dried. Stabilizers added to vaccines include: sugars such as sucrose and
                              lactose, amino acids such as glycine or the monosodium salt of glutamic acid and
                              proteins such as human serum albumin or gelatin. Sugars, amino acids and
                              proteins are not unique to vaccines and are encountered in everyday life in the
                              diet and are components that are in the body naturally.


                              Why are there preservatives in some vaccines?
                              Preservatives are added to some vaccine formulations to prevent the growth of
                              bacteria or fungi that may be introduced into the vaccine during its use, e.g.,
                              repeated puncture of a multi-dose vaccine vial with a needle.


                              Why is fetal calf/bovine serum in some vaccines?
                              In the manufacture of viral vaccines, the virus may be grown in cells. These cells
                              need a source of nutrition, which in some instances may be provided by fetal
                              bovine serum.




https://www.fda.gov/vaccines-blood-biologics/safety-availability-biologics/common-ingredients-us-licensed-vaccines              Page 4 of 4


                                                                             4                                       Exhibit 353
Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 92 of 421




   EXHIBIT 354
ATSDR - Substance Listing Page                                                              6/21/20, 4:17 PM
                    Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 93 of 421




Substances A-Z




      Search Substances by Chemical
      Abstracts Service Number (CAS#),
      Substance Name, Synonym, or
      Tradename.

      Enter Search Criteria*
                                                   Search
      *Full or Partial Spelling




With one click, access the best science, the latest research, and the most important information about
toxic substances and how they affect our health including:


      Characteristics
      Exposure risks
      Associated health effects
      Related CDC and ATSDR health studies and assessments




                                                            Substances A-Z
 A B C D E F G H I J L MN O P R S T U V WX Z
                                             (/substances/indexAZ.asp#Z)
                                           (/substances/indexAZ.asp#X)
                                         (/substances/indexAZ.asp#W)
                                       (/substances/indexAZ.asp#V)
                                     (/substances/indexAZ.asp#U)
                                   (/substances/indexAZ.asp#T)
                                 (/substances/indexAZ.asp#S)
                               (/substances/indexAZ.asp#R)
                             (/substances/indexAZ.asp#P)
                           (/substances/indexAZ.asp#O)
                         (/substances/indexAZ.asp#N)
                       (/substances/indexAZ.asp#M)
                     (/substances/indexAZ.asp#L)
                   (/substances/indexAZ.asp#J)
                 (/substances/indexAZ.asp#I)
               (/substances/indexAZ.asp#H)
             (/substances/indexAZ.asp#G)
           (/substances/indexAZ.asp#F)
         (/substances/indexAZ.asp#E)
       (/substances/indexAZ.asp#D)
     (/substances/indexAZ.asp#C)
   (/substances/indexAZ.asp#B)
 (/substances/indexAZ.asp#A)


https://www.atsdr.cdc.gov/substances/indexAZ.asp                                                 Page 1 of 8


                                                                  1               Exhibit 354
ATSDR - Substance Listing Page                                                                   6/21/20, 4:17 PM
                    Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 94 of 421
   A
                Acetone (toxsubstance.asp?toxid=1)
                Acrolein (toxsubstance.asp?toxid=102)
                Acrylamide (toxsubstance.asp?toxid=236)
                Acrylonitrile (toxsubstance.asp?toxid=78)
                Aldrin/Dieldrin (toxsubstance.asp?toxid=56)
                Aluminum (toxsubstance.asp?toxid=34)
                Americium (toxsubstance.asp?toxid=158)
                Ammonia (toxsubstance.asp?toxid=2)
                Aniline (toxsubstance.asp?toxid=79)
                Antimony (toxsubstance.asp?toxid=58)
                Arsenic (toxsubstance.asp?toxid=3)
                Arsine (toxsubstance.asp?toxid=278)
                Asbestos (toxsubstance.asp?toxid=4)
                Atrazine (toxsubstance.asp?toxid=59)
                                                   Top of Page (#top)


   B
                1,3-Butadiene (toxsubstance.asp?toxid=81)
                1-Bromopropane (toxsubstance.asp?toxid=285)
                2,3-Benzofuran (toxsubstance.asp?toxid=187)
                2-Butanone (toxsubstance.asp?toxid=60)
                2-Butoxyethanol and 2-Butoxyethanol Acetate (toxsubstance.asp?toxid=61)
                Barium (toxsubstance.asp?toxid=57)
                Benzene (toxsubstance.asp?toxid=14)
                Benzidine (toxsubstance.asp?toxid=105)
                Beryllium (toxsubstance.asp?toxid=33)
                Bis(2-chloroethyl) Ether (toxsubstance.asp?toxid=159)
                Bis(chloromethyl) Ether (toxsubstance.asp?toxid=188)
                Blister Agents HN-1HN-2HN-3 Nitrogen Mustards (toxsubstance.asp?toxid=189)
                Blister Agents: Lewisite (L), Mustard-Lewisite Mixture (HL) (toxsubstance.asp?toxid=190)
                Blister Agents: Sulfur Mustard Agent H/HD, Sulfur Mustard Agent HT (toxsubstance.asp?
             toxid=191)
               Boron (toxsubstance.asp?toxid=80)
               Bromodichloromethane (toxsubstance.asp?toxid=127)
               Bromoform & Dibromochloromethane (toxsubstance.asp?toxid=128)
               Bromomethane (toxsubstance.asp?toxid=160)
                                                                                           Top of Page (#top)


   C
                Cadmium (toxsubstance.asp?toxid=15)
                Calcium Hypochlorite/Sodium Hypochlorite (toxsubstance.asp?toxid=192)
                Carbon Disulfide (toxsubstance.asp?toxid=84)
                Carbon Monoxide (toxsubstance.asp?toxid=253)

https://www.atsdr.cdc.gov/substances/indexAZ.asp                                                      Page 2 of 8


                                                                   2                   Exhibit 354
ATSDR - Substance Listing Page                                                                     6/21/20, 4:17 PM
                    Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 95 of 421
                Carbon Tetrachloride (toxsubstance.asp?toxid=35)
                Cesium (toxsubstance.asp?toxid=107)
                Chlordane (toxsubstance.asp?toxid=62)
                Chlordecone (toxsubstance.asp?toxid=118)
                Chlorfenvinphos (toxsubstance.asp?toxid=193)
                Chlorinated Dibenzo-p-dioxins (CDDs) (toxsubstance.asp?toxid=63)
                Chlorine (toxsubstance.asp?toxid=36)
                Chlorine Dioxide & Chlorite (toxsubstance.asp?toxid=108)
                Chlorobenzene (toxsubstance.asp?toxid=87)
                Chlorodibenzofurans (CDFs) (toxsubstance.asp?toxid=194)
                Chloroethane (toxsubstance.asp?toxid=161)
                Chloroform (toxsubstance.asp?toxid=16)
                Chloromethane (toxsubstance.asp?toxid=109)
                Chlorophenols (toxsubstance.asp?toxid=195)
                Chlorpyrifos (toxsubstance.asp?toxid=88)
                Chromium (toxsubstance.asp?toxid=17)
                Cobalt (toxsubstance.asp?toxid=64)
                Copper (toxsubstance.asp?toxid=37)
                Creosote (toxsubstance.asp?toxid=18)
                Cresols (toxsubstance.asp?toxid=196)
                Crotonaldehyde (toxsubstance.asp?toxid=197)
                Cyanide (toxsubstance.asp?toxid=19)
                                                                        Top of Page (#top)


   D
                1,1-Dichloroethane (toxsubstance.asp?toxid=129)
                1,1-Dichloroethene (toxsubstance.asp?toxid=130)
                1,2-Dibromo-3-Chloropropane (toxsubstance.asp?toxid=166)
                1,2-Dibromoethane (toxsubstance.asp?toxid=131)
                1,2-Dichloroethane (toxsubstance.asp?toxid=110)
                1,2-Dichloroethene (toxsubstance.asp?toxid=82)
                1,2-Dichloropropane (toxsubstance.asp?toxid=162)
                1,2-Diphenylhydrazine (toxsubstance.asp?toxid=198)
                1,3 Dinitrobenzene & 1,3,5 Trinitrobenzene (toxsubstance.asp?toxid=164)
                1,4-Dioxane (toxsubstance.asp?toxid=199)
                2,4-Dichlorophenoxyacetic Acid (2,4-D) (toxsubstance.asp?toxid=288)
                3,3'-Dichlorobenzidine (toxsubstance.asp?toxid=200)
                DDT, DDE, DDD (toxsubstance.asp?toxid=20)
                DEET (N,N-diethyl-meta-toluamide) (toxsubstance.asp?toxid=201)
                Di(2-Ethylhexyl)Phthalate (DEHP) (toxsubstance.asp?toxid=65)
                Di-n-butyl Phthalate (toxsubstance.asp?toxid=167)
                Di-n-octylphthalate (DNOP) (toxsubstance.asp?toxid=204)
                Diazinon (toxsubstance.asp?toxid=90)
                Diborane (toxsubstance.asp?toxid=202)
                Dichlorobenzenes (toxsubstance.asp?toxid=126)
                Dichloropropenes (toxsubstance.asp?toxid=163)

https://www.atsdr.cdc.gov/substances/indexAZ.asp                                                        Page 3 of 8


                                                       3                                     Exhibit 354
ATSDR - Substance Listing Page                                                                          6/21/20, 4:17 PM
                    Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 96 of 421
                Dichlorvos (toxsubstance.asp?toxid=111)
                Diethyl phthalate (toxsubstance.asp?toxid=112)
                Diisopropyl Methylphosphonate (DIMP) (toxsubstance.asp?toxid=203)
                Dinitrocresols (toxsubstance.asp?toxid=218)
                Dinitrophenols (toxsubstance.asp?toxid=132)
                Dinitrotoluenes (toxsubstance.asp?toxid=165)
                Disulfoton (toxsubstance.asp?toxid=205)
                                                                             Top of Page (#top)


   E
                Endosulfan (toxsubstance.asp?toxid=113)
                Endrin (Endrin aldehyde) (toxsubstance.asp?toxid=114)
                Ethion (toxsubstance.asp?toxid=206)
                Ethylbenzene (toxsubstance.asp?toxid=66)
                Ethylene Dibromide (toxsubstance.asp?toxid=251)
                Ethylene Glycol (toxsubstance.asp?toxid=21)
                Ethylene Oxide (toxsubstance.asp?toxid=133)
                                                        Top of Page (#top)


   F
                Fluorides, Hydrogen Fluoride, and Fluorine (toxsubstance.asp?toxid=38)
                Formaldehyde (toxsubstance.asp?toxid=39)
                Fuel Oils / Kerosene (toxsubstance.asp?toxid=91)
                                                                             Top of Page (#top)


   G
                Gasoline, Automotive (toxsubstance.asp?toxid=83)
                Glutaraldehyde (toxsubstance.asp?toxid=284)
                Glyphosate (toxsubstance.asp?toxid=293)
                Guthion (toxsubstance.asp?toxid=207)
                                                   Top of Page (#top)


   H
                2-Hexanone (toxsubstance.asp?toxid=134)
                Heptachlor/Heptachlor Epoxide (toxsubstance.asp?toxid=135)
                Hexachlorobenzene (toxsubstance.asp?toxid=115)
                Hexachlorobutadiene (toxsubstance.asp?toxid=168)
                Hexachlorocyclohexane (HCH) (toxsubstance.asp?toxid=138)
                Hexachlorocyclopentadiene (HCCPD) (toxsubstance.asp?toxid=208)
                Hexachloroethane (toxsubstance.asp?toxid=169)
                Hexamethylene Diisocyanate (HDI) (toxsubstance.asp?toxid=170)
                HMX (Octogen) (toxsubstance.asp?toxid=171)

https://www.atsdr.cdc.gov/substances/indexAZ.asp                                                             Page 4 of 8


                                                            4                                     Exhibit 354
ATSDR - Substance Listing Page                                                                               6/21/20, 4:17 PM
                    Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 97 of 421
                Hydraulic Fluids (toxsubstance.asp?toxid=141)
                Hydrazines (toxsubstance.asp?toxid=89)
                Hydrogen Chloride (toxsubstance.asp?toxid=147)
                Hydrogen Cyanide (HCN) (toxsubstance.asp?toxid=249)
                Hydrogen Fluoride (HF) (toxsubstance.asp?toxid=250)
                Hydrogen Peroxide (toxsubstance.asp?toxid=55)
                Hydrogen Sulfide Carbonyl Sulfide (toxsubstance.asp?toxid=67)
                n-Hexane (toxsubstance.asp?toxid=68)
                                                                              Top of Page (#top)


   I
                Iodine (toxsubstance.asp?toxid=85)
                Ionizing Radiation (toxsubstance.asp?toxid=86)
                Isophorone (toxsubstance.asp?toxid=148)
                                                      Top of Page (#top)


   J
                Jet Fuels JP-4 and JP-7 (toxsubstance.asp?toxid=149)
                JP-5, JP-8, and Jet A (toxsubstance.asp?toxid=150)
                                                             Top of Page (#top)


   L
                Lead (toxsubstance.asp?toxid=22)
                                      Top of Page (#top)


   M
                4,4'-Methylenebis(2-Chloroaniline) (MBOCA) (toxsubstance.asp?toxid=209)
                4,4'-Methylenedianiline (toxsubstance.asp?toxid=210)
                Malathion (toxsubstance.asp?toxid=92)
                Manganese (toxsubstance.asp?toxid=23)
                Mercury (toxsubstance.asp?toxid=24)
                Methoxychlor (toxsubstance.asp?toxid=151)
                Methyl Isocyanate (toxsubstance.asp?toxid=116)
                Methyl Mercaptan (toxsubstance.asp?toxid=40)
                Methyl Parathion (toxsubstance.asp?toxid=117)
                Methyl tert-Butyl Ether (MTBE) (toxsubstance.asp?toxid=41)
                Methylene Chloride (toxsubstance.asp?toxid=42)
                Mirex (toxsubstance.asp?toxid=276)
                Molybdenum (toxsubstance.asp?toxid=289)
                                                                                       Top of Page (#top)


   N
https://www.atsdr.cdc.gov/substances/indexAZ.asp                                                                  Page 5 of 8


                                                                  5                                    Exhibit 354
ATSDR - Substance Listing Page                                                                                          6/21/20, 4:17 PM
                    Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 98 of 421
                n-Nitrosodi-n-propylamine (toxsubstance.asp?toxid=211)
                n-Nitrosodimethylamine (toxsubstance.asp?toxid=173)
                n-Nitrosodiphenylamine (toxsubstance.asp?toxid=212)
                Naphthalene, 1-Methylnapthalene, 2-Methylnapthalene (toxsubstance.asp?toxid=43)
                Nerve Agents (GA, GB, GD, VX) (toxsubstance.asp?toxid=93)
                Nickel (toxsubstance.asp?toxid=44)
                Nitrate and Nitrite (toxsubstance.asp?toxid=258)
                Nitrobenzene (toxsubstance.asp?toxid=95)
                Nitrogen Oxides (toxsubstance.asp?toxid=69)
                Nitrophenols (toxsubstance.asp?toxid=172)
                                                                                                   Top of Page (#top)


   O
                Otto Fuel II and its Components (toxsubstance.asp?toxid=152)
                                                                        Top of Page (#top)


   P
                Parathion (toxsubstance.asp?toxid=246)
                Pentachlorophenol (toxsubstance.asp?toxid=70)
                Perchlorates (toxsubstance.asp?toxid=181)
                Perfluoroalkyls (toxsubstance.asp?toxid=237)
                Phenol (toxsubstance.asp?toxid=27)
                Phosgene (toxsubstance.asp?toxid=182)
                Phosgene Oxime (toxsubstance.asp?toxid=213)
                Phosphate Ester Flame Retardants (toxsubstance.asp?toxid=239)
                Phosphine (toxsubstance.asp?toxid=214)
                Plutonium (toxsubstance.asp?toxid=119)
                Polybrominated Biphenyls (PBBs) (toxsubstance.asp?toxid=94)
                Polybrominated Diphenyl Ethers (PBDEs) (toxsubstance.asp?toxid=183)
                Polychlorinated Biphenyls (PCBs) (toxsubstance.asp?toxid=26)
                Polycyclic Aromatic Hydrocarbons (PAHs) (toxsubstance.asp?toxid=25)
                Propylene Glycol (toxsubstance.asp?toxid=240)
                Pyrethrins and Pyrethroids (toxsubstance.asp?toxid=153)
                Pyridine (toxsubstance.asp?toxid=96)
                                                                                    Top of Page (#top)


   R
                Radium (toxsubstance.asp?toxid=154)
                Radon (toxsubstance.asp?toxid=71)
                RDX (Cyclonite) (toxsubstance.asp?toxid=72)
                                                   Top of Page (#top)


   S
https://www.atsdr.cdc.gov/substances/indexAZ.asp                                                                             Page 6 of 8


                                                                  6                                      Exhibit 354
ATSDR - Substance Listing Page                                                                      6/21/20, 4:17 PM
                    Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 99 of 421
                S,S,S-Tributyl Phosphorotrithioate (toxsubstance.asp?toxid=292)
                Selenium (toxsubstance.asp?toxid=28)
                Selenium Hexafluoride (toxsubstance.asp?toxid=215)
                Silica (toxsubstance.asp?toxid=290)
                Silver (toxsubstance.asp?toxid=97)
                Sodium Hydroxide (toxsubstance.asp?toxid=45)
                Stoddard Solvent (toxsubstance.asp?toxid=73)
                Strontium (toxsubstance.asp?toxid=120)
                Styrene (toxsubstance.asp?toxid=74)
                Sulfur Dioxide (toxsubstance.asp?toxid=46)
                Sulfur Mustard (toxsubstance.asp?toxid=184)
                Sulfur Trioxide & Sulfuric Acid (toxsubstance.asp?toxid=47)
                Synthetic Vitreous Fibers (toxsubstance.asp?toxid=185)
                                                              Top of Page (#top)


   T
                1,1,1-Trichloroethane (toxsubstance.asp?toxid=76)
                1,1,2,2-Tetrachloroethane (toxsubstance.asp?toxid=156)
                1,1,2-Trichloroethane (toxsubstance.asp?toxid=155)
                1,2,3 Trichloropropane (toxsubstance.asp?toxid=186)
                1,3,5 Trinitrobenzene & 1,3 Dinitrobenzene (toxsubstance.asp?toxid=241)
                2,4,6-Trinitrotoluene (TNT) (toxsubstance.asp?toxid=125)
                Tetrachloroethylene (PERC) (toxsubstance.asp?toxid=48)
                Tetryl (toxsubstance.asp?toxid=216)
                Thallium (toxsubstance.asp?toxid=49)
                Thorium (toxsubstance.asp?toxid=121)
                Tin and Compounds (toxsubstance.asp?toxid=98)
                Titanium Tetrachloride (toxsubstance.asp?toxid=122)
                Toluene (toxsubstance.asp?toxid=29)
                Toluene Diisocyanate Methylenediphenyl Diisocyanate (toxsubstance.asp?toxid=245)
                Total Petroleum Hydrocarbons (TPH) (toxsubstance.asp?toxid=75)
                Toxaphene (toxsubstance.asp?toxid=99)
                Trichlorobenzenes (toxsubstance.asp?toxid=255)
                Trichloroethylene (TCE) (toxsubstance.asp?toxid=30)
                Tungsten (toxsubstance.asp?toxid=157)
                                                                                   Top of Page (#top)


   U
                Unidentified Chemical (toxsubstance.asp?toxid=243)
                Uranium (toxsubstance.asp?toxid=77)
                Used Mineral-based Crankcase Oil (toxsubstance.asp?toxid=123)
                                                              Top of Page (#top)


   V

https://www.atsdr.cdc.gov/substances/indexAZ.asp                                                         Page 7 of 8


                                                       7                                 Exhibit 354
ATSDR - Substance Listing Page                                                                          6/21/20, 4:17 PM
                   Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 100 of 421
                Vanadium (toxsubstance.asp?toxid=50)
                Vinyl Acetate (toxsubstance.asp?toxid=124)
                Vinyl Chloride (toxsubstance.asp?toxid=51)
                                                   Top of Page (#top)


   W
                White Phosphorus (toxsubstance.asp?toxid=52)
                                                        Top of Page (#top)


   X
                Xylenes (toxsubstance.asp?toxid=53)
                                           Top of Page (#top)


   Z
                Zinc (toxsubstance.asp?toxid=54)
                                     Top of Page (#top)

    Page last reviewed: March 3, 2011
    Page last updated: March 3, 2011
    Content source: Agency for Toxic Substances and Disease Registry (http://www.atsdr.cdc.gov)


Agency for Toxic Substances and Disease Registry, 4770 Buford Hwy NE, Atlanta, GA
30341
Contact CDC: 800-232-4636 / TTY: 888-232-6348




https://www.atsdr.cdc.gov/substances/indexAZ.asp                                                             Page 8 of 8


                                                                        8                         Exhibit 354
Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 101 of 421




   EXHIBIT 355
Vaccines Licensed for Use in the United States | FDA                                                               6/21/20, 4:18 PM
                    Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 102 of 421



                                      Vaccines Licensed for Use in the
                                               United States
                                  Product Name                                               Trade Name

                                  Adenovirus Type 4 and Type 7 Vaccine, Live, Oral           No Trade Name
                                  (/vaccines-blood-biologics/approved-
                                  products/adenovirus-type-4-and-type-7-vaccine-live-oral)

                                  Anthrax Vaccine Adsorbed (/vaccines-blood-                 Biothrax
                                  biologics/approved-products/anthrax-vaccine-
                                  adsorbed)

                                  BCG Live (/vaccines-blood-biologics/approved-              BCG Vaccine
                                  products/bcg-live)

                                  BCG Live (/vaccines-blood-biologics/approved-              TICE BCG
                                  products/bcg-live)

                                  Cholera Vaccine Live Oral (/vaccines-blood-                Vaxchora
                                  biologics/approved-products/vaxchora)

                                  Dengue Tetravalent Vaccine, Live (/vaccines-blood-         DENGVAXIA
                                  biologics/dengvaxia)

                                  Diphtheria & Tetanus Toxoids Adsorbed (/vaccines-          No Trade Name
                                  blood-biologics/approved-products/diphtheria-and-
                                  tetanus-toxoids-adsorbed)

                                  Diphtheria & Tetanus Toxoids & Acellular Pertussis         Infanrix
                                  Vaccine Adsorbed (/vaccines-blood-biologics/approved-
                                  products/infanrix)

                                  Diphtheria & Tetanus Toxoids & Acellular Pertussis         DAPTACEL
                                  Vaccine Adsorbed (/vaccines-blood-biologics/approved-
                                  products/daptacel)

                                  Diphtheria & Tetanus Toxoids & Acellular Pertussis         Pediarix
                                  Vaccine Adsorbed, Hepatitis B (recombinant) and
                                  Inactivated Poliovirus Vaccine Combined (/vaccines-
                                  blood-biologics/approved-products/diphtheria-and-


https://www.fda.gov/vaccines-blood-biologics/vaccines/vaccines-licensed-use-united-states                               Page 1 of 8


                                                                            1                                Exhibit 355
Vaccines Licensed for Use in the United States | FDA                                                          6/21/20, 4:18 PM
                    Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 103 of 421
                                  tetanus-toxoids-and-acellular-pertussis-adsorbed-
                                  hepatitis-b-recombinant-and)

                                  Diphtheria and Tetanus Toxoids and Acellular Pertussis    KINRIX
                                  Adsorbed and Inactivated Poliovirus Vaccine
                                  (/vaccines-blood-biologics/approved-
                                  products/diphtheria-and-tetanus-toxoids-and-acellular-
                                  pertussis-adsorbed-and-inactivated-poliovirus-vaccine)

                                  Diphtheria and Tetanus Toxoids and Acellular Pertussis    Quadracel
                                  Adsorbed and Inactivated Poliovirus Vaccine
                                  (/vaccines-blood-biologics/approved-
                                  products/diphtheria-and-tetanus-toxoids-and-acellular-
                                  pertussis-adsorbed-and-inactivated-poliovirus-vaccine)

                                  Diphtheria and Tetanus Toxoids and Acellular Pertussis    VAXELIS
                                  Adsorbed, Inactivated Poliovirus, Haemophilus b
                                  Conjugate [Meningococcal Protein Conjugate] and
                                  Hepatitis B [Recombinant] Vaccine (/vaccines-blood-
                                  biologics/vaxelis)

                                  Diphtheria and Tetanus Toxoids and Acellular Pertussis    Pentacel
                                  Adsorbed, Inactivated Poliovirus and Haemophilus b
                                  Conjugate (Tetanus Toxoid Conjugate) Vaccine
                                  (/vaccines-blood-biologics/approved-
                                  products/diphtheria-and-tetanus-toxoids-and-acellular-
                                  pertussis-adsorbed-inactivated-poliovirus-and)

                                  Ebola Zaire Vaccine, Live (/vaccines-blood-               ERVEBO
                                  biologics/ervebo)

                                  Haemophilus b Conjugate Vaccine (Meningococcal            PedvaxHIB
                                  Protein Conjugate) (/vaccines-blood-
                                  biologics/approved-products/haemophilus-b-conjugate-
                                  vaccine-meningococcal-protein-conjugate)

                                  Haemophilus b Conjugate Vaccine (Tetanus Toxoid           ActHIB
                                  Conjugate) (/vaccines-blood-biologics/approved-
                                  products/haemophilus-b-conjugate-vaccine-tetanus-
                                  toxoid-conjugate)

                                  Haemophilus b Conjugate Vaccine (Tetanus Toxoid           Hiberix
                                  Conjugate) (/vaccines-blood-biologics/approved-
                                  products/hiberix)

                                  Hepatitis A Vaccine, Inactivated (/vaccines-blood-        Havrix

https://www.fda.gov/vaccines-blood-biologics/vaccines/vaccines-licensed-use-united-states                          Page 2 of 8


                                                                            2                           Exhibit 355
Vaccines Licensed for Use in the United States | FDA                                                              6/21/20, 4:18 PM
                    Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 104 of 421
                                  biologics/approved-products/havrix)

                                  Hepatitis A Vaccine, Inactivated (/vaccines-blood-        VAQTA
                                  biologics/approved-products/vaqta)

                                  Hepatitis A Inactivated and Hepatitis B (Recombinant)     Twinrix
                                  Vaccine (/vaccines-blood-biologics/approved-
                                  products/twinrix)

                                  Hepatitis B Vaccine (Recombinant) (/vaccines-blood-       Recombivax HB
                                  biologics/approved-products/recombivax-hb)

                                  Hepatitis B Vaccine (Recombinant) (/vaccines-blood-       Engerix-B
                                  biologics/approved-products/engerix-b)

                                  Hepatitis B Vaccine (Recombinant), Adjuvanted             HEPLISAV-B
                                  (/vaccines-blood-biologics/approved-products/heplisav-
                                  b)

                                  Human Papillomavirus Quadrivalent (Types 6, 11, 16,       Gardasil
                                  18) Vaccine, Recombinant (/vaccines-blood-
                                  biologics/approved-products/human-papillomavirus-
                                  vaccine)

                                  Human Papillomavirus 9-valent Vaccine, Recombinant        Gardasil 9
                                  (/vaccines-blood-biologics/approved-products/gardasil-
                                  9)

                                  Human Papillomavirus Bivalent (Types 16, 18) Vaccine,     Cervarix
                                  Recombinant (/vaccines-blood-biologics/approved-
                                  products/cervarix)

                                  In]uenza A (H1N1) 2009 Monovalent Vaccine                 No Trade Name
                                  (/vaccines-blood-biologics/approved-
                                  products/in]uenza-h1n1-2009-monovalent-vaccine-csl-
                                  limited)

                                  In]uenza A (H1N1) 2009 Monovalent Vaccine                 No Trade Name
                                  (/vaccines-blood-biologics/approved-
                                  products/in]uenza-h1n1-2009-monovalent-vaccine-
                                  medimmune-llc)

                                  In]uenza A (H1N1) 2009 Monovalent Vaccine                 No Trade Name
                                  (/vaccines-blood-biologics/approved-
                                  products/in]uenza-h1n1-2009-monovalent-vaccine-id-
                                  biomedical-corporation-quebec)

https://www.fda.gov/vaccines-blood-biologics/vaccines/vaccines-licensed-use-united-states                              Page 3 of 8


                                                                            3                               Exhibit 355
Vaccines Licensed for Use in the United States | FDA                                                              6/21/20, 4:18 PM
                    Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 105 of 421

                                  In]uenza A (H1N1) 2009 Monovalent Vaccine                 No Trade Name
                                  (/vaccines-blood-biologics/approved-
                                  products/in]uenza-h1n1-2009-monovalent-vaccine-
                                  novartis-vaccines-and-diagnostics-limited)

                                  In]uenza A (H1N1) 2009 Monovalent Vaccine                 No Trade Name
                                  (/vaccines-blood-biologics/approved-
                                  products/in]uenza-h1n1-2009-monovalent-vaccine-
                                  sanoa-pasteur-inc)

                                  In]uenza Virus Vaccine, H5N1 (/vaccines-blood-            No Trade Name
                                  biologics/approved-products/in]uenza-virus-vaccine-
                                  h5n1-national-stockpile) (for National Stockpile)

                                  In]uenza A (H5N1) Virus Monovalent Vaccine,               No Trade Name
                                  Adjuvanted (/vaccines-blood-biologics/approved-
                                  products/in]uenza-h5n1-virus-monovalent-vaccine-
                                  adjuvanted)

                                  In]uenza A (H5N1) Monovalent Vaccine, Adjuvanted          AUDENZ
                                  (/vaccines-blood-biologics/audenz)

                                  In]uenza Vaccine, Adjuvanted (/vaccines-blood-            FLUAD
                                  biologics/]uad-quadrivalent)                              QUADRIVALENT

                                  In]uenza Vaccine, Adjuvanted (/vaccines-blood-            FLUAD
                                  biologics/approved-products/]uad)

                                  In]uenza Vaccine (/vaccines-blood-biologics/approved-     AFLURIA
                                  products/a]uria-quadrivalent)                             QUADRIVALENT

                                  In]uenza Vaccine (/vaccines-blood-biologics/approved-     Flucelvax
                                  products/]ucelvax-quadrivalent)                           Quadrivalent

                                  In]uenza Virus Vaccine                                    A]uria
                                  (Trivalent, Types A and B) (/vaccines-blood-
                                  biologics/approved-products/a]uria)

                                  In]uenza Virus Vaccine                                    FluLaval
                                  (Trivalent, Types A and B) (/vaccines-blood-
                                  biologics/approved-products/]ulaval)

                                  In]uenza Vaccine, Live, Intranasal                        FluMist
                                  (Trivalent, Types A and B) (/vaccines-blood-
                                  biologics/approved-products/]umist)


https://www.fda.gov/vaccines-blood-biologics/vaccines/vaccines-licensed-use-united-states                              Page 4 of 8


                                                                            4                               Exhibit 355
Vaccines Licensed for Use in the United States | FDA                                                              6/21/20, 4:18 PM
                    Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 106 of 421
                                  In]uenza Virus Vaccine                                    Fluarix
                                  (Trivalent, Types A and B) (/vaccines-blood-
                                  biologics/approved-products/]uarix)

                                  In]uenza Virus Vaccine                                    Fluvirin
                                  (Trivalent, Types A and B) (/vaccines-blood-
                                  biologics/approved-products/]uvirin)

                                  In]uenza Virus Vaccine                                    Agri]u
                                  (Trivalent, Types A and B) (/vaccines-blood-
                                  biologics/approved-products/agri]u)

                                  In]uenza Virus Vaccine                                    Fluzone,
                                  (Trivalent, Types A and B) (/vaccines-blood-              Fluzone High-
                                  biologics/approved-products/]uzone-]uzone-high-dose-      Dose and
                                  and-]uzone-intradermal)                                   Fluzone
                                                                                            Intradermal

                                  In]uenza Virus Vaccine                                    Flucelvax
                                  (Trivalent, Types A and B) (/vaccines-blood-
                                  biologics/approved-products/]ucelvax)

                                  In]uenza Vaccine (Trivalent) (/vaccines-blood-            Flublok
                                  biologics/approved-products/]ublok)

                                  In]uenza Vaccine (Quadrivalent) (/vaccines-blood-         Flublok
                                  biologics/approved-products/]ublok-quadrivalent)          Quadrivalent

                                  In]uenza Vaccine,Live, Intranasal                         FluMist
                                  (Quadrivalent, Types A and Types B) (/vaccines-blood-     Quadrivalent
                                  biologics/approved-products/]umist-quadrivalent)

                                  In]uenza Virus Vaccine                                    Fluarix
                                  (Quadrivalent, Types A and Types B) (/vaccines-blood-     Quadrivalent
                                  biologics/approved-products/]uarix-quadrivalent)

                                  In]uenza Virus Vaccine                                    Fluzone
                                  (Quadrivalent, Types A and Types B) (/vaccines-blood-     Quadrivalent
                                  biologics/approved-products/]uzone-quadrivalent)

                                  In]uenza Vaccine (/vaccines-blood-biologics/approved-     Flulaval
                                  products/]ulaval-quadrivalent)                            Quadrivalent

                                  Japanese Encephalitis Virus Vaccine, Inactivated,         Ixiaro
                                  Adsorbed (/vaccines-blood-biologics/approved-
                                  products/japanese-encephalitis-vaccine-inactivated-

https://www.fda.gov/vaccines-blood-biologics/vaccines/vaccines-licensed-use-united-states                              Page 5 of 8


                                                                            5                               Exhibit 355
Vaccines Licensed for Use in the United States | FDA                                                              6/21/20, 4:18 PM
                    Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 107 of 421
                                  adsorbed)

                                  Measles, Mumps, and Rubella Virus Vaccine, Live           M-M-R II
                                  (/vaccines-blood-biologics/approved-products/measles-
                                  mumps-and-rubella-virus-vaccine-live)

                                  Measles, Mumps, Rubella and Varicella Virus Vaccine       ProQuad
                                  Live (/vaccines-blood-biologics/approved-
                                  products/measles-mumps-rubella-and-varicella-virus-
                                  vaccine-live)

                                  Meningococcal (Groups A, C, Y, and W-135)                 Menveo
                                  Oligosaccharide Diphtheria CRM197 Conjugate Vaccine
                                  (/vaccines-blood-biologics/approved-products/menveo)

                                  Meningococcal (Groups A, C, Y and W-135)                  Menactra
                                  Polysaccharide Diphtheria Toxoid Conjugate Vaccine
                                  (/vaccines-blood-biologics/approved-
                                  products/meningococcal-groups-c-y-and-w-135-
                                  polysaccharide-diphtheria-toxoid-conjugate-vaccine)

                                  Meningococcal Group B Vaccine (/vaccines-blood-           BEXSERO
                                  biologics/approved-products/bexsero)

                                  Meningococcal Group B Vaccine (/vaccines-blood-           TRUMENBA
                                  biologics/approved-products/trumenba)

                                  Meningococcal Polysaccharide Vaccine, Groups A, C, Y      Menomune-
                                  and W-135 Combined (/vaccines-blood-                      A/C/Y/W-135
                                  biologics/approved-products/meningococcal-
                                  polysaccharide-vaccine-groups-c-y-and-w-135-
                                  combined)

                                  Meningococcal (Groups A, C, Y, W) Conjugate Vaccine       MenQuada
                                  (/vaccines-blood-biologics/menquada)

                                  Plague Vaccine                                            No trade name

                                  Pneumococcal Vaccine, Polyvalent (/vaccines-blood-        Pneumovax 23
                                  biologics/approved-products/pneumococcal-vaccine-
                                  polyvalent)

                                  Pneumococcal 13-valent Conjugate Vaccine (/vaccines-      Prevnar 13
                                  blood-biologics/approved-products/pneumococcal-13-
                                  valent-conjugate-vaccine-diphtheria-crm197-protein)
                                  (Diphtheria CRM197 Protein)

https://www.fda.gov/vaccines-blood-biologics/vaccines/vaccines-licensed-use-united-states                              Page 6 of 8


                                                                            6                               Exhibit 355
Vaccines Licensed for Use in the United States | FDA                                                               6/21/20, 4:18 PM
                    Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 108 of 421

                                  Poliovirus Vaccine Inactivated (Human Diploid Cell)        Poliovax

                                  Poliovirus Vaccine Inactivated (Monkey Kidney Cell)        IPOL
                                  (/vaccines-blood-biologics/approved-
                                  products/poliovirus-vaccine-inactivated-monkey-kidney-
                                  cell)

                                  Rabies Vaccine (/vaccines-blood-biologics/approved-        Imovax
                                  products/rabies-vaccine)

                                  Rabies Vaccine (/vaccines-blood-biologics/approved-        RabAvert
                                  products/rabavert-rabies-vaccine)

                                  Rabies Vaccine Adsorbed                                    No Trade Name

                                  Rotavirus Vaccine, Live, Oral (/vaccines-blood-            ROTARIX
                                  biologics/approved-products/rotavirus-vaccine-live-oral)

                                  Rotavirus Vaccine, Live, Oral, Pentavalent (/vaccines-     RotaTeq
                                  blood-biologics/approved-products/rotateq)

                                  Smallpox and Monkeypox Vaccine, Live, Non-Replicating      JYNNEOS
                                  (/vaccines-blood-biologics/jynneos)

                                  Smallpox (Vaccinia) Vaccine, Live (/vaccines-blood-        ACAM2000
                                  biologics/approved-products/smallpox-vaccinia-
                                  vaccine-live)

                                  Tetanus & Diphtheria Toxoids, Adsorbed (/vaccines-         TDVAX
                                  blood-biologics/approved-products/tetanus-diphtheria-
                                  toxoids-adsorbed)

                                  Tetanus & Diphtheria Toxoids Adsorbed for Adult Use        TENIVAC
                                  (/vaccines-blood-biologics/approved-products/tenivac)

                                  Tetanus Toxoid Adsorbed (/vaccines-blood-                  No Trade Name
                                  biologics/approved-products/diphtheria-and-tetanus-
                                  toxoids-adsorbed)

                                  Tetanus Toxoid, Reduced Diphtheria Toxoid and              Adacel
                                  Acellular Pertussis Vaccine, Adsorbed (/vaccines-blood-
                                  biologics/approved-products/tetanus-toxoid-reduced-
                                  diphtheria-toxoid-and-acellular-pertussis-vaccine-
                                  adsorbed)



https://www.fda.gov/vaccines-blood-biologics/vaccines/vaccines-licensed-use-united-states                               Page 7 of 8


                                                                            7                                Exhibit 355
Vaccines Licensed for Use in the United States | FDA                                                          6/21/20, 4:18 PM
                    Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 109 of 421
                                  Tetanus Toxoid, Reduced Diphtheria Toxoid and             Boostrix
                                  Acellular Pertussis Vaccine, Adsorbed (/vaccines-blood-
                                  biologics/approved-products/tetanus-toxoid-reduced-
                                  diphtheria-toxoid-and-acellular-pertussis-vaccine-
                                  adsorbed)

                                  Typhoid Vaccine Live Oral Ty21a (/vaccines-blood-         Vivotif
                                  biologics/approved-products/vivotif)

                                  Typhoid Vi Polysaccharide Vaccine (/vaccines-blood-       TYPHIM Vi
                                  biologics/approved-products/typhim-vi)

                                  Varicella Virus Vaccine Live (/vaccines-blood-            Varivax
                                  biologics/approved-products/varivax)

                                  Yellow Fever Vaccine (/vaccines-blood-                    YF-Vax
                                  biologics/approved-products/yellow-fever-vaccine)

                                  Zoster Vaccine, Live, (Oka/Merck) (/vaccines-blood-       Zostavax
                                  biologics/approved-products/zoster-vaccine-live)

                                  Zoster Vaccine Recombinant, Adjuvanted (/vaccines-        SHINGRIX
                                  blood-biologics/vaccines/shingrix)




https://www.fda.gov/vaccines-blood-biologics/vaccines/vaccines-licensed-use-united-states                          Page 8 of 8


                                                                            8                           Exhibit 355
Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 110 of 421




   EXHIBIT 356
Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 111 of 421




                 TOXICOLOGICAL PROFILE FOR
                         ALUMINUM




           U.S. DEPARTMENT OF HEALTH AND HUMAN SERVICES
                              Public Health Service
                 Agency for Toxic Substances and Disease Registry




                               September 2008




                                     1                              Exhibit 356
ALUMINUM                                                                                                iii
    Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 112 of 421


                                     UPDATE STATEMENT

A Toxicological Profile for Aluminum, Draft for Public Comment, was released in September 2006. This
edition supersedes any previously released draft or final profile.

Toxicological profiles are revised and republished as necessary. For information regarding the update
status of previously released profiles, contact ATSDR at:

                           Agency for Toxic Substances and Disease Registry
            Division of Toxicology and Environmental Medicine/Applied Toxicology Branch
                                        1600 Clifton Road NE
                                            Mailstop F-32
                                        Atlanta, Georgia 30333




                                                   2                                       Exhibit 356
ALUMINUM                                                                                                      3
      Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 113 of 421
                                        1. PUBLIC HEALTH STATEMENT



1.2    WHAT HAPPENS TO ALUMINUM WHEN IT ENTERS THE ENVIRONMENT?


         Sources             Aluminum occurs naturally in soil, water, and air.

                             High levels in the environment can be caused by the mining and processing
                             of aluminum ores or the production of aluminum metal, alloys, and
                             compounds.

                             Small amounts of aluminum are released into the environment from coal-fired
                             power plants and incinerators.

         Break down          Aluminum cannot be destroyed in the environment. It can only change its
                             form or become attached or separated from particles.

               • Air         Aluminum particles in air settle to the ground or are washed out of the air by
                             rain. However, very small aluminum particles can stay in the air for many
                             days.
               • Water and
                 soil        Most aluminum-containing compounds do not dissolve to a large extent in
                             water unless the water is acidic or very alkaline.



For more information on aluminum in the environment, see Chapter 6.

1.3    HOW MIGHT I BE EXPOSED TO ALUMINUM?


         Food—primary         Unprocessed foods like fresh fruits, vegetables, and meat contain very little
         source of            aluminum.
         exposure
                              Aluminum compounds may be added during processing of foods, such as:
                                • flour
                                • baking powder
                                • coloring agents
                                • anticaking agents

                              An average adult in the United States eats about 7–9 mg of aluminum per
                              day in their food.


         Air                  Most people take in very little aluminum from breathing. Levels of aluminum
                              in the air generally range from 0.005 to 0.18 micrograms per cubic meter
                                     3
                              (μg/m ), depending on location, weather conditions, and type and level of
                              industrial activity in the area. Most of the aluminum in the air is in the form of
                              small suspended particles of soil (dust).

                              Aluminum levels in urban and industrial areas may be higher and can range
                                                  3
                              from 0.4 to 8.0 μg/m .




                                                      3                                          Exhibit 356
ALUMINUM                                                                                                  13
    Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 114 of 421
                                      2. RELEVANCE TO PUBLIC HEALTH



the only neurological end points examined were brain weight and histology of the brain; no function tests
were performed.


There is limited information on aluminum toxicity following dermal exposure. Application of aluminum
compounds to the skin, such as aluminum chloride in ethanol or alum, may cause rashes in some people.
Skin damage has been observed in mice, rabbits, and pigs exposed to aluminum chloride or aluminum
nitrate, but not following exposure to aluminum sulfate, aluminum hydroxide, aluminum acetate, or
aluminum chlorhydrate.


There is a fair amount of human data on the toxicity of aluminum following oral exposure. However, the
preponderance of human studies are in patients with reduced renal function who accumulated aluminum
as a result of long-term intravenous hemodialysis therapy with aluminum-contaminated dialysis fluid and,
in many cases, concurrent administration of high oral doses of aluminum to regulate phosphate levels
(i.e., reduce uptake of phosphate by binding it in the gut) and have limited usefulness in predicting
toxicity in the general population because the very large aluminum exposure levels and impaired renal
function results in aluminum accumulation. Dialysis encephalopathy syndrome (also referred to as
dialysis dementia) can result from this accumulation of aluminum in the brain. Dialysis encephalopathy
is a degenerative neurological syndrome, characterized by the gradual loss of motor, speech, and
cognitive functions. Another neurological effect that has been proposed to be associated with aluminum
exposure is Alzheimer’s disease. Although a possible association was proposed over 40 years ago, this
association is still highly controversial and there is little consensus regarding current evidence. A number
of studies have found weak associations between living in areas with elevated aluminum levels in
drinking water and an increased risk (or prevalence) of Alzheimer’s disease; other studies have not found
significant associations. In contrast, no significant associations have been found between tea
consumption or antacid use and the risk of Alzheimer’s disease; although the levels of aluminum in tea
and antacids are very high compared to drinking water, aluminum from these sources is poorly absorbed.
The available data do not suggest that aluminum is a causative agent of Alzheimer’s disease; however, it
is possible that it may play a role in the disease development.


Aluminum is found in several ingested over-the-counter products such as antacids and buffered aspirin;
clinical studies on health effects of aluminum medicinals in people with normal renal function have been
identified. These aluminum-containing products are assumed to be safe in healthy individuals at
recommended doses based on historical use. The assumed safety of aluminum is also partly due to the
generally regarded as safe (GRAS) status of aluminum-containing food additives. However, there is




                                                     4                                         Exhibit 356
ALUMINUM                                                                                                     14
    Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 115 of 421
                                      2. RELEVANCE TO PUBLIC HEALTH



some indication that adverse effects can result from long-term use of aluminum-containing medications in
some healthy individuals. There are a number of case reports of skeletal changes (e.g., osteomalacia) in
adults and children with normal kidney function due to long-term antacid use for the treatment of
gastrointestinal disorders. These skeletal effects are secondary to hypophosphatemia and phosphate
depletion caused by aluminum impairing phosphorus absorption by binding with dietary phosphorus.


There is a rather extensive database on the oral toxicity of aluminum in animals. These studies clearly
identify the nervous system as the most sensitive target of aluminum toxicity and most of the animal
studies have focused on neurotoxicity and neurodevelopmental toxicity. Other adverse effects that have
been observed in animals orally exposed to aluminum include impaired erythropoiesis in rats exposed to
230 mg Al/kg/day and higher, erythrocyte damage (as evidenced by decreases in hemoglobin, hematocrit,
and erythrocyte osmotic fragility, and altered erythrocyte morphology) in rats exposed to
230 mg Al/kg/day and higher, increased susceptibility to infection in mouse dams exposed to
155 mg Al/kg/day, delays in pup maturation following exposure of rats to 53 mg Al/kg/day, and
decreases in pup body weight gain in rats and mice exposed to 103 mg Al/kg/day and higher.


Neurodegenerative changes in the brain, manifested as intraneuronal hyperphosphorylated neuro-
filamentous aggregates, is a characteristic response to aluminum in certain species and nonnatural
exposure situations generally involving direct application to brain tissue, particularly intracerebral and
intracisternal administration and in vitro incubation in rabbits, cats, ferrets, and nonhuman primates. Oral
studies in rats and mice have not found significant histopathological changes in the brain under typical
exposure conditions; however, altered myelination was found in the spinal cord of mouse pups exposed to
330 mg Al/kg/day on gestation day 1 through postnatal day 35. Overt signs of neurotoxicity are rarely
reported at the doses tested in the available animal studies ( ≤330mg Al/kg/day for bioavailable aluminum
compounds); rather, exposure to these doses is associated with subtle neurological effects detected with
neurobehavioral performance tests. Significant alterations in motor function, sensory function, and
cognitive function have been detected following exposure to adult or weanling rats and mice or following
gestation and/or lactation exposure of rats and mice to aluminum lactate, aluminum nitrate, and aluminum
chloride. The most consistently affected performance tests were forelimb and/or hindlimb grip strength,
spontaneous motor activity, thermal sensitivity, and startle responsiveness. Significant impairments in
cognitive function have been observed in some studies, although this has not been found in other studies
even at higher doses. Adverse neurological effects have been observed in rats and mice at doses of 100–
200 mg Al/kg/day and neurodevelopmental effects have been observed in rats and mice at doses of 103–
330 mg Al/kg/day.




                                                     5                                          Exhibit 356
ALUMINUM                                                                                                       15
      Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 116 of 421
                                       2. RELEVANCE TO PUBLIC HEALTH




A number of human studies have examined the occurrence of cancer among aluminum industry workers
and found a higher-than-expected cancer mortality rate, but this is probably due to the other potent
carcinogens to which they are exposed, such as polycyclic aromatic hydrocarbons (PAHs) and tobacco
smoke. Available cancer studies in animals have not found biologically relevant increases in malignant
tumors. The International Agency for Research on Cancer (IARC) concluded that aluminum production
was carcinogenic to humans and that pitch volatiles have fairly consistently been suggested in
epidemiological studies as being possible causative agents. The Department of Health and Human
Services and EPA have not evaluated the human carcinogenic potential of aluminum.


2.3    MINIMAL RISK LEVELS (MRLs)

Estimates of exposure levels posing minimal risk to humans (MRLs) have been made for aluminum. An
MRL is defined as an estimate of daily human exposure to a substance that is likely to be without an
appreciable risk of adverse effects (noncarcinogenic) over a specified duration of exposure. MRLs are
derived when reliable and sufficient data exist to identify the target organ(s) of effect or the most sensitive
health effect(s) for a specific duration within a given route of exposure. MRLs are based on
noncancerous health effects only and do not consider carcinogenic effects. MRLs can be derived for
acute, intermediate, and chronic duration exposures for inhalation and oral routes. Appropriate
methodology does not exist to develop MRLs for dermal exposure.


Although methods have been established to derive these levels (Barnes and Dourson 1988; EPA 1990),
uncertainties are associated with these techniques. Furthermore, ATSDR acknowledges additional
uncertainties inherent in the application of the procedures to derive less than lifetime MRLs. As an
example, acute inhalation MRLs may not be protective for health effects that are delayed in development
or are acquired following repeated acute insults, such as hypersensitivity reactions, asthma, or chronic
bronchitis. As these kinds of health effects data become available and methods to assess levels of
significant human exposure improve, these MRLs will be revised.


Inhalation MRLs


No acute-, intermediate-, or chronic-duration inhalation MRLs were derived for aluminum. Results from
human and animal studies suggest that the respiratory tract, particularly the lung, is a sensitive target of
airborne aluminum toxicity; human studies also suggest that the nervous system may also be a target of




                                                      6                                          Exhibit 356
ALUMINUM                                                                                                      16
    Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 117 of 421
                                       2. RELEVANCE TO PUBLIC HEALTH



inhaled aluminum. Interpretation of the human data is complicated by the lack of exposure assessment
and the potential for concomitant exposure to other toxic compounds. Numerous studies have found
impaired lung function in a variety of aluminum workers (Abbate et al. 2003; Al-Masalkhi and Walton
1994; Bast-Pettersen et al. 1994; Bost and Newman 1993; Burge et al. 2000; Chan-Yeung et al. 1983;
Herbert et al. 1982; Hull and Abraham 2002; Jederlinic et al. 1990; Korogiannos et al. 1998; Miller et al.
1984b; Radon et al. 1999; Simonsson et al. 1985; Vandenplas et al. 1998). Other effects that have been
observed include occupational asthma (Abramson et al. 1989; Burge et al. 2000; Kilburn 1998;
Vandenplas et al. 1998) and pulmonary fibrosis (Al-Masalkhi and Walton 1994; De Vuyst et al. 1986;
Edling 1961; Gaffuri et al. 1985; Gilks and Churg 1987; Jederlinic et al. 1990; Jephcott 1948;
McLaughlin et al. 1962; Mitchell et al. 1961; Musk et al. 1980; Riddell 1948; Shaver 1948; Shaver and
Riddell 1947; Ueda et al. 1958; Vallyathan et al. 1982).


Acute-, intermediate-, and chronic-duration animal studies have also reported respiratory effects. These
respiratory effects include increases in alveolar macrophages, granulomatous lesions in the lungs and
peribronchial lymph nodes, and increases in lung weight (Drew et al. 1974; Klosterkotter 1960; Pigott et
al. 1981; Steinhagen et al. 1978; Stone et al. 1979). The lung effects observed in humans and animals are
suggestive of dust overload. Dust overload occurs when the volume of dust in the lungs markedly
impairs pulmonary clearance mechanisms. Lung overload is not dependent on the inherent toxicity of the
compound, and dust overloading has been shown to modify both the dosimetry and toxicological effects
of the compound (Morrow 1988). When excessive amounts of widely considered benign dusts are
persistently retained in the lungs, the resultant lung effects are similar to those observed following
exposure to dusts that are highly toxic to the lungs. Because it is unclear whether the observed respiratory
effects are related to aluminum toxicity or to dust overload, inhalation MRLs based on respiratory effects
were not derived.


Subtle neurological effects have also been observed in workers chronically exposed to aluminum dust or
fumes. These effects include impaired performance on neurobehavioral tests (Akila et al. 1999; Bast-
Pettersen et al. 2000; Buchta et al. 2003, 2005; Hänninen et al. 1994; Hosovski et al. 1990; Polizzi et al.
2001; Rifat et al. 1990; Riihimäki et al. 2000; Sjögren et al. 1990) and increased reporting of subjective
neurological symptoms (Bast-Pettersen et al. 1994, 2000; Hänninen et al. 1994; Hosovski et al. 1990;
Iregren et al. 2001; Rifat et al. 1990; Riihimäki et al. 2000; Sim et al. 1997; Sjögren et al. 1990, 1996;
White et al. 1992). Neurological exams in the available animal studies (Steinhagen et al. 1978; Stone et
al. 1979) have been limited to measurement of brain weight and/or histopathology of the brain; no
function tests were performed. The identification of neurotoxicity as a sensitive end point in workers




                                                      7                                         Exhibit 356
ALUMINUM                                                                                                     17
    Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 118 of 421
                                      2. RELEVANCE TO PUBLIC HEALTH



exposed to aluminum dust and fumes is well supported by a large number of animal studies reporting a
variety of neurobehavioral alterations following oral exposure. However, the poor characterization of
aluminum exposure in the occupational exposure studies precludes using these studies to develop an
inhalation MRL for aluminum.


Oral MRLs


Data on health effects of ingested aluminum in humans are unsuitable for MRL consideration because
studies have centered on specific patient populations (i.e., dialysis, neurodegenerative disease) and are not
the types typically used in risk evaluation. Studies in patients with reduced renal function who
accumulated aluminum as a result of long-term intravenous hemodialysis therapy with aluminum-
contaminated dialysate and the use of aluminum-containing phosphate binding agents provide evidence
that aluminum is an important etiologic factor in dialysis-related health disorders, particularly the
neurological syndrome dialysis encephalopathy. The effects are manifested under unnatural exposure
conditions in which the gastrointestinal barrier is bypassed (exposure to aluminum in dialysate fluid) and
aluminum excretion is impaired by the poor renal function. There are case reports of skeletal changes
(e.g., osteomalacia) consequent to long-term ingestion of antacids in healthy adults and children with
normal kidney function (Carmichael et al. 1984; Chines and Pacifici 1990; Pivnick et al. 1995; Woodson
1998), but these effects are attributable to an interaction between aluminum and phosphate in the gut
(aluminum binds with phosphate in the gut resulting in decreased phosphate absorption and
hypophosphatemia). Although the use of aluminum medicinals in people is widespread, there are a
limited number of experimental studies that examined the potential toxicity of the aluminum in these
medicinals in individuals with normal renal function.


Derivation of an MRL(s) for aluminum based on animal studies is complicated by limitations in the
database, particularly the lack of information on aluminum content in the base diet. As discussed in the
introduction to Section 3.2.2, commercial laboratory animal feeds contain high levels of aluminum that
can significantly contribute to total experimental exposure. Due to the likelihood of significant base
dietary exposure to aluminum, studies with insufficient information on aluminum content in the base diet
must be assumed to underestimate the actual aluminum intake. The magnitude of the underestimate can
be considerable; for example, approximate feed concentrations of 250 and 350 ppm aluminum reported in
some rat and mouse studies, respectively (Colomina et al. 1998; Domingo et al. 1993; Oteiza et al. 1993),
are roughly equivalent to daily doses of 25 mg Al/kg/day (rats) and 68 mg Al/kg/day (mice), which
represents a significant portion of the lethal dose for these species. Consequently, although studies with




                                                     8                                          Exhibit 356
ALUMINUM                                                                                                  18
    Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 119 of 421
                                      2. RELEVANCE TO PUBLIC HEALTH



inadequate data on base dietary levels of aluminum provide useful information on health effects of
aluminum, no-observed-adverse-effect levels (NOAELs) and lowest-observed-adverse-effect levels
(LOAELs) from these studies cannot be assumed to be accurate, are not suitable for comparing with
effect levels from studies that used diets with known amounts of aluminum, and are inappropriate for
MRL consideration.


The available data were considered inadequate for derivation of an acute-duration oral MRL for
aluminum. Two studies were identified that provided sufficient information on the levels of aluminum in
the basal diet. McCormack et al. (1979) and Domingo et al. (1989) did not find any significant alterations
in pup viability/lethality, pup body weight, or the incidence of malformation in rats exposed to 110 mg
Al/kg/day as aluminum chloride in the diet on gestation days 6–19 (McCormack et al. 1979) or 141 mg
Al/kg/day as aluminum nitrate administered via gavage on gestation days 6–15 (Domingo et al. 1989).
Neither study evaluated the potential neurotoxicity of aluminum following acute-duration exposure;
intermediate-duration studies provide strong evidence that the nervous system (in adults and developing
organisms) is the most sensitive target of aluminum toxicity.


        An MRL of 1 mg Al/kg/day has been derived for intermediate-duration oral exposure (15–
        364 days) to aluminum.

A fair number of animal studies have examined the oral toxicity of aluminum following intermediate-
duration exposure. A subset of these studies that provide information on the aluminum content of the
basal diet and involved exposure to aluminum via the diet or drinking water will be the focus of this
discussion. With the possible exception of reproductive function, these studies have examined most
potential end points of aluminum toxicity. Systemic toxicity studies have not consistently reported
adverse effects in rats exposed to up to 284 mg Al/kg/day (Domingo et al. 1987b; Gomez et al. 1986;
Konishi et al. 1996), mice exposed to doses as high as 195 mg Al/kg/day (Oteiza et al. 1989), or dogs
exposed to doses as high as 88 mg Al/kg/day (Katz et al. 1984; Pettersen et al. 1990). An increased
susceptibility to bacterial infections was observed in mouse dams exposed to 155 mg Al/kg/day as
aluminum lactate in the diet on gestation day 1 through lactation day 21 (Yoshida et al. 1989). However,
a similar aluminum dose did not result in a change in susceptibility in virgin female mice exposed to
107 mg Al/kg/day as aluminum lactate in the diet for 6 weeks (Yoshida et al. 1989). Immunological
alterations (decreased spleen concentrations of interleukin-2, interferon g, and tumor necrosis factor and a
decrease in CD4+ cells) were observed in mice exposed to 200 mg Al/kg/day as aluminum lactate in the
diet on gestation day 1 through postnatal day 180 (Golub et al. 1993). There is limited information on the
potential for aluminum to induce reproductive effects. Although a number of studies have reported no




                                                     9                                        Exhibit 356
ALUMINUM                                                                                                     19
    Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 120 of 421
                                       2. RELEVANCE TO PUBLIC HEALTH



alterations in the occurrence of resorption, litter size, sex ratio, or pup body weight, no studies have
examined fertility or potential effects on sperm morphology or motility. A significant alteration in
gestation length was observed in mice exposed to 155 or 330 mg Al/kg/day as aluminum lactate in the
diet on gestation day 1 through lactation 21 (Donald et al. 1989); in the aluminum exposed mice, 4 of the
17 litters were born earlier or later (days 17, 19, or 20 versus day 18 in controls) than control litters.
However, this has not been reported in other studies in mice or rats (Colomina et al. 2005; Golub and
Germann 2001; Golub et al. 1992a, 1995).


The preponderance of available intermediate-duration studies has focused on the potential for aluminum
to induce neurological and neurodevelopmental effects. Although neurotoxicity of aluminum has not
been established in people with normal renal function, the data for dialysis encephalopathy (as well as
some occupational studies) establish that the human nervous system is susceptible to aluminum and
neurotoxicity is a well-documented effect of aluminum in orally-exposed in mice and rats. A wide
variety of behavioral tests were conducted in rats and mice, in which the most consistently affected
behaviors involve motor function. Alterations in forelimb and hindlimb grip strength have been observed
in adult mice exposed to 195 mg Al/kg/day as aluminum lactate in the diet for 90 days (Golub et al.
1992b), mice (6 weeks of age at study beginning) exposed to 195 mg Al/kg/day as aluminum lactate in
the diet for 5–7 weeks (Oteiza et al. 1993), the offspring of mice exposed on gestation day 1 through
lactation day 21 to 155 mg Al/kg/day (Donald et al. 1989; Golub et al. 1995) or 250 mg Al/kg/day (Golub
et al. 1995) as aluminum lactate, and the offspring of rats exposed to 103 mg Al/kg/day as aluminum
nitrate in drinking water (with added citric acid) for 15 days prior to mating and on gestation
day 1 through lactation day 21 (Colomina et al. 2005). Decreases in spontaneous motor activity were
observed in mice exposed to 130 mg Al/kg/day for 6 weeks (Golub et al. 1989) or 195 mg Al/kg/day for
90 days (Golub et al. 1992b). Motor impairments have also been detected in mice in the wire suspension
test in which offspring exposed to 130 mg Al/kg/day had a shorter latency to fall from the wire and in the
rotorod test in which offspring exposed to 260 mg Al/kg/day had a higher number of rotations (which
occur when the animals lost its footing, clung to the rod, and rotated with it for a full turn) (Golub and
Germann 2001). Neurobehavioral alterations that have occurred at similar dose levels include decreased
responsiveness to auditory or air-puff startle (Golub et al. 1992b, 1995), decreased thermal sensitivity
(Golub et al. 1992a), increased negative geotaxis latency (Golub et al. 1992a), and increased foot splay
(Donald et al. 1989). Additionally, one study found significant impairment in performance of the water
maze test in offspring of mice exposed to 130 mg Al/kg/day on gestation day 1 through lactation
day 21 (Golub and Germann 2001). Colomina et al. (2005) did not find alterations in this test in rats
exposed to 53 mg Al/kg/day; however, this study did not run probe tests, which showed significant




                                                      10                                          Exhibit 356
ALUMINUM                                                                                                   20
    Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 121 of 421
                                      2. RELEVANCE TO PUBLIC HEALTH



alterations in the Golub and Germann (2001) study. Other studies have utilized passive avoidance tests or
operant training tests to evaluate potential impairment of cognitive function. However, the interpretation
of the results of these tests is complicated by an increase in food motivation in aluminum exposed mice
(Golub and Germann 1998).


There is also strong evidence that gestational and/or lactational exposure can cause other developmental
effects. Gestation and/or lactation exposure can result in significant decreases in pup body weight gain in
rats and mice (Colomina et al. 2005; Golub and Germann 2001; Golub et al. 1992a). The decreases in
pup body weight are often associated with decreases in maternal body weight during the lactation phase
of the study; however, decreases in body weight have also been observed in a cross-fostering study when
gestation-exposed pups were nursed by control mice (Golub et al. 1992a). Other studies involving
gestation and lactation exposure to aluminum did not find changes in pup growth in mice (Donald et al.
1989; Golub and Germann 1998; Golub et al. 1995). In rats, a delay in physical maturation, particularly
delays in vagina opening, testes descent, and incisor eruption, has been reported at 53 mg Al/kg/day
(Colomina et al. 2005). In the Colomina et al. (2005) study, a delay in vagina opening was observed in
rat offspring exposed to 53 mg Al/kg/day. The number of days to vagina opening was 31.1, 40.9, and
45.9 days in the control, 53, and 103 mg Al/kg/day groups, respectively. Delays in maturations were also
observed for testes descent (23.9, 22.8, and 27.1 days in the control, 53, and 103 mg Al/kg/day groups,
significant at 103 mg Al/kg/day) and incisor eruption in males (5.5, 6.1, and 5.3 days, significant at 53 mg
Al/kg/day, but not at 103 mg Al/kg/day). Significant delays in vagina opening and testes descent were
also observed at 103 mg Al/kg/day in the offspring of rats similarly exposed but with the addition of
restraint stress on gestation days 6–20. The mean number of days to maturation in the control, 53, and
103 mg Al/kg/day groups were 32.5, 40.4, and 44.9 days for vagina opening and 24.9, 23.2, and 27.7 days
for testes descent. However, another study by Colomina et al. (1999) did not find significant delays in
vagina opening or testes descent, but did find significant delays in pinna attachment and eye opening
following administration of 75 mg/kg/day (15 mg Al/kg/day) aluminum chloride via intraperitoneal
injection to mice on gestation days 6–15. Another study did not find delays in pinna attachment, eye
opening, or incisor eruption in the offspring of rats administered via gavage 73 mg Al/kg/day as
aluminum chloride (aluminum content of the diet was not reported) on gestation days 8–20 (Misawa and
Shigeta 1992). Collectively, these studies provide equivocal evidence that aluminum induces delays in
maturation.


The Golub et al. (1989), Golub and Germann (2001), and Colomina et al. (2005) studies identified the
lowest LOAELs for the critical effects (neurotoxicity, neurodevelopmental toxicity, and delays in




                                                   11                                         Exhibit 356
ALUMINUM                                                                                                    21
    Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 122 of 421
                                        2. RELEVANCE TO PUBLIC HEALTH



maturation) and were considered as possible principal studies. Golub et al. (1989) identified the lowest
LOAEL for neurotoxicity. In this study in which mice were exposed to aluminum lactate in the diet for
6 weeks, significant decreases in total activity and vertical activity (rearing) were observed at 130 mg
Al/kg/day; no significant alterations were observed at 62 mg Al/kg/day. One limitation of this study is
that motor activity was the only neurobehavioral test evaluated; other studies have shown that grip
strength is one of the more sensitive end points. Golub and Germann (2001) examined a number of
sensitive end points of neurodevelopmental toxicity in the offspring of mice exposed to aluminum lactate
in the diet on gestation day 1 through lactation day 21, after which the pups were fed a diet containing the
same levels of aluminum as the dams on postnatal days 21–35. The study identified a NOAEL of 26 mg
Al/kg/day and a LOAEL of 130 mg Al/kg/day for alterations in tests of motor function (a shorter latency
to fall off a wire) and cognitive function (impaired performance in the water maze test). This study used a
suboptimal diet, which complicates the interpretation of the study results. The dietary levels of
phosphorus, calcium, magnesium, iron, and zinc were lower than the National Research Council’s
recommendation in an attempt to mimic the intakes of these nutrients by young women. The
investigators noted that even though the intakes of several nutrients were below the recommendations, the
diet was not deficient. The impact of the suboptimal diet on the developmental toxicity of aluminum is
not known. The observed effects are similar to those reported in other studies, as are the adverse effect
levels. In the Colomina et al. (2005) study, a significant decrease in forelimb grip strength was observed
in the offspring of rats exposed to 103 mg Al/kg/day as aluminum nitrate in the drinking water (with citric
acid added to increase aluminum absorption) for 15 days prior to mating and during gestation and
lactation; grip strength was not adversely affected at 53 mg Al/kg/day. This study also found significant
delays in vagina opening at 53 mg Al/kg/day. As previously noted, there are limited data to confirm or
refute the identification of delays in maturation as a critical effect of aluminum. The delays in maturation
may be secondary to decreases in maternal weight or food intake or decreases in pup body weight and/or
food intake; however, these data are only reported for some time periods. The Golub et al. (1989) study
was not selected as the principal study because the NOAEL of 62 mg Al/kg/day identified in this study is
higher than the dose associated with delayed maturation in the Colomina et al. (2005) study. The Golub
and Germann (2001) and Colomina et al. (2005) studies were selected as co-principal studies. A short
description of these studies follows.


In the Golub and Germann (2001) study, groups of pregnant Swiss Webster mice were exposed to 0, 100,
500, or 1,000 mg Al/kg diet on gestational days 0–21 and during lactation until day 21. On postnatal day
(PND) 21, one male and one female pup from each litter were placed on the same diet as the dam. The
offspring were exposed until PND 35. The composition of the diet was modified from the National




                                                    12                                         Exhibit 356
ALUMINUM                                                                                                    22
    Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 123 of 421
                                      2. RELEVANCE TO PUBLIC HEALTH



Research Council's recommendations; the investigators noted that the nutrients were reduced to
correspond to the usual intake of these nutrients by young women. The average daily intakes of
phosphorus, calcium, magnesium, iron, and zinc in women aged 18–24 years are 83, 56, 71, 69, and 67%
of the recommended dietary allowance (RDA); these percents were used to modify the recommended
dietary intake for the mice used in this study. Doses of 26, 130, and 260 mg Al/kg/day are calculated by
averaging reported estimated doses of 10, 50, and 100 mg Al/kg/day for adults (i.e., at beginning of
pregnancy) and 42, 210, and 420 mg Al/kg/day maximal intake during lactation. The doses at lactation
were calculated using doses estimated in previous studies with similar exposure protocols performed by
the same group of investigators (Golub et al. 1995). At 3 months of age, the females were tested for
neurotoxicity using the Morris water maze. At 5 months of age, males were tested for motor activity and
function using rotarod, grip strength, wire suspension, mesh pole descent, and beam traversal tests. No
alterations in pregnancy weight gain or pup birth weights were observed. At PND 21, significant
decreases in pup body weights were observed at 130 and 260 mg Al/kg/day. No information on maternal
weight gain during lactation was reported; however, the investigators noted that the decrease in pup
weight was not associated with reduced maternal food intake. At PND 35, the decrease in body weight
was statistically significant at 260 mg Al/kg/day. On PND 90, female mice in the 260 mg Al/kg/day
group weighed 15% less than controls. Decreases in heart and kidney weights were observed at 260 mg
Al/kg/day in the females. Also, increases in absolute brain weight were observed in females at 26 mg
Al/kg/day and relative brain weights were observed at 26 or 260 mg Al/kg/day, but not at 130 mg
Al/kg/day. In the males, significant decreases in body weight were observed at 130 (10%) and 260 (18%)
mg Al/kg/day at 5 months; an increase in food intake was also observed at these doses. In the Morris
maze (tested at 3 months in females), fewer animals in the 260 mg Al/kg/day group had escape latencies
of <60 seconds during sessions 1–3 (learning phase) and a relocation of the visible cues resulted in
increased latencies at 130 and 260 mg Al/kg/day. Body weight did not correlate with latency to find the
platform or with the distribution of quadrant times. The investigators concluded that controls used salient
and/or nonsalient cues, 26 and 130 mg Al/kg/day animals used both cues, but had difficulty using only
one cue, and 260 mg Al/kg/day animals only used the salient cues. In the males tested at 5 months, a
significant decrease in hindlimb grip strength was observed at 260 mg Al/kg/day, an increase in the
number of rotations on the rotorod as observed at 260 mg Al/kg/day, and a shorter latency to fall in the
wire suspension test was observed at 130 and 260 mg Al/kg/day. The investigators noted that there were
significant correlations between body weight and grip strength and number of rotations. When hindlimb
grip strength was statistically adjusted for body weight, the aluminum-exposed mice were no longer
significantly different from controls; the number of rotations was still significantly different from control
after adjustment for body weight.




                                                    13                                          Exhibit 356
ALUMINUM                                                                                                     23
    Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 124 of 421
                                      2. RELEVANCE TO PUBLIC HEALTH




In the Colomina et al. (2005) study, groups of female Sprague Dawley rats were exposed to 0, 50, or
100 mg Al/kg/day aluminum nitrate nonahydrate in drinking water; citric acid (710, 355, and
710 mg/kg/day in the control, 50, and 100 ppm groups, respectively) was added to the drinking water to
increase aluminum absorption. The adult rats were exposed to aluminum for 15 days prior to mating and
during gestation and lactation periods; after weaning, the pups were exposed to the same aluminum
concentration as the mothers from PND 21 through 68. The basal diet (Panlab rodent chow) contained
41.85 μg Al/g diet. Aluminum doses were calculated by adding the basal dietary aluminum doses
(calculated using reference values for mature Sprague-Dawley rats) to reported aluminum doses from
water; the total aluminum doses were 3, 53, and 103 mg Al/kg/day. In addition to aluminum exposure,
some animals in each group underwent restraint stress for 2 hours/day on gestation days 6–20; the
restraint consisted of placing the rats in cylindrical holders. The following neurobehavioral tests were
performed on the offspring: righting reflex (PNDs 4, 5, 6), negative geotaxis (PNDs 7, 8, 9), forelimb
grip strength (PNDs 10–13), open field activity (PND 30), passive avoidance (PND 35), and water maze
(only tested at 53 mg/kg/day on PND 60). The rats were killed on PND 68. No significant alterations in
body weight, food consumption, or water consumption were observed during gestation in the dams
exposed to aluminum. The investigators noted that decreases in water and food consumption were
observed during the lactation period in the rats exposed to 103 mg Al/kg/day, but the data were not shown
and maternal body weight during lactation was not mentioned. No significant alterations in the number of
litters, number of fetuses per litter, viability index, or lactation index were observed. Additionally, no
differences in days at pinna detachment or eye opening were observed. Age at incisor eruption was
significantly higher in males exposed to 53 mg/kg/day, but not in males exposed to 103 mg/kg/day or in
females. A significant delay in age at testes descent was observed at 103 mg/kg/day and vagina opening
was delayed at 53 and 103 mg/kg/day. A decrease in forelimb grip strength was observed at
103 mg/kg/day; no alterations in other neuromotor tests were observed. Additionally, no alterations in
open field behavior or passive avoidance test were observed. In the water maze test, latency to find the
hidden platform was decreased in the 53 mg/kg/day group on test day 2, but not on days 1 or 3; no
significant alteration in time in the target quadrant was found.


The Golub and Germann (2001) and Colomina et al. (2005) studies identify four end points that could be
used as the point of departure for derivation of the intermediate-duration oral MRL:


        (1) latency to fall off wire in wire suspension test; adverse effect level of 130 mg Al/kg/day, no
            effect level of 26 mg Al/kg/day (Golub and Germann 2001);




                                                    14                                          Exhibit 356
ALUMINUM                                                                                                     24
    Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 125 of 421
                                     2. RELEVANCE TO PUBLIC HEALTH



        (2) latency to locate the platform following cue relocation in the water maze test; adverse effect
            level of 130 mg Al/kg/day, no effect level of 26 mg Al/kg/day (Golub and Germann 2001);

        (3) decreased forelimb grip strength; adverse effect level of 103 mg Al/kg/day, no effect level of
            53 mg Al/kg/day (Colomina et al. 2005); and

        (4) delay in vagina opening; adverse effect level of 53 mg Al/kg/day, no effect level not
            identified (Colomina et al. 2005).

Benchmark dose (BMD) modeling was considered for each of these end points. As discussed in
Appendix A, BMD modeling was not used to identify the point of departure due to incomplete reporting
of the data or because the models did not provide adequate fit.


Using a NOAEL/LOAEL approach, the NOAEL of 26 mg Al/kg/day identified in the Golub and
Germann (2001) study was selected as the point of departure for the MRL. An MRL based on this
NOAEL should be protective for neurological effects, neurodevelopmental effects, and for delays in
maturation. Dividing the NOAEL by an uncertainty factor of 100 (10 to account for the extrapolation
from mice to humans and 10 for human variability) and a modifying factor of 0.3 to account for possible
differences in the bioavailability of the aluminum lactate used in the Golub and Germann (2001) study
and the bioavailability of aluminum from drinking water and a typical U.S. diet results in an MRL of
1 mg Al/kg/day. No studies were identified that estimated the bioavailability of aluminum lactate
following long-term dietary exposure; however, a bioavailability of 0.63% was estimated in rabbits
receiving a single dose of aluminum lactate (Yokel and McNamara 1988). Yokel and McNamara (2001)
and Powell and Thompson (1993) suggest that the bioavailability of aluminum from the typical U.S. diet
was 0.1%; the bioavailability of aluminum from drinking water ranges from 0.07 to 0.39% (Hohl et al.
1994; Priest et al. 1998; Stauber et al. 1999; Steinhausen et al. 2004). These data suggest that aluminum
lactate has a higher bioavailability than aluminum compounds typically found in drinking water or the
diet.


        An MRL of 1 mg Al/kg/day has been derived for chronic-duration oral exposure (365 days or
        longer) to aluminum.

A small number of animal studies examined the chronic toxicity of aluminum. Schroeder and Mitchener
(1975a, 1975b) examined the systemic toxicity of aluminum following lifetime exposure of rats and mice
to very low doses of aluminum sulfate in the drinking water. Although the levels of aluminum in the diet
were not reported, they are assumed to be low because the animals were fed a low-metal diet in metal-free
environmental conditions. Studies conducted by Roig et al. (2006) and Golub et al. (2000) primarily




                                                   15                                         Exhibit 356
ALUMINUM                                                                                                 145
      Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 126 of 421


                     4. CHEMICAL AND PHYSICAL INFORMATION

4.1    CHEMICAL IDENTITY

Aluminum is a naturally occurring element that appears in the second row of Group 13 (IIIA) of the
periodic table (O’Neil et al. 2001). Table 4-1 lists common synonyms and other pertinent identification
information for aluminum and selected aluminum compounds.


4.2    PHYSICAL AND CHEMICAL PROPERTIES

Aluminum is a silvery-white, malleable, and ductile metal. In moist air, a protective oxide coating of
aluminum oxide is formed on its surface. In compounds, aluminum typically occurs in its +3 oxidation
state (Lide 2005; O’Neil et al. 2001). Table 4-2 lists important physical and chemical properties of
aluminum and selected aluminum compounds.




                                                   16                                        Exhibit 356
ALUMINUM                                                                                                    171
      Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 127 of 421
                             5. PRODUCTION, IMPORT/EXPORT, USE, AND DISPOSAL



5.3    USE

In 2006, transportation accounted for an estimated 40% of domestic consumption of aluminum,
predominantly as automotive applications, with the remainder used in packaging, 28%; building, 13%;
consumer durables, 7%; electrical, 5%; and other, 7% (USGS 2007c).


Aluminum chloride, anhydrous form, is used as an acid catalyst (especially in Friedel-Crafts-type
reactions), as a chemical intermediate for other aluminum compounds, in the cracking of petroleum, in the
manufacture of rubbers and lubricants, and as an antiperspirant. The hexahydrate form is used in
preserving wood, disinfecting stables and slaughterhouses, in deodorants and antiperspirants, in cosmetics
as a topical astringent, in refining crude oil, dyeing fabrics, and manufacturing parchment paper (O’Neil
et al. 2001).


Aluminum chlorohydrate is an ingredient in commercial antiperspirant and deodorant preparations and is
also used for water purification and treatment of sewage and plant effluent (Lewis 2001)


Aluminum hydroxide (alumina trihydrate) is used as an adsorbent, emulsifier, ion-exchanger, mordant in
dyeing, and filtering medium. It is also used in the manufacturing of glass, paper, ceramics and pottery,
printing inks, lubricating compositions, detergents, in the waterproofing of fabrics, in antiperspirants,
dentifrices, and as a vaccine adjuvant (Baylor et al. 2002; Lewis 2001; O’Neil et al. 2001). Aluminum
hydroxide is used as a flame retardant in the interiors of automobiles, commercial upholstered furniture,
draperies, wall coverings, and carpets (Subcommittee on Flame-Retardant Chemicals 2000). Aluminum
hydroxide is used as an antacid (O’Neil et al. 2001). Finely divided (0.1–0.6 microns) aluminum
hydroxide is used for rubber reinforcing agent, paper coating, filler, and cosmetics (Lewis 2001).
Aluminum hydroxide is also used pharmaceutically, as an antihyperphosphatemic, to lower the plasma
phosphorus levels of patients with renal failure (O’Neil et al. 2001).


Aluminum nitrate is used in textiles (mordant), leather tanning, the manufacturing of incandescent
filaments, catalysts in petroleum refining, nucleonics, anticorrosion agent, nitrating agent, and
antiperspirants (Lewis 2001; O’Neil et al. 2001).


In 2006, 96% of the bauxite consumed in the United States was refined to alumina (aluminum oxide),
with the remaining 4% consumed in nonmetallurgical uses, such as abrasives, chemicals, and refactories.
Of the total alumina used in the United States in 2006, approximately 87% was used for primary




                                                    17                                          Exhibit 356
ALUMINUM                                                                                                   172
    Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 128 of 421
                             5. PRODUCTION, IMPORT/EXPORT, USE, AND DISPOSAL



aluminum smelters and the remainder was used for nonmetallurgical uses, including abrasives, chemicals,
refactories, and in specialty industries (USGS 2007a, 2007d). Other uses of aluminum oxide are in the
manufacture of ceramics, electrical insulators, catalyst and catalyst supports, paper, spark plugs, crucibles
and laboratory works, adsorbent for gases and water vapors, chromatographic analysis, fluxes, light bulbs,
artificial gems, heat resistant fibers, food additive (dispersing agent), and in hollow-fiber membrane units
used in water desalination, industrial ultrafiltration, and hemodialysis (HSDB 2007; Lewis 2001).
Another application of aluminum oxide, which may have wide occupational use in the future, is as a
dosimeter for measuring personnel radiation exposure (McKeever et al. 1995; Radiation Safety Guide
1999; Radiation Safety Newsletter 1998).


Aluminum phosphate is used in ceramics, dental cements, cosmetics, paints and varnishes,
pharmaceuticals (antacid), and in paper and pulp industries (Lewis 2001; O’Neil et al. 2001). It is also
used as a vaccine adjuvant (Baylor et al. 2002; Malakoff 2000). Aluminum phosphate, as basic sodium
aluminum phosphate (SALP), is used as an emulsifying agent in pasteurized processed cheese, cheese
food, and cheese spread. Acidic SALP is used as a leavening agent in cereal foods and related products,
such as self-rising flour, prepared cake mixes, pancakes, waffles, and refrigerated or frozen dough or
batter products (Chung 1992; Saiyed and Yokel 2005).


Aluminum phosphide is a fumigant used primarily for indoor fumigation of raw agricultural commodities,
animal feeds, processed food commodities, and non-food commodities in sealed containers or structures
to control insects, and for outdoor fumigation of burrows to control rodents and moles in nondomestic
areas, noncropland, and agricultural areas. Aluminum phosphide reacts with the moisture in the
atmosphere to produce phosphine gas, which is the substance that is active as a pesticide. Based on
available pesticide survey usage information for 1987–1996, the estimated annual usage of aluminum
phosphide is about 1.6 million pounds active ingredient. Major uses of aluminum phosphide include
fumigation of wheat, peanuts, and stored corn. It was noted that usage estimates for aluminum phosphide
are not precise due to scarcity of usage data sources for postharvest agriculture and non-agriculture
uses/sites. All aluminum phosphide containing products have been classified as restricted use (EPA
1998). According to the National Pesticide Information Retrieval System, there are five active registrants
for aluminum phosphide (NPIRS 2008).


Aluminum sulfate (alum) is used in leather tanning, sizing paper, as a mordent in dyeing, water
purification, fireproofing and waterproofing of cloth, clarifying oils and fats, treating sewage,
waterproofing concrete, deodorizing and decolorizing of petroleum, antiperspirants, and agricultural




                                                    18                                          Exhibit 356
ALUMINUM                                                                                                     173
      Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 129 of 421
                             5. PRODUCTION, IMPORT/EXPORT, USE, AND DISPOSAL



pesticide. It is also used as a food additive, a foaming agent in fire foams, and in the manufacturing of
aluminum salts (Lewis 2001; O’Neil et al. 2001). Aluminum sulfate, as sodium aluminum sulfate, is a
component of household baking powder (Chung 1992). Alum is also used as a vaccine adjuvant (Baylor
et al. 2002; Malakoff 2000). Aluminum potassium sulfate (potash alum) is used in dyeing (mordant),
paper, matches, paints, tanning agents, waterproofing agents, aluminum salts, food additives, baking
powder, water purification, astringent, and cement hardener (Lewis 2001). Aluminum ammonium sulfate
(ammonium alum) is used in dyeing (mordant), water and sewage purification, sizing paper, retanning
leather, clarifying agent, food additive, the manufacture of lakes and pigments, and fur treatment (Lewis
2001).


Other aluminum compounds that are used as food additives include aluminum silicates (anticaking
agents) and aluminum color additives (lakes) (Saiyed and Yokel 2005; Soni et al. 2001).


5.4      DISPOSAL

Production of finished aluminum products by industrial facilities typically results in the generation of
very large amounts of solid aluminum hydroxide anodizing residues (Saunders 1988). These aluminum-
anodizing residues are currently classified as nonhazardous under the Federal Resource Conservation and
Recovery Act (RCRA) regulations. These residues are typically dewatered to reduce the volume of waste
prior to being landfilled. However, the heavy metal content of these solid waste residues can be of
concern, especially in production processes using two-step anodizing systems that employ solutions
containing elevated heavy metal concentrations. For these types of plants, Saunders (1988) has proposed
implementation of a caustic-etch recovery system that will limit both the volume of aluminum-anodizing
residue and the heavy metal content of the residue. Additional information on regulations and standards
for aluminum and aluminum compounds is summarized in Chapter 8.


Approximately 24.7x106 and 1.15x105 pounds of aluminum (fume or dust) and aluminum oxide (fibrous
forms) were reported for on-site disposal and other releases in 2004. On-site disposal or other releases
include emissions to the air, discharges to bodies of water, disposal at the facility to land, and disposal in
underground injection wells. Approximately 23.7x106 and 1.20x106 pounds of aluminum (fume or dust)
and aluminum oxide (fibrous forms), respectively, were reported for off-site disposal and other releases in
2004. An off-site disposal or other release is a discharge of a toxic chemical to the environment that
occurs as a result of a facility’s transferring a waste containing a TRI chemical off-site for disposal or




                                                     19                                          Exhibit 356
ALUMINUM                                                                                              174
    Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 130 of 421
                             5. PRODUCTION, IMPORT/EXPORT, USE, AND DISPOSAL



other release (TRI04 2006). The TRI data should be used with caution because only certain types of
facilities are required to report (EPA 2005). This is not an exhaustive list.


In the United States, about 3 million metric tons of aluminum was recovered from purchased scrap in
2006, with 64% of this coming from new (manufacturing) scrap and 36% from old scrap (discarded
aluminum products). Aluminum used beverage cans accounted for about 54% of the reported old scrap
consumption in 2006. According to the Aluminum Association, Inc., the recycling rate for used
aluminum beverage cans in 2004 was 51.6% (USGS 2007b, 2007c).




                                                    20                                    Exhibit 356
ALUMINUM                                                                                                  175
      Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 131 of 421


                          6. POTENTIAL FOR HUMAN EXPOSURE

6.1    OVERVIEW

Aluminum has been identified in at least 596 of the 1,699 hazardous waste sites that have been proposed
for inclusion on the EPA National Priorities List (NPL) (HazDat 2008). However, the number of sites
evaluated for aluminum is not known. The frequency of these sites can be seen in Figure 6-1. Of these
sites, 590 are located within the United States, 2 are located in Guam, 3 are located in the Commonwealth
of Puerto Rico, and 1 is located in the Virgin Islands (not shown).


Aluminum is the most abundant metal and the third most abundant element in the earth’s crust,
comprising about 8.8% by weight (88 g/kg). It is never found free in nature and is found in most rocks,
particularly igneous rocks as aluminosilicate minerals (Lide 2005; Staley and Haupin 1992). Aluminum
is also present in air, water, and many foods. Aluminum enters environmental media naturally through
the weathering of rocks and minerals. Anthropogenic releases are in the form of air emissions, waste
water effluents, and solid waste primarily associated with industrial processes, such as aluminum
production. Because of its prominence as a major constituent of the earth's crust, natural weathering
processes far exceed the contribution of releases to air, water, and land associated with human activities
(Lantzy and MacKenzie 1979).


The behavior of aluminum in the environment depends upon its coordination chemistry and the
characteristics of the local environment, especially pH. The major features of the biogeochemical cycle
of aluminum include leaching of aluminum from geochemical formations and soil particulates to aqueous
environments, adsorption onto soil or sediment particulates, and wet and dry deposition from the air to
land and surface water.


Generally, aluminum is not bioaccumulated to a significant extent. However, certain plants can
accumulate high concentrations of aluminum. For example, tea leaves may contain very high
concentrations of aluminum, >5,000 mg/kg in old leaves (Dong et al. 1999). Other plants that may
contain high levels of aluminum include Lycopodium (Lycopodiaceae), a few ferns, Symplocos
(Symplocaceae), and Orites (Proteaceae) (Jansen et al. 2002). Aluminum does not appear to accumulate
to any significant degree in cow's milk or beef tissue and is, therefore, not expected to undergo
biomagnification in terrestrial food chains (DOE 1984). Similarly, because of its toxicity to many aquatic
organisms, including fish, aluminum does not bioconcentrate in aquatic organisms to any significant
degree (Rosseland et al. 1990).




                                                    21                                         Exhibit 356
Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 132 of 421




                                22                            Exhibit 356
ALUMINUM                                                                                                    177
    Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 133 of 421
                                    6. POTENTIAL FOR HUMAN EXPOSURE




Background concentrations of aluminum in rural air typically range from 0.005 to 0.18 μg/m3 (Hoffman
et al. 1969; Pötzl 1970; Sorenson et al. 1974), whereas concentrations in urban and industrial areas can be
considerably higher, ranging from 0.4 to 8.0 μg/m3 (Cooper et al. 1979; Dzubay 1980; Kowalczyk et al.
1982; Lewis and Macias 1980; Moyers et al. 1977; Ondov et al. 1982; Pillay and Thomas 1971; Sorenson
et al. 1974; Stevens et al. 1978). Concentrations of aluminum are highly variable in drinking water,
ranging from <0.001 to 1.029 mg/L (Schenk et al. 1989). The use of alum (aluminum sulfate) as a
flocculent in water treatment facilities typically leads to high aluminum concentrations in finished waters
(DOI 1970; Letterman and Driscoll 1988; Miller et al. 1984a). In a survey of 186 community water
systems, the median aluminum concentration in finished water receiving coagulation treatment using
alum was 0.112 mg/L, compared to 0.043 mg/L in finished water that received no coagulation treatment
(Miller et al. 1984a). Dissolved aluminum concentrations in surface and groundwater vary with pH and
the humic acid content of the water. High aluminum concentrations in natural water occur only when the
pH is <5; therefore, concentrations in most surface water are very low.


Since aluminum is ubiquitous in the environment, the general population will be exposed to aluminum by
the inhalation of ambient air and the ingestion of food and water. The consumption of foods containing
aluminum-containing food additives are a major sources of aluminum in the diet (Saiyed and Yokel 2005;
Soni et al. 2001). The use of other consumer items such as antiperspirants, cosmetics, internal analgesics
(buffered aspirins), anti-ulcerative medications, antidiarrheals, and antacids that also contain aluminum
compounds will result in exposure to aluminum. The intake of aluminum from food and drinking water is
low, especially compared with that consumed by people taking aluminum-containing medicinal
preparations. Daily intakes of aluminum from food range from 3.4 to 9 mg/day (Biego et al. 1998; MAFF
1999; Pennington and Schoen 1995), whereas aluminum-containing medications contain much higher
levels of aluminum, for example 104–208 mg of aluminum per tablet/capsule/5 mL dose for many
antacids (Zhou and Yokel 2005). While aluminum is naturally present in food and water, the greatest
contribution to aluminum in food and water by far is the aluminum-containing additives used in water
treatment and processing certain types of food such as grain-based products and processed cheese.
Aluminum has no known physiological role in the human body (Nayak 2002).


The aluminum content of human breast milk generally ranged from 9.2 to 49 μg/L (Fernandez-Lorenzo et
al. 1999; Hawkins et al. 1994; Koo et al. 1988; Simmer et al. 1990; Weintraub et al. 1986). Soy-based
infant formulas contain higher concentrations of aluminum, as compared to milk-based infant formulas or
breast milk. Recent reports provide average aluminum concentrations of 460–930 μg/L for soy-based




                                                   23                                         Exhibit 356
ALUMINUM                                                                                                208
    Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 134 of 421
                                    6. POTENTIAL FOR HUMAN EXPOSURE



annual urinary aluminum level was 1.4 μmol/L (0.038 mg/L) and the range was 1.08–2.04 μmol/L
(0.029–0.055 mg/L) (Valkonen and Aitio 1997). The samples, collected as part of a routine occupational
health program, were collected after the weekend as a morning specimen. The mean urinary aluminum
concentration in 44 nonexposed persons, who did not use antacid preparations, was 0.33 μmol/L
(0.0089 mg/L), and the range and standard deviation were 0.07–0.82 μmol/L (0.002–0.022 mg/L) and
0.18 μmol/L (0.0022 mg/L), respectively. The mean serum aluminum concentration of 21 of these
nonexposed individuals was 0.06 μmol/L (0.0016 mg/L), and the range and standard deviation were 0.02–
0.13 μmol/L (0.0005–0.0035 mg/L) and 0.03 μmol/L (0.0008 mg/L), respectively. Drablos et al. (1992)
studied aluminum concentrations in workers at an aluminum fluoride plant. Mean aluminum
concentrations in urine were 0.011 mg/L (range, 0.002–0.046 mg/L) for 15 plant workers, 0.032 mg/L
(range, 0.006–0.136 mg/L) for 7 foundry workers, and 0.054 mg/L (range, 0.005–0.492 mg/L) for
12 potroom workers as compared to 0.005 mg/L (range, 0.001–0.037 mg/L) for 230 unexposed controls.
Mean aluminum concentrations were 5.06 and 3.74 μg/L in blood, and 6.56 and 6.35 μg/L in urine of
103 workers in the optoelectronic industry and 67 controls, respectively (Liao et al. 2004). Pre- and
postshift average aluminum concentrations in urine ranging from 0.13 to 0.153 mg/L were reported in
welders from the construction industry (Buchta et al. 2005). Aluminum concentrations in human breast
tissue and breast tissue fat of 4–437 nmol/g (0.1–12 μg/g) dry weight and 3–192 nmol/g oil (0.08–
5.18 μg/g oil), respectively, have been reported (Exley et al. 2007).


Nieboer et al. (1995) reported background concentrations of aluminum in bone of 1–3 μg/g dry weight.
Background aluminum concentrations in brain tissues (primarily grey matter) of healthy individuals
typically ranges from 1 to 3 μg/g dry weight or <0.5 μg/g wet weight (Nieboer et al. 1995). Markesbery
et al. (1984) determined trace element concentrations in various human brain regions in infants through
adults. Aluminum concentrations were shown to increase with increasing age. Mean aluminum
concentrations in adults were 0.467 μg/g wet weight, as compared to 0.298 μg/g wet weight in infants.
Overall aluminum concentrations ranged from 0.050 to 3.05 μg/g, with the highest mean aluminum
concentrations in the globus pallius (0.893 μg/g) and the lowest in the superior parietal lobule
(0.282 μg/g).


Metal concentrations were determined in spermatozoa and seminal plasma from men working in two
industrial companies, a refinery and a polyolefin factory, 40 km east of Helsinki, Finland, and from sperm
bank donor candidates from Helsinki, Finland in 1994. Aluminum concentrations in the factory
employees were 0.93 and 0.54 mg/kg in spermatozoa and seminal plasma, respectively, and were
2.52 and 0.87 mg/kg in spermatozoa and seminal plasma, respectively, in the donor candidates. The




                                                    24                                         Exhibit 356
Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 135 of 421




   EXHIBIT 357
                  CaseFederal
                        2:20-cv-02470-WBS-JDP          Document
                              Register / Vol. 68, No. 110 / Monday, 12
                                                                    JuneFiled 12/29/20
                                                                         9, 2003           Page
                                                                                 / Rules and    136 of 421
                                                                                             Regulations                                               34273

     comment on the direct final rule. FDA                   Evaluation and Research (HFD–560),                     provides the substantive response to the
     stated that the effective date of the                   Food and Drug Administration, 5600                     citizen petitions.
     direct final rule would be December 8,                  Fishers Lane, Rockville, MD 20857,                        Twenty-four months after the date of
     2003, and, if the agency received no                    301–827–2307.                                          publication in the Federal Register, for
     significant adverse comments, it would                  SUPPLEMENTARY INFORMATION:                             products with annual sales less than
     publish a notice of confirmation of the                                                                        $25,000, and 18 months after the date of
     effective date no later than June 11,                   Table of Contents                                      publication in the Federal Register, for
     2003. FDA received no significant                       I. Background                                          all other products, no OTC drug product
     adverse comments within the comment                     II. The Agency’s Conclusions on the                    that is subject to this final rule and that
     period. Therefore, FDA is confirming                       Comments                                            contains a nonmonograph condition
     that the effective date of the direct final                A. General Comments on OTC                          may be initially introduced or initially
     rule is December 8, 2003. As noted in                         Antiperspirant Drug Products                     delivered for introduction into interstate
     the direct final rule, FDA is publishing                   B. General Comments on Labeling of                  commerce unless it is the subject of an
     this confirmation document 180 days                           OTC Antiperspirant Drug Products                 approved new drug application (NDA)
     before the effective date to permit                        C. Comments on Category III                         or abbreviated new drug application.
     affected firms adequate time to take                          Effectiveness Testing                            Further, any OTC drug product subject
     appropriate steps to bring their bottled                   D. Comments on Testing Guidelines                   to this final monograph that is
     water products into compliance with                        E. Comments on Antiperspirant                       repackaged or relabeled after the
     the quality standard imposed by the                           Active Ingredients                               compliance dates of the final rule must
     new rule.                                                  F. Comments on the Safety of                        be in compliance with the monograph
                                                                   Aluminum Ingredients                             regardless of the date the product was
       Dated: June 2, 2003.
                                                             III. Agency Changes                                    initially introduced or initially
     Jeffrey Shuren,                                         IV. Summary of Changes From the
     Assistant Commissioner for Policy.                                                                             delivered for introduction into interstate
                                                                Proposed Rule                                       commerce. Manufacturers are
     [FR Doc. 03–14477 Filed 6–6–03; 8:45 am]                V. The Agency’s Final Conclusions                      encouraged to comply voluntarily as
     BILLING CODE 4164–01–S                                  VI. Analysis of Impacts                                soon as possible.
                                                             VII. Paperwork Reduction Act of 1995                      In response to the TFM on OTC
                                                             VIII. Environmental Impact                             antiperspirant drug products and the
     DEPARTMENT OF HEALTH AND                                IX. Federalism                                         request for comment on the citizen
     HUMAN SERVICES                                          X. Section 369.20 Revision
                                                                                                                    petitions, the agency received 20
                                                             XI. References
     Food and Drug Administration                                                                                   comments. One manufacturer requested
                                                             Monograph (Part 350)
                                                                                                                    an oral hearing before the Commissioner
     21 CFR Parts 310, 350, and 369                          I. Background                                          of Food and Drugs on six different
                                                                In the Federal Register of October 10,              issues. Copies of the information
     [Docket No. 78N–0064]                                                                                          considered by the Panel, the comments,
                                                             1978 (43 FR 46694), FDA published an
     RIN 0910–AA01                                           advance notice of proposed rulemaking                  and the hearing request are on public
                                                             to establish a monograph for OTC                       display in the Dockets Management
     Antiperspirant Drug Products For                                                                               Branch (HFA–305), Food and Drug
                                                             antiperspirant drug products, together
     Over-the-Counter Human Use; Final                                                                              Administration, 5630 Fishers Lane, rm.
                                                             with the recommendations of the
     Monograph                                                                                                      1061, Rockville, MD 20852. ‘‘OTC
                                                             Advisory Review Panel on OTC
     AGENCY:    Food and Drug Administration,                Antiperspirant Drug Products (the                      Volumes’’ cited in this document refer
     HHS.                                                    Panel), which evaluated the data on                    to information on public display.
                                                             these products. The agency’s proposed                     The agency received some ‘‘feedback’’
     ACTION:   Final rule.
                                                             regulation (TFM) for OTC antiperspirant                communications under the OTC drug
     SUMMARY: The Food and Drug                              drug products was published in the                     review procedures (see the Federal
     Administration (FDA) is issuing a final                 Federal Register of August 20, 1982 (47                Registers of September 29, 1981 (46 FR
     rule in the form of a final monograph                   FR 36492).                                             47740) and April 1, 1983 (48 FR
     establishing conditions under which                        In the Federal Register of November                 14050)). The agency has included these
     over-the-counter (OTC) antiperspirant                   7, 1990 (55 FR 46914), the agency issued               communications in the administrative
     drug products are generally recognized                  a final rule establishing that certain                 record and addressed them in this
     as safe and effective and not misbranded                active ingredients in OTC drug products                document.
     as part of FDA’s ongoing review of OTC                  are not generally recognized as safe and                  The safety issues raised by the citizen
     drug products. FDA is issuing this final                effective and are misbranded. These                    petitions are discussed in section II.F of
     rule after considering public comments                  ingredients included seven                             this document. The agency believes it
     on its proposed regulation, issued as a                 antiperspirant ingredients, which are                  has adequately responded to the six
     tentative final monograph (TFM), and                    included in § 310.545(a)(4) (21 CFR                    issues related to the hearing request;
     all new data and information on                         310.545(a)(4)). In this rulemaking, the                therefore, a hearing is not necessary.
     antiperspirant drug products that have                  agency is adding one additional                        II. The Agency’s Conclusions on the
     come to the agency’s attention.                         ingredient to this section. (See section               Comments
     DATES: Effective Date: This rule is                     III.1 of this document.)
     effective December 9, 2004.                                In the Federal Register of March 23,                A. General Comments on OTC
        Compliance Dates: The compliance                     1993 (58 FR 15452), the agency                         Antiperspirant Drug Products
     date for products with annual sales less                requested public comment on two                          (Comment 1) One comment requested
     than $25,000 is June 9, 2005. The                       citizen petitions, and a response to one               that FDA reconsider its position that
     compliance date for all other products is               of the petitions, related to the safety of             OTC drug monographs are substantive,
     December 9, 2004.                                       aluminum compounds in OTC                              as opposed to interpretive, regulations.
     FOR FURTHER INFORMATION CONTACT:                        antiperspirant drug products. This final                 The agency addressed this issue and
     Gerald M. Rachanow, Center for Drug                     monograph completes the TFM and                        reaffirms its conclusions as stated in


VerDate Jan<31>2003   15:48 Jun 06, 2003   Jkt 200001   PO 00000   Frm 00013          1
                                                                               Fmt 4700   Sfmt 4700   E:\FR\FM\09JNR1.SGM   09JNR1       Exhibit 357
     34274        CaseFederal
                        2:20-cv-02470-WBS-JDP          Document
                              Register / Vol. 68, No. 110 / Monday, 12
                                                                    JuneFiled 12/29/20
                                                                         9, 2003           Page
                                                                                 / Rules and    137 of 421
                                                                                             Regulations

     paragraphs 85 through 91 of the                         new or amended TFM to address these                    added requirement of effectiveness
     preamble to the procedures for                          issues.                                                ‘‘when intended solely for use under
     classification of OTC drug products                        The agency has determined that there                conditions prescribed, recommended, or
     (May 11, 1972, 37 FR 9464 at 9471 to                    is no need to withdraw, amend, or                      suggested in labeling with respect to
     9472) and in paragraph 1 of the                         initiate a new TFM. Since the Panel’s                  such drug on that day.’’ (Public Law 87–
     preamble to the TFM in the present                      report was published in 1978, the                      781, section 107(c)(4), 76 Stat. 788, note
     proceeding (47 FR 36492 at 36493).                      procedural regulations for the OTC drug                following 21 U.S.C. 321).
        (Comment 2) Three comments                           review were revised to comply with the                    The person seeking to show that a
     disagreed with the agency’s proposed                    Court ruling in Cutler v. Kennedy, 475                 drug comes within a grandfather
     definition of an antiperspirant: ‘‘A drug               F. Supp. 838 (D.D.C. 1979). The revised                exemption must prove every essential
     product that, when applied topically to                 regulations (46 FR 47730, September 29,                fact necessary for invocation of the
     the underarm, will reduce the                           1981) provide that TFMs and final                      exemption. See United States v. An
     production of perspiration (sweat) at                   monographs will no longer contain                      Article of Drug * * * ‘‘Bentex
     that site,’’ (47 FR 36492 at 36503). One                recommended testing guidelines. The                    Ulcerine,’’ 469 F.2d 875, 878 (5th Cir.
     comment contended it was unduly                         agency is not required by statute or                   1972), cert. denied, 412 U.S. 938 (1973).
     restrictive and unnecessary to limit use                regulation to include testing guidelines               Furthermore, the grandfather clause will
     only in the underarm area because it is                 as part of OTC panel reports or TFMs.                  be strictly construed against one who
     not the only area of the body upon                      The agency stated in proposed § 350.60                 invokes it. See id.; United States v.
     which these products could potentially                  of the TFM (47 FR 36492 at 36504) and                  Allan Drug Corp., 357 F.2d 713, 718
     be applied. The comment asked the                       states in § 350.60 of this final                       (10th Cir.), cert. denied, 385 U.S. 899
     agency to modify the definition to                      monograph (21 CFR 350.60) that ‘‘To                    (1966). A change in composition or
     parallel the pharmacologic activity of                  assure the effectiveness of an                         labeling precludes the applicability of
     the active ingredients and suggested: ‘‘A               antiperspirant, the Food and Drug                      the grandfather exemption. See USV
     drug product that, when applied                         Administration is providing guidelines                 Pharmaceutical Corp. v. Weinberger,
     topically, will reduce the production of                that manufacturers may (emphasis                       412 U.S. 655, 663 (1973).
     perspiration (sweat) at that site.’’                    added) use in testing for effectiveness.’’                Although the comment stated that its
        A second comment stated that the                        The ‘‘enhanced duration of effect’’                 drug products have been marketed since
     definition limiting use to the underarm                 and the ‘‘problem perspiration’’ issues                1902 with hand perspiration labeling
     only would adversely affect its products                are discussed in section II.C, comments                claims, no evidence was submitted to
     labeled for use on the hands and for use                10 and 12 of this document. Extended                   show that the labeling and composition
     with orthotic and prosthetic appliances                 duration of effect claims have been                    of the products have remained
     (to keep appliance-skin contact areas                   placed in Category I based on data                     unchanged since either 1938 or 1962, so
     dry). Noting that the agency and the                    submitted by other comments (see also                  that they qualify as grandfathered
     Panel recognized the similarities and                   comment 12). The agency has                            products. The agency requested product
     differences between axillary and foot                   determined that claims for problem                     labeling from these years on several
     perspiration, a third comment stated                    perspiration are outside the scope of                  occasions (Refs. 1, 2, and 3), but none
     that ingredients effective in the                       this monograph because no data were                    was ever provided. Without such
     underarm area are probably effective to                 submitted to support such claims (see                  evidence, the products do not qualify
     control foot perspiration.                              also comment 10).                                      for either grandfather exemption. The
        The agency agrees with the first                        (Comment 4) One comment                             burden of proof with respect to the
     comment that it is not necessary to                     contended that the proposed monograph                  grandfather exemption is not on FDA,
     specify the area of use on the body in                  would have a disastrous economic effect                but on the person seeking the
     the definition of an antiperspirant                     on its company, which markets an                       exemption. See An Article of Drug
     because that information is included in                 antiperspirant product first formulated                * * * ‘‘Bentex Ulcerine,’’ supra.
     the product’s labeling. Accordingly, the                in 1902 and labeled for excessive                         The 1938 and 1962 grandfather
     agency is deleting the phrase ‘‘to the                  perspiration, including keeping the                    clauses apply only to the new drug
     underarm’’ from the definition of an                    hands free of perspiration (labeled for                provisions of the act (see 21 CFR
     antiperspirant in § 350.3 (21 CFR 350.3)                use on the hands for tennis, racquetball,              314.200(e)) and not to the adulteration
     of this final monograph to read:                        bowling, football, and other sporting                  and misbranding provisions. The OTC
     ‘‘Antiperspirant. A drug product                        uses), and marketed for prosthesis and                 drug review was designed to implement
     applied topically that reduces the                      orthotic use (for amputees to keep their               both the misbranding and the new drug
     production of perspiration (sweat) at                   appliance contact areas dry).                          provisions of the act. (See § 330.10 (21
     that site.’’ The use of an antiperspirant                  To qualify for exemption from the                   CFR 330.10), 37 FR 9464 at 9466.) The
     on other areas of the body, as mentioned                ‘‘new drug’’ definition under the 1938                 grandfather clauses do not preclude the
     by the second and third comments, is                    grandfather clause of the act, the drug                agency from reviewing any currently
     discussed in section II.A, comment no.                  product must have been subject to the                  marketed OTC drug product, regardless
     4 and section II.C, comment 14 of this                  Food and Drug Act of 1906, prior to                    of whether it has grandfather protection
     document.                                               June 25, 1938, and at such time its                    from the new drug provisions, in order
        (Comment 3) One comment stated                       labeling must have contained the same                  to ensure that it is not misbranded.
     that the TFM for OTC antiperspirant                     representations concerning the                            Although the comment claimed this
     drug products was substantively and                     conditions of its use (21 U.S.C.                       final rule would have a disastrous
     procedurally defective because it failed                321(p)(1)). Under the 1962 grandfather                 economic effect on its company if
     to address adequately the Panel’s                       clause of the act, a drug product which                antiperspirants can be labeled only for
     Category III recommendations                            on October 9, 1962 was: (1)                            underarm use, it provided no
     concerning ‘‘enhanced duration of                       Commercially used or sold in the                       documentation about this impact. The
     effect’’ and ‘‘problem perspiration’’ and               United States; (2) not a ‘‘new drug’’ as               agency notes that while the company’s
     failed to state what testing was required               defined in the 1938 act; and (3) not                   products would need to be relabeled to
     to substantiate these claims. The                       covered by an effective NDA under the                  bear different indications, as long as the
     comment requested that FDA issue a                      1938 act, would not be subject to the                  monograph conditions are met, the


VerDate Jan<31>2003   15:48 Jun 06, 2003   Jkt 200001   PO 00000   Frm 00014          2
                                                                               Fmt 4700   Sfmt 4700   E:\FR\FM\09JNR1.SGM   09JNR1      Exhibit 357
                  CaseFederal
                        2:20-cv-02470-WBS-JDP          Document
                              Register / Vol. 68, No. 110 / Monday, 12
                                                                    JuneFiled 12/29/20
                                                                         9, 2003           Page
                                                                                 / Rules and    138 of 421
                                                                                             Regulations                                              34275

     products could remain in the                            dry,’’ ‘‘helps stop wetness,’’ ‘‘completely            dry’’) in this final monograph because
     marketplace after relabeling occurred.                  guards your family,’’ ‘‘helps stop                     no criteria have been established to
     The economic impact of this final rule                  embarrassing perspiration wetness,’’                   define ‘‘dry.’’ Thus, what may be ‘‘dry’’
     is discussed in section VI of this                      ‘‘complete protection,’’ ‘‘really helps                for one manufacturer’s product may not
     document.                                               keep you dry,’’ and ‘‘gentle enough for                be ‘‘dry’’ for another manufacturer’s
                                                             sensitive areas of the body.’’ The                     product. The agency would consider
     B. General Comments on Labeling of
                                                             comment asked the agency to allow                      including ‘‘dry’’ claims in the
     OTC Antiperspirant Drug Products
                                                             these claims in the final monograph.                   monograph if appropriate criteria for
        (Comment 5) Several comments                            The agency has re-evaluated these                   such claims are developed.
     contended that FDA should not                           claims in light of the comments’                          The agency is not including claims
     incorporate the ‘‘exclusivity policy’’ in               arguments and its current policy to                    such as ‘‘complete protection’’ or
     the final monograph by prescribing                      provide consumer friendly OTC drug                     ‘‘completely guards your family’’ in the
     specific labeling terminology to the                    product labeling. The agency is deleting               monograph because there is no evidence
     exclusion of other truthful                             one previously proposed word                           that antiperspirant drug products
     nonmisleading language.                                 (‘‘diminishes’’) and adding some more                  provide ‘‘complete’’ protection. The
        After these comments were submitted,                 consumer-friendly words (‘‘sweat’’ and                 agency is not including the claim
     in the Federal Registers of May 1, 1986                 ‘‘sweating’’) to antiperspirant product                ‘‘gentle enough for sensitive areas of the
     (51 FR 16258) and March 17, 1999 (64                    labeling.                                              body’’ because the words ‘‘sensitive
     FR 13254), the agency published final                      The agency proposed the word                        areas’’ may imply that the product can
     rules changing its labeling policy for                  ‘‘diminishes’’ in § 350.50(b) as one of                be used on other body areas in addition
     stating the indications for use of OTC                  the optional terms that could be used as               to the underarm. The agency is not
     drug products. Under § 330.1(c)(2) (21                  the first word of the indications                      including the claim ‘‘helps stop
     CFR 330.1(c)(2)), the agency provides                   statement. While the word ‘‘diminish’’                 embarrassing perspiration wetness’’
     options for labeling OTC drug products.                 means to ‘‘reduce,’’ the agency does not               because what is ‘‘embarrassing’’ or
     The final monograph in this document                    consider it as consumer-friendly as the                ‘‘problem’’ perspiration for one
     is subject to the labeling provisions in                other optional words ‘‘reduces,’’                      individual may not be ‘‘embarrassing’’
     § 330.1(c)(2). In addition, the                         ‘‘decreases,’’ or ‘‘lessens.’’ Therefore, the          or a ‘‘problem’’ for others. (See section
     monograph labeling follows the format                   agency is not including ‘‘diminishes’’ in              II.C, comment 10 of this document.)
     and content requirements of § 201.66                    § 350.50(b) of this final monograph as an                 The agency is not including both
     (21 CFR 201.66).                                        FDA-approved term. The agency                          ‘‘perspiration’’ and ‘‘wetness’’ in the
        (Comment 6) One comment objected                     rejected the words ‘‘mitigate’’ and                    same claim because it considers the
     to limiting the terms proposed in                       ‘‘lower’’ in the TFM (comment 14, 47 FR                duplicative wording unnecessary. The
     § 350.50(b)(1), (b)(2), and (b)(3) to                   36492 at 36496 to 36497). The agency’s                 currently allowed claims are ‘‘* * *
     ‘‘reduces,’’ ‘‘decreases,’’ ‘‘diminishes,’’             position has not changed. While the                    underarm wetness’’ or ‘‘* * * underarm
     and ‘‘lessens.’’ The comment stated that                terms ‘‘mitigate,’’ ‘‘lower,’’ and                     perspiration.’’ The agency would have
     ‘‘lower’’ and ‘‘mitigate’’ are synonyms                 ‘‘diminishes’’ are not in the monograph                no objection to ‘‘* * * underarm
     for ‘‘reduce’’ and other words and                      and the agency does not favor their use,               perspiration wetness,’’ but such would
     phrases state, truthfully and accurately,               manufacturers may use these terms, or                  have to be done under the flexible
     the effect of antiperspirants.                          other words or phrases that truthfully                 labeling provisions of § 330.1(c)(2). The
        Several comments disagreed with the                  and accurately express a similar                       agency is adding the words ‘‘sweat’’ and
     agency that words such as ‘‘stop,’’                     meaning, under the flexible labeling                   ‘‘sweating’’ in § 350.50(b) as other ways
     ‘‘check,’’ ‘‘halt,’’ ‘‘end,’’ ‘‘eliminate,’’            policy in § 330.1(c)(2).                               to describe ‘‘wetness’’ and
     and ‘‘protect’’ should not be used in the                  The agency is not changing its                      ‘‘perspiration,’’ because consumers
     labeling of antiperspirant drug products,               position on the use of the word ‘‘helps’’              regularly use these terms to describe
     even if preceded by the word ‘‘helps,’’                 in conjunction with the words ‘‘stop,’’                perspiration. Based on the previous
     because these words imply the ability to                ‘‘halt,’’ ‘‘check,’’ ‘‘end,’’ and                      discussion, the agency concludes that a
     stop underarm perspiration totally and                  ‘‘eliminate.’’ In the TFM (comment 14),                hearing is not warranted on these issues.
     would therefore mislead the consumer                    the agency stated that these words                        (Comment 7) Three comments
     about the effectiveness of antiperspirant               imply the ability to stop underarm                     requested that OTC antiperspirant drug
     drug products. The comments                             perspiration totally and would therefore               products be exempted from the keep out
     mentioned the minority Panel position                   mislead consumers about antiperspirant                 of reach of children and accidental
     that ‘‘The Panel did not see scientific                 effectiveness. Although neither the                    ingestion warnings in § 330.1(g) because
     data to indicate that a consumer can                    Panel nor the agency had any consumer                  these products are not toxic by oral
     differentiate between such words as                     comprehension studies to support a                     ingestion. One comment noted only one
     ‘halts,’ ‘checks,’ ‘stops,’ and ‘ends,’ as              decision to disallow this information,                 reported ingestion in 30 years of
     disallowable words versus ‘diminishes’                  the comments also did not provide any                  marketing antiperspirant products.
     and ‘reduces’ as allowable words,’’ (43                 data to support these terms. The agency                Another comment stated that aerosols,
     FR 46694 at 46725). One comment                         would consider these terms if data are                 in particular, should be exempt from the
     agreed with the minority because a                      provided to show that consumers would                  ingestion warning due to the
     review of the entire record of this                     not be misled about the effect of                      characteristics of the delivery system
     proceeding found no studies or data to                  antiperspirant drug products. The                      and the warnings already required for
     support a decision to disallow                          agency is not including ‘‘helps protect’’              aerosols pressurized by gaseous
     ‘‘protects,’’ ‘‘halts,’’ ‘‘checks,’’ and                before ‘‘underarm dampness,’’                          propellants under § 369.21 (21 CFR
     ‘‘stops.’’ Another comment requested a                  ‘‘underarm perspiration,’’ or ‘‘underarm               369.21).
     hearing on this issue.                                  wetness,’’ because the language is not                    Although the comments did not
        One comment disagreed with the                       clear and could confuse consumers.                     submit any data to show that
     Panel’s Category II status for the                         The agency is not including any ‘‘dry’’             antiperspirant drug products are safe if
     following labeling claims (43 FR 46694                  or similar claims (‘‘dry,’’ ‘‘dry formula,’’           ingested, the agency believes these
     at 46724): ‘‘Dry,’’ ‘‘dry formula,’’ ‘‘super            ‘‘super dry,’’ ‘‘really helps keep you                 products should not be toxic by oral


VerDate Jan<31>2003   15:48 Jun 06, 2003   Jkt 200001   PO 00000   Frm 00015          3
                                                                               Fmt 4700   Sfmt 4700   E:\FR\FM\09JNR1.SGM   09JNR1      Exhibit 357
     34276        CaseFederal
                        2:20-cv-02470-WBS-JDP          Document
                              Register / Vol. 68, No. 110 / Monday, 12
                                                                    JuneFiled 12/29/20
                                                                         9, 2003           Page
                                                                                 / Rules and    139 of 421
                                                                                             Regulations

     ingestion for most individuals.                         avoid excessive inhalation. There are                  are not inherently misleading or
     However, individuals with renal                         many people who would not                              untruthful and many people who do not
     dysfunction or immature renal function                  deliberately misuse the product who                    perspire heavily may, at times, consider
     (i.e., infants) are at a higher risk from               should be alerted to keep away from                    themselves to have ‘‘problem’’ or
     any exposure to aluminum. Further,                      their face and mouth and to avoid                      ‘‘troublesome’’ perspiration.
     ingestion of the various inactive                       excessive inhalation. The warning                         Other comments objected to the
     ingredients present in these products                   appears in the final monograph in more                 agency’s definition of problem
     may make young children ill or cause                    consumer friendly language and in the                  perspiration as affecting the upper 5
     other undesirable consequences.                         new labeling format as follows: ‘‘When                 percent of perspirerers, contending that
     Without adequate proof of safety if                     using this product [bullet] keep away                  a more realistic approach would be to
     accidental ingestion were to occur, the                 from face and mouth to avoid breathing                 let consumers define the meaning of
     agency has no basis to exempt OTC                       it.’’ (See § 201.66(b)(4) for description of           these words by running efficacy studies
     antiperspirant drug products from the                   a ‘‘bullet.’’)                                         on people who identify themselves as
     accidental ingestion warning.                                                                                  having problem or especially
        Although aerosol antiperspirant drug                 C. Comments on Category III                            troublesome perspiration. One comment
     products are unlikely to be accidentally                Effectiveness Testing                                  objected to the economic consequences
     ingested by most consumers, the agency                     (Comment 9) Several comments                        of testing the top 5 percent of the
     notes that the product containers are                   objected to user perception testing to                 population to establish a ‘‘problem
     similar to those used for some food                     substantiate Category III effectiveness                perspiration’’ claim, because this could
     products. Spraying an aerosol into the                  claims. (See comment 24, 47 FR 36492                   raise the price for one efficacy
     mouth and ingesting it could be more                    at 36499.) The comments contended                      evaluation from the current $5,000 to
     hazardous than ingesting other dosage                   that the user perception test is not                   $10,000 up to $200,000. The comment
     forms of the product because of the                     reliably indicative of product                         requested a hearing on this issue if FDA
     aerosol propellants. The warnings                       effectiveness and offers at best a crude               did not revise its approach.
     required under § 369.21, for those drugs                index of activity that is difficult to                    No data were submitted to the agency
     in dispensers pressurized by gaseous                    employ for precise qualitative and                     to show that any OTC antiperspirant
     propellants, are not related to ingestion,              quantitative evaluations. The comments                 drug product is effective in reducing
     but state the following: ‘‘Avoid spraying               considered objective gravimetric sweat                 ‘‘problem’’ or ‘‘especially troublesome’’
     in the eyes. Do not puncture or                         collection procedures more reliable than               perspiration. The agency is not aware of
     incinerate. Do not store at temperatures                user perception testing to assess                      any products that currently qualify as
     above 120 °F. Keep out of reach of                      antiperspirant activity levels and                     effective for those conditions. If
     children.’’ The agency does not consider                requested that user perception testing be              products are found to be effective in the
     these warnings a basis to exempt aerosol                deleted. Three comments submitted                      future, the agency will include a
     antiperspirants from the accidental                     data on user perception testing of                     definition and labeling for ‘‘problem’’ or
     ingestion warning required by § 330.1(g)                Category III claims, including extra                   ‘‘especially troublesome’’ perspiration
     for topical drug products. The last                     effective, 24-hour duration, emotional                 in the monograph. The agency proposed
     statement of the warning required by                    sweating, and foot perspiration (see                   in the tentative final monograph that a
     § 369.21 and the first warning required                 section II.C, comments 11 through 14 of                30 percent reduction in sweat
     by § 330.1(g) (i.e., ‘‘Keep out of reach of             this document).                                        production in the upper 5 percent of
     children.’’) are identical as of March 17,                 The agency has determined that user-                perspirerers is necessary for a ‘‘problem
     1999 (64 FR 13254 at 13294). Section                    perception test data support emotional                 perspiration claim’’ (47 FR 36492 at
     350.50(c)(4)(ii)) of the final monograph                sweating, 24-hour protection, and extra                36500). As discussed in section II.C,
     requires aerosol antiperspirant drug                    effective claims. Accordingly, the                     comment 9 of this document,
     products to bear the language in                        agency concludes that there are                        gravimetric testing is sufficient to prove
     § 369.21. These products do not have to                 sufficient data on user perception tests               these claims. The agency would find
     repeat the first general warning required               (including both user and independent                   acceptable an antiperspirant
     by § 330.1(g) but need to have the                      observer perception tests) for use of                  effectiveness study on a population of
     accidental ingestion warning required                   antiperspirants for the underarm. No                   individuals who perceive themselves to
     by § 330.1(g).                                          further user perception tests are                      have ‘‘problem perspiration,’’ as one
        (Comment 8) Two comments objected                    necessary if an underarm antiperspirant                comment suggested. Based on changes
     to the proposed warning in § 350.50(c)                  shows at least 20 percent sweat                        in the testing to support these claims,
     for aerosol antiperspirants, which states:              reduction by gravimetric tests for                     the agency concludes that a hearing is
     ‘‘Avoid excessive inhalation.’’ The                     emotional sweating and 24-hour                         not needed.
     comments argued that the warning                        protection claims or 30 percent sweat                     (Comment 11) Several comments
     duplicates and gives less information                   reduction for extra effective claims.                  objected to the agency’s proposed
     than the current warning required for                   Adequate user perception tests have not                Category II classification of the claims
     aerosol drug products under § 369.21.                   been conducted for parts of the body                   ‘‘extra strength,’’ ‘‘extra effective,’’ or
        Section 369.21 requires the following                other than the underarms, such as the                  any other comparative effectiveness
     warning statement for a drug packaged                   hands or feet. The agency will still                   claims (see comment 19, 47 FR 36492 at
     in a self-pressurized container in which                require user perception and other                      36498). The comments argued that if
     the propellant consists in whole or in                  effectiveness data to support use of                   manufacturers can demonstrate by
     part of a halocarbon or hydrocarbon:                    antiperspirants on the hands and feet                  appropriate testing and methods of
     ‘‘Use only as directed. Intentional                     (see section II.A, comment 4 and section               statistical analysis that one product is
     misuse by deliberately concentrating                    II.C, comment 14 of this document).                    more effective than another, they should
     and inhaling the contents can be                           (Comment 10) Several comments                       be permitted to so inform consumers.
     harmful or fatal.’’ The agency does not                 objected to the Category III status of the             The comments noted that the agency
     consider this warning (which addresses                  claims ‘‘problem perspiration’’ and                    had approved an NDA for an
     deliberate misuse) as being the same as                 ‘‘especially troublesome perspiration.’’               acetaminophen ‘‘extra strength’’ product
     a general statement warning people to                   One comment contended these claims                     and allowed sunscreen products to label


VerDate Jan<31>2003   15:48 Jun 06, 2003   Jkt 200001   PO 00000   Frm 00016          4
                                                                               Fmt 4700   Sfmt 4700   E:\FR\FM\09JNR1.SGM   09JNR1       Exhibit 357
                  CaseFederal
                        2:20-cv-02470-WBS-JDP          Document
                              Register / Vol. 68, No. 110 / Monday, 12
                                                                    JuneFiled 12/29/20
                                                                         9, 2003           Page
                                                                                 / Rules and    140 of 421
                                                                                             Regulations                                              34277

     their degree of effectiveness. One                      was collected. Both the 10- and 25-                    products that reduce underarm
     comment requested a hearing on this                     percent products were more effective                   perspiration by 30 percent or more
     subject.                                                than the no treatment control for all                  using the guidelines for effectiveness
        To prove the validity of comparative                 time periods according to the statistical              testing of antiperspirant drug products
     claims, two comments submitted both                     methods (Wilcoxon signed rank test) in                 referred to in § 350.60.
     gravimetric and perceptual data (Refs. 4                the agency’s guidelines for effectiveness                 The Panel placed ‘‘extra-strength’’
     and 5). Another comment submitted                       testing of OTC antiperspirant drug                     claims in Category II because it
     gravimetric data only (Refs. 6 and 7) and               products (Ref. 9). Evaluation of the Z                 concluded that ‘‘the presence of more
     stated that one study showed that a 10                  values for the two 1-hour test days and                active ingredient in an antiperspirant
     percent difference in antiperspirant                    the 24-hour test day showed that both                  product cannot be used as a basis for a
     effectiveness can be measured with                      products were statistically (Wilcoxon                  claim of added effectiveness because
     currently marketed antiperspirant                       test) at least 20 percent better than the              additional amounts of antiperspirant
     products. This comment stated that                      control axilla for all time periods (p <               active ingredient do not necessarily
     adequate data (Ref. 8) had been                         0.001 for all three cases). Thus, both                 result in improved product
     submitted to the Panel (43 FR 46694 at                  products met the requirements for                      effectiveness’’ (43 FR 46694 at 46724).
     46715) to show that as differences in                   standard effectiveness, i.e., a minimum                The Panel also stated that ‘‘the term
     antiperspirant performance levels                       of 20-percent reduction in underarm                    ‘extra-strength’ normally refers to
     increase, larger numbers of consumers                   perspiration. Applying the same                        increased concentration of the active
     perceive the difference. These data                     statistical methods to a 30-percent                    ingredient which would normally mean
     included a chart plotting differences in                reduction in underarm perspiration on                  added effectiveness.’’ Several comments
     sweat reduction against the percentage                  the last 24-hour data showed that the                  agreed that more active ingredient may
     of subjects who noted variations in                     25-percent product was more effective                  not yield more effectiveness. Thus, a
     axillary wetness. The chart shows that                  than no treatment (p < 0.001) and, thus,               product containing 20 percent of an
     at 20 percent sweat reduction,                          met one of the extra effective criteria.               active ingredient (compared to 15
     approximately 45 to 50 percent of the                      The same study design was used in                   percent) that did not provide 30 percent
     subjects noticed a difference; at 35                    the user perception test except that the               or more sweat reduction could not claim
     percent sweat reduction, approximately                  subjects applied the 10-percent product                ‘‘extra strength’’ or ‘‘extra effective.’’
     60 percent noticed a difference; and at                 under one axilla and the 25-percent                       The agency does not believe that for
     50 percent sweat reduction,                             product under the other axilla. On day                 antiperspirants the claim ‘‘extra
     approximately 75 percent noticed a                      five, 24 hours after the fourth
                                                                                                                    strength’’ is as informative to consumers
     difference. The comment contended that                  application, the 100 female subjects
                                                                                                                    as the claim ‘‘extra effective.’’ The
     this study confirmed the Panel’s                        were asked ‘‘Under which arm do you
                                                                                                                    agency considers ‘‘extra effective’’ to be
     determination that the user can perceive                feel drier?’’ All subjects had a
                                                                                                                    the key information that consumers
     a shift of at least 10 percent in                       preference: 33 favored the 10-percent
                                                                                                                    want to know to select an appropriate
     antiperspirant effectiveness and that a                 product and 67 favored the 25-percent
                                                                                                                    antiperspirant product. The agency is
     product providing a 30 percent or                       product. A statistically significant
                                                                                                                    including this new labeling claim in
     greater sweat reduction is perceived as                 number of the subjects were able to
                                                                                                                    § 350.50(b)(4) of this final monograph.
     more effective than a standard                          perceive that the 25-percent product
                                                                                                                    Based on this discussion, the agency
     antiperspirant. The comments requested                  was more effective than the 10-percent
     monograph status for ‘‘extra strength’’                 product (p = 0.0005 one-sided). This                   concludes that a hearing is not needed
     and ‘‘extra effective’’ claims, as                      result exceeded the Panel’s requirement                on this subject.
     qualified by gravimetric studies.                       that 58 out of 100 subjects have a                        (Comment 12) Several comments
        The agency has determined that some                  preference for the test antiperspirant (43             objected to the Panel’s Category III
     of the studies (Ref. 4) meet the Panel’s                FR 46694 at 46731). Thus, these studies                classification of claims for enhanced
     ‘‘guidelines for user perception test to                showed that the 25-percent aluminum                    duration of effect, such as ‘‘24-hour
     be done for claims of ‘extra-effective’ to              chlorohydrate met the Panel’s criteria                 protection,’’ ‘‘one spray keeps you
     be classified as Category I’’ (43 FR 46694              (gravimetric measurements and user                     comfortably dry all day,’’ ‘‘prolonged
     at 46730). In these studies, two solid                  perception) for an extra effective claim.              protection,’’ etc. (43 FR 46694 at 46728).
     stick antiperspirant products                              The agency has determined that the                  One comment stated that if an
     (containing either 10 percent or 25                     studies indicate that gravimetric testing              antiperspirant product can be shown to
     percent aluminum chlorohydrate) were                    shows an adequate difference between a                 provide the required 20-percent
     compared by both a gravimetric and a                    standard antiperspirant (with a 20-                    reduction in perspiration under
     user perception test. In the gravimetric                percent reduction in sweat) and an                     hotroom conditions for 24, 48, etc.
     test, 91 female subjects used the 10-                   antiperspirant with at least a 30-percent              hours after application, then duration
     percent product, and 88 used the 25-                    reduction in sweat, as required by the                 claims have been substantiated.
     percent product. A 17-day conditioning                  Panel, to support an ‘‘extra effective’’                  Three manufacturers submitted
     period with no antiperspirant use was                   claim. The agency stated in the tentative              gravimetric studies (Refs. 4, 7, 10, and
     followed by four daily applications of                  final monograph (47 FR 36492 at 36499)                 11) that used a hotroom to induce
     one of the products to a randomly                       that once the level of activity that is                sweating and measured sweat collected
     selected axilla (armpit or underarm).                   perceivable by users has been                          in cotton pads twice over a 24-hour
     The opposite axilla received no                         established using the Panel’s                          period. The tested ingredients showed a
     treatment and served as the control.                    recommended guidelines, it will not be                 20-percent or more reduction in sweat
     Baseline sweat production was                           necessary to perform user perception                   production for both collection times,
     determined the first day of the test. On                testing on individual products.                        which the comments contended
     days two and three, the antiperspirant                  Accordingly, the agency concludes that                 satisfied enhanced duration claims such
     was applied and 1 hour later a sweat                    no further user perception testing is                  as ‘‘24 hour protection’’ and ‘‘all day
     production sample was collected. On                     necessary for an ‘‘extra effective’’ claim,            protection.’’ One comment added that
     day five, 24 hours after the fourth                     which is being included in the                         its data (Ref. 11) support a variety of
     application, a sweat production sample                  monograph for those antiperspirant                     product forms (cream, roll-on, solid


VerDate Jan<31>2003   15:48 Jun 06, 2003   Jkt 200001   PO 00000   Frm 00017          5
                                                                               Fmt 4700   Sfmt 4700   E:\FR\FM\09JNR1.SGM   09JNR1      Exhibit 357
     34278        CaseFederal
                        2:20-cv-02470-WBS-JDP          Document
                              Register / Vol. 68, No. 110 / Monday, 12
                                                                    JuneFiled 12/29/20
                                                                         9, 2003           Page
                                                                                 / Rules and    141 of 421
                                                                                             Regulations

     stick) and, thus, the enhanced duration                 claim, an antiperspirant product must                  antiperspirants for at least 4 weeks prior
     effect is not limited to product form.                  reduce sweat production by at least 20                 to the study; day one—pretreatment
        The agency has determined that the                   percent over a 24-hour period after                    control sweat collection under no stress;
     data support a claim of enhanced                        application using the guidelines for                   day two—pretreatment control sweat
     duration for 24 hours according to the                  effectiveness testing referred to in                   collection under emotional stressing;
     Panel’s criteria. The protocols in seven                § 350.60. Antiperspirant products that                 days two through five—apply test
     of the studies (Refs. 7 and 10) varied                  meet the extra effective criteria (see                 product; and days four and five—
     only slightly from the Panel’s                          section II.C, comment 11 of this                       posttreatment sweat collection under
     recommended protocol. Subjects in one                   document) over a 24-hour period can be                 emotional stressing. Subjects applied
     study abstained from antiperspirant use                 labeled with both extra effective and                  the antiperspirant test formulation to
     for 2 weeks prior to the study. Subjects                enhanced duration claims (e.g., ‘‘24                   one axilla and used either a comparative
     in the other six studies stopped using                  hour extra effective protection,’’ ‘‘all day           formulation, a control placebo
     antiperspirants 4 weeks prior to the                    extra effective protection,’’ ‘‘extra                  formulation, or no treatment on the
     studies. The subjects were pretreated                   effective protection lasts all day,’’ etc.).           opposite axilla. A control emotional
     with an antiperspirant for the 5 days                   Claims of enhanced duration for more                   challenge test, which lasted for about 60
     prior to beginning sweat collection                     than 24 hours are nonmonograph                         minutes, was done on day two and an
     procedures. Sweat was collected 4 and                   because the agency has not received any                emotional challenge test was done on
     24 hours following the last                             data to demonstrate antiperspirant                     days four and five of the study.
     antiperspirant application. Five studies                effectiveness for more than 24 hours                      Emotional sweating was induced by
     included untreated axilla controls, and                 according to the Panel’s criteria.                     having subjects do a word definition test
     two studies included placebo controls.                     (Comment 13) Several comments                       conducted by a moderator experienced
     One product was tested in two different                 objected to the Panel’s Category III                   at insuring optimum stress. The subjects
     studies (one with a placebo and one                     classification of claims for control of                received monetary rewards for a correct
     without), and the results were virtually                emotional sweating, e.g., induced by                   definition, but forfeited some of their
     identical. The tests supported enhanced                 tension or stress (43 FR 46694 at 46728).              rewards for incorrect or untimely
     duration efficacy of 20 percent sweat                   The comments contended that a                          definitions. Subjects had a 5-second
     reduction over the 24-hour period for                   product’s antiperspirant activity is the               time limit to begin a response and a 15-
     aluminum zirconium tetrachloride (15.5                  same whether the sweat is due to                       second maximum time to give the actual
     percent roll-on and 18.2 percent stick),                thermal conditions or emotional factors.               word definition. After 60 minutes, sweat
     zirconium tetrachloride (20 percent roll-               Some comments disagreed with the                       was measured gravimetrically from the
     on), aluminum chlorohydrate (6.8                        need for additional testing, especially                preweighed absorbent pads. Standard
     percent aerosol), and aluminum                          consumer perception testing, to                        sweat collection and statistical
     chloride (20 percent solution).                         establish these claims. One comment                    evaluation procedures were used. The
        Other data (Ref. 4) also supported                   requested a hearing.                                   median sweat output for the 12 studies
     enhanced duration of effectiveness for                     One comment submitted clinical data                 was 1,257 milligrams (mg) for the
     antiperspirant solid sticks containing 10               (Refs. 7 and 12) which it contended                    pretreatment control under emotional
     and 25 percent aluminum                                 showed: (1) There is a valid scientific                stressing compared to 415 mg for the
     chlorohydrate. Subjects, who abstained                  protocol that combines a gravimetric                   pretreatment control under no stress.
     from antiperspirant use for 17 days prior               sweat test with a word-quiz stress test                This word definition test effectively
     to the study, were pretreated with an                   to measure reduction in emotionally-                   elicited a sweat response.
     antiperspirant for the 3 days prior to                  induced sweat; (2) an antiperspirant is                   In the 12 studies using the word
     sweat collection, 1 and 24 hours after                  not washed from the axillae during                     definition test, there was at least a 20-
     the last antiperspirant application.                    controlled emotional stressing, and                    percent reduction of sweat production.
     Standard hotroom and sweat collection                   excessive sweat does not diminish                      The top 10 percent of heavy sweaters
     procedures were used. Over the 24-hour                  antiperspirant effectiveness; (3) an                   from each study (25 subjects) having the
     period, both 10 percent and 25 percent                  antiperspirant effective in reducing                   highest sweating rates on the untreated
     aluminum chlorohydrate sticks reduced                   thermally-induced sweat is effective in                axilla had a 36.8 percent average sweat
     sweat production in the treated axilla by               reducing emotionally-induced sweat                     reduction compared to 38.2 percent
     20 percent compared to the untreated                    also; and (4) an antiperspirant that                   reduction in the remaining 90 percent of
     axilla. The 25-percent aluminum                         reduces emotionally-induced sweat by                   each population (196 subjects), showing
     chlorohydrate product also showed a                     20 percent or more meets the standard                  no significant difference in effectiveness
     30-percent reduction in sweat                           for antiperspirant effectiveness for                   in the two groups. Majors and Wild (Ref.
     production.                                             which user perception and benefit has                  13) obtained similar results when
        Six other studies (Ref. 11) support                  already been accepted and, thus, there                 comparing individual percent reduction
     enhanced duration claims. Most                          is no need for additional user                         in thermal sweating in the
     products showed a 20-percent reduction                  perception testing. The studies included               antiperspirant-treated axilla to rate of
     in sweat production compared to an                      aerosol, roll-on, and stick products                   sweating from the untreated axilla in 89
     untreated axilla for both the 4- and 24-                containing aluminum chlorohydrate or                   subjects. They found that heavy
     hour evaluation periods, with several                   aluminum zirconium                                     sweating did not affect the rate of
     products showing a 30-percent sweat                     tetrachlorohydrate, the major                          reduction.
     reduction. However, the studies did not                 antiperspirant active ingredients.                        The products tested under the
     identify the antiperspirant active                         The agency has determined that                      emotional sweat protocol were also
     ingredients.                                            gravimetric sweat tests combined with                  evaluated under a standard thermal
        The agency is including the following                mental stress tests support an                         sweat protocol at 100 °F with 30 percent
     enhanced duration claims in                             emotionally-induced sweating claim.                    relative humidity. The average percent
     § 350.50(b)(3) of this final monograph:                 The data included 12 studies with the                  sweat reduction for aerosols was 37.0
     ‘‘all day protection,’’ ‘‘lasts all day,’’              same design of 5 days each on panels of                percent for emotional sweating and 34.0
     ‘‘lasts 24 hours,’’ or ‘‘24 hour                        approximately 25 female subjects:                      percent for thermal sweating, for sticks
     protection.’’ In order to make such a                   Pretest-abstention from all                            it was 46.0 percent for emotional


VerDate Jan<31>2003   15:48 Jun 06, 2003   Jkt 200001   PO 00000   Frm 00018          6
                                                                               Fmt 4700   Sfmt 4700   E:\FR\FM\09JNR1.SGM   09JNR1      Exhibit 357
                  CaseFederal
                        2:20-cv-02470-WBS-JDP          Document
                              Register / Vol. 68, No. 110 / Monday, 12
                                                                    JuneFiled 12/29/20
                                                                         9, 2003           Page
                                                                                 / Rules and    142 of 421
                                                                                             Regulations                                              34279

     sweating and 41.4 percent for thermal                   effectiveness due to the erratic rate of               and was not prespecified in the
     sweating, and for roll-ons it was 51.3                  sweat collections for both treated and                 protocol, (3) the efficacy criterion used
     percent for emotional sweating and 53.3                 control feet.                                          (greater than 15 percent reduction from
     percent for thermal sweating. These data                   The comment stated that the                         baseline) was apparently defined after
     show that the same products have                        calculation technique included in the                  the data were collected and the results
     similar average percent sweat reduction                 agency’s guidelines could not be used                  are therefore potentially biased, and (4)
     for both emotional and thermal                          for the following several reasons: (1)                 comparison with baseline is not an
     sweating.                                               The increased number and higher                        adequate basis upon which to conclude
        The agency concludes that                            concentration of sweat glands in the foot              product efficacy because it ignores
     gravimetric sweat tests combined with                   area, (2) the occlusive nature of the foot             placebo and time effects that are
     mental stress tests are sufficient to show              area, and (3) the erratic rate of sweat                accounted for in between product
     effectiveness for control of emotionally-               collections for both treated and control               comparisons. The agency’s analysis of
     induced sweating; the data show                         feet. The comment contended that by                    ‘‘across study’’ data (using the average
     antiperspirant drug products that are                   considering the baseline, the                          of the two sweat collections on day four,
     effective for thermal sweating are also                 posttreatment sweat collections, and the               or average of the four collections on day
     effective for emotional sweating. The                   preferential subject perception data,                  four and five as the baseline, and the
     agency has determined that no                           statistically significant differences could            average of the two final collections as a
     additional testing (e.g., user perception               be shown between sweat collection                      measure of the final sweat product) did
     tests) is required for an emotionally-                  values for the treated foot compared to                not show a statistically significant mean
     induced sweating claim for products                     baseline values.                                       (or mean percent) sweat reduction from
     containing monograph ingredients that                      The comment stated that based on at                 baseline in treated or control feet.
     meet the guidelines for effectiveness                   least a 5-percent difference between the                  The agency does not agree with the
     testing of antiperspirant drug products                 measured sweat output of each foot,                    comment’s evaluation of its user
     referred to in § 350.60.                                sweat reduction was achieved for the                   perception data, but considers the
        The agency is including the following                treated foot in 25 of 48 subjects (52                  product as ineffective both in subjects
     emotionally-induced sweating claim in                   percent) compared to only 10 of 48                     who preferred placebo and in subjects
     § 350.50(b)(2) of this final monograph:                 subjects (21 percent) for the control foot.            with no preference. It appears that the
     ‘‘also [select one of the following:                    The comment added that, based on the                   comment chose to ignore tied
     ‘decreases,’ ‘lessens,’ or ‘reduces’]                   user perception questionnaire, 75                      preferences. However, when subjects
     underarm [select one of the following:                  percent of the subjects (29 out of 39                  with no preference were included in the
     ‘dampness,’ ‘perspiration,‘ ‘sweat,’                    subjects who were able to discriminate)                analysis, 22 out of 48 subjects (45.8
     ‘sweating,’ or ‘wetness’] due to stress’’.              were able to perceive after the hotroom                percent) and 29 out of 48 subjects (60.4
     Based on the previous discussion, the                   exposure that the treated foot was drier               percent) preferred the treated foot,
     agency concludes that a hearing is not                  compared to only 21 percent of the                     before entering and after leaving the
     needed on this subject.                                 subjects (10 out of 48) who perceived                  hotroom, respectively. Both proportions
        (Comment 14) One comment                             the control foot to be drier.                          are not significantly different from 1/2
     requested monograph status for 25                          A second comment submitted a                        (two-tailed, p = 0.28 and 0.15,
     percent aluminum chlorohydrate to                       proposed clinical protocol (Ref. 15), but              respectively). Furthermore, the subjects
     control foot perspiration based on                      never submitted any clinical data.                     apparently could not perceive which
     gravimetric and perceptual data from                       The agency has found the data are                   foot, treated or untreated, was drier.
     four randomized, double-blind,                          insufficient to support a foot                         More subjects failed to choose the drier
     bilateral, paired-comparison trials, each               antiperspirant claim. In axillary                      foot, than chose it correctly, both at
     having 12 female subjects (Ref. 14).                    sweating tests submitted to the Panel,                 baseline and posttreatment. Thus, the
     Treatment was randomly assigned;                        the range of effectiveness (average                    wetness perception study failed to show
     aluminum chlorohydrate was used on                      percent sweat reduction) of                            that subjects are able to tell marginal
     one foot and placebo on the other foot.                 antiperspirants was 20 to 40 percent in                differences in sweating of the feet.
     A 25 percent aluminum chlorohydrate                     most tests, with aerosols having a                        The agency has concluded that no
     solution in 50 percent ethanol:50                       reduction range of 20 to 33 percent (43                statistically significant treatment effect
     percent water and a placebo control                     FR 46694 at 46713). In the comment’s                   was found in sweat reduction or in
     consisting of 50 percent ethanol:50                     studies on aluminum chlorohydrate for                  subject’s perception of sweat (Ref. 16).
     percent water were used in the first                    foot antiperspirancy (Ref. 14), the                    Thus, 25 percent aluminum
     study. The same solutions in aerosol                    average percent sweat reduction was                    chlorohydrate has not been shown to be
     form were used in the other three                       below 10 percent, which is considerably                an effective foot antiperspirant. The
     studies. The procedure in the agency’s                  below the 20 percent minimum level of                  agency provided the second comment
     ‘‘Guidelines for Effectiveness Testing of               sweat reduction recommended by the                     suggestions on its protocol; a revised
     OTC Antiperspirant Drug Products’’                      Panel for efficacy testing of OTC                      protocol was acceptable (Ref. 17), but no
     (Ref. 9) was modified for foot testing: (1)             antiperspirant drug products on the foot               test data were ever submitted. The
     A 3-day pre-treatment period during                     (43 FR 46728). In addition, the agency                 agency is not including foot
     which subjects were not to use any foot                 has a number of concerns about the                     antiperspirancy claims in the final
     care products, with each subject                        comment’s data treatment methods: (1)                  monograph.
     receiving four daily product                            The particular sweat collections
     applications prior to final hotroom                     selected for analysis were not chosen                  D. Comments on Testing Guidelines
     posttreatment testing collection; (2)                   consistently across studies but were                     (Comment 15) Several comments
     sweat collection media were cotton                      based on arbitrarily chosen final sweat                requested that the background section of
     socks rather than absorbent pads; (3) a                 measurements that varied with the                      the effectiveness testing guidelines
     required 5-minute period of mild                        different studies, (2) the choice of a 5-              include the following: ‘‘FDA recognizes
     exercise (walking around the hotroom at                 percent difference between the                         that alternative methodologies may be
     the beginning of each collection period);               measured sweat output of each foot as                  appropriate to qualify an antiperspirant
     and (4) a modified method to calculate                  ‘‘clinically significant’’ seems arbitrary             drug product as effective. These


VerDate Jan<31>2003   15:48 Jun 06, 2003   Jkt 200001   PO 00000   Frm 00019          7
                                                                               Fmt 4700   Sfmt 4700   E:\FR\FM\09JNR1.SGM   09JNR1      Exhibit 357
     34280        CaseFederal
                        2:20-cv-02470-WBS-JDP          Document
                              Register / Vol. 68, No. 110 / Monday, 12
                                                                    JuneFiled 12/29/20
                                                                         9, 2003           Page
                                                                                 / Rules and    143 of 421
                                                                                             Regulations

     guidelines do not preclude the use of                      (Comment 17) Two comments                           axilla than the untreated control axilla
     alternative methodologies that provide                  requested revision of the part of the                  at 4 and 24 hours after application.
     scientifically valid results.’’                         antiperspirant effectiveness testing                      The agency is unable to conclude
        The agency is adding this statement                  guidelines that involves application of a              from these data that an untreated
     (but changing the words ‘‘alternative                   control formulation to the alternate                   comparator is equivalent to use of a
     methodologies’’ to ‘‘alternate methods’’)               axilla during testing. Noting that the                 placebo. The observed effect of a
     and adding ‘‘subject to FDA approval’’                  guidelines state that the control                      treatment (e.g., antiperspirant) may
     to provide for alternate methods and                    formulation is to be ‘‘devoid of any                   represent the sum of the
     statistical evaluations of effectiveness                antiperspirant activity * * *                          pharmacological effects of the test drug
     test data.                                              determined in a test compared to no                    and other effects associated with the
        (Comment 16) Several comments                        treatment,’’ a comment contended that it               intervention effort, which may include
     requested that the relative humidity of                 should be appropriate to compare                       psychological effects and the effects of
     35 to 40 percent in the effectiveness                   antiperspirant activity directly against               the excipients used in a product
     testing guidelines be lowered to 30                                                                            formulation. Although studies have
                                                             an untreated axilla and, thereby, reduce
     percent, the hotroom condition widely                                                                          been conducted in the past using no
                                                             the time, complexity, and cost of the
     used by industry. One comment                                                                                  treatment for one axilla, the use of a
                                                             testing, especially the cost of developing
     submitted the results of effectiveness                                                                         placebo control for that axilla allows for
                                                             a control formulation ‘‘devoid’’ of                    assessment of the net treatment effects
     studies (Refs. 7, 10, and 18) that used a               antiperspirant activity. The comment
     hotroom operated at 30 + 3 percent                                                                             of the test article. Therefore, the agency
                                                             requested that the testing guidelines be               is retaining the requirement for a
     relative humidity. The comment stated                   revised to provide for the application of
     that 30 percent relative humidity                                                                              placebo/vehicle control in the
                                                             a control formulation or no treatment to               antiperspirant effectiveness testing
     accurately measures antiperspirant                      the other axilla of each test subject. The
     effectiveness without causing excessive                                                                        guidelines.
                                                             other comment submitted data from two                     The proposed guidelines stated that
     discomfort to test subjects. Two other                  studies (Refs. 22 and 23) where one                    the control formulation is as similar as
     comments submitted effectiveness test                   antiperspirant formulation was tested                  possible to the test formulation and
     data where the relative humidity in the                 against both a placebo control and an                  devoid of any antiperspirant activity. As
     hotroom was ‘‘about 35 percent’’ (Refs.                 untreated axilla control with virtually                the placebo used in one study (Ref. 22)
     19 and 20) or ‘‘35 percent ± 5 percent’’                identical results; therefore, a placebo                was not completely devoid of
     (Ref. 21).                                              control was unnecessary to evaluate                    antiperspirant activity, the agency is
        Based on these data, the agency is                   product effectiveness.                                 revising the guidelines to state:
     revising the relative humidity range for                                                                         Hotroom procedure. (1) For gravimetric
     hotroom conditions in the                                  The data (Refs. 22 and 23) involved an
                                                                                                                    and user perception testing, treatments
     antiperspirant effectiveness testing                    aerosol spray containing 6.8 percent                   consist of the application of the test
     guidelines from 35 to 40 percent to a                   aluminum chlorohydrate tested by two                   formulation to one axilla and the application
     range of 30 to 40 percent. Seven studies                gravimetric sweat tests under hotroom                  of a placebo control formulation to the other
     (Ref. 10) that showed an enhanced                       conditions to substantiate the claim that              axilla of each test subject. Except for the
     duration of effectiveness of 20 percent                 the product provides ‘‘all day wetness                 active ingredient, the placebo control
                                                             protection.’’ Both studies had the same                formulation should be as similar as possible
     sweat reduction over a 24-hour period                                                                          to the test formulation.
     for several antiperspirant products (see                design: Day one—pretreatment control
                                                             collection; days two, three, and four—                    The agency concludes that this
     also section II.C, comment 12 of this                                                                          revised testing procedure will reduce
     document) used a protocol (Ref. 18) in                  application of antiperspirant; and days
                                                                                                                    the time, complexity, and cost of testing
     which the subjects were placed in a                     four and five—posttreatment sweat
                                                                                                                    because it eliminates the cost of
     controlled environment with the                         collection 4 and 24 hours after
                                                                                                                    developing a control formulation
     temperature held at 100 ± 2 °F and the                  application. The data were evaluated
                                                                                                                    ‘‘devoid’’ of antiperspirant activity.
     relative humidity held at 30 ± 3 percent.               using one of the statistical methods
     Because the subjects were able to                       recommended in the antiperspirant                      E. Comments on Antiperspirant Active
     generate at least 150 mg of sweat per                   testing guidelines. In one study (Ref.                 Ingredients
     axilla per 20 minute period, the agency                 22), the product was tested against a                     (Comment 18) Several comments
     considers the results of the gravimetric                placebo aerosol in 44 subjects. The                    noted a discrepancy in a heading in an
     tests valid. In other studies (Refs. 20 and             placebo was identical to the test                      active ingredient table in the Panel’s
     21), sweating was induced by having the                 formulation and supposedly devoid of                   report (43 FR 46694 at 46697), where
     subjects sit in a hotroom maintained at                 antiperspirant activity; the formula                   ‘‘Metal:Halide’’ is used, and in proposed
     a temperature of 100 ± 2 °F and at a                    difference was adjusted with aerosol                   § 350.10 (47 FR 36492 at 36504), where
     relative humidity of about 35 percent or                propellant. The results were statistically             ‘‘Al:Cl’’ is used. Two comments
     35 ± 5 percent. These studies support                   significant and showed that the                        suggested that ‘‘Al:Cl’’ in the table
     claims of extra effectiveness and                       aluminum chlorohydrate aerosol                         heading and in § 350.10 should be
     enhanced duration (24–hour claims).                     effectively reduced sweat production by                changed to ‘‘Metal:Cl,’’ because the ratio
     See section II.C, comments 11 and 12 of                 at least 20 percent more than the                      range in the table is for the ratio of the
     this document. To assure that test                      placebo aerosol at 4 and 24 hours after                ‘‘Cl’’ to either aluminum (‘‘Al’’) or
     subjects sweat adequately during the                    application. However, the placebo                      aluminum plus zirconium (‘‘Al+Zr’’).
     hotroom test, the agency is adding the                  showed some antiperspirant activity. In                   The agency notes that the ratio range
     following baseline perspiration rate                    the second study (Ref. 23), the same                   designated as ‘‘A1:Cl’’ in the TFM
     condition: ‘‘Baseline perspiration rate.                product was tested against an untreated                should have been ‘‘Metal:Halide,’’ as it
     Test subjects must produce at least 100                 axilla control in 49 subjects with                     was in the Panel’s report. The agency is
     milligrams of sweat from the untreated                  statistically significant results. The                 not including the ratio range table in
     or placebo control axilla in a 20-minute                aluminum chlorohydrate aerosol                         § 350.10 of this final monograph
     collection in the controlled                            effectively reduced sweat production by                because this information is now
     environment.’’                                          at least 20 percent more on the treated                included in the U.S. Pharmacopeia-


VerDate Jan<31>2003   15:48 Jun 06, 2003   Jkt 200001   PO 00000   Frm 00020          8
                                                                               Fmt 4700   Sfmt 4700   E:\FR\FM\09JNR1.SGM   09JNR1        Exhibit 357
                  CaseFederal
                        2:20-cv-02470-WBS-JDP          Document
                              Register / Vol. 68, No. 110 / Monday, 12
                                                                    JuneFiled 12/29/20
                                                                         9, 2003           Page
                                                                                 / Rules and    144 of 421
                                                                                             Regulations                                             34281

     National Formulary (USP–NF)                             concentrations of antiperspirant active                a large amount of a more dilute
     monographs for each active ingredient                   ingredients above those proposed in the                formulation, and concluded that
     included in § 350.10, where applicable.                 monograph as long as the amount of                     antiperspirant products with a higher
     The agency is changing the introductory                 ingredient applied to the skin is not                  concentration would need an NDA with
     text of § 350.10 to state: ‘‘Where                      greater than the amount judged safe by                 additional safety studies. The agency
     applicable, the ingredient must meet the                the Panel. The comment noted that, in                  notes that increasing the concentration
     aluminum to chloride, aluminum to                       the TFM (comment no. 12, 47 FR 36492                   of aluminum antiperspirant ingredients
     zirconium, and aluminum plus                            at 36495 to 36496), the agency had                     increases the acidity of the material and
     zirconium to chloride atomic ratios                     disagreed with earlier comments on this                irritation of the skin (Refs. 28, 29, and
     described in the United States                          issue and stated that ‘‘the comments                   30). The agency concludes that safety
     Pharmacopeia-National Formulary.’’                      included no new data to show that a                    data are needed to show that powder
        (Comment 19) Two comments agreed                     higher concentration of antiperspirant                 roll-on dosage forms containing up to 35
     with the agency that buffer components                  active ingredient marketed in a                        percent aluminum chlorhydrates or
     present in the compound, such as                        particular container would deliver no                  aluminum zirconium chlorhydrates are
     glycine or glycol, should be omitted                    more than the amount of active                         not irritating.
     when calculating the maximum                            ingredient judged safe by the Panel.’’                    Since the TFM was published, several
     allowable concentration of active                          The comment submitted new data                      citizen petitions have raised concerns
     ingredients in an antiperspirant product                from eight usage studies (Ref. 26) to                  about the amount of aluminum absorbed
     (47 FR 36492 at 36495). One comment                     support a higher (up to 35 percent)                    from topical antiperspirant drug
     noted a potential source of confusion                   active ingredient concentration for                    products. (See section II.F, comment 23
     because the active ingredients table in                 powder roll-on antiperspirant drug                     of this document.) The agency has no
     proposed § 350.10 included the buffer                   products. Fifty male and female                        data showing that products containing
     names along with the active ingredient                  subjects, between the ages of 18 and 55,               up to 35 percent aluminum
     names. To minimize confusion and to                     participated in each study. Subjects                   chlorhydrates or aluminum zirconium
     be consistent with the agency’s policy                  were given a preweighed product and                    chlorhydrates increase aluminum
     regarding buffers, the comment                          instructed to use only that product, to                absorption and is not revising the
     requested the agency to remove the                      keep a record of how many times they                   monograph to provide for powder roll-
     buffer names from the ‘‘active                          used it, and not to allow anyone else in               on dosage forms containing up to 35
     ingredient’’ column in § 350.10. The                    the household to use the product. An                   percent antiperspirant active ingredient,
     comment proposed a number of changes                    average of 43 subjects completed the 1-                without additional safety data being
     in the active ingredient section.                       week studies and returned their product                provided.
        When the Panel first discussed                       to the laboratory where it was                            (Comment 21) One comment
     terminology for aluminum chloride and                   reweighed.                                             requested monograph status for
     aluminum chlorohydrate antiperspirant                      The amount of product applied with                  aluminum sesquichlorohydrate
     active ingredients, the buffer additives                each use was calculated. The four                      prepared by neutralizing aluminum
     were not included (Ref. 24).                            powder roll-ons, which contained 33                    chloride with magnesium hydroxide
     Subsequently, the Cosmetic, Toiletry,                   percent aluminum zirconium                             even though the aluminum to chloride
     and Fragrance Association (CTFA)                        tetrachlorohydrate, were found to                      (Al:Cl) ratio of the ingredient prepared
     Antiperspirant Task Force developed                     deliver between 23 and 44 mg of                        in this manner does not fall within the
     definitions for aluminum chlorohydrex                   antiperspirant ingredient per axilla per               range specified for aluminum
     complexes with propylene glycol or                      use. The other product forms (solid                    sesquichlorohydrate in the TFM. The
     polyethylene glycol, and for aluminum                   stick, cream, or liquid roll-on),                      comment stated that during the course
     zirconium chlorohydrex complexes                        containing 18 to 19 percent of either                  of the rulemaking all aluminum
     with glycine (Ref. 25). The Panel                       aluminum chlorohydrate or aluminum                     chlorhydrates placed in Category I were
     adopted these definitions, including                    zirconium tetrachlorohydrate, were                     prepared by conventional techniques:
     those for ingredients with buffered                     found to deliver between 54 and 98 mg                  Either by neutralization of aluminum
     additives, in its report (43 FR 46694 at                of antiperspirant ingredient per axilla                chloride with aluminum
     46696 and 46697), and the agency                        per use. The comment contended these                   monochlorohydrate or by a controlled
     proposed this nomenclature in the TFM                   data show that higher concentrations of                reaction of aluminum metal with
     (47 FR 36492). Since the comment was                    active antiperspirant ingredients, as                  hydrochloric acid. Thus, the comment
     submitted, the USP–NF developed                         used in powder roll-on systems, deposit                argued that it was both appropriate and
     names for these antiperspirant active                   no more and, in fact, deposit less active              convenient to characterize the various
     ingredients that include the names of                   ingredient than is deposited in a liquid               aluminum chlorhydrates in terms of
     the buffers, where applicable, and active               roll-on, solid stick, or cream product                 their Al:Cl ratios.
     ingredient names in this final                          containing proposed monograph                             The comment stated that its data
     monograph include the buffer, where                     concentrations of active ingredients.                  showed that the reaction of aluminum
     applicable.                                             Thus, the comment argued that                          chloride with magnesium hydroxide
        The agency considers calculation of                  concentrations up to 35 percent of                     yields aluminum sesquichlorohydrate
     the concentration of an antiperspirant                  Category I active ingredients should be                equivalent to that listed in the TFM and
     ingredient present in a product based on                allowed in powder roll-on                              the neutralizer magnesium hydroxide
     the amount of anhydrous ingredient to                   antiperspirants.                                       does not contribute either aluminum or
     be appropriate. Buffered antiperspirant                    This issue was specifically brought                 chloride ions to the neutralization
     ingredients contain the same active                     before the Panel, which did not agree to               process; thus, the Al:Cl ratio of
     chemical moiety as the corresponding                    change the maximum concentration                       aluminum sesquichlorohydrate
     nonbuffered ingredients, and the                        (Ref. 27). The Panel noted that                        prepared this way will always remain
     antiperspirant activity of both                         aluminum antiperspirants can be                        0.33, the same as aluminum chloride
     ingredients is similar.                                 irritating, expressed concern that a                   alone. The comment was concerned
        (Comment 20) One comment                             small amount of a concentrated                         because this Al:Cl ratio of 0.33 does not
     requested the agency allow                              formulation may be more irritating than                fall within the ratio range of 1.9 down


VerDate Jan<31>2003   15:48 Jun 06, 2003   Jkt 200001   PO 00000   Frm 00021          9
                                                                               Fmt 4700   Sfmt 4700   E:\FR\FM\09JNR1.SGM   09JNR1      Exhibit 357
     34282        CaseFederal
                        2:20-cv-02470-WBS-JDP          Document
                              Register / Vol. 68, No. 110 / Monday, 12
                                                                    JuneFiled 12/29/20
                                                                         9, 2003           Page
                                                                                 / Rules and    145 of 421
                                                                                             Regulations

     to but not including 1.25:1 proposed for                composition’’ because the aluminum to                  appropriate USP–NF monograph
     aluminum sesquichlorohydrate in the                     chloride ratio of 0.33 is outside the                  amendment (see 21 CFR 330.14(i))
     tentative final monograph (47 FR 36492                  specified range for aluminum                           before the ingredient prepared by the
     at 36504). The comment contended that                   sesquichlorohydrate and because the                    new method can be generally
     if the final product is regarded as a                   material contains measurable amounts                   recognized as safe and effective and
     mixture of aluminum                                     of magnesium. Also, as discussed in                    included in the final monograph.
     sesquichlorohydrate and magnesium                       section II.E, comment 18 of this                          (Comment 22) One comment objected
     chloride, and if the amount of chloride                 document, because the atomic ratio                     to the agency’s rejection of its earlier
     that serves as counter ions for the                     range should be metal to halide,                       request (discussed in comment no. 9 of
     magnesium ions were subtracted from                     magnesium should be counted as a                       the TFM, 47 FR 36492 at 36495) that
     the total chloride, then the Al:Cl ratio of             metal in the atomic ratio range of the                 combinations of two or more Category I
     the aluminum sesquichlorohydrate                        comment’s material. Using the name                     antiperspirant ingredients should be
     component of the mixture would have                     aluminum sesquichlorohydrate for an                    Category I. The comment stated that the
     the Al:Cl ratio specified in the TFM.                   ingredient prepared by neutralization of               combination policy in § 330.10(a)(4)(iv)
     The comment submitted data (Ref. 31)                    aluminum chloride with magnesium                       allows combinations of two or more safe
     using gel permeation chromatography                     hydroxide would be misleading because                  and effective active ingredients; thus,
     and elemental analysis of the eluates                   this would imply that the drug is the                  the Panel should be reversed.
     (the substance separated out by                         same identifiable ingredient as                           In the TFM (47 FR 36495), the agency
     washing) to show that aluminum                          aluminum sesquichlorohydrate                           concurred with the Panel (43 FR 46694
     sesquichlorohydrate prepared by this                    prepared by neutralization of aluminum                 at 46718) that both combinations of
     neutralization method is                                chloride with aluminum chlorohydrate.                  antiperspirant active ingredients and
     chromatographically indistinguishable                   The agency believes the material                       combinations of antiperspirant active
     from that prepared by conventional                      described in the comment should be                     ingredients with other types of active
     methods. The comment suggested                          classified as a new ingredient, perhaps                ingredients (except for a deferred
     designating the ingredient prepared by                  an aluminum magnesium                                  antiperspirant/antifungal combination)
     the neutralization method as                            chlorohydrate, rather than aluminum                    are Category II because of no
     ‘‘aluminum sesquichlorohydrate MAG.’’                   sesquichlorohydrate.                                   information on the existence of any
        The agency does not find these                          The agency concludes that additional                such combinations or any data to
     analytical data sufficient to support the               information on the chemical                            support their safe and effective use.
     comment’s claim that the ingredient                     characterization of the proposed                          The agency classified antiperspirant/
     prepared by this neutralization method                  material, particularly its ionic structure,            antifungal combination drug products in
     is chemically equivalent in composition                 is needed to permit a more scientific                  Category III in the TFM for OTC
     to aluminum sesquichlorohydrate. The                    review. The submitted information does                 antifungal drug products (December 12,
     chromatographic indistinguishability                    not provide a technical basis for                      1989, 54 FR 51136 at 51148 and 51149).
     from aluminum sesquichlorohydrate                       allowing the substitution of aluminum                  No additional data were submitted to
     prepared by conventional methods only                   sesquichlorohydrate manufactured by                    support this combination, and in the
     demonstrates that the chromatographic                   neutralization with magnesium chloride                 final monograph for OTC antifungal
     method in this study is insufficient to                 for that neutralized with aluminum                     drug products (September 23, 1993, 58
     support the claim. This result perhaps is               monochlorohydrate. The USP–NF                          FR 49890 at 49891), the agency
     to be expected because the gel                          monograph (Ref. 32) does not contain                   classified all antifungal combination
     permeation chromatographic method                       information to characterize or identify                drug products as nonmonograph.
     used in this study is based primarily on                an aluminum sesquichlorohydrate                           The comment did not provide any
     a size exclusion principle; however, the                containing magnesium (e.g., no                         supporting data or specific examples of
     agency doubts that any chromatographic                  identification or content test, and no                 Category I antiperspirant ingredients
     method will provide such support.                       assay involving magnesium                              that would be suitable for use in
        USP 23–NF 18 Fifth Supplement (Ref.                  calculations).                                         combination with other antiperspirant
     32) added a monograph for aluminum                         Further, the agency notes that no                   or nonantiperspirant Category I
     sesquichlorohydrate and described it as                 clinical efficacy data were provided to                ingredients. Thus, the combination
     consisting of complex basic aluminum                    show that the material proposed in the                 policy does not apply. These
     chloride that is polymeric and loosely                  comment would be equally effective as                  combinations remain nonmonograph.
     hydrated and encompasses a range of                     aluminum sesquichlorohydrate                           However, new clinical data may be
     aluminum-to-chloride atomic ratios                      prepared in the conventional manner.                   submitted to support safety and
     between 1.26:1 and 1.90:1. Its chemical                 Even minor variations in formulation,                  effectiveness.
     formula is stated as:                                   such as the addition of emollients or
     Aly(OH)3y-zClz.nH2O.                                    buffers, can alter the effectiveness of an             F. Comments on the Safety of
        According to the method described in                 antiperspirant ingredient. (See comment                Aluminum Ingredients
     the comment, when aluminum                              no. 8 in the TFM (47 FR 36492 at                         (Comment 23) The information and
     sesquichlorohydrate is prepared by the                  36494).) The new mixture may be just                   arguments presented by the citizen
     reaction of aluminum chloride with                      as effective. However, whether such a                  petitions that questioned the safety of
     magnesium hydroxide, the product                        finding would apply to equal amounts,                  aluminum-containing ingredients in
     must be a mixture of aluminum                           or whether an equivalent effect could be               OTC antiperspirant drug products and
     sesquichlorohydrate and magnesium                       achieved with a greater or lesser amount               the comment that disagreed with one of
     chloride. The agency does not consider                  of aluminum sesquichlorohydrate                        the citizen petitions were discussed in
     it suitable from a technical point of view              prepared with magnesium hydroxide,                     detail in the Federal Register of March
     to simply designate this material as                    should be determined by effectiveness                  23, 1993 (58 FR 15452 at 15453 and
     aluminum sesquichlorohydrate.                           testing that follows the guidelines                    15454). One petition was concerned that
     Information provided by the comment                     referred to in § 350.60 of the final                   aluminum can be absorbed and get into
     shows that the alternate process                        monograph. The agency needs                            the blood and that some of the
     material is not ‘‘equivalent in                         appropriate effectiveness data and an                  aluminum in the blood enters the brain,


VerDate Jan<31>2003   15:48 Jun 06, 2003   Jkt 200001   PO 00000   Frm 00022         10
                                                                               Fmt 4700   Sfmt 4700   E:\FR\FM\09JNR1.SGM   09JNR1     Exhibit 357
                  CaseFederal
                        2:20-cv-02470-WBS-JDP          Document
                              Register / Vol. 68, No. 110 / Monday, 12
                                                                    JuneFiled 12/29/20
                                                                         9, 2003           Page
                                                                                 / Rules and    146 of 421
                                                                                             Regulations                                             34283

     where it remains and accumulates. The                   produce a high aluminum concentration                  (646 days) comparable to the controls
     petition cited a study by Perl and Good                 in this relatively distant anatomic site.              (661 days). Overall, these numbers do
     (Ref. 33) that suggested that inhaled                   Second, the size of this study was very                not follow a consistent pattern and
     aluminum compounds could have a                         small (only three rabbits in each group).              could be affected by other experimental
     direct nasal-olfactory pathway to the                   The agency is concerned that any error                 conditions.
     brain. The other petition contended that                in this complicated surgical procedure                    The same petition criticized the other
     two inhalation studies (Refs. 34 and 35)                to introduce the aluminum salts or in                  inhalation study (Ref. 35), contending
     provided by industry showed aluminum                    preparing the specimens for analysis                   that the results showed that the animals
     absorption in the peribronchial lymph                   could have caused a major difference in                had suffered significant weight loss and
     nodes, brain, and adrenal glands of the                 the final results. Third, the results were             increased terminal brain-to-body weight
     animals after 12 and 24 months. Both                    not consistent. Of the three animals                   ratios, results it considered consistent
     petitions expressed concern about the                   exposed to aluminum lactate, besides                   with clinical aluminum toxicity, and
     potential neurotoxicity of aluminum                     the involvement of the left olfactory                  that the increase in brain weight was
     upon chronic use, especially a possible                 bulb and the cerebral cortex, only one                 possibly due to cerebral edema. The
     link to Alzheimer’s disease.                            rabbit had a lesion in the hippocampus                 petition claimed that because aluminum
        The comment that disagreed with one                  while the other two rabbits had                        was found to be deposited in the
     petition contended that the majority of                 granulomas found in the pyriform                       animals’ brains, peribronchial lymph
     the petitioner’s references described                   cortex. In the group exposed to                        nodes, and adrenal glands, this proved
     findings from in vitro studies that did                 aluminum chloride, only one rabbit had                 that systemic absorption of aluminum
     not consider the blood-brain barrier,                   a granuloma in the olfactory bulb while                had occurred and that aluminum had
     which is the brain’s main defense                       the other two rabbits were free of                     been transported to the brain. Other
     against potentially toxic substances                    lesions. The distribution of lesions in                comments disagreed with the petition’s
     such as aluminum. The comment                           this study was fairly random. If a nasal-              argument that the rats in this study were
     contended that extraordinarily high                     olfactory pathway exists for neuronal                  found to have detectable aluminum
     concentrations of aluminum were used                    aluminum transport, the agency believes                levels in their brains after 12 months,
     in these studies, and that aluminum                     that the distribution of these lesions                 contending that this finding may only
     from antiperspirants would never reach                  should follow a more persistent                        be artificial considering the analytical
     a biologically significant level to be of               anatomical pattern. In addition, the                   methods used. The comments added
     concern. The comment stated that the                    authors were unable to explain why two                 that if aluminum did accumulate in the
     majority of researchers investigating the               of the six rabbits were free of lesions.               rats’ brains, those rats should have had
     etiology of Alzheimer’s disease would                   Finally, although some of the rabbits                  symptoms of neurotoxicity, which they
     consider current evidence insufficient to               had granulomas, these lesions did not                  did not have. The comments concluded
     link aluminum to Alzheimer’s disease.                   resemble the plaques or neurofibrillary                that the artificial finding should be
     The comment concluded that current                      tangles found in Alzheimer’s disease,                  ignored.
     scientific information does not support                 and none of the rabbits had any                           The agency does not concur with the
     the need to reclassify the safety of                    symptomatic neurologic deficit. While                  petition’s extrapolations. The weight
     aluminum-containing antiperspirants.                    this study implied that access to the                  loss occurred only in rats and not in
        The agency does not find the current                 brain via the nasal recess may be                      guinea pigs that were similarly treated.
     evidence sufficient to conclude that                    possible under nonphysiological                        The increase in terminal brain-to-body
     aluminum from antiperspirant use                        conditions, a direct nasal-olfactory                   weight ratio occurred only in the female
     results in Alzheimer’s disease. Both                    pathway and any relationship to                        rats at 12 months in the low- and high-
     petitions mention the widely quoted                     Alzheimer’s disease cannot be                          dose groups. The female rats in the
     study by Perl and Good (Ref. 33) as                     established. Several other studies,                    middle-dose group and all the males
     showing that inhaled aluminum                           which were not done with aluminum,                     were not affected. At 24 months, this
     compounds may get directly into the                     are of no value in establishing a direct               same ratio was found to increase only in
     brain by a nasal-olfactory pathway. The                 nasal-central nervous system pathway                   the high-dose groups of both sexes;
     agency does not consider this animal                    for aluminum antiperspirants.                          however, the increase in the female
     study (published as a one-page Letter to                  Aluminum lactate, one aluminum salt                  high-dose group was not statistically
     the Editor in Lancet) as adequate to                    used in this study (Ref. 33), is not                   significant. The agency notes that all of
     establish a direct nasal-olfactory                      included in this final monograph.                      these findings did not follow any
     pathway for aluminum. This study was                    Sodium aluminum lactate has been used                  predictable pattern or a pattern that
     only a small pilot animal study, about                  as a buffer for aluminum sulfate in a                  would be expected from a dose-related
     which the agency has a number of                        nonaerosol dosage form, but that                       or cumulative toxin exposure.
     concerns.                                               product is nonmonograph.                                  The pattern of deposition was not
        First, the method of introducing the                   In one of the inhalation studies (Ref.               consistent. In the guinea pigs,
     aluminum to these animals was not                       34), the life-span of the male hamsters                aluminum was found in the
     physiologically relevant. Two strips of                 exposed to the aluminum chlorhydrate                   peribronchial lymph nodes, but not in
     Gelfoam (absorbable gelatin sponge,                     aerosol was shorter (583 days) than that               the adrenal glands and brains (as
     USP) saturated with high concentrations                 of the controls (661 days). The female                 occurred in the rats). The agency finds
     of aluminum salts (15 percent                           hamsters exposed to aluminum                           it possible that aluminum absorption
     aluminum lactate or 5 percent                           chlorhydrate had a slightly longer life-               and deposition may be animal
     aluminum chloride) were inserted into                   span (489 days) than the controls (481                 dependent. If this were the case, then
     rabbits’ left nasal recess through a hole               days). Male hamsters exposed to                        even if the rat data were evidence of a
     drilled into the frontal bone. While the                aluminum chlorhydrate coated with a                    problem, the same situation may not
     authors attempted to demonstrate the                    high concentration of isopropyl                        apply to humans. The agency is not
     accessibility of aluminum from the                      myristate, an emollient frequently used                aware of other investigators having
     nasal recess to the brain, the agency                   to increase the retention on the skin of               similar results.
     questions whether the normal use of                     the aluminum salts used in                                The petitions and the comment had
     antiperspirant aerosols would ever                      antiperspirant products, had a life-span               different views on a study by Rollin,


VerDate Jan<31>2003   15:48 Jun 06, 2003   Jkt 200001   PO 00000   Frm 00023         11
                                                                               Fmt 4700   Sfmt 4700   E:\FR\FM\09JNR1.SGM   09JNR1      Exhibit 357
     34284        CaseFederal
                        2:20-cv-02470-WBS-JDP          Document
                              Register / Vol. 68, No. 110 / Monday, 12
                                                                    JuneFiled 12/29/20
                                                                         9, 2003           Page
                                                                                 / Rules and    147 of 421
                                                                                             Regulations

     Theodorou, and Kilroe-Smith (Ref. 36)                   (cases and controls) were matched by                   Alzheimer’s disease and the
     in which rabbits were exposed to                        age, sex, and the relationship between                 epidemiology of aluminum intoxication
     aluminum oxide dust for 8 hours a day,                  the case/control and his or her surrogate              per se, and described what he felt was
     5 days a week, for 5 months. The                        (spouse or child).                                     needed for future well-designed studies.
     authors of the study found that the                        The authors mentioned that, in                         The petitions/comment also discussed
     brains of these rabbits had a significant               general, antiperspirants contain                       environmental exposure to aluminum,
     increase in aluminum at the end of the                  aluminum and deodorants do not,                        percutaneous absorption after topical
     study. The first petition contended that                except for some deodorants marketed                    use, inhaled absorption after aerosol
     this study showed that the inhalation of                for women. The authors reported that                   use, aluminum neurotoxicity (and a
     aluminum antiperspirants poses a                        there was no association between the                   possible relationship to Alzheimer’s
     special risk because this route of                      use of ‘‘any’’ antiperspirant/deodorant                disease), and possible mechanisms of
     delivery bypasses the blood-brain                       and Alzheimer’s disease. However,                      action. Numerous references were
     barrier. The comment calculated that                    when the data were stratified by                       provided. The agency has reviewed
     this study would be equivalent to a                     aluminum-containing antiperspirants                    these references and other literature
     person using spray antiperspirants for                  the overall odds ratio showed a modest                 published on aluminum since the
     approximately 10 seconds daily for 789                  increase in risk and a statistically                   petitions were submitted. Many early
     years to experience the same toxicity.                  significant trend emerged between                      references were simply hypotheses and
     The second petition contended that this                 increasing lifetime use of aluminum-                   different theories that have not been
     10-seconds-exposure assumption was                      containing antiperspirants and the                     adequately substantiated in humans or
     incorrect because the aluminum                          estimated relative risk of Alzheimer’s                 any animal models. A number of studies
     particles in an antiperspirant aerosol                  disease.                                               were pilot projects in a few animals, and
     remain suspended in the air for a long                     The authors commented that, to their                the agency is unable to draw any
     period of time, and the exposure will be                knowledge, this was the first                          definite conclusions based on the small
     more than the comment calculated.                       epidemiological study of this                          sample sizes.
       The agency finds this study has a                     association between antiperspirants and                   The agency notes Priest’s (Ref. 39)
     number of limitations: (1) The                          Alzheimer’s disease, and there were                    statement that most investigators now
     extraordinary high concentrations of                    several methodologic limitations that                  agree that aluminum is unlikely to be
     aluminum oxide exposure in the                          made interpretation of their results                   implicated in causing Alzheimer’s
     animals, (2) the small sample size (eight               difficult. First, there were missing data              disease, whereas Rowan (Ref. 40)
     animals in each group), and (3) an                      because the case surrogate and the                     contended it would be considerably
     overlap in the standard deviations of the               control surrogate could only recall all                more correct to state that the issue is
     results obtained decreases the power                    variables (frequency and duration of                   controversial. More recently, Savory et
     and generalizability of the study. While                use, and product brand name) in about                  al. (Ref. 41) stated that the question
     the study shows an accumulation of                      one-half of the matched pairs. Second,                 whether aluminum presents a health
     aluminum in the rabbits’ body tissues                   there might have been some                             hazard to humans as a contributing
     under certain exposure conditions, the                  misclassification because the analyses                 factor to Alzheimer’s disease is still
     agency does not consider the study as                   were based on the most common brand                    subject to debate.
     providing evidence of a direct nasal-                   provided, while some subjects may have                    The agency finds the literature shows
     olfactory pathway or that normal use of                 used multiple brands. Third, the authors               the issue of aluminum toxicity and
     aluminum-containing antiperspirants                     considered the validity of the data,                   Alzheimer’s disease remains
     would provide comparable results.                       resulting from difficulty in learning the              controversial and is not resolved. Scott
     Further, the second petition’s position                 subjects’ exposure using telephone                     et al. (Ref. 42) reported that aluminum
     includes a number of assumptions,                       interview methods, to be a critical                    has been detected in Alzheimer
     which might not occur: (1) That the                     limitation. Despite these limitations, the             neurofibrillary tangles, but the
     place where the product is used is a                    authors considered an association                      significance of its presence is unknown.
     confined, poor-ventilated airspace, and                 between aluminum-containing                            Kasa, Szerdahelyi, and Wisniewski (Ref.
     (2) that the user remains in the vicinity               antiperspirants and Alzheimer’s disease                43) reported that histochemical staining
     of the dispersed aerosol for a period of                as biologically plausible, but concluded               showed that aluminum was present in
     time during which significant inhalation                that their findings are provocative and,               brain samples from Alzheimer’s disease
     would occur.                                            due to methodologic problems, should                   victims, but the structural localization
       One petition claimed that an                          be considered preliminary.                             indicated that it is not primarily
     epidemiology study by Graves et al.                        Garruto (Ref. 38) described efforts to              involved in the etiology of the disease.
     (Ref. 37) has shown that Alzheimer’s                    establish models of chronic motor                      Candy et al. (Ref. 44) reported that data
     disease was associated with the use of                  neuron degeneration in a long-term                     from post mortem brain examinations of
     aluminum antiperspirants and that a                     effort to understand the cellular and                  patients with chronic renal failure who
     high incidence of amyotrophic lateral                   molecular mechanisms of aluminum                       did not have dialysis encephalopathy
     sclerosis (ALS) and Parkinson’s disease                 neurotoxicity. He studied foci of                      suggest that it is unlikely that aluminum
     in Chamorro natives of Guam, as                         dementia (ALS and Parkinson’s disease)                 plays any major role in neurofibrillary
     reported by Garruto (Ref. 38), may be                   in western Pacific populations. He                     tangle formation and that its role in
     related to high environmental                           mentioned experimental models in                       senile plaque formation is likely to be
     aluminum. The agency has looked                         rabbits and cell culture as                            only part of a complex cascade of
     closely at the Graves et al. study (Ref.                demonstrating that chronic, rather than                changes. Savory et al. (Ref. 41) stated
     37) because it explored the association                 acute, toxicity is the cause of human                  that the lack of agreement on the
     between exposure to aluminum through                    neurodegenerative disorders with a long                question whether the brain content of
     the lifetime use of antiperspirants and                 latency and slow progression. However,                 aluminum is increased in Alzheimer’s
     antacids and Alzheimer’s disease. This                  Garruto stated that he and his colleagues              disease attests to the complexity of the
     was a case-control study of 130 matched                 had been most deficient in the design                  issue.
     pairs, where the controls were friends or               and implementation of good                                Savory et al. (Ref. 41) indicated that
     nonblood relatives of the case. Subjects                epidemiological studies, particularly of               most of the data linking aluminum


VerDate Jan<31>2003   15:48 Jun 06, 2003   Jkt 200001   PO 00000   Frm 00024         12
                                                                               Fmt 4700   Sfmt 4700   E:\FR\FM\09JNR1.SGM   09JNR1      Exhibit 357
                  CaseFederal
                        2:20-cv-02470-WBS-JDP          Document
                              Register / Vol. 68, No. 110 / Monday, 12
                                                                    JuneFiled 12/29/20
                                                                         9, 2003           Page
                                                                                 / Rules and    148 of 421
                                                                                             Regulations                                               34285

     exposure to Alzheimer’s disease have                    dementias and nondementias) and                        suggested in a nonphysiologic study in
     been derived from several                               collected information to examine the                   an animal model (Ref. 36), the agency is
     epidemiological studies of aluminum in                  association between Alzheimer’s disease                not aware of any evidence in humans
     drinking water, which represents only a                 and aluminum occupation. They                          that supports an olfactory-neuronal
     small percentage of the total exposure.                 reported that manual work, such as                     transport of aluminum to the brain.
     They concluded that quantification of                   welding, expected to be in direct contact                 One petition suggested that the
     the risk of Alzheimer’s disease from                    with aluminum dust and fumes does not                  agency require that 90 percent of the
     other sources of aluminum (such as food                 appear to be significantly associated                  particles of an aerosol aluminum
     additives, cosmetics, deodorants,                       with the risk of Alzheimer’s disease.                  antiperspirant be greater than 50 µ
     antiperspirants, pharmaceuticals, and                   The authors concluded that no                          (currently the requirement is between
     respiratory dusts) is needed before the                 significant association was shown                      10 and 50 µ) to reduce exposure to the
     total risk from all environmental sources               between developing Alzheimer’s disease                 upper respiratory tract. The agency
     of aluminum can be fully evaluated.                     later in life and previous occupational                notes that both Priest (Ref. 39) and
        Despite Graves et al.’s                              history for all of the occupations in the              Forbes and Agwani (Ref. 46) discussed
     acknowledgment of the limitations of                    study. This included both manual                       a particle size of 1 µ for deposition in
     their study (Ref. 37), other authors, e.g.,             workers, who would be expected to                      the deep lung. Based on current
     Anane et al. (Ref. 45), report that Graves              have had a higher exposure opportunity                 knowledge (no proof in humans of an
     et al. found an increased risk of                       to aluminum dust and fumes, and other                  olfactory neuronal transport of
     Alzheimer’s disease with lifetime use of                workers at an aluminum factory. The                    aluminum to the brain) and the lack of
     aluminum-containing antiperspirants                     authors concluded that neither                         information on a minimum particle size
     after an epidemiological study. Anane et                Alzheimer’s disease nor dementia in                    to affect the respiratory tract, the agency
     al. applied low aqueous concentrations                  general were shown to be associated                    finds no basis to impose a greater than
     (0.025 to 0.1 micrograms (µg)/square                    with previous aluminum occupation.                     50µ requirement at this time. Flaten et
     centimeter) of aluminum chloride                           Salib and Hillier (Ref. 47), in 1996,               al. (Ref. 49) stated that the possible
     (AlCl3.6H2O) to healthy shaved Swiss                    repeated Doll’s (Ref. 48) conclusions                  human toxicity of aluminum has been a
     mouse skin for 130 days. They reported                  from 1993 that it is generally accepted                matter of controversy for well over 100
     that this led to a significant increase in              that the delayed effects of chronic                    years. Despite many investigators
     urine, serum, and whole brain                           aluminum exposure have not been                        looking at this issue, the agency does
     aluminum, especially in the                             adequately assessed in man. Factors that               not find data from topical and
     hippocampus area, compared to control                   govern the bioavailability,                            inhalation chronic exposure animal and
     animals. They mentioned that this                       neurotoxicity, and the effect of chronic               human studies submitted to date
     percutaneous uptake and accumulation                    low dose exposure to aluminum                          sufficient to change the monograph
     of aluminum in the brain was greater                    compounds remain unclear. Flaten et al.                status of aluminum containing
     than that caused by dietary exposure to                 (Ref. 49) stated that the lack of a readily            antiperspirants. The agency will
     2.3 µg per day in feed and water.                       available radioactive isotope of                       continue to monitor the scientific
        Anane et al. conducted in vitro and in               aluminum has been a major obstacle                     literature on aluminum and, if new
     vivo mouse skin studies and showed for                  toward elucidating the mechanisms of                   information appears, will reassess the
     the first time that aluminum is absorbed                absorption, distribution, and excretion                status of aluminum-containing
     through mouse skin and this contributes                 of the metal.                                          antiperspirants at such time.
     to a greater body burden than does oral                    Both Doll (Ref. 48) and Salib and                      The agency acknowledges that small
     uptake. They also mentioned that                        Hillier (Ref. 47) stated that the                      amounts of aluminum can be absorbed
     several antiperspirant preparations                     possibility of a causal link between                   from the gastrointestinal tract and
     containing AlCl3.6H2O are applied to                    aluminum and Alzheimer’s disease                       through the skin. Assuming a person
     sensitive regions of the skin, which may                must be kept open until uncertainty                    has normal renal function,
     increase penetration and could be an                    about neuropathological evidence is                    accumulation of aluminum resulting
     important source of body aluminum                       resolved and the prognosis of humans                   from usual exposures to antiperspirant
     burden. Anane et al. recommended that                   exposed to aluminum by inhalation is                   drug products (application to the
     an epidemiological study be conducted                   known. Flaten et al. (Ref. 49) stated that             underarms once or twice daily) and
     to ascertain whether use of AlCl3.6H2O-                 multidisciplinary collaborative research               subsequent absorption is considered
     containing antiperspirants correlates                   efforts, involving scientists from many                minimal. However, people with renal
     with neurodegenerative disease, because                 different specialities, are needed, with               dysfunction have an impairment in
     such cannot be excluded based on the                    emphasis placed on: (1) Increasing                     normal renal excretion of aluminum.
     results of their study.                                 knowledge of the chemistry of                             Flaten et al. (Ref. 49) noted that the
        Forbes and Agwani (Ref. 46) stated                   aluminum in biologic systems and                       first human conditions generally
     that there is uncertainty about how                     determining the cellular and molecular                 accepted to be causally related to
     aluminum-containing substances enter                    mechanisms of aluminum toxicity, and                   aluminum exposure did not occur until
     the body, but current information                       (2) variations in neuropathology from                  the 1970’s, shortly after the introduction
     suggests that the skin and/or the lung                  long-term, low-level exposure to                       of routine dialysis therapy in persons
     are important. They mentioned that                      aluminum.                                              with chronic renal failure. Dialysis
     Priest (Ref. 39) noted that at least some                  In summary, the literature shows that               encephalopathy was perhaps the first
     antiperspirant sprays contain aluminum                  at high doses and long-term industrial                 disease recognized in this population
     compounds of a particle size of about 1                 exposures, aluminum can be associated                  (1972, 1976). Later, fracturing
     micrometer (micron) (µ), which is                       with recognizable, specific neurologic                 osteomalacia (1977, 1978) and a
     ideally sized for deposition in the deep                effects. However, to date, the agency                  microcytic hypochromic anemia (1980)
     lung, and that such deposition may also                 considers the evidence insufficient to                 were related to aluminum exposure in
     be relevant for skin.                                   link aluminum to Alzheimer’s disease,                  dialysis patients. Flaten et al. indicated
        Salib and Hillier (Ref. 47) examined                 Parkinson’s disease, or ALS. Although                  that aluminum can cause
     clinically diagnosed Alzheimer’s                        aluminum uptake and transport by a                     encephalopathy, bone disease, and
     disease patients and controls (other                    ‘‘nasal-olfactory pathway’’ has been                   anemia in dialysis patients resulting


VerDate Jan<31>2003   15:48 Jun 06, 2003   Jkt 200001   PO 00000   Frm 00025         13
                                                                               Fmt 4700   Sfmt 4700   E:\FR\FM\09JNR1.SGM   09JNR1       Exhibit 357
     34286        CaseFederal
                        2:20-cv-02470-WBS-JDP          Document
                              Register / Vol. 68, No. 110 / Monday, 12
                                                                    JuneFiled 12/29/20
                                                                         9, 2003           Page
                                                                                 / Rules and    149 of 421
                                                                                             Regulations

     from the introduction of aluminum                       by the antiperspirant and thus caused to               inconsistent with knowledge about the
     directly into the blood stream via high-                spread internally. These androgens may                 calcification process. In addition, there
     aluminum dialysate or the consumption                   be converted in the surrounding adipose                are many benign calcifications. Finally,
     of large oral doses of aluminum-                        tissues to estrogens, and excess                       many proposals (e.g., diet, lifestyle
     containing phosphate binders. Reduced                   estrogens have been associated with an                 changes) have been made as to why
     urine production (the major route for                   increase in breast cancer. Alternatively,              there is an increased incidence of breast
     aluminum excretion) contributes to this                 these excess androgens may interfere                   cancer among Japanese women.
     problem. The authors noted that, in the                 with the normal functioning of the                     However, there is no evidence to
     early 1980’s, reports began to appear                   hypothalamic-pituitary axis, thereby                   associate this increase with an increased
     describing aluminum neurotoxicity and                   causing an imbalance of estrogen in the                use of antiperspirants. Thus, the agency
     osteotoxicity in children with renal                    body. About 50 percent of breast cancers               concludes that there is insufficient
     failure who were not on dialysis                        occur in the upper outer quadrant of the               evidence to support these theories.
     treatment.                                              breast, and axillary sweat glands are                    (Comment 25) The agency previously
        The agency is concerned that people                  anatomically very close to this site. A
                                                                                                                    assessed the carcinogenic potential of
     with renal dysfunction may not be                       protein marker called GCDFP–15 (Gross
                                                                                                                    aerosolized aluminum chlorhydrate
     aware that the daily use of                             Cystic Disease Fluid Protein), which is
                                                                                                                    antiperspirants in comment 22 of the
     antiperspirant drug products containing                 normally found only in the sweat
                                                                                                                    TFM (47 FR 36492 at 36498 and 36499).
     aluminum may put them at a higher risk                  glands, was found in the fluids of many
                                                                                                                    Primary lung tumors, granulomatous
     because of exposure to aluminum in the                  breast cysts. The author postulated that
                                                                                                                    lesions, and macrophagic activity were
     product. The agency considers it                        the blocked axillary sweat glands would
                                                                                                                    evaluated in animal studies. No increase
     prudent to alert these people to consult                cause GCDFP–15 and other markers to
                                                                                                                    in lung tumors was seen in the low- and
     a doctor before using or continuing to                  migrate to the breast due to its
                                                                                                                    mid-dose rats given doses at least 100
     use these products on a regular basis                   proximity and gravity, and because the
                                                                                                                    times greater than the expected human
     and is including a warning in the final                 fetal precursors for apocrine sweat
                                                                                                                    exposure via aerosolized
     monograph: ‘‘Ask a doctor before use if                 glands and mammary glands are the
                                                                                                                    antiperspirants. Normal macrophage
     you have kidney disease.‘‘                              same, these migrated protein markers
        Flaten et al. (Ref. 49) mentioned                                                                           response and pulmonary fibrosis were
                                                             may stimulate the breast and play a role
     several reports of aluminum                                                                                    observed at higher doses with chronic
                                                             in the carcinogenic process.
     accumulation and toxicity in                                                                                   exposure. No increase in tumors was
                                                                The author also postulated that
     individuals without chronic renal                                                                              noted in guinea pigs or hamsters at any
                                                             aluminum may play a role in the
     failure, especially preterm infants                                                                            dose levels in the studies. While the
                                                             development of breast cancer because
     (primarily fed intravenously), and stated                                                                      agency removed aerosol antiperspirant
                                                             calcification of breast tissues
     that preterm infants are at risk for                                                                           products containing zirconium from the
                                                             (commonly seen in breast cancer) may
     aluminum loading because of their                                                                              market because of granuloma formation
                                                             be caused by a local electrolyte
     immature kidney function. Term infants                                                                         (August 16, 1977, 42 FR 41374), the
                                                             imbalance induced by the absorbed
     with normal renal function may also be                                                                         agency is not aware of data that indicate
                                                             aluminum. The author noted that breast
     at risk because of their rapidly growing                                                                       aluminum antiperspirants cause foreign
                                                             cancer in Japan was more than five
     and immature brain and skeleton, and                                                                           body granulomas or pulmonary tumors.
                                                             times lower than in the United States
     an immature blood-brain barrier. Until                  and postulated this has occurred                       III. Agency Changes
     they are 1 to 2 years old, infants have                 because Japanese women, especially the
     lower glomerular filtration rates than                  older population, do not use                              1. It has been agency policy since
     adults, which affects their kidney                      antiperspirants. The author noted that                 April 3, 1989 (54 FR 13480 at 13486),
     function. The agency is concerned that                  the breast cancer rate is currently on the             that before any ingredient is included in
     young children and children with                        rise in Japan, especially among young                  a final OTC drug monograph, it must
     immature renal function are at a higher                 premenopausal women, and postulated                    have a compendial (USP–NF)
     risk resulting from any exposure to                     that this is occurring because the young               monograph. Compendial monographs
     aluminum. Accordingly, the agency is                    Japanese generation has adopted the                    include an ingredient’s official name,
     requiring both general warnings in                      western habit of using antiperspirants.                chemical formula, and analytical
     § 330.1(g) on all aluminum-containing                      The agency finds these theories lack                chemical tests to confirm the quality
     antiperspirant drug products to inform                  sufficient evidence. The agency notes                  and purity of the ingredient. These
     parents and others to keep these                        that the amount of androgens produced                  monographs establish public standards
     products away from children, and to                     by the sweat glands is relatively                      for the strength, quality, purity, and
     seek professional assistance if                         insignificant compared to normal                       packaging of ingredients and drug
     accidental ingestion occurs. (See also                  physiologic amounts produced by the                    products available in the United States.
     section II.B, comment 7 of this                         adrenals and the gonads. The agency is                 Eighteen of the 19 antiperspirant active
     document.)                                              not aware of any studies that have                     ingredients that the agency proposed in
        (Comment 24) One comment                             shown an ‘‘internal spread’’ of                        § 350.10 of the antiperspirant TFM (47
     submitted a research paper (Ref. 50)                    androgens or that establish that GCDFP–                FR 36492 at 36504) currently have
     containing the author’s theories                        15 or other protein markers are                        compendial monographs. Nine of the
     concerning how antiperspirants and                      carcinogenic in humans.                                official compendial names are the same
     aluminum in these products may be                          The agency considers the author’s                   as those proposed in § 350.10, while 10
     associated with breast cancer: The                      views about a local electrolyte                        of the names have changed slightly. (See
     secretions of the apocrine sweat glands                 imbalance by absorbed aluminum                         Table 1 of this document for the
     contain androgens, which are blocked                    causing breast tissue calcification                    previous and current ingredient names.)




VerDate Jan<31>2003   15:48 Jun 06, 2003   Jkt 200001   PO 00000   Frm 00026         14
                                                                               Fmt 4700   Sfmt 4700   E:\FR\FM\09JNR1.SGM   09JNR1      Exhibit 357
                    CaseFederal
                          2:20-cv-02470-WBS-JDP          Document
                                Register / Vol. 68, No. 110 / Monday, 12
                                                                      JuneFiled 12/29/20
                                                                           9, 2003           Page
                                                                                   / Rules and    150 of 421
                                                                                               Regulations                                                 34287

                                                        TABLE 1.—ANTIPERSPIRANT ACTIVE INGREDIENTS
                                   Name in Tentative Final Monograph                                                             Current Name

     Aluminum chloride                                                                                       Same

     Aluminum chlorohydrate                                                                                  Same

     Aluminum chlorohydrex polyethylene glycol complex                                                       Aluminum chlorohydrex polyethylene glycol

     Aluminum chlorohydrex propylene glycol complex.                                                         Aluminum chlorohydrex propylene glycol

     Aluminum dichlorohydrate                                                                                Same

     Aluminum dichlorohydrex polyethylene glycol complex                                                     Aluminum dichlorohydrex polyethylene glycol

     Aluminum dichlorohydrex propylene glycol complex.                                                       Aluminum dichlorohydrex propylene glycol

     Aluminum sesquichlorohydrate                                                                            Same

     Aluminum sesquichlorohydrex polyethylene glycol complex                                                 Aluminum sesquichloro-hydrex polyethylene glycol

     Aluminum sesquichlorohydrex propylene glycol complex                                                    Aluminum sesquichloro-hydrex propylene glycol

     Aluminum sulfate buffered1                                                                              Same

     Aluminum zirconium octachlorohydrate                                                                    Same

     Aluminum zirconium octachlorohydrex glycine complex                                                     Aluminum zirconium octachlorohydrex gly

     Aluminum zirconium pentachlorohydrate                                                                   Same

     Aluminum zirconium pentachlorohydrex glycine complex                                                    Aluminum zirconium pentachlorohydrex gly

     Aluminum zirconium tetrachlorohydrate                                                                   Same

     Aluminum zirconium tetrachlorohydrex glycine complex                                                    Aluminum zirconium tetrachlorohydrex gly

     Aluminum zirconium trichlorohydrate                                                                     Same

     Aluminum zirconium trichlorohydrex glycine complex                                                      Aluminum zirconium trichlorohydrex gly
        1   Aluminum sulfate buffered with sodium aluminum lactate.


       The agency is including in § 350.10 of                The proposed chart format is now a                     agency is also revising the uses format
     this final monograph those                              paragraph format listing ingredients in                to make it more concise.
     antiperspirant active ingredients that                  alphabetical order. The amount of active                  Because the indications proposed in
     currently have a compendial                             ingredient is stated as ‘‘up to                        § 350.50(b)(1), (b)(2), and (b)(3) of the
     monograph. Only one active ingredient,                  _____ percent’’ instead of as                          TFM are very similar, the agency is
     aluminum sulfate buffered, does not                     _____ percent or less concentration.’’                 combining them as a single indication
     have a current or proposed compendial                   The information about calculating the                  with choices under § 350.50(b)(1):
     monograph. While aluminum sulfate                       concentration on an anhydrous basis is                 [Select one of the following:
     does have a compendial monograph, the                   moved to the preamble of § 350.10. The                 ‘‘decreases,’’ ‘‘lessens,’’ or ‘‘reduces’’]
     buffer component, sodium aluminum                       preamble statement about aluminum to                   ‘‘underarm’’ [select one of the following:
     lactate, does not. This buffer ingredient               chloride and/or aluminum to zirconium                  ‘‘dampness,’’ ‘‘perspiration,’’ ‘‘sweat,’’
     must also have a compendial                             ratios is revised to state: ‘‘Where                    ‘‘sweating,’’ or ‘‘wetness’’]. (See section
     monograph or there must be a                            applicable, the ingredient must meet the               II.B, comment 6 of this document.) The
     compendial monograph for aluminum                       aluminum to chloride, aluminum to                      agency is adding a new additional
     sulfate buffered in order for aluminum                  zirconium, and aluminum plus                           indication in § 350.50(b)(2): ‘‘also [select
     sulfate buffered to be included in the                                                                         one of the following: ‘decreases,’
                                                             zirconium to chloride atomic ratios
     antiperspirant final monograph. At the                                                                         ‘lessens,’ or ‘reduces’] underarm [select
                                                             described in the United States
     present time, this ingredient is being                                                                         one of the following: ‘dampness,’
                                                             Pharmacopeia-National Formulary.’’
     included in § 310.545(a)(4)(ii) as a                                                                           ‘perspiration,’ ‘sweat,’ ‘sweating,’ or
                                                             The proposed ratio range table is not
     nonmonograph ingredient because the                                                                            ‘wetness’] due to stress’’. (See section
                                                             included in the final monograph
     agency is not aware of any pending                                                                             II.B, comment 6 and section II.C,
                                                             because this information is now                        comment 13 of this document.) The
     compendial monograph being
                                                             included in the USP–NF monographs                      agency is adding a new additional
     developed. Should a compendial
                                                             for each active ingredient in § 350.10,                indication in § 350.50(b)(3): Select one
     monograph eventually be developed,
     the agency will move this ingredient                    where applicable.                                      of the following: [‘‘all day protection,’’
     from § 310.545(a)(4)(ii) to § 350.10.                     3. The agency is expanding the                       ‘‘lasts all day,’’ ‘‘lasts 24 hours,’’ or ‘‘24
       2. The agency is revising the format                  indications proposed in § 350.50(b) of                 hour protection’’]. (See section II.C,
     for active ingredients in § 350.10 for                  the TFM to provide additional uses                     comment 12 of this document.) The
     consistency with recent monographs:                     based on new effectiveness data. The                   agency is adding a new additional


VerDate Jan<31>2003   15:48 Jun 06, 2003   Jkt 200001   PO 00000   Frm 00027         15
                                                                               Fmt 4700   Sfmt 4700   E:\FR\FM\09JNR1.SGM   09JNR1        Exhibit 357
     34288        CaseFederal
                        2:20-cv-02470-WBS-JDP          Document
                              Register / Vol. 68, No. 110 / Monday, 12
                                                                    JuneFiled 12/29/20
                                                                         9, 2003           Page
                                                                                 / Rules and    151 of 421
                                                                                             Regulations

     indication in § 350.50(b)(4) that states                in the controlled environment.’’ (See                  monograph condition. In the Federal
     ‘‘extra effective’’. This claim applies to              comment 16 also.)                                      Register of November 7, 1990 (55 FR
     products that demonstrate 30 percent or                    Because the final monograph contains                46914), the agency published a final
     more sweat reduction using the                          24-hour duration effectiveness claims,                 rule in part 310 establishing that certain
     guidelines for effectiveness testing of                 the agency has revised section 4(a)(4) of              active ingredients that had been under
     antiperspirant drug products referred to                the guidelines to state: ‘‘For claims of               consideration in a number of OTC drug
     in § 350.60. (See section II.C, comment                 enhanced duration of effect, the test                  rulemaking proceedings were not
     11 of this document.) The agency is                     should be conducted at least two times                 generally recognized as safe and
     adding a new additional indication in                   during the period of the claim, such as                effective. That final rule included the
     § 350.50(b)(5) for products that                        1 hour and 24 hours after the last daily               antiperspirant ingredients aluminum
     demonstrate extra effectiveness                         treatment for 24 hour claims.’’ (See                   bromohydrate, aluminum chloride
     sustained over a 24-hour period: These                  section II.C, comment 12 of this                       (alcoholic solutions), aluminum
     products may state the claims in                        document.) Because the final                           chloride (aqueous solution) (aerosol
     §§ 350.50(b)(3) and (b)(4) either                       monograph contains ‘‘extra-effective’’                 only), aluminum sulfate, aluminum
     individually or combined, e.g., ‘‘24 hour               claims shown by standard gravimetric                   sulfate buffered (aerosol only),
     extra effective protection,’’ ‘‘all day                 testing to have a 30-percent or more                   potassium alum, and sodium aluminum
     extra effective protection,’’ ‘‘extra                   reduction in sweat, the agency has                     chlorohydroxy lactate in § 310.545(a)(4),
     effective protection lasts 24 hours,’’ or               revised the guidelines to include a                    and was effective on May 7, 1991. In
     ‘‘extra effective protection lasts all day’’.           section on data treatment to                           this final rule, the agency is
     (See section II.C, comment 12 of this                   demonstrate, with high probability, at                 redesignating the text of paragraph (a)(4)
     document.)                                              least 50 percent of the target population              as paragraph (a)(4)(i), adding new
        4. The agency is revising the ‘‘Do not               will obtain a sweat reduction of at least              paragraph (a)(4)(i) heading, and adding
     apply * * *’’ warning in proposed                       30 percent. (See section II.C, comment                 new paragraph (a)(4)(ii) to contain
     § 350.50(c)(1) to the new labeling                      11 of this document.)                                  aluminum sulfate buffered with sodium
     format. The warning now reads: ‘‘Do not                    The revised ‘‘Guidelines for                        aluminum lactate. Any drug product
     use on broken skin’’ and ‘‘Stop use if                  Effectiveness Testing of OTC                           labeled, represented, or promoted for
     rash or irritation occurs’’.                            Antiperspirant Drug Products’’ are now                 use as an OTC antiperspirant drug that
        5. The agency is including a warning                 dated as of the date of publication of                 contains any of the ingredients listed in
     to alert people with renal dysfunction to               this final rule and are on file in the                 § 310.545(a)(4)(i) or (a)(4)(ii) or that is
     consult a doctor before using                           Dockets Management Branch (address                     not in conformance with the monograph
     antiperspirants containing aluminum.                    above) and on FDA’s Web site at http:/                 (21 CFR part 350) may be considered a
     The warning appears in the new                          /www.fda.gov/cder/otc/index.htm.                       new drug within the meaning of section
     labeling format and states: ‘‘Ask a doctor              Persons wishing to obtain a copy of the                201(p) of the Federal Food, Drug, and
     before use if you have kidney disease’’.                guidelines should submit a Freedom of                  Cosmetic Act (the act) (21 U.S.C. 321(p))
     (See section II.F, comment 23 of this                   Information (FOI) request in writing to                and misbranded under section 502 of
     document.)                                              FDA’s FOI Staff (HFI–35), 5600 Fishers
        6. The agency has revised the August                                                                        the act (21 U.S.C. 352). Such a drug
                                                             Lane, Rockville, MD 20857. The agency                  product can not be marketed for OTC
     1982 Guidelines for Effectiveness                       has revised § 350.60 to include this
     Testing. The revised guidelines (dated                                                                         antiperspirant use unless it is the
                                                             information about the guidelines.                      subject of an approved application
     as of the date of publication of this
     document) state that ‘‘FDA recognizes                   IV. Summary of Changes from the                        under section 505 of the act (21 U.S.C.
     that alternate methods may be                           Proposed Rule                                          355) and 21 CFR part 314. An
     appropriate to qualify an antiperspirant                                                                       appropriate citizen petition to amend
                                                               1. The agency is modifying the                       the monograph may also be submitted
     drug product as effective. These                        definition of an antiperspirant that was
     guidelines do not preclude the use of                                                                          in accord with 21 CFR 10.30 and
                                                             proposed in § 350.3 of the TFM to delete               § 330.10(a)(12)(i). Any OTC
     alternate methods that provide                          the phrase ‘‘to the underarm.’’ (See
     scientifically valid results, subject to                                                                       antiperspirant drug product initially
                                                             section II.B, comment 2 of this                        introduced or initially delivered for
     FDA approval.’’ (See section II.D,                      document.)
     comment 15 of this document.)                                                                                  introduction into interstate commerce
                                                               2. The agency is revising the format
        The agency has revised parts of the                                                                         after the effective date of the final rule
                                                             for listing active ingredients in § 350.10.
     test procedures section of the guidelines                                                                      for § 310.545(a)(4)(i) or after the
                                                             (See section III.2. of this document.)
     to delete the requirement that the                        3. The agency is expanding the                       compliance dates of this final rule that
     control formulation be devoid of ‘‘any’’                indications for OTC antiperspirant drug                is not in compliance with the
     antiperspirant activity. Therefore, the                 products based on new data that                        regulations is subject to regulatory
     control formulation no longer needs to                  support these additional uses (see                     action.
     be compared to no treatment. (See                       section III.3. of this document) and is                   Mandating warnings in an OTC drug
     section II.D, comment 17 of this                        expanding the ‘‘Guidelines for                         monograph does not require a finding
     document.) The agency has changed the                   Effectiveness Testing of OTC                           that any or all of the OTC drug products
     permitted relative humidity of the                      Antiperspirant Drug Products’’ to                      covered by the monograph actually
     hotroom conditions from 35 to 40                        address some of these additional uses                  caused an adverse event, and FDA does
     percent to a range of 30 to 40 percent.                 (see section III.6. of this document).                 not so find. Nor does FDA’s requirement
     (See section II.D, comment 16 of this                                                                          of warnings repudiate the prior OTC
     document.) The agency has added a                       V. The Agency’s Final Conclusions                      drug monographs and monograph
     requirement for ‘‘baseline perspiration                   The agency is issuing a final                        rulemakings under which the affected
     rate’’ to assure that test subjects sweat               monograph establishing conditions                      drug products have been lawfully
     adequately during a hotroom test: ‘‘Test                under which OTC antiperspirant drug                    marketed. Rather, as a consumer
     subjects must produce at least 100                      products are generally recognized as                   protection agency, FDA has determined
     milligrams of sweat from the placebo                    safe and effective and not misbranded;                 that warnings are necessary to ensure
     control axilla in a 20-minute collection                18 ingredients listed in § 350.10 are a                that these OTC drug products continue


VerDate Jan<31>2003   15:48 Jun 06, 2003   Jkt 200001   PO 00000   Frm 00028         16
                                                                               Fmt 4700   Sfmt 4700   E:\FR\FM\09JNR1.SGM   09JNR1       Exhibit 357
                  CaseFederal
                        2:20-cv-02470-WBS-JDP          Document
                              Register / Vol. 68, No. 110 / Monday, 12
                                                                    JuneFiled 12/29/20
                                                                         9, 2003           Page
                                                                                 / Rules and    152 of 421
                                                                                             Regulations                                                34289

     to be safe and effective for their labeled              local, and tribal governments, in the                  excluded under the final rule. Any
     indications under ordinary conditions                   aggregate, or by the private sector, of                company using this active ingredient
     of use as those terms are defined in the                $100 million.                                          has the option to: (1) Reformulate using
     act. This judgment balances the benefits                   The agency concludes that this final                any of the 18 active ingredients
     of these drug products against their                    rule is consistent with the principles set             included in this final rule, (2)
     potential risks (see § 330.10(a)).                      out in Executive Order 12866 and in                    reformulate without this active
        FDA’s decision to act in this instance               these two statutes. Additionally, the                  ingredient and market the product as a
     need not meet the standard of proof                     final rule is not a significant regulatory             deodorant, or (3) discontinue the
     required to prevail in a private tort                   action as defined by the Executive                     product.
     action (Glastetter v. Novartis                          order. The Unfunded Mandates Reform                       This final rule establishes the
     Pharmaceuticals, Corp., 252 F.3d 986,                   Act does not require FDA to prepare a                  monograph labeling for OTC
     991 (8th Cir. 2001)). To mandate                        statement of costs and benefits for this               antiperspirant drug products and will
     warnings, or take similar regulatory                    final rule, because the final rule will not            require relabeling of all products
     action, FDA need not show, nor do we                    result in any 1-year expenditure that                  covered by the monograph. The
     allege, actual causation. For an                        would exceed $100 million adjusted for                 agency’s Drug Listing System identifies
     expanded discussion of case law                         inflation. The current inflation adjusted              approximately 200 manufacturers and
     supporting FDA’s authority to require                   statutory threshold is about $110                      700 marketers of 1,300 OTC
     such warnings, see ‘‘Labeling of                        million.                                               antiperspirant drug products containing
     Diphenhydramine-Containing Drug                            FDA has determined that this final                  the 19 ingredients covered by this final
     Products for Over-the-Counter Human                     rule will not have a significant                       rule. It is likely that there are additional
     Use, Final Rule’’ (67 FR 72555,                         economic impact on a substantial                       products that are not currently included
     December 6, 2002).                                      number of small entities. While the                    in the agency’s system. While it is
                                                             exact number of affected small entities                difficult to determine an exact number,
     VI. Analysis of Impacts                                 is difficult to determine at any given                 the agency estimates that about 1,500
        An analysis of the costs and benefits                time, the agency received only one                     OTC antiperspirant drug products will
     of this regulation, conducted under                     comment from a small entity, which is                  need to be relabeled based on this final
     Executive Order 12291, was discussed                    discussed later in this section. This                  rule.
     in the TFM for OTC antiperspirant drug                  discussion explains the agency’s                          The agency has been informed that
     products (47 FR 36492 at 36503). The                    determination that this final rule will                relabeling costs of the type required by
     one comment received is addressed in                    not have a significant economic impact                 a final monograph generally average
     section II.A, comment 4 of this final rule              on a substantial number of small                       about $3,000 to $5,000 per stock
     and further addressed later in this                     entities.                                              keeping unit (SKU) (individual
     section.                                                   The purpose of this final rule is to                products, packages, and sizes).
        FDA has examined the impacts of this                 establish conditions under which OTC                   However, some of the relabeling that
     final rule under Executive Order 12866,                 antiperspirant drug products are                       occurs as a result of this specific final
     the Regulatory Flexibility Act (5 U.S.C.                generally recognized as safe and                       monograph will be due to additional
     601–612), and the Unfunded Mandates                     effective and not misbranded. This                     indications that the agency has included
     Reform Act of 1995 (2 U.S.C. 1501 et                    includes establishing the allowable                    in the final monograph and that
     seq.). Executive Order 12866 directs                    monograph ingredients and labeling.                    manufacturers will wish to add to their
     agencies to assess all costs and benefits               Eighteen of the 19 active ingredients                  labeling. Assuming that there are about
     of available regulatory alternatives and,               under review are included in the final                 1,300 to 1,500 affected OTC SKUs in the
     when regulation is necessary, to select                 monograph. The remaining ingredient                    marketplace, total one-time costs of
     regulatory approaches that maximize                     could have been included had a USP–                    relabeling would be $3.9 million ($3,000
     net benefits (including potential                       NF monograph been developed for this                   per SKU x 1,300 SKUs) to $7.5 million
     economic, environmental, public health                  ingredient. If a USP–NF monograph is                   ($5,000 per SKU x 1,500 SKUs). The
     and safety, and other advantages;                       developed before the effective date of                 agency believes that actual costs will be
     distributive impacts; and equity). Under                this final monograph, products                         lower for several reasons. First, many of
     the Regulatory Flexibility Act, if a rule               containing this ingredient could                       the label changes will be made by
     has a significant economic impact on a                  continue to be marketed without                        private label manufacturers that tend to
     substantial number of small entities, an                reformulation. Without a USP–NF                        use relatively simple and less expensive
     agency must analyze regulatory options                  monograph for the ingredient, product                  labeling. Second, the agency has
     that would minimize any significant                     reformulations to include a monograph                  finalized a revised labeling format for
     impact of the rule on small entities.                   antiperspirant active ingredient or                    OTC drug products in § 201.66. The
     Section 202(a) of the Unfunded                          discontinuation of the products will                   agency is allowing manufacturers to
     Mandates Reform Act of 1995 requires                    need to occur. The agency believes that                incorporate the labeling changes
     that agencies prepare a written                         this one antiperspirant active ingredient              required by this final rule along with the
     statement of anticipated costs and                      is currently in only a few products.                   new general OTC drug labeling format.
     benefits before proposing any rule that                 Based on the large number of                           Thus, the relabeling costs resulting from
     may result in an expenditure in any one                 antiperspirant drug products in the OTC                two different but related final rules will
     year by State, local, and tribal                        marketplace and the vast array of                      be individually reduced by
     governments, in the aggregate, or by the                products that one known affected                       implementing both required changes at
     private sector, of $100 million (adjusted               company currently markets, the agency                  the same time.
     annually for inflation). The proposed                   considers the required reformulation or                   Some relabeling costs will be further
     rule that has led to the development of                 discontinuation of a few products not to               reduced because the agency is allowing
     this final rule was published on August                 be overly burdensome or substantial.                   up to 18 months (24 months for
     20, 1982, before the Unfunded Mandates                  The one known affected company                         products with annual sales less than
     Reform Act of 1995 was enacted. This                    markets at least 30 products not affected              $25,000) for these revisions so they may
     final rule will not result in an                        by this final rule. Only one of its                    be done in the normal course of
     expenditure in any one year by State,                   products includes the active ingredient                business. Thus, manufacturers who


VerDate Jan<31>2003   15:48 Jun 06, 2003   Jkt 200001   PO 00000   Frm 00029         17
                                                                               Fmt 4700   Sfmt 4700   E:\FR\FM\09JNR1.SGM   09JNR1       Exhibit 357
     34290        CaseFederal
                        2:20-cv-02470-WBS-JDP          Document
                              Register / Vol. 68, No. 110 / Monday, 12
                                                                    JuneFiled 12/29/20
                                                                         9, 2003           Page
                                                                                 / Rules and    153 of 421
                                                                                             Regulations

     wish to add additional indications                        For the reasons in this section and                  because it is superseded by
     included in this final monograph can do                 under the Regulatory Flexibility Act (5                §§ 350.50(c)(1) and (c)(2).
     so at their next regular printing of                    U.S.C. 605(b)), the agency certifies that
                                                                                                                    XI. References
     product labeling. Among the steps the                   this final rule will not have a significant
     agency is taking to minimize the impact                 economic impact on a substantial                         The following references are on
     on small entities are: (1) To provide                   number of small entities. Therefore,                   display in the Dockets Management
     enough time to enable entities to use up                under the Regulatory Flexibility Act, no               Branch (see section I of this document)
     existing labeling stock, and (2) to allow               further analysis is required.                          under Docket No. 78N–0064 unless
     the labeling changes required by this                                                                          otherwise stated and may be seen by
     final monograph to be done                              VII. Paperwork Reduction Act of 1995                   interested persons between 9 a.m. and 4
     concurrently with the changes required                     FDA concludes that the labeling                     p.m., Monday through Friday.
     by the new OTC drug labeling format.                    requirements in this document are not                     1. Memorandum of telephone conversation
     The agency believes that these actions                                                                         between R. Bolger, C. Holland, and K.
                                                             subject to review by the Office of                     Holland, Perspi-Cura Co., and V. Miguele,
     provide small entities substantial                      Management and Budget because they                     FDA, in OTC vol. 1400FR, dated November
     flexibility and reductions in cost.                     do not constitute a ‘‘collection of                    20, 1995.
        The agency considered but rejected                   information’’ under the Paperwork                         2. Memorandum of fax from V. Miguele,
     several labeling alternatives: (1) A                    Reduction Act of 1995 (44 U.S.C. 3501                  FDA, to R. Bolger and C. Holland, Perspi-
     shorter or longer implementation                        et seq.). Rather, the labeling statements              Cura Co., in OTC Vol. 1400FR, dated
     period, and (2) an exemption from                       are a ‘‘public disclosure of information               February 8, 1996.
     coverage for small entities. While the                                                                            3. Memorandum of telephone message
                                                             originally supplied by the Federal                     from R. Bolger, Perspi-Cura Co., to V.
     agency believes that consumers would                    government to the recipient for the
     benefit from having this new labeling in                                                                       Miguele, FDA, in OTC Vol. 1400FR, dated
                                                             purpose of disclosure to the public’’ (5               March 25, 1996.
     place as soon as possible, a longer time                CFR 1320.3(c)(2)).                                        4. Studies 83–0768–70 and 83–0769–70 in
     period would unnecessarily delay the                                                                           Comment RPT.
     benefit of new labeling and a few                       VIII. Environmental Impact                                5. Studies S–1367, S–1617, and ST–2280/
     revised formulations. Conversely, a                        The agency has determined under 21                  2376) in Comment No. C00039.
     shorter time period was also considered                 CFR 25.31(a) that this action is of a type
                                                                                                                       6. ‘‘Antiperspirant Efficacy Study of
     but rejected because it would be                                                                               AP10016 (Currently Marketed Roll-on
                                                             that does not individually or                          Antiperspirant With Aluminum Zirconium
     inflexible and more costly for the                      cumulatively have a significant effect on
     affected companies. The agency rejected                                                                        Tetrachlorohydrate) Against AP10021
                                                             the human environment. Therefore,                      (Currently Marketed Roll-on Antiperspirant
     an exemption for small entities because
                                                             neither an environmental assessment                    With Aluminum Chlorohydrate),’’ Exhibit 24
     the new labeling and revised                                                                                   in Comment No. C00040.
                                                             nor an environmental impact statement
     formulations, where applicable, are also                                                                          7. Comment No. LET006.
                                                             is required.
     needed by consumers who purchase                                                                                  8. Majors, P. A., and F. B. Carabello,
     products marketed by those entities.                    IX. Federalism                                         ‘‘Presentation to the OTC Panel for
     However, a longer (24-month)                                                                                   Antiperspirants of the Hill Top Research
     compliance date is being provided for                      FDA has analyzed this final rule in                 Method of Antiperspirant Evaluations and
     products with annual sales less than                    accordance with the principles set forth               General Discussion of Results Obtained,’’ in
     $25,000.                                                in Executive Order 13132. FDA has                      OTC Vol. 140065, August 1975.
                                                             determined that the rule does not                         9. FDA, ‘‘Guidelines for Effectiveness
        One small manufacturer has indicated                                                                        Testing of OTC Antiperspirant Drug
     that it will suffer economic                            contain policies that have substantial
                                                                                                                    Products,’’ in OTC Vol. 140065, August 1982.
     consequences because it will no longer                  direct effects on the States, on the
                                                                                                                       10. Exhibits 1 through 7 in Comment No.
     be able to make claims for use of its                   relationship between the National                      C00040.
     antiperspirant products on the hands,                   Government and the States, or on the                      11. ‘‘Claim for ‘Twenty Four Hour
     and for prosthesis and orthotic use.                    distribution of power and                              Protection’ etc., Antiperspirant Tests,’’
     However, the manufacturer did not                       responsibilities among the various                     studies S–825, S–1434, S–1473, S–1518, S–
     provide sufficient data to show that its                levels of government. Accordingly, the                 1546, and S–1604, in Comment No. C00039.
                                                             agency has concluded that the rule does                   12. Exhibits 9 through 20 and 22, in
     products were safe and effective for                                                                           Comment No. C00040.
     these uses and did not provide                          not contain policies that have
                                                                                                                       13. Majors, P. A., and J. E. Wild, ‘‘The
     documentation to show the economic                      federalism implications as defined in                  Evaluation of Antiperspirant Efficacy—
     impact of this final rule on its sales. The             the Executive order and, consequently,                 Influence of Certain Variables,’’ Journal of
     agency notes that the company could:                    a federalism summary impact statement                  the Society of Cosmetic Chemists, 25:139–
     (1) Relabel its products to contain only                is not required.                                       152, 1974.
     the monograph indications and then                                                                                14. ‘‘New Data on Pedal Antiperspirant
                                                             X. Section 369.20 Revision                             Activity,’’ studies in Comment C00041.
     remain in the marketplace, or (2)
                                                                Section 369.20 (21 CFR 369.20)                         15. Pedal Antiperspirant Efficacy
     discontinue its products. While revising                                                                       Evaluation, protocol in Comments PR1 and
     the product labeling may have an                        contains a recommended warning and                     PR2.
     economic impact on a company, it will                   caution statement for OTC                                 16. Letter from W. E. Gilbertson, FDA, to
     be able to continue to market its                       antiperspirant drug products under the                 K. R. Johannes, Scholl, Inc., coded LET11.
     products and can use the expanded                       heading ‘‘ANTIPERSPIRANTS:’’ ‘‘Do                         17. Letters from W. E. Gilbertson, FDA, to
     indications provided by the final                       not apply to broken skin. If a rash                    R. C. Stites, Numark Laboratories, Inc., coded
     monograph to try to enhance product                     develops, discontinue use.’’ This                      LET12 and LET13.
     sales.                                                  statement is very similar to, but not                     18. ‘‘Protocol for the Clinical Evaluation of
        The final rule would not require any                 quite as extensive as, the warnings                    Antiperspirant Efficacy Against Thermally
                                                                                                                    Induced Sweating,’’ exhibit 21, in Comment
     new reporting and recordkeeping                         required by the final monograph: ‘‘Do                  No. C00040.
     activities, and no additional                           not use on broken skin’’ and ‘‘Stop use                   19. Study 83–0769–70 in Comment No.
     professional skills are needed. There are               if rash or irritation occurs’’. The agency             RPT.
     no other Federal rules that duplicate,                  is removing the entry for                                 20. ‘‘Claim for ‘Twenty Four Hour
     overlap, or conflict with the final rule.               ‘‘ANTIPERSPIRANTS’’ under § 369.20                     Protection’ etc., Antiperspirant Tests,’’



VerDate Jan<31>2003   15:48 Jun 06, 2003   Jkt 200001   PO 00000   Frm 00030         18
                                                                               Fmt 4700   Sfmt 4700   E:\FR\FM\09JNR1.SGM   09JNR1         Exhibit 357
                  CaseFederal
                        2:20-cv-02470-WBS-JDP          Document
                              Register / Vol. 68, No. 110 / Monday, 12
                                                                    JuneFiled 12/29/20
                                                                         9, 2003           Page
                                                                                 / Rules and    154 of 421
                                                                                             Regulations                                                   34291

     studies No. S–825, S–1367, S–1434, S–1473,              Disorders: Clinical, Epidemiological and                of Food and Drugs, 21 CFR Chapter I is
     S–1518, and S–1546, in Comment No.                      Molecular Perspectives,’’ Neurotoxicology,              amended as follows:
     C00039.                                                 12:347–377, 1991.
        21. Studies ST–2280/2376 in Comment No.                39. Priest, N. D., Satellite Symposium on             PART 310—NEW DRUGS
     C00039.                                                 ‘Alzheimer’s Disease and Dietary
        22. ‘‘Twenty-Four Hour Enhanced Duration             Aluminum’, ‘‘The Bioavailability and                    ■ 1. The authority citation for 21 CFR
     AP Efficacy Evaluation Under Thermal Stress             Metabolism of Aluminum Compounds in                     part 310 continues to read as follows:
     of: A = AP10001 (Currently Marketed Aerosol             Man,’’ Proceedings of the Nutrition Society,
     Antiperspirant With aluminum                            52:231–240, 1993.                                         Authority: 21 U.S.C. 321, 331, 351, 352,
     chlorohydrate) Against B = AP10008, Placebo               40. Rowan, M. J., ‘‘Recent Research on the            353, 355, 360b–360f, 360j, 361(a), 371, 374,
     Aerosol Antiperspirant,’’ Exhibit 6, in                 Causes of Alzheimer’s Disease,’’ Proceedings            375, 379e; 42 U.S.C. 216, 241, 242(a), 262,
     Comment No. C00040.                                     of the Nutrition Society, 52:255–262, 1993.             263b–263n.
        23. ‘‘AP Efficacy 24 Hour Absolute Sweat               41. Savory, J. et al., ‘‘Can the Controversy          ■ 2. Section 310.545 is amended by
     Reduction Study of: AP10001 (Marketed                   of the Role of Aluminum in Alzheimer’s                  redesignating the text of paragraph (a)(4)
     Aerosol Antiperspirant With Aluminum                    Disease be Resolved? What are the Suggested             as paragraph (a)(4)(i), by adding new
     Chlorohydrate),’’ Exhibit 5, in Comment No.             Approaches to This Controversy and
     C00040.                                                                                                         paragraph (a)(4)(i) heading and
                                                             Methodological Issues to be Considered?,’’
        24. Summary Minutes of the 18th Meeting              Journal of Toxicology and Environmental
                                                                                                                     paragraphs (a)(4)(ii) and (d)(34), and by
     of the Advisory Review Panel on OTC                     Health, 48:615–635, 1996.                               revising paragraph (d)(1) to read as
     Antiperspirant Drug Products, in OTC Vol.                 42. Scott, C. W. et al., ‘‘Aggregation of Tau         follows:
     1400FR, February 26 and 27, 1976.                       Protein by Aluminum,’’ Brain Research,
        25. OTC Vol. 140059.                                                                                         § 310.545 Drug products containing
                                                             628:77–84, 1993.
        26. Comment No. C00039.                                                                                      certain active ingredients offered over-the-
                                                               43. Kasa, P., P. Szerdahelyi, and H. M.
        27. Transcript of the 27th Meeting of the                                                                    counter (OTC) for certain uses.
                                                             Wisniewski, ‘‘Lack of Topographical
     Advisory Review Panel on OTC                            Relationship Between Sites of Aluminum                     (a) * * *
     Antiperspirant Drug Products, pp. 75–85,                Deposition and Senile Plaques in the
     included in OTC Vol. 1400FM, January 26,                                                                           (4) * * *
                                                             Alzheimer’s Disease Brain,’’ Acta
     1978.                                                   Neuropathologica, 90:526–531, 1995.                        (i) Ingredients—Approved as of May
        28. Lansdown, A. B. G., ‘‘Production of                44. Candy, J. M. et al., ‘‘Aluminum                   7, 1991. * * *
     Epidermal Damage in Mammalian Skins by                  Accumulation in Relation to Senile Plaque                  (ii) Approved as of December 9, 2004;
     Some Simple Aluminum Compounds,’’                       and Neurofibrillary Tangle Formation in the             June 9, 2005, for products with annual
     British Journal of Dermatology, 89:67–76,               Brains of Patients With Renal Failure,’’                sales less than $25,000.
     1973.                                                   Journal of the Neurological Sciences,
        29. Govett, T., and M. G. DeNavarre,                 107:210–218, 1992.                                      Aluminum sulfate buffered with sodium
     ‘‘Aluminum Chlorohydrate, New                             45. Anane, R. et al., ‘‘Bioaccumulation of            aluminum lactate
     Antiperspirant Ingredient,’’ The American               Water Soluble Aluminum Chloride in the                  *      *      *      *      *
     Perfumer and Essential Oil Review, 49:365–              Hippocampus After Transdermal Uptake in
     368, 1947.                                              Mice,’’ Archives of Toxicology, 69:568–571,
                                                                                                                        (d) * * *
        30. ‘‘Zirconyl Hy+droxy Chloride                     1995.                                                      (1) May 7, 1991, for products subject
     Antiperspirant Combinations,’’ Patent No.                 46. Forbes, W. F., and N. Agwani, ‘‘A                 to paragraphs (a)(1) through (a)(2)(i),
     2,854,382, U.S. Patent Office, included in              Suggested Mechanism for Aluminum                        (a)(3)(i), (a)(4)(i), (a)(6)(i)(A),
     Appendix B in OTC Vol. 140037, September                Biotoxicity,’’ Journal of Theoretical Biology,          (a)(6)(ii)(A), (a)(7) (except as covered by
     30, 1958.                                               171:207–214, 1994.
        31. ‘‘Characterization of Category I
                                                                                                                     paragraph (d)(3) of this section), (a)(8)(i),
                                                               47. Salib, E., and V. Hillier, ‘‘A Case-              (a)(10)(i) through (a)(10)(iii), (a)(12)(i)
     Aluminum Chlorhydrates and Comparison to                Control Study of Alzheimer’s Disease and
     an Aluminum Chlorhydrate Prepared With                  Aluminum Occupation,’’ British Journal of
                                                                                                                     through (a)(12)(iv)(A), (a)(14) through
     an Alternate Neutralization Agent,’’ report in          Psychiatry, 168:244–249, 1996.                          (a)(15)(i), (a)(16) through (a)(18)(i)(A),
     Comment No. C00038.                                       48. Doll, R., ‘‘Review: Alzheimer’s Disease           (a)(18)(ii) (except as covered by
        32. Fifth Supplement, USP 23–NF 18, U.S.             and Environmental Aluminum,’’ Age and                   paragraph (d)(22) of this section),
     Pharmacopeial Convention, Inc., Rockville,              Ageing, 22:138–153, 1993.                               (a)(18)(iii), (a)(18)(iv), (a)(18)(v)(A), and
     MD, p. 3363, 1996.                                        49. Flaten, T. P. et al., ‘‘Status and Future         (a)(18)(vi)(A) of this section.
        33. Perl, D. P., and P. F. Good, ‘‘Uptake of         Concerns of Clinical and Environmental
     Aluminum into Central Nervous System                                                                            *      *      *      *      *
                                                             Aluminum Toxicology,’’ Journal of
     Along Nasal-Olfactory Pathways,’’ Lancet,               Toxicology and Environmental Health,                       (34) December 9, 2004, for products
     1:1028, May 2, 1987.                                    48:527–541, 1996.                                       subject to paragraph (a)(4)(ii) of this
        34. Inhalation Toxicology Research                     50. Comments No. C46, RPT2, and RPT3.                 section. June 9, 2005, for products with
     Institute, Lovelace Biomedical and                                                                              annual sales less than $25,000.
     Environmental Research Institute,                       List of Subjects
     ‘‘Inhalation Toxicology Studies of                                                                              *      *      *      *      *
     Aerosolized Products, Final Report,’’ in                21 CFR Part 310                                         ■ 3. Part 350 is added to read as follows:
     Comment SUP.                                              Administrative practice and
        35. Becton, Dickinson Research Center,               procedure, Drugs, Labeling, Medical                     PART 350—ANTIPERSPIRANT DRUG
     ‘‘Final Report on Aluminum Chlorhydrate                                                                         PRODUCTS FOR OVER-THE-
                                                             devices, Reporting and recordkeeping
     Study,’’ in Comment SUP.                                                                                        COUNTER HUMAN USE
        36. Rollin, H. B., P. Theodorou, and T. A.           requirements.
     Kilroe-Smith, ‘‘Deposition of Aluminum in               21 CFR Part 350                                         Subpart A—General Provisions
     Tissues of Rabbits Exposed to Inhalation of                                                                     Sec.
     Low Concentrations of A1203 Dust,’’ British                   Labeling, Over-the-counter drugs.                 350.1 Scope.
     Journal of Industrial Medicine, 48:389–391,                                                                     350.3 Definition.
     1991.                                                   21 CFR Part 369
        37. Graves, A. B. et al., ‘‘The Association                                                                  Subpart B—Active Ingredients
                                                               Labeling, Medical devices, Over-the-
     Between Aluminum-Containing Products and                counter drugs.                                          350.10 Antiperspirant active ingredients.
     Alzheimer’s Disease,’’ Journal of Clinical
     Epidemiology, 43:35–44, 1990.                           ■ Therefore, under the Federal Food,                    Subpart C—Labeling
        38. Garruto, R. M., ‘‘Pacific Paradigms of           Drug, and Cosmetic Act, and under                       350.50 Labeling of antiperspirant drug
     Environmentally Induce Neurological                     authority delegated to the Commissioner                     products.



VerDate Jan<31>2003   15:48 Jun 06, 2003   Jkt 200001   PO 00000    Frm 00031         19
                                                                                Fmt 4700   Sfmt 4700   E:\FR\FM\09JNR1.SGM   09JNR1        Exhibit 357
     34292         CaseFederal
                         2:20-cv-02470-WBS-JDP          Document
                               Register / Vol. 68, No. 110 / Monday, 12
                                                                     JuneFiled 12/29/20
                                                                          9, 2003           Page
                                                                                  / Rules and    155 of 421
                                                                                              Regulations

     Subpart D—Guidelines for Effectiveness                     (d) Aluminum chlorohydrex                           one of the following: ‘dampness,’
     Testing                                                 propylene glycol up to 25 percent.                     ‘perspiration,’ ‘sweat,’ ‘sweating,’ or
     350.60 Guidelines for effectiveness testing                (e) Aluminum dichlorohydrate up to                  ‘wetness’] due to stress’’.
         of antiperspirant drug products.                    25 percent.                                               (3) For products that demonstrate
       Authority: 21 U.S.C. 321, 351, 352, 353,                 (f) Aluminum dichlorohydrex                         standard effectiveness (20 percent sweat
     355, 360, 371.                                          polyethylene glycol up to 25 percent.                  reduction) over a 24-hour period, the
                                                                (g) Aluminum dichlorohydrex                         labeling may state [select one of the
     PART 350—ANTIPERSPIRANT DRUG                            propylene glycol up to 25 percent.                     following: ‘‘all day protection,’’ ‘‘lasts
     PRODUCTS FOR OVER-THE-                                     (h) Aluminum sesquichlorohydrate                    all day,’’ ‘‘lasts 24 hours,’’ or ‘‘24 hour
     COUNTER HUMAN USE                                       up to 25 percent.                                      protection’’].
                                                                (i) Aluminum sesquichlorohydrex                        (4) For products that demonstrate
     Subpart A—General Provisions                            polyethylene glycol up to 25 percent.                  extra effectiveness (30 percent sweat
     § 350.1    Scope.
                                                                (j) Aluminum sesquichlorohydrex                     reduction), the labeling may state ‘‘extra
                                                             propylene glycol up to 25 percent.                     effective’’.
        (a) An over-the-counter antiperspirant                  (k) Aluminum zirconium                                 (5) Products that demonstrate extra
     drug product in a form suitable for                     octachlorohydrate up to 20 percent.                    effectiveness (30 percent sweat
     topical administration is generally                        (l) Aluminum zirconium                              reduction) sustained over a 24-hour
     recognized as safe and effective and is                 octachlorohydrex gly up to 20 percent.                 period may state the claims in
     not misbranded if it meets each                            (m) Aluminum zirconium                              paragraphs (b)(3) and (b)(4) of this
     condition in this part and each general                 pentachlorohydrate up to 20 percent.                   section either individually or combined,
     condition established in § 330.1 of this                   (n) Aluminum zirconium                              e.g., ‘‘24 hour extra effective
     chapter.                                                pentachlorohydrex gly up to 20 percent.                protection’’, ‘‘all day extra effective
        (b) References in this part to                          (o) Aluminum zirconium                              protection,’’ ‘‘extra effective protection
     regulatory sections of the Code of                      tetrachlorohydrate up to 20 percent.                   lasts 24 hours,’’ or ‘‘extra effective
     Federal Regulations are to chapter I of                    (p) Aluminum zirconium                              protection lasts all day’’.
     title 21 unless otherwise noted.                        tetrachlorohydrex gly up to 20 percent.                   (c) Warnings. The labeling of the
     § 350.3    Definition.
                                                                (q) Aluminum zirconium                              product contains the following
                                                             trichlorohydrate up to 20 percent.                     statements under the heading
       As used in this part:                                    (r) Aluminum zirconium                              ‘‘Warnings’’:
       Antiperspirant. A drug product                        trichlorohydrex gly up to 20 percent.                     (1) ‘‘Do not use on broken skin’’.
     applied topically that reduces the
                                                                                                                       (2) ‘‘Stop use if rash or irritation
     production of perspiration (sweat) at                   Subpart C—Labeling
                                                                                                                    occurs’’.
     that site.
                                                             § 350.50 Labeling of antiperspirant drug                  (3) ‘‘Ask a doctor before use if you
     Subpart B—Active Ingredients                            products.                                              have kidney disease’’.
                                                                (a) Statement of identity. The labeling                (4) For products in an aerosolized
     § 350.10    Antiperspirant active ingredients.          of the product contains the established                dosage form. (i) ‘‘When using this
        The active ingredient of the product                 name of the drug, if any, and identifies               product [bullet]1 keep away from face
     consists of any of the following within                 the product as an ‘‘antiperspirant.’’                  and mouth to avoid breathing it’’.
     the established concentration and                          (b) Indications. The labeling of the                   (ii) The warning required by § 369.21
     dosage formulation. Where applicable,                   product states, under the heading                      of this chapter for drugs in dispensers
     the ingredient must meet the aluminum                   ‘‘Uses,’’ the phrase listed in paragraph               pressurized by gaseous propellants.
     to chloride, aluminum to zirconium,                     (b)(1) of this section and may contain                    (d) Directions. The labeling of the
     and aluminum plus zirconium to                          any additional phrases listed in                       product contains the following
     chloride atomic ratios described in the                 paragraphs (b)(2) through (b)(5) of this               statement under the heading
     U.S. Pharmacopeia-National Formulary.                   section, as appropriate. Other truthful                ‘‘Directions’’: ‘‘apply to underarms
     The concentration of ingredients in                     and nonmisleading statements,                          only’’.
     paragraphs (b) through (j) of this section              describing only the uses that have been
     is calculated on an anhydrous basis,                    established and listed in paragraphs                   Subpart D—Guidelines for
     omitting from the calculation any buffer                (b)(1) through (b)(5) of this section, may             Effectiveness Testing
     component present in the compound, in                   also be used, as provided in § 330.1(c)(2)             § 350.60 Guidelines for effectiveness
     an aerosol or nonaerosol dosage form.                   of this chapter, subject to the provisions             testing of antiperspirant drug products.
     The concentration of ingredients in                     of section 502 of the Federal Food, Drug,                An antiperspirant in finished dosage
     paragraphs (k) through (r) of this section              and Cosmetic Act (the act) relating to                 form may vary in degree of effectiveness
     is calculated on an anhydrous basis,                    misbranding and the prohibition in                     because of minor variations in
     omitting from the calculation any buffer                section 301(d) of the act against the                  formulation. To assure the effectiveness
     component present in the compound, in                   introduction or delivery for introduction              of an antiperspirant, the Food and Drug
     a nonaerosol dosage form. The labeled                   into interstate commerce of unapproved                 Administration is providing guidelines
     declaration of the percentage of the                    new drugs in violation of section 505(a)               that manufacturers may use in testing
     active ingredient should exclude any                    of the act.                                            for effectiveness. These guidelines are
     water, buffer components, or propellant.                   (1) For any product, the labeling states            on file in the Dockets Management
        (a) Aluminum chloride up to 15                       [select one of the following:                          Branch (HFA–305), Food and Drug
     percent, calculated on the hexahydrate                  ‘‘decreases,’’ ‘‘lessens,’’ or ‘‘reduces’’]            Administration, 5630 Fishers Lane, rm.
     form, in an aqueous solution nonaerosol                 ‘‘underarm’’ [select one of the following:             1061, Rockville, MD 20852. These
     dosage form.                                            ‘‘dampness,’’ ‘‘perspiration,’’ ‘‘sweat,’’             guidelines are available on the FDA’s
        (b) Aluminum chlorohydrate up to 25                  ‘‘sweating,’’ or ‘‘wetness’’].                         Web site at http://www.fda.gov/cder/
     percent.                                                   (2) The labeling may state ‘‘also
        (c) Aluminum chlorohydrex                            [select one of the following: ‘decreases,’               1 See § 201.66(b)(4) of this chapter for definition

     polyethylene glycol up to 25 percent.                   ‘lessens,’ or ‘reduces’] underarm [select              of bullet.



VerDate Jan<31>2003   15:48 Jun 06, 2003   Jkt 200001   PO 00000   Frm 00032         20
                                                                               Fmt 4700   Sfmt 4700   E:\FR\FM\09JNR1.SGM   09JNR1             Exhibit 357
                  CaseFederal
                        2:20-cv-02470-WBS-JDP          Document
                              Register / Vol. 68, No. 110 / Monday, 12
                                                                    JuneFiled 12/29/20
                                                                         9, 2003           Page
                                                                                 / Rules and    156 of 421
                                                                                             Regulations                                             34293

     otc/index.htm or on request for a                       Animal Health, Division of Wyeth                       DEPARTMENT OF THE TREASURY
     nominal charge by submitting a                          Holdings Corp. Accordingly, the agency
     Freedom of Information (FOI) request in                 is amending the regulations in 21 CFR                  Internal Revenue Service
     writing to FDA’s FOI Staff (HFI–35),                    510.600(c) to reflect the change.
     5600 Fishers Lane, rm. 12A–16,                             In addition, when the name of Fort
                                                                                                                    26 CFR Parts 1 and 602
     Rockville, MD 20857.
                                                             Dodge Animal Health, Division of                       [TD 9059]
     PART 369—INTERPRETATIVE                                 American Home Products Corp. was                       RIN 1545–AX18
     STATEMENTS RE WARNINGS ON                               changed to Fort Dodge Animal Health,
     DRUGS AND DEVICES FOR OVER-                             Division of Wyeth (67 FR 67520,                        Coordination of Sections 755 and
     THE-COUNTER SALE                                        November 6, 2002), an inaccurate                       1060; Allocation of Basis Adjustments
                                                             correction to the address was made. At                 Among Partnership Assets and
     ■ 4. The authority citation for 21 CFR                  this time, it is being changed to the                  Application of the Residual Method to
     part 369 continues to read as follows:                  original and correct address.                          Certain Partnership Transactions
       Authority: 21 U.S.C. 321, 331, 351, 352,
     353, 355, 371.
                                                                This rule does not meet the definition              AGENCY: Internal Revenue Service (IRS),
                                                             of ‘‘rule’’ in 5 U.S.C. 804(3)(A) because              Treasury.
     § 369.20   [Amended]                                    it is a rule of ‘‘particular applicability.’’          ACTION: Final regulations and removal of
     ■ 5. Section 369.20 Drugs; recommended                  Therefore, it is not subject to the                    temporary regulations.
     warning and caution statements is                       congressional review requirements in 5
     amended by removing the entry for                       U.S.C. 801–808.                                        SUMMARY: This document finalizes
     ‘‘ANTIPERSPIRANTS.’’                                                                                           regulations relating to the allocation of
                                                             List of Subjects in 21 CFR Part 510                    basis adjustments among partnership
       Dated: May 16, 2003.
                                                                                                                    assets under section 755. The
     Jeffrey Shuren,                                           Administrative practice and
                                                                                                                    regulations are necessary to implement
     Assistant Commissioner for Policy.                      procedure, Animal drugs, Labeling,
                                                                                                                    section 1060, which applies the residual
     [FR Doc. 03–14140 Filed 6–6–03; 8:45 am]                Reporting and recordkeeping                            method to certain partnership
     BILLING CODE 4160–01–S                                  requirements.                                          transactions.
                                                             ■ Therefore, under the Federal Food,                   DATES: These regulations are effective
                                                             Drug and Cosmetic Act and under                        June 9, 2003.
     DEPARTMENT OF HEALTH AND
     HUMAN SERVICES                                          authority delegated to the Commissioner                FOR FURTHER INFORMATION CONTACT:
                                                             of Food and Drugs and redelegated to the               Craig Gerson, (202) 622–3050 (not a toll-
     Food and Drug Administration                            Center for Veterinary Medicine, 21 CFR                 free number).
                                                             part 510 is amended as follows:
                                                                                                                    SUPPLEMENTARY INFORMATION:
     21 CFR Part 510
                                                             PART 510—NEW ANIMAL DRUGS                              Background
     New Animal Drugs; Change of
                                                             ■ 1. The authority citation for 21 CFR                   This document contains amendments
     Sponsor’s Name; Technical
                                                                                                                    to 26 CFR part 1 under section 755 of
     Amendment                                               part 510 continues to read as follows:
                                                                                                                    the Internal Revenue Code (Code). On
     AGENCY:    Food and Drug Administration,                  Authority: 21 U.S.C. 321, 331, 351, 352,             April 5, 2000, a notice of proposed
     HHS.                                                    353, 360b, 371, 379e.                                  rulemaking (REG–107872–99, 2000–1
     ACTION: Final rule, technical                                                                                  C.B. 911) under section 755 was
                                                             § 510.600    [Amended]
     amendment.                                                                                                     published in the Federal Register (65
                                                             ■  2. Section 510.600 Names, addresses,                FR 17829). Only one commentator
     SUMMARY:  The Food and Drug                             and drug labeler codes of sponsors of                  submitted written comments in
     Administration (FDA) is amending the                    approved applications is amended.                      response to the notice of proposed
     animal drug regulations to reflect a                                                                           rulemaking, and no public hearing was
     change of sponsor’s name from Fort                         a. In the table in paragraph (c)(1), in
                                                                                                                    requested or held. After consideration of
     Dodge Animal Health, Division of                        the entry for ‘‘Fort Dodge Animal
                                                                                                                    the comment, the proposed regulations
     American Cyanamid Co., to Fort Dodge                    Health, Division of Wyeth’’ and in the
                                                                                                                    are adopted as revised by this Treasury
     Animal Health, Division of Wyeth                        table in paragraph (c)(2), in the entry for
                                                                                                                    decision.
     Holdings Corp. The regulations are also                 ‘‘000856’’ by removing ‘‘500’’ and by
     being revised to correct the address for                adding in its place ‘‘800’’.                           Explanation of Revisions and Summary
     Fort Dodge Animal Health, Division of                      b. In the table in paragraph (c)(1), in             of Contents
     Wyeth.                                                  the entry for ‘‘Fort Dodge Animal                      1. Summary
     DATES: This rule is effective June 9,                   Health, Division of American Cyanamid                     Section 743(b) provides for an
     2003.                                                   Co.’’ and in the table in paragraph (c)(2),            optional adjustment to the basis of
     FOR FURTHER INFORMATION CONTACT:                        in the entry for ‘‘053501’’ by removing                partnership property following certain
     David R. Newkirk, Center for Veterinary                 ‘‘American Cyanamid Co.’’ and by                       transfers of partnership interests. The
     Medicine (HFV–100), Food and Drug                       adding in its place ‘‘Wyeth Holdings                   amount of the basis adjustment is the
     Administration, 7500 Standish Pl.,                      Corp.’’.                                               difference between the transferee’s basis
     Rockville, MD 20855; 301–827–6967; e-                     Dated: May 19, 2003.                                 in the partnership interest and the
     mail: dnewkirk@cvm.fda.gov.                                                                                    transferee’s share of the partnership’s
                                                             Steven D. Vaughn,
     SUPPLEMENTARY INFORMATION: Fort                                                                                basis in the partnership’s assets. Once
                                                             Director, Office of New Animal Drug
     Dodge Animal Health, Division of                                                                               the amount of the basis adjustment is
                                                             Evaluation, Center for Veterinary Medicine.
     American Cyanamid Co., P.O. Box 1339,                                                                          determined, it is allocated among the
     Fort Dodge, IA 50501, has informed                      [FR Doc. 03–14303 Filed 6–6–03; 8:45 am]               partnership’s individual assets pursuant
     FDA of a change of name to Fort Dodge                   BILLING CODE 4160–01–S                                 to section 755.


VerDate Jan<31>2003   15:48 Jun 06, 2003   Jkt 200001   PO 00000   Frm 00033         21
                                                                               Fmt 4700   Sfmt 4700   E:\FR\FM\09JNR1.SGM   09JNR1      Exhibit 357
Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 157 of 421




   EXHIBIT 358
   FULL TEXT LINKS
Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 158 of 421




     Review          Vaccine. 2002 May 31;20 Suppl 3:S18-23. doi: 10.1016/s0264-410x(02)00166-4.


   Aluminum Salts in vaccines--US Perspective
   Norman W Baylor 1 , William Egan, Paul Richman

   Affiliations
   PMID: 12184360 DOI: 10.1016/s0264-410x(02)00166-4


   Erratum in
   Vaccine. 2002 Sep 10;20(27-28):3428



   Abstract
   Aluminum in the form of aluminum hydroxide, aluminum phosphate or alum has been commonly
   used as an adjuvant in many vaccines licensed by the US Food and Drug Administration. Chapter 21
   of the US Code of Federal Regulations [610.15(a)] limits the amount of aluminum in biological
   products, including vaccines, to 0.85 mg/dose. The amount of aluminum in vaccines currently
   licensed in the US ranges from 0.85-0.125 mg/dose. Clinical studies have demonstrated that
   aluminum enhances the antigenicity of some vaccines such as diphtheria and tetanus toxoids.
   Moreover, aluminum-adsorbed diphtheria and tetanus toxoids are distinctly more effective than
   plain fluid toxoids for primary immunization of children. There is little difference between plain and
   adsorbed toxoids for booster immunization. Aluminum adjuvants have a demonstrated safety
   profile of over six decades; however, these adjuvants have been associated with severe local
   reactions such as erythema, subcutaneous nodules and contact hypersensitivity.


   LinkOut - more resources
   Full Text Sources
   Elsevier Science

   Other Literature Sources
   The Lens

   Medical
   ClinicalTrials.gov
   MedlinePlus Health Information

   Miscellaneous
   Hazardous Substances Data Bank
                                                      1                                  Exhibit 358
Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 159 of 421




   EXHIBIT 359
Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 160 of 421




                                 1                            Exhibit 359
Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 161 of 421




                                 2                            Exhibit 359
Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 162 of 421




                                 3                            Exhibit 359
Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 163 of 421




                                 4                            Exhibit 359
Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 164 of 421




                                 5                            Exhibit 359
Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 165 of 421




                                 6                            Exhibit 359
Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 166 of 421




   EXHIBIT 360
                 FEDERAL
Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 167 of 421




                 REGISTER
                  VOLUME 33            -               NUMBER 6
                  Wednesday, January 10, 1968             Washington, D.C.
                                                         Pages 353-396



                                           Agencies in this issue-
                                            Agricultural Stabilization and
                                               Conservation Service
                                             Atomic Energy Commission
                                            Civil Aeronautics Board
                                             Civil Service Commission
                                             Comptroller of the Currency
                                             Consumer and Marketing Service
                                             Customs Bureau
                                            Education Office
                                            Federal Communications. Commission
                                            Federal Crop Insurance Corporation
                                            Federal Deposit Insurance Corporation
                                            Federal Home Loan Bank Board
                                            Federal Maritime Commission
                                            Federal Power Commission
                                            Federal Reserve System
                                            Foreign Direct Investments Office
                                             General Accounting Office
                                             General Services Administration
                                            Interior Department
                                            Interstate Commerce Commission
                                            Land Management Bureau
                                            Public Health Service
                                            Securities and Exchange Commission
                                             Tariff Commission
                                            Veterans Administration
                                           Detailed list of Contents appears inside.




                                 1                                          Exhibit 360
                                                         RULES AND REGULATIONS
                Case 2:20-cv-02470-WBS-JDP
      (r) Minimum potency of product ex-
                                                   Document 12 Filed 12/29/20
                                   to viral vaccines labeled for use with the
                                                                                        Page 168 of 421
                                                                              (b) [Deleted]
  pressed in terms of official standard of      jet injector, or to dried vaccines when          (c) [Deleted]
   potency or, if potency is a factor and no    the accompanying diluent contains a                   *       *       *       *       *
   U.S. standard of potency has been pre-       preservative. An adjuvant shall not be
   scribed, the words "No U.S. standard of                                                       (e) Labeling. In addition to the item
                                                affect adversely the safety or potency of     required by other applicable labeling
  potency."                                     product contain more than 0.85 milli-         provisions of this part, single-dose con-
   § 73.52 Proper name; package label;          gram of aluminum, determined by assay,        tainer labeling for vaccine which is not
         legible type.                          or more than 1.14 milligrams of alumi-        protected against photochemical deterio-
                                                num, determined by calculation on the
      (a) Position. The proper name of the                                                    ration shall include a statement cau-
                                                basis of the amoiint of aluminum com-
   product on the package label shall be                                                      tioning against exposure to sunlight.
                                                pound added.
   placed above any trade-mark- or trade                                                              *       *       *       *       *
   name identifying the product and,               (b) Extraneous protein; cell culture
                                                produced vaccines. Extraneous protein             (h) Samples and protocols. For each
   symmetrically arranged with respect to                                                      lot of vaccine, the following materials
   other printing on the label.                 known to be capable of producing aller-
                                                genic effects in human subjects shall          shall be submitted to the Director, Divi-
      (b) Prominence. The point size and                                                       sion of Biologics Standards, National
   type-face of the proper name shall be at     not be added to a final virus medium of
                                                cell culture produced vaccines intended        Institutes of Health, Bethesda, Md.
   least as prominent as the point size and                                                    20011:
   type-face used in designating the trade-     for injection. If serum is used at any
                                                stage, its calculated concentration in the       (1) A protocol which consists of a sum-
   mark and trade name. The contrast in                                                        ary of the history of the manufacture of
   color value between the proper name          final medium shall not exceed 1:1;000,-
                                                000.                                          each lot including all results of each test
   and the background shall be at least as                                                    for which test results are requested by
   great as the color value between the            (c)Antibiotics.A minimum concentra-
                                                                                              the Director, Division of Biologics Stand-
   trade-mark and trade name and the            tion of antibiotics, other than penicillin,
                                                                                              ards.
   background. Typography, layout, con-         may be added to the production substrate          (2) A total of no less than 120 ml. in
   trast, and other printing features shall     of viral vaccines.
                                                                                               10 ml. volumes, in a frozen state (-60'
   not be used in a manner that will affect       28. Amend § 73.83 by revising the first     C.), of preclarification bulk vaccine con-
   adversely the prominence of the proper       sentence to read as follows:                  taining no preservative or adjuvant, and
   name.                                                                                      no less than 10 ml. in 10 ml. volumes, in
      (c) Legible type. All items required      § 73.83 Date of manufacture.
                                                                                              a frozen state (-60' C.), of post-clari-
   to be on the container label and package       The date of manufacture shall be            fication bulk vaccine containing stabilizer
   label shall be in legible type. 'Legible     determined as follows:                        but no preservative or adjuvant, taken
  type" is type of a size and character              *       *       .          *    *
                                                                                              prior to filling into final containers.
   which can be read with ease when held                                                          (3) A total of no less than 200 recom-
   in a good light and with normal vision.        29. Amend § 73.84 to read as follows:
                                                                                              mended doses of the vaccine in final
     23. Amend § 73.53 to read as follows:      § 73.84 Periods of cold storage.              labeled containers distributed equally be-
  § 73.53 Divided manufacturing respon-           Except as otherwise provided in the         tween the number of fillings made from
                                                regulations of this part, products may        each bulk lot, except that the representa-
         sibility to be shown.                                                                tion of a single filling shall be no less
                                                be held in cold storage by the manu-
     If two or more establishments partic-      facturer as follows:                          than 30 final containers.
 'ipate in the manufacture of a product,
  the name, address, and license number           At a temperature not above 5°C.-1 year.        36. Amend the first sentence of
                                                  At a temperature not above 0° C-2 years.    § 73.151(c) to read as follows:
-of each must appear on the package
  label, and on the label of the container if      30. Amend § 73.85 to read as follows:      § 73.151 Manufacture of Measles Virus
  capable of bearing a full label.                                                                   Vaccine, Inactivated.
                                                § 73.85    Dating period.
  § 73.73 [Amended]
                                                   The dating period for a combination of     (c) Virus propagatedin monkey kidney
     24. Amend § 73.73(d) (1) by deleting       two or more products shall be no longer tissue cultures. Only Macaca or Cercopi-
  the word "container".                         than the dating period of the component thecus monkeys, or a species found by the
     25. Amend § 73.73 (d) (2) by changing      product with the shortest dating period. Director, Division of Biologics Standards,
  "container" to "vessel" after the word        The dating period for a product shall be- to be equally suitable, which have met
  "bulk" at the end of the first sentence.      gin on the date of manufacture, except -all the quarantine requirements, shall be
     26. Amend § 73.73(e) (2) (i) by chang-     that the dating period may begin on the used as the source of kidney tissue
  ing "container" to "test vessel" in the                                                                                         for
                                                date of issue from the manufacturer's the manufacture of Measles Virus Vac-
  title and by changing "container" to          cold storage, provided the product was cine, Inactivated.
  "vessel" in the text.                         maintained as prescribed in § 73.84. If         *       *       *       *       *
     27. Amend § 73.78 to read as follows:      held in the manufacturer's cold storage
                                                beyond the period prescribed, the dating    37.   Section 73.154(a) is deleted.
  § 73.78 Constituent materials.                period shall be reduced by a correspond-    38. Amend § 73.154(b).
     (a) Ingredients, preservative, dilu-       ing period.                                 39. Section 73.154(d) is deleted.
  ents, adiuvants.All ingredients used in a                                                 40. Section 73.154(e) is deleted.
                                                   31. Amend § 73.144(a).                    41. Amend § 73.154(f) (4).
  licensed product, and any diluent pro-           32. Paragraph (b) of § 73.144 is de-
  vided as an aid in the administration of                                                  The affected portions of § 73.154 read
                                                leted.                                    as follows:
  the product, shall meet generally ac-'           33. Paragraph c) of § 73.144 is de-
  cepted standards of purity and quality.       leted.                                    § 73.154 General requirements.
  Any preservative used shall be sufficiently      34. Amend § 73.144(e).                    (a) [Deleted]
  nontoxic so that the amount present in
                                                   35. Amcnd § 73.144(h).                    (b) Extraneous protein. The final vac-
  the recommended dose of the product              The affected portions of § 73.144 read cine shall have a protein
  will not be toxic to the recipient, and in                                                                           nitrogen con-
                                                as follows:                               tent of less than 0.02 milligram per in-
  the combination used shall not denature
  the specific substances in the product        § 73.144 General requirements.            dividual human dose.
  below the minimum acceptable potency             (a) Final container tests. In addition         *       *       *       *       *
  within the dating period when stored at                                                        (d)
  the recommended temperature. Products         to the tests required pursuant to § 73.75,       Ce) [Deleted]
                                                                                                     [Deleted]
  in multiple dose containers shall contain     an immunological and virological Identity        (f) * * *
  a preservative, except that a preservative    test shall be performed on the final con-        (4) A protocol which consists of a
 need not be added to Yellow Fever Vac-         tainer if it was not performed on each        summary of the history of the manufac-
  cine, Poliovirus Vaccine, Live, Oral, or      pool or the bulk vaccine prior to filling.    ture of each lot including all results of


                                  FEDERAL REGISTER, VOL. 33, NO. 6-WEDNESDAY, JANUARY 10, 1968
      No. 6-3




                                                                            2                                             Exhibit 360
Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 169 of 421




   EXHIBIT 361
              Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20           Page
                                                           Vaccine, Vol. 15, No.         170
                                                                                 12113. pp.      of 421
                                                                                            1314-1318,   1997
                                                             @ 1997 Elsevier Science Ltd. All rights reserved
                                                                                                                                        Printed in Great Britain
                                                                     PII: SO264-410X(97)00041-8                                       0264-410X/97 $17+0.00
ELSEVIER




In viva absorption of aluminium-
containing vaccine adjuvants using
26
   Al

Richard E. Flarend”, Stanley L. Hem-l-II, Joe L. White$, David Elmore”,
Mark A. Suckow§, Anita C. RudyY and Euphemie A. Dandashlit
Aluminium hydroxide (AH) and aluminium phosphate (AP) udjuvants, labelled with
‘6Al, were injected intramuscularly (i.m.) in New Zealand White rabbits. Blood and
urine samples were collected for 28 days and analysed for -“Al using accelerutor mass
s ectrometly to determine the absorption and elimination of AH and AP adjuvants.
 ?F
_Al was present in the first blood sample (I h) ,for both adjutants. The area under the
blood level curve for 28 days indicates that three times more nluminium was absorbed
porn AP adjuvant than AH adjuvant. The distribution profile of aluminium to tissues
was the same for both adjuvants (kidney > spleen > liver > heart > lymph node >
brain). This study has demonstrated that in vivo mechanisms are available to eliminnte
aluminium-containing ndjuvants after i.m. administration. In addition, the pharmaco-
kinetic profiles of AH and AP adjuvants are different. 0 1997 Elsevier Science Ltd.

Keywords:    adjuvant   absorption.   antigen   desorption.   “‘Al




Vaccines usually contain an antigen and an adjuvant,                                 both AH and AP adjuvants,                 although      AP     adjuvant
which potentiates      the immune response to the antigen.                           dissolved more rapidly.
The      adjuvant       effect        of     aluminium-containing                        Vaccines containing         AH or AP adjuvants arc usually
compounds     was first observed in 1926’. Since that time                           administered        intramuscularly.         The FDA limits the
aluminium       hydroxide           adjuvant        and       aluminium              quantity of the adjuvant             to no > 0.85 mg aluminium
phosphate     adjuvant      have been widely used in both                            per dose. The disposition                 of aluminium-containing
human      and animal         vaccines.      These       are the only                adjuvants     after intramuscular           (i.m.) administration      is
adjuvants that are currently approved for use in human                               not understood.        This is largely because the low dose of
vaccines by the United States Food and Drug Admini-                                  aluminium        does not cause detectable             changes in the
stration (FDA).                                                                      concentration       of aluminium        normally present in blood,
    A recent study’ has shown that aluminium                    hydroxide            urine or tissues. Measurement                 of -“Al by accelerator
(AH) adjuvant      is crystalline        aluminium        oxyhydroxide,              mass spectrometry          (AMS)‘.” offers the first opportunity
AIOOH. It has a fibrous morphology and dissolves very                                to     directly       determine          if    aluminium-containing
slowly    in simulated          interstitial     fluid’.     Aluminium               adjuvants     are removed from the site of injection                  by
phosphate     (AP) adjuvant            is amorphous           aluminium              dissolution     in interstitial    fluid. In addition, AMS allows
hydroxyphosphate.         It has a platy morphology                    and           the absorption,       distribution      and elimination     profiles of
dissolves more rapidly in simulated                   interstitial    fluid          aluminium-containing             adjuvants      to be studied       and
than AH adjuvant.            Interstitial     fluid contains         three           optimized.
organic acids which have an cc-hydroxy carboxylic acid
group (citric, lactic and malic acids), and are therefore
capable of chelating          aluminium3-‘.        A recent in vitro                 MATERIALS             AND      METHODS
study’ showed that citrate anion was able to dissolve
                                                                                     Adjuvants
*Department of Physics, Purdue University, West Lafayette,
IN 47907, USA. tDepartment         of Industrial and Physical                           ‘“Al-containi;F    AH adjuvant was prepared by adding
Pharmacy, Purdue University, West Lafayette, IN 47907,                               0.596 g, of an      AlC13 solution   in 0.1 N HCI (170 Bq
USA. *Department       of Agronomy, Purdue University, West                          ‘“Al g     or 0.24 pg ‘“Al g ‘) to 45 ml of 0.2 M AlCl+
Lafayette, IN 47907, USA. §Laboratory         Animal Program,                        Forty-five milliliters of a 0.6 N NaOH and 4 M NaCl
Purdue     University,   West Lafayette,    IN 47907,      USA.                      solution was added dropwise over 30 min to the AlCl,/
llDivision   of Clinical     Pharmacology,      Department   of                      “‘AICI, solution with vigorous agitation. The precipitate
Medicine, School of Medicine, Indiana University, Indian-
                                                                                     was repeatedly     washed with 50 ml portions of double
apolis, IN 46202, USA. I/Author to whom all correspond-
ence should be addressed.         (Received 2 August 1996;                           distilled water (ddH:O)      after centrifugation  until the
revised version received 8 January         1997; accepted     9                      supernatant     was free of chloride as determined    by the
January 1997)                                                                        absence     of a precipitate     when 0.1 M AgN03        was


1314        Vaccine     1997 Volume 15 Number 12/l 3
                                                                                 1                                                        Exhibit 361
              Case 2:20-cv-02470-WBS-JDP      Document
                                   In vivo absorption       12 Filedvaccine
                                                      of Al-containing 12/29/20    Page
                                                                            adjuvants: R.E.171  of 421
                                                                                            Flared  et al.

added. The washed precipitate                      was resuspended          in       aluminium    citrate followed by 0.1 ml of sterile 0.9%
50 ml of ddH?O, filled into a sealed container                           and         NaCl to wash the syringe) of ‘“Al-labelled          aluminium
placed in an 8O’C oven for 24 h. After heating, the                                  citrate, and one rabbit received an equivalent        i.m. dose
volume      was adjusted           to 57.1 ml with ddH?O. The                        of AP adjuvant containing       no ‘“Al as a cross-contami-
adjuvant        suspension       was autoclaved             at 121°C for             nation monitor. All rabbits received a total of 0.85 mg
20 min. A dose of 0.20 ml contains                       0.85 mg Al. The             aluminium.
preceding        procedure      without the ‘“AIC13 was followed                         The rabbits were killed 28 days after the injections
to product          an AH adjuvant             for testing. The tests                by sodium      pentobarbital    overdose.   This study was
showed        that the AH adjuvant                    prepared       by this         approved by the Purdue University          Animal Care and
procedure        exhibited the X-ray diffraction               pattern and           USC Committee        and performed    in accordance     with all
infrared spectrum which are typical of AH adjuvant’.                                 federal regulations.
    “‘Al-containing          AP adjuvant             was prepared          by
dissolving 3.7 g of alum [KAI(S0&12                       H20] in enough
                                                                                     Sample collection
ddH,O to make 68 ml and adding 0.519 g of the ‘“AlCl,
solution       in 0.1 N HCl (170 Bq ‘“Al g-’ or 0.24 /lg                                One milliliter of whole blood was collected at 0, 1, 2,
“‘Al g ‘). A phosphate            solution was prepared (0.3403 g                    4, 6, 10. and 12 h and at 1, 2, 4, 6, 8, 12, 16 and 21 days.
NaHJPO,*H,O,           0.3501 g NazHPOI and 5.5796 g NaCl)                           Three milliliters     of blood were collected         at 28 days.
in enough ddH:O to make 800 ml. The alum solution                                    The samples were collected in 3 ml vials with premea-
was slowly added               to the phosphate              solution    and         sured ethylenediaminetetra-acetic        acid and refrigerated
agitated until the solution was clear. The solution was                              immediately.
titrated with 1N NaOH with agitation until the pH was                                    Urine was collected for 24 h before dosing and for
                                                                                     the following intervals: O-5. 5-9 and 9-24 h, l-2, 2-4,
7.1-7.2      to precipitate         aluminium         hydroxyphosphate.
                                                                                     4-6, 6-8, 11-12, 15-16. 20-21 and 27-28 days. Urine
The suspension            was agitated          for 2 h and the pH
                                                                                     was collected in screened pans placed under the cages.
readjusted        to 7.1-7.2 with 1 N NaOH. The precipitate
                                                                                     The pans were tilled with 2 I of water at the beginning
was washed three times with 0.9% NaCl by centrifuga-
tion. After the third wash, the sediment was dispersed                               of each collection period. At the end of the collecting
                                                                                     period, the pans were agitated and 40 ml aliquots were
in enough 0.9% NaCl to make 50 ml. The adjuvant
suspension        was autoclaved at 121°C for 20 min. A dose                         placed in 50 ml polypropylene           centrifuge     tubes and
of 0.20 ml contains                 0.85 mg Al. The               preceding          immediately     refrigerated.   The total volume of liquid in
                                                                                     the pans when the aliquot was collected was recorded.
procedure without the ‘“AlCl, was followed to produce
                                                                                         Tissue samples were collected after the rabbits were
an AP adjuvant for testing. The tests showed that the
                                                                                     killed on day 28. Whole brain, heart, left kidney, liver,
AP       adjuvant        prepared        by this          procedure      was
                                                                                     mesenteric      lymph      node   and spleen       tissues   were
amorphous           by X-ray diffraction               and the infrared
                                                                                     collected and frozen in comercial plastic freezer bags.
spectrum was typical of AP adjuvant’.
                                                                                     Bone (femur) samples were also collected, but these
     “‘Al-containing        aluminium        citrate was prepared          by
                                                                                     samples were lost during chemical             preparation.    The
dissolving       0.7606 g AIC13.6 Hz0 in enough ddH,O to
                                                                                     brain sample for one of the AP-dosed rabbits was also
 make 10 ml. Twenty-one                  microliters       of the “‘AICI1
                                                                                     lost during chemical preparation.
 solution      in 0.1 N HCl ( 170 Bq ‘“Al g ’ or 0.24 /lg
‘“Al g -‘) was added with mixing. A citric acid solution
was prepared          by dissolving 0.6620 g of citric acid in                       Sample preparation
 enough ddHIO to make 10 ml. The citric acid solution                                    Blood and urine samples were prepared             for AMS
was added to the AICl$“AlCl,                  solution and mixed. The                analysis by the addition of l-100 mg - Al carrier from
 pH was adjusted to 7.4 with 0.1 N NaOH.                                             AliCl (ICP 10000 p.p.m. “AI standard).            The samples
     The specific activity of the ‘“Al-labelled                    adjuvants         were then repeatedly      digested in nitric acid (70%) at
 was      15.9 Bq ml ’ for               the      AH        adjuvant      and        80°C in a porcelain crucible and allowed to evaporate
  15.5 Bq ml ’ for the AP adjuvant. The specific activity                            to dryness. After two digestions           in nitric acid, the
 of the ‘“Al-labelled            aluminium         citrate    solution    was        samples were ashed at 800°C to yield A120i powder.
 1.07 Bq ml-~‘. Thus, the doses contained                    3.2 Bq for the          This AlzOJ powder was then mixed with silver powder
 AH adjuvant (i.m.), 3.1 Bq for the AP adjuvant (i.m.)                               in a 1:3 ratio by mass and analysed by AMS.
 and 0.32 Bq for the aluminium                   citrate solution (intra-                Tissues were prepared      by first dissolving the tissue
 venous; i.v.). Calibration          errors were 3-5%.                               in 20-200 ml (depending        on tissue size) of nitric acid
                                                                                     (70%) in polyethylene     bottles. Aliquots of the dissolved
                                                                                     tissue were then prepared         as described    above except
Rabbits
                                                                                     that hydrogen     peroxide    (30%) was used as well as
   Six female New Zealand White rabbits were used to                                 nitric acid in the wet digestion.
determine      the in L?\JO absorption      of the ‘“Al-labelled
adjuvants.     They were conditioned         for 21 days before
the study and their weights were 2.5-2.8 kg at the                                   Data analysis
beginning     of the study and 3.2-3.7 kg at the end of the                              Since AMS measures      relative amounts     of lhAl and
study.                                                                               “Al in samples.      the actual recovery      percentage     of
   Two rabbits received           an i.m. injection    (0.2 ml of                    aluminium     during   sample     preparation   is irrelevant
‘“Al-labelled     adjuvant followed by 0.1 ml of sterile 0.9%                        provided that the carrier “Al is homogenized         with the
NaCl     to wash        the syringe)      of ‘“Al-labelled     AH                    -“AI native to the sample. In order to test the repro-
adjuvant, two rabbits received a similar i.m. injection of                           ducibility of the carrier addition, sample digestion, and
‘“Al-labelled      AP adjuvant,       one rabbit    received    an                   AMS analyses, ten samples were separately prepared in
equivalent       iv.    injection    (0.3 ml of ‘“Al-labellcd                        triplicate. The results for each of these samples agreed


                                                                                             Vaccine   1997 Volume      15 Number      12/13     1315
                                                                                 2                                                  Exhibit 361
           Case
In vivo absorption     2:20-cv-02470-WBS-JDP
                        of Al-containing vaccine adjuvants:Document
                                                            FE Flarend12
                                                                       et alFiled 12/29/20 Page 172 of 421

within 10% (standard error of the mean) or within the                           administration.      The aluminium           concentration     produced
AMS precision.                                                                  by AH adjuvant at 1 h was similar to the concentra-
    Cross-contamination          of ‘“Al between         the animals            tions found from 2 to 28 days.
was monitored         by the measurement          of samples from                   The mean          area under         the blood        concentration
the rabbit receiving no ‘“Al dose. Data was rejected if                         versus time curve (AUC) from days 0 to 28, deter-
the ‘“Al concentration          in a given sample was not at                    mined using the trapezoid rule, was 1.6 x IO ’ mg h g ’
least five times higher than the equivalent             sample from             for the i.v. dose of ‘“Al-labellcd                 aluminium       citrate
the     cross-contamination         monitor.      Also,       the    “‘Al       (n = I): X.1 x 10 a mg h g ’ for the “‘Al-labelled                      AP
concentration       in blood, urine and tissue samples from                     adjuvant       (n = 2); and         2.7 x 10 ’ mg h g ’ for the
the cross-contamination          monitor rabbit was subtracted                  “‘Al-labelled     AH adjuvant (17= 2). Thus. three times as
from the ‘“Al concentration            in equivalent       samples of           much aluminium           was absorbed from the AP adjuvant
the other rabbits.                                                              as from the AH adjuvant                  within 28 days. However,
    Cross-contamination         of ‘“Al between samples during                  during the first 48 h (Figure I insert), the AUC of the
chemical preparation          was monitored     with the prepara-               AH adjuvant          was 1.4 times the AUC of the AP
tion of chemistry blanks. In no case did these blanks                           adjuvant. These data also indicate that 17% of the AH
indicate more than a 1% cross-contamination                       during        adjuvant and 51%. of the AP adjuvant were absorbed
chemical      preparation.     Chemistry     blanks are samples                 within 28 days based on the AUC of the i.v. dose of
that are prepared           alongside     experimental         samples.         “‘Al-labelled     aluminium        citrate. The blood concentra-
These blanks undergo the same preparation                    procedure          tion of aluminium         for each of the rabbits receiving an
in order to monitor any possible cross-contaminatin                    of       adjuvant had not reached a terminal elimination                     phase
‘“Al between samples during the chemical preparation                            by day 28.
of experimental       samples.                                                      Cumulative       urinary excretion of aluminium               (Figure
    All AMS analyses were conducted                 at the Purdue               2) indicates      that the body is able to eliminate                    the
Rare Isotope Measurement              Laboratory,     PRIME Lab”.               aluminium       absorbed from the adjuvants. The cumula-
Although       all samples were analysed for ‘hAl content,                      tive amount        of aluminium           eliminated      in the urine
data is reported in terms of aluminium             arising from the             during the 28 days of the study was 6% of the AH
‘“Al-labelled       adjuvants     or ‘hAl-labclled          aluminium           adjuvant      dose and 22% of the AP adjuvant                        dose.
citrate. The result for the 4 h blood sample for rabbit 1                       Aluminium         from      both      adjuvants       was still being
was rejected and not included in any analysis due to an                         excreted at a steady rate at day 28.
error in the recording of data for that sample.                                     The pharmacokinetic            parameters        determined      from
                                                                                the blood and urine data are presented in Tut& 1.
                                                                                    Distribution      of aluminium          in tissues 28 days after
RESULTS                                                                         administration       of AH and AP adjuvants                 is shown in
Figure    1 shows the time profile for the aluminium                            Figure 3. For           each     tissue.      the concentration          of
blood concentration       of the four rabbits receiving the                     aluminium       was greater in the rabbits which received
‘“Al-labelled  adjuvants.     The blood level curve of both                     AP adjuvant. The average aluminium                   tissue concentra-
adjuvants exhibit an absorption          phase and an elimina-                  tion was 2.9 times greater for AP adjuvant than for AH
tion phase, as is typical of i.m. administration.           It is               adjuvant.
noteworthy that ‘“Al was found in the blood at the first
sampling point (1 h) for both adjuvants. Thus dissolu-
tion of the adjuvants       in interstitial   fluid begins upon                 DISCUSSION
                                                                                It is noteworthy that the aluminium     concentration
                                                                                produced  by AH adjuvant at the first sampling point



                                                                                        3.OE-1


                                                                                        2.5E-1

                                                                                        2.OE-1


                                                                                        1.5E-1

                                                                                        1 .OE-1

                                                                                        5.OE-2

                                                                                        O.OE+O
                                                                                                  0          200             400          600        800
              0           200             400          600         800
                                                                                                                   elapsed    time (hr)
                                elapsed    time (hr)
                                                                                Figure 2 Cumulative urinary excretion of aluminium after i.m.
Figure 1 Blood concentration profile after i.m. administration of               administration of ‘“Al-labelled aluminium hydroxide adjuvant: .,
ZGAl-labelled aluminium hydroxide adjuvant: n , rabbit 1; l , rabbit            rabbit 1; l , rabbit 2; 4, mean; or aluminium phosphate adjuvant:
2; A, mean; or aluminium phosphate adjuvant: J, rabbit 3; ,                     D, rabbit 3; -, rabbit 4; ,L, mean. Error bars of ~5% are not
rabbit 4; A, mean                                                               shown



1316      Vaccine     1997 Volume         15 Number      12/13

                                                                            3                                                         Exhibit 361
             Case 2:20-cv-02470-WBS-JDP      Document
                                   In vivo absorption       12 Filedvaccine
                                                      of Al-containing 12/29/20   Page
                                                                            adjuvants: R.E.173  of 421
                                                                                            Flarend et al.

(1 h) was similar to the 2-28 day concentrations.                    This          indicating a relatively constant absorption                  rate for each
indicates     that    dissolution        of aluminium-containing                   adjuvant     even 28 days after i.m. administration.                     No
adjuvants    in interstitial      fluid begins quickly after i.m.                  terminal phase had been reached for the blood concen-
administration.       It is surprising          that the aluminium                 tration of aluminium           so it is difficult to determine           the
concentrations       were greater during the first 24 h for                        mean residence           time of each adjuvant,                It is clear,
crystalline    AH adjuvant          than for the amorphous            AP           however, that AP adjuvant will be eliminated                         before
adjuvant. This suggests that the initial rate of dissolu-                          AH adjuvant because the long term absorption                         rate of
tion from the edges of the fibrous                       AH adjuvant               the AP adjuvant is greater.
particles is greater than from the platy AP adjuvant                                   The measured          increase in the plasma concentration
particles.                                                                         of aluminium         from the i.v. dose was ca 600 ng ml ‘,
    The rapid appearance              of aluminium        in the blood             which is considerably               more than the increase                 of
may have implications                for theories       regarding     the          2 ng ml ’ from the i.m. dose. Since it has been shown
mechanism       of adjuvant action of aluminium-containing                         that the pharmacokinetics             of aluminium         depend on the
adjuvants.     The most widely accepted                  theory is the             concentration       in the blood”, the pharmacokinetics                    of
repository     effect”‘, whereby          the antigen      adsorbed     by         the i.v. bolus dose were probably somewhat different
the aluminium-containing               adjuvant     is slowly released             from those of the i.m. dose. Thus the AUC from the
after i.m. administration.              The rapid appearance            of         i.v. dose may not provide                    a completely          accurate
aluminium       as seen in the insert of Figure I challenges                       baseline for determining            the fraction of the aluminium
the repository        mechanism           as it is likely that the                 absorbed from the i.m. administration                    of the AH and
adsorbed antigen would be quickly desorbed as a result                             AP adjuvants.           However.        this does not affect the
of the fast initial dissolution         of the substrate.                          relative comparison          of the AH and AP adjuvants.
    After 2 days, the absorption              rate for AP adjuvant                     The two rabbits              which      received       AH adjuvant
was considerably        more than the AH adjuvant                   which          exhibited very similar pharmacokinetic                    characteristics.
confirms the difference           in irz vitro dissolution       rates in          The blood level data for the two rabbits receiving AP
simulated interstitial       fluid3. The blood concentration            of         adjuvant were also very similar. However, the cumula-
aluminium        was fairly steady            from days 2 to 28                    tive urinary excretion of aluminium                 differed by a factor
                                                                                   of three between the two rabbits which received AP
                                                                                   adjuvant. This difference             is probably due to intersub-
Table 1 Pharmacokinetic         parameters    after i.m. injection   of            ject variability       in the elimination           of aluminium”.         In
“Al-containing aluminium       hydroxide   and aluminium    phosphate
                                                                                   spite of this intersubject               variation,      the cumulative
adjuvants
                                                                                   urinary excretion          of aluminium         after 28 days in each
                                                             Cumulative            rabbit receiving          AP adjuvant         was greater         than the
                          AUC for                            aluminium in          cumulative       urinary       excretion      of aluminium           in the
                          O-28 days       % Absorbed         urine after
                                                             28 days (%)
                                                                                    rabbits receiving AH adjuvant.
Adjuvant                  (mg h g-‘)      in 28 days
                                                                                        The normal          pla:ma      aluminium         concentration       in
Aluminium   hydroxide                                                               rabbits is 30 ng ml            . The maximum            increase in the
Rabbit 1                  2.0 x 1om4      13                  5.0
Rabbit 2                  3.5x10-”        22                  6.2                   plasma     aluminium         concentration         from the 0.85 mg
Average                   2.7~10~~        17                  5.6                   aluminium     doses of either adjuvant was ca 2 ng ml
                                                                                   This small increase would have been masked by the
Aluminium   phosphate                                                               aluminium     background          if ‘“Al-labelled       adjuvants were
Rabbit 3                  2.7 x 10m4      47                 10
                          8.7 x 10m4      55                 33
                                                                                    not used. If the same dose of these adjuvants                           was
Rabbit 4
Average                   8.1 x 10m4      51                 22                     administered      i.m. to adult humans, an increase in the
                                                                                    plasma    aluminium          concentration         of CN 0.04 ng ml-’



                                1 E-4
                                                     do

                                             A
                                                 .
                                         n


                                                                               mAO

                                                                       MA*


                                                                                             .     do
                                                                                                                     q@
                                                                                         A
                                                                                                                 3
                                                                                                                A
                                                                                                                                     DA
                                                                                                            I
                                                                                                                               .*
                                                                                                                           f



                                1 E-8
                                         Kidney           Spleen       Liver          Heart                L.N.           Brain

Figure 3 Aluminium tissue concentration 28 days after administration of 26Al-labelled aluminium hydroxide adjuvant: ., rabbit 1; l , rabbit
2; A. mean; or aluminium phosphate adjuvant: cj, rabbit 3; ‘_, rabbit 4; a, mean. L.N., lymph node. Error bars of ~5% are not shown



                                                                                                 Vaccine        1997 Volume         15 Number    12/13   1317
                                                                               4                                                                Exhibit 361
          Case
In vivo absorption         ofAl-containing vaccine adjuvanrs:Document
                          2:20-cv-02470-WBS-JDP               RI. Flarend12
                                                                          et al.Filed 12/29/20 Page 174 of 421

could he expected based on the larger blood volume of                                     may prove useful in studying the in L~\YI absorption,
 humans and assuming the same rate of dissolution                               in        distribution,  metabolism  and elimination protilcs of
interstitial     fluid. This represents             a 0.8% increase             in        other aluminium-containing   compounds.
plasma aluminium              concentration         based on a normal
value of 5 ng ml I’. This small change explains the
safety of aluminium-containing                  adjuvants        and empha-               ACKNOWLEDGEMENTS
sizes the utility           of AMS for studying                    aluminium
                                                                                          This research was supported   in part by the Showalter
concentration        in live.
                                                                                          Trust.  PRIME      Lab is supported   by the National
    The relative tissue distribution                  was the same for
                                                                                          Science Foundation.
both         adjuvants          (kidney > spleen > liver > heart >
lymph        node > brain).         This      distribution         pattern       is
typical of results obtained when ‘“Al was given by other
                                                                                          REFERENCES
routes of administration15.              Since the concentration               of
aluminium         was 2.9 times greater on average in each                                 1   Glenny, A.T., Pope, C.G.. Waddington, H. and Wallace, U. J.
                                                                                               The antigenic value of toxoid precipitated by potassium alum.
tissue (F&WY 3) for the rabbits which received AP
                                                                                               J. fathol. Bacterial. 1926, 29, 31-40.
adjuvant, the tissue data is consistent with the ratio of                                  2   Shirodkar, S.. Hutchinson, R.L., Perry, D.L., White, J.L. and
3.0 which was observed for the AUC of AP adjuvant                                              Hem, S.L. Aluminum            compounds     used as adjuvants     in
compared         to AH adjuvant.             Thus, the relative              ‘“Al              vaccines. Pharm. Res. 1990. 7, 1282-1288.
tissue concentrations             can be inferred            from the ‘“Al                 3   Seeber, S.J., White, J.L. and Hem, S.L. J. Solubilization of
                                                                                               alummum-containing        adjuvants by constituents of interstitial
blood concentrations.
                                                                                               fluid. Parenter. Sci. Technol. 1991, 45, 156-l 59.
    Since the adjuvants are being dissolved by interstitial                                4   Frisell. W. Human Biochemistry. McMillan, New York, 1982, p.
fluid which flows directly into the lymphatic                           system,                552.
one may expect the aluminium                       concentration          to be            5   Bell, G.H.. Emslie-Smith. D. and Patterson, C.K. Textbook of
                                                                                               Physiology and Biochemistry, 9th edn. Churchill Livingston,
quite high in the lymph tissue that was collected.
                                                                                               Edinburgh, 1976, p. 416.
However, the i.m. doses were given in the hind quarter                                     6   Selkurt, E.E. Physiology, 4th edn. Little, Brown, Boston, 1976,
where the ncarcst lymph node is difficult to isolate. For                                      p. 537.
this reason, the mesenteric              lymph node. located in the                        7   Flarend, R.E. and Elmore, D. Aluminium in Infant’s Health and
abdominal        cavity, was removed. Thus the aluminium                                       Nutrition. eds P. Zatta, and A.C. Alfrey. World Scientific,
                                                                                               London, in press.
from the dissolved adjuvants does not flow directly to                                     8   Elmore, D. and Phillips, F.M. Accelerator mass spectrometry
the lymph tissue that was collected and measured.                                              for measurement of long-lived radioisotopes.          Science 1987,
    Dissolution,       absorption,      distribution       and elimination                     236,543-550.
of aluminium-containing               adjuvants        after i.m. admini-                  9   Elmore, D., Dep, L. and Flack, Ft. et al. The Purdue rare
stration                                                                                       isotope measurement           laboratory.  Nucl. Instrum. Methods
               has been          demonstrated           by the use of
                                                                                               Phys. Res. 1994, 8 9 2 , 65568.
“‘Al-1abclled        adjuvants.      The two adjuvants                  studied           IO   World Health Organization. Immunological          Adjuvants. World
exhibited       significantly      different       dissolution        rates in                 Health Organization Technical Report Series No. 595, World
interstitial fluid which were rcflccted in different blood.                                    Health Organization, Geneva, 1976, pp. 6-8.
urinary excretion          and tissue profiles. Human                   studies           11   Wilhelm, M., Zhang, X.-J., Hafner, D. and Ohnesorge, F.K.
                                                                                               Single-dose     toxicokinetics     of aluminum   in the rat. Arch.
using “‘Al-labelled          adjuvants      can be performed               since               Toxicol. 1992, 66, 700-705.
the radiation exposure to “‘Al is negligible. There was                                   12   Talbot. R.J.. Newton, D., Priest, N.D.. Austin, J.G. and Day,
 I.6 Bq “‘Al used in each rabbit. In humans, CII 74 Bq                                         J.P. Intersubject variability in the metabolism of aluminum
“‘Al would need to bc used resulting                        in a maximum                       following intravenous injection as citrate. Hum. Exp. Toxicol.
                                                                                               1995, 14, 595-599.
whole body exposure to radiation                     of CI~ 15 !tSv year ’
                                                                                          13   Ahn, H.-W., Fulton, B., Moxon, D. and Jeffrey, E.H. Interactive
compared         to the natural           background            exposure       of              effects of fluoride and aluminum: uptake and accumulation in
3000 I&V year “.                                                                               bones of rabbits administered both agents in their drinking
    The application         of AMS to the in \il>o performance                                 water. J. Toxicol. Environ. Health 1995, 44, 337-350.
of vaccines should lead to a fuller understanding                         of the          14   Alfrey, A.C. Aluminium and Health: A Critical Review, ed. H.J.
                                                                                               Gitelman. Dekker, New York, 1989, pp. 101-124
mechanism         of adjuvant action of aluminium-containing                              15   Meirav. 0.. Sutton, R.A. and Fink, D. Accelerator             mass
adjuvants. The ability to label an aluminium-containing                                        spectrometry: application to study of aluminum kinetics in the
compound         with ‘“Al, as demonstrated                   in this study.                   rat. Am. J. Physiol. 1991, 260, F466-F469.




1318       Vaccine 1997 Volume 15 Number                        12/l 3
                                                                                      5                                                       Exhibit 361
Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 175 of 421




   EXHIBIT 362
 Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 176 of 421




                                                           Vaccine 23 (2005) 1359–1367




       Aluminium assay and evaluation of the local reaction at several time
        points after intramuscular administration of aluminium containing
                        vaccines in the Cynomolgus monkey
             François Verdiera,∗ , Roger Burnettb , Claire Michelet-Habchic , Philippe Morettoc ,
                               Françoise Fievet-Groynea , Elisabeth Sauzeata
                                      aAventis Pasteur SA, 1541, avenue Marcel Mérieux, 69280 Marcy l’Etoile, France
                                                    b MDS, 69210 Saint Germain sur L’Arbresle, France
                                      c Centre d’Etudes Nucléaires de Bordeaux-Gradignan, 33170 Gradignan, France


                            Received 10 February 2004; received in revised form 9 September 2004; accepted 14 September 2004
                                                            Available online 30 October 2004




Abstract

   Aluminium hydroxide and aluminium phosphate have been widely used as vaccine adjuvants with a good safety record for several decades.
The recent observation in human deltoid muscle of macrophage aggregates containing aluminium hydroxide spicules and termed Macrophagic
Myofasciitis (MMF) has encouraged research on aluminium salts. This study was conducted in order to further investigate the clearance of
aluminium at the vaccine injection site and the features of induced histopathological lesions. Two groups of 12 monkeys were immunised in
the quadriceps muscle with Diphtheria–Tetanus vaccines, which were adjuvanted with either aluminium hydroxide or aluminium phosphate.
Three, six or twelve months after vaccination, four monkeys from each group were sacrificed and histopathological examination and aluminium
assays were performed on quadriceps muscle sections.
   Histopathological lesions, similar to the MMF described in humans, were observed and were still present 3 months after aluminium
phosphate and 12 months after aluminium hydroxide adjuvanted vaccine administration. An increase in aluminium concentration, more
marked in the area of the lesions, was also observed at the 3- and 6-month time points. These findings were localised at the injection site and
no similar changes were observed in the distal or proximal muscle fragments.
   We conclude from this study that aluminium adjuvanted vaccines administered by the intramuscular route trigger histopathological changes
restricted to the area around the injection site which persist for several months but are not associated with abnormal clinical signs.
© 2004 Elsevier Ltd. All rights reserved.

Keywords: Aluminium; Macrophagic myofasciitis; Animal study




1. Introduction                                                                    minium is a lipid-based adjuvant, MF 59, the adjuvant used
                                                                                   in a European flu vaccine.
   Aluminium salts have been used as vaccine adjuvants                                 There are several potential mechanisms for the mode of
since the initial proof of concept in an animal model by                           action of aluminium adjuvant [3] which are still being in-
Glenny et al. [1] in 1926. This type of metal salt remains                         vestigated [4,5]. These mechanisms are as follows: (a) de-
the only class of adjuvant accepted in a wide range of vac-                        pot formation allowing a slow release of the antigen, (b)
cines such as Tetanus, Diphtheria, Pertussis, Hepatitis A and                      arrangement of the aluminium adjuvanted vaccine in a par-
Hepatitis B [2]. The unique exception to this broad use of alu-                    ticulate form which is better processed by antigen present-
                                                                                   ing cells, and (c) stimulation of the immune system via an
  ∗   Corresponding author. Tel.: +33 4 37 37 31 81; fax: +33 4 37 37 31 51.       inflammatory reaction with the release of immune media-
      E-mail address: francois.verdier@aventis.com (F. Verdier).                   tors.

0264-410X/$ – see front matter © 2004 Elsevier Ltd. All rights reserved.
doi:10.1016/j.vaccine.2004.09.012



                                                                               1                                               Exhibit 362
Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 177 of 421
1360                                          F. Verdier et al. / Vaccine 23 (2005) 1359–1367

    Due to the extensive use of this adjuvant, there is a large          however, these studies lacked the sensitivity of detection pos-
amount of data indicating its good safety profile. Some case             sible with modern apparatus. Fortunately, Stanley Hem and
studies reporting local reactions after administration of vac-           his collaborators [19,20] recently addressed this issue and ap-
cines using aluminium as the adjuvant either by the subcu-               plied a radioactive method using 26 Al and accelerator mass
taneous or intramuscular routes have been published [6–10].              spectrometry to compare the deposition following intramus-
However, as aluminium has never been administered sepa-                  cular administration of aluminium oxyhydroxide (AlOOH)
rately from the vaccine formulation, all data should always              and aluminium phosphate (AlPO4). However, this work did
be considered to be related to the adjuvanted vaccine as a sin-          not address the question of clearance of aluminium from the
gle entity, which is a mixture of one or several antigens plus           site of injection in the muscle nor did they use a complete vac-
the adjuvant [11]. Consequently definitive correlation of any            cine formulation including the adjuvant to test for aluminium
of the reported findings to aluminium itself can be challenged.          deposition in conditions similar to those used in man.
The metal aluminium, related assay methods, sources of hu-                   Several critical questions remain:
man and environmental exposure, kinetics, metabolism and
                                                                         - How long does the aluminium stay in the muscle after in-
toxicity have also been studied in detail [12]. These findings
                                                                           tramuscular administration of adjuvanted vaccines?
state that aluminium is widely distributed in water, air, food,
                                                                         - Does aluminium adjuvanted vaccine “in essence” trigger a
cosmetics and pharmaceuticals in relatively high concentra-
                                                                           histological reaction, which can be termed MMF?
tions. By comparison with natural or environmental exposure
                                                                         - If there is such a reaction what are its features (size, iden-
as stated in this review from the WHO [12], exposure to the
                                                                           tification of the cells, persistence)
very low quantity of aluminium administered as an adjuvant
                                                                         - Does such a local muscular lesion characterise a more
in a vaccine would not seem to raise major safety concerns.
                                                                           widespread muscular disease?
    Despite this reassuring comparison with natural exposure,
French scientists (former GERMMAD) recently described a                     This study was conducted to address these questions to
focal histological lesion observed in biopsy samples from the            a certain extent by the evaluation of the local reaction and
deltoid muscle of the non-dominant arm, which they termed                aluminium concentration after intramuscular injection of alu-
Macrophagic Myofasciitis (MMF). These biopsies were con-                 minium adjuvanted vaccines in Cynomolgus monkeys.
ducted following patients’ reports of clinical symptoms ob-
served in muscular disorders, which generally combined per-
sistent myalgias, arthralgias and marked fatigue [13]. Inter-            2. Materials and methods
estingly, there were no apparent links between the anatomical
distribution of muscular weakness and the localised deltoid              2.1. Vaccines
lesion. In these biopsies of the deltoid muscle aluminium hy-
                                                                            Combined Diphtheria–Tetanus vaccines were prepared
droxide spicules [14] were identified in the macrophages of
                                                                         by Aventis Pasteur with either AlOOH from Reheis (Ire-
the lesions, potentially incriminating aluminium adjuvants
                                                                         land) or AlPO4 from Biosector (Denmark). The two
in the aetiology of this local histopathological entity in the
                                                                         Diphtheria–Tetanus vaccines, identical in all respects except
muscle [15]. However, due to the lack of appropriate controls
                                                                         for the aluminium salts, contained 30 Lf/ml of Diphtheria,
and the very limited number of cases, the role of aluminium
                                                                         10 Lf/ml of Tetanus toxoid, and adjuvants (AlPO4 or AlOOH)
and the causal relationship between focal MMF in the del-
                                                                         corresponding to a final concentration of 0.6 mg/ml Al. These
toid muscle and a more widespread muscle weakness are still
                                                                         vaccines also both contained Merthiolate as a preservative.
being disputed.
    A WHO meeting [16] dedicated to this issue associated                2.2. Animal immunisation
with aluminium, emphasised the need for more research on
this topic. Direct investigation in humans is difficult; both               Two groups of 12 male Cynomolgus monkeys (Macaca
the pain and the remaining scar associated with a muscular               fasciculata) supplied by CRP le vallon (Mauritius), weigh-
biopsy are barriers to studying potential local lesions in the           ing 2.3–3.9 kg at the beginning of the study, were given a
injected muscles of vaccinated people. In addition, epidemio-            single intramuscular vaccine injection with a 10 mm needle
logical studies are complicated by the fact that the occurrence          carefully oriented perpendicular to the skin at the midshaft
of this set of reactions is very low (i.e., approximately 200            femoral area of the quadriceps muscle. Either AlPO4 adju-
cases in several tens of millions of vaccinated people) and by           vanted DT or AlOOH adjuvanted DT vaccine (as detailed
the lack of a case definition. Therefore, non-clinical studies           above) was administered at a dose volume of 0.5 ml per
may usefully contribute to confirmation or invalidation of the           monkey. The injection site was identified by an ink tattoo
potential association between aluminium salts and the local              on the skin to increase the precision of muscle sampling. Ei-
histological lesions, termed MMF, and also between local                 ther the left or right quadriceps muscle was used in a random
deposits of aluminium salts and generalised clinical symp-               manner. The primates were maintained in a temperature and
toms. In addition preclinical studies may provide information            humidity regulated room and allowed free access to water
on the distribution of aluminium following administration of             and to expanded complete primate diet with additional daily
adjuvanted vaccine. Distribution has been reported [17,18];              fruit supplement and were examined daily to monitor for any


                                                                  2                                                Exhibit 362
 Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 178 of 421
                                               F. Verdier et al. / Vaccine 23 (2005) 1359–1367                                        1361

abnormal clinical signs. The clinical observation procedure               muscle fragments obtained from the injected side were ori-
included the description of animal behaviour (e.g., normal                ented along the fibre axis and 3 fragments per muscle were
movements, absence of unusual posture or lethargy), condi-                collected (1) in the injection area, (2) in the proximal region,
tion of the fur, absence of visible wounds, normal respiratory            (3) in the distal region. One fragment from the contralateral
rhythm, aspect of the stools, monitoring for changes in food              quadriceps was also sampled as a control. Each fragment was
consumption or signs of pain or discomfort (e.g., favouring of            then divided into two pieces, one for histopathology and the
individual limb). Four monkeys from each of the two groups                second for the microanalysis of metals and mineral ions. Tis-
were sacrificed 85, 169 or 366 days (3, 6 or12 months) after              sue fragments were cryofixed in isopentane chilled with liq-
the single intramuscular injection. As part of the full necropsy          uid nitrogen. The samples for histological examination were
procedure, a macroscopic examination of the injected site was             mounted in OCT and two sections were cut on a cryostat,
performed to detect any sign of local intolerance.                        sections were stained with haematoxylin and eosin and sub-
                                                                          mitted for examination. Following these initial examinations,
2.3. Immune response measurement                                          the frozen samples of the muscle from all sites and from all
                                                                          phases of the study were immersed in 10% formalin and al-
   The humoral immune response to Diphtheria- and                         lowed to thaw. The muscles fixed in this manner were then
Tetanus- antigen was evaluated before immunisation and at                 processed into paraffin wax. Four to five micron sections were
necropsy (i.e., 3, 6 or 12 months after immunisation) as a                cut and stained with haematoxylin and eosin. Sections were
quality control of vaccine administration and to confirm the              taken at five levels each separated by some 20 !m to ensure
immunogenicity of the vaccine in the selected species.                    that the site of injection was not accidentally missed. In addi-
                                                                          tion to this procedure, samples of the injection site of animals
2.3.1. Titration of sera for neutralizing antibodies to                   from the 1-year time point of the study which showed no ma-
Diphtheria toxin                                                          jor changes in either the frozen sections or in the five paraffin
   Diphtheria toxin neutralizing antibody titres were deter-              sections were submitted for further sectioning at 20-!s in-
mined by an in vitro neutralisation assay. Dilutions of sera              tervals; this yielded an additional 16–20 sections per animal
were incubated with the toxin and the amount of neutralising              which were also examined.
antibody was estimated using the specific linkage to the toxin
and the subsequent inhibition of its cytopathic effect (CPE)              2.5. Nuclear microprobe analysis of muscle tissues
on Vero cells. The serum titre corresponded to the highest re-
ciprocal dilution that induced total neutralization of the toxin,         2.5.1. Sample preparation
as demonstrated by the absence of CPE. The WHO equine                        The corresponding samples were stored in cryotubes,
international standard was run in parallel. This confirmed the            transported under dry ice and stored at low temperature
validity of the test and allowed the results to be expressed in           (−80 ◦ C) until assay. Tissue sections (thickness ∼20 !m)
International Unit (IU). The seropositivity threshold was de-             were obtained using a cryo-microtome equipped with a stain-
fined as an antibody titre equal to or greater than 0.01 IU/ml            less steel blade. The specimens were cut at low temperature
as used for humans.                                                       (−30 ◦ C), mounted on fresh formvar films (thickness 0.4 !m)
                                                                          and kept in the cryostat for 6 h until completely freeze-dried.
2.3.2. ELISA method for measurement of Tetanus IgG                        Serial sections were performed under control of light mi-
antibodies                                                                croscopy in order to delineate regions with lesions. Frozen
   ELISA for determination of Tetanus toxoid IgG was                      sections for microanalysis were selected during the section-
based on the binding of antibodies to Tetanus toxoid coated               ing procedure on the basis of light microscopy. If reactive
polystyrene immunoassay plates, using a series of two-fold                zones were observed, the microanalysis was focused on such
dilutions of serum samples. After incubation, they were re-               areas. Where no lesions were observed, mean concentrations
acted with peroxidase-conjugated mouse anti-human IgG.                    were derived from zones about one square millimetre in area.
The binding was then visualized with O-phenylenediamin
dihydrochloride as substrate for the peroxidase. The titres of            2.5.2. Nuclear microprobe analysis of tissue sections
the sera were determined with reference to the WHO Inter-                    The microanalysis of tissue sections was performed us-
national Standard, which was run in parallel. It was therefore            ing the CENBG nuclear microprobe [21]. A 2.5 MeV proton
possible to express the results in IU. The seropositivity thresh-         beam focus down to a 3 !m × 3 !m spot was scanned over
old was defined as an antibody titre equal to or greater than             1 mm × 1 mm areas in order to determine the content and the
0.01 IU/ml as used in humans.                                             distribution of aluminium and phosphorus together with other
                                                                          types of metal and mineral (Na, Mg, S, Cl, K, Ca, Fe). Particle
2.4. Tissue collection and preparation for                                induced X-ray emission (PIXE) and Rutherford backscatter-
histopathological examination                                             ing spectrometry (RBS) analyses were carried out simultane-
                                                                          ously to determine both the elemental content and the organic
   Samples taken from Ilio-femoral lymph-nodes, quadri-                   mass of tissue sections. Using this method, metal concentra-
ceps muscles and spleens were processed and examined. The                 tions in tissue could be accurately calculated according to the


                                                                      3                                                Exhibit 362
Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 179 of 421
1362                                          F. Verdier et al. / Vaccine 23 (2005) 1359–1367

procedure already described [22]. Concentrations of Al and               both products. Only in one of the monkeys, given AlOOH ad-
other elements were expressed in terms of dry tissue weight              juvanted vaccine, had this progressed into a cyst-like struc-
[21].                                                                    ture lined by macrophages and fibrocytes. The size of the
                                                                         inflammatory lesion was greater in those monkeys given the
2.5.3. Data reduction                                                    ALOOH adjuvanted vaccine.
    after analysis, the data were treated as follows: elemental              No significant lesions were observed in the contralateral
maps were obtained to identify areas where abnormal phos-                muscle or in the proximal or distal samples of the injected
phorus or aluminium levels appeared. Where histologically                quadriceps.
abnormal structures were found, different zones of interest                  Six months after the vaccine injection, on day 169, the four
were delimited and local spectra were extracted. After data              monkeys given the AlPO4 adjuvanted vaccine all showed a
reduction, mean Al and P concentrations could be calculated              minimal residual lymphoid infiltration and/or focal fibrosis
in the selected structures. Two types of analysis were per-              but no macrophages were present. These minor lesions are
formed. For sections with normal histology, the mean concen-             considered to confirm that the injection site had been cor-
trations were calculated over the whole scanned area. Where              rectly sampled. In the sites injected with the AlOOH adju-
lesions appeared in the elemental maps, the mean concentra-              vanted vaccine, one monkey showed no lesions, however,
tions were calculated in both the reactive area (usually with            3/4 monkeys showed appreciable lesions composed mainly
high Al content) and the neighbouring region (Fig. 1).                   of macrophages (Fig. 2C). In one, there was an extensive
                                                                         cyst-like structure lined by macrophages and containing de-
                                                                         generate macrophages (Fig. 2D). This suggested that the
3. Results                                                               macrophages, which had taken up the injected suspension,
                                                                         had degenerated releasing the material, which was then taken
3.1. Immunogenicity                                                      up by new macrophages in the cyst lining leading to persis-
                                                                         tence at the site of injection.
    All the monkeys were negative for both Diphtheria and                    One year following the injection, no macrophage aggre-
Tetanus antibodies before vaccination and then seroconverted             gations were seen in monkeys injected with the AlPO4 adju-
after vaccination (geometric means in UI/ml, n = 10–12 i.e.,             vanted vaccine. Minor and potentially incidental lymphocytic
0.003 versus 0.114 and 0.006 versus 0.488 for Diphtheria and             infiltrations were noted.
Tetanus antibody titers, respectively before and after vacci-                In the monkeys given the AlOOH adjuvanted vaccine, two
nation with ALOOH adjuvanted vaccine; 0.003 versus 0.246                 of the four monkeys still had moderate macrophage aggrega-
and 0.005 versus 0.707 for Diphtheria and Tetanus antibody               tions with associated minor lymphocytic infiltrations (Fig. 2E
titers, respectively before and after vaccination with ALPO4             and F).
adjuvanted vaccine). Due to the limited number of monkeys,                   Extensive further sections (covering some 500 !m) on
no statistical analyses were performed between the ALOOH                 negative samples did not reveal any major lesions but only
and ALPO4 adjuvanted vaccine treated groups.                             small foci of lymphocytes, which were considered to be in-
                                                                         cidental and not associated with the injection (Table 1).
3.2. Results of the histopathological examination                            No abnormal findings were observed for the spleens and
                                                                         lymph nodes from all animals.
    Both cryostat and subsequent paraffin sections of each
muscle were examined. The paraffin sections obtained from                3.3. Nuclear microprobe analysis of tissue sections
the thawed material had a well-observed morphology. The
changes seen in the cryostat sections were in general also               3.3.1. Analyses of injection sites from the injected
present in the paraffin sections. Lesions seen at each of the            quadriceps (Table 2)
five levels were similar in all cases with only minor variations            Analyses of injection sites from the injected quadriceps
in the distribution of certain elements of the lesion.                   (Table 2): 3 months after injection, lesions were observed in
    The true orientation of the samples was not always easy to           all samples taken from injection sites of quadriceps mus-
discern. In general, the lesion was on the cut edge and usually
in the region of 5 mm from the identified top of the sample.             Table 1
With both adjuvanted vaccines, the injected suspension was               Mean concentrations of aluminium and phosphorus in the zones of interest
taken up by macrophages, which were concentrated at the                  delimited in Fig. 1
centre of the injection site, but showed some extension along            Zone of          Aluminium           Phosphorus           Zones
the fascia between the adjacent muscle bundles.                          interest         (!g/g)              (!g/g)
    In all cases in the initial sacrifice on day 85 (3 months),          Zone a           2140                12330                Reactive
macrophage aggregation was graded as moderate to marked                  Zone b           4010                20530                Reactive
(Fig. 2A and B). This reaction was accompanied by a lym-                 Zone c            120                 6830                Neighbouring
phoid infiltration. The macrophages having taken up the ma-              Zone d            190                 9350                Neighbouring
                                                                         Zone e            100                 9770                Neighbouring
terial showed various degrees of degeneration in the sites with


                                                                   4                                                    Exhibit 362
 Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 180 of 421
                                                          F. Verdier et al. / Vaccine 23 (2005) 1359–1367                                                        1363




Fig. 1. Nuclear microprobe analysis of tissue section. (A) Identification of a potential lesion (i.e., upper part of this heamatoxylin and eosin stained slide prepared
from a muscle taken 3 months after injection of the AlPO4 adjuvanted vaccine). (B) Distributions of aluminium and phosphorus after PIXE microanalysis of
the area delimited by the frame indicated (A). The concentration increases from white to yellow on the colour scale (size of the analysed area 3 mm × 1 mm).
The zones of interest being considered for the calculation of concentrations (see Table 1) are presented in the right part of the figure.




                                                                                   5                                                           Exhibit 362
Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 181 of 421
1364                                                F. Verdier et al. / Vaccine 23 (2005) 1359–1367




Fig. 2. Histopathological examination of the injection site of aluminium adjuvanted vaccines (haematoxylin and eosin stain). (A) 3 months after AlPO4
adjuvanted vaccine injection (low power), (B) 3 months after AlOOH adjuvanted vaccine injection (low power), (C and D) 6 months after AlOOH adjuvanted
vaccine injection (high and medium power), (E and F) 12 months after AlOOH adjuvanted vaccine injection (medium and high power).



cles and selected for nuclear microprobe analysis as re-                       munisation with AlPO4 than with AlOOH adjuvanted vac-
ported previously for the samples used for the histopatho-                     cines (14370 ± 2540 !g/g versus 11350 ± 2930 !g/g) pre-
logical examination. High aluminium content was found for                      sumably due to the phosphorus in the adjuvant. Both val-
both AlPO4 and AlOOH adjuvanted vaccine treated ani-                           ues were significantly higher than in neighbouring regions
mals. Aluminium concentration in the reactive zones of an-                     which were equivalent to that of tissue from contralateral
imals treated with AlOOH was four times higher than in                         muscles.
those treated with AlPO4. In neighbouring zones, the alu-                         No lesions were observed in AlPO4 adjuvanted vaccine
minium concentration decreased down to a few hundred mi-                       injection sites six months after injection (four animals) con-
crograms per gram within 0.5–2 mm from the border of reac-                     firming the findings in the other fragments taken from the
tive zones. Phosphorus was found to be highly correlated with                  same site. For these four animals, in 21 out of 33 sections,
aluminium in reactive zones (see elemental maps, Fig. 1).                      the aluminium concentration was above the detection limit of
The mean concentration in these areas was higher after im-                     the method (25 !g/g) and under the limit in the remaining 12


                                                                        6                                                     Exhibit 362
 Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 182 of 421
                                                       F. Verdier et al. / Vaccine 23 (2005) 1359–1367                                                    1365

Table 2
Mean concentrations of aluminium and phosphorus in the injection site of quadriceps for eight animals sacrificed 3 months after injection and for eight animals
sacrificed after 6 months
Adjuvant                     Analysed zones                  Al (!g/g)                   P (!g/g)                   No. of animals             No. of analyses
AlPO 43 months               Reactive                         2860 ± 10570              14370 ± 2540                4                          18
                             Neighbouring                      410 ± 445                10120 ± 1960                4                          15
AlOOH 3 months               Reactive                        14280 ± 7130               11350 ± 2930                4                          25
                             Neighbouring                      680 ± 595                 9460 ± 1170                4                          18
AlPO 46 monthsa              No apparent lesions               147 ± 90                   7290 ± 3310               4                          21
AlOOH 6 months               Reactive                        11000 ± 8430               10090 ± 2900                2                          7
                             Neighbouring                      167 ± 87                  8730 ± 960                 4                          14b
The results are compared for both AlOOH and AlPO4 adjuvanted vaccines. The mean values are given in !g/g of dry weight (±S.D.) after analysis of the
reactive zone and of neighbouring regions (distance from the lesion ranging from 0.5 to 2 mm). Six months after injection, the concentration of aluminium in
several sections was found to be under the detection limit for the technique: see notes (a) and (b).
   a Plus 12 analysed sections for which the Al concentration was under the detection limit (approximately 25 !g/g), and not taken into account in the mean

Al concentration.
   b Plus 4 analysed sections for which the Al concentration was under the detection limit (approximately 25 !g/g) for the 2 animals without reactive region

and not taken into account in the mean Al concentration.



sections. The level of phosphorus concentration was slightly                       were observed spread throughout the tissue. The mean phos-
lower than in the contralateral muscle.                                            phorus concentration did not differ significantly from that
    In two animals treated with AlOOH adjuvanted vaccines,                         in contralateral tissues: 9670 ± 500 !g/g (3 months after in-
residual lesions were found in injection sites. The aluminium                      jection) and 10,690 ± 700 !g/g (6 months after injection) in
concentration was still very high in these reactive zones. In                      AlPO4 samples; 9420 ± 400 !g/g (3 months after injection)
neighbouring regions, the aluminium level was lower than                           and 10,050 ± 650 !g/g (6 months after injection) in AlOOH
that observed in similar areas at 3 months. The concentration                      samples.
in these regions was at the same level as in sections which had
no apparent lesions obtained from the two remaining animals.                       3.3.3. Analyses of contralateral quadriceps
Finally, a mean aluminium concentration was calculated tak-                           Analyses of contralateral quadriceps: no apparent lesions
ing in regions in the neighbourhood of lesions together with                       were observed in frozen histological sections obtained from
sections showing no apparent lesion. No significant differ-                        contralateral quadriceps muscles 3 months after injection. A
ence was found in the aluminium level when compared with                           dozen sections were analysed. The aluminium concentration
tissues of animals treated with AlPO4 adjuvanted vaccines                          was found to be under the detection limit in all tissue sec-
at six months. Six months after injection, the phosphorus                          tions (<25 !g/g) whereas the mean phosphorus concentration
concentration in reactive zones of AlOOH treated muscles                           was 9500 ± 450 !g/g. Contralateral quadriceps at 6 and 12
decreased down to a level comparable to values obtained in                         months were not analysed.
contralateral tissues.
    At 12 months, the aluminium level was under the detection
limit in all sections for both AlPO4 and AlOOH.                                    4. Discussion

3.3.2. Analyses of proximal and distal samples from                                    Despite the extensive use of aluminium salts as adjuvants,
injected quadriceps                                                                little is known about their pharmacokinetics and the majority
   Analyses of proximal and distal samples from injected                           of the data comes from aluminium exposure through envi-
quadriceps: for proximal and distal samples of injected                            ronmental sources. Biokinetics studies showed that free alu-
quadriceps, since no apparent lesions were revealed histo-                         minium bound mainly to transferrin and citrate [23]. In an in
logically in frozen sections whatever the sacrifice time 3,                        vitro study [24], aluminium adsorbed to a mock antigen was
6 or 12 months, areas were chosen for analysis randomly.                           rapidly separated by free interstitial proteins, the opposite
The analyses were carried out as follows: (i) 8 analyses                           effect was not observed (i.e., separation of interstitial pro-
on proximal samples and 9 analyses on distal samples 3                             teins bound to aluminium by an antigen). Ultimately, elimi-
months after injection, (ii) 22 analyses on proximal sam-                          nation data [19,23] indicated that aluminium is cleared with
ples and 25 analyses on distal samples 6 months after in-                          a rapid initial release followed by a subsequent long-term
jection. No samples were analysed for animals sacrificed                           process. Bone is the main tissue responsible for long-term
12 months after injection. For most sections, the aluminium                        storage.
level was found to be under the detection limit. In 5 analy-                           Our protocol did not evaluate all body compartments nei-
ses (3 distal AlPO4 and 2 distal AlOOH sections 6 months                           ther did it include an in situ measurement of the total quantity
after injection) a few small aluminium-containing granules                         of Aluminium injected. The measurement performed was a


                                                                               7                                                        Exhibit 362
Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 183 of 421
1366                                          F. Verdier et al. / Vaccine 23 (2005) 1359–1367

quantitative evaluation of aluminium distribution in muscle              Acknowledgement
sections. However, the observed increase in aluminium con-
centration associated with the histopathological changes in                The authors wish to express their thanks to the staff of
the muscle support the hypothesis that aluminium from the                Aventis Pasteur, Biomatech and MDS for their contributions.
vaccines remains at the site for at least 6 months. This in-
crease is likely to be directly related to the injected vaccine.
The hypothesis that this additional aluminium could come                 References
from a source other than the vaccine is highly improbable as
                                                                         [1] Glenny AT, Pope CG, Waddington H, Wallace U. Immunological
demonstrated by other authors from 26 Al in the rat (Authier,                notes XXIII, the antigenic value of toxoid precipitated by potassium
manuscript in preparation). This persistence at the injection                alum. J Pathol Bacteriol 1926;29:31–40.
site would seem to be longer than expected considering the               [2] Gupta RK. Aluminum compounds as vaccine adjuvants. Adv Drug
fact that the muscle is not generally considered to be a re-                 Deliv Rev 1998;32(3):155–72.
                                                                         [3] HogenEsch H. Mechanisms of stimulation of the immune response
tention organ whereas bone is. The lack of detection of an
                                                                             by aluminum adjuvants. Vaccine 2002;20(Suppl. 3):S34–9.
increase in aluminium concentration 12 months after injec-               [4] Ulanova M, Tarkowski A, Hahn-Zoric M, Hanson LA. The Common
tion of both adjuvanted vaccines cannot be definitively con-                 vaccine adjuvant aluminum hydroxide up-regulates accessory proper-
sidered to demonstrate total clearance of the adjuvant from                  ties of human monocytes via an interleukin-4-dependent mechanism.
the muscle. A focal area of increase in aluminium level could                Infect Immun 2001;69(2):1151–9.
potentially not have been sampled.                                       [5] Rimaniol AC, Gras G, Verdier F, Capel F, Grigoriev VB, Porcheray
                                                                             F, et al. Aluminum hydroxide adjuvant induces macrophage differ-
    The second essential finding of this monkey study was                    entiation towards a specialized antigen-presenting cell type. Vaccine
the aspect and the persistence of the histopathological le-                  2004;22(23/24):3127–35.
sion observed at the injection site. This lesion characterized           [6] Cosnes A, Flechet ML, Revuz J. Inflammatory nodular reactions
by macrophage aggregates between the muscular fibres with                    after hepatitis B vaccination due to aluminium sensitization. Contact
extension along the fascia and associated with lymphoid in-                  Dermat 1990;23(2):65–7.
                                                                         [7] Miliauskas JR, Mukherjee T, Dixon B. Postimmunization (vaccina-
filtration is similar to the lesion observed in some patients                tion) injection-site reactions. A report of four cases and review of
and termed macrophagic myofasciitis [13,14]. These obser-                    the literature. Am J Surg Pathol 1993;17(5):516–24.
vations would lead to the conclusion that this type of lesion            [8] Pittman PR. Aluminum-containing vaccine associated adverse events:
is a usual reaction following the injection of an aluminium                  role of route of administration and gender. Vaccine 2002;20(Suppl.
adjuvanted vaccine by the intramuscular route.                               3):S48–50.
                                                                         [9] Cominos D, Strutton G, Busmanis I. Granulomas associ-
    Interestingly neither behavioural changes nor any signs of               ated with Tetanus toxoid immunization. Am J Dermatopathol
muscular weakness were observed in the vaccinated monkeys                    1993;15(2):114–7.
at any time.                                                            [10] Bergfors E, Trollfors B, Inerot A. Unexpectedly high incidence of
    Another characteristic of this lesion is its localisation                persistent itching nodules and delayed hypersensitivity to aluminum
around the injection site; no changes were observed neither                  in children after the use of adsorbed vaccines from a single manu-
                                                                             facturer. Vaccine 2003;22(1):64–9.
in the distal or proximal muscle fragments sampled 20 mm                [11] Clements CJ, Griffiths E. The global impact of vaccines containing
from the injection site nor in lymph nodes or spleen. One can                aluminium adjuvants. Vaccine 2002;20(Suppl. 3):S24–33.
conclude it would be difficult to observe this lesion if either         [12] IPCS. Environmental Health Criteria 194 – Aluminium. Geneva:
the injection site were not clearly identified or if muscle frag-            World Health Org.; 1994.
ments examined were not taken close to the injection site.              [13] Gherardi RK, Coquet M, Chérin P, et al. Macrophagic myofasciitis:
                                                                             an emerging entity. Lancet 1998:352.
No changes were observed in the contralateral muscle. The               [14] Gherardi RK, Coquet M, Cherin P, Belec L, Moretto P, Dreyfus
focal pattern of this lesion does not support the hypothesis of              PA, et al. Macrophagic myofasciitis lesions assess long-term per-
a more widespread muscular disease.                                          sistence of vaccine-derived aluminium hydroxide in muscle. Brain
    Macrophage aggregates were still observed in two out of                  2001;124(Pt 9):1821–31.
four monkeys one year after injection of the AlOOH adju-                [15] Cherin P, Laforet P, Gherardi RK, et al. Macrophagic myofasci-
                                                                             itis: description and etiopathogenic hypotheses, Study and Research
vanted vaccine. This persistence could demonstrate depot                     Group on Acquired and Dysimmunity-related Muscular Diseases
formation to be one of the mechanisms of action for the adju-                (GERMMAD) of the French Association against Myopathies (AFM).
vant effect of aluminium as has been proposed. However, we                   Rev Med Int 1999;20(6):483–9.
did not develop a method, which would also verify whether               [16] Vaccine safety. Macrophagic myofasciitis and aluminium-containing
the antigen is still present in these lesions.                               vaccines. Wkly Epidemiol Rec 1999;74 (41):338–340.
                                                                        [17] Pineau A, Durand C, Guillard O, Bureau B, Stalder JF. Role
    Based on the results of this study, we conclude that                     of aluminium in skin reactions after Diphtheria–Tetanus-pertussis-
macrophagic myofasciitis lesions can occur in normal healthy                 poliomyelitis vaccination: an experimental study in rabbits. Toxicol-
animals and can be associated with both AlPO4 and ALOOH                      ogy 1992;73(1):117–25.
adjuvanted vaccines. However, lesions persist longer with               [18] Redhead K, Quinlan GJ, Das RG, Gutteridge JM. Aluminium-
AlOOH. The hypothesis that the vaccine material is taken                     adjuvanted vaccines transiently increase aluminium levels in murine
                                                                             brain tissue. Pharmacol Toxicol 1992;70(4):278–80.
up by macrophages, which are then replaced by other                     [19] Flarend RE, Hem SL, White JL, et al. In vivo absorption
macrophages, seems plausible considering the persistence of                  of aluminium-containing vaccine adjuvants using 26 Al. Vaccine
the macrophage aggregates.                                                   1997;15(12–13):1314–8.



                                                                    8                                                    Exhibit 362
 Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 184 of 421
                                                F. Verdier et al. / Vaccine 23 (2005) 1359–1367                                            1367

[20] Hem SL. Elimination of aluminum adjuvants. Vaccine 2002;20            [23] Nolte E, Beck E, Winklhofer C, Steinhausen C. Compart-
     (Suppl. 3):S40–3.                                                          mental model for aluminium biokinetics. Hum Exp Toxicol
[21] Llabador Y, Moretto P. Nuclear Microprobes in the life science.            2001;20(2):111–7.
     World Scientific, Singapore 1998:1–274.                               [24] Heimlich JM, Regnier FE, White JL, Hem SL. The in vitro dis-
[22] Moretto P, Razafindrabe L. Nucl Instr Methods 1995;B104:                   placement of adsorbed model antigens from aluminium-containing
     171.                                                                       adjuvants by interstitial proteins. Vaccine 1999;17(22):2873–81.




                                                                       9                                                   Exhibit 362
Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 185 of 421




   EXHIBIT 363
             Case 2:20-cv-02470-WBS-JDP
Archives of Toxicology (2019) 93:2787–2796                     Document 12 Filed 12/29/20 Page 186 of 421
https://doi.org/10.1007/s00204-019-02561-z

    INORGANIC COMPOUNDS



Aluminium in plasma and tissues after intramuscular injection
of adjuvanted human vaccines in rats
Karin Weisser1 · Thomas Göen2               · Jennifer D. Oduro3 · Gaby Wangorsch1 · Kay-Martin O. Hanschmann1 ·
Brigitte Keller-Stanislawski1

Received: 1 July 2019 / Accepted: 2 September 2019 / Published online: 14 September 2019
© Springer-Verlag GmbH Germany, part of Springer Nature 2019


Abstract
Aluminium (Al) toxicokinetics after intramuscular (IM) injection of Al-adjuvanted vaccines is unknown. Since animal data
are required for modeling and extrapolation, a rat study was conducted measuring Al in plasma and tissues after IM injection
of either plain Al-hydroxide (pAH) or Al-phosphate (pAP) adjuvant (Al dose 1.25 mg), single human doses of three Al-
adjuvanted vaccines (V1, V2, and V3; Al doses 0.5–0.82 mg), or vehicle (saline). A significant increase in Al plasma levels
compared to controls was observed after pAP (AUC(0–80 d), mean ± SD: 2424 ± 496 vs. 1744 ± 508 µg/L*d). Percentage of
Al dose released from injected muscle until day 80 was higher after pAP (66.9%) and AP-adjuvanted V3 (85.5%) than after
pAH and AH-adjuvanted V1 (0 and 22.3%, resp.). Estimated absolute Al release was highest for pAP (836.8 µg per rat). Al
concentration in humerus bone was increased in all groups, again strongest in the pAP group [3.35 ± 0.39 vs. 0.05 ± 0.06 µg/g
wet weight (ww)]. Extrapolated amounts in whole skeleton corresponded to 5–12% of the released Al dose. Very low brain
Al concentrations were observed in all groups (adjuvant group means 0.14–0.29 µg/g ww; control 0.13 ± 0.04 µg/g ww).
The results demonstrate systemically available Al from marketed vaccines in rats being mainly detectable in bone. Al release
appears to be faster from AP- than AH-adjuvants. Dose scaling to human adults suggests that increase of Al in plasma and
tissues after single vaccinations will be indistinguishable from baseline levels.

Keywords Aluminium · Adjuvants · Systemic availability · Rats · Intramuscular · Vaccine


Introduction                                                               adsorbents are commercially available as wet gel suspen-
                                                                           sions (e.g., Alhydrogel® or Adju-Phos®) or are produced
Aluminium (Al) compounds have been widely used for                         by vaccine manufacturers themselves. Many human vac-
decades as adjuvants in vaccines. They mainly consist of                   cines are adsorbed on AH or AP, e.g., the toxoid vaccines
complex morphologies of crystalline Al-oxyhydroxide or                     against diphtheria and tetanus, acellular pertussis, hepatitis
amorphous Al hydroxyphosphate (Hem and HogenEsch                           B, pneumococcal and meningococcal vaccines, potentiat-
2007) referred to below for the ease of reading as Al-hydrox-              ing the immune response to the poorly immunogenic anti-
ide (“AH”) and Al-phosphate (“AP”). The poorly soluble                     gens, thereby enabling successful vaccination. Al content
                                                                           in human vaccines is limited to 1.25 mg per dose by WHO
                                                                           (WHO 2016) and European Pharmacopeia (Ph. Eur. 2018),
* Karin Weisser                                                            and is labeled in the product information.
  karin.weisser@pei.de                                                        Although to date there is no scientific evidence for a
1
     Paul-Ehrlich-Institut (Federal Institute for Vaccines                 causal relationship between Al containing vaccinations
     and Biomedicines), Paul-Ehrlich-Straße 7, 63225 Langen,               and acute or chronic neurological impairment or diseases
     Germany                                                               (Immunization Safety Review 2001, 2004; WHO 2012),
2
     Institute and Outpatient Clinic of Occupational, Social               there is still concern about the potential toxicity on the cen-
     and Environmental Medicine, Friedrich-Alexander-Universi              tral nervous system or bone deriving from vaccine exposure.
     tät Erlangen-Nürnberg, Henkestrasse 9-11, 91054 Erlangen,                Remaining uncertainty could at best be erased by better
     Germany
                                                                           knowledge of toxicokinetics after intramuscular (IM) injec-
3
     Preclinics GmbH, Wetzlarer Straße 20, 14482 Potsdam,                  tion of Al-adjuvanted vaccines. While Al bioavailability
     Germany


                                                                                                                               13
                                                                                                                          Vol.:(0123456789)


                                                                       1                                              Exhibit 363
2788          Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20      Page
                                                               Archives of         187
                                                                           Toxicology     of93:2787–2796
                                                                                      (2019) 421

after parenteral administration is supposed to be 100%, the          obtain the blank value. Thereafter, treatment preparation or
rate of absorption and thus potential Al increase in plasma          vehicle solution was administered according to the schedule
and tissues over time in man is unknown. A few investiga-            described under treatment.
tions in rabbits and monkeys suggest that AP has a higher               Rats were housed and handled according to guidelines
rate of bioavailability than AH (Flarend et al. 1997; Verdier        from the Federation of Laboratory Animal Science Asso-
et al. 2005).                                                        ciations (FELASA). The animal study was performed in
   A physiology-based toxicokinetic (PBTK) model is                  compliance with the German animal protection law and was
urgently needed for extrapolation of animal data to humans           registered at the Landesamt für Umwelt, Gesundheit und
(Krewski et al. 2007). However, relevant animal data on Al           Verbraucherschutz Brandenburg.
absorption and distribution after administration of Al-adju-
vanted products to inform such a model are lacking (Weisser          Treatment preparations
et al. 2017; Masson et al. 2018).
   We therefore aimed at collecting data on Al bioavailabil-         Vaccine products (V1, V2, V3) were purchased at a local
ity from adjuvants in vivo by injecting a full human dose of         pharmacy. All three products are marketed in the EU, adju-
unmodified marketed vaccine products IM into rats. Vac-              vanted with either AH (V1), AP (V3) or both AH and AP
cines should represent both adjuvant types at the highest            (V2). A single human dose (0.5 mL) of each vaccine was
available Al content per dose. Since most studies investigat-        applied containing 0.5–0.82 mg Al (Table 1). If applica-
ing Al toxicokinetics from soluble species have been con-            ble, fresh preparation was done as indicated in the product
ducted in rats (Weisser et al. 2017, 2019), also with regard         information.
to model building this species was considered most appro-               Plain adjuvant suspensions (pAH and pAP) were prepared
priate. We monitored Al concentrations in plasma, at the             from commercial gels (Alhydrogel® 2% and Adju-Phos®;
injection site, in bone, and in whole brain hemisphere up to         Brenntag Biosector A/S, Frederikssund, Denmark) by dilu-
80 days post-injection.                                              tion with sterile saline to achieve an Al concentration of
                                                                     1.25 mg per 0.5 mL. Suspensions were freshly prepared
                                                                     within 24 h and thoroughly vortexed before administration.
Materials and methods
                                                                     Treatment
Animals
                                                                     Each rat received 0.5 mL of either a self-prepared plain
In vivo studies in male Wistar rats (approx. 2 months; body          adjuvant suspension (pAH or pAP) or a vaccine (V1, V2,
weight 350 g ± 65 g, Charles River Labs, Sulzfeld) were con-         or V3; Table 1). A control group receiving 0.5 mL sterile
ducted by preclinics GmbH (Potsdam, Germany).                        saline (vehicle) was run to monitor the underlying plasma
   Rats were randomly assigned to treatment groups (no               Al steady-state concentration over time (“baseline”) result-
allocation parameter) and were allowed free access to tap            ing from dietary Al intake. Al contamination of the saline
water and standard diet [R/M-H, extruded (V1536), Ssniﬀ,             vehicle solution was controlled and found negligibly small
Soest, Germany]. The animals were kept under 12 h/12 h               (≤ 2.5 ng in 0.5 mL). In all rats the injection volume of
light–dark cycle conditions. After 19 days of acclimati-             500 μL was administered intramuscularly via six injection
zation following arrival, animals were anesthetized with             sites (100 μL each into both M. quadriceps and M. gastroc-
5 vol % isoflurane (IsoFlo 100%; Ecuphar GmbH, Greif-                nemius of the hind limbs and 50 μL each into both M. triceps
swald) and blood was collected from the lateral tail vein to         of the front limbs).


Table 1 Overview of study groups and treatment
Group ID            Animals per   Treatment preparation         Route of admin-   Injection volumea    Al dose (mg per   Al dose
                    group (N)                                   istration                              animal)           (mg/kg)

pAH                 7             Alhydrogel®-suspension        IM                0.5 mL               1.25              3.6
pAP                 6             Adju-Phos®-suspension         IM                0.5 mL               1.25              3.6
V1                  7             AH-adjuvanted vaccine         IM                0.5 mL               0.6               1.7
V2                  7             AH/AP-adjuvanted vaccine      IM                0.5 mL               0.82              2.3
V3                  6             AP-adjuvanted vaccine         IM                0.5 mL               0.5               1.4
Vehicle             6             Saline                        IM                0.5 mL                –                 –
a
    Administered via 6 sites


13
                                                                2                                             Exhibit 363
             Case 2:20-cv-02470-WBS-JDP
Archives of Toxicology (2019) 93:2787–2796               Document 12 Filed 12/29/20 Page 188 of 421                              2789


Sample collection                                                      two-sided significance level α = 0.05, adjusted for multiple
                                                                       comparisons where necessary.
Blood samples (approx. 300 µL) were collected from the                     Two plasma and one muscle sample showing implausi-
lateral tail vein at pre-dose, and at day 1, 5, 10, 15, 20,            ble high Al concentrations were eliminated as outliers (con-
30, 45, 60, and 80 post-dose using K3-EDTA Multivette                  firmed by Dixon’s outlier test).
600 collection tubes (Sarstedt, Nümbrecht) connected to                    To investigate stability of Al plasma concentration in the
a 23G cannula. Blood was centrifuged at 4 °C for 10 min                vehicle group over time, a linear trend curve was fitted to the
at 3220×g. Plasma was pipetted into 1.5 mL microtubes                  data from day 0 up to day 80 by means of a linear model for
and stored at − 20 °C. In all rats, at time of euthanasia              repeated measures (animal) with fixed factor day.
[80 days p.i. (post-injection)] the right hemisphere of the                Testing for a significant diﬀerence of Al plasma exposure
brain, whole muscle M. triceps and whole humerus bone                  after treatment compared to vehicle group was done by com-
of the right front leg were dissected, transferred into 5 mL           parison of total AUC(0–80 d) (Wilcoxon–Mann–Whitney test,
tubes, weighed, and stored at − 70 °C.                                 two-sided). Percent remaining Al concentration at injection
                                                                       site was tested for a significant diﬀerence from 100% by the
                                                                       Wilcoxon signed rank test.
Bioanalytical method                                                       Al concentration in bone or brain samples was compared
                                                                       between groups using a linear model (ANOVA) with fixed
Measures taken for contamination control and the bioana-               factor “treatment” based on logarithmized values. The sta-
lytical method used for determination of total Al concen-              tistical analysis was performed with SAS®/STAT software,
tration in plasma and tissues (AAS) were as described in               version 9.4, SAS System for Windows, and software R.
detail in a previous publication (Weisser et al. 2019). The                Linear regression and correlation (Pearson r) analysis
whole pre-analytical and analytical process was designed               were done by GraphPad Prism® (Version 7.04) software.
and controlled for minimizing Al contamination. All deter-
minations in the analytical laboratory were conducted in               Results
blinded manner. Al concentration in bone was determined
as µg/g wet weight (ww), in muscle and brain samples as                All rats tolerated treatments well and did not show any sign
both µg/g ww and µg/g dry weight (dw).                                 of toxicity throughout the study.

                                                                       Al in plasma
Data analysis
                                                                       Mean total Al plasma concentrations over time up to day 80
Individual area under the curve (AUC) of Al in plasma                  and calculated plasma AUC(0–80 d) for all treatment groups
from zero to day 80 (AUC (0–80 d)) was calculated by the               are shown in Fig. 1 and Table 2.
linear trapezoidal rule (MS excel).                                       Mean pre-treatment levels of Al concentration in plasma
   Individual Al concentration (µg/g) measured in muscle               were similar in all groups (overall mean 12.4 ± 7.8 µg/L).
samples were multiplied by the wet weight of the muscle                The mean concentration of the vehicle control group over
sample (g) to give the absolute Al amount in whole M.                  80 days was 19.8 µg/L (95% CI 14.4–25.3; CV 82%; geomet-
triceps (µg). Al dose “remaining” (%) was calculated as                ric mean: 14.3 µg/L; 95% CI 10.8–19.0) showing a slightly
the ratio between Al amount in whole M. triceps (sub-                  positive slope of the time course (0.177, p = 0.0298).
tracted by vehicle group mean) and Al dose injected into                  Al plasma time courses after treatment did not exhibit
M. triceps. Al dose “released” (%) was calculated as                   profiles distinctive from that of the vehicle group, except
100 - Al dose “remaining” (%). Under the assumption of                 the pAP curve showing an apparent peak on day 10 with a
equal absorption behavior in all six injection site muscles            maximum Al diﬀerence to baseline of about 30 µg/L. Total
total absolute Al “release” in µg per rat was estimated as             Al plasma exposure in terms of AUC(0–80 d) was significantly
percentage Al dose “released” in M. triceps/100 × total Al             enhanced in the pAP, but not in other groups, compared to
dose injected on day 0. Individual negative ratios were not            vehicle with a mean absolute diﬀerence of 681 µg/L*d.
set to zero.
                                                                       Al in tissues

Statistical analysis                                                   Injection site muscle

If not otherwise indicated, data are presented as means ± stand-       None of the IM-treated animals showed palpable indurations
ard deviation (SD). Statistical tests were calculated for a            at the injection sites throughout the study.


                                                                                                                           13
                                                                   3                                              Exhibit 363
2790        Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20      Page
                                                             Archives of         189
                                                                         Toxicology     of93:2787–2796
                                                                                    (2019) 421

                                                                                Bone

                                                                                In all treatment groups geometric mean Al bone concentra-
                                                                                tion at day 80 p.i. was significantly higher than in the vehicle
                                                                                controls (all p values < 0.001; Table 2 and Fig. 3a). Vari-
                                                                                ability in the treatment groups was low (CV 11.6–62.4%).
                                                                                Maximum geometric mean Al concentration found was
                                                                                3.33 µg/g ww (pAP group) which amounts to an absolute
                                                                                diﬀerence of 3.28 µg/g ww compared to GM in vehicle con-
                                                                                trols (0.05 µg/g ww). Absolute GM diﬀerences were 2–15
                                                                                times lower (1.40, 1.23, 0.76, and 0.22 µg/g ww) in V3, V2,
                                                                                pAH, and V1 group, respectively.

                                                                                Brain

                                                                                Geometric mean Al concentration in the right brain hemi-
                                                                                sphere was below 0.3 µg/g ww (1 µg/g dw) in all groups
                                                                                with low inter-individual variability (CV < 36%; Table 2
                                                                                and Fig. 3b). In three groups (V1, V2, and V3) statistically
                                                                                significant diﬀerences to vehicle were observed (Table 2).

                                                                                Relationship between estimated Al release
                                                                                and plasma/tissue exposure

                                                                                A positive relationship was found between esti-
                                                                                mated Al amount released from all injection sites and
                                                                                exposure observed in plasma and bone in all adju-
                                                                                vant treated rats (Fig. 4). For both plasma AUC (0–80 d)
                                                                                (y = 0.57x + 1737; r = 0.35; Fig. 4a) and bone Al concentra-
Fig. 1 Mean (+SD) Al plasma concentration–time course (a) and Al                tion (y = 0.0025x + 0.61; r = 0.78; Fig. 4b), a linear increase
plasma AUC(0–80 d) (b) in rats after IM administration of pAH (filled
circles), pAP (filled triangles), V1 (filled squares), V2 (asterisks), V3       with total Al release was found.
(filled diamonds), or vehicle (open diamonds; dotted line). *p < 0.05
(Wilcoxon–Mann–Whitney test on diﬀerence to vehicle)
                                                                                Discussion

   Results of total Al amounts measured in one injection site                   To our knowledge this are the first data demonstrating sys-
muscle (M. triceps) on day 80 and calculated fractions of Al                    temic increase of Al concentrations, particularly in bone,
dose “remaining” and “released” from M. triceps compared                        after IM administration of marketed Al-adjuvanted human
to the injected dose (1/10 of total Al dose) are shown in                       vaccines in vivo. Though Flarend et al. (1997) investigated
Table 2 and Fig. 2.                                                             short-term plasma and various tissue Al concentrations in
   After treatment with pAH total injected Al amount was                        two rabbits, they did not evaluate Al levels in bone and used
completely recovered in M. triceps at day 80 (102.1%),                          intramuscular (IM) injection of plain self-prepared 26Al-
whereas mean percentage Al “remaining” in the pAP group                         adjuvants (Masson et al. 2018). Their results indicated an
was 33.1% only. In contrast to V1 (77.7%), the percentage                       increase in Al plasma levels of 1–2 µg/L after a dose of
Al “remaining” was also significantly below 100% in groups                      0.28 mg Al/kg in rabbits. Going beyond, we administered
V2 and V3 (68.2 and 14.5%, respectively; Fig. 2a).                              the highest Al adjuvant dose allowed in human vaccines
   The highest percentage Al dose “released” from the injec-                    (1.25 mg; WHO 2016; Ph. Eur. 2018) as well as full human
tion site was found in group V3 (85.5%) followed by pAP                         doses of marketed human vaccines in rats reaching much
(66.9%). Due to the higher Al dose injected, the highest                        higher Al doses in relation to body weight (1.4–3.6 mg/kg).
absolute Al amount released from all injection site muscles                     Furthermore, we measured Al in bone being the major stor-
was estimated for pAP (836.8 µg) followed by 427 mg for                         age compartment of Al in both animals and humans (Yokel
V3 (Fig. 2b and Table 2).                                                       and McNamara 2001; Priest 2004; Krewski et al. 2007).



13
                                                                            4                                               Exhibit 363
             Case 2:20-cv-02470-WBS-JDP
Archives of Toxicology (2019) 93:2787–2796                        Document 12 Filed 12/29/20 Page 190 of 421                                  2791

Table 2 Al plasma AUC(0–80 d) and Al amounts measured in injection            (mean and standard deviation (SD); coeﬃcient of variance (CV); geo-
site muscle, bone and brain on day 80 after injection of plain adju-          metric mean (GM))
vants (pAH, pAP), adjuvanted vaccines (V1–V3), or vehicle in rats

Treatment            Plasma           Injection site muscle                                                   Bone              Brain
group
                     Al plasma AUC Al amount         Al amount in M. Al “remaining” Extrapolated Al Al concentra-               Al concentration
                           (µg/L*d) injected into M. triceps on day
                     (0–80 d)                                        in M. triceps (% release from all tion on day 80           on day 80 p.i.
                                    triceps (µg)     80 p.i. (µg)    admin. dose)     injected muscles p.i. (µg/g ww)           (µg/g ww [dw])
                                                                                      (µg per rat)

pAH (n = 7)
 Mean                1593             125                127.7b           102.1              –                0.86              0.17 [0.60]
 SD                  193                                 17.4             14.0                                0.25              0.06
 CV (%)              12.1                                13.7                                                 28.8              35.7
 GM                  1549                                126.7                                                0.81              0.16 [0.56]
 p-value             0.77a                                                1.00a                               < 0.001c          0.41c
pAP (n = 6)
 Mean                2424             125                41.4             33.1               836.8            3.35              0.14 [0.50]
 SD                  496                                 14.9             11.9               148.8            0.39              0.05
 CV (%)              20.4                                35.9                                                 11.6              33.7
 GM                  2382                                38.5                                                 3.33              0.13 [0.48]
 p-value             0.02a                                                0.03a                               < 0.001c          0.98c
V1 (n = 7)
 Mean                1654             60                 46.7             77.7               134.1            0.34              0.23 [0.81]
 SD                  407                                 27.6             46.1               276.3            0.21              0.06
 CV (%)              24.6                                59.2                                                 62.4              27.7
 GM                  1607                                28.7                                                 0.27              0.22 [0.78]
 p-value             0.73a                                                0.38a                               < 0.001c          0.007c
V2 (n = 7)
 Mean                2147             82                 56.0             68.2               261.1            1.30              0.29 [1.02]
 SD                  682                                 7.2              8.8                72.0             0.30              0.09
 CV (%)              31.8                                12.9                                                 23.3              32.3
 GM                  1979                                55.5                                                 1.28              0.28 [0.99]
 p-value             0.18a                                                0.02a                               < 0.001c          < 0.001c
V3 (n = 6)
 Mean                1776             50                 7.3              14.5               427.4            1.47              0.24 [0.80]
 SD                  359                                 1.8              3.6                18.0             0.19              0.08
 CV (%)              20.2                                24.5                                                 13.2              32.0
 GM                  1748                                7.2                                                  1.45              0.23 [0.77]
 p-value             0.53a                                                0.03a                               < 0.001c          0.006c
Vehicle (n = 6)
 Mean                1744             –d                 0.08             –                  –                0.05              0.13 [0.43]
 SD                  508                                 0.04                                                 0.06              0.04
 CV (%)              29.1                                47.4                                                 125               31.7
 GM                  1673                                0.08                                                 0.02              0.12 [0.41]

Mean values were kept in bold for better visualization
a
    Wilcoxon test (two-sided) on diﬀerence to vehicle group or to 100%
b
    n = 6 only
c
    Evaluation based on linear model for logarithmized values with fixed factor treatment compared to vehicle group
d
    < 0.00025 µg (see “Methods”)


   The treatment preparations comprised plain suspensions                     as three authorized vaccine products either solely based
of the two adjuvant types AH and AP which are commonly                        on AH (V1) or AP (V3), or both (V2). As these products
used in vaccine production (HogenEsch et al. 2018) as well                    contain the natural 27Al-isotope, our study was designed to


                                                                                                                                        13
                                                                         5                                                  Exhibit 363
2792       Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20      Page
                                                            Archives of         191
                                                                        Toxicology     of93:2787–2796
                                                                                   (2019) 421

                                                                             monitor Al “baseline” levels in plasma and tissues resulting
                                                                             from dietary Al intake by use of a control group throughout
                                                                             the whole study period.
                                                                                 After IM application of adjuvanted preparations, only
                                                                             the group treated with plain AP adjuvant showed a sig-
                                                                             nificant increase in total Al plasma AUC(0–80 d) which is a
                                                                             robust quantitative measure of plasma exposure. The mean
                                                                             80d-baseline plasma level of 19.8 µg/L in our control rats
                                                                             is somewhat higher than that expected in healthy humans
                                                                             (0.5–8 µg/L; Krewski et al. 2007). A lower Al baseline level
                                                                             might have been desirable for the purpose of higher sensitiv-
                                                                             ity to detect AUC diﬀerences after treatment. However, we
                                                                             decided against dietary depletion of Al in order not to unbal-
                                                                             ance the Al equilibrium in the body. The observed slight
                                                                             trend of the baseline towards an increase in slope over time
                                                                             did not have impact on our results, since statistical evalu-
                                                                             ation in plasma was based on comparison of total AUCs
                                                                             between treatment and control group.
                                                                                 The apparent peak (“Cmax”) observed at day 10 after
                                                                             pAP injection is not considered compatible with simple
                                                                             first order absorption kinetics as attempts to estimate an
                                                                             absorption rate constant for pAP by adjusting ka_IM in
                                                                             the recently established model for IM administration of Al
                                                                             citrate (Weisser et al. 2019) was not successful. However,
                                                                             the input process of Al3+ions after injection of insoluble
                                                                             adjuvant particles is probably not characterized by a single
                                                                             kinetic function describing dissolution of the Al complex.
Fig. 2 a Mean (+SD) Al amount (diﬀerence to vehicle group mean)
                                                                             Several processes may be involved in parallel [e.g., lym-
found in injection site muscle M. triceps of rats 80 days after treat-       phatic transport of undissolved particles, Al release from
ment (light/colored bars) compared to Al amount injected into this           immune cells after phagocytosis (He et al. 2015)] causing a
muscle on day 0 (black bars). *p < 0.05 (Wilcoxon signed rank test on        substantial delay in the absorption process.
diﬀerence to 100%). b Mean (+SD) extrapolated Al release from all
injection site muscles per rat at day 80 p.i
                                                                                 In line with its increase of plasma AUC the pAP
                                                                             group also showed the highest increase of Al concen-
                                                                             tration in bone (3.28 µg/g ww). However, in contrast to
                                                                             plasma, bone results also indicated systemic availability
                                                                             of Al, though at least twofold less, for all other (including




Fig. 3 Al concentration in bone (a) and brain (b) at day 80 after IM injection of plain adjuvants (pAH, pAP), adjuvanted vaccines (V1–V3), or
vehicle in rats. Individual and mean (± SD) levels are depicted. * p < 0.05, **p < 0.001 (ANOVA compared to vehicle)


13
                                                                         6                                              Exhibit 363
             Case 2:20-cv-02470-WBS-JDP
Archives of Toxicology (2019) 93:2787–2796                   Document 12 Filed 12/29/20 Page 192 of 421                                2793




Fig. 4 Relationship between Al amount released from all injection sites and (a) Al plasma AUC(0–80 d) or (b) bone Al concentration on day 80
after injection in individual rats (solid line: linear regression curve; dotted lines: 95% confidence limits)


AH-based) formulations. Bone Al levels in the vehicle group             at 6 months p.i., in contrast to low but significant Al con-
(0.05 ± 0.06 µg/g) were extremely low compared to the ref-              centrations above control at 3 months (90 d) but no longer
erence value of 0.53 µg/g ww for healthy rats (mean for all             at 6 months (180 d) after injection of an AP-adjuvanted vac-
ages; Hirayama et al. 2011). The estimate for the y-intercept           cine. In contrast to Verdier et al., we collected the whole
of the linear relationship found between Al release and bone            injected muscle being able to quantify the percentage of
Al concentration (0.61 µg/g) suggests a higher “true” control           injected dose. Our quantitative diﬀerences suggest a 3- to
level more in line with the reference value.                            4-fold higher rate of systemic availability for AP than AH.
   A more visible increase in bone exposure rather than                 The results are fully in line with the threefold Al plasma
plasma is not surprising: fast renal Al plasma clearance pre-           AUC(0–28 d) found after self-prepared plain AP compared to
vents a sharp rise of plasma levels above a relatively high             AH in rabbits (Flarend et al. 1997). We could demonstrate
baseline level, whereas elimination of Al from bone is very             that this diﬀerence also applies to marketed adjuvanted
slow, thus, Al amounts reaching bone build a long-term                  vaccines.
deposit which facilitates detection (Yokel and McNamara                    The disparity is most probably attributed to well-
2001; Priest 2004; Krewski et al. 2007).                                known physicochemical diﬀerences between AP and AH,
   The findings in plasma and bone were confirmed by the                mainly the degree of crystallinity, chemical composition
injection site release results as an indirect measure of bio-           and surface charge: AH consists of crystalline Al-oxyhy-
availability up to day 80. A high Al release was noticed for            droxide (AlOOH), whereas AP is chemically composed of
plain AP (66.9%) and AP-adjuvanted V3 (85.5%) in contrast               Al(OH)x(PO4)y in which the ratio of hydroxyls to phosphate
to very small dose fractions of the Alhydrogel®-adjuvanted              depends on the precipitation conditions. As a consequence,
preparations pAH and V1 (0 and 22.3%, resp.). In accord-                AP is non-crystalline (amorphous), because the incorpora-
ance with its mixed composition V2 showed a degree of                   tion of phosphate interferes with the crystallization process,
release between both extremes (31.8%). Thus, we observed                and, in contrast to AH, has a negative surface charge at neu-
a remarkable diﬀerence in the degree of Al release up to day            tral pH (HogenEsch et al. 2018; Powell et al. 2015; He et al.
80 between AP and AH after injection of plain adjuvants as              2015). Higher solubility of AP compared to AH is clearly
well as vaccines containing the respective adjuvant type.               seen in dissolution experiments with adjuvants in vitro
Crude linear extrapolation from 100% on day 0 through the               (Seeber et al. 1991; personal unpublished data). Thus, we
mean dose fraction of V1 remaining at the injection site on             conclude that our finding is mainly attributed to these phys-
day 80 (77.7%) predicts that complete absorption of Al from             icochemical diﬀerences favoring release and dissolution of
AH-adjuvanted vaccines will take at least 350 days (1 year).            Al from AP adjuvant.
In contrast, linear extrapolation through the remaining dose               A further reason for the high recovery of AH-adjuvants
fraction for V3 (14.5%) suggests that Al from AP-adjuvanted             80 days after injection could be the development of granu-
vaccines might be completed much earlier after ca. 120 days.            loma as a foreign body reaction subsequently preventing
   Our results are in line with injection site muscle meas-             Al dissolution. Although more commonly seen after SC
urements after vaccination in macaques by Verdier et al.                application of AH-adjuvants, development of persistent
(2005) who still observed substantial Al concentration in               granuloma at the injection site has also been reported after
M. quadriceps after injection of the AH-adjuvanted vaccine              IM application, often accompanied by Al contact allergy


                                                                                                                                13
                                                                    7                                                  Exhibit 363
2794      Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20      Page
                                                           Archives of         193
                                                                       Toxicology     of93:2787–2796
                                                                                  (2019) 421

(Netterlid et al. 2013). Since IM granuloma is less palpa-          bone and plasma Al exposure pAP did not show any increase
ble, occurrence might be underestimated. For example, a             in Al concentration in brain. From 26Al-kinetic data in rats it
100% frequency of granuloma was observed in the neck of             is known that in contrast to bone only a very small fraction
31 pigs after IM injection of AH-adjuvanted vaccines (Valtu-        of dose (< 0.01%) retains in brain (Yokel and McNamara
lini et al. 2005). Also in mice a high number was found after       2001; Walker et al. 1994; Yumoto et al. 1997). Several ani-
IM injection of Alhydrogel® or HBV Engerix® vaccine (93%            mal studies demonstrated that brain has much lower Al con-
at day 45 decreasing to still 35% at day 270 p.v.; Crépeaux         centrations than many other tissues, also in normal human
et al. 2015).                                                       beings (Yokel and McNamara 2001). A fraction of 0.01%
    The highest estimate of absolute Al release from all            of the highest bioavailable amount in our study (836.8 µg)
injection sites for pAP is fully consistent with the highest        would correspond to 0.084 µg Al as the maximum amount
increase in plasma AUC and bone Al concentration found for          supposed to have reached brain. Equal distribution in a rat
this group. Corresponding correlations obtained for all rats        brain weighing 2 g (estimate for a male 350 g rat; Brown
between estimated Al amount released from the injection             et al. 1997) would lead to a maximum brain concentration
site and both plasma and bone Al exposure confirm that Al           increase of 0.042 µg/g ww. Considering our control group
release can be interpreted as systemically available amount         mean level (0.13 ± 0.04 µg/g ww), this small diﬀerence is
and increase in bone and plasma exposure are fairly propor-         unlikely to be detected. Overall, this rather supports the
tional to this amount. However, we cannot exclude overes-           notion that the small increases in brain Al concentration
timation of systemically available amounts as the total Al          found for V1–V3 are chance findings.
release might include a fraction of still undissolved Al par-           As we determined Al concentration in a whole brain
ticles phagocytosed and transported to the draining lymph           hemisphere Al clusters due to focal accumulation which
node by antigen-presenting immune cells (He et al. 2015).           have been reported for human brain tissues (House et al.
    The highest total bone Al concentration measured in our         2012) could not be missed. Furthermore, as determination
rats (3.35 µg/g ww) is far below levels of toxicological con-       by AAS comprises dissolved Al3+ ions as well as insoluble
cern. Studies conducted by Sun et al. (2015, 2016) indicated        Al species, our results would also capture any Al particles
that rats with bone Al concentrations up to 15 µg/g (ww)            transported into the brain by macrophages which has been
were without abnormal findings, whereas above                       postulated by some authors (Gherardi et al. 2015; Crépeaux
20 µg/g (ww) bone formation markers decreased and oxida-            et al. 2015; Shardlow et al. 2018). Based on our results, we
tive stress markers increased, and in groups > 30 µg/g (ww)         conclude that contribution of such particulate Al amounts,
bone mineral density (BMD) decreased significantly.                 if any, are marginal.
    Also in humans bone Al levels below 10–15 µg/g are not              In summary, the present study for the first time revealed
associated with “Al-overload” or any signs of bone toxicity         systemically available Al from IM injected adjuvants and
(Klein 2019; Hellström et al. 2005, 2006; Van Landeghem             adjuvanted vaccines in vivo through increase of Al levels
et al. 1998).                                                       mainly in bone. The findings were corroborated by signifi-
    Extrapolating the Al increase found in humerus bone             cant correlations with total Al release from the injection
to the whole rat skeleton (using 25 g skeleton weight for           site. Moreover, our results clearly indicate that the rate of
a 350 g rat [Brown et al. 1997; O’Flaherty 1991)], a mean           systemic availability of Al is markedly higher from AP- than
treatment-related Al amount “added” to the skeleton of 82.6,        from AH-adjuvanted vaccines. We are aware that tissue
7.1, 31.3, and 35.4 µg per rat is estimated for groups pAP,         determination on day 80 is only a cross-sectional view and
V1, V2, and V3, respectively. These amounts represent               that diﬀerent bone levels might only reflect diﬀerent rates
5.3–12.0% of the corresponding total Al amounts released            of absorption. This would imply that, once Al absorption is
from the injection site (Table 2). These percentages are in         completed, two products with comparable Al doses might
line with dose fractions of 3–20% found in rat skeleton dur-        reach comparable cumulative Al concentrations in bone,
ing 1 year after a single IV dose of 26Al-chloride (Stein-          however, at diﬀerent time points.
hausen 1997).                                                           Increases of Al exposure in plasma and bone observed in
    Very low brain Al concentrations were observed in               rats cannot one-to-one be translated to humans, this is espe-
all groups. Geometric mean level in the control group               cially true for bone allometry with inter-species diﬀerences
(0.12 µg/g ww) was well in line with reported control levels        in bone architecture and remodeling (Bagi et al. 2011; Barak
in rat brain of 0.02–0.8 µg/g ww (Ogasawara et al. 2002;            et al. 2013). In relation to body weight the doses applied to
Veiga et al. 2013; Lin et al. 2015). Statistical significance       our rats (mean body weight 350 g) were 170 times higher
of brain Al levels in the vaccine groups is not consistent          compared to application to a 60 kg human adult. Consid-
with the ranking of the products regarding Al release from          ering an allometric scaling factor of 6.2 which is usually
injection site or Al concentration in bone. Of note, despite        applied for dose conversion on mg/kg basis between rats and
its highest bioavailable Al amount and highest increase in          humans in pharmacology (FDA 2005; Nair and Jacob 2018),


13
                                                                8                                              Exhibit 363
             Case 2:20-cv-02470-WBS-JDP
Archives of Toxicology (2019) 93:2787–2796                        Document 12 Filed 12/29/20 Page 194 of 421                                    2795

this ratio is still 27. Thus, we may expect that after a single                  Gherardi RK, Eidi H, Crépeaux G, Authier FJ, Cadusseau J (2015)
vaccination in adults Al levels in bone, and even more valid                          Biopersistence and brain translocation of aluminum adjuvants
                                                                                      of vaccines. Front Neurol 6:4
in plasma and brain, will be indistinguishable from baseline                     He P, Zou Y, Hu Z (2015) Advances in aluminum hydroxide-based
levels. With respect to children simple allometric dose scal-                         adjuvant research and its mechanism. Hum Vaccin Immunother
ing is not adequate, in particular for infants below 2 years of                       11:477–488
age due to complex age-related developmental changes (Lu                         Hellström HO, Mjöberg B, Mallmin H, Michaëlsson K (2005) The
                                                                                      aluminum content of bone increases with age, but is not higher
and Rosenbaum 2014). For that purpose, physiology-based                               in hip fracture cases with and without dementia compared to
modeling is required as it is increasingly used in pediatric                          controls. Osteoporos Int 16:1982–1988
drug development and toxicologic evaluations (Sharma and                         Hellström HO, Mjöberg B, Mallmin H, Michaëlsson K (2006) No
McNeill 2009; Barrett et al. 2012). The results of this study                         association between the aluminium content of trabecular bone
                                                                                      and bone density, mass or size of the proximal femur in elderly
will be highly valuable for establishment of a physiology-                            men and women. BMC Musculoskelet Disord 7:69
based toxicokinetic (PBTK) model for Al exposure from                            Hem SL, HogenEsch H (2007) Relationship between physical and
adjuvants (Weisser et al. 2017).                                                      chemical properties of aluminum-containing adjuvants and
                                                                                      immunopotentiation. Expert Rev Vaccines 6:685–698
Acknowledgements The authors thank Barbara Verhoeven for her                     Hirayama M, Iijima S, Iwashita M, Akiyama S, Takaku Y, Yamazaki
technical assistance and Daniela Golomb for preparation of the treat-                 M, Omori T, Yumoto S, Shimamura T (2011) Aging eﬀects of
ment formulations.                                                                    major and trace elements in rat bones and their mutual correla-
                                                                                      tions. J Trace Elem Med Biol 25:73–84
                                                                                 HogenEsch H, O’Hagan DT, Fox CB (2018) Optimizing the utiliza-
Funding The project was funded by the German Ministry of Health                       tion of aluminum adjuvants in vaccines: you might just get what
(ZMVI1-2515-FSB-772).                                                                 you want. NPJ Vaccines 3:51
                                                                                 HogenEsch H (2013) Mechanism of immunopotentiation and safety
Compliance with ethical standards                                                     of aluminum adjuvants. Front Immunol 3:406
                                                                                 House E, Esiri M, Forster G, Ince PG, Exley C (2012) Aluminium,
Conflict of interest Author Jennifer D. Oduro declares that she is em-                iron and copper in human brain tissues donated to the Medical
ployee at preclinics GmbH, a contract research organization that has                  research council’s cognitive function and ageing study. Metal-
received payment for conducting the animal study. All other authors                   lomics 4:56–65
declare that they have no conflict of interest.                                  Immunization Safety Review (2001) Thimerosal-containing vaccines
                                                                                      and neurodevelopmental disorders. Institute of Medicine (US)
Ethical approval All applicable international, national institutional                 Immunization safety Review Committee. National Academies
guidelines for the care and use of animals were followed. All proce-                  Press (US), Washington
dures performed in studies involving animals were in accordance with             Immunization Safety Review (2004) Vaccines and Autism. Insti-
the ethical standards of the institution (preclinics GmbH, Germany) at                tute of Medicine (US) Immunization safety review committee.
which the studies were conducted.                                                     Washington (DC): National Academies Press (US)
                                                                                 Klein GL (2019) Aluminum toxicity to bone: A multisystem eﬀect?
                                                                                      Osteoporos Sarcopenia 5:2–5
                                                                                 Krewski D, Yokel RA, Nieboer E, Borchelt D, Cohen J, Harry J et al
                                                                                      (2007) Human health risk assessment for aluminium, aluminium
References                                                                            oxide, and aluminium hydroxide. J Toxicol Environ Health B
                                                                                      Crit Rev 10(Suppl 1):1–269
Bagi CM, Berryman E, Moalli MR (2011) Comparative bone anatomy                   Lin WT, Chen RC, Lu WW, Liu SH, Yang FY (2015) Protective
     of commonly used laboratory animals: implications for drug dis-                  eﬀects of low-intensity pulsed ultrasound on aluminum-induced
     covery. Comp Med 61:76–85                                                        cerebral damage in Alzheimer’s disease rat model. Sci Rep
Barak MM, Lieberman DE, Hublin JJ (2013) Of mice, rats and men:                       5:9671
     trabecular bone architecture in mammals scales to body mass with            Lu H, Rosenbaum S (2014) Developmental pharmacokinetics in pedi-
     negative allometry. J Struct Biol 183:123–131                                    atric populations. J Pediatr Pharmacol Ther 19:262–276
Barrett JS, Della Casa Alberighi O, Läer S, Meibohm B (2012) Physi-              Masson JD, Crépeaux G, Authier FJ, Exley C, Gherardi RK (2018)
     ologically based pharmacokinetic (PBPK) modeling in children.                    Critical analysis of reference studies on the toxicokinetics of
     Clin Pharmacol Ther 92:40–49                                                     aluminum-based adjuvants. J Inorg Biochem 181:87–95
Brown RP, Delp MD, Lindstedt SL, Rhomberg LR, Beliles RP (1997)                  Nair AB, Jacob S (2016) A simple practice guide for dose conversion
     Physiological parameter values for physiologically based pharma-                 between animals and human. J Basic Clin Pharm 7:27–31
     cokinetic models. Toxicol Ind Health 13:407–484                             Netterlid E, Hindsén M, Siemund I, Björk J, Werner S, Jacobsson H,
Crépeaux G, Eidi H, David MO, Tzavara E, Giros B, Exley C, Curmi                      Güner N, Bruze M (2013) Does allergen-specific immunother-
     PA, Shaw CA, Gherardi RK, Cadusseau J (2015) Highly delayed                      apy induce contact allergy to aluminium? Acta Derm Venereol
     systemic translocation of aluminum-based adjuvant in CD1 mice                    93:50–56
     following intramuscular injections. J Inorg Biochem 152:199–205             O’Flaherty EJ (1991) Physiologically based models for bone-seeking
FDA/CDER guidance for industry: Estimating the maximum safe start-                    elements. I. Rat skeletal and bone growth. Toxicol Appl Pharma-
     ing dose in initial clinical trials for therapeutics in adult healthy            col 111:299–312
     volunteers (2005) https://www.fda.gov/downloads/drugs/guida                 Ogasawara Y, Sakamoto T, Ishii K, Takahashi H, Tanabe S (2002)
     nces/ucm078932.pdf. Accessed 13 Sept 2019                                        Eﬀects of the administration routes and chemical forms of alu-
Flarend RE, Hem SL, White JL, Elmore D, Suckow MA, Rudy AC,                           minum on aluminum accumulation in rat brain. Biol Trace Elem
     Dandashli EA (1997) In vivo absorption of aluminium-containing                   Res 86:269–278
     vaccine adjuvants using 26Al. Vaccine 15:1314–1318                          Ph. Eur. 9.6, Monograph 0153: Vaccines for human use (07/2018)


                                                                                                                                         13
                                                                             9                                                  Exhibit 363
2796        Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20      Page
                                                             Archives of         195
                                                                         Toxicology     of93:2787–2796
                                                                                    (2019) 421

Powell BS, Andrianov AK, Fusco PC (2015) Polyionic vaccine adju-                  of parenteral exposure to aluminum in newborn and adult rats. J
     vants: another look at aluminum salts and polyelectrolytes. Clin             Inorg Biochem 128:215–220
     Exp Vaccine Res 4:23–45                                                  Verdier F, Burnett R, Michelet-Habchi C, Moretto P, Fievet-Groyne
Priest ND (2004) The biological behaviour and bioavailability of                  F, Sauzeat E (2005) Aluminium assay and evaluation of the local
     aluminium in man, with special reference to studies employing                reaction at several time points after intramuscular administration
     aluminium-26 as a tracer: review and study update. J Environ                 of aluminium containing vaccines in the Cynomolgus monkey.
     Monit 6:375–403                                                              Vaccine 23:1359–1367
Seeber SJ, White JL, Hem SL (1991) Solubilization of aluminum-                Walker VR, Sutton RA, Meirav O, Sossi V, Johnson R, Klein J et al
     containing adjuvants by constituents of interstitial fluid. J Parenter       (1994) Tissue disposition of 26aluminium in rats measured by
     Sci Technol 45:156–159                                                       accelerator mass spectrometry. Clin Invest Med 17:420–425
Shardlow E, Mold M, Exley C (2018) Unraveling the enigma: eluci-              Weisser K, Göen T, Oduro JD, Wangorsch G, Hanschmann KMO,
     dating the relationship between the physicochemical properties               Keller-Stanislawski B (2019) Aluminium toxicokinetics after
     of aluminium-based adjuvants and their immunological mecha-                  intramuscular, subcutaneous, and intravenous injection of Al cit-
     nisms of action. Allergy Asthma Clin Immunol 14:80. https:/doi.              rate solution in rats. Arch Toxicol 93:37–47
     org/10.1186/s13223-018-0305-2                                            Weisser K, Stübler S, Matheis W, Huisinga W (2017) Towards toxi-
Sharma V, McNeill JH (2009) To scale or not to scale: the principles              cokinetic modelling of aluminium exposure from adjuvants in
     of dose extrapolation. Br J Pharmacol 157:907–921                            medicinal products. Regul Toxicol Pharmacol 88:310–321
Steinhausen C (1997) Untersuchung der Aluminiumbiokinetik mit                 WHO Expert Committee on Biological Standardization, sixty-sixth
     26Al und Beschleunigermassenspektrometrie. Dissertation, Tech-               report. Geneva: World Health Organization; 2016 (WHO technical
     nical University of Munich, Germany                                          report series; no. 999)
Sun X, Liu J, Zhuang C, Yang X, Han Y, Shao B et al (2016) Alu-               WHO (2012) Global advisory committee for vaccine safety“(GACVS),
     minum trichloride induces bone impairment through TGF-β1/                    Report of Meeting Held 6–7 June 2012. WHO Weekly Epidemio-
     Smad signaling pathway. Toxicology 371:49–57                                 logical Record
Sun X, Cao Z, Zhang Q, Liu S, Xu F, Che J et al (2015) Aluminum               Yokel RA, McNamara PJ (2001) Aluminium toxicokinetics: an updated
     trichloride impairs bone and downregulates Wnt/β-catenin                     minireview. Pharmacol Toxicol 88:159–167
     signaling pathway in young growing rats. Food Chem Toxicol               Yumoto S, Nagai H, Imamura M, Matsuzaki H, Hayashi K, Masuda A
     86:154–162                                                                   et al (1997) 26Al uptake and accumulation in the rat brain. Nucl
Valtulini S, Macchi C, Ballanti P, Cherel Y, Laval A, Theaker JM, Bak             Instrum Methods Phys Res B 123:279–282
     M, Ferretti E, Morvan H (2005) Aluminium hydroxide-induced
     granulomas in pigs. Vaccine 23:3999–4004                                 Publisher’s Note Springer Nature remains neutral with regard to
Van Landeghem GF, D’Haese PC, Lamberts LV, Djukanovic L,                      jurisdictional claims in published maps and institutional aﬃliations.
     Pejanovic S, Goodman WG et al (1998) Low serum aluminum
     values in dialysis patients with increased bone aluminum levels.
     Clin Nephrol 50:69–76
Veiga M, Bohrer D, Banderó CR, Oliveira SM, do Nascimento PC,
     Mattiazzi P et al (2013) Accumulation, elimination, and eﬀects




13
                                                                          10                                                  Exhibit 363
Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 196 of 421




   EXHIBIT 364
Growth Charts - Data Table for Boys Length-for-age and Weight-for-age Charts                                                    6/21/20, 5:07 PM
                   Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 197 of 421




    National Center for Health Statistics

  Data Table for Boys Length-for-age and Weight-for-age
  Charts
  Boys Length-for-age Percentiles, Birth to 24 Months


                                            2nd                                                                                           98th
   Month       L    M           S           (2.3rd)      5th           10th        25th       50th      75th       90th       95th        (97.7th)


   0           1    49.8842     0.03795     46.09799     46.77032      47.45809    48.60732   49.8842   51.16108   52.31031   52.99808    53.67041


   1           1    54.7244     0.03557     50.83131     51.52262      52.2298     53.41147   54.7244   56.03733   57.219     57.92618    58.61749


   2           1    58.4249     0.03424     54.42396     55.13442      55.8612     57.0756    58.4249   59.7742    60.9886    61.71538    62.42584


   3           1    61.4292     0.03328     57.34047     58.06652      58.80924    60.0503    61.4292   62.8081    64.04916   64.79188    65.51793


   4           1    63.886      0.03257     59.72447     60.46344      61.21939    62.48254   63.886    65.28946   66.55261   67.30856    68.04753


   5           1    65.9026     0.03204     61.67956     62.42946      63.19658    64.4784    65.9026   67.3268    68.60862   69.37574    70.12564


   6           1    67.6236     0.03165     63.34303     64.10314      64.88071    66.18      67.6236   69.0672    70.36649   71.14406    71.90417


   7           1    69.1645     0.03139     64.82235     65.5934       66.38216    67.70013   69.1645   70.62887   71.94684   72.7356     73.50665


   8           1    70.5994     0.03124     66.18835     66.97163      67.77291    69.1118    70.5994   72.087     73.42589   74.22717    75.01045


   9           1    71.9687     0.03117     67.48217     68.27886      69.09384    70.45564   71.9687   73.48176   74.84356   75.65854    76.45523


   10          1    73.2812     0.03118     68.71138     69.52286      70.35297    71.74005   73.2812   74.82235   76.20943   77.03954    77.85102


   11          1    74.5388     0.03125     69.88013     70.70738      71.55363    72.96769   74.5388   76.10991   77.52397   78.37022    79.19748


   12          1    75.7488     0.03137     70.99632     71.84023      72.70353    74.14605   75.7488   77.35155   78.79407   79.65737    80.50128


   13          1    76.9186     0.03154     72.06657     72.92816      73.80954    75.28228   76.9186   78.55492   80.02766   80.90904    81.77063


   14          1    78.0497     0.03174     73.09511     73.97491      74.87492    76.37879   78.0497   79.72061   81.22448   82.12449    83.0043


   15          1    79.1458     0.03197     74.08522     74.98384      75.9031     77.43914   79.1458   80.85246   82.3885    83.30776    84.20638


   16          1    80.2113     0.03222     75.04248     75.96033      76.89925    78.46814   80.2113   81.95446   83.52335   84.46227    85.38012


   17          1    81.2487     0.0325      75.96753     76.90533      77.86466    79.46765   81.2487   83.02975   84.63274   85.59207    86.52987


   18          1    82.2587     0.03279     76.86417     77.8221       78.80202    80.43942   82.2587   84.07798   85.71538   86.6953     87.65323


https://www.cdc.gov/growthcharts/who/boys_length_weight.htm                                                                          Page 1 of 3


                                                                               1                                    Exhibit 364
Growth Charts - Data Table for Boys Length-for-age and Weight-for-age Charts                                                             6/21/20, 5:07 PM
                   Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 198 of 421

   19          1    83.2418     0.0331      77.73119     78.70973      79.71074       81.38338    83.2418     85.10022    86.77286    87.77387     88.75241


   20          1    84.1996     0.03342     78.5717      79.57106      80.59338       82.30162    84.1996     86.09758    87.80582    88.82814     89.8275


   21          1    85.1348     0.03376     79.3865      80.40724      81.45143       83.19621    85.1348     87.07339    88.81817    89.86236     90.8831


   22          1    86.0477     0.0341      80.17925     81.22133      82.28734       84.06859    86.0477     88.02681    89.80806    90.87407     91.91615


   23          1    86.941      0.03445     80.95077     82.01447      83.1026        84.92082    86.941      88.96118    90.7794     91.86753     92.93123


   24          1    87.8161     0.03479     81.70586     82.79087      83.9008        85.75545    87.8161     89.87675    91.7314     92.84133     93.92634




  Boys Weight-for-age Percentiles, Birth to 24 Months


                                                   2nd
   Month       L          M            S           (2.3rd)      5th            10th        25th        50th        75th        90th         95th


   0           0.3487     3.3464       0.14602     2.459312     2.603994       2.757621    3.027282    3.3464      3.686659    4.011499     4.214527

   1           0.2297     4.4709       0.13395     3.39089      3.566165       3.752603    4.080792    4.4709      4.889123    5.290726     5.542933


   2           0.197      5.5675       0.12385     4.31889      4.522344       4.738362    5.117754    5.5675      6.048448    6.509323     6.798348


   3           0.1738     6.3762       0.11727     5.018434     5.240269       5.475519    5.888058    6.3762      6.897306    7.395936     7.708329


   4           0.1553     7.0023       0.11316     5.561377     5.797135       6.046988    6.484777    7.0023      7.554286    8.082087     8.412602


   5           0.1395     7.5105       0.1108      5.996672     6.244465       6.507016    6.966941    7.5105      8.090161    8.644384     8.991445


   6           0.1257     7.934        0.10958     6.352967     6.611702       6.885864    7.366195    7.934       8.539707    9.119041     9.481939


   7           0.1134     8.297        0.10902     6.653301     6.922131       7.207057    7.706413    8.297       8.927371    9.530656     9.908738


   8           0.1021     8.6151       0.10882     6.913126     7.19127        7.486158    8.003205    8.6151      9.268678    9.894622     10.28713


   9           0.0917     8.9014       0.10881     7.144822     7.431644       7.735837    8.26946     8.9014      9.5769      10.22433     10.63055


   10          0.082      9.1649       0.10891     7.356558     7.651572       7.964565    8.5139      9.1649      9.861313    10.5293      10.94868


   11          0.073      9.4122       0.10906     7.55441      7.857229       8.178615    8.742959    9.4122      10.12867    10.81641     11.24845


   12          0.0644     9.6479       0.10925     7.742219     8.052577       8.382077    8.960956    9.6479      10.38387    11.09087     11.53526


   13          0.0563     9.8749       0.10949     7.922091     8.239848       8.577324    9.170505    9.8749      10.63014    11.35618     11.81281


   14          0.0487     10.0953      0.10976     8.095984     8.421033       8.76637     9.373665    10.0953     10.86959    11.61449     12.08325


   15          0.0413     10.3108      0.11007     8.265127     8.597424       8.950586    9.571948    10.3108     11.10416    11.86797     12.34891




https://www.cdc.gov/growthcharts/who/boys_length_weight.htm                                                                                   Page 2 of 3


                                                                               2                                            Exhibit 364
Growth Charts - Data Table for Boys Length-for-age and Weight-for-age Charts                                                                        6/21/20, 5:07 PM
                   Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 199 of 421
   16          0.0343     10.5228      0.11041     8.430734     8.770274       9.13126       9.7667         10.5228       11.33528       12.11808        12.61125


   17          0.0275     10.7319      0.11079     8.593128     8.939942       9.308795      9.958406       10.7319       11.5637        12.36571        12.87128


   18          0.0211     10.9385      0.11119     8.752902     9.107002       9.483736      10.14755       10.9385       11.7897        12.61101        13.12906


   19          0.0148     11.143       0.11164     8.909889     9.27136        9.656076      10.33431       11.143        12.01396       12.855          13.38579


   20          0.0087     11.3462      0.11211     9.065209     9.434095       9.826848      10.51961       11.3462       12.23713       13.09811        13.64181


   21          0.0029     11.5486      0.11261     9.219037     9.595435       9.996335      10.70383       11.5486       12.45983       13.3411         13.89795


   22          -0.0028    11.7504      0.11314     9.371554     9.755556       10.16471      10.88716       11.7504       12.6823        13.58426        14.15453


   23          -0.0083    11.9514      0.11369     9.522741     9.914417       10.33191      11.06946       11.9514       12.90424       13.82718        14.41108


   24          -0.0137    12.1515      0.11426     9.672527     10.07194       10.49784      11.25065       12.1515       13.12555       14.06979        14.66753




                                                                                                                             Page last reviewed: September 9, 2010
                                                                    Content source: Centers for Disease Control and Prevention, National Center for Health Statistics




https://www.cdc.gov/growthcharts/who/boys_length_weight.htm                                                                                               Page 3 of 3


                                                                               3                                                    Exhibit 364
Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 200 of 421




   EXHIBIT 365
Growth Charts - Data Table for Girls Length-for-age and Weight-for-age Charts                                                    6/21/20, 5:08 PM
                   Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 201 of 421




    National Center for Health Statistics

  Data Table for Girls Length-for-age and Weight-for-age
  Charts
  Girls Length-for-age Percentiles, Birth to 24 Months


                                             2nd                                                                                               98th
   Month       L    M           S            (2.3rd)         5th           10th       25th       50th      75th       90th       95th          (97.7th


   0           1    49.1477     0.0379       45.4223043      46.08383      46.76056   47.89133   49.1477   50.40407   51.53484   52.21157      52.8730


   1           1    53.6872     0.0364       49.7787718      50.4728       51.18277   52.3691    53.6872   55.0053    56.19163   56.9016       57.5956


   2           1    57.0673     0.03568      52.9949775      53.71811      54.45785   55.69393   57.0673   58.44067   59.67675   60.41649      61.1396


   3           1    59.8029     0.0352       55.5927758      56.34038      57.10515   58.38306   59.8029   61.22274   62.50065   63.26542      64.0130


   4           1    62.0899     0.03486      57.7609922      58.52969      59.31604   60.63      62.0899   63.5498    64.86376   65.65011      66.4188


   5           1    64.0301     0.03463      59.5953753      60.38286      61.18844   62.53451   64.0301   65.52569   66.87176   67.67734      68.4648


   6           1    65.7311     0.03448      61.1982833      62.00319      62.82658   64.20243   65.7311   67.25977   68.63562   69.45901      70.2639


   7           1    67.2873     0.03441      62.656588       63.47888      64.32005   65.72562   67.2873   68.84898   70.25455   71.09572      71.9180


   8           1    68.7498     0.0344       64.0198138      64.85973      65.71894   67.15464   68.7498   70.34496   71.78066   72.63987      73.4797


   9           1    70.1435     0.03444      65.3120157      66.16996      67.0476    68.51411   70.1435   71.77289   73.2394    74.11704      74.9749


   10          1    71.4818     0.03452      66.5466965      67.42304      68.31951   69.81746   71.4818   73.14614   74.64409   75.54056      76.4169


   11          1    72.771      0.03464      67.7294251      68.62467      69.54048   71.07075   72.771    74.47125   76.00152   76.91733      77.8125


   12          1    74.015      0.03479      68.8650363      69.77953      70.71503   72.2782    74.015    75.7518    77.31497   78.25047      79.1649


   13          1    75.2176     0.03496      69.9583854      70.89228      71.84762   73.44396   75.2176   76.99124   78.58758   79.54292      80.4768


   14          1    76.3817     0.03514      71.0135941      71.96683      72.94195   74.57133   76.3817   78.19207   79.82145   80.79657      81.7498


   15          1    77.5099     0.03534      72.0315003      73.00432      73.99947   75.66234   77.5099   79.35746   81.02033   82.01548      82.9882


   16          1    78.6055     0.03555      73.016649       74.00908      75.0243    76.72069   78.6055   80.49031   82.1867    83.20192      84.1943


   17          1    79.671      0.03576      73.9729301      74.98475      76.01981   77.74936   79.671    81.59264   83.32219   84.35725      85.3690


   18          1    80.7079     0.03598      74.9001595      75.93146      76.98644   78.74927   80.7079   82.66653   84.42936   85.48434      86.5156


https://www.cdc.gov/growthcharts/who/girls_length_weight.htm                                                                            Page 1 of 3


                                                                                1                                     Exhibit 365
Growth Charts - Data Table for Girls Length-for-age and Weight-for-age Charts                                                                6/21/20, 5:08 PM
                   Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 202 of 421

   19          1    81.7182       0.0362      75.8018023     76.8524       77.92712       79.72293     81.7182     83.71347     85.50928     86.584       87.6345


   20          1    82.7036       0.03643     76.6778157     77.74783      78.84242       80.67144     82.7036     84.73576     86.56478     87.65937     88.7293


   21          1    83.6654       0.03666     77.5310529     78.62035      79.73466       81.59662     83.6654     85.73418     87.59614     88.71045     89.7997


   22          1    84.604        0.03688     78.363609      79.47174      80.60531       82.49946     84.604      86.70854     88.60269     89.73626     90.8443


   23          1    85.5202       0.03711     79.1728908     80.3          81.453         83.3796      85.5202     87.6608      89.5874      90.7404      91.8675


   24          1    86.4153       0.03734     79.9618054     81.10777      82.28006       84.23889     86.4153     88.59171     90.55054     91.72283     92.8687




  Girls Weight-for-age Percentiles, Birth to 24 Months


                                                   2nd
   Month       L           M           S           (2.3rd)       5th            10th         25th         50th        75th         90th         95th


   0           0.3809      3.2322      0.14171     2.394672      2.532145       2.677725     2.932331     3.2322      3.55035      3.852667     4.040959

   1           0.1714      4.1873      0.13724     3.161067      3.326209       3.502477     3.814261     4.1873      4.590075     4.979539     5.225436


   2           0.0962      5.1282      0.13        3.941053      4.13172        4.335355     4.695944     5.1282      5.596104     6.049862     6.337067


   3           0.0402      5.8458      0.12619     4.53604       4.745935       4.970282     5.368044     5.8458      6.364222     6.868317     7.188096


   4           -0.005      6.4237      0.12402     5.013368      5.238858       5.480078     5.90832      6.4237      6.984281     7.530756     7.87815


   5           -0.043      6.8985      0.12274     5.403844      5.642267       5.897544     6.351329     6.8985      7.495018     8.077933     8.449225


   6           -0.0756     7.297       0.12204     5.729383      5.97888        6.246243     6.72212      7.297       7.925102     8.540297     8.93289


   7           -0.1039     7.6422      0.12178     6.008387      6.267836       6.546104     7.042017     7.6422      8.299352     8.94444      9.356859


   8           -0.1288     7.9487      0.12181     6.253445      6.522061       6.810403     7.324907     7.9487      8.633118     9.306424     9.737639


   9           -0.1507     8.2254      0.12199     6.472906      6.750018       7.047717     7.579535     8.2254      8.935413     9.63531      10.08429


   10          -0.17       8.48        0.12223     6.673828      6.958886       7.265345     7.813398     8.48        9.214115     9.939115     10.4049


   11          -0.1872     8.7192      0.12247     6.862262      7.15483        7.46957      8.032975     8.7192      9.476145     10.22495     10.7067


   12          -0.2024     8.9481      0.12268     7.042612      7.342376       7.665043     8.24313      8.9481      9.726833     10.49835     10.99531


   13          -0.2158     9.1699      0.12283     7.217847      7.524538       7.854825     8.446994     9.1699      9.969431     10.76258     11.27401


   14          -0.2278     9.387       0.12294     7.389684      7.70313        8.040838     8.646697     9.387       10.20666     11.02071     11.54612


   15          -0.2384     9.6008      0.12299     7.559527      7.879566       8.224501     8.843658     9.6008      10.43988     11.27403     11.81285




https://www.cdc.gov/growthcharts/who/girls_length_weight.htm                                                                                      Page 2 of 3


                                                                                2                                               Exhibit 365
Growth Charts - Data Table for Girls Length-for-age and Weight-for-age Charts                                                                        6/21/20, 5:08 PM
                   Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 203 of 421
   16          -0.2478     9.8124      0.12303     7.727588      8.054179       8.406286      9.038616       9.8124        10.67062       11.52454        12.07652


   17          -0.2562     10.0226     0.12306     7.894535      8.227652       8.586898      9.232317       10.0226       10.89976       11.77319        12.33814


   18          -0.2637     10.2315     0.12309     8.060311      8.399952       8.766325      9.424795       10.2315       11.12747       12.02024        12.59804


   19          -0.2703     10.4393     0.12315     8.224599      8.570832       8.944403      9.616043       10.4393       11.3542        12.26642        12.85712


   20          -0.2762     10.6464     0.12323     8.387882      8.74076        9.121584      9.806487       10.6464       11.58033       12.51209        13.11573


   21          -0.2815     10.8534     0.12335     8.55031       8.909946       9.298148      9.996544       10.8534       11.80669       12.75831        13.37511


   22          -0.2862     11.0608     0.1235      8.712397      9.078906       9.474611      10.18672       11.0608       12.03376       13.00554        13.6357


   23          -0.2903     11.2688     0.12369     8.8741        9.247632       9.651002      10.37713       11.2688       12.26184       13.25422        13.89801


   24          -0.2941     11.4775     0.1239      9.035869      9.416516       9.827655      10.56799       11.4775       12.49092       13.50419        14.16181




                                                                                                                              Page last reviewed: September 9, 2010
                                                                     Content source: Centers for Disease Control and Prevention, National Center for Health Statistics




https://www.cdc.gov/growthcharts/who/girls_length_weight.htm                                                                                               Page 3 of 3


                                                                                3                                                    Exhibit 365
Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 204 of 421




   EXHIBIT 366
Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 205 of 421




     Vaccines and
     Autoimmunity




                         1                           Exhibit 366
Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 206 of 421




     Vaccines and
     Autoimmunity


     EDITED BY


     Yehuda Shoenfeld
     Zabludowicz Center for Autoimmune Diseases
     Sheba Medical Center
     Tel Hashomer, Israel

     Sackler Faculty of Medicine
     Tel Aviv University
     Tel Aviv, Israel


     Nancy Agmon-Levin
     Zabludowicz Center for Autoimmune Diseases
     Sheba Medical Center
     Tel Hashomer, Israel

     Sackler Faculty of Medicine
     Tel Aviv University
     Tel Aviv, Israel


     Lucija Tomljenovic
     Neural Dynamics Research Group
     University of British Columbia
     Vancouver, BC, Canada




                                   2                 Exhibit 366
Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 207 of 421

     Copyright © 2015 by Wiley-Blackwell. All rights reserved

     Published by John Wiley & Sons, Inc., Hoboken, New Jersey
     Published simultaneously in Canada

     No part of this publication may be reproduced, stored in a retrieval system, or
     transmitted in any form or by any means, electronic, mechanical, photocopying,
     recording, scanning, or otherwise, except as permitted under Section 107 or 108
     of the 1976 United States Copyright Act, without either the prior written
     permission of the Publisher, or authorization through payment of the appropriate
     per-copy fee to the Copyright Clearance Center, Inc., 222 Rosewood Drive,
     Danvers, MA 01923, (978) 750-8400, fax (978) 750-4470, or on the web at
     www.copyright.com. Requests to the Publisher for permission should be
     addressed to the Permissions Department, John Wiley & Sons, Inc., 111 River
     Street, Hoboken, NJ 07030, (201) 748-6011, fax (201) 748-6008, or online at
     http://www.wiley.com/go/permission.

     Limit of Liability/Disclaimer of Warranty: While the publisher and author have
     used their best efforts in preparing this book, they make no representations or
     warranties with respect to the accuracy or completeness of the contents of this
     book and specifically disclaim any implied warranties of merchantability or fitness
     for a particular purpose. No warranty may be created or extended by sales
     representatives or written sales materials. The advice and strategies contained
     herein may not be suitable for your situation. You should consult with a
     professional where appropriate. Neither the publisher nor author shall be liable
     for any loss of profit or any other commercial damages, including but not limited
     to special, incidental, consequential, or other damages.

     For general information on our other products and services or for technical
     support, please contact our Customer Care Department within the United States
     at (800) 762-2974, outside the United States at (317) 572-3993 or fax (317)
     572-4002.

     Wiley also publishes its books in a variety of electronic formats. Some content that
     appears in print may not be available in electronic formats. For more information
     about Wiley products, visit our web site at www.wiley.com.

     Library of Congress Cataloging-in-Publication Data:

     Vaccines and autoimmunity / edited by Yehuda Shoenfeld, Nancy Agmon-Levin
     and Lucija Tomljenovic.
          p. ; cm.
       Includes bibliographical references and index.
       ISBN 978-1-118-66343-1 (cloth)
       I. Shoenfeld, Yehuda, editor. II. Agmon-Levin, Nancy, editor.
     III. Tomljenovic, Lucija, editor.
       [DNLM: 1. Vaccines–immunology. 2. Adjuvants, Immunologic–adverse effects.
     3. Autoimmunity. 4. Drug Discovery. 5. Vaccines–adverse effects. QW 805]
       RA638
       615.3′ 72–dc23
                                                                      2015006774

     Typeset in 8.75/11pt MeridienLTStd by SPi Global, Chennai, India

     10 9 8 7 6 5 4 3 2 1

     1 2015




                                         3                                                  Exhibit 366
             Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 208 of 421




                      Contents



Contributors, ix                                          8 Silicone Breast Implants and
                                                            Autoimmune/Inflammatory
Introduction, 1                                             Syndrome induced by
Yehuda Shoenfeld, Nancy Agmon-Levin and Lucija              Adjuvants (ASIA): A Literature
    Tomljenovic                                             Search, 87
                                                            Elisabetta Borella, Eitan Israeli, and Yehuda
                                                            Shoenfeld
PART I: MOSAIC OF AUTOIMMUNITY
                                                          9 Autoantibodies Induced by
 1 Role of Adjuvants in Infection                           Vaccine, 93
   and Autoimmunity, 11                                     Nataša Toplak and Tadej Avčin
   Eitan Israeli, Miri Blank, and Yehuda Shoenfeld
                                                         10 The ASIA Syndrome Registry, 103
 2 Infections as Adjuvants for                              Ignasi Rodriguez-Pintó and Yehuda Shoenfeld
   Autoimmunity: The Adjuvant
   Effect, 25
   Quan M. Nhu and Noel R. Rose                          11 Vaccination in Autoimmune
                                                            Diseases, 107
                                                            Carla Gonçalves, Schahin Saad, Clóvis A. Silva,
 3 Experimental Models of
                                                            and Eloisa Bonfá
   Adjuvants, 35
   Nicola Bassi, Mariele Gatto, Anna Ghirardello, and
   Andrea Doria                                          12 Vaccination in Patients with
                                                            Autoimmune Inflammatory
 4 Answers to Common                                        Rheumatic Diseases, 113
   Misconceptions Regarding the                             Abdulla Watad, Alessandra Soriano, and Yehuda
   Toxicity of Aluminum                                     Shoenfeld
   Adjuvants in Vaccines, 43
   Lucija Tomljenovic and Christopher A. Shaw
                                                         PART II: STUDIES ON AUTOIMMUNE
 5 Allergy and Autoimmunity                                        CONDITIONS INDUCED BY
   Caused by Metals: A Unifying                                    VACCINATION
   Concept, 57
   Vera Stejskal
                                                         13 Measles, Mumps, and Rubella
 6 Genetics and Vaccinology, 65                             Vaccine: A Triad to
   John Castiblanco and Juan-Manuel Anaya                   Autoimmunity, 129
                                                            Carlo Perricone, Guido Valesini, and Yehuda
                                                            Shoenfeld
 7 Silicone and
   Autoimmune/Inflammatory
   Syndrome Induced by                                   14 Yellow Fever Vaccine and
   Adjuvants (ASIA), 79                                     Autoimmunity, 135
   Yair Levy and Rotem Baytner-Zamir                        Roger A. Levy and Rodrigo Poubel V. Rezende




                                                                                                              v
                                                     4                                           Exhibit 366
Contents        Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 209 of 421

15 Antiphospholipid Syndrome                          25 Undifferentiated
   and Vaccines, 141                                     Connective-Tissue Diseases, 247
   Miri Blank and Paola Cruz-Tapias                      Maria Martinelli, Carlo Perricone, and Yehuda
                                                         Shoenfeld
16 Hepatitis B Vaccination and
   Autoimmunity, 147                                  26 Vaccines, Infections, and
   Daniel S. Smyk, Lazaros I. Sakkas, Yehuda             Alopecia Areata, 255
   Shoenfeld, and Dimitrios P. Bogdanos                  Yaron Zafrir, Sharon Baum, Nancy Agmon-Levin,
                                                         and Yehuda Shoenfeld
17 Adverse Reactions to Human
   Papillomavirus Vaccines, 163                       27 Aluminum Particle
   Lucija Tomljenovic and Christopher A. Shaw            Biopersistence, Systemic
                                                         Transport, and Long-Term
18 Influenza Vaccine and                                 Safety: Macrophagic
   Autoimmune Diseases, 175                              Myofasciitis and Beyond, 261
   Luis J. Jara, Gabriela Medina, Pilar Cruz             Romain K. Gherardi, Josette Cadusseau, and
   Dominguez, Olga Vera-Lastra, Miguel A. Saavedra,      François-Jérôme Authier
   Mónica Vázquez del Mercado, and Minoru Satoh
                                                      28 Immune Thrombocytopenic
19 Vaccines and Autoimmunity:                            Purpura: Between Infections
   Meningococcal Vaccines, 185                           and Vaccinations, 271
   Giovanna Passaro, Alessandra Soriano, and             Carlo Perricone, Maurizio Rinaldi, Roberto
   Raffaele Manna                                        Perricone, and Yehuda Shoenfeld

20 Pneumococcal Vaccines and                          29 Vaccinations and Type 1
   Autoimmune Phenomena, 191                             Diabetes, 283
   Elisabetta Borella, Nancy Agmon-Levin, Andrea         Alessandro Antonelli, Silvia Martina Ferrari,
   Doria, and Yehuda Shoenfeld                           Andrea Di Domenicantonio, Ele Ferrannini, and
                                                         Poupak Fallahi
21 BCG and Autoimmunity, 197
                                                      30 Narcolepsy and H1N1 vaccine, 291
   Luigi Bernini, Carlo Umberto Manzini, and
                                                         Marı́a-Teresa Arango, Shaye Kivity, Nancy
   Clodoveo Ferri
                                                         Agmon-Levin, Gili Givaty, Joab Chapman, and
                                                         Yehuda Shoenfeld

PART III:   AUTOIMMUNE DISEASES                       31 Non-nutritional Environmental
            SOLICITED BY VACCINATION                     Factors Associated with Celiac
                                                         Disease: Infections and
22 Systemic Lupus Erythematosus                          Vaccinations, 301
   Induced by Vaccines, 209                              Aaron Lerner
   Nurit Katz-Agranov and Gisele Zandman-Goddard
                                                      32 Polymyalgia Rheumatica, 307
23 Vasculitides, 223                                     Alessandra Soriano and Raffaele Manna
   Alessandra Soriano, Rotem Inbar, Giovanna
   Passaro, and Raffaele Manna                        33 Acute Disseminated
                                                         Encephalomyelitis: Idiopathic,
24 Vaccinations in Rheumatoid                            Post-infectious, and
   Arthritis, 233                                        Post-vaccination, 311
   Eitan Giat and Merav Lidar                            Dimitrios Karussis and Panayiota Petrou




vi
                                                      5                                         Exhibit 366
            Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 210 of 421
                                                                   Contents

34 Fibromyalgia, Chronic Fatigue,                    36 Infections, Vaccinations, and
   Functional Disorders, and                            Chronic Fatigue Syndrome, 345
   Vaccination: Where Do We                             Hussein Mahagna, Naim Mahroum, and Howard
   Stand? 331                                           Amital
   Jacob N. Ablin and Dan Buskila
                                                     37 Myositis and Vaccines, 349
35 Bullous Dermatoses, Infectious                       Ignasi Rodriguez-Pintó and Yehuda Shoenfeld
   Agents, and Vaccines, 337
   Yaron Zafrir, Nancy Agmon-Levin, and Sharon       Index, 359
   Baum




                                                                                                      vii
                                                 6                                        Exhibit 366
            Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 211 of 421




                     Contributors



Jacob N. Ablin                                     Doctoral Program in Biomedical Sciences
Department of Rheumatology                         Del Rosario University
Tel Aviv Sourasky Medical Center and Sackler       Bogotá, Colombia
Faculty of Medicine
Tel Aviv University                                François-Jérôme Authier
Tel Aviv, Israel                                   Faculty of Medicine
                                                   University of Paris East
Nancy Agmon-Levin                                  Paris France
Zabludowicz Center for Autoimmune Diseases
Sheba Medical Center                               Neuromuscular Center
Tel Hashomer, Israel                               H. Mondor Hospital
                                                   Paris, France
Sackler Faculty of Medicine
Tel Aviv University                                Tadej Avčin
Tel Aviv, Israel                                   Department of Allergology
                                                   Rheumatology and Clinical Immunology
Howard Amital                                      University Children’s Hospital
Department of Medicine B                           University Medical Centre Ljubljana
Sheba Medical Center                               Ljubljana, Slovenia
Tel Hashomer, Israel
                                                   Nicola Bassi
Sackler Faculty of Medicine                        Division of Rheumatology
Tel Aviv University                                Department of Medicine
Tel Aviv, Israel                                   University of Padua
                                                   Padua, Italy
Juan-Manuel Anaya
Center for Autoimmune Diseases Research            Sharon Baum
(CREA)                                             Department of Dermatology
School of Medicine and Health Sciences             Sheba Medical Center
Del Rosario University                             Tel Hashomer, Israel
Bogotá, Colombia
                                                   Rotem Baytner-Zamir
Alessandro Antonelli                               Department of Medicine E, Meir Medical Center
Department of Clinical and Experimental            Kfar Saba, Israel
Medicine
University of Pisa                                 Sackler Faculty of Medicine
Pisa, Italy                                        Tel Aviv University
                                                   Tel Aviv, Israel
María-Teresa Arango
Zabludowicz Center for Autoimmune Diseases         Luigi Bernini
Sheba Medical Center                               Rheumatology Unit
Tel Hashomer, Israel                               Department of Internal Medicine




                                                                                               ix
                                               7                                      Exhibit 366
Contributors    Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 212 of 421

University of Modena and Reggio Emilia       Joab Chapman
Medical School                               Zabludowicz Center for Autoimmune Diseases
Modena, Italy                                and Department of Neurology
                                             Sheba Medical Center
Miri Blank                                   Tel Hashomer, Israel
Zabludowicz Center for Autoimmune Diseases
Sheba Medical Center                         Paola Cruz-Tapias
Tel Hashomer, Israel                         Doctoral Program in Biomedical Sciences
                                             Del Rosario University
Dimitrios P. Bogdanos                        Bogotá, Colombia
Institute of Liver Studies
King’s College London School of Medicine     Andrea Di Domenicantonio
King’s College Hospital                      Department of Clinical and Experimental
London, UK                                   Medicine
                                             University of Pisa
Department of Medicine                       Pisa, Italy
School of Health Sciences
University of Thessaly                       Pilar Cruz Dominguez
Larissa, Greece                              Research Division
                                             Hospital de Especialidades
Eloisa Bonfá                                 “Dr Antonio Fraga Mouret,”
Division of Rheumatology                     Mexican Social Security Institute
Children’s Institute Faculty of Medicine     National Autonomous University of Mexico
University of São Paulo                      Mexico City, Mexico
São Paulo, Brazil
                                             Andrea Doria
                                             Division of Rheumatology
Elisabetta Borella
                                             Department of Medicine
Division of Rheumatology
                                             University of Padua
Department of Medicine
                                             Padua, Italy
University of Padua, Padua
Italy
                                             Poupak Fallahi
                                             Department of Clinical and Experimental
Zabludowicz Center for
                                             Medicine
Autoimmune Diseases
                                             University of Pisa
Sheba Medical Center
                                             Pisa, Italy
Tel Hashomer, Israel
                                             Ele Ferrannini
Dan Buskila                                  Department of Clinical and Experimental
Rheumatic Disease Unit                       Medicine
Department of Medicine                       University of Pisa
Soroka Medical Center                        Pisa, Italy
Beersheba, Israel
                                             Silvia Martina Ferrari
Josette Cadusseau                            Department of Clinical and Experimental
Faculty of Medicine                          Medicine
University of Paris East                     University of Pisa
Paris, France                                Pisa, Italy

John Castiblanco                             Clodoveo Ferri
Center for Autoimmune Diseases Research      Rheumatology Unit
(CREA)                                       Department of Internal Medicine
School of Medicine and Health Sciences       University of Modena and Reggio Emilia
Del Rosario University                       Medical School
Bogotá, Colombia                             Modena, Italy



x
                                             8                                     Exhibit 366
             Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Contributors
                                                                    Page 213 of 421

Mariele Gatto                                      Dimitrios Karussis
Division of Rheumatology                           Department of Neurology
Department of Medicine                             Multiple Sclerosis Center and Laboratory of
University of Padua                                Neuroimmunology
Padua, Italy                                       The Agnes-Ginges Center for Neurogenetics
                                                   Hadassah University Hospital
Romain K. Gherardi                                 Jerusalem, Ein Karem, Israel
Faculty of Medicine
University of Paris East                           Nurit Katz-Agranov
Paris, France                                      Department of Medicine
                                                   Wolfson Medical Center
Neuromuscular Center H. Mondor Hospital            Tel Aviv, Israel
Paris, France
                                                   Shaye Kivity
Anna Ghirardello                                   Zabludowicz Center for Autoimmune Diseases
Division of Rheumatology                           Rheumatic Disease Unit
Department of Medicine                             and The Dr Pinchas Borenstein Talpiot Medical
University of Padua                                Leadership Program 2013
Padua, Italy                                       Sheba Medical Center
                                                   Tel Hashomer, Israel
Eitan Giat
Rheumatology Unit                                  Aaron Lerner
Sheba Medical Center                               Pediatric Gastroenterology and Nutrition Unit
Tel Hashomer, Israel                               Carmel Medical Center
                                                   B. Rappaport School of Medicine
Gili Givaty                                        Technion – Israel Institute of Technology
Zabludowicz Center for Autoimmune Diseases         Haifa, Israel
Department of Neurology and Sagol
Neuroscience Center                                Roger A. Levy
Sheba Medical Center                               Faculty of Medical Sciences
Tel Hashomer, Israel                               Rio de Janeiro State University
                                                   Rio de Janeiro, Brazil
Carla Gonçalves
                                                   Yair Levy
Division of Rheumatology
                                                   Department of Medicine E
Children’s Institute, Faculty of Medicine
                                                   Meir Medical Center
University of São Paulo
                                                   Kfar Saba, Israel
São Paulo, Brazil
                                                   Sackler Faculty of Medicine
Rotem Inbar                                        Tel Aviv University, Tel Aviv, Israel
Zabludowicz Center for Autoimmune Diseases
Sheba Medical Center                               Merav Lidar
Tel Hashomer, Israel                               Rheumatology Unit
                                                   Sheba Medical Center
Eitan Israeli                                      Tel Hashomer, Israel
Zabludowicz Center for Autoimmune Diseases         Sackler Faculty of Medicine
Sheba Medical Center                               Tel Aviv University
Tel Hashomer, Israel                               Tel Aviv, Israel

Luis J. Jara                                       Hussein Mahagna
Direction of Education and Research                Department of Medicine B
Hospital de Especialidades “Dr Antonio Fraga       Sheba Medical Center
Mouret,” Mexican Social Security Institute         Tel Hashomer, Israel
National Autonomous University of Mexico           Sackler Faculty of Medicine
Mexico City, Mexico                                Tel Aviv University, Tel Aviv, Israel



                                                                                                   xi
                                               9                                           Exhibit 366
Contributors    Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 214 of 421

Naim Mahroum                                      Roberto Perricone
Department of Medicine B                          Rheumatology, Allergology, and Clinical
Sheba Medical Center                              Immunology
Tel Hashomer, Israel                              Department of Internal Medicine
                                                  University of Rome Tor Vergata
Sackler Faculty of Medicine                       Rome, Italy
Tel Aviv University, Tel Aviv, Israel
                                                  Panayiota Petrou
Raffaele Manna                                    Department of Neurology, Multiple Sclerosis
Periodic Fevers Research Center                   Center, and Laboratory of Neuroimmunology
Department of Internal Medicine                   The Agnes-Ginges Center for Neurogenetics
Catholic University of the Sacred Heart           Hadassah University Hospital
Rome, Italy                                       Jerusalem, Israel
Carlo Umberto Manzini
Rheumatology Unit                                 Rodrigo Poubel V. Rezende
Department of Internal Medicine                   Faculty of Medical Sciences
University of Modena and Reggio Emilia            Rio de Janeiro State University
Medical School                                    Rio de Janeiro, Brazil
Modena, Italy                                     Brazilian Society of Rheumatology
                                                  Rio de Janeiro, Brazil
Maria Martinelli
Zabludowicz Center for Autoimmune Diseases        Maurizio Rinaldi
Sheba Medical Center                              Rheumatology, Allergology, and Clinical
Tel Hashomer, Israel                              Immunology
Rheumatology Division, Department of Medicine     Department of Internal Medicine
University of Brescia                             University of Rome Tor Vergata
Brescia, Italy                                    Rome, Italy

Gabriela Medina                                   Ignasi Rodriguez-Pintó
Clinical Epidemiological Research Unit            Department of Autoimmune Disease
Hospital de Especialidades “Dr Antonio Fraga      Hospital Clínic de Barcelona
Mouret,”                                          Barcelona, Spain
Mexican Social Security Institute
National Autonomous University of Mexico          Noel R. Rose
Mexico City, Mexico                               The W. Harry Feinstone Department of Molecular
                                                  Microbiology and Immunology
Quan M. Nhu                                       Center for Autoimmune Disease Research, and
The W. Harry Feinstone Department of Molecular    Department of Pathology
Microbiology and Immunology                       The Johns Hopkins Medical Institutions
Center for Autoimmune Disease Research, and       Baltimore, MD, USA
Department of Pathology
The Johns Hopkins Medical Institutions            Schahin Saad
Baltimore, MD, USA                                Division of Rheumatology
Giovanna Passaro                                  Children’s Institute
Periodic Fevers Research Center                   Faculty of Medicine
Department of Internal Medicine                   University of São Paulo
Catholic University of the Sacred Heart           São Paulo, Brazil
Rome, Italy
                                                  Miguel A. Saavedra
Carlo Perricone                                   Department of Rheumatology
Rheumatology, Department of Internal and          Hospital de Especialidades “Dr Antonio Fraga
Specialized Medicine                              Mouret” Mexican Social Security Institute
Sapienza University of Rome                       National Autonomous University of Mexico
Rome, Italy                                       Mexico City, Mexico



xii
                                                 10                                     Exhibit 366
             Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Contributors
                                                                    Page 215 of 421

Lazaros I. Sakkas                                   Lucija Tomljenovic
Department of Medicine                              Neural Dynamics Research Group
School of Health Sciences                           University of British Columbia
University of Thessaly                              Vancouver, BC, Canada
Larissa, Greece
                                                    Nataša Toplak
Minoru Satoh                                        Department of Allergology
School of Health Sciences                           Rheumatology and Clinical Immunology
University of Occupational and Environmental        University Children’s Hospital
Health                                              University Medical Centre Ljubljana
Kitakyushu, Japan                                   Ljubljana, Slovenia

Christopher A. Shaw                                 Guido Valesini
Department of Ophthalmology and                     Rheumatology, Department of Internal and
Visual Sciences                                     Specialized Medicine
Programs in Experimental Medicine and               Sapienza University of Rome
Neuroscience                                        Rome, Italy
University of British Columbia
Vancouver, BC, Canada                               Mónica Vázquez del Mercado
                                                    Institute of Research in Rheumatology and
Yehuda Shoenfeld                                    Musculoloeskeletal System
Zabludowicz Center for Autoimmune Diseases          Hospital Civil JIM
Sheba Medical Center                                University of Guadalajara
Tel Hashomer, Israel                                Jalisco, Mexico
Sackler Faculty of Medicine
Tel Aviv University                                 Olga Vera-Lastra
Tel Aviv, Israel                                    Department of Internal Medicine
                                                    Hospital de Especialidades “Dr Antonio Fraga
Clóvis A. Silva                                     Mouret,” Mexican Social Security Institute
Pediatric Rheumatology Unit                         National Autonomous University of Mexico
Children’s Institute, Faculty of Medicine           Mexico City, Mexico
University of São Paulo
São Paulo, Brazil                                   Abdulla Watad
                                                    Zabludowicz Center for Autoimmune Diseases
Daniel S. Smyk                                      and Department of Internal Medicine B
Institute of Liver Studies                          Sheba Medical Center
King’s College London School of Medicine            Tel Hashomer, Israel
King’s College Hospital
London, UK                                          Yaron Zafrir
                                                    Department of Dermatology and Zabludowicz
Alessandra Soriano                                  Center for Autoimmune Diseases
Zabludowicz Center for Autoimmune Diseases          Sheba Medical Center
Sheba Medical Center                                Tel Hashomer, Israel
Tel Hashomer, Israel
                                                    Gisele Zandman-Goddard
Department of Clinical Medicine and                 Department of Medicine
Rheumatology                                        Wolfson Medical Center
Campus Bio-Medico University                        Tel Aviv, Israel
Rome, Italy
                                                    Sackler Faculty of Medicine
Vera Stejskal                                       Tel Aviv University
Department of Immunology                            Tel Aviv, Israel
University of Stockholm
Stockholm, Sweden



                                                                                                   xiii
                                               11                                       Exhibit 366
              Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 216 of 421




                       Introduction
                       Yehuda Shoenfeld,1,2 Nancy Agmon-Levin,1,4 and
                       Lucija Tomljenovic3
                       1 Zabludowicz Center for Autoimmune Diseases, Sheba Medical Center, Tel Hashomer,

                       Israel
                       2 Incumbent of the Laura Schwarz-Kipp Chair for Research of Autoimmune Diseases,

                       Sackler Faculty of Medicine, Tel Aviv University, Tel Aviv, Israel
                       3 Neural Dynamics Research Group, University of British Columbia, Vancouver, BC,

                       Canada
                       4 Sackler Faculty of Medicine, Tel Aviv University, Tel Aviv, Israel




Vaccines and Autoimmunity is a result of decades          (Bijl et al., 2012; Tomljenovic and Shaw, 2012;
of experience in vaccinology, immunology, and             Soriano et al., 2014).
autoimmunity, and of a review of the vast lit-              Indeed, it is naive to believe that all humans
erature in this field. The book has three parts.          are alike. Notably, autoimmune diseases have
Part I deals with general mechanisms of vaccine-          been increasingly recognized as having a genetic
and adjuvant-induced autoimmunity. In Parts II            basis, mediated by HLA subtypes. For instance,
and III, we have asked the different authors to           celiac disease has been strongly associated with
summarize, on one hand, individual vaccines and           HLA haplotype DR3-DQ2 or DR4-DQ8 (Liu et al.,
which common autoimmune diseases they may                 2014), multiple sclerosis with HLA-DRB1 (Yates
trigger in susceptible individuals (Part III), and        et al., 2014), rheumatoid arthritis with HLA-DR4
on the other, the common autoimmune diseases              and HLA-DQ8 (Vassallo et al., 2014), and type
and identified vaccines which may trigger their           I diabetes with HLA-DR3/4 (Steck et al., 2014).
emergence (Part III).                                     Thus, certain HLA genes create a genetic pre-
  The editors of this book are quite confident that       disposition toward development of autoimmune
vaccinations represent one of the most remarkable         disease, typically requiring some environmental
revolutions in medicine. Indeed, vaccines have            trigger to evolve into a full-blown disease state
been used for over 300 years and are probably             (Luckey et al., 2011). One such environmental
one of the most effective strategies for preventing       trigger which is commonly associated with devel-
the morbidity and mortality associated with infec-        opment of autoimmunity is viral (Epstein Barr
tions. Like other drugs, vaccines can cause adverse       virus, cytomegalovirus, and hepatitis C virus) or
events, but unlike conventional drugs, which              bacterial (Heliobacter pylori) challenge (Rose, 2010;
are prescribed to people who are ill, vaccines            Magen and Delgado, 2014).
are administered to healthy individuals, which              The multifacet associations between infectious
increases the concern over adverse reactions. Most        agents and subsequent development of autoim-
side effects attributed to vaccines are mild, acute,      mune or autoinflammatory conditions have been
and transient. Nonetheless, rare reactions, such as       well established, and a number of mechanisms
hypersensitivity and induction of autoimmunity,           by which infectious agents can bring about
do occur, and can be severe and even fatal. In            such responses have been identified (molecular
this regard, the fact that vaccines are delivered to      mimicry, epitope spreading, polyclonal activation,
billions of people without preliminary screening          and others) (Molina and Shoenfeld, 2005; Kivity
for underlying susceptibilities is thus of concern        et al., 2009; Shoenfeld, 2009; Rose, 2010).


Vaccines and Autoimmunity, First Edition. Edited by Yehuda Shoenfeld, Nancy Agmon-Levin, and Lucija Tomljenovic.
© 2015 John Wiley & Sons, Inc. Published 2015 by John Wiley & Sons, Inc.



                                                                                                              1
                                                    12                                            Exhibit 366
Y. Shoenfeld, L.Case   2:20-cv-02470-WBS-JDP
                 Tomljenovic, and N. Agmon-Levin              Document 12 Filed 12/29/20 Page 217 of 421

  Recently, we and others have suggested another          demonstrated to induce a systematic autoim-
mechanism, namely the adjuvant effect, by which           mune syndrome in transgenic HLA-DR4 mice
infections may relate to autoimmunity in a                (Havarinasab et al., 2004), while mice with a
broader sense (Rose, 2010; Rosenblum et al., 2011;        genetic susceptibility for autoimmune disease
Shoenfeld and Agmon-Levin, 2011; Zivkovic                 show profound behavioral and neuropathological
et al., 2012; Perricone et al., 2013). Adjuvants are      disturbances. These results are not observed in
substances which enhance the immune response.             strains of mice without autoimmune sensitivity.
For this purpose, they are routinely included in            We have recently reported a new syndrome:
vaccine formulations, the most common of which            “autoimmune/inflammatory syndrome induced
are aluminum compounds (alum hydroxide and                by adjuvants” (ASIA), which encompasses a
phosphate). Although the mechanisms of adju-              spectrum of immune-mediated diseases trig-
vancy are not fully elucidated, adjuvants seem            gered by an adjuvant stimulus such as chronic
to modulate a common set of genes, promote                exposure to silicone, tetramethylpentadecane,
antigen-presenting cell recruitment, and mimic            pristane, aluminum, and other adjuvants, as well
specific sets of conserved molecules, such as             as infectious components, which may also have an
bacteria components, thus increasing the innate           adjuvant effect. All these environmental factors
and adaptive immune responses to the injected             have been found to induce autoimmunity and
antigen (Agmon-Levin et al., 2009; Israeli et al.,        inflammatory manifestations by themselves, both
2009; McKee et al., 2009; Exley et al., 2010;             in animal models and in humans (Israeli et al.,
Perricone et al., 2013).                                  2009; Shaw and Petrik, 2009; Shoenfeld and
  Although the activation of autoimmune mech-             Agmon-Levin, 2011; Gherardi and Authier, 2012;
                                                          Israeli, 2012; Cruz-Tapias et al., 2013; Lujan et al.,
anisms by both infectious agents and substances
                                                          2013; Perricone et al., 2013).
with adjuvant properties (such as those found
                                                            The definition of the ASIA syndrome thus helps
in vaccines) is common, the appearance of an
                                                          to detect those subjects who have developed
autoimmune disease is not as widespread and
                                                          autoimmune phenomena upon exposure to adju-
apparently not always agent-specific. The adju-
                                                          vants from different sources. For example, the use
vant effect of microbial particles, namely the
                                                          of medical adjuvants has become common prac-
nonantigenic activation of the innate and reg-
                                                          tice, and substances such as aluminum adjuvant
ulatory immunity, as well as the expression of
                                                          are added to most human and animal vaccines,
various regulatory cytokines, may determine if
                                                          while the adjuvant silicone is extensively used for
an autoimmune response remains limited and
                                                          breast implants and cosmetic procedures (Kaiser
harmless or evolves into a full-blown disease.
                                                          et al., 1990; Molina and Shoenfeld, 2005; Israeli
Additionally, as already mentioned, the genetic           et al., 2009; Shoenfeld and Agmon-Levin, 2011;
background of an individual may determine                 Cohen Tervaert and Kappel, 2013). Furthermore,
the magnitude of adverse manifestations. For              “hidden adjuvants” such as infectious material
example, it has been shown that the vaccine for           and house molds have also been associated with
Lyme disease is capable of triggering arthritis in        different immune-mediated conditions associated
genetically susceptible hamsters and that, when           with the so-called “sick-building syndrome”
the adjuvant aluminum hydroxide is added to the           (Israeli and Pardo, 2010; Perricone et al., 2013).
vaccine, 100% of the hamsters develop arthritis             Although ASIA may be labeled a “new syn-
(Croke et al., 2000). Other studies have shown that       drome,” in reality it reflects old truths given a
the development of inflammatory joint disease             formal label (Meroni, 2010). Notably, in 1982,
and rheumatoid arthritis in adults in response            compelling evidence from epidemiological, clin-
to the HepA and HepB vaccines, respectively, is           ical, and animal research emerged to show that
correlated to the HLA subtype of the vaccinated           Guillain-Barre syndrome and other demyelinating
individual (Ferrazzi et al., 1997; Pope et al., 1998).    autoimmune neuropathies (i.e., acute dissemi-
Given that aluminum works as an adjuvant by               nated encephalomyelitis and multiple sclerosis)
increasing expression of MHC (Ulanova et al.,             could occur up to 10 months following vaccina-
2001), it perhaps should not be surprising that           tion (Poser and Behan, 1982). In such cases, the
in individuals susceptible to autoimmune disease          disease would first manifest with vague symptoms
on the basis of the MHC, HLA subtype might                (arthralgia, myalgia, paraesthesia, weakness; all
be adversely affected by the use of aluminum              of which are typical ASIA symptoms), which
hydroxide in vaccines. In addition to aluminum,           were frequently deemed insignificant and thus
the vaccine preservative thimerosal has also been         ignored by the treating physicians. However, these



2
                                                         13                                          Exhibit 366
               Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Introduction
                                                                       Page 218 of 421

symptoms would progress slowly and insidiously                     following additional doses of the vaccine (47% of
until the patient was exposed to a secondary                       patients); and (ii) personal and familial history of
immune stimulus (in the form of either infection                   autoimmunity (21%).
or vaccination). This would then trigger the rapid                   It should further be noted that some individuals
and acute clinical manifestation of the disease                    who are adversely afflicted through exposure to
(Poser and Behan, 1982). In other words, it was                    adjuvants do not satisfy all of the criteria that are
the secondary anamnestic response that would                       necessary to diagnose a full-blown and clinically
bring about the acute overt manifestation of an                    apparent autoimmune disease (Perricone et al.,
already present subclinical long-term persisting                   2013). Nonetheless, these individuals are at higher
disease.                                                           risk of developing full-blown autoimmunity
  Thus, it was already recognized in the early                     following subsequent adjuvant exposure, whether
1980s that vaccine-related manifestations often                    that be via infections or vaccinations (Poser and
presented themselves as unspecific, yet clinically                 Behan, 1982; Zafrir et al., 2012; Gatto et al., 2013).
relevant symptoms (termed “bridging symptoms”                        A casual glance at the US Centers for Disease
Poser and Behan (1982) or “nonspecific ASIA                        Control and Prevention (CDC, 2013)_immuniza-
symptoms” by us (Shoenfeld and Agmon-Levin,                        tion schedule for infants shows that according to
2011)). These manifestations pointed to a sub-                     the US prescribed guidelines, children receive up
clinical, slowly evolving disease. Whether this                    to 19 vaccinations during infancy, many of which
disease would eventually progress to its full-blown                are multivalent in the first 6 months of their life
clinically apparent form depended on whether                       (Table I.1).
the individual was further exposed to noxious                        The various vaccines given to children, as well
immune stimuli, including subsequent vaccina-                      as adults, may contain either whole weakened
tions. As a case in point, we recently described six               infectious agents or synthetic peptides and geneti-
cases of systemic lupus following HPV vaccination                  cally engineered antigens of infectious agents and
(Gatto et al., 2013). In all six cases, several com-               adjuvants (typically aluminum). In addition, they
mon features were observed; namely, a personal                     also contain diluents, preservatives (thimerosal,
or familial susceptibility to autoimmunity and an                  formaldehyde), detergents (polysorbate), and
adverse response to a prior dose of the vaccine,                   residuals of culture growth media (Saccharomyces
both of which were associated with a higher risk                   cerevisiae, gelatin, bovine extract, monkey kidney
of post-vaccination full-blown autoimmunity.                       tissue, etc.; Table I.2). The safety of these residuals
Similarly, in an analysis of 93 cases of autoim-                   has not been thoroughly investigated, primarily
munity following hepatitis B vaccination (Zafrir                   because they are presumed to be present only in
et al., 2012), we identified two major susceptibility              trace amounts following the vaccine manufacture
factors: (i) exacerbation of adverse symptoms                      purification process. However, some studies


 Table I.1 Typical pediatric vaccine schedule for preschool children currently recommended by the US Centers for Disease
 Control and Prevention (2013a). Shaded boxes indicate the age range in which the vaccine can be given. Asterisks denote
 Al-adjuvanted vaccines. Hep A is given in 2 doses spaced at least 6 months apart. According to this schedule, by the time a
 child is 2 years of age, they would have received 27 vaccinations (3 × HepB, 3 × Rota, 4 × DTaP, 4 × Hib, 4 × PCV, 3 × IPV, 2
 × Influenza, 1 × MMR, 1 × Varicella, and 2 × HepA)

 Birth 1 month 2 months 4 months 6 months 12 months 15 months 18 months 19–23 months 2–3 years 4–6 years

 HepB*        HepB*                                         HepB*
                Rota        Rota       Rota
                DTaP*       DTaP*      DTaP*                           DTaP*                           DTaP*
                Hib*        Hib*       Hib*                 Hib*
                PCV*        PCV*       PCV*                 PCV*
                IPV         IPV                              IPV                                                    IPV
                                                                           Influenza (yearly)
                                                           MMR                                         MMR
                                                          Varicella                                    Varicella
                                                                         HepA*


 Hep A, hepatitis A; Hep B, hepatitis B; Rota, rotavirus; DTaP, diphtheria-pertussis-tetanus; Hib, Haemophilus influenzae type
 b; PCV, pneumococcal; IPV, inactivated polio; MMR, measles-mumps-rubella



                                                                                                                                 3
                                                           14                                                      Exhibit 366
Y. Shoenfeld, L.Case   2:20-cv-02470-WBS-JDP
                 Tomljenovic, and N. Agmon-Levin                        Document 12 Filed 12/29/20 Page 219 of 421


    Table I.2 Complete list of vaccine ingredients (i.e., adjuvants and preservatives) and substances used during the
    manufacture of commonly used vaccines. Adapted from US Centers for Disease Control and Prevention (2013b)

    Vaccine                       Vaccine excipient and media summary

    DT (Sanofi)                   aluminum potassium sulfate, peptone, bovine extract, formaldehyde, thimerosal (trace),
                                     modified Mueller and Miller medium
    DTaP (Daptacel)               aluminum phosphate, formaldehyde, glutaraldehyde, 2-phenoxyethanol, Stainer–Scholte
                                     medium, modified Mueller’s growth medium, modified Mueller–Miller casamino acid
                                     medium (without beef heart infusion)
    DTaP (Infanrix)               formaldehyde, glutaraldehyde, aluminum hydroxide, polysorbate 80, Fenton medium
                                     (containing bovine extract), modified Latham medium (derived from bovine casein),
                                     modified Stainer–Scholte liquid medium
    DTaP (Tripedia)               sodium phosphate, peptone, bovine extract (US sourced), formaldehyde, ammonium sulfate,
                                     aluminum potassium sulfate, thimerosal (trace), gelatin, polysorbate 80 (Tween 80),
                                     modified Mueller and Miller medium, modified Stainer–Scholte medium
    DTaP-HepB-IPV (Pediarix)      formaldehyde, gluteraldehyde, aluminum hydroxide, aluminum phosphate, lactalbumin
                                     hydrolysate, polysorbate 80, neomycin sulfate, polymyxin B, yeast protein, calf serum,
                                     Fenton medium (containing bovine extract), modified Latham medium (derived from bovine
                                     casein), modified Stainer-Scholte liquid medium, Vero (monkey kidney) cells
    DTaP-IPV/Hib (Pentacel)       aluminum phosphate, polysorbate 80, formaldehyde, gutaraldehyde, bovine serum albumin,
                                     2-phenoxethanol, neomycin, polymyxin B sulfate, Mueller’s Growth Medium,
                                     Mueller–Miller casamino acid medium (without beef heart infusion), Stainer–Scholte
                                     medium (modified by the addition of casamino acids and dimethyl-beta-cyclodextrin),
                                     MRC-5 (human diploid) cells, CMRL 1969 medium (supplemented with calf serum)
    Hib (ActHIB)                  ammonium sulfate, formalin, sucrose, Modified Mueller and Miller medium
    Hib (Hiberix)                 formaldehyde, lactose
    Hib (PedvaxHIB)               aluminum hydroxphosphate sulfate
    Hib/Hep B (Comvax)            yeast (vaccine contains no detectable yeast DNA), nicotinamide adenine dinucleotide, hemin
                                     chloride, soy peptone, dextrose, mineral salts, amino acids, formaldehyde, potassium
                                     aluminum sulfate, amorphous aluminum hydroxyphosphate sulfate, sodium borate
    Hep A (Havrix)                aluminum hydroxide, amino acid supplement, polysorbate 20, formalin, neomycin sulfate,
                                     MRC-5 cellular proteins
    Hep A (Vaqta)                 amorphous aluminum hydroxyphosphate sulfate, bovine albumin, formaldehyde, neomycin,
                                     sodium borate, MRC-5 (human diploid) cells
    Hep B (Engerix-B)             aluminum hydroxide, yeast protein, phosphate buffers
    Hep B (Recombivax)            yeast protein, soy peptone, dextrose, amino acids, mineral salts, potassium aluminum sulfate,
                                     amorphous aluminum hydroxyphosphate sulfate, formaldehyde
    Hep A/Hep B (Twinrix)         formalin, yeast protein, aluminum phosphate, aluminum hydroxide, amino acids, phosphate
                                     buffer, polysorbate 20, neomycin sulfate, MRC-5 human diploid cells
    Human Papillomavirus          vitamins, amino acids, lipids, mineral salts, aluminum hydroxide, sodium dihydrogen
       (HPV) (Cerverix)              phosphate dehydrate, insect cell and viral protein
    Human Papillomavirus          yeast protein, vitamins, amino acids, mineral salts, carbohydrates, amorphous aluminum
       (HPV) (Gardasil)              hydroxyphosphate sulfate, L-histidine, polysorbate 80, sodium borate
    Influenza (Afluria)           beta-propiolactone, thimerosol (multi-dose vials only), monobasic sodium phosphate, dibasic
                                     sodium phosphate, monobasic potassium phosphate, potassium chloride, calcium chloride,
                                     sodium taurodeoxycholate, neomycin sulfate, polymyxin B, egg protein
    Influenza (Fluarix)           sodium deoxycholate, formaldehyde, octoxynol-10 (Triton X-100), α-tocopheryl hydrogen
                                     succinate, polysorbate 80 (Tween 80), hydrocortisone, gentamicin sulfate, ovalbumin
    Influenza (Fluvirin)          nonylphenol ethoxylate, thimerosal (multidose vial–trace only in prefilled syringe), polymyxin,
                                     neomycin, beta-propiolactone, egg proteins
    Influenza (Flulaval)          thimerosal, α-tocopheryl hydrogen succinate, polysorbate 80, formaldehyde, sodium
                                     deoxycholate, ovalbumin
    Influenza (Fluzone:           formaldehyde, octylphenol ethoxylate (Triton X-100), sodium phosphate, gelatin (standard
       standard, high-dose, &        formulation only), thimerosal (multidose vial only), egg protein
       intradermal)
    Influenza (FluMist)           ethylene diamine tetraacetic acid (EDTA), monosodium glutamate, hydrolyzed porcine gelatin,
                                    arginine, sucrose, dibasic potassium phosphate, monobasic potassium phosphate,
                                    gentamicin sulfate, egg protein




4
                                                                 15                                                     Exhibit 366
                Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Introduction
                                                                        Page 220 of 421


Table I.2 (Continued)

Vaccine                   Vaccine excipient and media summary

Meningococcal             formaldehyde, phosphate buffers, Mueller Hinton agar, Watson Scherp media, Modified
 (MCV4Menactra)             Mueller and Miller medium
Meningococcal             formaldehyde, amino acids, yeast extract, Franz complete medium
 (MCV4Menveo)
Meningococcal             thimerosal (multidose vial only), lactose, Mueller Hinton agar, Watson Scherp media
 (MPSV4Menomune)
MMR (MMR-II)              vitamins, amino acids, fetal bovine serum, sucrose, sodium phosphate, glutamate,
                             recombinant human albumin, neomycin, sorbitol, hydrolyzed gelatin, chick embryo cell
                             culture, WI-38 human diploid lung fibroblasts
MMRV (ProQuad)            sucrose, hydrolyzed gelatin, sorbitol, monosodium L-glutamate, sodium phosphate dibasic,
                             human albumin, sodium bicarbonate, potassium phosphate monobasic, potassium chloride,
                             potassium phosphate dibasic, neomycin, bovine calf serum, chick embryo cell culture,
                             WI-38 human diploid lung fibroblasts, MRC-5 cells
Pneumococcal              casamino acids, yeast, ammonium sulfate, Polysorbate 80, succinate buffer, aluminum
  (PCV13 – Prevnar 13)       phosphate
Polio (IPV – Ipol)        2-phenoxyethanol, formaldehyde, neomycin, streptomycin, polymyxin B, monkey kidney cells,
                             Eagle MEM modified medium, calf serum protein
Rabies (Imovax)           albumin, neomycin sulfate, phenol, MRC-5 human diploid cells
Rabies (RabAvert)         β-propiolactone, potassium glutamate, chicken protein, ovalbumin, neomycin,
                             chlortetracycline, amphotericin B, human serum albumin, polygeline (processed bovine 14
                             gelatin)
Rotavirus (RotaTeq)       sucrose, sodium citrate, sodium phosphate monobasic monohydrate, sodium hydroxide,
                             polysorbate 80, cell culture media, fetal bovine serum, vero cells (DNA from porcine
                             circoviruses (PCV) 1 and 2 has been detected in RotaTeq; PCV-1 and PCV-2 are not known
                             to cause disease in humans)
Rotavirus (Rotarix)       amino acids, dextran, sorbitol, sucrose, calcium carbonate, xanthan, Dulbecco’s Modified
                             Eagle Medium (DMEM) (Porcine circovirus type 1 (PCV-1) is present in Rotarix; PCV-1 is not
                             known to cause disease in humans)
Td (Decavac)              aluminum potassium sulfate, peptone, formaldehyde, thimerosal, bovine muscle tissue (US
                             sourced), Mueller and Miller medium
Td (Tenivac)              aluminum phosphate, formaldehyde, modified Mueller–Miller casamino acid medium without
                             beef heart infusion
Td (Mass Biologics)       aluminum phosphate, formaldehyde, thimerosal (trace), ammonium phosphate, modified
                             Mueller’s media (containing bovine extracts)
Tdap (Adacel)             aluminum phosphate, formaldehyde, glutaraldehyde, 2-phenoxyethanol, ammonium sulfate,
                             Mueller’s growth medium, Mueller–Miller casamino acid medium (without beef heart
                             infusion)
Tdap (Boostrix)           formaldehyde, glutaraldehyde, aluminum hydroxide, polysorbate 80 (Tween 80), Latham
                             medium derived from bovine casein, Fenton medium containing a bovine extract,
                             Stainer–Scholte liquid medium
Typhoid                   hexadecyltrimethylammonium bromide, phenol, polydimethylsiloxane, disodium phosphate,
  (inactivated – Typhim      monosodium phosphate
  Vi)
Typhoid (oral – Ty21a)    yeast extract, casein, dextrose, galactose, sucrose, ascorbic acid, amino acids
Varicella (Varivax)       sucrose, phosphate, glutamate, gelatin, monosodium L-glutamate, sodium phosphate dibasic,
                            potassium phosphate monobasic, potassium chloride, sodium phosphate monobasic, EDTA,
                            residual components of MRC-5 cells including DNA and protein, neomycin, fetal bovine
                            serum, human diploid cell cultures
Yellow Fever (YF-Vax)     sorbitol, gelatin, egg protein
Zoster                    sucrose, hydrolyzed porcine gelatin, monosodium L-glutamate, sodium phosphate dibasic,
  (Shingles – Zostavax)     potassium phosphate monobasic, neomycin, potassium chloride, residual components of
                            MRC-5 cells including DNA and protein, bovine calf serum




                                                                                                                          5
                                                     16                                                  Exhibit 366
Y. Shoenfeld, L.Case   2:20-cv-02470-WBS-JDP
                 Tomljenovic, and N. Agmon-Levin                    Document 12 Filed 12/29/20 Page 221 of 421

suggest that even these trace amounts may not                      hamsters vaccinated with outer surface protein A and
be inherently safe, as was previously assumed                      challenged with Borrelia burgdorferi. Infect Immun, 68:
(Moghaddam et al., 2006; Rinaldi et al., 2013).                    658–3.
  What is obvious, nonetheless, is that a typical               Cruz-Tapias, P., Agmon-Levin, N., Israeli, E., et al. (2013).
vaccine formulation contains all the necessary                     Autoimmune/inflammatory syndrome induced by
biochemical components to induce autoimmune                        adjuvants (ASIA) – animal models as proof of concept.
manifestations. With that in mind, our major aim                   Current Med Chemistry 20: 4030–4.
is to inform the medical community regarding                    Exley, C., Siesjo, P., and Eriksson, H. (2010). The
the various autoimmune risks associated with                       immunobiology of aluminium adjuvants: how do they
                                                                   really work? Trends Immunol, 31: 103–9.
different vaccines. Physicians need to be aware
                                                                Ferrazzi, V., Jorgensen, C., and Sany, J. (1997). Inflam-
that in certain individuals, vaccinations can trigger
                                                                   matory joint disease after immunizations. A report of
serious and potentially disabling and even fatal
                                                                   two cases. Rev Rhum Engl Ed, 64: 227–232.
autoimmune manifestations. This is not to say that
                                                                Gatto, M., Agmon-Levin, N., Soriano, A., et al. (2013).
we oppose vaccination, as it is indeed an important
                                                                   Human papillomavirus vaccine and systemic lupus
tool of preventative medicine. However, given the
                                                                   erythematosus. Clin Rheumatol, 32: 1301–7.
fact that vaccines are predominantly administered               Gherardi, R. and Authier, F. (2012). Macrophagic
to previously healthy individuals, efforts should                  myofasciitis: characterization and pathophysiology.
be made to identify those subjects who may be                      Lupus, 21: 184–9.
at more risk of developing adverse autoimmune                   Havarinasab, S., Lambertsson, L., Qvarnstrom, J.,
events following vaccine exposure. In addition,                    and Hultman, P. (2004). Dose–response study of
careful assessment should be made regarding                        thimerosal-induced murine systemic autoimmunity.
further vaccine administration in individuals                      Toxicol Appl Pharmacol, 194: 169–79.
with previous histories of adverse reactions to                 Israeli, E. (2012). Gulf War syndrome as a part of the
vaccinations. The necessity of multiple vacci-                     autoimmune (autoinflammatory) syndrome induced
nations over a short period of time should also                    by adjuvant (ASIA). Lupus, 21: 190–4.
be considered, as the enhanced adjuvant-like                    Israeli, E. and Pardo, A. (2010). The sick build-
effect of multiple vaccinations heightens the risk                 ing syndrome as a part of the autoimmune
of post-vaccine-associated adverse autoimmune                      (auto-inflammatory) syndrome induced by adjuvants.
and inflammatory manifestations (Tsumiyama                         Mod Rheumatol, 21: 235–9.
et al., 2009; Lujan et al., 2013). Finally, we wish             Israeli, E., Agmon-Levin, N., Blank, M., and Shoenfeld,
to encourage efforts toward developing safer                       Y. (2009). Adjuvants and autoimmunity. Lupus, 18:
vaccines, which should be pursued by the vaccine                   1217–25.
manufacturing industry.                                         Kaiser, W., Biesenbach, G., Stuby, U., et al. (1990).
                                                                   Human adjuvant disease: remission of silicone
                                                                   induced autoimmune disease after explanation of
                                                                   breast augmentation. Ann Rheum Dis, 49: 937–8.
References                                                      Kivity, S., Agmon-Levin, N., Blank, M., and Shoenfeld, Y.
Agmon-Levin, N., Paz, Z., Israeli, E., and Shoenfeld, Y.           (2009). Infections and autoimmunity – friends or foes?
   (2009). Vaccines and autoimmunity. Nat Rev Rheuma-              Trends Immunol, 30: 409–14.
   tol, 5: 648–2.                                               Liu, E., Lee, H.S., Aronsson, C.A., et al. (2014). Risk of
Bijl, M., Agmon-Levin, N., Dayer, J.M., et al. (2012). Vac-        pediatric celiac disease according to HLA haplotype and
   cination of patients with auto-immune inflammatory              country. N Engl J Med, 371: 42–9.
   rheumatic diseases requires careful benefit-risk assess-     Luckey, D., Bastakoty, D., and Mangalam, A.K. (2011).
   ment. Autoimmun Rev, 11: 572–6.                                 Role of HLA class II genes in susceptibility and resis-
CDC (Centers for Disease Control and Preven-                       tance to multiple sclerosis: studies using HLA trans-
   tion).    (2013).    Recommended        immunizations           genic mice. J Autoimmun, 37: 122–8.
   for children from birth through 6 years old.                 Lujan, L., Perez, M., Salazar, E., et al. (2013). Autoim-
   Available      from:    http://www.cdc.gov/vaccines/            mune/autoinflammatory syndrome induced by adju-
   parents/downloads/parent-ver-sch-0-6yrs.pdf         [last       vants (ASIA syndrome) in commercial sheep. Immunol
   accessed 11 December 2014].                                     Res, 56: 317–24.
Cohen Tervaert, J.W. and Kappel, R.M. (2013). Silicone          Magen, E. and Delgado, J.S. (2014). Helicobacter pylori
   implant incompatibility syndrome (SIIS): a frequent             and skin autoimmune diseases. World J Gastroenterol,
   cause of ASIA (Shoenfeld’s syndrome). Immunol Res,              20: 1510–16.
   56: 293–8.                                                   McKee, A.S., Munks, M.W., MacLeod, M.K., et al.
Croke, C.L., Munson, E.L., Lovrich, S.D., et al. (2000).           (2009). Alum induces innate immune responses
   Occurrence of severe destructive lyme arthritis in              through macrophage and mast cell sensors, but these




6
                                                               17                                               Exhibit 366
                Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Introduction
                                                                        Page 222 of 421

  sensors are not required for alum to act as an adjuvant       Shoenfeld, Y. and Agmon-Levin, N. (2011). “ASIA” –
  for specific immunity. J Immunol, 183: 4403–14.                 autoimmune/inflammatory syndrome induced by
Meroni, P.L. (2010). Autoimmune or auto-inflammatory              adjuvants. J Autoimmun, 36: 4–8.
  syndrome induced by adjuvants (ASIA): old truths and          Soriano, A., Nesher, G., and Shoenfeld, Y. (2014). Predict-
  a new syndrome? J Autoimmun, 36: 1–3.                           ing post-vaccination autoimmunity: who might be at
Moghaddam, A., Olszewska, W., Wang, B., et al. (2006).            risk? Pharmacol Res, pii: S1043-6618(15)00139-X. doi:
  A potential molecular mechanism for hypersensitivity            10.1016/j.phrs.2014.08.002. [Epub ahead of print].
  caused by formalin-inactivated vaccines. Nat Med, 12:         Steck, A.K., Dong, F., Wong, R., et al. (2014). Improv-
  905–7.                                                           ing prediction of type 1 diabetes by testing non-HLA
Molina, V. and Shoenfeld, Y. (2005). Infection, vaccines           genetic variants in addition to HLA markers. Pediatr
  and other environmental triggers of autoimmunity.                Diabetes, 15: 355–62.
  Autoimmunity, 38: 235–45.                                     Tomljenovic, L. and Shaw, C.A. (2012). One-size fits all?
Perricone, C., Colafrancesco, S., Mazor, R.D., et al. (2013).      Vaccine, 30: 2040.
  Autoimmune/inflammatory syndrome induced by                   Tsumiyama, K., Miyazaki, Y., and Shiozawa, S. (2009).
  adjuvants (ASIA) 2013; unveiling the pathogenic,                 Self-organized criticality theory of autoimmunity. PLoS
  clinical ad diagnostic aspects. J Autoimmun, 47:                 One, 4: e8382.
  1–16.                                                         Ulanova, M., Tarkowski, A., Hahn-Zoric, M., and Hanson,
Pope, J.E., Stevens, A., Howson, W., and Bell, D.A.                L.A. (2001). The common vaccine adjuvant aluminum
  (1998). The development of rheumatoid arthritis after            hydroxide up-regulates accessory properties of
  recombinant hepatitis B vaccination. J Rheumatol, 25:            human monocytes via an interleukin-4-dependent
  1687–93.                                                         mechanism. Infect Immun, 69: 1151–9.
Poser, C.M. and Behan, P.O. (1982). Late onset of               Vassallo, R., Luckey, D., Behrens, M., et al. (2014). Cellu-
  Guillain-Barre syndrome. J Neuroimmunol, 3: 27–41.               lar and humoral immunity in arthritis are profoundly
Rinaldi, M., Perricone, R., Blank, M., et al. 2013.                influenced by the interaction between cigarette smoke
  Anti-Saccharomyces cerevisiae       autoantibodies       in      effects and host HLA-DR and DQ genes. Clin Immunol,
  autoimmune diseases: from bread baking to autoim-                152: 25–35.
  munity. Clin Rev Allergy Immunol, 45(2): 152–61.              Yates, R.L., Esiri, M.M., Palace, J., et al. (2014). The influ-
Rose, N.R. (2010). Autoimmunity, infection and                     ence of HLA-DRB1*15 on motor cortical pathology
  adjuvants. Lupus, 19: 354–8.                                     in multiple sclerosis. Neuropathol Appl Neurobiol, doi:
Rosenblum, H., Shoenfeld, Y., and Amital, H. (2011).               10.1111/nan.12165. [Epub ahead of print].
  The common immunogenic etiology of chronic fatigue            Zafrir, Y., Agmon-Levin, N., Paz, Z., et al. (2012).
  syndrome: from infections to vaccines via adjuvants              Autoimmunity following hepatitis B vaccine as part of
  to the ASIA syndrome. Infect Dis Clin N Am, 25:                  the spectrum of “autoimmune (auto-inflammatory)
  851–63.                                                          syndrome induced by adjuvants” (ASIA): analysis of
Shaw, C.A. and Petrik, M.S. (2009). Aluminum hydrox-               93 cases. Lupus, 21: 146–52.
  ide injections lead to motor deficits and motor neuron        Zivkovic, I., Petrusic, V., Stojanovic, M., et al. (2012).
  degeneration. J Inorg Biochem, 103: 1555–62.                     Induction of decreased fecundity by tetanus toxoid
Shoenfeld, Y. (2009). Infections, vaccines and autoimmu-           hyper-immunization in C57BL/6 mice depends on the
  nity. Lupus, 18: 1127–8.                                         applied adjuvant. Innate Immun, 18: 333–42.




                                                                                                                             7
                                                           18                                                  Exhibit 366
Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 223 of 421




   EXHIBIT 367
Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 224 of 421




                 TOXICOLOGICAL PROFILE FOR
                         MERCURY




          U.S. DEPARTMENT OF HEALTH AND HUMAN SERVICES
                             Public Health Service
                Agency for Toxic Substances and Disease Registry




                                March 1999




                                    1                              Exhibit 367
MERCURY                                                                                                     iii
    Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 225 of 421


                                      UPDATE STATEMENT

A Toxicological Profile for Mercury–Draft for Public Comment was released in September 1997. This
edition supersedes any previously released draft or final profile.

Toxicological profiles are revised and republished as necessary, but no less than once every three years.
For information regarding the update status of previously released profiles, contact ATSDR at:

                           Agency for Toxic Substances and Disease Registry
                         Division of Toxicology/Toxicology Information Branch
                                      1600 Clifton Road NE, E­29
                                        Atlanta, Georgia 30333




                                                    2                                        Exhibit 367
MERCURY                                                                                             3
   Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 226 of 421
                                     1. PUBLIC HEALTH STATEMENT



freshwater and saltwater fish and marine mammals to levels that are many times greater than levels
in the surrounding water (see Section 1.2).


Mercury is mined as cinnabar ore, which contains mercuric sulfide. The metallic form is refined
from mercuric sulfide ore by heating the ore to temperatures above 1,000 degrees Fahrenheit. This
vaporizes the mercury in the ore, and the vapors are then captured and cooled to form the liquid
metal mercury. There are many different uses for liquid metallic mercury. It is used in producing
of chlorine gas and caustic soda, and in extracting gold from ore or articles that contain gold. It is
also used in thermometers, barometers, batteries, and electrical switches. Silver­colored dental
fillings typically contain about 50% metallic mercury. Metallic mercury is still used in some
herbal or religious remedies in Latin America and Asia, and in rituals or spiritual practices in some
Latin American and Caribbean religions such as Voodoo, Santeria, and Espiritismo. These uses
may pose a health risk from exposure to mercury both for the user and for others who may be
exposed to mercury vapors in contaminated air.


Some inorganic mercury compounds are used as fungicides. Inorganic salts of mercury, including
ammoniated mercuric chloride and mercuric iodide, have been used in skin­lightening creams.
Mercuric chloride is a topical antiseptic or disinfectant agent. In the past, mercurous chloride was
widely used in medicinal products including laxatives, worming medications, and teething
powders. It has since been replaced by safer and more effective agents. Other chemicals
containing mercury are still used as antibacterials. These products include mercurochrome
(contains a small amount of mercury, 2%), and thimerosal and phenylmercuric nitrate, which are
used in small amounts as preservatives in some prescription and over­the­counter medicines.
Mercuric sulfide and mercuric oxide may be used to color paints, and mercuric sulfide is one of the
red coloring agents used in tattoo dyes.


Methylmercury is produced primarily by microorganisms (bacteria and fungi) in the environment,
rather than by human activity. Until the 1970s, methylmercury and ethylmercury compounds were
used to protect seed grains from fungal infections. Once the adverse health effects of
methylmercury were known, the use of methymercury­ and ethylmercury as fungicides was




                                                 3                                      Exhibit 367
MERCURY                                                                                            19
    Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 227 of 421
                                    1. PUBLIC HEALTH STATEMENT

levels of methylmercury are of concern, and these are discussed in Section 1.7 of this toxicological
profile.


1.7 HOW CAN FAMILIES REDUCE THE RISK OF EXPOSURE TO MERCURY?


If your doctor finds that you have been exposed to significant amounts of mercury, ask whether
your children might also be exposed. Your doctor might need to ask your state health department
to investigate.


Children may be exposed to metallic mercury if they play with it. Metallic mercury is a heavy,
shiny, silver liquid. When metallic mercury is spilled, it forms little balls or beads. Children are
sometimes exposed to metallic mercury when they find it in abandoned warehouses or closed
factories, and then play with it or pass it around to friends. Children have also taken metallic
mercury from school chemistry and physics labs. Broken thermometers and some electrical
switches are other sources of metallic mercury. Sometimes children find containers of metallic
mercury that were improperly disposed of, or adults may bring home metallic mercury from work,
not knowing that it is dangerous.


To protect your children from metallic mercury, teach them not to play with shiny, silver liquids.
Schoolteachers (particularly science teachers) and school staff need to know about students'
fascination with metallic mercury. Teachers and school staff should teach children about the
dangers of getting sick from playing with mercury, and they should keep metallic mercury in a
safe and secured area (such as a closed container in a locked storage room) so that children do not
have access to it without the supervision of a teacher. Metallic mercury evaporates slowly, and if
it is not stored in a closed container, children may breathe toxic mercury vapors.


In the past, mercurous chloride was widely used in medicinal products such as laxatives, worming
medications, and teething powders. These older medicines should be properly disposed of and
replaced with safer and more effective medicines. Other chemicals containing mercury, such as
mercurochrome and thimerosal (sold as Merthiolate and other brands), are still used as antiseptics
or as preservatives in eye drops, eye ointments, nasal sprays, and vaccines. Some skin­lightening




                                                 4                                     Exhibit 367
Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 228 of 421




   EXHIBIT 368
                 Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 229 of 421

CURRENT OPINION
                                                                                                      Drug Safety 2005; 28 (2): 89-101
                                                                                                    0114-5916/05/0002-0089/$34.95/0

                                                                                 © 2005 Adis Data Information BV. All rights reserved.




Thiomersal in Vaccines
Balancing the Risk of Adverse Effects with the Risk of
Vaccine-Preventable Disease
Mark Bigham1,2 and Ray Copes1,3
1 Department of Health Care and Epidemiology, University of British Columbia, Vancouver,
  British Columbia, Canada
2 Canadian Blood Services, Vancouver, British Columbia, Canada
3 British Columbia Centre for Disease Control, Vancouver, British Columbia, Canada



Abstract                      A number of affluent countries are moving to eliminate thiomersal (thimero-
                           sal), an ethylmercury preservative, from vaccines as a precautionary measure
                           because of concerns about the potential adverse effects of mercury in infants. The
                           WHO advocates continued use of thiomersal-containing vaccines in developing
                           countries because of their effectiveness, safety, low cost, wide availability and
                           logistical suitability in this setting.
                              The guidelines for long-term mercury exposure should not be used for evaluat-
                           ing risk from intermittent single day exposures, such as immunisation using
                           thiomersal-containing vaccines. Similar or higher mercury exposures likely occur
                           from breast feeding and the health benefit of eliminating thiomersal from a
                           vaccine, if any, is likely to be very small. On the other hand, the benefits accrued
                           from the use of thiomersal-containing vaccines are considerably greater but vary
                           substantially between affluent and developing regions of the world. Because of
                           the contribution to overall mercury exposure from breast milk and diet in later life,
                           the removal of thiomersal from vaccines would produce no more than a 50%
                           reduction of mercury exposure in infancy and <1% reduction over a lifetime.
                              Different public policy decisions are appropriate in different settings to
                           achieve the lowest net risk, viewed from the perspectives of the individual
                           vaccinee or on a population basis. In developing regions of the world, at least over
                           the next decade, far more benefit will accrue from protecting children against
                           widely prevalent vaccine-preventable diseases by focusing efforts aimed at
                           improving infant immunisation uptake by using current, inexpensive, domestical-
                           ly-manufactured, thiomersal-containing vaccines, than by investing in thiomersal-
                           free alternatives.



   Mercury is a naturally occurring element to               tary-organic mercury exposure, which primarily in-
which all humans are exposed.[1-6] It is estimated           volved the nervous system, were recognised follow-
that natural degassing of the earth’s crust is respon-       ing investigation of outbreaks of illness from the
sible for over half of atmospheric mercury emissions         consumption of contaminated fish in Minamata, Ja-
(about 2700–6000 tons per year), whereas anthropo-           pan and contaminated bread in Iraq, during the last
genic releases may account for an additional                 century.[1,8-10]
2000–3000 tons per year.[7] The serious health con-             Current questions regarding mercury toxicity are
sequences of short or long-term, high-dose, die-             focused on possible neurological adverse effects




                                                         1                                                    Exhibit 368
                        Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 230 of 421
90                                                                                                   Bigham & Copes




at much lower exposure levels. Although exposure              ing vaccines in the context of other mercury expo-
to some level of mercury is universal, quantitative           sures during infancy and over a lifetime, and assess
assessment has shown that the three largest con-              the potential impact of eliminating thiomersal from
tributors of mercury exposure to the general popula-          vaccines. It also examines the public policy implica-
tion are diet (primarily fish), dental amalgam and            tions of eliminating thiomersal from vaccines as a
some pharmacological products, such as thiomersal             trade-off between two competing risks (i.e. the risk
(thimerosal)-containing vaccines.[1,5,8,11-13] Thiomer-       of potential adverse effects attributable to exposure
sal is an ethylmercury-containing compound and                to thiomersal in vaccines versus the risk of vaccine-
has been used for decades as a preservative in many           preventable illness or death), viewed from individu-
vaccines.                                                     al and population health perspectives.
    Since 1999, two different approaches have been                To obtain relevant papers for this review, an
followed regarding thiomersal-containing vaccines             electronic search was undertaken of literature pub-
for childhood immunisation programmes. The US,                lished up to March 2004 using Medline (PubMed).
countries in the European Union (EU) and a few                Papers subsequently published up to December
other affluent countries have implemented measures            2004 were included during the review of the final
to eliminate childhood exposure to vaccine-derived            proofs. An initial Boolean search strategy using the
thiomersal.[14-21] As of 2004, none of the routine            key words ‘thimerosal’, ‘ethylmercury’, ‘methyl-
single or multivalent vaccines recommended and                mercury’, ‘neurodevelopmental disorders’, ‘adverse
routinely used to protect preschool children in the           effects’ and ‘autism’ was utilised. No electronic
EU or US contain thiomersal.[21-23] Elimination of            search limitations were applied. Additional citations
thiomersal from routine childhood immunisation                were identified through a PubMed search of related
programmes in these jurisdictions has been achieved           articles and from secondary sources cited in primary
essentially by exclusive use of single dose, preserva-        references.
tive-free vaccine formats.
    However, most countries continue to use thi-                 1. Quantifying Vaccine-Derived
omersal-containing vaccines in their childhood                   Ethylmercury Exposure
programmes. The WHO continues to endorse using                   In 1999, it was estimated that American infants
thiomersal-containing vaccines for children, includ-          could receive a cumulative dose of vaccine-derived
ing malnourished, premature or low-birthweight in-            ethylmercury as high as 187.5µg during the first 6
fants.[24-26] The basis of WHO’s position is that             months of life and up to 237.5µg ethylmercury by 2
pharmacokinetic and epidemiological studies have              years of age.[29] Exposures for some children at high
not demonstrated convincing evidence of ethylmer-             risk who also received influenza vaccine could have
cury toxicity from exposure to thiomersal-contain-            been as high as 200µg and 275µg at 6 months and 2
ing vaccines, whereas use of these vaccines, particu-         years of age, respectively. Although exposure of
larly in regions of high disease burden, has proven           American (and most Western European) infants to
highly effective in protecting children.[27,28]               thiomersal-containing vaccines used in routine im-
    The two different approaches to the issue of              munisation has since been eliminated, several thi-
thiomersal in vaccines continue to generate confu-            omersal-containing vaccines continue to be used for
sion among parents, adult vaccine recipients and              routinely recommended adult immunisations, which
healthcare workers who administer vaccines. Even              could potentially expose persons to a cumulative
in jurisdictions where thiomersal has been eliminat-          950µg of ethylmercury over a lifetime (table I).
ed from vaccines routinely administered to infants,              The immunisation schedule for infants recom-
there remain thiomersal-containing vaccines that              mended by the WHO Expanded Programme on Im-
may be recommended for some high-risk children                munisation (EPI) (table II), representing the core of
(e.g. vaccines against influenza, Lyme disease, inva-         immunisation programmes in most developing
sive pneumococcal disease or rabies).                         countries, potentially exposes most of the world’s
    This article reviews evidence of mercury-related          children to a level of 112.5µg ethylmercury by 14
health effects from exposure to thiomersal-contain-           weeks of age. Haemophilus influenzae type b (Hib)

© 2005 Adis Data Information BV. All rights reserved.                                            Drug Safety 2005; 28 (2)



                                                          2                                          Exhibit 368
                          Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 231 of 421
Thiomersal in Vaccines – Balancing Risks                                                                                                 91




Table I. Vaccine-derived ethylmercury exposure in US Centers for              association between vaccine-derived ethylmercury
Disease Control immunisation schedules for children, adolescents
and adults[30,31]
                                                                              and adverse health effects.[29] This study examined
                                                                              up to 7 years of data for children who were
Age                  Vaccines               Ethylmercury dose (µg)
                                            per dose      cumulative to
                                                                              enrolled in three US health maintenance organisa-
                                                          80 years            tions (HMOs). The data analysed were from the
4–6 years            DTaP, IPV-4,                                             Vaccine Safety Datalink, which includes vaccina-
                     MMR-2                                                    tion, clinic, hospital discharge and demographic
11–12 years          Td                     25             25                 data from seven US HMOs. Results were inconsis-
Every 10 years       Td                     25            150                 tent between HMOs and inconclusive, with weak
Annually from        Influenza              25            750                 associations (relative risks <2 per 12.5µg increment
age 50 years
                                                                              in ethylmercury) identified between various cumu-
Age 65 years         Pneumococcal           25             25
                                                                              lative exposures to thiomersal and some neurodevel-
Total to age 80                                   950
                                                                              opmental diagnoses, such as speech delay and atten-
DTaP = diphtheria-tetanus-acellular pertussis; IPV = inactivated
poliovirus vaccine; MMR = measles-mumps-rubella; Td = tetanus-                tion deficit disorder but not autism. No consistent
diphtheria.                                                                   dose-response relationship was detected.
                                                                                  More recently, published studies examining au-
vaccine is gradually being introduced into childhood                          tism and thiomersal-containing vaccines provide ev-
programmes in the developing world,[32] with three                            idence that is not consistent with a causal relation-
doses of Hib vaccine contributing an additional                               ship.[33,34] Madsen et al.[33] analysed a national diag-
75µg of ethylmercury in the first 6 months of life.                           nostic registry to assess the incidence of autism in
Current EPI recommendations for routine im-                                   Danish children aged 2–10 years between 1971 and
munisation of adults focus on preventing perinatal                            2000. There was no trend towards increased autism
tetanus through immunisation of women of                                      incidence during the period up to 1992 (when thi-
childbearing age with tetanus toxoid (table III).[32]                         omersal-containing vaccines were used for child-
                                                                              hood immunisations in Denmark). Autism incidence
    2. Is There Evidence of Adverse Health                                    began to rise in 1991 and continued to rise, even
    Effects from                                                              after Denmark switched to thiomersal-free vaccines
    Vaccine-Derived Ethylmercury?                                             for childhood immunisations during 1992. Autism
                                                                              incidence peaked in 1999, with the highest age-
   A retrospective cohort study first reported in                             stratified rates among children born between 1993
2001 by the US Institute of Medicine, Immunization                            and 1997. Stehr-Green et al.[34] compared estimated
Safety Review Committee, suggested a possible                                 prevalence or reported incidence of childhood au-

Table II. Vaccine-derived ethylmercury exposure for infants immunised as recommended by the WHO Expanded Programme on Immunisa-
tion schedule[27]
Age                              Vaccines                            Hepatitis B vaccinea           Ethylmercury dose (µg)
                                                                     scheme 1         scheme 2      scheme 1           scheme 2
Birth                            BCG, OPV-0                          HBV-1                           12.5
6 weeks                          DTP-1, OPV-1, (Hib-1)               HBV-2            HBV-1          37.5 (62.5)b       37.5 (62.5)
10 weeks                         DTP-2, OPV-2, (Hib-2)                                HBV-2          25 (50)            37.5 (62.5)
14 weeks                         DTP-3, OPV-3, (Hib-3)               HBV-3            HBV-3          37.5 (62.5)        37.5 (62.5)
9 months                         Measles, yellow feverc
Total                                                                                       112.5 (187.5)       112.5 (187.5)
a In countries with hepatitis B surface antigen prevalence ≥2%; scheme 1 is recommended in countries with a high risk of perinatal
   transmission.
b   Parentheses indicate ethylmercury dose if the Hib vaccine is also included in the immunisation schedule.
c   In countries where yellow fever poses a risk.
BCG = bacilli Calmette-Guérin; DTP = diphtheria-tetanus-(whole cell) pertussis; HBV = hepatitis B vaccine; Hib = Haemophilus influenzae
type b; OPV = oral poliovirus vaccine.



© 2005 Adis Data Information BV. All rights reserved.                                                               Drug Safety 2005; 28 (2)



                                                                          3                                             Exhibit 368
                        Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 232 of 421
92                                                                                                                 Bigham & Copes




Table III. Vaccine-derived ethylmercury exposure for women of childbearing age (especially pregnant women) immunised as recommended
by the WHO Expanded Programme on Immunisation schedule[27]
Vaccine                               Timing                                                        Ethylmercury dose (µg)
TT-1                                  As soon as possible in pregnancy or as early as possible       25
                                      in childbearing years
TT-2                                  At least 4 weeks after TT-1                                    25
TT-3                                  At least 6 months after TT-2                                   25
TT-4 and TT-5                         At least 1 year after previous TT dose                         50
Total                                                                                               125
TT = tetanus toxoid.


tism with average cumulative doses of vaccine-                            vaccine-derived thiomersal. Andrews et al.[37] retro-
derived ethylmercury for birth cohorts between the                        spectively collected and analysed data on approxi-
mid-1980s to late 1990s in California, Sweden and                         mately 100 000 term and 2500 pre-term children
Denmark. Although reported incidence (in Sweden                           born in the UK between 1988 and 1997 who had at
and Denmark) and estimated prevalence (in Califor-                        least 2 years follow-up by general practitioners who
nia) of autism-like disorders rose in the late 1980s                      were registered with, and contributed to, a research
and accelerated in the early 1990s, the average cu-                       database. Vaccine-derived ethylmercury exposures
mulative vaccine-derived ethylmercury exposures                           at 3 and 4 months of age were determined from the
decreased and were eventually eliminated over this                        research database and analysed against a range of
period in Sweden and Denmark, while increasing in                         recorded outcome events including neurodevelop-
the US.                                                                   mental disorders, autism, problems with behaviour,
                                                                          speech or language, attention deficit disorder, en-
   In May 2004, the US Institute of Medicine, Im-
                                                                          copresis, enuresis and tics. Potential confounders
munization Safety Review Committee, investigating
                                                                          were not considered. Investigators found no evi-
whether thiomersal-containing vaccines cause au-
                                                                          dence in either term or pre-term children of an
tism, concluded that the body of epidemiological
                                                                          association with any of the outcome events, except
evidence favours rejection of a causal relation-
                                                                          possibly tics (with which Heron et al.[36] detected no
ship.[35] Subsequently, two published cohort studies                      evidence of association).
in the UK also found no convincing evidence
that vaccine-derived thimerosal exposure causes                                3. Are Adverse Health Effects from
neurodevelopmental disorders. Heron et al.[36] used                            Vaccine-Derived
data from a population-based cohort study of ap-                               Ethylmercury Plausible?
proximately 14 000 children born in 1991 and 1992
from southwest England. Ethylmercury exposure                                Plausibility of a possible association between
from thiomersal-containing vaccines administered                          vaccine-derived ethylmercury exposure and mercu-
up to 6 months of age was determined from public                          ry-related health effects has been based on the fol-
health immunisation records and analysed against a                        lowing:
range of behavioural, speech and motor develop-                           • Presumed similarities in pharmacokinetics and
ment criteria that were assessed using validated                             toxicological effects of ethyl- and methylmer-
questionnaires administered to mothers at six speci-                         cury.
fied periods until children were 91 months old.                           • Hypersensitivity reactions after low-dose expo-
Information on potential confounders (infant gesta-                          sures to thiomersal-containing products.
tion birth weight, gender, breastfeeding status and                       • Measurable increases in blood mercury follow-
maternal parity, ethnicity, smoking status, educa-                           ing immunisation of infants with thiomersal-con-
tion, housing and fish consumption during third                              taining vaccines.
trimester) was also collected. Adjusted analyses                          •  Evidence   of a dose-response effect from high-
were most consistent with there being no neurologi-                          dose, acute and chronic occupational and dietary
cal or behavioural adverse outcome associated with                           exposures to ethylmercury.

© 2005 Adis Data Information BV. All rights reserved.                                                          Drug Safety 2005; 28 (2)



                                                                      4                                            Exhibit 368
                        Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 233 of 421
Thiomersal in Vaccines – Balancing Risks                                                                                  93




    3.1 Are the Pharmacokinetics of Ethyl- and                 fish-based diet, whereas the fish consumption of
    Methylmercury Comparable?                                  Faeroes mothers intermittently changes to the con-
                                                               sumption of the meat and blubber of pilot whales.
    The pharmacokinetics and toxicology of methyl-                 The Seychelles study,[49] which used maternal
mercury have been studied far more extensively                 and child hair to evaluate prenatal and childhood
than for ethylmercury.[5,29,38] Similar pharmacoki-            mercury exposure, respectively, and primarily glob-
netics and toxicology at lower doses were initially            al neuropsychiatric scales to assess outcome, found
postulated because of their related chemical                   no neurological impairment among children up to 9
structures and similar health effects at higher                years of age. The Faeroe Islands study,[51] which
doses.[8,12,15,39] Current regulatory guidelines for or-       used umbilical cord blood and child hair to evaluate
ganic mercury exposure have therefore been essen-              prenatal and postnatal mercury exposure, respec-
tially based on the properties and toxicology of               tively, and domain-specific neuropsychiatric testing
methylmercury.[40-43]                                          to assess outcome, reported subtle neurological defi-
    The metabolism and toxicological mechanisms                cits in memory, attention and language scores
of action of ethyl- and methylmercury are com-                 among the 7-year-old children tested. Postnatal mer-
plex,[29] and significant differences in the pharma-           cury exposure was less predictive of these effects
cokinetics between these two compounds are being               than prenatal exposure. Infant neurodevelopment
recognised.[11,12,44,45] Two important differences are         test results have not consistently been shown to
the significantly shorter half-life of ethylmercury in         predict later dysfunction.[53,54]
blood and less movement of ethylmercury through                    The New Zealand study[52] correlated prenatal
the blood-brain barrier into the central nervous sys-          methylmercury exposure, estimated from analysis
tem.[11,46,47] Magos[46] estimated an allometrically           of maternal hair samples collected during pregnan-
corrected half-life of 18 days for mercury adminis-            cy, with scholastic and psychological test results in
tered as thiomersal, which was within 10% of the               6- and 7-year-old children. A possible subtle mercu-
measured blood mercury levels reported by                      ry effect was detected but only after excluding one
Pichichero et al.[11] Data presented by Magos indi-            ‘outlier’ infant-mother pair from the analysis be-
cate that transient accumulation of blood mercury              cause of a maternal hair mercury level of 86 mg/kg,
still results from vaccination with thiomersal-con-            which was more than four times that of the other
taining vaccines at the 4–6 weeks dose intervals               mothers.
recommended by the WHO/EPI routine infant im-                      Mercury exposure of infants to thiomersal-con-
munisation schedule for developing countries, al-              taining vaccines differs from exposures in the Sey-
though it is significantly less than the estimates             chelles, Faeroes and New Zealand studies in several
based on the longer half-life of methylmercury.[12,46]         key respects. First, ethylmercury is less neurotoxic
At the longer 6–8 week primary immunisation dose               than methylmercury. Second, the timing of the ex-
intervals typically recommended for infants in de-             posure is different with only postnatal exposure
veloped countries, no significant accumulation in              associated with infant vaccination. Third, the route
blood mercury occurs.[46,47]                                   of exposure (parenteral vs oral) is different and
                                                               fourth, the exposure from vaccination is intermittent
    3.2 Are the Toxicological Effects of Early
                                                               rather than more continuous as in the Seychelles,
    Methylmercury Exposure Relevant                            Faeroes and New Zealand studies.[15,29,55]
    to Ethylmercury?

    Long-term, prospective population-based stud-                 3.3 Hypersensitivity Reactions after Low-Dose
ies of long-term, low-dose prenatal and dietary mer-              Exposures to Thiomersal-Containing Products
cury exposure to children in the Seychelles Is-
lands,[48,49] Faeroe Islands,[50,51] and New Zealand[52]          Thiomersal has been implicated in contact
are based on methylmercury intake. In the Sey-                 allergy (delayed-type hypersensitivity) skin reac-
chelles, chronic, low-dose in utero mercury expo-              tions.[53,56,57] Between 1% to 16% of tested individu-
sures result from mothers eating a predominantly               als exhibit allergic reactions on skin patch testing.[53]

© 2005 Adis Data Information BV. All rights reserved.                                                Drug Safety 2005; 28 (2)



                                                           5                                             Exhibit 368
                        Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 234 of 421
94                                                                                                     Bigham & Copes




Immediate hypersensitivity (e.g. anaphylaxis) and              the mercury dose per kg bodyweight than term in-
immune complex-mediated disorders (e.g. glomeru-               fants.[46,47]
lonephritis) have also been reported in association               It remains uncertain whether the higher levels of
with exposure to thiomersal-containing products,               blood mercury detected in low-weight or pre-term
although it is uncertain if thiomersal was the respon-         infants following immunisation with thiomersal-
sible allergen.[14,29]                                         containing vaccines pose any measurable toxicolog-
                                                               ical risk.[47]
     3.4 Changes in Blood Mercury after use of
     Thiomersal-Containing Vaccines in Infants                    3.5 Evidence of Dose-Response Relationship
                                                                  from High-Dose Exposures to Ethylmercury
    Two studies have examined changes in blood                     A report of short-term, high-dose exposure to
mercury following immunisation with thiomersal-                ethylmercury in Iraq documented tremor with or
containing vaccines.[11,58] Pichichero et al.[11] com-         without paraesthesia in three individuals with blood
pared the blood mercury levels of vaccine-derived              mercury concentrations of 1000, 1500, and 1700
thiomersal-exposed and control infants who were                µg/L, while no adverse effect was observed in an
2 months and 6 months of age. The cumulative                   exposed fourth individual, who had a blood mercury
mean vaccine-derived ethylmercury exposures were               level of 650 µg/L.[59] In China during the early
45.6µg and 111.3µg for the 2- and 6-month-old                  1980s, consumption of ethylmercury-treated rice
infants, respectively. Twelve of 17 exposed                    caused a range of neurological symptoms including
2-month-old infants had detectable blood mercury at            weakness, dizziness, numbness, paraesthesia and
a mean concentration of 8.2 nmol/L (or 1.6 µg/L),              ataxia that were recognised in the mildest-affected
[SD = 4.9 nmol/L], whereas for 6-month-old ex-                 persons at total dose exposure levels of 0.5–1 mg/kg
posed infants, 9 of 16 had detectable blood mercury            bodyweight.[60] Magos[44] reported that no adverse
at a mean concentration of 5.2 nmol/L (or 1.0 µg/L),           effect was observed at blood mercury levels be-
[SD = 1.2 nmol/L]. By comparison, only one of                  tween 140 and 650 µg/L in five adults, assessed
eight 2-month-old control infants had detectable               11–22 days after exposure to varying doses of
blood mercury of 4.65 nmol/L (or 0.9 µg/L) and                 ethylmercury from contaminated food, infusion or
none of seven 6-month-old control infants had de-              topical application of ethylmercury-containing ther-
tectable blood mercury. Prenatal mercury exposure,             apeutic/pharmaceutical products.[42] In this same re-
which was assessed by maternal hair analysis, did              view, the lowest observable adverse effect level was
not differ, with mean mercury concentrations of                at a blood mercury level of 1000 µg/L.[42]
0.45 µg/g and 0.32 µg/g for mothers of vaccinated                  The lowest blood levels associated with adverse
and control infants respectively (p = 0.22).                   effects are approximately 1000 times higher than
    Stajich et al.[58] reported that immunisation with a       levels measured in 2-month-old infants following
single dose of hepatitis B vaccine containing 12.5µg           exposures reported by Pichichero et al.[11] Although
of ethylmercury resulted in an increase in mean                dose-response relationships have been constructed
mercury blood level in pre-term infants from a base-           for prenatal exposures to methylmercury,[61-64] no
line level of 0.54 µg/L (SD = ±0.79) to 7.36 µg/L              relationship between dose and response has been
(SD = ± 4.99), whereas in term infants an increase             established for postnatal exposures to ethylmercury
from a baseline of 0.04 µg/L (SD = ±0.09) to 2.24              at the doses delivered through vaccines.[27]
µg/L (SD = ± 0.58) was detected, when measured
2–3 days after vaccination. Although pre-term in-                 4. Mercury Exposure Guidelines: Their
fants received higher µg/kg doses than term infants,              Limitations and Assumptions
the ratio of prevaccination blood mercury concen-
tration between pre-term and term infants was                     There have been no studies specifically designed
greater than the corresponding ratio of post-vaccina-          to evaluate a ‘no observed effect level’ for ethylmer-
tion blood mercury concentration. This indicates               cury,[1] although Magos[44] has interpolated data
that pre-term infants excreted a greater proportion of         from published case reports. Although no ‘tolerable

© 2005 Adis Data Information BV. All rights reserved.                                              Drug Safety 2005; 28 (2)



                                                           6                                           Exhibit 368
                                               Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 235 of 421
Thiomersal in Vaccines – Balancing Risks                                                                                                      95




daily intake’ level for ethylmercury has been pro-                          maximum single-day exposure, care must be taken
posed,[65] various agencies have published recom-                           to compare exposures averaged over a suitable time
mended mercury exposure limits that provide poli-                           base. It is not meaningful to compare these guide-
cy-making guidance in managing long-term popula-                            lines with single-day exposures, such as the day on
tion exposure.[40-43,66-68] In general, these limits are                    which a patient receives one or more thiomersal-
intended to be protective of the fetus.[3,5,14,69] These                    containing vaccines.
exposure limits are back-calculated from hair or                               To illustrate how these exposure guidelines can
blood concentrations that are at a steady state and                         be misinterpreted by using inappropriate averaging
are intended for application to long-term, average                          times,[71] hypothetical ‘worst-case’ scenarios of cal-
daily intake of methylmercury from all sources                              culated cumulative exposure limit to methylmercury
(Health Canada, WHO, US Environmental Protec-                               exposure are depicted in figure 1 for infants at 14
tion Agency and US FDA) or for a minimum of 1                               weeks of age (corresponding with completion of
year (Agency for Toxic Substances and Disease                               EPI-recommended vaccinations at 14 weeks age), 6
Registry), below which there is no known, apprecia-                         months of age (approximating completion of similar
ble health risk.[8,29,70] The exposure limits do not                        primary vaccinations in developed countries) and at
represent absolute levels above which toxicity oc-                          1 year of age. These scenarios assume that a new-
curs.[1,15,27,29,70] As these recommendations are in-                       born female infant in the lowest fifth percentile of
tended to apply to average long-term, rather than a                         mean bodyweight receives all vaccines according to
                                                                                                               Mercury from breast milk
                                                                                                               Mercury from EPI vaccines



                                        8      14 weeks               6 months                                  1 year
 Ratio (estimated/recommended intake)




                                        7

                                        6

                                        5

                                        4

                                        3

                                        2

                                        1

                                        0
                                                    a




                                                                          a




                                                                                                       a
                                                   A

                                              an th


                                                  O


                                                   R


                                                   A




                                                                         A

                                                                   an th


                                                                        O


                                                                         R


                                                                         A




                                                                                                       A

                                                                                                  an th


                                                                                                               O


                                                                                                                          R


                                                                                                                                  A
                                                 ad




                                                                       ad




                                                                                                    ad
                                                EP




                                                                      EP




                                                                                                    EP
                                                FD




                                                                     FD




                                                                                                                                FD
                                                SD




                                                                     SD




                                                                                                                     SD
                                                 H




                                                                       H




                                                                                                              H
                                            C eal




                                                                 C al




                                                                                                 C eal
                                               W




                                                                    W




                                                                                                             W
                                                                     e
                                            AT




                                                                 AT




                                                                                                                   AT
                                         S




                                                             S




                                                                                              S
                                              H




                                                                   H




                                                                                                  H
                                             S




                                                                  S




                                                                                                                              S
                                        U




                                                             U




                                                                                             U
                                            U




                                                                 U




                                                                                                                            U




Fig. 1. Ratios of average weekly exposure to mercury from thiomersal-containing vaccines and/or breast milk, compared with agencies’
exposure recommendations for methylmercury averaged over 14 weeks, 6 months and 1 year – hypothetical ‘worst-case scenarios’ for
infants aged 14 weeks, 6 months and 1 year and based on fifth percentile of female infant bodyweight. Thiomersal-containing vaccine-
derived mercury exposure was based on a cumulative ethylmercury dose of 187.5µg following immunisation according to WHO/EPI
schedule up to 14 weeks of age. Breast milk-derived mercury exposure was calculated as: mean weight × mean daily breast milk
consumption (140 mL/kg) × number of days × mean mercury concentration in breast milk (1.5 µg/L); mean weight was calculated using fifth
percentile of weight for a female infant (birth weight 2.6kg) for specified ages (4.5kg at 14 weeks, 5.9kg at 6 months and 8.0kg at 1 year of
age), i.e. mean weights of 3.6kg at 14 weeks, 4.3kg at 6 months and 5.3kg at 1 year of age.[72] The agencies’ methylmercury exposure limits
were calculated as dosage/kg bodyweight/week × mean weight × age in weeks (i.e. at a dosage of µg Hg/kg/week): WHO – 1.6;[40] US EPA
– 0.7;[41] US FDA – 2.8 (estimate derived from an acceptable daily intake of 30 µg /day) [29.37]; ATSDR – 2.1;[43] Health Canada – 1.4.[66]
Percentiles for female weight-by-age from US National Center for Health Statistics, published 30 May 2000 (modified 20 April 2001).[72]
ATSDR = Agency for Toxic Substances and Disease Registry; US EPA = US Environmental Protection Agency; WHO/EPI = WHO
Expanded Programme on Immunisation.



© 2005 Adis Data Information BV. All rights reserved.                                                                    Drug Safety 2005; 28 (2)



                                                                        7                                                     Exhibit 368
                        Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 236 of 421
96                                                                                                                 Bigham & Copes




the WHO/EPI recommended schedule (table II),                           breastfed,[81,82] fifth percentile female infant (mean
which corresponds to a cumulative dose of ethyl-                       bodyweight 4.3 kg), with an average intake of 140
mercury up to 187.5µg. The ratio of cumulative                         ml/kg bodyweight per day of breast milk,[83] corre-
vaccine-derived ethylmercury exposure to agencies’                     sponds to a cumulative exposure to 164µg dietary
calculated cumulative exposure limits for methyl-                      mercury during the first 6 months of life. Thus, an
mercury rapidly decreases with age.                                    exclusively breastfed infant is potentially exposed to
   Since the exposure limit guidelines are derived                     approximately the same cumulative amount of mer-
from similar scientific data, the differences between                  cury from breast milk in the first 6 months of postna-
agencies reflect varying assumptions and uncertain-                    tal life as from all WHO/EPI-recommended child-
ty factors that are applied in translating scientific                  hood vaccinations. Given that the same mercury
data into public policy recommendations. None of                       exposure from vaccines occurs as three or four par-
the recommended exposure guidelines for mercury                        enteral boluses, one could expect short-term, peak
incorporates any consideration of offsetting health                    levels of mercury after vaccination to be higher than
benefits that would be lost as a result of avoiding                    from ingesting breast milk. However, in either case
certain recognised sources of mercury exposure                         no measurable adverse health effect from mercury
(e.g. protection against vaccine-preventable disease                   has been recognised at this level of cumulative dose
or reduction in cardiovascular disease risk from                       exposure during infancy.
eating fish).[13] This reflects the guidelines’ intended
purpose to minimise mercury-related risks to health,
not overall risks to health. For this reason, sound                       6. Comparative Cumulative Mean
decision making about reducing health risks to indi-                      Lifetime Mercury Exposures
viduals or populations must include all relevant risk
information and not rely solely on exposure guide-                        Table IV places the relative exposures from vac-
lines that consider only part of the total risk.                       cines in context with other common sources of ex-
                                                                       posure. Based on daily mercury exposures depicted,
      5. Other Sources of Mercury Exposure                             exposure to an average 2.4µg of methylmercury per
      in Infants                                                       day from fish consumption over an average lifetime
                                                                       of 65 years would result in a lifetime exposure of
    Typical dietary consumption of some fish species                   57mg. This exceeds the lifetime vaccine-derived
by pregnant or lactating women, can result in fetal or                 ethylmercury exposure from current recommended
infant mercury exposure approximating those from                       WHO/EPI childhood and adult immunisations
thiomersal-containing vaccines.[14,54,69,73-77] Recent                 (312.5µg) by a factor of 182. These comparisons do
estimates of breastfed infants’ dietary mercury ex-                    not mean that we should not try to reduce mercury
posure from breast milk under normal environmen-                       exposure where possible but they do make clear that
tal conditions range from <1 µg/L to approximately                     a <1% reduction in overall lifetime organic mercury
3 µg/L.[11,76,78-80] A mean mercury concentration in                   exposure can be achieved by eliminating thiomersal
breast milk of 1.5 µg/L, consumed by an exclusively                    from vaccines.

Table IV. Estimated daily intake/retention of elemental and mercuric compounds in a general population not occupationally exposed to
mercury[84]
Exposure              Elemental mercury vapour (µg/day)    Inorganic mercury compounds (µg/day) Methylmercury (µg/day)
                      intake                  retention    intake                retention         intake         retention
Air                   0.030                   0.024        0.002                 0.001             0.008          0.0064
Food – fish           0                       0            0.600                 0.042             2.4            2.3
Food – non-fish       0                       0            3.6                   0.25              0              0
Drinking water        0                       0            0.050                 0.0035            0              0
Dental amalgam        3.8–21                  3–17         0                     0                 0              0
Total                 3.9–21                  3.1–17       4.3                   0.3               2.41           2.31



© 2005 Adis Data Information BV. All rights reserved.                                                         Drug Safety 2005; 28 (2)



                                                                   8                                               Exhibit 368
                        Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 237 of 421
Thiomersal in Vaccines – Balancing Risks                                                                                 97




    7. Global Burden of Diseases for Which                      been approved by WHO following initial use of
    Thiomersal-Containing Vaccines                              thiomersal-containing, multi-dose vaccine vials.[92]
    are Available                                               This extended shelf life does not necessarily apply
                                                                for alternative vaccine preservatives such as 2-phe-
     In 2002, an estimated 500 000 children died of             noxyethanol or formaldehyde, which are not as ef-
vaccine-preventable pertussis or tetanus,[85] while in          fective as thiomersal in terms of bacteriostatic
2000, an estimated 37 million children worldwide                properties.[91]
did not receive the routine immunisations in the first
year of life that are recommended by WHO/EPI.[32]
Immunisation coverage among infants for three                      9. Cost Implications of Changing
doses of diphtheria-tetanus-pertussis vaccine was                  Thiomersal Content in Vaccines
only 60% in Africa and approximately 70% in
South-East Asia.[86] In 2003, over two dozen coun-                  A significant concern of WHO is the negative
tries worldwide, mostly African nations designated              impact of thiomersal removal on vaccine production
as high endemic areas for chronic hepatitis B virus             capacity and cost to developing countries. In 2001,
(HBV) infection [i.e. >8% prevalence],[87] had still
                                                                48 countries (including many in the developing
not introduced HBV vaccine into their national in-
                                                                world) had domestic vaccine production facili-
fant immunisation programmes.[88] Among many
                                                                ties.[32] As much as 60% of vaccine production in the
developing countries that report having implement-
ed HBV immunisation programmes, immunisation                    developing world is used domestically, mostly man-
coverage is seriously compromised by healthcare                 ufactured as multi-dose, thiomersal-containing vac-
system financial constraints.[32,89]                            cines.[1] Multi-dose vials appear to be most appro-
                                                                priate for less expensive (e.g. WHO/EPI-recom-
                                                                mended) vaccines and where cold chain systems are
    8. Implications of Changing Thiomersal                      very limited.[93]
    Content on Vaccine Effectiveness
    and Safety                                                      Despite economic evaluations indicating that
                                                                childhood immunisation is highly desirable in de-
                                                                veloping countries,[94] vaccine population coverage
    Although thiomersal is added to vaccines prima-             can be highly sensitive to even small price incre-
rily as a preservative, it has also been shown to               ments.[95] In developing countries, which are the
improve vaccine stability, potency and safety.[26,28]           primary focus of the WHO/EPI immunisation pro-
In some production processes, such as the manufac-
                                                                gramme, the total vaccine programme delivery cost
ture of whole-cell pertussis vaccine, thiomersal is
                                                                per child for complete immunisation with bacilli
used in conjunction with heat to inactivate bacterial
                                                                Calmette-Guérin, diphtheria-tetanus-pertussis, polio
antigen.[25,90] Thimerosal may also be added to some
                                                                and measles vaccines is about $US17,[96] of which
formulations of bulk vaccine prior to filling into
final containers as a substitute to filtration-sterilisa-       vaccine cost represents probably <$US1.[97] Al-
tion.[90] Traces of organic mercury may also have a             though vaccine cost of $US1 per child may not seem
stabilising effect on vaccine antigens, such as the             significant, this should be viewed in the context of
semi-synthetically produced HBV surface antigen in              total government expenditures on health of <$US10
recombinant HBV vaccines and in whole-cell per-                 per capita per year in many developing countries.[85]
tussis vaccine.[90] Its reduction, elimination or re-           Use of single dose thiomersal-free vaccine formats
placement from certain vaccines could therefore ad-             could raise the overall expense of vaccination
versely affect vaccine quality, safety and efficacy.            programmes and jeopardise the cost effectiveness of
Extensive characterisation, pre-clinical and clinical           immunisation programmes in developing world set-
testing of replacement products will likely be neces-           tings by increasing infrastructure costs related to
sary prior to licensure by regulatory authori-                  storage space, containers, container filling, transpor-
ties.[25,28,90,91] An extended 28 day shelf life has also       tation and maintaining adequate cold chain.[91]


© 2005 Adis Data Information BV. All rights reserved.                                               Drug Safety 2005; 28 (2)



                                                            9                                           Exhibit 368
                        Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 238 of 421
98                                                                                                Bigham & Copes




     10. Different Strategies for Managing                to these concerns could result in reduced vaccine
     Potential Risks and Benefits of                      uptake in the population and a net increase in the
     Thiomersal-Containing Vaccines                       risk of vaccine-preventable disease at a population
                                                          level.
    From the perspective of individual risk, the ab-         On the other hand, in developing countries,
sence of credible evidence linking thiomersal-con-        choice is often more limited and the stakes are
taining vaccines to mercury-related effects on health     higher. As the rates of many vaccine-preventable
and the demonstrated reduction in risk of vaccine-        diseases are higher, the benefits of immunisation are
preventable disease indicate that the ‘low risk’          greater, as are the risks of failing to immunise or
choice is to immunise with thiomersal-containing          even deferring immunisation. Unlike more affluent
vaccines rather than not to immunise because of           countries, there are significant limitations in health-
fears of mercury-related effects on health. That said,    care resources and vaccine storage, handling and
in settings such as more affluent countries, it may be    delivery infrastructure. In this setting, immunisation
perfectly rational to ‘prefer’ thiomersal-free vac-       programmes using current thiomersal-containing,
cines to thiomersal-containing vaccines, both on          multi-dose vaccines are one of the most highly cost-
precautionary grounds and to reduce overall expo-         effective – even cost-saving – health strategies. In
sure to mercury, particularly during infancy.             developing countries, as in more affluent countries,
    However, even in affluent countries, individual       the ‘highest risk’ option is the failure to immunise.
choice and access to alternative vaccine products            In light of the relatively greater cost implications
may be constrained by pharmaceutical industry             and practical difficulties in delivering vaccine
product marketing or government vaccine procure-          programmes in developing countries, thiomersal
ment policies for publicly funded immunisation            should probably only be replaced in these countries
programmes. Consumer preference can be a power-           when suitable safe, effective alternatives that pro-
ful force for affecting change and much of the            duce equivalent or lower costs for total vaccine
impetus for improvements in consumer products             programme delivery become available.[28] Over
and pharmaceuticals in many countries is driven by        time, thiomersal-free vaccines can be systematically
consumer demand, both directly and through actions        introduced to replace low-cost, multi-dose thiomer-
of government agencies.                                   sal-containing combination vaccines that, when ad-
    From the perspective of population-based risk,        ministered according to WHO/EPI recommenda-
choices are more complicated when it comes to             tions, have proven to be so effective in protecting
developing national or regional policies on thio-         children.
mersal-containing vaccines. By-and-large, affluent
countries have opted to move towards thiomersal-             11. Conclusions
free, single-dose formats of vaccine for immunisa-
tions routinely recommended for children. This de-            The health risks from vaccine-preventable dis-
cision reflects a desire to maintain protection against   eases are well documented and are generally far
vaccine-preventable disease while avoiding or re-         higher in developing countries than in affluent coun-
ducing overall exposure to mercury, regardless of         tries. While the toxicity of mercury at high doses is
any established proven benefit from such exposure         well established, the risks from low-level exposure
reductions. This choice of vaccine products in afflu-     to thiomersal-containing vaccines are speculative
ent countries is made possible by a willingness to        and inadequately quantified.
absorb higher total vaccine programme costs and by            Removal of thiomersal from vaccines will reduce
having sufficient vaccine production capacity to          exposure to mercury, particularly during infancy.
transition relatively quickly to thiomersal-free prod-    Regulatory requirements mandating mercury expo-
ucts.[1,32] It also reflects a growing concern among      sure reduction, along with concern about potential
parents, fueled by vocal, activist, anti-vaccination      risks to health, has led to the deployment of thiomer-
groups, about the safety of vaccines.[98] Failure by      sal-free vaccines in many countries that are able to
public policy makers and health officials to respond      afford higher-priced vaccines. Ideally, immunisa-

© 2005 Adis Data Information BV. All rights reserved.                                         Drug Safety 2005; 28 (2)



                                                        10                                        Exhibit 368
                        Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 239 of 421
Thiomersal in Vaccines – Balancing Risks                                                                                                      99




tion against vaccine-preventable diseases should be                       16. US Food and Drug Administration. Thimerosal in vaccines
                                                                               [online]. Available from URL: http://www.fda.gov/cber/vac-
provided without incurring mercury exposure. How-                              cine/thimerosal.htm [Accessed 2002 May 29]
ever, the risks of failing to immunise against vac-                       17. US Centers for Disease Control and Prevention. Thimerosal in
                                                                               vaccines: a joint statement of the American Academy of Pedi-
cine-preventable disease outweigh the possible risk                            atrics and Public Health Service. MMWR Morb Mortal Wkly
associated with mercury in vaccines, particularly in                           Rep 1999; 48 (26): 563-5
developing nations. For this reason, thiomersal-con-                      18. US Centers for Disease Control and Prevention. Joint statement
                                                                               concerning removal of thimerosal from vaccines [online].
taining vaccines are a ‘safer’ choice than no vac-                             Available from URL: http://www.cdc.gov/nip/vacsafe/con-
cines at all and these vaccines should continue to be                          cerns/thimerosal/joint_statement_00.htm [Accessed 2000
                                                                               Nov 21]
employed, especially in developing countries, until                       19. US Centers for Disease Control and Prevention. Notice to
thiomersal-free substitutes become a practical, af-                            readers: summary of the joint statement on thimerosal in
                                                                               vaccines. MMWR Morb Mortal Wkly Rep 2000; 49 (27):
fordable alternative.                                                          622, 631
                                                                          20. The European Agency for the Evaluation of Medicinal Products,
                                                                               Human Medicines Evaluation Unit. EMEA public statement
    Acknowledgements                                                           on thiomersal containing medicinal products: 8 July 1999;
                                                                               EMEA/20962/99 [online]. Available from URL: http://ww-
                                                                               w.eudra.org/emea.html [Accessed 2004 Jan 13]
   The authors received no funding for the preparation of this            21. The European Agency for the Evaluation of Medicinal Products,
review and have no conflicts of interest directly relevant to its              Human Medicines Evaluation Unit. EMEA Position Statement
content.                                                                       – Recent developments concerning thiomersal in vaccines:
                                                                               29 June 2000; /EMEA/CPMP1578/00 [online]. Available
                                                                               from URL: http://www.eudra.org/emea.html [Accessed 2004
                                                                               Jan 13]
     References                                                           22. US Centres for Disease Control and Prevention. Mercury
  1. Clements CJ, Ball LK, Ball R, et al. Thiomersal in vaccines: is           and vaccines [online]. Available from URL: http://
      removal warranted? Drug Saf 2001; 24 (8): 567-74                         www.cdc.gov/nip/vacsafe/concerns/thimerosal/default.htm
  2. Schuster PF, Krabbenhoft DP, Naftz DL, et al. Atmospheric                 [Accessed 2004 Jan 12]
      mercury deposition during the last 270 years: a glacial ice core    23. US Centres for Disease Control and Prevention. Thimerosal
      record of natural and anthropogenic sources. Environ Sci                 content in some US licensed vaccines [online]. Available from
      Technol 2002; 36 (11): 2303-10                                           URL: http://www.vaccinesafety.edu/thi-table.htm [Accessed
  3. Clarkson TW. Mercury: major issues in environmental health.               2004 Jan 12]
      Environ Health Perspect 1993 Apr; 100: 31-8                         24. World Health Organization. Global Advisory Committee on
  4. Campbell L, Dixon DG, Hecky RE. A review of mercury in                    Vaccine Safety, 2003 Jun 11-12. Wkly Epidemiol Rec 2003;
      Lake Victoria, East Africa: implications for human and                   32: 282-4
      ecosystem health. J Toxicol Environ Health B Crit Rev 2003; 6       25. World Health Organization. WHO Guidelines on regulatory
      (4): 325-56                                                              expectations related to the elimination, reduction or re-
  5. Tchounwou PB, Ayensu WK, Ninashvili N, et al. Environmen-                 placement of thiomersal in vaccines: technical report series
      tal exposure to mercury and its toxicopathologic implications            (unnumbered), 2003 [online]. Available from URL: http://
      for public health. Environ Toxicol 2003; 18 (3): 149-75                  www.who.int/biologicals/Thimerosal_final.pdf            [Accessed
  6. Aschner M, Walker SJ. The neuropathogenesis of mercury                    2004 Jan 12]
      toxicity. Mol Psychiatry 2002; 7: S40-1                             26. World Health Organization. Global Advisory Committee on
  7. Goyer RA. Toxic effects of metals. In: Klaassen CD, editor.               Vaccine Safety: statement on thiomersal, 2003 Aug [online].
      Casseret & Doull’s toxicology: the basic science of poisons.             Available from URL: http://www.who.int/vaccine_safety/
      5th ed. New York: McGraw-Hill, 1995: 691-736                             topics/thiomersal/statement200308/en/index.html [Accessed
  8. Clarkson TW. The three modern faces of mercury. Environ                    2004 Jan 12]
      Health Prospect 2002; 110 Suppl. 1: 11-23                           27. World Health Organization (WHO). Thiomersal as a vaccine
  9. Harada M. Minamata disease: methylmercury poisoning in Ja-                preservative. Wkly Epidemiol Rec 2000; 75 (2): 9-16
      pan caused by environmental pollution. Crit Rev Toxicol             28. Knezevic I, Griffiths E, Reigel F, et al. Thiomersal in vaccines: a
      1995; 25 (1): 1-24                                                       regulatory perspective WHO consultation, Geneva, 2002 Apr
 10. Bakir F, Damluji SF, Amin-Zaki L, et al. Methylmercury                    15-16. Vaccine 2004; 22: 1836-41
      poisoning in Iraq. Science 1973; 181 (96): 230-41                   29. Institute of Medicine. Immunization safety review. In: Stratton
 11. Pichichero ME, Cernichiari E, Loprelato J, et al. Mercury con-            K, Gable A, McCormick MC, editors. Thimerosal-containing
      centrations and metabolism in infants receiving vaccines con-            vaccines and neurodevelopmental disorders. Washington
      taining thiomersal: a descriptive study. Lancet 2002; 360:               (DC): National Academy Press, 2001
      1737-41                                                             30. Centers for Disease Control and Prevention. Recommended
 12. Clarkson TW, Magos L, Myers GJ. The toxicology of mercury:                childhood and adolescent immunization schedule – United
      current exposures and clinical manifestations. N Engl J Med              States, 2004 Jan-Jun [online]. Available from URL: http://
      2003; 349 (18): 1731-7                                                   www.cdc.gov/nip/recs/child-schedule.pdf [Accesssed 2004
 13. Egeland GM, Middaugh JP. Balancing fish consumption bene-                 Jan 12]
      fits with mercury exposure. Science 1997; 278 (5345): 1904-5        31. Centers for Disease Control and Prevention. Vaccinations for
 14. Halsey NA. Limiting infant exposure to thimerosal in vaccines             Adults [online]. Available from URL: http://www.cdc.gov/
      and other sources of mercury. JAMA 1999; 282 (18): 1763-6                nip/recs/adult-schedule.htm [Accessed 2004 Jan 12]
 15. Ball LK, Ball R, Pratt RD. An assessment of thimerosal use in        32. World Health Organization (WHO). State of the world’s vac-
      childhood vaccines. Pediatrics 2001; 107 (5): 1147-54                    cines and immunization: 2002; 1-97. Available from URL:


© 2005 Adis Data Information BV. All rights reserved.                                                                    Drug Safety 2005; 28 (2)



                                                                     11                                                      Exhibit 368
                        Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 240 of 421
100                                                                                                                            Bigham & Copes




        http: //www.who.int/vaccines-documents/DocsPDF02/www7-              53. Cox NH, Forsyth A. Thiomersal allergy and vaccination reac-
        18.pdf [Accessed 2004 Feb 7]                                             tions. Contact Dermatitis 1988; 18 (4): 229-33
 33.   Madsen KM, Lauritsen MB, Pedersen CB, et al. Thimerosal and          54. Pless R, Risher JF. Mercury, infant neurodevelopment, and
        the occurrence of autism: negative ecological evidence from              vaccination. J Pediatr 2000; 136 (5): 571-3
        Danish population-based data. Pediatrics 2003; 112 (3): 604-6       55. Bigham M, Copes R. Exposure to thimerosal in vaccines used in
 34.   Stehr-Green P, Tull P, Stellfeld M, et al. Autism and thimerosal-         Canadian infant immunization programs, with respect to risk
        containing vaccines. Am J Prev Med 2003; 25 (2): 101-6                   of neurodevelopmental disorders. Can Commun Dis Rep 2002;
 35.   Institute of Medicine. Immunization safety review: vaccines and           28 (9): 69-80
        autism. Washington (DC): National Academies Press, 2004             56. Goncalo M, Figueiredo A, Goncalo S. Hypersensitivity to thi-
 36.   Heron J, Golding J, and the ALSPAC Study Team . Thimerosal                merosal: the sensitivity moiety. Contact Dermatitis 1996; 34:
        exposure in infants and developmental disorders: a prospective           201-3
        cohort study in the United Kingdom does not support a causal        57. Van’t Veen A-J. Vaccines without thimerosal: why so necessa-
        association. Pediatr 2004; 114: 577-83                                   ry, why so long coming? Drugs 2001; 61 (5): 565-72
 37.   Andrews N, Miller E, Grant A, et al. Thimerosal exposure in          58. Stajich GV, Lopez GP, Harry SW, et al. Iatrogenic exposure to
        infants and developmental disorders: a retrospective cohort              mercury after hepatitis B vaccination in preterm infants. J
        study in the United Kingdom does not support a causal associ-            Pediatr 2000; 136: 679-81
        ation. Pediatr 2004; 114: 584-91                                    59. Katsunuma H, Suzuki T, Nishi S, et al. Four cases of occupa-
 38.   Health Canada. National Advisory Committee on Immunization                tional organic mercury poisoning. Rep Inst Sci Lab 1963; 61:
        Statement on Thimerosal. Can Commun Dis Rep 2003; 29                     33-40
        (ACS-1): 1-10                                                       60. Zhang J. Clinical observations in ethyl mercury chloride poison-
 39.   Magos L, Brown AW, Sparow S, et al. The comparative toxicol-              ing. Am J Ind Med 1984; 5 (3): 251-8
        ogy of ethyl- and methylmercury. Arch Toxicol 1985; 57 (4):
                                                                            61. Cox C, Clarkson TW, Marsh DO, et al. Dose-response analysis
        260-7
                                                                                 of infants prenatally exposed to methylmercury: an application
 40.   Summary and Conclusions. Joint FAO/WHO Expert Committee                   of single compartment model to single strand hair analysis.
        on Food Additives: 61st Meeting, Rome, 2003 Jan 10-19                    Environ Res 1989; 49 (2): 318-32
        [online]. Available from URL: http://www.who.int/ipcs/food/
        jecfa/summaries/en/summary_61.pdf [Accessed 2004 Jan 13]            62. Marsh DO, Clarkson TW, Cox C, et al. Fetal methylmercury
                                                                                 poisoning: relationship between concentration in single strands
 41.   US Environmental Protection Agency (EPA). Mercury report to               of maternal hair and child effects. Arch Neurol 1987; 44 (10):
        Congress Volumes 1-8. EPA-452/R-97-003 to EPA-452/R-97-                  1017-22
        010; 1997[online]. Available from URL: http://www.epa.gov/
        oar/mercury.html [Accessed 2004 Jan 13]                             63. Cranmer M, Gilbert S, Cranmer J. Neurotoxicity of mercury:
                                                                                 indicators and effects of low-level exposure: overview.
 42.   Food and Drug Administration. Action level for mercury on
                                                                                 Neurotoxicology 1996; 17 (1): 9-14
        fish, shellfish, crustaceans and other aquatic animals. Federal
        Register 1979; 44 (14): 3990-93                                     64. Crump KS, Kjellstrom T, Shipp AM, et al. Influence of prenatal
 43.   Agency for Toxic Substances and Disease Registry (ATSDR).                 mercury exposure upon scholastic and psychological test per-
        Toxicological Profile for Mercury (Update). 1999; 1-617 [on-             formance: benchmark analysis of a New Zealand cohort. Risk
        line]. Available from URL: http: //www.atsdr.cdc.gov/tox-                Anal 1998; 18 (6): 701-13
        profiles/tp46.pdf                                                   65. The European Agency for the Evaluation of Medicinal Products,
 44.   Magos L. Review on the toxicity of ethylmercury, including its            Committee for Veterinary Medicinal Products, Veterinary
        presence as a preservative in biological and pharmaceutical              Medicines Evaluation Unit. Thiomersal and timerfonate sum-
        products. J Appl Toxicol 2001; 21: 1-5                                   mary report EMEA/MRL/140/96-FINAL, 1996 Oct [online].
                                                                                 Available from URL: http://www.eudra.org/emea.html [Ac-
 45.   World Health Organization. Global Advisory Committee on
                                                                                 cessed 2004 Feb 7]
        Vaccine Safety, 2002 Jun 20-21: safety of thiomersal-contain-
        ing vaccines. Wkly Epidemiol Rec 2002; 77: 389-404                  66. Health Canada, Dir Gen, Food Directorate. Memo to F/P/T
 46.   Magos L. Neurotoxic character of thimerosal and the allometric            Committee on Food Safety Policy. 1998 Jun 22
        extrapolation of adult clearance half-time to infants. J Appl       67. US Food and Drug Administration. Action level for mercury in
        Toxicol 2003; 23: 263-9                                                  fish, shellfish, crustaceans and other aquatic animals: with-
 47.   Clements CJ. The evidence for the safety of thiomersal in                 drawal of proposed rulemaking. Fed Regist 1979; 44 (14):
        newborn and infant vaccines. Vaccine 2004; 22: 1854-61                   3990-3
 48.   Davidson PW, Myers GJ, Cox C, et al. Effects of prenatal and         68. Galal-Gorchev H. Dietary intake, levels in food and estimated
        postnatal methylmercury exposure from fish consumption on                intake of lead, cadmium, and mercury. Food Addit Contam
        neurodevelopment: outcomes at 66 months of age in the Sey-               1993; 10: 115-28
        chelles Child Development Study. JAMA 1998; 280: 701-7              69. American Academy of Pediatrics, Committee on Infectious
 49.   Davidson PW, Palumbo D, Myers GJ, et al. Neurodevelop-                    Diseases and Committee on Environmental Health. Thimero-
        mental outcomes of Seychellois children from the pilot cohort            sal in vaccines: an interim report to clinicians (RE9935).
        at 108 months following prenatal exposure to methylmercury               Pediatrics 1999; 104 (3): 570-4
        from a maternal fish diet. Environ Res 2000; 84 (1): 1-11           70. Mahaffey KR. Methylmercury: a new look at the risks. Public
 50.   Grandjean P, Weihe P, White RF, et al. Cognitive performance              Health Rep 1999; 114: 397-413
        of children prenatally exposed to ‘safe’ levels of methyl-          71. Halsey NA, Goldman LR. Mercury in infants given vaccines
        mercury. Environ Res 1998; 77: 165-72                                    containing thiomersal [letter]. Lancet 2003; 361: 698-9
 51.   Grandjean P, Weihe P, White RF, et al. Cognitive deficits in 7-      72. US Centers for Disease Control and Prevention. National Center
        year old children with prenatal exposure to methylmercury.               for Health Statistics. Girls weight-for-age percentiles [online].
        Neurotoxicol Teratol 1997; 19 (6): 417-28                                Available from URL: http://www.cdc.gov/nchs/data/nhanes/
 52.   Crump KS, Kjellstrom T, Shipp AM, et al. Influence of prenatal            growthcharts/set1clinical/cj41l018.pdf [Accessed 2004 Feb 7]
        mercury exposure upon scholastic and psychological test per-        73. Schoeny R. Use of genetic toxicology data in US EPA risk
        formance: benchmark analysis of a New Zealand cohort. Risk               assessment: the mercury study report as an example. Environ
        Anal 1998; 18 (6): 701-13                                                Health Perspect 1996; 104 Suppl. 3: 663-73


© 2005 Adis Data Information BV. All rights reserved.                                                                     Drug Safety 2005; 28 (2)



                                                                       12                                                      Exhibit 368
                        Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 241 of 421
Thiomersal in Vaccines – Balancing Risks                                                                                                  101




 74. Sundberg J, Oskarsson A. Placental and lactational transfer of           www.who.int/vaccines-surveillance/graphics/htmls/hepb.htm
      mercury from rats exposed to methylmercury in their diet:               [Accessed 2004 Jan 13]
      speciation of mercury in the offspring. J Trace Elem Exp Med
      1992; 5 (1): 47-56                                                 89. Global Alliance for Vaccines and Immunization (GAVI) [on-
                                                                              line]. Available from URL: http://www.vaccinealliance.org
 75. Sakamoto M, Kubota M, Matsumoto S-i, et al. Declining risk of            [Accessed 2004 Feb 7]
      methylmercury exposure to infants during lactation. Environ
      Res 2002; 90: 185-9                                                90. The European Agency for the Evaluation of Medicinal Products,
                                                                              Committee for Proprietary Medicinal Products. Points to con-
 76. Gundacker C, Pietschnig B, Wittmann KJ, et al. Lead and                  sider on the reduction, elimination or substitution of thiomersal
      mercury in breast milk. Pediatr 2002; 110 (5): 873-8                    in vaccines: 2001 Apr 26; EMEA/CPMP/BWP2517/00 [on-
 77. Sandborgh-Englund G. Mercury exposure in utero and during                line]. Available from URL: http://www.emea.eu.int/pdfs/
      pregnancy. J Toxicol Environ Health A 2001; 63: 317-20                  human/bwp/251700en.pdf [Accessed 2004 Jan 12]
 78. Dorea JG, Barbosa AC. Maternal mercury transfer. Environ Res        91. World Health Organization (WHO). Report of the Strategic
      2003; 93: 113-4                                                         Advisory Group of Experts (SAGE); 2002 Jun 14-15; Geneva.
 79. Abadin HG, Hibbs BF, Pohl HR. Breast-feeding exposure of                 Document WHO/V&B/03.06 [online]. Available from URL:
      infants to cadmium, lead and mercury: a public health view-             http://www.who.int/vaccines-documents/DocsPDF03/www7-
      point. Toxicol Ind Health 1997; 134: 495-517                            20.pdf [Accessed 2004 Jan 12]
 80. Dorea JG. Mercury and lead during breast-feeding. Br J Nutr         92. World Health Organization (WHO). The use of opened multi-
      2004; 92: 21-40                                                         dose vials of vaccine in subsequent immunization sessions.
                                                                              WHO Policy Statement: document WHO/V&B/00.09, 2000
 81. World Health Organization (WHO). Global strategy for infant              [online]. Available from URL: http://www.who.int/vac-
      and young child feeding: the optimal duration of exclusive              cines-documents/DocsPDF99/www9924.pdf [Accessed 2004
      breastfeeding. 2001; Document A54/INF.DOC./4 [online].                  Jan 12]
      Available from URL: http://www.who.int/gb/EB_WHA/PDF/
      WHA54/ea54id4.pdf [Accessed 2004 Feb 7]                            93. Drain PK, Nelson CM, Lloyd JS. Single-dose versus multi-dose
 82. World Health Organization. Minor and trace elements in human             vaccine vials for immunization programmes in developing
      milk: report of a joint WHO/IEAE collaborative study. Gene-             countries. Bull World Health Organ 2003; 81 (10): 726-31
      va: WHO, 1989                                                      94. Hutubessy RCW, Bendib LM, Evans DB. Critical issues in the
 83. Canadian Medical Association. Complete book of mother &                  economic evaluation of interventions against communicable
      baby care. Montreal (QC): Readers Digest Association (Cana-             diseases. Acta Trop 2001; 78: 191-206
      da) Ltd, 1992: 102                                                 95. Prakash C. Crucial factors that influence cost-effectiveness of
 84. World Health Organization (WHO). Environmental Health Cri-               universal hepatitis B immunization in India. Int J Technol
      teria 101: Methylmercury, 1990. WHO: Geneva [online].                   Assess Health Care 2003; 19 (1): 28-40
      Available from URL: http://www.inchem.org/documents/ehc/
      ehc101.htm [Accessed 2003 Dec 31]                                  96. World Bank. Immunization at a glance [online]. Available from
                                                                              URL: http://wbln0018.worldbank.org/HDNet/hddocs.nsf/c84-
 85. World Health Organization (WHO). The World Health Report                 0b59b6982d2498525670c004def60/86eca35fe03389328525-
      2003. Geneva: World Health Organization, 2003: 1-184 [on-               6a42005e0dc6?OpenDocument [Accessed 2004 Feb 7]
      line]. Available from URL: http://www.who.int/whr/2003/en/
      [Accessed 2004 Feb 7]                                              97. Kane MA. Global status of hepatitis B immunization. Lancet
                                                                              1996; 348: 696
 86. World Health Organization (WHO). Immunization coverage
      among infants by WHO Region by vaccine, 2002 [online].             98. Bigham M, Scheifele D, Dobson S. Impact of the media on
      Available from URL: http://www.who.int/vaccines-surveil-                vaccine uptake in British Columbia’s grade 6 hepatitis b
      lance/graphics/htmls/covreg.htm [Accessed 2004 Jan 12]                  immunization program. Can Commun Dis Rep 1999; 25 (10):
                                                                              89-93
 87. World Health Organization (WHO). Geographic pattern of hep-
      atitis B prevalence, 1997 [online]. Available from URL: http://
      www.who.int/vaccines-surveillance/graphics/htmls/hepb-
      prev.htm [Accessed 2004 Jan 13]                                   Correspondence and offprints: Dr Mark Bigham, Canadian
 88. World Health Organization (WHO). Global status of countries        Blood Services, 4750 Oak Street, Vancouver, BC V6H 2N9,
      using hepatitis B vaccine in their national infant immuniza-      Canada.
      tion system, 2003 [online]. Available from URL: http://           E-mail: mark.bigham@bloodservices.ca




© 2005 Adis Data Information BV. All rights reserved.                                                                  Drug Safety 2005; 28 (2)



                                                                    13                                                      Exhibit 368
Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 242 of 421




   EXHIBIT 369
                                     ARTICLE
             Case 2:20-cv-02470-WBS-JDP      IN PRESS
                                         Document 12 Filed 12/29/20 Page 243 of 421




                                               Environmental Research 95 (2004) 406–413




             The US EPA reference dose for methylmercury: sources
                              of uncertainty$
                                                           Deborah C. Rice!
            National Center for Environmental Assessment/Office of Research and Development, US Environmental Protection Agency,
                                                        Washington, DC 20460, USA
                           Received 17 April 2003; received in revised form 18 August 2003; accepted 19 August 2003



Abstract

   The US Environmental Protection Agency (EPA) derived a reference dose for methylmercury in 2001, based on an extensive
analysis by the National Research Council (NRC) of the National Academy of Sciences. The NRC performed benchmark dose
analysis on a number of endpoints from three longitudinal prospective studies: the Seychelles Islands, the Faroe Islands, and the
New Zealand studies. Adverse effects were reported in the latter two studies, but not in the Seychelles study. The NRC also
performed an integrative analysis of all three studies. Dose conversion from cord blood or maternal hair mercury concentration was
performed by EPA using a one-compartment pharmacokinetic model. A total uncertainty factor of 10 was applied for intrahuman
pharmacokinetic and pharmacodynamic variability. There are numerous decisions made by the NRC/EPA that could greatly affect
the value of the reference dose (RfD). Some of these include the choice of a linear model for the relationship between mercury body
burden and neuropsychological performance, the choice of values of P0 and the benchmark response, the use of the ‘‘critical study/
critical endpoint’’ approach in the interpretation of the maternal body burden that corresponds to the RfD, the use of central
tendencies in a one-compartment pharmacokinetic model rather than the inclusion of the distributions of variables for the
population of reproductive-age women, the assumption of unity for the ratio of fetal cord blood to maternal blood methylmercury
concentrations, the choice of a total of 10 as an uncertainty factor, and the lack of dose–response analysis for other health effects
such as cardiovascular disease. In addition, it may be argued that derivation of a RfD for methylmercury is inappropriate, given that
there does not appear to be a threshold for adverse neuropsychological effects based on available data.
r 2003 Elsevier Inc. All rights reserved.




1. Introduction                                                                reference dose (RfD), defined as ‘‘an estimate of a daily
                                                                               exposure to the human population (including sensitive
  The US Environmental Protection Agency (EPA) has,                            subgroups) that is likely to be without appreciable risk
as part of its mandate, a responsibility to perform risk                       of deleterious effects during a lifetime.’’ The EPA
assessments for chemicals present in the environment                           derived an RfD for methylmercury in 2001, based on
that may pose a hazard to human health. As part of risk                        an analysis of the health effects of methylmercury by the
assessment for noncancer effects, the EPA may derive a                         National Research Council (NRC) (NRC, 2000). The
                                                                               summary of the EPA derivation is available on the EPA
  $                                                                            website (URL: http://www.epa.gov/iris/subst/0073.htm)
     This work is based on a presentation at the workshop ‘‘An
Ecosystem Approach to the Health Effects of Mercury in the Great
                                                                               as well as in the published literature (Rice et al., 2003).
Lakes Basin,’’ International Joint Commission and The Great Lakes              The background document from which these summaries
Commission, Windsor, Ontario, Canada, 26–27 February 2003. The                 are extracted is also available (US EPA, 2001; URL:
views expressed in this document are those of the author and do not            http://www.epa.gov/waterscience/criteria/methylmercury/
represent official US EPA policy.                                              criteria.html). This paper will briefly summarize the
   !
     Current address: Maine Department of Environmental Protection,
Bureau of Remedial and Waste Management, State House Station 17,
                                                                               decisions made by the EPA in the derivation of the RfD,
Augusta, ME 04333-0017, USA. Fax: +207-287-7826.                               some areas of variability and uncertainty not addressed
     E-mail address: deborah.c.rice@maine.gov.                                 in the assessment, and additional analyses that could be

0013-9351/$ - see front matter r 2003 Elsevier Inc. All rights reserved.
doi:10.1016/j.envres.2003.08.013
                                                                           1                                           Exhibit 369
                                     ARTICLE
             Case 2:20-cv-02470-WBS-JDP      IN PRESS
                                         Document 12 Filed 12/29/20 Page 244 of 421
                                              D.C. Rice / Environmental Research 95 (2004) 406–413                                          407


performed using existing data and that would provide                         were matched with children whose mothers had had
important information useful for the risk assessment of                      lower hair mercury concentrations (Kjellstrom et al.,
methylmercury.                                                               1986, 1989). At 6 years of age, a total of 237 children
                                                                             were assessed on a number of neuropsychological
                                                                             endpoints similar to those used in the Seychelles study
2. Summary of the NRC/EPA analysis                                           (Kjellstrom et al., 1989). Investigators in the Seychelles
                                                                             Islands study reported no evidence of impairment
   The NRC based its evaluation on three epidemiolo-                         related to in utero methylmercury exposure in their
gical studies suitable for quantitative analysis. These                      main study, whereas the other two studies found
longitudinal prospective developmental studies were                          exposure-related effects on a number of neuropsycho-
conducted in the Seychelles Islands, the Faroe Islands,                      logical endpoints.
and New Zealand. The Seychelles Islands study con-                              The NRC performed bench mark dose (BMD)
sisted of 779 mother–infant pairs from a fish-eating                         analysis on five endpoints from the Faroe Islands study
population (Davidson et al., 1995, 1998; Myers et al.,                       from a total of nine that had been reported as
1995a–c, 1997). Infants were followed from birth to 5.5                      significantly affected by methylmercury exposure
years of age and assessed at various ages on a number of                     (Grandjean et al., 1997) (Table 1). Similarly, five
standardized neuropsychological endpoints. The inde-                         endpoints negatively associated with methylmercury
pendent variable was maternal hair mercury concentra-                        exposure in the New Zealand study (Kjellstrom et al.,
tions. The Faroe Islands study included about 900                            1989) were used in the BMD analysis by the NRC. All of
mother–infant pairs; children were tested on a variety of                    the endpoints assessed in the Seychelles study were also
tasks at 7 years of age (Grandjean et al., 1997). The                        modeled, even though the Seychelles study was reported
main independent variable was cord blood mercury,                            as negative. In BMD analysis, the first step is to model
although maternal hair mercury was also measured. In                         the relationship between the endpoint (neuropsycholo-
the New Zealand study, 38 children of mothers with hair                      gical performance) and exposure (body burden). The
mercury levels during pregnancy greater than 6 ppm                           NRC used a linear model for all analyses. BMD analysis



Table 1
Tests modeled by NRC, functions assessed, and potential societal relevance

Study              Test                                Domain/function assessed                        Societal relevance

Seychelles         Bender copying errors               Visuospatial                                    Math performance
                   McCarthy GCI                        Full-scale IQ                                   School performance, intelligence
                   WJ applied problems                 Ability to solve problems                       Academic skills
                   CBCL                                Social and adaptive behavior                    Antisocial behavior, need for therapeutic
                                                                                                       services
                   Preschool language scale            Broad-based language                            Learning, intelligence, school
                                                                                                       performance
                   WJ letter/word recognition          Word recognition                                Reading ability, school performance

Faroes             Finger tapping                      Motor performance                               Motor speed/neuropathy
                   CPT reaction time                   Vigilance, attention, information and           Intelligence, school behavior,
                                                       processing speed                                performance
                   Bender copying errors               Visuospatial                                    Math performance
                   Boston naming test                  Expressive vocabulary                           Reading, school performance
                   CVLT: delayed recall                Memory                                          Learning ability, school performance

New Zealand        TOLD language development           Broad-based language                            Literacy skills, learning, school
                                                                                                       performance
                   WISC-R: PIQ                         Performance IQ, e.g., visuospatial, sustained   Learning, school performance
                                                       attention, sequential memory
                   WISC-R: FSIQ                        Full-scale IQ, e.g., PIQ + verbal processing,   Learning, school performance
                                                       expressive vocabulary
                   McCarthy perceptual                 Performance IQ, e.g., visuospatial, audition,   Learning, school performance
                   performance                         memory
                   McCarthy motor test                 Gross and fine motor skills                     Motor system integration

Abbreviations used: GCI, General Cognitive Index; WJ, Woodcock–Johnson tests of achievement; CBCL, child behavior check list; CPT,
continuous performance test; CVLT, California verbal learning test; TOLD, test of language development; WISC-R:PIQ, Wechsler intelligence scale
for children–revised performance IQ; WISC-R:FSIQ, Wechsler intelligence scale for children–revised full-scale IQ.
From US EPA (2001, pp. 4–51).



                                                                       2                                                    Exhibit 369
                                   ARTICLE
           Case 2:20-cv-02470-WBS-JDP      IN PRESS
                                       Document 12 Filed 12/29/20 Page 245 of 421
408                                   D.C. Rice / Environmental Research 95 (2004) 406–413


requires two additional decisions once an appropriate              Table 2
model has been chosen. When continuous data are used,              BMDLs, ingested dose, and RfDs for various endpoints from the
                                                                   Faroes Islands, New Zealand, and the NRC integrative analysisa
a point on the curve below which responses are
considered ‘‘abnormal’’ must be chosen, termed P0 : A              Testb                     BMDL ppb       Ingested dose   RfD
value of P0 ¼ 0:05 was used in the NRC/EPA assess-                                           mercury cord   (mg/kg/day)c    (mg/kg/day)d
                                                                                             blood
ment: that is, the cut-off for abnormal response was set
at the lowest 5% (5th percentile) of children. The second          BNT Faroes
decision that must be made is the choice of the increase            Whole cohort              58            1.081           0.1
                                                                    PCB adjusted              71            1.323           0.1
in the proportion of individuals that will be expected to
                                                                    Lowest PCB                40            0.745           0.1
perform in the abnormal category in an exposed versus
an unexposed population. This is defined as the bench              CPT Faroes
mark response (BMR). A BMR of 0.05 was chosen for                   Whole cohort              46            0.857           0.1
this assessment, which would result in a doubling of the            PCB adjusted              49            0.913           0.1
                                                                    Lowest PCB                28            0.522           0.05
number of children with a response at or below the 5th
percentile in an unexposed population.                             CVLT Faroes
   BMDs were calculated for each of the endpoints                   Whole cohort             103            1.920           0.2
described above for each of the three studies. The lower            PCB adjusted              78            1.454           0.1
limit on the 95% confidence interval of the BMD (the                Lowest PCB                52            0.969           0.1
BMDL) was calculated for each endpoint (Table 2). The
                                                                   Finger tap faroes
BMDLs from the Faroe Islands study were 12–15 ppm                    Whole cohort             79            1.472           0.1
total mercury in maternal hair, whereas those in the                 PCB adjusted             66            1.230           0.1
New Zealand study were 4–6 ppm. The BMDLs from                       Lowest PCB               24            0.447           0.05
the Seychelles Islands study were 17–25, about 50%
                                                                   Geometric mean
higher than those in the Faroe Islands and 250–300%
                                                                   Faroes
higher than those from the New Zealand study. It is                  Whole cohort             68            1.268           0.1
important to recognize that the BMDL represents a                    PCB adjusted             65            1.212           0.1
defined risk level: in this case, a doubling of the number           Lowest PCB               34            0.634           0.1
of children performing in the abnormal range. It is
                                                                   Smoothed values
therefore not equivalent to the NOAEL (no observed
                                                                     BNT Faroes               48            0.895           0.1
adverse effect level), which by definition is a level at             CPT Faroes               48            0.895           0.1
which no adverse effects are identified. These BMDLs                 CVLT Faroes              60            1.118           0.1
served as potential points of departure (PODs) for the               Finger tap Faroes        52            0.969           0.1
RfD. The POD is the starting point in the risk                       MCCPP New                28            0.522           0.05
                                                                   Zealand
assessment to which uncertainty factors (UFs) are
                                                                     MCMT New                 32            0.596           0.1
applied, in order to ensure that the resultant RfD is              Zealand
sufficiently health protective. The EPA applied an
uncertainty factor of 10 to each POD to account for                Median values
intrahuman variability: that is, each POD was divided               Faroes                    48            0.895           0.1
                                                                    New Zealand               24            0.447           0.05
by 10.
                                                                   Integrative
                                                                     All endpoints            32            0.596           0.1
3. Use of the linear model for the relationship between
                                                                   From US EPA (2001, pp. 4–61).
body burden and adverse outcome                                      a
                                                                       BMDL05’s from NRC (2000), Tables 7-4, 7-5, 7-6. Total hair
                                                                   mercury was converted to blood mercury for the New Zealand and
   The NRC modeled the dose–effect relationship for the            Seychelles Islands studies using a 250:1 ratio and an assumption of
endpoints from the three studies identified as suitable for        equivalent maternal and cord levels.
                                                                     b
                                                                       Abbreviations used: BNT, Boston naming test; CPT, continuous
quantitative analysis using the K power model and
                                                                   performance test; CVLT, California verbal learning test; MCCPP,
determined the K value that best fit the data. The NRC             McCarthy perceived performance; MCMT, McCarthy motor test.
constrained the model to KX1: This allowed a sublinear               c
                                                                       Calculated using a one-compartment model.
                                                                     d
relationship: i.e., a lower slope at lower body burdens                Calculated using an UF of 10.
and a comparatively greater slope at higher body
burdens. The NRC reasoned that a supralinear model
was biologically implausible. Under these conditions,              endpoints, supralinear models such as the square root or
the best fit to the data was K ¼ 1; or a linear dose–effect        logarithmic transformations were a better fit than the
relationship, which was the model used for all endpoints           linear model (Budtz-J^rgensen et al., 1999, 2000). In
from all three studies. In fact, for the Faroe Islands             other words, there was evidence that the slope was


                                                               3                                                    Exhibit 369
                                   ARTICLE
           Case 2:20-cv-02470-WBS-JDP      IN PRESS
                                       Document 12 Filed 12/29/20 Page 246 of 421
                                       D.C. Rice / Environmental Research 95 (2004) 406–413                                             409


actually steeper at lower body burdens than at higher               assessments be performed using that strategy, and a
ones. This was also the case for the endpoints from the             recent review of the RfD/RfC derivation process
New Zealand study (Louise Ryan, statistician on the                 recommends using more of the available data in determin-
NRC panel, personal communication). A disadvantage                  ing reference values (US EPA, 2003). In its deliberations,
of the alternative models, at least for the Faroe Islands           the NRC identified a critical study (the Faroe Islands
study, was a larger difference in the BMDs between                  study) and a critical endpoint [Boston naming test (BNT)
endpoints compared to the linear model, as well as                  on the full cohort] in order to conform to standard
instability in the 95% confidence interval (which yields            practices. However, the panel also performed an integra-
the BMDL). However, it may in fact be plausible that                tive analysis of all three studies in order to encourage that
the dose–effect function is steeper at lower doses, before          direction in risk assessment (David Bellinger, NRC
exposures are reached at which compensatory mechan-                 panel member, personal communication).
isms are activated. There is evidence that the effects of              In the document written by the EPA for the
lead on cognitive function in children may be supra-                derivation of the methylmercury RfD (US EPA, 2001),
linear, for example (Canfield et al., 2003; Bellinger and           the BNT from the Faroe Islands study was used as an
Needleman, 2003; Fulton et al., 1987; Lanphear et al.,              example for the purpose of illustrating the calculations
2000; Schwartz, 1994). The decision to use a linear                 for the dose conversion using the one-compartment
model had a large effect on the calculation of the                  model. The BMDL for the BNT is 58 ppb mercury in
BMDLs, which would have been considerably lower if,                 cord blood (Table 2). This number has been used both
for example, a log-linear model had been used. This is              inside and outside the EPA to represent the body burden
an area that requires further exploration not only in               that corresponds to the RfD; e.g., to estimate the
terms of dose–effect modeling, but also with regard to              fraction of US women considered to have blood
basic neurochemical and neurophysical mechanisms                    mercury concentrations that exceed the RfD (Schober
that may underlie the observed behavioral effects.                  et al., 2003). However, the EPA considered the RfD to
                                                                    be based on the totality of evidence from the Faroe
                                                                    Islands and New Zealand studies, as well as the
4. Choice of P0 and BMR
                                                                    integrative analysis of all three studies, including the
                                                                    negative Seychelles Islands study.1 Numerous other
   The values of both P0 and the BMR have significant
                                                                    endpoints also yielded an RfD of 0.1 mg/kg/day. For
impact on the POD. A choice of a higher BMR, for
                                                                    example, the geometric mean for the full cohort of the
example from a doubling of an abnormal response to a
                                                                    Faroe Islands study from the endpoints modeled by the
tripling, obviously would result in a higher POD.
                                                                    NRC is 68 ppb, whereas the median value from that
Conversely, the choice of a lower P0 would result in a
                                                                    study is 48 ppb. The smoothed value for the BNT, in
higher POD, and a higher P0 would result in a lower
                                                                    which the effect of high and low points is attenuated, is
POD. The NRC and EPA chose the fifth percentile,
                                                                    also 48 ppb. The integrative analysis of all the data
which would be roughly comparable to an IQ of 75 in
                                                                    resulted in a maternal blood concentration of 32 ppb.
terms of population distribution. The first percentile
                                                                    This last number may be considered a more reliable
corresponds to an IQ of 65, in the range of clinical
                                                                    indicator of all of the available data than the critical
mental retardation. The 10th percentile corresponds
                                                                    study/critical endpoint approach. In any case, the choice
with an IQ of 81. An IQ of neither 75 nor 81 is
                                                                    of blood mercury concentration that is deemed to
considered to lie within the clinical definition of mental
                                                                    represent the RfD has not been adequately evaluated
retardation. However, individuals with neuropsycholo-
                                                                    and should be revisited in light of the recent review of
gical functioning within this range will have difficulty
                                                                    the RfD/RfC process and the fact that the BNT is being
functioning in our highly technological society and may
                                                                    interpreted as the body burden that represents the RfD.
require special educational and other services. The NRC
apparently performed no analyses of the differential
costs to society of individuals at various low functional
                                                                    6. Use of the one-compartment model for conversion of
levels as a basis for the choice of the fifth percentile, nor
                                                                    body burden to maternal intake
did the EPA address the issue. Such analyses could
inform the choice of both P0 and the BMR.
                                                                      The neurotoxic effects associated with methylmercury
                                                                    exposure were modeled based on cord blood and/or
5. Use of the ‘‘critical study/critical endpoint’’ approach
                                                                       1
                                                                         ‘‘Rather than choose a single measure for the RfD critical
                                                                    endpoint, EPA based the RfD for this assessment on several scores
   In past assessments the EPA typically derived RfDs
                                                                    from the Faroes measures, with supporting analyses from the New
based on the choice of a single study (the ‘‘critical               Zealand study, and the integrative analysis of all three studies.’’ Iris
study’’) and a single endpoint from that study (the                 summary for methylmercury, http://www.epa.gov/iris/subst/0073.htm,
‘‘critical endpoint’’). However, it is not EPA policy that          p. 7.



                                                                4                                                    Exhibit 369
                                   ARTICLE
           Case 2:20-cv-02470-WBS-JDP      IN PRESS
                                       Document 12 Filed 12/29/20 Page 247 of 421
410                                 D.C. Rice / Environmental Research 95 (2004) 406–413


maternal hair mercury concentrations. To derive an               the conversion of cord blood to maternal intake. The
RfD, a daily intake of methylmercury that results in the         EPA identified this as an area of uncertainty that
modeled PODs must be estimated. The EPA used a one-              required further investigation. A Monte Carlo analysis
compartment pharmacokinetic model to convert cord                based on 10 published studies that met inclusion criteria
blood (or maternal hair) to maternal intake,                     estimated the ratio of cord blood:maternal blood at
      C#b#V                                                      1.6–1.8:1, with the 95th percentile being over 3.0 (Stern
d¼              ;                                                and Smith, 2003). The greater concentration of methyl-
      A # f # bw
                                                                 mercury in cord blood compared to maternal blood,
where C=(BMDL), b=maternal elimination constant                  based on central tendency, would result in a concomi-
(0.014/days), V =maternal blood volume (5 L), A=frac-            tant decrease in the RfD, assuming other decisions were
tion of absorbed intake (0.95), f =fraction of absorbed          not changed. In addition, the variance in the ratio needs
dose in blood (0.059), and bw=maternal body weight               to be included in the estimation of intrahuman variability.
(67 kg). There are numerous sources of uncertainty
associated with this conversion.
   A one-compartment model is a significant simplifica-          9. Conversion of maternal hair mercury to maternal blood
tion of the pharmacokinetics of methylmercury in the             methylmercury
maternal body and maternal–fetal unit. Physiological-
based pharmacokinetic models have been developed for                Cord blood mercury concentrations were only avail-
methylmercury (Swartout and Rice, 2000). However,                able for the Faroe Islands study. For the New Zealand
accurate rate constants are not available for humans for         and Seychelles Islands studies, only maternal hair
the necessary compartments, including maternal                   mercury concentrations were available. In its analyses,
blood"fetal blood"fetus and fetal organs. The one-               the NRC assumed a ratio of 250:1 to convert from
compartment model predicts the elimination half-life             maternal hair to maternal blood, with no estimate of
from maternal blood reasonably well (Ginsberg and                variance. The maternal hair concentrations are not
Toal, 2000) and thus is useful for estimating maternal           directly related to the dose to the fetus, as are cord blood
blood half-life.                                                 concentrations. Nonetheless, accurate estimates of
                                                                 central tendency and the variance are important for
                                                                 dose conversion. Preliminary weighted analyses of
7. Use of central tendency estimates for equation                NHANES 99+ suggest that the central tendency is
parameters                                                       different from 250, with large variation between
                                                                 individuals. This database should be evaluated further
   The choice of the values for each parameter of the            with respect to derivation of the BMDs for the New
equation was based on a thorough review of available             Zealand and Seychelles studies.
data. Adequate data were available for a central
tendency estimate for some parameters, such as the
body weight of American women and the elimination                10. Choice of uncertainty factor
half-life, but not for others, such as blood volume in
American women at the end of pregnancy. Perhaps                     The EPA used a total uncertainty factor of 10 from
more important, however, is the fact that this approach          each POD to calculate interim RfDs from the endpoints
does not address the variance in these parameters and            modeled by the NAS. This was considered to include a
thereby the variance in the relationship between                 factor of 3 for variability in maternal elimination half-
methylmercury intake and body burden. For example,               life and a factor of 3 for pharmacodynamic variability.
elimination half-lives in humans may vary from 30 days           The former was based on analyses of the variability in
to as long as 120 days (WHO, 1990; Al-Shahristani and            human elimination half-life (Swartout and Rice, 2000;
Shihab, 1974). Similarly, there are large differences in         Stern, 1997; Clewell et al., 1999), whereas the latter was
the body weights of US women. The distributions of               a default value. The UF also recognized the lack of
these variables are not captured in the model. It is             quantification of cardiovascular effects and delayed
unknown whether the current UF of 10 is sufficient to            neurotoxicity, as well as possible reproductive effects.
include the compound variability of these factors.               As outlined above, the total pharmacokinetic variability
                                                                 for the dose conversion is most certainly greater than
                                                                 three. (Conversely, it could be argued that the pharma-
8. Ratio of cord blood: maternal blood methylmercury             codynamic variability is already included in the
concentrations                                                   response. This assumes, however, that the small number
                                                                 of subjects in these studies are representative of the
   The EPA assumed that the ratio of methylmercury in            entire US population of women of childbearing poten-
fetal cord blood compared to maternal blood was 1:1 for          tial.) In addition, the EPA did not apply a factor for the


                                                             5                                            Exhibit 369
                                   ARTICLE
           Case 2:20-cv-02470-WBS-JDP      IN PRESS
                                       Document 12 Filed 12/29/20 Page 248 of 421
                                       D.C. Rice / Environmental Research 95 (2004) 406–413                                411


fact that the PODs from the BMD analysis represent                  and impairment in other sensory systems in monkeys
body burdens associated with a defined risk and in no               and sensorimotor impairment in humans sufficient to
way constitute a threshold or a NOAEL. In situations in             interfere with the ability to independently perform
which a low observable adverse effect level (LOAEL)                 routine personal care. This consequence of methylmer-
but not a NOAEL is identified, the EPA default strategy             cury exposure has important societal implications,
is the application of an additional UF factor of 10. It             particularly considering the aging of the US population.
can be argued that a POD from a BMD analysis is                     However, it is unlikely that it will be possible to
comparable to a LOAEL; it certainly is not a NOAEL.                 determine the exposure- or body burden-effect function
In the recent assessment of benzene, the EPA used a                 for these effects.
BMD analysis of lymphocyte counts in humans as the
POD for setting a reference value. A factor of 3 was
added to account for the fact that the POD was an effect            12. Research to address uncertainties
level. In the case of methylmercury, the PODs were
associated with adverse health effects rather than a                   The EPA has initiated research in a couple of areas
precursor to an adverse effect, as was the case with                relevant to a risk analysis of the human health effects of
benzene. The use of an additional UF for methylmer-                 methylmercury.
cury clearly requires further evaluation.
                                                                    *   A BMD analysis of the cardiovascular effects of
                                                                        methylmercury in adult males is being performed.
11. Other endpoints not quantified in the current                       This analysis will allow a comparison between the
assessment                                                              neurodevelopmental toxicity that is the current basis
                                                                        for the EPA RfD and effects in adults.
   An endpoint identified by both the NRC and EPA as                *   The recent Monte Carlo analysis by Stern and Smith
requiring further evaluation is cardiovascular toxicity                 (2003) will be integrated into a full distributional
associated with methylmercury intake from fish. A study                 analysis of the one-compartment model for conver-
of fish eaters in Finland reported an increase in carotid               sion of cord blood methylmercury concentration to
atherosclerosis, myocardial infarction, and death in men                maternal intake. Distributions will be generated for
as a function of increased hair mercury (Salonen et al.,                maternal elimination half-life, cord blood:maternal
1995, 2000). A multicenter European study also                          blood ratio, maternal body weight, maternal blood
reported a significant association between mercury body                 volume, and perhaps absorption constants. This
burden and the risk of myocardial infarction in men                     analysis will allow an estimate of the distribution of
after controlling for levels of a fatty acid in fish thought            maternal intakes that may result in any particular
to be cardio-protective (Guallar et al., 2002). Adverse                 cord blood concentration, resulting in a much better
effects were not identified based on total mercury levels               estimate of the upper end of distribution of mother–
in a population that included a large proportion of                     fetal pairs at risk for elevated methylmercury
dentists, whose increased mercury body burdens prob-                    exposure than was performed in the EPA’s 2001
ably represented occupational exposure (Yoshizawa                       assessment.
et al., 2002). Separate anaylsis excluding the dentists
revealed a trend toward adverse effects on cardivascular
function that was nonsignificant. The EPA considers the             13. The bigger picture
RfD to be appropriate for everyone. However, a
number of states develop two-tier fish advisories, with               In the NRC analyses of the Faroe Islands and New
lower fish intakes recommended for women of child-                  Zealand studies, there was not evidence of a threshold
bearing potential and young children than for men and               for the effects of methylmercury within the range of the
older women. This strategy is based on the assumption               lowest body burdens in the study population, about
that the developing nervous system is the organ system              1–2 ppm in maternal hair. In fact, supralinear models
most sensitive to the effects of methylmercury. This may            actually provide a better fit to the data, as discussed
not be true, however, since cardiovascular effects in men           above. Since derivation of an RfD assumes an identifi-
have been associated with hair mercury concentrations               able threshold, this presents something of a dilemma.
below 3 ppm.                                                        This situation is not unprecedented: e.g., the EPA has
   There is evidence from both human and experimental               declined to derive an RfD for lead, reasoning that ‘‘[b]y
studies that either developmental or adult exposure to              comparison to most other environmental toxicantsythe
moderate levels of methylmercury may result in delayed              degree of uncertainty about the health effects of lead is
neurotoxicity years or decades after the cessation of               quite low. It appears that some of these effects,
exposure, often during aging (Rice, 1996; Kinjo et al.,             particularlyyaspects of children’s neurobehavior devel-
1993). These effects include somatosensory impairment               opment, may occur at blood lead levels so low as to be


                                                                6                                           Exhibit 369
                                     ARTICLE
             Case 2:20-cv-02470-WBS-JDP      IN PRESS
                                         Document 12 Filed 12/29/20 Page 249 of 421
412                                         D.C. Rice / Environmental Research 95 (2004) 406–413


essentially without a threshold’’ (US EPA, 1991). The                          Cognitive deficit in 7-year-old children with prenatal exposure to
practical extension of that evaluation is that every effort                    methylmercury. Neurotoxicol. Teratol. 20, 1–12.
be made to remove lead sources from the environments                        Guallar, E., Sanz-Gallardo, M.I., van’t Veer, P., Bode, P., Aro, A.,
                                                                               Gómez-Aracena, J., Kark, J.D., Riemersma, R.A., Martı́n-
of children. The situation with methylmercury is more                          Moreno, J.M., Kok, F.J., 2002. Mercury, fish oils, and the risk
complicated, since the source of methylmercury expo-                           of myocardial infarction. N. Engl. J. Med. 347, 1747–1754.
sure in the United States is virtually exclusively from                     Kinjo, Y., Higashi, H., Nakano, A., Sakamoto, M., Sakai, R., 1993.
fish, a good source of protein and health-protective fatty                     Profile of subjective complaints and activities of daily living among
acids. This reality is currently addressed largely through                     current patients with Minamata disease after 3 decades. Environ.
                                                                               Res. 63, 241–251.
state fish advisories, which attempt to balance the
                                                                            Kjellstrom, T., Kennedy, P., Wallis, S., Mantell, C., 1986. Physical and
advantages of eating fish while protecting against                             mental development of children with prenatal exposure to mercury
potential methylmercury-induced adverse health effects.                        from fish. Stage 1: preliminary test at age 4. Report 3080, National
The long-term goal should be the decrease of new                               Swedish Environmental Protection Board, Solna, Sweden.
anthropogenic releases of methylmercury into the                            Kjellstrom, T., Kennedy, P., Wallis, S., Mantell, C., 1989. Physical and
environment. In addition, however, the risk associated                         mental development of children with prenatal exposure to mercury
                                                                               from fish. Stage 2: interviews and psychological tests at age 6.
with methylmercury exposure needs to be further                                Report 3642, National Swedish Environmental Protection Board,
evaluated, whether that be through more accurate data                          Solna, Sweden.
for reevaluation of the RfD or new approaches with                          Lanphear, B.P., Dietrich, K., Auinger, P., Cox, C., 2000. Cognitive
respect to risk assessment of methylmercury.                                   deficits associated with blood lead concentrations o10 microg/dL
                                                                               in US children and adolescents. Public Health Rep. 115, 521–529.
                                                                            Myers, G.J., Marsh, D.O., Cox, C., Davidson, P.W., Shamlaye, C.F.,
                                                                               Tanner, M.A., Choi, A., Cernichiari, E., Choisy, O., Clarkson,
                                                                               T.W., 1995a. A pilot neurodevelopmental study of Seychellois
                                                                               children following in utero exposure to methylmercury from a
References
                                                                               maternal fish diet. Neurotoxicology 16, 629–638.
                                                                            Myers, G.J., Marsh, D.O., Davidson, P.W., Cox, C., Shamlaye, C.F.,
Al-Shahristani, H., Shihab, K.M., 1974. Variation of biological half-
                                                                               Tanner, M., Choi, A., Cernichiari, E., Choisy, O., Clarkson, T.W.,
   life of methyl mercury in man. Arch. Environ. Health 28, 342–344.
                                                                               1995b. Main neurodevelopmental study of seychellois children
Bellinger, D.C., Needleman, H.L., 2003. Intellectual impairment and
                                                                               following in utero exposure to methylmercury from a maternal fish
   blood lead levels. N. Engl. J. Med. 349, 500.
                                                                               diet: outcome at six months. Neurotoxicology 16, 653–664.
Budtz-J^rgensen, E., Keiding, N, Grandjean, P., 1999. Benchmark
                                                                            Myers, G.J., Davidson, P.W., Cox, C., Shamlaye, C.F., Tanner, M.A.,
   modeling of the Faroese methylmercury data. Find Report to U.S.
                                                                               Choisy, O., Sloane–Reeves, J., Marsh, D.O., Cernichiari, E., Choi,
   EPA. Research Report 99/5. Department of Biostatistics, Uni-
                                                                               A., Berlin, M., Clarkson, T.W., 1995c. Neurodevelopmetnal
   versity of Copenhagen, Copenhagen.
                                                                               outcomes of Seychellois children sixty-six months after in utero
Budtz-J^rgensen, E., Grandjean, P., Keiding, N. et al., 2000. Bench-
                                                                               exposure to methylmercury from a maternal fish diet: Pilot study.
   mark dose calculations of methylmercury-associated neurobeha-
                                                                               Neurotoxicology 16, 639–652.
   vioral deficits. Toxicol. Lett. 112–113, 193–199.
                                                                            Myers, G.J., Davidson, P.W., Shamlaye, C.F., Axtell, C.D., Cerni-
Canfield, R.L., Henderson, C.R., Cory-Slechta, D.A., Cox, C., Jusko,
   T.A., Lanphear, B., 2003. Intellectual impairment in children with          chiari, E., Choisy, O., Choi, A., Cox, C., Clarkson, T.W., 1997.
   blood lead levels below 10 mg/dL: the Rochester study. New Engl.            Effects of prenatal methylmercury exposure from a high fish diet on
   J. Med. 348, 1517–1526.                                                     developmental milestones in the Seychelles Child Development
Clewell, H.J., Gearhart, J.M., Gentry, P.R., Covington, T.R., Van              Study. Neurotoxicology 18, 819–830.
   Landingham, C.B., Crump, K.S., Shipp, A.M., 1999. Evaluation of          NRC (National Research Council), 2000. Toxicological effects of
   the uncertainty in an oral reference dose for methylmercury due to          methylmercury. Committee on the Toxicological Effects of
   interindividual variability in pharmacokinetics. Risk Anal. 19,             Methylmercury, Board on Environmental Studies and Toxicology,
   547–558.                                                                    Commission on Life Sciences, National Research Council,
Davidson, P., Myers, G., Cox, C., Shamlaye, C., Marsh, D., Tanner,             National Academy Press, Washington, DC.
   M., Berlin, M., Sloane-Reeves, J., Cernichiari, E., Choisy, O.,          Rice, D.C., 1996. Sensory and cognitive effects of developmental
   Choi, A., Clarkson, T., 1995. Longitudinal neurodevelopmental               methylmercury exposure in monkeys, and a comparison to effects
   study of Seychellois children following in utero exposure to                in rodents. Neurotoxicology 17, 139–154.
   methylmercury from maternal fish ingestion: outcomes at 19 and           Rice, D.C., Schoeny, R., Mahaffey, K., 2003. Methods and rationale
   29 months. Neurotoxicology 16, 677–688.                                     for derivation of a reference dose for methylmercury by the US
Davidson, P.W., Myers, G.J., Cox, C., Axtell, C., Shamlaye, C.,                EPA. Risk Anal. 23, 107–115.
   Sloane–Reeves, J., Cernichiari, E., Needham, L., Choi, A., Yang,         Salonen, J.T., Seppänen, K., Nyyssönen, K., Korpela, H., Kauhanen,
   Y., Berlin, M., Clarkson, T.W., 1998. Effects of prenatal and               J., Kantola, M., Tuomilehto, J., Esterbauer, H., Tatzber, F.,
   postnatal methylmercury exposure from fish consumption on                   Salonen, R., 1995. Intake of mercury from fish, lipid peroxidation
   neurodevelopment: outcomes at 66 months of age in the seychelles            and the risk of myocardial infarction and coronary, cardiovascular
   child development study. J. Am. Med. Assoc. 280, 701–707.                   and any death in Eastern Finnish men. Circulation 91, 645–655.
Fulton, M., Raab, G., Thomson, G., Laxen, D., Hunter, R., Hepburn,          Salonen, J.T., Seppänen, K., Lakka, T.A., Salonen, R., Kaplan, G.A.,
   W., 1987. Influence of blood lead on the ability and attainment of          2000. Mercury accumulation and accelerated progression of
   children in Edinburgh. Lancet 1, 1221–1226.                                 carotid atherosclerosis: a population-based prospective 4-year
Ginsberg, G.L., Toal, B.F., 2000. Development of a single-meal fish            follow-up study in men in eastern Finland. Atherosclerosis 148,
   consumption advisory for methylmercury. Risk Anal. 20, 41–47.               265–273.
Grandjean, P., Weihe, P., White, R., Debes, F., Arak, S., Yokoyama,         Schober, S.E., Sinks, T.H., Jones, R.L., Bolger, P.M., McDowell, M.,
   K., Murata, K., Sorensen, N., Dahl, R., Jorgensen, P., 1997.                Osterlob, J., Garrett, E.S., Canady, R.A., Dillon, C.F., Sun, Y.,



                                                                        7                                                    Exhibit 369
                                     ARTICLE
             Case 2:20-cv-02470-WBS-JDP      IN PRESS
                                         Document 12 Filed 12/29/20 Page 250 of 421
                                              D.C. Rice / Environmental Research 95 (2004) 406–413                                          413


   Joseph, C.B., Mahaffey, K.R., 2003. Blood mercury levels in US             US EPA, 1991. IRIS Summary for Inorganic Lead. URL: http://
   children and women of childbearing age, 1999–2000. J. Am. Med.               www.epa.gov/iris/subst/0277.htm US EPA, Washington, DC.
   Assoc. 289, 1667–1674.                                                     US EPA, 2001. Water Quality Criterion for the Protection of Human
Schwartz, J., 1994. Low-level lead exposure and children’s IQ: a meta-          Health: Methylmercury. Chapter 4: Risk Assessment for Methyl-
   analysis and search for a threshold. Environ. Res. 65,                       mercury. Office of Sciences and Technology, Office of Water,
   42–55.                                                                       Washington, DC.
Stern, A.H., 1997. Estimation of the interindividual variability in the       US EPA, 2003. A Review of the Reference Dose and Reference
   one-compartment pharmacokinetic model for methylmercury:                     Concentration Processes. US EPA/630/P-02/002F, December 1,
   implications for the derivation of a reference dose. Regul. Toxicol.         2002. Risk Assessment Forum, Washington, DC, 192pp. http://
   Pharmacol. 25, 277–288.                                                      cfpub.epa.gov/ncea/raf/
Stern, A.H., Smith, A.E., 2003. An assessment of the cord:maternal            WHO (World Health Organization), 1990. Environmental Health
   blood methylmercury ratio: implications for risk assessment.                 Criteria 101: Methylmercury. WHO, Geneva.
   Environ. Health Perspect. 111, 1465–1470.                                  Yoshizawa, K., Rimm, E.B., Morris, S.S., Spate, V.L., Hsiah, C.C.,
Swartout, J., Rice, G., 2000. Uncertainty analysis of the estimated             Spiegelman, D., Stampfer, M.J., Willett, W.C., 2002. Mercury and
   ingestion rates used to derive the methylmercury reference dose.             the risk of coronary heart disease in men. N. Engl. J. Med. 347,
   Drug Clin. Toxicol. 23, 293–306.                                             1735–1736.




                                                                          8                                                Exhibit 369
Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 251 of 421




   EXHIBIT 370
Methylmercury (MeHg) CASRN 22967-92-6 | IRIS | US EPA, ORD                                          6/21/20, 5:44 PM
                   Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 252 of 421




   Methylmercury (MeHg)
   CASRN 22967-92-6
           IRIS Summary (PDF) (44 pp, 258 K)
           Status: Methylmercury (MeHg) is in step 1 at this time; see Quick Check.



      Key IRIS
      Values
                                                                                           Quick
      Assessment
      Status
                                                                                           Check
      Chemical
      Documents

      Other EPA
      Information




                              Noncancer Assessment


        Reference Dose for Oral Exposure (RfD) (PDF) (44 pp, 258 K)
                                                  Last Updated: 07/27/2001
                                        RfD                                               Critical
              System                    (mg/kg-              Basis               PoD
                                        day)                                               Effect
          +                                                                     BMDL5
                                                                                          Systems
                                      1 x 10-4             Developmental        : 1.5 x
               Nervous,               (High end
               Developmental
                                                           neuropsychological   10-3
                                      of BMDL05            impairment
                                      range)                                    mg/kg-
                                                                                day

          +                                                                     BMDL5
                                      1 x 10-4             Developmental        : 8.6 x   Developmental
               Nervous,               (Low end of          neuropsychological
                                      BMDL05                                    10-4

https://cfpub.epa.gov/ncea/iris2/chemicalLanding.cfm?substance_nmbr=73                                    Page 1 of 3


                                                                         1                Exhibit 370
Methylmercury (MeHg) CASRN 22967-92-6 | IRIS | US EPA, ORD                                                      6/21/20, 5:44 PM
                Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 253 of 421
              Developmental range)      impairment         mg/kg-
                                                           day


                                                                                                      Nervous




        Reference Concentration for Inhalation Exposure (RfC) (PDF)
         (44 pp, 258 K)                                                                             Chemical
        Not assessed under the IRIS Program.                                                        Structure
                                                                                                       for
                                                                                                    Methylmercury
                                                                                                    (MeHg)

                                  Cancer Assessment


        Weight of Evidence for Cancer (PDF)                  (44 pp, 258 K)
                                                                         Last Updated: 05/01/1995

           WOE
                                             Framework for WOE Characterization
           Characterization                                                                         Synonyms
           C (Possible human                 Guidelines for Carcinogen Risk Assessment
           carcinogen)                       (U.S. EPA, 1986)
                                                                                                        MEHG
                                                                                                        Mercury
        Basis:                                                                                          (1+),
                                                                                                        methyl-,
                Based on inadequate data in humans and limited evidence of                              ion
                carcinogenicity in animals. Male ICR and B6C3F1 mice exposed to                         Mercury(1+),
                methylmercuric chloride in the diet had an increased incidence of                       methyl-
                renal adenomas, adenocarcinomas and carcinomas. The tumors were                         Methyl
                observed at a single site and in a single species and single sex. The                   mercury
                renal epithelial cell hyperplasia and tumors were observed only in the                  Methylmercury
                presence of profound nephrotoxicity and were suggested to be a
                consequence of reparative changes in the cells. Several nonpositive                     more
                cancer bioassays were also reported. Although genotoxicity test data                    synonyms
                suggest that methylmercury is capable of producing chromosomal
                and nuclear damage, there are also nonpositive genotoxicity data.
                This may be a synopsis of the full weight-of-evidence narrative.


https://cfpub.epa.gov/ncea/iris2/chemicalLanding.cfm?substance_nmbr=73                                               Page 2 of 3


                                                                           2                        Exhibit 370
Methylmercury (MeHg) CASRN 22967-92-6 | IRIS | US EPA, ORD                             6/21/20, 5:44 PM
               Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 254 of 421
        Quantitative Estimate of Carcinogenic Risk from Oral Exposure (PDF)
         (44 pp, 258 K)
        Not assessed under the IRIS Program.

        Quantitative Estimate of Carcinogenic Risk from Inhalation Exposure
        (PDF) (44 pp, 258 K)
        Not assessed under the IRIS Program.




        You will need Adobe Reader to view some of the files on this page. See
        EPA’s PDF page to learn more.



   Contact Us to ask a question, provide feedback or report a problem.




   JULY 28, 2017




https://cfpub.epa.gov/ncea/iris2/chemicalLanding.cfm?substance_nmbr=73                      Page 3 of 3


                                                                         3       Exhibit 370
Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 255 of 421




   EXHIBIT 371
Thimerosal in Vaccines Thimerosal | Concerns | Vaccine Safety | CDC                                                6/21/20, 5:46 PM
                   Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 256 of 421




    Vaccine Safety

  Thimerosal in Vaccines
     Thimerosal is a mercury-based preservative that has been used for decades in the United States in multi-dose vials
     (vials containing more than one dose) of medicines and vaccines. There is no evidence of harm caused by the low
     doses of thimerosal in vaccines, except for minor reactions like redness and swelling at the injection site. However, in
     July 1999, the Public Health Service agencies, the American Academy of Pediatrics, and vaccine manufacturers agreed
     that thimerosal should be reduced or eliminated in vaccines as a precautionary measure.




  Thimerosal contains ethylmercury.
  Mercury is a naturally occurring element found in the earth’s crust, air, soil, and water. Two types of mercury to which
  people may be exposed — methylmercury and ethylmercury — are very diﬀerent.


  Methylmercury is the type of mercury found in certain kinds of ﬁsh. At high exposure levels methylmercury can be toxic
  to people. In the United States, federal guidelines keep as much methylmercury as possible out of the environment and
  food, but over a lifetime, everyone is exposed to some methylmercury.

  Thimerosal contains ethylmercury
                         ethylmercury, which is cleared from the human body more quickly than methylmercury, and is
  therefore less likely to cause any harm.




  Thimerosal prevents the growth of bacteria in vaccines.
  Thimerosal is added to vials of vaccine that contain more than one dose (multi-dose vials) to prevent growth of germs,
  like bacteria and fungi. Introduction of bacteria and fungi has the potential to occur when a syringe needle enters a vial as
  a vaccine is being prepared for administration. Contamination by germs in a vaccine could cause severe local reactions,
  serious illness or death. In some vaccines, preservatives, including thimerosal, are added during the manufacturing
  process to prevent germ growth.




  The human body eliminates thimerosal easily.

https://www.cdc.gov/vaccinesafety/concerns/thimerosal/index.html                                                        Page 1 of 3


                                                                      1                                 Exhibit 371
Thimerosal in Vaccines Thimerosal | Concerns | Vaccine Safety | CDC                                               6/21/20, 5:46 PM
                   Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 257 of 421
  Thimerosal does not stay in the body a long time so it does not build up and reach harmful levels. When thimerosal
  enters the body, it breaks down to ethylmercury and thiosalicylate, which are readily eliminated.




  Thimerosal has been shown to be safe when used in
  vaccines.
  Thimerosal use in medical products has a record of being very safe. Data from many studies show no evidence of harm
  caused by the low doses of thimerosal in vaccines.




  There are some side e!ects of thimerosal in vaccines.
  The most common side-eﬀects are minor reactions like redness and swelling at the injection site. Although rare, some
  people may be allergic to thimerosal.




  Scientific research does not show a connection between
  thimerosal and autism.
  Research does not show any link between thimerosal in vaccines and autism, a neurodevelopmental disorder. Many well
  conducted studies have concluded that thimerosal in vaccines does not contribute to the development of autism. Even
  after thimerosal was removed from almost all childhood vaccines, autism rates continued to increase, which is the
  opposite of what would be expected if thimerosal caused autism.




  Thimerosal was taken out of childhood vaccines in the
  United States in 2001.
  Measles, mumps, and rubella (MMR) vaccines do not and never did contain thimerosal. Varicella (chickenpox), inactivated
  polio (IPV), and pneumococcal conjugate vaccines have also never contained thimerosal.
  Inﬂuenza (ﬂu) vaccines are currently available in both thimerosal-containing (for multi-dose vaccine vials) and thimerosal-
  free versions.

  For a complete list of vaccines and their thimerosal content level, see the U.S. Food and Drug Administration (FDA)
  Thimerosal in Vaccines      page. This chart   [PDF – 182 KB] shows vaccine ingredients sorted by vaccine.




https://www.cdc.gov/vaccinesafety/concerns/thimerosal/index.html                                                        Page 2 of 3


                                                                      2                               Exhibit 371
Thimerosal in Vaccines Thimerosal | Concerns | Vaccine Safety | CDC                                                                   6/21/20, 5:46 PM
                   Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 258 of 421




     Featured Resource: Understanding Thimerosal, Mercury, and Vaccine Safety                       [PDF – 300 KB]




     Related Links

     Frequently Asked Questions about Thimerosal

     Ingredients of Vaccines – Fact Sheet

     Vaccine Ingredients

     CDC Studies on Vaccines and Autism                [357 KB]


     Thimerosal: What You Should Know (Spanish)                       [PDF - 2 pages]



                                                                                                              Page last reviewed: October 27, 2015
     Content source: Centers for Disease Control and Prevention, National Center for Emerging and Zoonotic Infectious Diseases (NCEZID), Division of
                                                                                                              Healthcare Quality Promotion (DHQP)




https://www.cdc.gov/vaccinesafety/concerns/thimerosal/index.html                                                                           Page 3 of 3


                                                                              3                                         Exhibit 371
Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 259 of 421




   EXHIBIT 372
                     Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 260 of 421
                                                                    Environmental Pollution 187 (2014) 130e135



                                                                Contents lists available at ScienceDirect


                                                               Environmental Pollution
                                                journal homepage: www.elsevier.com/locate/envpol




Perinatal multiple exposure to neurotoxic (lead, methylmercury,
ethylmercury, and aluminum) substances and neurodevelopment at
six and 24 months of age
Rejane C. Marques a, José V.E. Bernardi b, José G. Dórea b, *, Maria de Fatima R Moreira c,
Olaf Malm d
a
  Federal University of Rio de Janeiro, Campus Macaé, CEP 27930-560 RJ, Brazil
b
  University of Brasília, Brasília, 70919-970 DF, Brasil
c
  Escola Nacional de Saúde Pública, Fundação Oswaldo Cruz, RJ, Brazil
d
  Institute of Biophysics Carlos Chagas Filho, Federal University of Rio de Janeiro, CEP 21941-902 RJ, Brazil




a r t i c l e i n f o                                    a b s t r a c t

Article history:                                         We studied neurodevelopment in infants from two communities. Children living in the vicinity of tin-ore
Received 15 November 2013                                kilns and smelters e TOKS; n ¼ 51) were compared to children from a ﬁshing village (Itapuã; n ¼ 45).
Received in revised form                                 Mean hair-Hg (HHg) concentrations were signiﬁcantly higher in Itapuã children which received signif-
3 January 2014
                                                         icantly (p ¼ 0.0000001) less mean ethylmercury (88.6 mg) from Thimerosal-containing vaccines (TCV)
Accepted 4 January 2014
                                                         than the TOKS children (120 mg). Breast-milk Pb concentrations were signiﬁcantly higher in the TOKS
                                                         mothers (p ¼ 0.000017; 10.04 vs. 3.9 mg L"1). Bayley mental development index (MDI) and psychomotor
Keywords:
                                                         development index (PDI) were statistically signiﬁcant (respectively p < 0.0000001, p ¼ 0.000007) lower
Hair
Ethyl-mercury
                                                         for the TOKS children only at 24 months of age. Multivariate regression analysis showed that MDI was
Methyl-mercury                                           negatively affected by breast-milk Pb and by HHg. PDI was positively affected by breastfeeding and
Pregnancy                                                negatively affected by ethylmercury. Milestone achievements were negatively affected by breast-milk Pb
Lactation                                                (age of walking) and by HHg (age of talking).
Fish consumption                                                                                                         ! 2014 Elsevier Ltd. All rights reserved.
Breast-milk




1. Introduction                                                                               sources. Neurotoxic metals (e.g. lead, mercury, and aluminum) per
                                                                                              se are known to negatively affect neurodevelopment even at low
    Early life neurodevelopmental challenges and resulting dis-                               doses. Indeed, developmental effects have been demonstrated in
abilities due to cumulative exposure to hazardous substances begin                            animal models and have also been observed in children (Rice and
at pregnancy and/or during the post-natal period. Additionally,                               Barone, 2000; Carpenter, 2001; Fox et al., 2012). As reviewed
socio-economic disparities associated with psychological stimuli                              elsewhere (Rice and Barone, 2000; Fox et al., 2012), the effects of
can modulate trajectories that inﬂuence mental and psychomotor                                such substances can be developmental delays, transient or persis-
outcomes. Exposure to environmental neurotoxic substances, per se                             tent neurological deﬁcits, with neurobehavioral consequences in
or in combination, can burden the central nervous system (CNS) of                             the individual and societal costs (Bellinger, 2004; Attina and
the fetus and young child.                                                                    Trasande, 2013). Worldwide, with the increase in manufactured
    Due to the increased pollution or environmental contamination,                            goods and economic globalization, there is a high prevalence of
children nowadays are exposed to more man-made toxic agents                                   exposure to neurotoxic chemicals per se or in combination.
than in the past (Landrigan et al., 2005). The number of toxic                                    Organic Hg compounds (methylmercury e MeHg, ethylmercury
molecules that are introduced with modern-day manufactured                                    e EtHg) are comparably toxic and hazardous with demonstrable
goods (including biocides) has increased considerably. As a result of                         risks shown in animal and human studies (Dórea et al., 2013). While
CNS immaturity, the unborn fetus and infant have to deal with                                 MeHg exposure is mainly through consumption of ﬁsh and seafood,
different kinds of toxic substances co-occurring from multiple                                EtHg exposure occurs only through Thimerosal-containing vaccines
                                                                                              (TCV) widely used in pediatric populations of third-world countries.
                                                                                              Additionally, besides EtHg, TCV contains adjuvant-Al (Dórea and
    * Corresponding author.                                                                   Marques, 2010); individually, these substances are below the
      E-mail addresses: jg.dorea@gmail.com, jdorea@pesquisador.cnpq.br (J.G. Dórea).          currently assumed toxicological threshold. However, cumulative

0269-7491/$ e see front matter ! 2014 Elsevier Ltd. All rights reserved.
http://dx.doi.org/10.1016/j.envpol.2014.01.004



                                                                                           1                                                Exhibit 372
                Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 261 of 421
                                                           R.C. Marques et al. / Environmental Pollution 187 (2014) 130e135                                                        131


doses (during frequent immunization in infancy) can attain levels                             The immediate neighborhood of these TOKS was listed as part of our larger study
that are of concern (Marques et al., 2007). In the Amazon, when ﬁsh is                        (Marques et al., 2013a). The village of Itapuã is formed principally by riverines and
                                                                                              has been in a previous cross-sectional study of pre-school children (Marques et al.,
consumed, MeHg is an obligatory dietary component driving expo-                               2011). We assessed multiple exposures (breast-milk Pb, methylmercury-MeHg,
sure and hair Hg (HHg) concentrations in mothers and exclusively                              ethylmercury-EtHg, and Al) and neurological development (age of walking, age of
breastfed infants (Marques et al., 2013b). During immunization with                           talking, MDI and PDI at six and 24 months).
TCVs, both pregnant mothers and nursing infants are also exposed to                                The use of biological matrices, such as human milk and hair, are non-invasive
                                                                                              (causing minimal discomfort and without risk) and cost-effective means of measuring
EtHg (and adjuvant-Al) (Dórea, 2007; Dórea and Marques, 2010). To
                                                                                              perinatal exposure to chemical substances. Therefore, population studies of toxicity of
deal with concerns about organic Hg exposure, the World Health                                MeHg have relied on Hg concentrations measured in hair in relation to neurological
Organization (WHO) has set guidelines to limit ﬁsh-MeHg intake                                symptoms or functional tests applied in children and adults. While this is possible for
during pregnancy and lactation (JECFA, 2004), but considers the                               MeHg derived from habitual ﬁsh consumption, the acute exposure and faster meta-
current exposure to multiple doses of TCV-EtHg to be safe (WHO,                               bolism of EtHg (derived from TCV) make it difﬁcult to trace it in hair of infants and
                                                                                              children (Dórea et al., 2011). Total Hg in hair represents both MeHg and EtHg. Thus,
2012). While eating ﬁsh during pregnancy can have neuro-                                      accurate knowledge about vaccination status which relies on vaccine records made by
protective attributes that counteract ﬁsh-MeHg effects (Sagiv et al.,                         authorized health professionals is a gold standard for vaccine uptake (Mangtani et al.,
2012), exposure to TCVs (during pre- and post-natal period), how-                             2007). During pregnancy and infancy, the recorded TCV dose provides an efﬁcient
ever, has no co-occurring counteracting substances against putative                           measure of Thimerosal-EtHg (combined with adjuvant-Al) exposure. Information on
                                                                                              TCV was taken from vaccination card records during a visit for neurological assessment.
effects of EtHg (combined with adjuvant-Al).
                                                                                                   According to the Brazilian immunization schedule, during the ﬁrst six months of
    It is known that neurotoxic chemicals (Pb, MeHg, EtHg, Al) per se                         life, an infant receives cumulative doses of Thimerosal-containing vaccines (TCVs)
can reach the CNS causing an adverse effect; however, neurological                            through hepatitis B, DTP and, depending on immunization efforts, the seasonal anti-
effects are less well known when these metals occur concomitantly.                            ﬂu vaccines. Additionally, pregnant mothers are also targeted for immunization
Usually, when a toxic substance does not show a measurable                                    against tetanus (a TCV), which is recommended in a series of three shots (Marques
                                                                                              et al., 2007). All these TCVs (Tetanus toxoid, Hepatitis B, and DTP vaccines) are
adverse or untoward effect, the studied level of exposure may be                              adjuvanted with aluminum.
considered safe or without consequence. Despite the vast volume                                    The TCVs were from the same Brazilian maker (Biomanguinhos, Rio de Janeiro,
of literature about individually studied neurotoxicity of lead, MeHg,                         Brazil) and were formulated to contain a concentration of 2.5 mg mL"1 of Al-
EtHg, and aluminum, it is disappointing how little we know about                              adjuvant. We adjusted the adjuvant-Al exposures to represent doses of 0.25 mL
                                                                                              (0.63 mg Al) of Hepatitis B (taken by infants) and 0.5 mL (1.25 mg Al) for the infants’
their co-exposure and combined effects. Therefore, it is important
                                                                                              DTP vaccine and for tetanus toxoid vaccine taken by pregnant mothers. Other Al-
to assess real life perinatal exposure to these metals and their ef-                          adjuvanted vaccines were not used by mothers or infants at the time of the study.
fects on neurodevelopment. Furthermore, early identiﬁcation of                                For each infant, we computed total EtHg (pre- and post-natal) exposure from each
environmental toxic substances and modifying factors of neuro-                                vaccine taken by the mother during pregnancy (Tetanus toxoid) and by the infant
logical outcomes in children are essential for successful in-                                 during the ﬁrst six months (Hepatitis B and DTP). The infants received the TCVs of
                                                                                              the Brazilian schedule at variable ages depending on their addresses, i.e., if they lived
terventions to reduce potential hazards.                                                      in distant locations or their mothers did not attend pre-natal clinics, there were
    The vaccination rate in Brazil is high for the pediatric population,                      different intervals between vaccinations; these challenges also account for differ-
but regional differences are noted (Domingues et al., 2012). In the                           ences in vaccine coverage (Domingues et al., 2012).
Amazon region, following the vaccination schedule constitutes a                                    During home-visiting to apply the Bailey tests, we collected a sample of hair
                                                                                              according to our standard procedures detailed elsewhere (Marques et al., 2011). Hair
challenge for isolated regions that lack roads and health infrastruc-
                                                                                              samples were cut with stainless-steel scissors, bundled together, and kept in a
ture. In a cohort formed from families in the Western Amazon                                  properly identiﬁed envelope until analysis (Institute of Biophysics of the Federal
(Marques et al., 2013a), we identiﬁed differences in exposure to                              University of Rio de Janeiro). Total Hg determination was done after digestion ac-
environmental lead (Marques et al., 2013c). Therefore we took the                             cording to routine procedures described elsewhere (Marques et al., 2013a). Samples
opportunity to assess neurodevelopment (MDI, PDI, age of walking,                             of hair were comminuted, washed with EDTA 0.01%, dried in an oven at 50 # C,
                                                                                              weighed, and digested with 5 mL of HNO3:H2SO4 (1:1) and 4 mL of 5% KMnO4 using
and age of talking) between two communities with a distinct pattern
                                                                                              a digestion block at 80 # C for 40 min. Total Hg was then determined by cold vapor
of exposure to ﬁsh MeHg, TCV (EtHg combined with adjuvant-Al).                                atomic absorption spectrometry with a ﬂow injection system (CV-AAS- FIMS; Per-
    The primary objective of this study is to assess early life multiple                      kin-ElmereFIMS 400, Ueberlingen, Germany).
exposures to low doses of known neurotoxic metals in the Western                                   Lead in human milk was quantiﬁed as already described in a preceding publi-
                                                                                              cation (Marques et al., 2013c). Detailed analysis of total Hg (in hair) concentrations
Amazon aiming to answer two questions: (1) what environmental
                                                                                              has also appeared in previous publications (Marques et al., 2013a).
differences are that may lead to different exposure sources of                                     Considering the impact of the elevated breast-milk Pb concentrations (Marques
neurotoxic substances; and (2) how co-occurring substances in-                                et al., 2013c), we addressed milestone achievements (age of walking and age of
ﬂuence neurodevelopment.                                                                      talking) and neurodevelopment outcomes (MDI and PDI at 6 and 24 months) in
                                                                                              comparison with infants from a ﬁshing village far from the TOKS sites.

2. Materials and methods                                                                      2.1. Neurodevelopment evaluation and milestone achievements
     This is part of a large cohort formed to study health related issues in rural and             Neurodevelopment outcomes were measured as milestone achievements (age
urban populations from low socio-economic backgrounds living in the State of                  of walking and age of talking), and through the application of the Bailey scales tests.
Rondonia (West Amazon), Brazil; this cohort spanned over ﬁve years (2007e2012).               The ages at which the children ﬁrst walked or ﬁrst talked were based on mothers’
The study protocol was approved by the Ethics Committee for Studies in Humans of              recollection obtained at the time of visit. The Bayley Scales of Infant Development
the Federal University of Rondonia (Of. 001-07/CEP/NUSAU). Thus, we compared                  tests (Bayley, 1969) are based on sets of standardized items that assess personal/
children living in the vicinity of tin-ore kilns and smelters (TOKS) with children            social, cognitive, language, and motor development, producing a mental develop-
living in a ﬁshing village for multiple exposures to toxic metals (Pb, methylmercury-         ment index (MDI) and a psychomotor development index (PDI); these tests were
MeHg, ethylmercury-EtHg, and Al).                                                             conducted at the ages of six and 24 months. The Bayley Scale of Infant Development
     The ﬁrst publication assessed maternal fresh-water ﬁsh consumption (as HHg)              II (BSID-II) was applied and the children’s PDI and MDI were calculated; this Bayley-
and birth weight, and detailed the cohort formation (Marques et al., 2013a). Addi-            II version is more sensitive for capturing severe motor and cognitive disabilities (Jary
tional publications addressed trans-generational ﬁsh-MeHg transfer (Marques et al.,           et al., 2013). The test was administered in the quiet and familiar atmosphere of home
2013b) and breast-milk Pb concentrations in the vicinity of tin-ore smelters                  with the mother by the same personnel. Trained psychologists administered the test
(Marques et al., 2013c). This present study focused on the families of the ﬁshing             battery unaware of maternal and infant exposure. Information on breastfeeding
community of Itapuã (Marques et al., 2013a), and those families living in the vicinity        practices and socioeconomic data was based on the questionnaire administered to
of tin-ore processing facilities (smelters in the city of Ariquemes, n ¼ 31; kilns in the     the mothers at the time of the Bayley Scales testing.
mining settlement of Bom Futuro, n ¼ 20), for which we had data on breast-milk Pb
(Marques et al., 2013c). Ariquemes is a city with an industrial district that has several
                                                                                              2.2. Statistical analysis
operational tin-smelters that reﬁne concentrated ‘cassiterite’ ores mined in the
nearby Bom Futuro region where raw tin-ore is ﬁrst processed (Marques et al., 2012)              We tested for the normality of data distribution using the KolmogoroveSmirnov
in kilns. These tin-ore smelters and kilns (TOKS) emit metals into the atmosphere.            one-sample test in order to apply appropriate statistical analysis. In the null-



                                                                                        2                                                              Exhibit 372
                    Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 262 of 421
132                                                         R.C. Marques et al. / Environmental Pollution 187 (2014) 130e135

hypothesis test and linear regression models we used only the variables that had a
complete set of data. Group means and medians (birth weight, HHg at 6 months, age
of walking, and age of talking, breastfeeding duration) were compared using para-
metric (t-test) and non-parametric (ManneWhitney test-U test, alternative to the t
test for independent samples) tests as required. For all variables, except for HHg at
birth, the sample size was estimated with the entire set of samples (n ¼ 96); for the
HHg at birth we used n ¼ 91 because ﬁve newborns (in the TOKS group) did not have
sufﬁcient hair mass for the Hg chemical determination. The variables (birth weight,
family income, maternal education, breastfeeding length, breast-milk Pb concen-
trations, infant and maternal hair-Hg) included in the regression model were based
on known effects on health and neurodevelopment outcomes. Maternal education
entered as a discrete variable, i.e., number of years spent at school. A p value of $0.05
was accepted as statistically signiﬁcant for the null hypotheses.
     Multiple linear regression analysis (case wise) was used to assess the relation-
ship between neurodevelopment (MDI, PDI, age of walking and age of talking) and
maternal and infant variables (birth weight, HHg at 6 and 24 months, TCV-EtHg, age
of breast milk Pb concentrations, breastfeeding duration, family income, maternal
schooling). We ran the regression model with cohorts (groups) as random factor to
assess potential interactions of predicting variables of neurodevelopment. We
considered the least acceptable level of signiﬁcance (p < 0.05). Regression co-
efﬁcients are presented with 95% conﬁdence intervals (CI) of the residuals and the
level of signiﬁcance was p $ 0.05. We also used Pearson Chi-Square to test differ-             Fig. 1. Changes in Bailey scores <80 from 6 to 24 months in infants from a ﬁshing
ences in percent of MDI and PDI <80 between and within (age tested) groups. All                village (Itapuã) and in those living near tin-ore kilns and smelters (TOKS). *Statistically
statistical analyses were carried out using XLSTAT (Adinsoft, version 1.01, 2013, Paris,       signiﬁcant difference for PDI between ages in TOKS children (p ¼ 0.003), and between
France).                                                                                       Itapuã and TOKS children at age of 24 months for MDI (p ¼ 0.004) and PDI (p ¼ 0.001).
     The statistical power (the probability of having made a correct decision) was
estimated in all cases when p $ 0.05 to conﬁrm that the null hypothesis is true (no
real difference between the groups).

                                                                                               children, i.e., reversibility and aggravation. While the mean scores
3. Results                                                                                     (for both MDI and PDI) decreased in TOKS children, the opposite
                                                                                               trend was seen for the Itapuã ones (Table 1). To further illustrate the
    The main results summarizing exposure and neurodevelopment                                 asymmetry of neurodevelopment, the proportion of infants with
outcomes of infants from the TOKS areas and from the ﬁshing                                    MDI and PDI scores <80 (indicative of mild delay) is shown in Fig. 1.
village (Itapuã) are shown in Table 1. Compared to TOKS, Itapuã                                In the Itapuã children only three (6.7%) had MDI scores <80 at six
children showed signiﬁcantly higher HHg concentrations at all                                  months, and this number decreased to one (2.2%) at 24 months (not
measured times, birth (p ¼ 0.024685), 6 months (p < 0.0000001),                                statistically signiﬁcant; p ¼ 0.308); however, there were eight TOKS
and 24 months (p < 0.0000001). However, at six months of age,                                  children (15.7%) with MDI scores <80 at six months, a number that
Itapuã infants had signiﬁcantly lower (p ¼ 0.0000001) exposure to                              increased to 11 (21.6%) at 24 months (not statistically signiﬁcant;
TCV (EtHg combined with Al) and to breast-milk Pb (p ¼ 0.000017).                              p ¼ 0.306). PDI scores <80 in the Itapuã children were ﬁve (11.1%) at
Under this pattern of multiple metal exposure, the MDI was lower                               six months that decreasing to two (4.4%) at 24 months (not sta-
for the TOKS children at 6 months (p ¼ 0.068) but was statistically                            tistically signiﬁcant; p ¼ 0.217). For TOKS, however, four children
signiﬁcant (p ¼ 0.0000001) only at 24 months of age. PDI was also                              (7.8%) with PDI scores <80 at six months increased to 16 (31.4%) at
signiﬁcantly lower (p ¼ 0.000007) at 24 months in the TOKS infants                             24 months; this was statistically signiﬁcant (p ¼ 0.003). Differences
than in the group from Itapuã.                                                                 in proportion of infants with scores <80 were signiﬁcantly higher
    The MDI and PDI scores showed different trends during the                                  in TOKS children, for both MDI (p ¼ 0.004) and PDI (p ¼ 0.001), than
follow-up from six to 24 months between the two groups of                                      for Itapuã children.

Table 1
Comparison of infants’ exposure and biological parameters between two communities in Western Amazon.a

  Characteristics                    TOKS (n ¼ 51)                                                   Itapuã (n ¼ 45)                                                  ManneWhitney
                                                                                                                                                                      U test and t test
                                     Median (MineMax)                   Mean (SD)                    Median (MineMax)                  Mean (SD)

  Birth
    Weight, kgb                       3.15 (2.40e4.67)                    3.20 (0.46)                  3.39 (2.45e5.14)                   3.38 (0.48)                 0.041895
    Hg-hair, mg g"1c                  1.28 (0.37e3.53)                    1.58 (0.91)b                 1.95 (0.85e5.76)                   2.04 (0.99)                 0.024685
  6 months
    MDI                                 95   (55e115)                    92.25   (14.66)                 95   (70e115)                   98.22   (12.07)              0.068495
    PDI                               100    (60e115)                    95.53   (11.33)                 95   (65e115)                   95.44   (13.81)              0.578472
    Hg-Hair mg g"1                    1.52   (0.67e3.50)                  1.69   (0.86)                3.02   (1.04e6.44)                 3.02   (1.11)               0.0000001
    EtHg-Vaccines, mg                112.5   (12.5e187.5)               119.85   (43.17)              112.5   (0e137.5)                  88.61   (39.33)              0.0000001
  24 months
    MDI                                 90   (55e110)                       89   (16.58)             111.25   (72.5e115)               106.14    (10.78)              0.0000001
    PDI                                 92   (55e110)                    87.10   (17.26)               115    (65e115)                 102.81    (14.82)              0.000007
    Hg-Hair, mg g"1                   2.15   (0.82e4.92)                  2.46   (1.08)                4.84   (1.66e9.79)                4.85    (1.64)               0.0000001
  Breastfeeding, mb                      6   (3e24)                       8.63   (6.27)                  10   (1e24)                    12.02    (7.17)               0.004555
  Age at talkingb                       12   (10e20)                     13.27   (2.60)                  13   (10e22)                   13.76    (2.64)               0.360421
  Age at walkingb                       13   (10e18)                     13.22   (2.17)                  14   (11e20)                   14.71    (2.72)               0.009734
  Income, mb                          700    (00e4050)                  857.16   (700.75)              450    (140e4500)               646.33    (683.78)             0.000608
  Mother education, yb                   7   (2e15)                       7.27   (3.77)                   8   (2e11)                     7.53    (2.11)               0.310211
  Pb (mg/L)a                           8.2   (0.9e29.4)                  10.04   (8.37)                 2.5   (0.7e16.2)                 3.89    (3.78)               0.000017
  a
      Adapted from Marques et al. (2013a).
 b
      Nonparametric distributions.
  c
      Mean of 46 samples.



                                                                                            3                                                               Exhibit 372
                Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 263 of 421
                                                           R.C. Marques et al. / Environmental Pollution 187 (2014) 130e135                                                           133


    Are differences in MDI and PDI relevant to individual metal                                Table 3
exposure or were they confounded due to additional measured                                    Regression summary for dependent variable: PDI 6 M R ¼ 0.36 R2 ¼ 0.13; adjusted
                                                                                               R2 ¼ 0.04 F(8; 82) ¼ 1.4994 p < 0.172. Regression summary for dependent variable:
socio-environmental stressors? What were the weights of coun-                                  PDI 24 M R ¼ 0.47 R2 ¼ 0.22; adjusted R2 ¼ 0.135 F(9; 81) ¼ 2.2717 p < 0.012.
teracting effects of maternal ﬁsh consumption and breastfeeding?
The pattern of exposure was not symmetrical between the two                                                         PDI 6 M (model p < 0.240)         PDI 24 M (model p < 0.019)

communities and a multivariate regression analysis (Tables 2e4)                                                     Beta      &95%CI          p       Beta      &95%CI            p
was run with all children combined; signiﬁcant associations were                                Birth weight        "0.063    ("0.28; 0.15)   0.562   "0.048    ("0.25;   0.16)  0.637
found.                                                                                          Income              "0.002    ("0.24; 0.24)   0.986   "0.078    ("0.30;   0.15)  0.498
    Table 2 shows regression models displaying the relationships                                Mother education    "0.184    ("0.41; 0.05)   0.117     0.086   ("0.13;   0.30)  0.443
                                                                                                Breastfeeding*        0.287   (0.06; 0.50)    0.012   e         e                e
between MDI (at six and 24 months and statistical level of signiﬁ-
                                                                                                Breastfeeding**     e         e               e         0.073   ("0.14;   0.29) 0.507
cance, respectively p ¼ 0.023 and p ¼ 0.001) and variables of in-                               Pb (mg/L)           "0.062    ("0.28; 0.16)   0.576   "0.129    ("0.34;   0.08) 0.223
terest. At six months, only breast-milk Pb was negatively associated                            Hg-hair birth         0.139   ("0.25; 0.52)   0.476   "0.193    ("0.56;   0.17) 0.301
(p ¼ 0.007) with MDI (b ¼ "0.29 [95% CI: "0.50, 0.08]), whereas at                              Hg-Hair 6 m         "0.240    ("0.63; 0.15)   0.222     0.107   ("0.35;   0.57) 0.648
24 months prenatal exposure (HHg at birth) was negatively asso-                                 Hg-Hair 24 m        e         e               e         0.155   ("0.19;   0.50) 0.382
                                                                                                EtHg-vaccines       "0.026    ("0.26; 0.19)   0.818   "0.288    ("0.50;   "0.07) 0.009
ciated (p ¼ 0.044) with MDI (b ¼ "0.36 [95% CI: "0.71, "0.001]). In
Table 3 a summary of multivariate analysis for PDI shows no sta-
tistically signiﬁcant model (p ¼ 0.172), but shows a signiﬁcant as-
sociation (p ¼ 0.012) with breastfeeding (b ¼ 0.287 [95% CI: 0.06,                             signiﬁcantly associated with neurodevelopmental delays. The TOKS
0.50]) and TCV (p ¼ 0.009) exposure e representing both EtHg plus                              children exposed to higher breast-milk Pb and EtHg (combined
adjuvant-Al (b ¼ "0.29 [95% CI: "0.50, "0.07]). In Table 4, both age                           with adjuvant-Al from TCV) showed a signiﬁcantly lower MDI and
of walking and age of talking, are shown in relation to the measured                           PDI than the group of infants from Itapuã with consistently higher
variables. Age of talking was affected (p ¼ 0.028) by prenatal Hg                              HHg (birth, six and 24 months). Background maternal body burden
(HHg) exposure (b ¼ 0.441 [95% CI: 0.04, 0.83]); age of walking was                            of MeHg drove HHg in Itapuã infants; curiously, neurodevelopment
negatively affected (p ¼ 0.052) by breast-milk Pb (b ¼ "0.22 [95%                              (MDI, PDI) delays were less pronounced in these infants.
CI: "0.43, "0.002]), however, the regression model was not sig-                                    In infancy, during exclusive breastfeeding, the relatively high
niﬁcant (p ¼ 0.221 and p ¼ 0.419 respectively).                                                intake of breast-milk can lead to substantial exposure to Pb
    Fig. 2 shows total exposure to EtHg and Al in TCV administered                             (Marques et al., 2013c) and Hg (Dórea, 2004; Vieira et al., 2013) in
to mothers during pregnancy and to infants for both groups. There                              Amazonian children. Additionally, during the ﬁrst months of
were only two unvaccinated children, whereas 30 mothers received                               lactation, exposures to EtHg (combined with adjuvant-Al from TCV)
at least one dose of TCV (tetanus toxoid) during pregnancy. The                                were estimated to be higher than exposures through breast milk
majority of children (65) showed a full vaccination exposure to TCV                            (Dórea and Marques, 2010); actually the ﬁrst hepatitis B vaccine
(three hepatitis B, and three DTP) according to the immunization                               exposes babies at birth to an Al dose (250 mg) ﬁve times the total
schedule. Because some mothers had taken tetanus toxoid vaccine                                exposure of absorbed Al (55 mg) equivalent to 6 months of
during pregnancy in some cases the infant’s exposure to TCVs ex-                               breastfeeding (Dórea and Marques, 2010). The additional dose of
ceeds six (Fig. 2); most of the TCV occurring during pregnancy also                            EtHg derived from hepatitis B and DTP series at two months is
coincided with the infants that were fully vaccinated by the age of                            equivalent to total Hg exposure of six months of exclusive breast-
six months, i.e., %5.                                                                          feeding (Dórea, 2007). Although the quantities of mercury acquired
                                                                                               through breastfeeding (enteral MeHg) may be comparable to those
                                                                                               in TCVs (parenteral EtHg) they do differ in bioavailability (Harry
4. Discussion                                                                                  et al., 2004).
                                                                                                   Little is known about multiple exposures to neurotoxic metals
   This study is among the few that integrate positive (breast-                                during early life and neurodevelopmental effects. Nicolescu et al.
feeding, maternal education and ﬁsh consumption) factors and                                   (2010) measured concentrations of lead, mercury, and aluminum
negative (simultaneous exposure to neurotoxic metals) stressors of                             in blood of 8e12-year-old children, and found that core elements of
neurodevelopment. An identiﬁed pattern of multiple exposures to                                ADHD were adversely affected by low blood Pb (below 10 mg/dl),
neurotoxicants (MeHg, Pb, and EtHg combined with Al) differed                                  but not by mercury or aluminum. In our multiple regression
signiﬁcantly between two Amazonian groups of children and was


Table 2                                                                                        Table 4
Regression Summary for Dependent Variable: MDI 6 M (R ¼ 0.43 R2 ¼ 0.188);                      Regression Summary for Dependent Variable: idade/fala R ¼ 0.354; R2 ¼ 0.125;
adjusted R2 ¼ 0.11 F(8.82) ¼ 2.2903 p < 0.0223 e Regression Summary for Depen-                 Adjusted R2 ¼ 0.028 F(11.79) ¼ 1.0923 p < 0.257. Regression Summary for Depen-
dent Variable: MDI 24 M (R ¼ 0.53 R2 ¼ 0.28; Adjusted R2 ¼ 0.20 F(9.81) ¼ 2.386945;            dent Variable: idade/andar R ¼ 0.40012044 R2 ¼ 0.16009637 Adjusted
p < 0.001).                                                                                    R2 ¼ 0.04314776 F(11.79) ¼ 1.3689 p < 0.20421.

                      MDI 6 M (model p < 0.023) MDI 24 M (model p < 0.004)                                      Age at walking                        Age at talking
                                                                                                                (model p < 0.221)                     (model p < 0.419)
                      Beta      &95%CI            p     Beta      &95%CI            p
                                                                                                                Beta       &95%CI         p           Beta      &95%CI            p
 Birth weight           0.139   ("0.06;   0.34) 0.184     0.169   ("0.03;   0.36)  0.090
 Family income        "0.061    ("0.29;   0.17) 0.599   "0.009    ("0.23;   0.21)  0.928        Birth weight   0.009 ("0.20; 0.22)        0.932 "0.019 ("0.23; 0.19)              0.857
 Mother education     "0.116    ("0.34;   0.09) 0.303     0.147   ("0.06;   0.36)  0.173        Income         0.062 ("0.18; 0.30)        0.610 "0.235 ("0.47; 0.001)             0.058
 Breastfeedinga       "0.121    ("0.34;   0.09) 0.266   e         e                e            Mother         0.010 ("0.22; 0.24)        0.932  0.087 ("0.15; 0.32)              0.466
 Breast milk-Pb       "0.293    ("0.50;   0.08) 0.007   "0.145    ("0.34;   0.06) 0.157            education
 Hair-Hg, birth       "0.234    ("0.60;   0.13) 0.215   "0.355    ("0.71;   0.001) 0.051        Breastfeeding  0.114 ("0.11; 0.34)        0.315 "0.056 ("0.28; 0.17)              0.625
 Hair-Hg, 6 m           0.128   ("0.24;   0.50) 0.497     0.093   ("0.35;   0.54) 0.679            6M
 Hair-Hg, 24 m        e         e               e         0.312   ("0.03;   0.65) 0.071         Pb (mg/L)     "0.219 ("0.43; 0.002)       0.052 "0.066 ("0.28; "0.16)             0.557
 Vaccines-EtHg          0.042   ("0.17;   0.26) 0.704   "0.151    ("0.36;   0.06) 0.153         Hg-hair birth "0.158 (0.54; 0.23)         0.420  0.441 (0.04; 0.83)               0.028
 Breastfeeding        e         e               e         0.073   ("0.14;   0.28) 0.495         Hg-Hair 6 m    0.290 ("0.1; 0.68)         0.143 "0.268 ("0.66; 0.13)              0.181
 a                                                                                              EtHg-vaccines  0.098 ("0.12; 0.32)        0.390 "0.099 ("0.33; 0.13)              0.389
     At six months.



                                                                                           4                                                            Exhibit 372
                   Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 264 of 421
134                                                      R.C. Marques et al. / Environmental Pollution 187 (2014) 130e135


                                                                                            studies. It has been largely ignored that early life exposure to
                                                                                            multiple neurotoxic substances can occur, albeit in small doses, for
                                                                                            which additive and synergistic effects are unknown. In the present
                                                                                            work, these challenges were compounded by exposure-associated
                                                                                            differences. Therefore, the strengths and weaknesses of this study
                                                                                            are intertwined and inseparable: a) exposure route and duration
                                                                                            differed between MeHg and Pb (chronic, enteral, and indepen-
                                                                                            dently or unassociated) and EtHg (acute, parenteral, and in com-
                                                                                            bination with adjuvant-Al); b) no traceable biomarker e parenteral
                                                                                            (infant’s TCV); c) infant’s exposure to Pb, however, is most probably
                                                                                            derived from both direct atmospheric Pb (from kiln and smelter
                                                                                            emissions), and intrinsic maternal-Pb accumulated in bones; d)
                                                                                            unaccountable differences in the metabolism of injected Al hy-
                                                                                            droxide and Al phosphate that may end up in the brain (Hem,
                                                                                            2002). Furthermore, in follow-up studies, modifying factors (posi-
                                                                                            tive and negative) can occur and may introduce confounding
                                                                                            related to neurodevelopment outcomes. Nevertheless, this work
                                                                                            has the unique feature of addressing intergenerational and
Fig. 2. Total Thimerosal-containing vaccine (TCV) exposure and respective loads of          neonatal       exposure      to   multiple     neurotoxicants    and
ethylmercury (EtHg) and adjuvant-Al. Circles represent doses of both EtHg and Al in         neurodevelopment.
TCVs administered during pregnancy and in infancy. Number of infants (n) for corre-             The chain of events leading to neurotoxicant exposures during
sponding total TCV doses received are shown in upper row; superscript letters indicate      pregnancy and lactation depends on preventable actions. Counter
the number of infants that were exposed to maternal TCV during pregnancy: a ¼ 1,
                                                                                            measures for untoward effects in the subclinical level are chal-
b ¼ 2, c ¼ 2, d ¼ 1, e ¼ 13, f ¼ 4, g ¼ 7.
                                                                                            lenging (Trasande et al., 2006), but attenuating circumstances
                                                                                            related to breastfeeding (Dórea, 2007) and maternal education
models, only variables related to maternal exposure during preg-                            (Marques et al., 2012) are demonstrable. Therefore, it is crucial to
nancy (milk-Pb and HHg at birth) showed signiﬁcant association                              understand the effects of multiple exposures to low doses of toxic
(negative) with MDI at 24 months; however, for PDI at 24 months,                            substances in vulnerable populations in order to ascertain new
signiﬁcant negative associations were seen in relation to HHg at                            paradigms for risk analysis.
birth and EtHg (combined with Al). Not only gestational exposures                               In this study, we demonstrate that the early development stages
from maternal body burden (mercury and lead), but also TCV (EtHg                            (pregnancy and lactation) require consideration of both, special
and Al) showed signiﬁcant differences in exposure between the                               features of exposure and effect modifying factors (Dórea, 2007).
groups of children (Table 1).                                                               The results shed light on complex interactions between positive
    Studies in European settings, where HHg concentrations                                  (breastfeeding duration, socio-educational characteristics of
resulting from ﬁsh consumption are much lower than in Amazo-                                mothers) and negative (exposure to multiple neurotoxicants) fac-
nians, addressed Hg exposure from TCV-EtHg (Heron et al., 2004),                            tors that inﬂuence neurodevelopment. Since early 1990 when
ﬁsh-MeHg (Hibbeln et al., 2007; Daniels et al., 2004), and amalgam-                         countries started to withdraw Thimerosal as a preservative in pe-
Hg (Daniels et al., 2007) in a series of independent publications.                          diatric vaccines (Wigzell, 1990), studies have shown that
Collectively these studies seem to indicate that both maternal ﬁsh                          Thimerosal-free vaccines are equally effective (Nolan et al., 2009).
intake during pregnancy and ﬁsh intake by children were associ-                             The present study suggests that Thimerosal-free vaccines should be
ated with higher mean neurobehavioral scores (references in Dórea                           used to avoid further exposure to additional organic Hg (and
et al., 2014). Additionally, results addressing only the EtHg exposure                      adjuvant-Al) besides other co-occurring neurotoxic substances
in this ALSPAC cohort were not consistent with organic mercury                              from environmental sources. This alternative form of immunization
toxicity (Dórea, 2008; Dórea et al., 2014).                                                 should be added to the list of indications to protect sensitive in-
    Neurodevelopmental studies addressing multiple exposures                                dividuals and attenuate the risks of higher combined exposure to
that included EtHg are scarce, but they suggest neurological delays                         environmental pollutants.
in early childhood (Mrozek-Budzyn et al., 2012; Marques et al.,
2012; Lee and Ha, 2012; Dórea et al., 2012, 2014). In cross-
                                                                                            5. Conclusions
sectional studies of pre-school children in rural (Marques et al.,
2011) and urban (Marques et al., 2012) settings we have not seen
                                                                                               Two groups of young children, with distinct patterns of neuro-
clear neurodevelopment effect of ﬁsh-MeHg or TCV-EtHg. How-
                                                                                            toxic metal exposures, showed signiﬁcant differences in neuro-
ever, age-speciﬁc comparison (six-month-old infants) of neuro-
                                                                                            developmental outcomes. Children with higher exposure to
development outcomes between rural versus urban settings
                                                                                            maternal Pb and EtHg showed to be more sensitive to neuro-
suggested an association with TCV-EtHg (Dórea et al., 2012). In the
                                                                                            developmental delays. The situations of multiple exposures to low
present work (i.e., a more rigorous prospective cohort), the ﬁndings
                                                                                            doses of neurotoxic metals are complex to analyze, but show a
of strong association between multiple exposures (Pb and EtHg)
                                                                                            dominant cause of neurodevelopmental delays that can lead to
and neurological outcomes are revealing. Studies addressing
                                                                                            reversibility or aggravation.
simultaneous exposure to organic Hg (which included TCV-EtHg)
and other neurotoxic substances showed signiﬁcant interactions
with neurodevelopment in Poland (Mrozek-Budzyn et al., 2012),                               Acknowledgments
and in Korea (Lee and Ha, 2012).
    While it is relatively simpler to conceive experimental models                             This study was supported by a CNPq/MCT grant (project-
(animal and cell studies) to measure intended outcomes associated                           555516/2006-7; project- 575573/2008-2; project-478575/2009-2).
with the toxic level of a target substance (alone or in combination),                       We greatly appreciate the participation of the mothers. We also
health scientists are challenged by the limitations of observational                        thank the students and staff of the University of Rondonia. We are


                                                                                         5                                                Exhibit 372
                Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 265 of 421
                                                           R.C. Marques et al. / Environmental Pollution 187 (2014) 130e135                                                        135


grateful to the staff of the Health Secretariat of the State of Ron-                          JECFA, 2004. Methylmercury. In: Safety Evaluation of Certain Food Additives and
                                                                                                  Contaminants. Report of the 61st Joint FAO/WHO Expert Committee on Food
donia, especially community health staff.
                                                                                                  Additives. WHO Technical Report Series, vol. 922. World Health Organization,
                                                                                                  International Programme on Chemical Safety, Geneva, pp. 132e139. http://
                                                                                                  whqlibdoc.who.int/trs/WHO_TRS_922.pdf.
References                                                                                    Landrigan, P.J., Sonawane, B., Butler, R.N., Trasande, L., Callan, R., Droller, D., 2005.
                                                                                                  Early environmental origins of neurodegenerative disease in later life. Environ.
Attina, T.M., Trasande, L., 2013. Economic costs of childhood lead exposure in low-               Health Perspect. 113, 1230e1233.
    and middle-income countries. Environ. Health Perspect. 121, 1097e1102.                    Lee, B.E., Ha, E.H., 2012. Response to commentary ‘‘Co-exposure and confounders
Bayley, N., 1969. Bayley Scales of Infant Development. The Psychological Corpora-                 during neurodevelopment: we need them in the bigger picture of secondhand
    tion, New York, NY.                                                                           smoke exposure during pregnancy.” Environ. Res. 112, 235.
Bellinger, D.C., 2004. What is an adverse effect? A possible resolution of clinical and       Mangtani, P., Shah, A., Roberts, J.A., 2007. Validation of inﬂuenza and pneumococcal
    epidemiological perspectives on neurobehavioral toxicity. Environ. Res. 95,                   vaccine status in adults based on self-report. Epidemiol. Infect. 135, 139e143.
    394e405.                                                                                  Marques, R.C., Bernardi, J.V.E., Dórea, J.G., Brandão, K.G., Bueno, L., Leão, R.S.,
Carpenter, D.O., 2001. Effects of metals on the nervous system of humans and an-                  Malm, O., 2013a. Fish consumption during pregnancy, mercury transfer, and
    imals. Int. J. Occup. Med. Environ. Health 14, 209e218.                                       birth weight along the Madeira River basin in Amazonia. Int. J. Environ. Res.
Daniels, J.L., Longnecker, M.P., Rowland, A.S., Golding, J., ALSPAC Study Team, Uni-              Pub. Health 10, 2150e2163.
    versity of Bristol Institute of Child Health, 2004. Fish intake during pregnancy          Marques, R.C., Bernardi, J.V.E., Dórea, J.G., Leão, R.S., Malm, O., 2013b. Mercury
    and early cognitive development of offspring. Epidemiology 15, 394e402.                       transfer during pregnancy and breastfeeding: hair mercury concentrations. Biol.
Daniels, J.L., Rowland, A.S., Longnecker, M.P., Crawford, P., Golding, J., ALSPAC Study           TR. Elem. Res. 154, 326e332.
    Team, 2007. Maternal dental history, child’s birth outcome and early cognitive            Marques, R.C., Dórea, J.G., Leão, R.S., Dos Santos, V.G., Bueno, L., Marques, R.C.,
    development. Paediatr. Perinat. Epidemiol. 21, 448e457.                                       Brandão, K.G., Palermo, E.F., Guimarães, J.R., 2012. Role of methylmercury
Domingues, C.M., Teixeira, A.M., Carvalho, S.M., 2012. National immunization pro-                 exposure (from ﬁsh consumption) on growth and neurodevelopment of chil-
    gram: vaccination, compliance and pharmacovigilance. Rev. Inst. Med. Trop. São                dren under 5 years of age living in a transitioning (tin-mining) area of the
    Paulo 54 (Suppl. 18), S22eS27.                                                                western Amazon, Brazil. Arch. Environ. Contam. Toxicol. 62, 341e350.
Dórea, J.G., 2004. Mercury and lead during breast-feeding. Br. J. Nutr. 92, 21e40.            Marques, R.C., Moreira, M.F.R., Bernardi, J.V.E., Dórea, J.G., 2013c. Breast milk lead
Dórea, J.G., 2007. Exposure to mercury during the ﬁrst six months via human milk                  concentrations of mothers living near tin smelters. Bull. Environ. Cont. Toxic. 91,
    and vaccines: modifying risk factors. Am. J. Perinatol. 24, 387e400.                          549e554.
Dórea, J.G., 2008. Early cognitive development and maternal dental mercury                    Marques, R.C., Dórea, J.G., McManus, C., Leão, R.S., Brandão, K.G., Marques, R.C.,
    exposure: why not consider ethylmercury exposure? Paediatr. Perinat. Epi-                     Vieira, I.H., Guimarães, J.R.D., Malm, O., 2011. Hydroelectric reservoir inundation
    demiol. 22, 110e111.                                                                          (Rio Madeira Basin, Amazon) and changes in traditional lifestyle: impact on
Dórea, J.G., Bezerra, V.L., Fajon, V., Horvat, M., 2011. Speciation of methyl- and ethyl-         growth and neurodevelopment of pre-school children. Public Health Nutr. 14,
    mercury in hair of breastfed infants acutely exposed to thimerosal-containing                 661e669.
    vaccines. Clin. Chim. Acta 412, 1563e1566.                                                Marques, R.C., Dórea, J.G., Fonseca, M.F., Bastos, W.R., Malm, O., 2007. Hair mercury
Dórea, J.G., Farina, M., Rocha, J.B., 2013. Toxicity of ethylmercury (and Thimerosal): a          in breast-fed infants exposed to thimerosal-preserved vaccines. Eur. J. Pediatr.
    comparison with methylmercury. J. Appl. Toxicol. 33, 700e711.                                 166, 935e941.
Dórea, J.G., Marques, R.C., 2010. Infants’ exposure to aluminum from vaccines and             Mrozek-Budzyn, D., Majewska, R., Kieltyka, A., Augustyniak, M., 2012. Neonatal
    breast milk during the ﬁrst 6 months. J. Expo. Sci. Environ. Epidemiol. 20, 598e              exposure to thimerosal from vaccines and child development in the ﬁrst 3 years
    601.                                                                                          of life. Neurotoxicol. Teratol. 34, 592e597.
Dórea, J.G., Marques, R.C., Isejima, C., 2012. Neurodevelopment of Amazonian in-              Nolan, T., Richmond, P.C., McVernon, J., Skeljo, M.V., Hartel, G.F., Bennet, J.,
    fants: antenatal and postnatal exposure to methyl- and ethyl-mercury.                         Basser, R.L., 2009. Safety and immunogenicity of an inactivated thimerosal-free
    J. Biomed. Biotechnol. 2012, 132876.                                                          inﬂuenza vaccine in infants and children. Inﬂuenza Other Respir. Viruses 3,
Dórea, J.G., Marques, R.C., Abreu, L., 2014. Milestone achievement and neuro-                     315e325.
    development of rural Amazonian toddlers (12 to 24 months) with different                  Nicolescu, R., Petcu, C., Cordeanu, A., Fabritius, K., Schlumpf, M., Krebs, R.,
    methylmercury and ethylmercury exposure. J. Toxicol. Environ. Health. http://                 Krämer, U., Winneke, G., 2010. Environmental exposure to lead, but not other
    dx.doi.org/10.1080/15287394.2014.861335 (in press).                                           neurotoxic metals, relates to core elements of ADHD in Romanian children:
Fox, D.A., Grandjean, P., de Groot, D., Paule, M.G., 2012. Developmental origins of               performance and questionnaire data. Environ. Res. 110, 476e483.
    adult diseases and neurotoxicity: epidemiological and experimental studies.               Rice, D., Barone Jr., S., 2000. Critical periods of vulnerability for the developing
    NeuroToxicology 33, 810e816.                                                                  nervous system: evidence from humans and animal models. Environ. Health
Harry, G.J., Harris, M.W., Burka, L.T., 2004. Mercury concentrations in brain and                 Perspect. 108 (Suppl. 3), 511e533.
    kidney following ethylmercury, methylmercury and thimerosal administration                Sagiv, S.K., Thurston, S.W., Bellinger, D.C., Amarasiriwardena, C., Korrick, S.A., 2012.
    to neonatal mice. Toxicol. Lett. 154, 183e189.                                                Prenatal exposure to mercury and ﬁsh consumption during pregnancy and
Hem, S.L., 2002. Elimination of aluminum adjuvants. Vaccine 20 (Suppl. 3), S40e                   attention-deﬁcit/hyperactivity disorder-related behavior in children. Arch.
    S43.                                                                                          Pediatr. Adolesc. Med. 166, 1123e1131.
Heron, J., Golding, J., ALSPAC Study Team, 2004. Thimerosal exposure in infants and           Trasande, L., Schechter, C.B., Haynes, K.A., Landrigan, P.J., 2006. Mental retardation
    developmental disorders: a prospective cohort study in the United Kingdom                     and prenatal methylmercury toxicity. Am. J. Ind. Med. 49, 153e158.
    does not support a causal association. Pediatrics 114, 577e583.                           Vieira, S.M., de Almeida, R., Holanda, I.B., Mussy, M.H., Galvão, R.C., Crispim, P.T.,
Hibbeln, J.R., Davis, J.M., Steer, C., Emmett, P., Rogers, I., Williams, C., Golding, J.,         Dórea, J.G., Bastos, W.R., 2013. Total and methyl-mercury in hair and milk of
    2007. Maternal seafood consumption in pregnancy and neurodevelopmental                        mothers living in the city of Porto Velho and in villages along the Rio Madeira,
    outcomes in childhood (ALSPAC study): an observational cohort study. Lancet                   Amazon, Brazil. Int. J. Hyg. Environ. Health 216, 682e689.
    369, 578e615.                                                                             Wigzell, H., 1990. Difﬁculties in replacing mercury as a preservative in bacterial
Jary, S., Whitelaw, A., Walløe, L., Thoresen, M., 2013. Comparison of Bayley-2 and                vaccines. Lakartidningen 87 (9), 621.
    Bayley-3 scores at 18 months in term infants following neonatal encephalop-               WHO, 2012. World health Organization. Global advisory committee on vaccine
    athy and therapeutic hypothermia. Dev. Med. Child. Neurol. 55, 1053e1059.                     Safety. Wkly. Epidemiol. Rec. 87, 281e287.




                                                                                        6                                                              Exhibit 372
Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 266 of 421




   EXHIBIT 373
     Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 267 of 421
                                                                         Page 1
 1
 2                     STATE OF MICHIGAN
        IN THE CIRCUIT COURT FOR THE COUNTY OF OAKLAND
 3                     FAMILY DIVISION
                          - - -
 4
 5   LORI MATHESON,          :
     f/k/a LORI ANN SCHMITT, :
 6             Plaintiff,    :
                             :
 7        vs.                :                       CASE NO.
                             :                      2015-831539-DM
 8   MICHAEL SCHMITT,        :
               Defendant.    :
 9
10

       VIDEOTAPED DEPOSITION OF STANLEY A. PLOTKIN, M.D.
11                 New Hope, Pennsylvania
                      January 11, 2018
12
13
14
15
16
17
18
19
20
21
22
23   Reported by:
24   Maureen Broderick, RPR
25   JOB NO. 135522

                        TSG Reporting - Worldwide   877-702-9580
                                          1                          Exhibit 373
     Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 268 of 421
                                                                      Page 342
 1                      Stanley Plotkin, M.D.
 2                               vaccines, how many fetuses have
 3                               been part of that work?
 4                               "A.        My own personal work?
 5                               Two.")
 6   BY MR. SIRI:
 7         Q     So I'm going to ask that question again.
 8   In your work related to vaccines, how many fetuses
 9   were involved in that work?
10         A     There were only two fetuses involved in
11   making vaccines.        When fetal strains of, fibroblast
12   strains were first developed, I was involved in that
13   work trying to characterize those cells; but they
14   were not used to make vaccines.
15         Q     Wasn't the purpose of this study to help
16   develop a human cell line or to support the use of
17   human cell lines in the creation of vaccines?
18         A     The idea was to study the cell strains
19   from fetuses to determine whether or not they could
20   be used to make vaccines.
21         Q     So this was related to your work?
22         A     Well, yes, in a sense --
23         Q     To vaccines, correct?
24         A     Yes.     It was preparatory.
25         Q     So this study involved 74 fetuses,

                        TSG Reporting - Worldwide   877-702-9580
                                          2                        Exhibit 373
     Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 269 of 421
                                                                      Page 343
 1                      Stanley Plotkin, M.D.
 2   correct?
 3         A     I don't remember exactly how many.
 4         Q     If you turn to page 12 of the study.
 5         A     Seventy-six.
 6         Q     Seventy-six.            And these fetuses were all
 7   three months or older when aborted, correct?
 8         A     Yes.
 9         Q     And these were all normally developed
10   fetuses, correct?
11         A     Yes.
12         Q     Okay.      These included fetuses that were
13   aborted for social and psychiatric reasons, correct?
14         A     Correct.
15         Q     What organs did you harvest from these
16   fetuses?
17         A     Well, I didn't personally harvest any, but
18   a whole range of tissues were harvested by
19   co-workers.
20         Q     And these pieces were then cut up into
21   little pieces, right?
22         A     Yes.
23         Q     And they were cultured?
24         A     Yes.
25         Q     Some of the pieces of the fetuses were

                         TSG Reporting - Worldwide   877-702-9580
                                           3                        Exhibit 373
     Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 270 of 421
                                                                      Page 344
 1                      Stanley Plotkin, M.D.
 2   pituitary gland that were chopped up into pieces
 3   to --
 4         A     Mm-hmm.
 5         Q     Included the lung of the fetuses?
 6         A     Yes.
 7         Q     Included the skin?
 8         A     Yes.
 9         Q     Kidney?
10         A     Yes.
11         Q     Spleen?
12         A     Yes.
13         Q     Heart?
14         A     Yes.
15         Q     Tongue?
16         A     I don't recall, but probably yes.
17         Q     So I just want to make sure I understand.
18   In your entire career -- this was just one study.
19   So I'm going to ask you again, in your entire
20   career, how many fetuses have you worked with
21   approximately?
22         A     Well, I don't remember the exact number,
23   but quite a few when we were studying them
24   originally before we decided to use them to make
25   vaccines.

                        TSG Reporting - Worldwide   877-702-9580
                                          4                        Exhibit 373
     Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 271 of 421
                                                                           Page 345
 1                      Stanley Plotkin, M.D.
 2         Q     Do you have any sense?                     I mean, this one
 3   study had 76.      How many other studies did you have
 4   that you used aborted fetuses for?
 5         A     I don't remember how many.
 6         Q     You're aware, are you aware that the, one
 7   of the objections to vaccination by the plaintiff in
 8   this case is the inclusion of aborted fetal tissue
 9   in the development of vaccines and the fact that
10   it's actually part of the ingredients of vaccines?
11         A     Yeah, I'm aware of those objections.                     The
12   Catholic church has actually issued a document on
13   that which says that individuals who need the
14   vaccine should receive the vaccines, regardless of
15   the fact, and that I think it implies that I am the
16   individual who will go to hell because of the use of
17   aborted tissues, which I am glad to do.
18         Q     Do you know if the mother's Catholic?
19         A     I have no idea.
20         Q     Okay.
21         A     But she should consult her priest.
22         Q     If she has a -- if she's, in fact,
23   Christian, I guess, right?
24                      In any event, so we have 76 in this
25   study.    Would you approximate it's been a few

                         TSG Reporting - Worldwide   877-702-9580
                                           5                            Exhibit 373
     Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 272 of 421
                                                                             Page 346
 1                      Stanley Plotkin, M.D.
 2   hundred fetuses?
 3         A     Oh, no, I don't think it was that many.
 4   Probably not many more than in this paper.
 5                      And I should stipulate that we had
 6   nothing to do with the cause of the abortion.
 7         Q     Some of these were for psychiatric
 8   institutions, correct?
 9         A     Actually, all I can say is that the
10   fetuses that I personally worked with actually came
11   from Sweden, from a Swedish co-worker.                         And so I, in
12   no case, was able to determine what exactly the
13   reason for the abortion was.
14         Q     I'm just asking you, some of the fetuses
15   that you did use did come from abortions from people
16   who were in psychiatric institutions, correct?
17         A     I don't know that.                  What I'm telling you
18   is that I got them from a co-worker; and if it's
19   stated in the paper, it's true.                      But, otherwise, I
20   do not know.
21         Q     So if it's in the paper, you don't contest
22   it, right?
23         A     I don't contest it, no.
24         Q     Okay.      Have you ever used orphans to study
25   an experimental vaccine?

                         TSG Reporting - Worldwide   877-702-9580
                                           6                              Exhibit 373
     Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 273 of 421
                                                                              Page 347
 1                      Stanley Plotkin, M.D.
 2         A     Yes.
 3         Q     Have you ever used the mentally
 4   handicapped to study an experimental vaccine?
 5         A     I don't recollect ever doing studies in
 6   mentally handicapped individuals.                       At the time in
 7   the 1960s, it was not an uncommon practice.
 8         Q     So you're saying -- I'm not clear on your
 9   answer.    I'm sorry.        Have you ever used mentally
10   handicapped to study an experimental vaccine?
11         A     What I'm saying is I don't recall
12   specifically having done that, but that in the
13   1960s, it was not unusual to do that.                         And I
14   wouldn't deny that I may have done so.
15                      (Discussion off the stenographic
16   record.)
17   BY MR. SIRI:
18         Q     I'm going to read you a sentence from what
19   what's been previously marked as --
20               MS. RUBY:        No, that wasn't.
21   BY MR. SIRI:
22         Q     -- Exhibit 7.
23               MS. RUBY:        That's not what got marked as
24         Exhibit 7.      That got -- the task force was
25         seven.

                        TSG Reporting - Worldwide   877-702-9580
                                          7                                Exhibit 373
     Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 274 of 421
                                                                                 Page 348
 1                      Stanley Plotkin, M.D.
 2               MR. SIRI:         Oh.
 3               MS. NIEUSMA:            So this should be 42.
 4               MR. SIRI:         Got it.            Got it.        Got it.
 5                                 (Exhibit Plaintiff-42 was
 6                                marked for identification.)
 7   BY MR. SIRI:
 8         Q     Well, in any event, you're not denying
 9   that you, that you -- well, there's an article
10   entitled "Attenuation of RA 27/3 Rubella Virus in
11   WI-38 Human Diploid Cells."                     Are you familiar with
12   that article?
13         A     Yes.
14         Q     In that article, one of the things it says
15   is 13 -- is one of the things it says is:
16   13 seronegative mentally retarded children were
17   given RA 27/3 vaccine?
18         A     Okay.      Well, then that's, in that case
19   that's what I did.
20         Q     Have you ever expressed that it's better
21   to perform experiments on those less likely to be
22   able to contribute to society, such as children with
23   handicap, than with children without or adults
24   without handicaps?
25         A     I don't remember specifically, but it's

                         TSG Reporting - Worldwide    877-702-9580
                                           8                                   Exhibit 373
Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 275 of 421




   EXHIBIT 374
GAVI man's mission to immunize every kid on earth - Reuters                                                                          6/21/20, 6:03 PM
                   Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 276 of 421
      Discover Thomson Reuters                                                             Directory of sites    Login     Contact    Support


                                           Business           Markets   World      Politics     TV      More

                                                                                                                SPONSORED BY: SAUCONY

                                                                                                                FREE Shipping on ALL Saucon
                                                                                                                This is your world. How you run it is up
                                                                                                                next level. Get FREE express shipping o




        HEALTH NEWS            MAY 2, 2012 / 4:45 AM / 8 YEARS AGO




        GAVI man's mission to "immunize
        every kid on earth"
        Kate Kelland                                                                                  6 MIN READ




        ACCRA (Reuters) - Seth Berkley was a young epidemiologist working for
        the U.S. State Department when he saw the graves left behind after
        measles swept through refugee camps in Sudan during the 1985 famine.




https://www.reuters.com/article/us-vaccines-gavi/gavi-mans-mission-to-immunize-every-kid-on-earth-idUSBRE8410MB20120502                  Page 1 of 14


                                                                         1                                                Exhibit 374
GAVI man's mission to immunize every kid on earth - Reuters                                                                     6/21/20, 6:03 PM
                   Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 277 of 421




        Chief executive of the Global Alliance for Vaccines and Immunisation (GAVI),
        Seth Berkley, poses for a photograph with children in the village of Amanfro
        April 27, 2012. Berkley's interim goal with GAVI is to save 4 million lives by
        2015, and his big mission is for the global health community to get vaccines
        against every preventable disease to every child who needs protecting. The
        Alliance, set up in 2000, uses private and government donor backing to
        negotiate down vaccine prices for the developing world and then bulk-buy and
        deliver them to countries whose populations need them most. In its first
        decade, GAVI says it has already financed immunisation that has prevented
        more than 5.5 million premature deaths from common but life-threatening
        diseases. Picture taken April 27, 2012. REUTERS/GAVI/2012/Olivier
        Asselin/Handout



        “You’d see little shallow graves, lined up, one after the other - babies.
        That’s what happens when measles goes through a nutritionally deficient
        community. It’s a horrible disease and it spreads incredibly eﬃciently,” he
        says.

        Now, as chief executive of the Global Alliance for Vaccines and
        Immunization (GAVI), Berkley’s specialism is vaccinology and he is in
        Africa again, working to introduce routine childhood immunizations which
        protect most people in the rich world.

        Here in Ghana, there have been no deaths from measles since 2003, and no
        cases of polio, another vaccine-preventable disease, since 2008. But
https://www.reuters.com/article/us-vaccines-gavi/gavi-mans-mission-to-immunize-every-kid-on-earth-idUSBRE8410MB20120502             Page 2 of 14


                                                                         2                                                Exhibit 374
GAVI man's mission to immunize every kid on earth - Reuters                                                                     6/21/20, 6:03 PM
                   Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 278 of 421
        Berkley’s sights are set high.

        His interim goal with GAVI is to save another 4 million lives by 2015, and
        his big mission is for the global health community to get vaccines against
        every preventable disease to every child who needs protecting.


        ADVERTISEMENT




        “I wish we could have state-of-the-art hospitals in every corner of the
        earth...but realistically it’s going to be a while before that can happen,” he
        said in an interview.

        “But we can immunize every kid on earth, and we can prevent these
        diseases. It’s only a matter of political will, a little bit of money and some


https://www.reuters.com/article/us-vaccines-gavi/gavi-mans-mission-to-immunize-every-kid-on-earth-idUSBRE8410MB20120502             Page 3 of 14


                                                                         3                                                Exhibit 374
GAVI man's mission to immunize every kid on earth - Reuters                                                                     6/21/20, 6:03 PM
                   Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 279 of 421
        systems to do it.”

        GAVI, set up in 2000, uses private and government donor backing to
        negotiate down vaccine prices for the developing world and then bulk-buy
        and deliver them to countries whose populations need them most.

        In its first decade, GAVI says it has already financed Immunization that has
        prevented more than 5.5 million premature deaths from common but life-
        threatening diseases.

        After teetering on the brink of a funding crisis in late 2010, the group held
        a pledging conference in London last June and enlisted the help of
        billionaire philanthropist Bill Gates and the British government to squeeze
        other donors hard.


        ADVERTISEMENT




                                                        PA I D F O R A N D P O S T E D B Y R E U T E R S E V E N T S

                                                        US Biogas Goes Virtual
                                                        Seize Market Opportunities and Monetize Biogas-to-RNG Production


                                                        Find out more ›




        The result was $4.3 billion in pledges, substantially more than the $3.7
        billion GAVI had asked for and enough to keep the alliance’s programs in
        more than 70 of the world’s poorest countries funded until 2016.

https://www.reuters.com/article/us-vaccines-gavi/gavi-mans-mission-to-immunize-every-kid-on-earth-idUSBRE8410MB20120502             Page 4 of 14


                                                                           4                                              Exhibit 374
GAVI man's mission to immunize every kid on earth - Reuters                                                                     6/21/20, 6:03 PM
                   Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 280 of 421
        Berkley says GAVI’s success lies in the sheer size of the market it has
        created, making it hard for pharmaceutical companies to ignore.

        “The concept of GAVI was to create a market for the entire developing
        world. When we’re in negotiations with companies, it’s not just about the
        Togo market or the Ghanaian market, it’s about the entire market,” Berkley
        says. “Our birth cohort is 75 million children. That’s a big market.”



        PRICES FORCED DOWN

        Since 2000, Big Pharma has gradually seen the prices of its vaccines - many
        of which cost $70, $90 or even several hundred dollars in the west - forced
        down in the developing world under pressure from GAVI’s market.

        Last year a raft of drugmakers including GlaxoSmithKline, Merck, Johnson
        & Johnson’s Crucell and Sanofi-Aventis’ Sanofi Pasteur said they would cut
        their prices on vaccines against diseases such as measles, diarrhoea and
        meningitis to help GAVI sustain its supplies to the world’s poorest
        countries.

                                                                    The price GAVI pays for pentavalent
                                                                    vaccines, which protect against
                                                                    diphtheria, tetanus, pertussis, hepatitis
                                                                    B, and Haemophilus influenza type b,
                                                                    was also cut by the India-based firms
                                                                    Serum Institute and Panacea Biotec,
                                                                    bringing it to well below $2.00 per dose.

https://www.reuters.com/article/us-vaccines-gavi/gavi-mans-mission-to-immunize-every-kid-on-earth-idUSBRE8410MB20120502             Page 5 of 14


                                                                         5                                                Exhibit 374
GAVI man's mission to immunize every kid on earth - Reuters                                                                     6/21/20, 6:03 PM
                   Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 281 of 421
        Slideshow (7 Images)
                                           Yet GAVI is often criticized, in particular
                                           by the international medical charity
        Medecins Sans Frontieres (MSF), which says it still pays too much for
        some of its vaccines - eﬀectively handing a sizeable profit and a guaranteed
        market to Western pharmaceutical giants like Pfizer and its British rival
        GlaxoSmithKline.

        Pfizer and GSK signed a 10-year deal with GAVI in March 2010 to supply
        their patented pneumonia vaccines at a discounted price of $7 per dose for
        the first 20 percent and $3.50 for the remaining 80 percent - a price MSF
        said was too high.

        “Could the price be cheaper? Probably,” Berkley says. “But between the
        time when we roll this out - now - and the time when there is possibly
        going to be more competition in the market, 500,000 children would have
        died of pneumococcal disease.

        “So what do you do, just wait and let that happen?”

        Berkley admits his determination is “almost like a religious belief ”, but
        insists it is also pragmatic.

        From a childhood in New York where he talked his way into helping out at
        a retail chemistry supply store to get closer to the science, he later worked
        in a ghetto clinic in Mississippi, and moved from there to study tropical
        medicine in Brazil. He took his first African trip to Senegal in West Africa.

        “I love science and I believe in it. I have a faith that science can solve
https://www.reuters.com/article/us-vaccines-gavi/gavi-mans-mission-to-immunize-every-kid-on-earth-idUSBRE8410MB20120502             Page 6 of 14


                                                                         6                                                Exhibit 374
GAVI man's mission to immunize every kid on earth - Reuters                                                                      6/21/20, 6:03 PM
                   Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 282 of 421
        problems and make the world a better place,” he says.

        Asked about fears that a focus on Immunization might take attention and
        funds away from other areas of health, such as building hospitals and
        improving access to treatment, Berkley says Immunization is simple, cheap
        and very cost-eﬀective.

        “You can’t stop wars to build tertiary teaching hospitals, but you can say
        ‘let’s stop for a couple of days to immunize the kids’. It has been done,” he
        says.

        Reporting by Kate Kelland; Editing by Myra MacDonald
        Our Standards: The Thomson Reuters Trust Principles.


        MORE FROM REUTERS


                                                                                                                           Learn More




                       Why JobsOhio
                                                                    CONTACT US                                            Skip Ad
                       www.jobsohio.com/industries/healthca…

         Ad : (0:16)




https://www.reuters.com/article/us-vaccines-gavi/gavi-mans-mission-to-immunize-every-kid-on-earth-idUSBRE8410MB20120502              Page 7 of 14


                                                                         7                                                Exhibit 374
Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 283 of 421




   EXHIBIT 375
Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 284 of 421



    DEPARTMENT OF HEALTH AND HUMAN SERVICES
   CENTERS FOR DISEASE CONTROL AND PREVENTION


                  Advisory Committee on
               Immunization Practices (ACIP)




                        Summary Report
                         June 20-21, 2018
                         Atlanta, Georgia




                                 1                            Exhibit 375
     Case 2:20-cv-02470-WBS-JDP Document 12Summary
                                              Filed
Advisory Committee on Immunization Practices (ACIP)
                                                      12/29/20 Page 285
                                                   Report
                                                                          of 421
                                                                     June 20-21, 2018




clue? Do you know each and every time a baby shot is due? You may have questions. Your doc
or nurse will explain. Though the names and timing have changed, the importance is still the
same. For protection against serious disease, it’s wise to immunize. Complete the full schedule
on time and your kids will lead healthier lives.”

Dr. Bennett thanked everyone and said she could not begin to tell them all how much this meant
and how sad she was to be finishing her term. However, she noted that it was time for “new
blood” and that Dr. Romero would do a fantastic job leading them forward. She shared a picture
of the Temple of Vaccinia in England at the home of Edward Jenner, who gave cowpox vaccine:




She visited there about six months before she took over as Chair. The people she was visiting
in Bristol had no idea she served on the ACIP or was becoming Chair. They coincidentally took
her to Jenner’s house, which was a wonderful event. Dr. Bennett said the reason she was
showing this photograph was because she wanted to reflect for a moment on the work that
ACIP does and the fact that it has such a long and amazing history, of which they are all a part.
One reason this position has meant so much to her is because she felt like she could play a tiny
role in the progression of vaccine science and immunization in this country. It is an incredible
history, one that means so much to her, and one in which all members play a critical role.

She emphasized what a huge honor it had been to serve on the ACIP and participate in the
decision-making they engage in every time they meet. She thanked the members, liaisons, Ex
Officios, and especially CDC staff for how much she has learned from them. The other part of
this position that was amazing to her was “standing on the shoulder of giants” like Dr. Carol
Baker and others before her, from whom she learned every day. She expressed her deep
gratitude for being given this opportunity.




                                                                                               17


                                                      2                              Exhibit 375
Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 286 of 421




   EXHIBIT 376
BBC NEWS
BBC         Health I| Superbug
    NEWS I| Health    Superbug vaccine        promise'
                                       'shows promise'
                               vaccine 'shows                                                        Page    (#12
                                                                                                     Page 11 qf2

      Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 287 of 421


      DJIEJ[iNEWS

               vaccine 'shows
      Superbug vaccine
      Superbug                promise'
                       'shows promise'
      A vaccine
      A vaccine toto guard against hospital
                     guard against          superbug MRSA
                                   hospital superbug      is a
                                                     MRSA is   step closer,
                                                             a step                   to
                                                                            according to
                                                                    closer, according
      scientists.
      scientists.

      US researchers
      US              have developed
          researchers have                      that protected
                                        vaccine that
                           developed aa vaccine                     from four
                                                               mice from
                                                     protected mice                       deadly
                                                                              potentially deadly
                                                                         four potentially
      strains of
      strains    MRSA.
              of MRSA.

      Writing in the
      Writing in      Proceedings of
                 the Proceedings     the National
                                  of the          Academy of
                                         National Academy    Sciences, the
                                                          of Sciences,     team said
                                                                       the team          study
                                                                                     the study
                                                                                said the
            lead to
      could lead
      could            human vaccine,
                     a human
                  to a                         more work
                                       though more
                              vaccine, though                 needed.
                                                         was needed.
                                                    work was

      Methicillin-resistant                aureus often
                            Staphylococcus aureus
      Methicillin—resistant Staphylococcus                      in hospitals
                                                        strikes in
                                                  often strikes              where patients'
                                                                   hospitals where           immune
                                                                                   patients' immune
      systems
      systems are    weak.
                 are weak.



                  Making a
                  Making    vaccine is
                          a vaccine      a bit
                                      is a     like witchcraft-
                                           bit like              you
                                                    witchcraft - you
                  really need
                  really          put stuff
                              to put
                         need to                 stir the
                                             in, stir
                                       stuff in,          pot round
                                                      the pot        and
                                                              round and
                        see what
                  then see
                  then             happens
                            what happens
                  Dr Mark
                  Dr Mark Enright,
                          Enright, Imperial
                                    Imperial College
                                             College



      It is
      It    difficult to
         is difficult                  it has
                               because it
                         fight because
                      to fight                developed a
                                          has developed   resistance to
                                                        a resistance            antibiotics.
                                                                        certain antibiotics.
                                                                     to certain

      The team
      The              for a
                looked for
          team looked                using a
                             vaccine using
                           a vaccine         technique called
                                           a technique        "reverse vaccinology",
                                                       called "reverse               which builds
                                                                       vaccinology", which        on
                                                                                           builds on
      recent          advances.
             genetics advances.
      recent genetics

      It involved
      It           sifting through
         involved sifting                       of Staphylococcus
                                        genome of
                                    the genome
                           through the                             aureus to
                                                   Staphylococcus aureus      hunt for
                                                                           to hunt     proteins on
                                                                                   for proteins     the
                                                                                                 on the
      microbe
      microbe that    might spark
                that might             body's immune
                                   the body's
                             spark the                        into action,
                                                       system into
                                              immune system                            protection
                                                                            producing protection
                                                                   action, producing
      against the
      against       bacteria.
               the bacteria.

      The team
      The        identified four
          team identified   four proteins
                                 proteins that
                                          that prompted
                                               prompted a
                                                        a strong
                                                          strong immune
                                                                 immune response,
                                                                        response, making
                                                                                  making them
                                                                                         them
            targets for
      good targets
      good               vaccines.
                    for vaccines.

      Understanding the
      Understanding     mechanism
                    the mechanism

      When   they combined
      When they   combined the
                            the different
                                different proteins
                                          proteins and
                                                   and injected
                                                        injected them
                                                                  them into
                                                                         into laboratory
                                                                               laboratory mice,
                                                                                          mice, they
                                                                                                they
      discovered the
      discovered      mice had
                  the mice             protection against
                               gained protection
                           had gained                            different strains
                                                            five different
                                                   against five                     of Staphylococcus
                                                                            strains of Staphylococcus
      aureus.
      au reus.

      Four  of these
      Four of         strains were
               these strains       MRSA, while
                              were MRSA,       the other
                                         while the       was a
                                                   other was   strain associated
                                                             a strain            with toxic
                                                                      associated with       shock
                                                                                      toxic shock
      after burn injuries.
      after burn  injuries.

      The vaccine
      The         gave the
          vaccine gave          between 60%
                           mice between
                       the mice             and 100%
                                        60% and      immunity.
                                                100% immunity.


      The team
      The       said further
          team said                        be needed
                                    would be
                              tests would
                     further tests            needed to   understand the
                                                       to understand the mechanism of the
                                                                         mechanism of     vaccine
                                                                                      the vaccine
          to discover
      and to
      and             if it
             discover if it would     as effective
                                   be as
                            would be                  humans.
                                                   in humans.
                                         effective in

      Lead researcher
      Lead  researcher Olaf
                          Olaf Schneewind,
                               Schneewind, professor
                                            professor of
                                                      of microbiology
                                                         microbiology at
                                                                       at the
                                                                          the University
                                                                              University ofof Chicago,
                                                                                              Chicago,
                                                          it needs
                                                    tools it
      said: "This microbe's ability to acquire the tools     needs to protect itself
                                                                   to protect              the drugs
                                                                                     from the
                                                                              itself from             we
                                                                                                drugs we
      use to
      use     treat it
          to treat        legendary, which
                       is legendary,
                    it is                  is why
                                     which is why a  vaccine has
                                                  a vaccine                such a
                                                                  become such
                                                              has become           high priority.
                                                                                 a high  priority.




                                                    1                                            Exhibit 376
http://newsv0te.bbc.co.uk/mpapps/pagetools/print/news.bbc.co.uk/2/hi/health/609821     3 1/10/2006
http:l/newsvote.bbc.co.uk/mpapps/pagetools/print/news.bbc.co.uk/2/hi/health/609821.. . 31 / 10/2006
BBC
BBC NEWS
    NEWS I| Health
            Health I| Superbug
                      Superbug vaccine
                               vaccine 'shows
                                       'shows promise”
                                              promise'                                                       Page 22 of2
                                                                                                             Page    off-2
     Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 288 of 421

      "One
      "One by  one, this
           by one,  this organism has learned
                         organism has          how to
                                      learned how            nearly all
                                                      evade nearly
                                                   to evade             of our
                                                                    all of     current antibiotics.
                                                                           our current              So,
                                                                                       antibiotics. So,
      generating protective immunity
      generating protective                   invasive S
                                      against invasive
                             immunity against            aureus
                                                       S au reus has become an
                                                                 has become                  goal."
                                                                                  important goal."
                                                                               an important

      More research needed

      But Dr
      But Dr Jodi
             Jodi Lindsay,
                  Lindsay, senior
                            senior lecturer  at the
                                    lecturer at     Centre of
                                                the Centre of Infection
                                                              Infection at
                                                                        at StGeorge's,
                                                                           St George's, University
                                                                                        University of
                                                                                                   of
      London, said:
      London,  said: "I
                     "I think
                        think this
                              this study  has not
                                   study has  not discussed
                                                   discussed some
                                                             some important
                                                                   important things.
                                                                              things.

            researchers did
      "The researchers
      "The                      look at
                            not look
                        did not                cross-section of
                                          good cross-section
                                        a good
                                     at a                         strains of
                                                               of strains of MRSA     there are
                                                                              MRSA -- there      several
                                                                                             are several
      families of
      families    MRSA, each
               of MRSA,  each containing
                              containing many
                                          many different
                                                different strains,
                                                          strains, and
                                                                    and the
                                                                        the team
                                                                             team only
                                                                                  only looked
                                                                                         looked at
                                                                                                 at a
                                                                                                    a few
                                                                                                      few
      US—specific strains."
      US-specific strains."

      She added
      She       that, for
          added that, for a
                          a vaccine
                            vaccine to
                                    to be
                                       be efficient
                                          efficient across
                                                    across a
                                                           a number
                                                              number of
                                                                      of different
                                                                         different strains,
                                                                                   strains, the
                                                                                             the proteins
                                                                                                 proteins
           must be
      used must
      used         the same
                be the        in every
                        same in        strain but
                                 every strain     the proteins
                                              but the           used in
                                                       proteins used    the experiments
                                                                     in the                 varied.
                                                                             experiments varied.

      "It is
      "It           important to
             also important
          is also                 remember a
                               to remember      mouse model
                                              a mouse  model is          same as
                                                                     the same
                                                                 not the
                                                              is not                human model.
                                                                                  a human
                                                                               as a                  The
                                                                                             model. The
      hard bit
      hard   bit is
                 is getting
                     getting a
                             a vaccine
                               vaccine from
                                       from aa mouse
                                                mouse to
                                                      to aa human,
                                                            human, because
                                                                     because that
                                                                             that involves
                                                                                  involves aa lot
                                                                                              lot of
                                                                                                  of
      patients, a
      patients, a lot
                  lot of
                      of money,
                         money, a
                                a lot
                                  lot of
                                      of regulation,
                                         regulation, and
                                                     and so
                                                         so far,
                                                            far, the
                                                                 the best
                                                                     best examples
                                                                          examples have
                                                                                   have failed."
                                                                                        failed."

      Dr Mark
      Dr Mark Enright,
              Enright,____|eader in molecular
                         leader in  molecular epidemiology
                                              epidemiology at
                                                           at Imperial
                                                              Imperial College,
                                                                       College, London,
                                                                                London, agreed
                                                                                        agreed but
                                                                                               but
    §§ldih§§§UdY
   ~J.               was aa good
       c:L!~__ study was                  point.
                                 starting point.
                            good starting

    “3951.09-.§‘,.A.Y.@__CCl”e
    ~CI_~ing       a vaccine     is aa bit
                                 is    bit like
                                           like witchcraft-
                                                witchcraft - you
                                                             you really
                                                                 really need
                                                                        need to
                                                                             to put
                                                                                put stuff
                                                                                    stuff in,
                                                                                          in, stir
                                                                                              stir the
                                                                                                   the pot
                                                                                                       pot round
                                                                                                           round
      and then see what
     ~~-th~~ee     what happens.
                        happens. And
                                 And you
                                     you only
                                         only really
                                              really know
                                                     know what
                                                          what happens
                                                               happens when
                                                                       when you
                                                                            you ttry
                                                                                  ry itit out
                                                                                          out in
                                                                                              in
     "patients and humans."
      patients anethumans."




                        NEWS:
      Story from BBC NEWS:
      ' ttp:/,I‘news.bbc.co.uk/go/prffr/—/Z/hi/heaRte/6098210.5tm
      http:/  /news.bbc.co. uk/go/pr/fr/ -/2/hi/health/609821 O.stm

                 2006/10/31 00:11:44
      Pubiished: 2006/10/31
      Published:                     GMT
                            00:11:44 GMT

      © BBC MMVI




                                                          2                                             Exhibit 376
http://newsvote.bbc.co.uk/mpapps/pagetools/print/news.bbc.co.uk/2/hi/hea1th/609821
http://newsvote.bbc.co.uk/mpapps/pagetools/print/news.bbc.co.uk/2/hilhealth/609821...                        3 1/10/2006
                                                                                                             31/10/2006
Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 289 of 421




   EXHIBIT 377
BBC NEWS | Health | Superbug vaccine 'shows promise'                                                                          6/21/20, 6:10 PM
                   Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 290 of 421
                           Home     News    Sport    Radio   TV   Weather   Languages

[an error occurred while processing this directive]
                                                                                                         Low graphics | Accessibility help

                                                                                                      News services
                                                                                                      Your news when you want
                                      One-Minute World News
                                                                                                      it


  News Front Page         Last Updated: Tuesday, 31 October 2006, 00:11 GMT
                               E-mail this to a friend                 Printable version

                          Superbug vaccine 'shows promise'
               Africa     A vaccine to guard against                                                  SEE ALSO
                                                                                                       Quick guide: MRSA
           Americas
                          hospital superbug MRSA is a
                                                                                                       24 Jul 06 | Health
                          step closer, according to
        Asia-Pacific                                                                                   Hospital superbug infections rise
                          scientists.                                                                  24 Jul 06 | Health
              Europe
        Middle East                                                                                    Potent antibiotic to target MRSA
                          US researchers have developed                                                18 May 06 | Health
         South Asia       a vaccine that protected mice                                                Sponge puzzles superbug experts
                   UK     from four potentially deadly                                                 26 Dec 05 | Scotland
            Business      strains of MRSA.                                                             Hi-tech coating to boost implants
               Health                                                                                  19 Sep 05 | Health
                                                          People in hospitals are susceptible to
        Medical notes     Writing in the Proceedings of                                                E-nose to 'sniff out' superbugs
                                                          MRSA infection
         Science &        the National Academy of                                                      22 Sep 05 | Health
       Environment        Sciences, the team said the study could lead to a human
                                                                                                      RELATED INTERNET LINKS
        Technology        vaccine, though more work was needed.                                        Proceedings of the National
     Entertainment                                                                                     Academy of Sciences
                          Methicillin-resistant Staphylococcus aureus often strikes in                 University of Chicago
  Also in the news
                          hospitals where patients' immune systems are weak.                          The BBC is not responsible for the
     -----------------
    Video and Audio                                                                                   content of external internet sites
                          It is difficult to fight because it           This microbe's ability to
     -----------------                                                                                TOP HEALTH STORIES
                          has developed a resistance to             acquire the tools it needs to
      Programmes
                          certain antibiotics.                      protect itself from the drugs      Stem cell method put to the test
      Have Your Say                                                 we use to treat it is legendary    Hospitals 'eyeing private market'
           In Pictures    The team looked for a vaccine
                                                                                                       Low vitamin D 'Parkinson's link'
     Country Profiles     using a technique called         Olaf Schneewind
     Special Reports      "reverse vaccinology", which                                                     | News feeds
                          builds on recent genetics advances.                                         MOST POPULAR STORIES NOW
RELATED BBC SITES
                SPORT     It involved sifting through the genome of Staphylococcus                     MOST SHARED      MOST READ
            WEATHER       aureus to hunt for proteins on the microbe that might spark                    BBC News
        ON THIS DAY       the body's immune system into action, producing protection
                          against the bacteria.                                                          BBC News
     EDITORS' BLOG
                                                                                                         BBC News
                          The team identified four proteins that prompted a strong
                                                                                                         BBC News
                          immune response, making them good targets for vaccines.
                                                                                                         BBC News
                          Understanding the mechanism                                                    BBC News

                          When they combined the different proteins and injected them                    BBC News
                          into laboratory mice, they discovered the mice had gained                      BBC News
                          protection against five different strains of Staphylococcus
                                                                                                         BBC News
                          aureus.
                                                                                                         BBC News
                          Four of these strains were MRSA, while the other was a strain
                          associated with toxic shock after burn injuries.                             Most popular now, in detail

                          The vaccine gave the mice between 60% and 100% immunity.


http://news.bbc.co.uk/2/hi/health/6098210.stm                                                                                        Page 1 of 3


                                                                            1                                    Exhibit 377
BBC NEWS | Health | Superbug vaccine 'shows promise'                                                             6/21/20, 6:10 PM
                   Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 291 of 421
                          The team said further tests would be needed to understand the
                          mechanism of the vaccine and to discover if it would be as
                          effective in humans.

                          Lead researcher Olaf Schneewind, professor of microbiology at
                          the University of Chicago, said: "This microbe's ability to
                          acquire the tools it needs to protect itself from the drugs we
                          use to treat it is legendary, which is why a vaccine has become
                          such a high priority.

                          "One by one, this organism has learned how to evade nearly
                          all of our current antibiotics. So, generating protective
                          immunity against invasive S aureus has become an important
                          goal."

                          More research needed

                          But Dr Jodi Lindsay, senior lecturer at the Centre of Infection
                          at St George's, University of London, said: "I think this study
                          has not discussed some important things.

                          "The researchers did not look at a good cross-section of strains
                          of MRSA - there are several families of MRSA, each containing
                          many different strains, and the team only looked at a few US-
                          specific strains."

                          She added that, for a vaccine to be efficient across a number
                          of different strains, the proteins used must be the same in
                          every strain but the proteins used in the experiments varied.

                          "It is also important to remember a mouse model is not the
                          same as a human model. The hard bit is getting a vaccine from
                          a mouse to a human, because that involves a lot of patients, a
                          lot of money, a lot of regulation, and so far, the best examples
                          have failed."




                               E-mail this to a friend              Printable version



                            FEATURES, VIEWS, ANALYSIS




                            Ghost town                   The guerilla plant             Walking away
                            Has China's housing          How the world's oldest         Why Royal Ballet
                            bubble burst?                clove tree defied an           principal Sergei
                                                         empire                         Polunin quit


                          Most Popular Now

                          The most read story in Europe is: Mona Lisa 'had high cholesterol'




http://news.bbc.co.uk/2/hi/health/6098210.stm                                                                         Page 2 of 3


                                                                      2                                    Exhibit 377
BBC NEWS | Health | Superbug vaccine 'shows promise'                                                                  6/21/20, 6:10 PM
                   Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 292 of 421
PRODUCTS & SERVICES                    E-mail news             Mobiles            Alerts          News feeds      Podcasts

        MMIX                                                                                                       Back to top ^^

                          Help    Privacy and cookies policy   News sources   About the BBC   Contact us




http://news.bbc.co.uk/2/hi/health/6098210.stm                                                                                Page 3 of 3


                                                                         3                                     Exhibit 377
Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 293 of 421




   EXHIBIT 378
Rep. Nadler Statement Condemning Trump Administration for Refusing …n for COVID-19 Vaccine Research | U.S. Representative Jerry Nadler   6/21/20, 6:12 PM
                   Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 294 of 421




                                                                                                                        Home         About Jerry       Servi

                                                      Newsroom
                                                      Home | Newsroom | Press Releases




                                         Press Releases
     Rep. Nadler Statement Condemning Trump Administration for
     Refusing to Lift Fetal Tissue Ban for COVID-19 Vaccine
https://nadler.house.gov/news/documentsingle.aspx?DocumentID=394222                                                                           Page 1 of 7


                                                                            1                                                Exhibit 378
Rep. Nadler Statement Condemning Trump Administration for Refusing …n for COVID-19 Vaccine Research | U.S. Representative Jerry Nadler   6/21/20, 6:12 PM
                   Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 295 of 421

     Research
     Washington, March 19, 2020
     Tags: Health Care , Trump , COVID-19


     Today, Congressman Jerrold Nadler (D-NY) issued a statement condemning the Trump
     Administration's refusal to lift their ban on fetal tissue research as scientists and medical
     professionals work tirelessly to develop a COVID-19 vaccine and save lives:

     "Scientists have told Congress again and again that fetal tissue is the gold standard for vaccine
     research. The ban on this research imposed by the Trump Administration last year has no
     scientific purpose, with reports showing it already impacting promising, life-saving medical
     research. This new report reveals that even in the midst of a worldwide pandemic, the Trump
     administration is unwilling to set aside their dangerous anti-science bias to allow research to go
     forward simply because it involves fetal tissue.

     "That the Trump Administration prioritizes their illogical and harmful anti-science agenda over
     stopping this pandemic shows once again that they would rather score political points with their
     anti-abortion friends than save millions of lives. The fact that Health and Human Services (HHS)
     has not even responded to scientists’ repeated requests to move forward with this research
     should horrify every American waiting for a vaccine to COVID-19.

     "HHS must authorize this research immediately and while the ban on fetal tissue research should
     be lifted permanently, at the very least it must be lifted during this pandemic."




                                       Stay Connected
                           Enter your information to get the latest updates via our newsletter




https://nadler.house.gov/news/documentsingle.aspx?DocumentID=394222                                                                           Page 2 of 7


                                                                            2                                                Exhibit 378
Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 296 of 421




   EXHIBIT 379
The new coronavirus is leading scientists to design vaccines faster | Science News                                                                                    6/21/20, 6:14 PM
                    Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 297 of 421


INDEPENDENT JOURNALISM SINCE 1921




                                              NEWS           HEALTH & MEDICINE



                                          To tackle the new
                                          coronavirus, scientists are
                                          accelerating the vaccine
                                          process
                                          Researchers are turning to nontraditional approaches to create
                                          vaccines and therapeutics




                        The coronavirus that causes COVID-19 (seen in this artist’s representation) has inspired scientists to take creative approaches to making
                        vaccines.
                        DAVID S. GOODSELL, RCSB PROTEIN DATA BANK




                                          By Tina Hesman Saey
                                          FEBRUARY 21, 2020 AT 10:56 AM




                             As a mystery illness started spreading in China in late December, researchers at
                             Inovio Pharmaceuticals were keeping a close eye on what was happening, even
                             before anyone knew the cause was a coronavirus.


                             The company, based in San Diego, is no stranger to the viruses. After MERS,
                             which is caused by a different coronavirus, emerged in 2012, Inovio was one of
                             the first to develop a still-experimental vaccine for the disease. In the new
                             outbreak, as soon as Chinese researchers posted the genetic makeup of the
                             virus, dubbed SARS-CoV-2, the company’s scientists sprang into action.


                             “We’d all hoped that there would be enough overlap that our previously


https://www.sciencenews.org/article/new-coronavirus-vaccine-development-process-accelerating                                                                               Page 1 of 6


                                                                                               1                                                                Exhibit 379
The new coronavirus is leading scientists to design vaccines faster | Science News                                      6/21/20, 6:14 PM
                    Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 298 of 421
                                                           developed MERS vaccine would be helpful in this
              See all our coverage of the
                                                           case,” says Kate Broderick, Inovio’s senior vice
              coronavirus outbreak
                                                           president for research and development. Like MERS
                                                           and SARS, the new virus is a coronavirus that uses
                            RNA as its genetic material.


                            But in-depth analysis revealed that the two coronaviruses are too different for a
                            vaccine against MERS, also known as Middle East respiratory syndrome, to take
                            down the new virus. So the company’s researchers set about designing a new
                            vaccine.


                            That design relies on a relatively new approach to vaccine creation, one that the
                            researchers used to develop the MERS vaccine. Traditional vaccines are
                            composed of weakened or killed forms of viruses or parts of viruses, including
                            purified proteins. When injected into a person, the immune system recognizes
                            the virus as an invader and produces antibodies to stave off future invasions. But
                            growing enough debilitated viruses or purifying enough proteins to make
                            vaccine doses for millions of people can take months or even years.


                            So Inovio and other companies have developed ways to make vaccines much
                            more quickly. For their SARS-CoV-2 vaccine, Inovio scientists convert the virus’s
                            RNA into DNA and select pieces of the virus that computer simulations have
                            suggested will prod the immune system into making antibodies. Those selected
                            bits of DNA are then inserted into bacteria, which produce large quantities of
                            protein snippets to be used in the vaccine. This approach drastically shortens
                            the time it takes to make a vaccine. A traditional vaccine takes two to three years
                            to develop. For Inovio’s product, it took three hours to design and about a
                            month to manufacture, Broderick says.


                            Inovio started testing the vaccine in animals at the beginning of February and
                            hopes to begin safety tests in people by early summer.


                            Even so, Inovio’s vaccine is still at least a year away from being widely used. As
                            the number of cases of the novel coronavirus disease, or COVID-19, continues
                            to rise, several other groups are also racing to develop vaccines and
                            therapeutics that take nontraditional approaches to fight the virus.


                            Novel vaccines for a novel coronavirus
                            Researchers at the U.S. National Institute of Allergy and Infectious Diseases,
                            working with the Cambridge, Mass.–based biotechnology company Moderna,
                            are developing a messenger RNA, or mRNA, vaccine that will stimulate the body
                            to produce vaccine components. Messenger RNAs are copies of protein-making
                            instructions encoded in the DNA of genes. Cellular machinery reads the mRNA
                            instructions to build proteins.


                            Scientists have selected portions of SARS-CoV-2 that may spark a vigorous
                            immune reaction against the virus, says Kizzmekia Corbett, a viral immunologist
                            at the NIAID’s Vaccine Research Center in Bethesda, Md. The mRNA vaccine will



https://www.sciencenews.org/article/new-coronavirus-vaccine-development-process-accelerating                                 Page 2 of 6


                                                                                2                                 Exhibit 379
The new coronavirus is leading scientists to design vaccines faster | Science News                                       6/21/20, 6:14 PM
                    Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 299 of 421
                            tell human cells which viral proteins to make, she says.


                            “We’re literally giving the cells a genetic code of our vaccine design, delivered as
                            RNA that will tell cells, ‘Hey, make this protein,’” says Corbett, who is the
                            scientific lead on the center’s effort to develop the vaccine.


                            Those proteins — Corbett wouldn’t say which viral proteins — will then prod the
                            immune system to make antibodies to protect against the virus. Since the body
                            does all of the protein-production work with the mRNA vaccine, researchers
                            can skip the time-consuming and costly step of manufacturing vaccine proteins.


                            This strategy could be used to design vaccines against future coronaviruses or
                            other emerging infectious diseases, Corbett says. “What we feel we have
                            developed is a universal strategy, being able to quickly deploy a vaccine if
                            another novel coronavirus should pop up,” Corbett says. Other mRNA vaccines
                            against MERS and other diseases are still in the testing phase.


                            Corbett would not specify a timeline for her team’s mRNA vaccine, but Anthony
                            Fauci, director of NIAID, has said the mRNA vaccine could be ready for initial
                            safety testing within months. But the researchers have yet to find a
                            pharmaceutical company to manufacture the large quantities of mRNA doses
                            that would be necessary for use by the general public, Fauci said February 11 in
                            Washington, D. C., at a discussion of the new coronavirus at the Aspen Institute,
                            a nonprofit organization.


                            Inovio’s experience with its MERS vaccine is one example of just how long it
                            typically takes to make sure a vaccine is safe and effective. Inovio conducted
                            initial safety testing of the MERS vaccine in a Phase I clinical trial from February
                            2016 to May 2017. There were no serious side effects among the 75 healthy
                            adult participants, the researchers reported in 2019 in the Lancet Infectious
                            Diseases. The vaccine moved into a Phase II trial in August 2018 to test safety in
                            a larger number of people and determine whether the vaccine spurs the
                            immune system to make protective antibodies. That trial is expected to wrap up
                            later this year.


                            Even if everything goes swimmingly, the MERS vaccine must still pass Phase III
                            safety and effectiveness testing before being considered for approval by the U.S.
                            Food and Drug Administration. It’s the same gauntlet that all new vaccines and
                            drugs must run.


                            Inovio and the NIAID/Moderna partnership have both received funding from the
                            Oslo-based Coalition for Epidemic Preparedness Innovations. CEPI is also
                            funding yet another type of novel vaccine development. CEPI and researchers
                            from the University of Queensland in Brisbane, Australia, have found a way to
                            clamp down on the coronavirus to keep it from infecting cells.


                            The Queensland group had already been working with CEPI on molecular clamp
                            vaccines against other viruses for about a year, says Trent Munro, a
                            biotechnologist involved in the work. A molecular clamp is a protein stitched


https://www.sciencenews.org/article/new-coronavirus-vaccine-development-process-accelerating                                  Page 3 of 6


                                                                                3                                  Exhibit 379
The new coronavirus is leading scientists to design vaccines faster | Science News                                                                   6/21/20, 6:14 PM
                    Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 300 of 421
                            onto another protein, in this case the coronavirus’ spike protein. With SARS and
                            MERS, spike proteins work a bit like malleable lock picks, changing shape to
                            interact with a protein on the surface of human cells and gain entry into them.
                            The 3-D structure of SARS-CoV-2’s spike protein, reported online February 19 in
                            Science, confirms the protein is also a shape-shifter. But the new coronavirus’
                            spike protein clings 10 to 20 times as tightly to its target on human cells as the
                            SARS version does. Holding on tighter may help the new virus spread more
                            easily from person to person, researchers say.


                            The molecular clamp the Queensland team devised
                            keeps the spike protein from shape-shifting, locking
                            it in a form that triggers antibody production and
                            thus making it a potent vaccine, Munro says.


                            The team uses mammalian cells to produce the
                            vaccine, and a specialized machine determines
                            which cells are churning out clamped protein. With
                            the machine, researchers can “do things that would
                            have taken weeks before in just days,” Munro says.
                             Laboratory testing may start within weeks. Safety
                            testing in people may begin in months, but it will
                            take much longer for the vaccine to be ready for
                            general use. When the Queensland group began
                            working with CEPI to develop a molecular clamp
                                                                                       Scientists have determined the 3-D structure of the
                            vaccine, “we thought it would take three years as a        COVID-19 coronavirus’ spike protein (seen in this
                                                                                       illustration), which helps the virus enter cells. The
                            test case,” Munro says. But the emergence of the           work reveals that the protein binds more tightly to
                                                                                       proteins on the surface of human cells than the
                            new coronavirus forced the researchers to                  SARS’ version of the protein does. Tighter binding
                                                                                       may account for the new virus’s greater infectivity.
                            accelerate their efforts. Still, Munro estimates it will
                                                                                       JASON MCLELLAN/UNIV. OF TEXAS AT AUSTIN
                            be at least a year before the vaccine will be ready.


                            “I know the timeline feels long,” he says. “I imagine it feels just unacceptable to
                            those folks who are in areas of serious outbreak, but at least we have a way of . .
                            . pushing things forward as fast as possible.”


                            CEPI has calls out for additional vaccine development proposals. On January 31,
                            the organization announced that it would work with CureVac AG, based in
                            Tübingen, Germany, to develop another mRNA vaccine targeting the novel
                            coronavirus.


                            Beating vaccines to the punch
                            Vaccines help keep people from getting infected with disease-causing
                            organisms but may not help once someone is already infected. But a shortcut to
                            getting protection — a shot of the protective antibodies themselves — may both
                            prevent infections and treat them.


                            People who have recovered from infections retain antibodies in their blood
                            against the virus or bacteria that caused the illness, often for years or decades.
                            Such antibodies may give some protection when the person encounters a



https://www.sciencenews.org/article/new-coronavirus-vaccine-development-process-accelerating                                                              Page 4 of 6


                                                                                 4                                                             Exhibit 379
The new coronavirus is leading scientists to design vaccines faster | Science News                                                             6/21/20, 6:14 PM
                    Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 301 of 421
                            similar infectious organism later on. But, crucially, these antibodies can also
                            protect others. And quickly.


                            It can take weeks to months for vaccines to prod the immune system into
                            making protective levels of antibodies, says Christos Kyratsous, vice president of
                            infectious disease research and viral vector technologies at Regeneron
                            Pharmaceuticals. Ebola vaccines, for example, take at least a week to stimulate
                            antibody production, but shots of “antibodies offer immediate protection,”
                            Kyratsous says. (Regeneron Pharmaceuticals, headquartered in Tarrytown, N.Y.,
                            is a major financial supporter of Society for Science & the Public, which
                            publishes Science News.)


                            In studies conducted by other researchers, blood serum containing protective
                            antibodies taken from people who had recovered from Ebola helped infected
                            people recover from the disease. Doctors and scientists in China have already
                            begun using blood plasma from people who have recovered from COVID-19 to
                            treat people who are ill with the disease.




                            Scientists at Regeneron’s infectious disease labs in Tarrytown, N.Y., are working to develop antibodies to
                            combat the new coronavirus in people.
                            RANI LEVY/REGENERON




                            But giving people antibodies from survivors doesn’t always work. Regeneron
                            and other companies have developed antibodies that can more reliably offer
                            protection. The company is already testing antibodies against Ebola and the
                            MERS virus. Clinical studies and laboratory work with the company’s MERS
                            antibodies suggests that they can help protect against infection and treat
                            established infections, Kyratsous says.


                            The company is now developing antibodies against the new coronavirus. “We
                            have learned a lot of things from the MERS project that we can now apply to the
                            novel coronavirus project,” Kyratsous says.


                            For instance, the team has learned more about which viral proteins and parts of
                            proteins make the best antibody targets. Proteins on the surface of the virus that
                            are needed for infection, such as the spike protein, are generally the best bets,
                            he says.



https://www.sciencenews.org/article/new-coronavirus-vaccine-development-process-accelerating                                                        Page 5 of 6


                                                                                              5                                          Exhibit 379
The new coronavirus is leading scientists to design vaccines faster | Science News                                                         6/21/20, 6:14 PM
                    Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 302 of 421
                            Regeneron researchers have made SARS-CoV-2 proteins in the lab and injected
                            them into mice that have human versions of antibody-producing genes. These
                            “humanized mice make fully human antibodies,” Kyratsous says, and could
                            provide a ready supply. As soon as those antibodies are available, the company
                            hopes to test their efficacy against the virus in the lab. If that works, safety
                            testing in animals and people may start soon.


                            The team also hopes to work with people who have recovered from COVID-19
                            to get antibody-producing cells from their blood. But, Kyratsous says, harvesting
                            antibodies from people isn’t something that can be easily scaled up.


                            Still, despite the rapid reaction of these and other scientists, vaccine and
                            antibody protection for most people is still far off.


                            “In an acute situation, you’re not just going to pull a vaccine out of your pocket,”
                            NIAID director Fauci said at the Aspen Institute discussion. If the current
                            outbreak proves to be “really bad,” the FDA may be able to authorize emergency
                            use of promising vaccines that haven’t completed full safety and efficacy testing.
                            But researchers won’t know for at least six months whether any of the vaccines
                            in development help against SARS-CoV-2.


                            Other strategies to fight the new virus, including repurposing existing drugs
                            used against other diseases, including HIV and hepatitis C, are also under way.
                            But there’s no clear winner yet among those candidates. For now, people
                            exposed to the virus must rely on their own immune systems and supportive
                            care from doctors and nurses to fight off the disease.



                            A version of this article appears in the March 14, 2020 issue of Science News.



                            CITATIONS

                            K. Modjarrad et al. Safety and immunogenicity of an anti-Middle East respiratory syndrome coronavirus
                            DNA vaccine: a phase 1, open-label, single-arm, dose-escalation trial. The Lancet Infectious Diseases.
                            Published online July 24, 2019. doi: 10.1016/S1473-3099(19)30266-X.

                            D. Wrapp et al. Cryo-EM structure of the 2019-nCoV spike in the prefusion conformation. Science.
                            Published online February 19, 2020. doi: 10.1126/science.abb2507.




https://www.sciencenews.org/article/new-coronavirus-vaccine-development-process-accelerating                                                    Page 6 of 6


                                                                                              6                                      Exhibit 379
Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 303 of 421




   EXHIBIT 380
                 Casehttps://nyti.ms/1KMGmBw
                       2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 304 of 421




Protection Without a Vaccine
By Carl Zimmer

March 9, 2015


Last month, a team of scientists announced what could prove to be an enormous step forward in the fight against H.I.V.

Scientists at Scripps Research Institute said they had developed an artificial antibody that, once in the blood, grabbed hold of
the virus and inactivated it. The molecule can eliminate H.I.V. from infected monkeys and protect them from future infections.

But this treatment is not a vaccine, not in any ordinary sense. By delivering synthetic genes into the muscles of the monkeys,
the scientists are essentially re-engineering the animals to resist disease. Researchers are testing this novel approach not
just against H.I.V., but also Ebola, malaria, influenza and hepatitis.

“The sky’s the limit,” said Michael Farzan, an immunologist at Scripps and lead author of the new study.

Dr. Farzan and other scientists are increasingly hopeful that this technique may be able to provide long-term protection
against diseases for which vaccines have failed. The first human trial based on this strategy — called immunoprophylaxis by
gene transfer, or I.G.T. — is underway, and several new ones are planned.

“It could revolutionize the way we immunize against public health threats in the future,” said Dr. Gary J. Nabel, the chief
scientific officer of Sanofi, a pharmaceutical company that produces a wide range of vaccines.

Whether I.G.T. will succeed is still an open question. Researchers still need to gauge its safety and effectiveness in humans.
And the prospect of genetically engineering people to resist infectious diseases may raise concerns among patients.

“The reality is we are touching third rails, and so it’s going to take some explanation,” said Dr. David Baltimore, a Nobel Prize
recipient and virologist at Caltech who is testing I.G.T. against a number of diseases.

Conventional vaccines prompt the immune system to learn how to make antibodies by introducing it to weakened or dead
pathogens, or even just their molecular fragments. Our immune cells produce a range of antibodies, some of which can fight
these infections.

In some cases, these antibodies provide strong defenses. Vaccinations against diseases such as smallpox and measles can
lead to almost complete protection.

But against other diseases, conventional vaccines often fail to produce effective antibodies. H.I.V., for example, comes in so
many different strains that a vaccine that can protect against one will not work against others.

I.G.T. is altogether different from traditional vaccination. It is instead a form of gene therapy. Scientists isolate the genes that
produce powerful antibodies against certain diseases and then synthesize artificial versions. The genes are placed into
viruses and injected into human tissue, usually muscle.

The viruses invade human cells with their DNA payloads, and the synthetic gene is incorporated into the recipient’s own
DNA. If all goes well, the new genes instruct the cells to begin manufacturing powerful antibodies.




                                                                 1                                         Exhibit 380
                Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 305 of 421




                       Dr. Michael Farzan, an immunologist at Scripps Research Institute, helped develop an artificial antibody
                       that inactivated H.I.V. in monkeys. Benjamin Rusnak for The New York Times



The idea for I.G.T. emerged during the fight against H.I.V. In a few people, it turned out, some antibodies against H.I.V. turn
out to be extremely potent. So-called broadly neutralizing antibodies can latch onto many different strains of the virus and
keep them from infecting new cells.

Dr. Philip R. Johnson, chief scientific officer of The Children’s Hospital of Philadelphia and a virologist at the University of
Pennsylvania, had an idea: Why not try to give broadly neutralizing antibodies to everybody?

At the time, Dr. Johnson and other researchers were experimenting with gene therapy for disorders like hemophilia.
Researchers had figured out how to load genes into viruses and persuade them to invade cells, and it occurred to Dr. Johnson
that he might be able to use this strategy to introduce the gene for a powerful antibody into a patient’s cells.

After the cells began producing antibodies, the patient in effect would be “vaccinated” against a disease.

The idea represented a radical new direction for gene therapy. Until then, researchers had focused on curing genetic
disorders by providing working versions of defective genes. I.G.T., on the other hand, would protect healthy people from
infectious diseases.

And there was no guarantee that it would succeed. For one thing, the best virus Dr. Johnson had for delivering genes worked
only to invade muscle cells — which normally would never make antibodies.

In 2009, Dr. Johnson and his colleagues announced that the approach worked after all. In their experiment, they sought to
protect monkeys from S.I.V., a primate version of H.I.V. To do so, they used viruses to deliver powerful genes to the monkeys’
muscles.

The muscle cells produced S.I.V. antibodies, as Dr. Johnson and his colleagues had hoped. Then they infected the monkeys
with S.I.V. The monkeys produced enough antibodies in their muscles to protect them from S.I.V. infections, the scientists
found. Without the I.G.T. procedure, monkeys dosed with the virus died.




                                                                           2                                                      Exhibit 380
Dr. Johnson’s study persuaded Dr. Farzan that I.G.T. has great promise. “I started drinking the Kool-Aid,” he said. Dr. Farzan
                Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 306 of 421
and his colleagues have been modifying H.I.V. antibodies to develop more potent defenses against the virus.

Meanwhile, in 2011, Dr. Baltimore and his colleagues showed that antibodies delivered into cells with viruses could protect
mice against injections of H.I.V., suggesting that I.G.T. could protect people against H.I.V. in contaminated needles.

But most H.I.V. infections occur through sex. So Dr. Baltimore and his colleagues also infected female mice with H.I.V.
through their vaginal membranes. Last year, they reported that the technique also protected mice from infection in this way.

“We’re going around the immune system, rather than trying to stimulate the immune system,” Dr. Baltimore said. “So what
we’re doing is pretty fundamentally different from vaccination, although the end result is pretty similar.”

Gary W. Ketner, a microbiologist at the Johns Hopkins Bloomberg School of Public Health, was intrigued by Dr. Baltimore’s
results and wondered if I.G.T. could be marshaled against another major disease that has eluded vaccines: malaria.

Dr. Ketner, Dr. Baltimore and their colleagues found a potent antibody against malaria and used a virus to deliver the gene for
making it into mice. Last August, they reported that when malaria-laden mosquitoes bit the mice, up to 80 percent of the
treated animals were protected.




                                     Dr. Philip R. Johnson, chief scientific officer of The Children’s
                                     Hospital of Philadelphia and a virologist at the University of
                                     Pennsylvania, developed an approach of giving neutralizing
                                     antibodies to healthy people. Jessica Kourkounis for The New York
                                     Times




“It is encouraging,” Dr. Ketner said. “It’s good for a first shot of an unproven method, but it should be better.” Now Dr. Ketner
is searching for better antibodies that provide more protection in a smaller dose.




                                                                        3                                Exhibit 380
These experiments suggest that antibodies created by I.G.T. could help against diseases that have resisted vaccines for
                 Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 307 of 421
decades. Other studies suggest that I.G.T. might also help against sudden outbreaks in the future.

Dr. James M. Wilson, a pathologist at the University of Pennsylvania, and his colleagues have investigated using gene
therapy to treat cystic fibrosis by delivering genes into the cells lining patients’ airways. It occurred to him that many fast-
spreading viruses, such as influenza and SARS, also attack the same cells.

In 2013, Dr. Wilson and his colleagues reported that viruses carrying antibody genes into airway cells can enable mice and
ferrets to fight off a wide range of flu strains. Since then, he and his colleagues have tested I.G.T. against other viruses
causing deadly outbreaks — including Ebola.

Dr. Wilson and his colleagues teamed with Mapp Biopharmaceutical, a company that has developed an antibody against
Ebola called ZMapp. The scientists have synthesized a gene for the ZMapp antibody and have delivered the gene into mouse
muscles. The experiments are only in their early stages, but “we have encouraging data,” Dr. Wilson said.

For Dr. Johnson, the growing interesting in I.G.T. is gratifying. “It’s catching on, but it’s certainly not mainstream,” he said.
That seems likely to change, and soon.

Last February, Dr. Johnson began the first clinical trial of I.G.T. in humans. His team has placed H.I.V. antibody genes into the
muscles of volunteers to see if the treatment is safe. The researchers expect to finish gathering the results this spring. “We’re
optimistic. We’re hopeful,” Dr. Johnson said.

Dr. Baltimore is collaborating with the National Institutes of Health to start a similar trial of an I.G.T.-engineered virus
against H.I.V. Dr. Wilson is preparing to test I.G.T. against the flu later this year.

There is no guarantee that the successes in the animal trials can be replicated in humans. “Humans are not just big mice,”
said Dr. Ronald G. Crystal, chairman of genetic medicine at Weill Cornell Medical College.

Human immune systems may attack the artificial antibodies or the viruses delivering them, destroying their protection. Or
muscle cells might make too many antibodies, because they do not have the built-in regulation that immune cells do.

Dr. Farzan and other researchers are investigating molecular switches that can turn off the production of antibodies, or just
adjust their dose. “If we really want to see this blossom, we need regulatory ‘off’ switches,” he said.

Despite the lingering concerns about I.G.T., Dr. Nabel says he remains optimistic. “There are safety concerns that have to be
addressed, but there are logical ways to approach them,” he said.

Bioethicists do not foresee major ethical hurdles to I.G.T., because it is based on gene therapy, which has been developed for
more than 30 years. “It doesn’t strike me as a radical departure,” said Jonathan Kimmelman, an associate professor at McGill
University.

Still, Dr. Baltimore says that he envisions that some people might be leery of a vaccination strategy that means altering their
own DNA, even if it prevents a potentially fatal disease.

“But my feeling, as a basic scientist, is that it’s our responsibility to take things into the clinic that we feel will make a
difference,” he said.




                                                                  4                                          Exhibit 380
Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 308 of 421




   EXHIBIT 381
               Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 309 of 421
                                                                                                                                                               REVIEW
                                                                                                                                             published: 04 October 2018
                                                                                                                                        doi: 10.3389/fimmu.2018.02224




                                            Nanoparticle Vaccines Against
                                            Infectious Diseases
                                            Rashmirekha Pati 1 , Maxim Shevtsov 2,3,4 and Avinash Sonawane 1,5*
                                            1
                                              School of Biotechnology, KIIT University, Bhubaneswar, India, 2 Institute of Cytology of the Russian Academy of Sciences
                                            (RAS), St. Petersburg, Russia, 3 Klinikum Rechts der Isar, Technical University of Munich, Munich, Germany, 4 First Pavlov
                                            State Medical University of St.Petersburg, St. Petersburg, Russia, 5 Discipline of Biosciences and Biomedical Engineering,
                                            Indian Institute of Technology Indore, Indore, India



                                            Due to emergence of new variants of pathogenic micro-organisms the treatment and
                                            immunization of infectious diseases have become a great challenge in the past few
                                            years. In the context of vaccine development remarkable efforts have been made to
                                            develop new vaccines and also to improve the efficacy of existing vaccines against
                                            specific diseases. To date, some vaccines are developed from protein subunits or killed
                                            pathogens, whilst several vaccines are based on live-attenuated organisms, which carry
                                            the risk of regaining their pathogenicity under certain immunocompromised conditions.
                                            To avoid this, the development of risk-free effective vaccines in conjunction with adequate
                           Edited by:       delivery systems are considered as an imperative need to obtain desired humoral
                             Nahid Ali,     and cell-mediated immunity against infectious diseases. In the last several years, the
  Indian Institute of Chemical Biology,
                                  India     use of nanoparticle-based vaccines has received a great attention to improve vaccine
                       Reviewed by:         efficacy, immunization strategies, and targeted delivery to achieve desired immune
                   Randy A. Albrecht,       responses at the cellular level. To improve vaccine efficacy, these nanocarriers should
   Icahn School of Medicine at Mount
                                            protect the antigens from premature proteolytic degradation, facilitate antigen uptake
                  Sinai, United States
                 Michael Schotsaert,        and processing by antigen presenting cells, control release, and should be safe for
   Icahn School of Medicine at Mount        human use. Nanocarriers composed of lipids, proteins, metals or polymers have already
                  Sinai, United States
              Katie Louise Flanagan,        been used to attain some of these attributes. In this context, several physico-chemical
            RMIT University, Australia      properties of nanoparticles play an important role in the determination of vaccine efficacy.
                   *Correspondence:         This review article focuses on the applications of nanocarrier-based vaccine formulations
                    Avinash Sonawane
                                            and the strategies used for the functionalization of nanoparticles to accomplish efficient
                  asonawane@iiti.ac.in
                                            delivery of vaccines in order to induce desired host immunity against infectious diseases.
                   Specialty section:
                                            Keywords: nanoparticles, vaccine development, human diseases, targeted vaccine delivery, antigens
         This article was submitted to
Vaccines and Molecular Therapeutics,
               a section of the journal
              Frontiers in Immunology       INTRODUCTION
           Received: 13 April 2018
                                            In twenty-first Century, infectious diseases have emerged as a serious threat to the health of
      Accepted: 07 September 2018
                                            millions of people across the globe (1). According to the World Health Organization (WHO)
        Published: 04 October 2018
                                            report for 2016, ∼3.2 million deaths have occurred due to lower respiratory infections and 1.4
                               Citation:
                                            million from tuberculosis alone worldwide (2). Over the past few decades, many new infectious
  Pati R, Shevtsov M and Sonawane A
 (2018) Nanoparticle Vaccines Against
                                            diseases have emerged and few old diseases re-emerged, which were once considered to be no
                    Infectious Diseases.    longer a threat to the human being (3–5). Collectively, these diseases account for millions of deaths
                Front. Immunol. 9:2224.     that cause enormous impact on the global socio-economical and health-care sectors. The major
       doi: 10.3389/fimmu.2018.02224        challenges to combat such diseases are that for many of them, there are no eﬀective drugs available.



Frontiers in Immunology | www.frontiersin.org                                      1                                             October 2018 | Volume 9 | Article 2224

                                                                                  1                                                            Exhibit 381
Pati et al.
               Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20Development
                                                                        Pageof310    of 421
                                                                                Nano-Vaccine Formulations



One of the plausible approaches could be based on the application
of nanocarrier based vaccination (6). However, there are still no
eﬀective vaccines available against some of the most prevalent
diseases including immune deficiency syndrome (AIDS) and
tuberculosis. This underlines an urgent need for the development
of desired vaccines against these diseases. Some of the important
aspects of any optimal vaccine includes (i) safety, (ii) stability,
and (iii) the ability to elicit durable and adequate immune
response with a minimum number of doses (7–9). Presently,
diﬀerent generation vaccines such as attenuated or killed whole
organisms (first generation), subunit (second generation) and
RNA or DNA vaccines (third generation) are used to elicit
protective immunity against diseases (10–12). Despite several
advantages of RNA or DNA vaccines such as minimal risk
of infection, ability to elicit immune response against specific
pathogen and cost eﬀective (13); there are a number of challenges
associated with the eﬃcient delivery of these vaccine molecules
to the target sites and the requirement of the prime-boost
vaccination regimens with other immunogenic agents. These                    FIGURE 1 | Schematic representation of the nanocarriers. Antigen can be
                                                                             conjugated to the nanoparticles surface or incapsulated into core of the
includes premature degradation of molecules and the inability
                                                                             particles. Decoration of the nanoparticles surface with targeting molecules
to translate into a functional immunogen (14). Similarly, protein            (e.g., antibodies, Fab-fragments, peptides, etc) could further increase the
based vaccines are used successfully against several infectious              delivery of particles into the antigen presenting cells (APCs) to induce innate
diseases such as Haemophilus influenza type b, diphtheria,                   and adaptive immune responses.
tetanus, acellular pertusis, meningococcus and pneumococcus
(15), however they require an adjuvant to potentiate their
immunogenicity, and also encounter early degradation after
exposure to hostile milieu. Introduced recombinant protein-                 KEY CELLULAR COMPONENTS OF THE
based vaccines (e.g., recombinant hemagglutinin vaccine for                 IMMUNE SYSTEM
influenza) further enhance the immunity toward infection
indicating the applicability of the recombinant technology for              The immune system is composed of a collection of mobile
the vaccine production (16). To overcome these hurdles, an                  cells that traﬃc throughout the body as well as reside at the
eﬃcient vaccine delivery system is required which not only                  site of entry (i.e., skin, respiratory, gastrointestinal, and genital
delivers the vaccine molecules to the target site to evoke enduring         tracts) in search of invading pathogens. These cells belong
immune responses but also has minimal side eﬀects and requires              to two major types of innate and adaptive immune system.
less doses. Moreover, there is an increasing need to develop                The innate immune cells like macrophages and neutrophils
new generation composite vaccine molecules that will act as                 rapidly respond to the pathogens by recognizing pathogen
immunogen as well as an adjuvant. Nanotechnology based                      surface moieties, phagocytosis, and the elimination of pathogens
formulations oﬀer numerous advantages for the development                   through activation of diﬀerent antibacterial eﬀector functions.
of new generation vaccines. Nanocarrier based delivery system               Similarly, two major components of the adaptive immunity i.e.,
can protect the vaccines from premature degradation, improve                T and B-cells are important for the generation of cell mediated
stability, has good adjuvant properties, and also assists in targeted       and humoral immune responses, respectively. T cells including
delivery of an immunogen to the antigen presenting cells (APCs).            CD4+ helper T cells secrete diﬀerent cytokines to modulate the
There are several mechanisms by which vaccines can be delivered             functions of B cells, whereas CD8+ T cells recognize and destroy
to the specific sites using nanocarriers. Vaccine antigens can              virally infected cells. Antibodies produced by the B cells can
be encapsulated within the nanocarriers or decorated on their               further neutralize the invading microbes or clear infected cell
surface (Figure 1). Encapsulation within the nanoparticles (NPs)            or opsonized pathogens through cell-mediated systems. APCs,
can protect the antigen from premature protease degradation                 in particular dendritic cells (DCs) and macrophages, migrate
and elicit sustainable release, whereas the surface adsorption              through the body to sample, process and present the antigens to
facilitates their interaction with cognate surface receptors such           T-cells to activate cellular immune responses. These cells express
as toll like receptors (TLRs) of APCs (17). Nanocarrier based               various surface receptors to recognize cognate ligands and danger
delivery systems provide a suitable route of administration of              signals to trigger activation of diﬀerent signaling pathways that
vaccine molecules and enhance cellular uptake thereby resulting             eventually lead to the activation of T-cells (18). After sampling
in robust innate, humoral, cellular as well as mucosal immune               the antigens, DCs migrate from the peripheral tissues into the
responses when compared with unconjugated antigens. This                    draining lymph nodes to activate naive T-cells (19), whereas
review mainly focuses on the potential use of nano delivery                 macrophages after ingestion of antigens increase their lysosomal
systems as novel vaccine strategies for the induction of innate as          degradative machinery to enhance the antigen presentation to
well as adaptive immune responses against infectious diseases.              activate helper T cells.


Frontiers in Immunology | www.frontiersin.org                           2                                               October 2018 | Volume 9 | Article 2224

                                                                        2                                                            Exhibit 381
Pati et al.
               Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20Development
                                                                        Pageof311    of 421
                                                                                Nano-Vaccine Formulations



TYPES OF NANO-IMMUNO ACTIVATORS                                           biocompatibility, reduced cytotoxicity, and the possibility to
                                                                          fine-tune surface properties as needed (87). Moreover, it is
Some NPs are themselves able to stimulate diﬀerent immune cells           relatively easy to control the rate of vaccine release by altering
to boost the host immunity. The size, shape and surface chemistry         the composition or ratio of co-polymers during the NP synthesis
of NPs (described below in more detail) are important factors             process (87). The most commonly used polymeric NPs for
that determine their potential to activate immune responses. In           vaccine delivery are poly (lactic-co-glycolic acid; PLGA) or poly
general, NPs are able to stimulate immune reactions by increasing         (lactic acid; PLA). PLGA NPs have already been tried in the
the synthesis of defense genes and inflammatory reactions (20).           delivery of a broad range of antigens, including hydrophobic
Various types of NPs like gold, carbon, dendrimers, polymers              antigens (34, 35), hepatitis-B virus antigens (54), Bacillus
and liposomes have the capability to induce cytokine and                  anthracis (41), tetanus toxoid (35), and ovalbumin (88). The
antibody responses (21–26). This was observed in the case of              use of PLGA conjugated antigens exhibited strong immuno-
administration of empty PEGylated liposomes, which were able              stimulatory property by inducing cytokine and nitric oxide
to elicit IgM response in an in-vivo model. (27, 28). Besides             production against mycobacteria infection (89). In addition to
their potential to deliver various immune stimulators to the              synthetic polymers, some natural biopolymers such as alginate,
specific sites as well as into the deep tissues where vaccine             pullans, inulins, and chitosan have been used as adjuvants
molecules alone may not able to reach, these NPs have also been           (90–93). Inulin, a known activator of the complement cascade
exploited as adjuvants to augment immunogenicity of vaccine               (94), conferred better protection against hepatitis B and influenza
candidates. Nano-immuno stimulators are the nano scale (20–               viruses (92, 93). Similarly, chitosan NPs were demonstrated as
100 nm) vaccine particles that can improve the vaccine eﬃcacy             nanocarrier molecules for HBV antigens (55), DNA vaccine
in vivo better than bulk molecules (20, 29). Some of the known            (56), and Newcastle disease vaccine (42). The delivery of PLGA
nano-immuno stimulators that have been used for this specific             and chitosan NP conjugated vaccine molecules enhanced the
purpose are inorganic NPs (iron and silica) (30, 31), polymeric           immune responses at the mucosal site (95, 96). Our recent
NPs (chitosan, PLGA, PVPONAlk, γ-PGA) (32–37), liposomes                  study also showed that delivery of M. tuberculosis lipids using
(cholesterol and lipids) (33, 38) and virus like particles (VLPs)         biocompatible chitosan NPs was able to induce significant
(39, 40). Diﬀerent types of NPs used to deliver antigens to               humoral as well as cellular immune responses when compared
give protection against diﬀerent diseases have been listed in             to lipids alone in mice (43). We also found that intraperitoneal
Table 1.                                                                  administration of these conjugates showed better activation
                                                                          of splenic T-cells. Another study by de Titta et al. has shown
Inorganic NPs                                                             that intradermal administration of CpG conjugated polymeric
Some biocompatible inorganic NPs such as gold, carbon and                 NPs increased dendritic cell activation by several fold, exhibited
silica have been exploited in the vaccine delivery studies (50,           comparable vaccine eﬃcacy at ∼400 times lower dose, and
79–81). These NPs can be synthesized in various shapes,                   also caused enduring cellular immunity in comparison to free
size and surface modified forms. Some of the viral antigens               CpG (97). These desired properties along with already known
were successfully delivered using inorganic NPs as carriers.              reduced toxicity and biocompatibility under both in vitro and
This caused increase in antigen stability by protecting them              in vivo conditions make polymeric NPs plausible candidates
from premature degradation by proteolytic enzymes. Delivery               for further preclinical pharmacokinetics and therapeutic
of viral and bacterial antigens using gold NPs was also                   applications (98).
found to induce quite robust host immune responses against
influenza, immunodeficiency virus, foot and mouth, and                    Liposomes
tuberculosis diseases in mice (51, 52, 82, 83). Encapsulation             In addition to polymeric NPs, liposomes are the second most
of plasmid DNA that encode mycobacterial hsp65 antigen in                 widely explored vaccine and drug delivery vehicle in the
gold NPs exhibited significant reduction in the Mycobacterium             nanomedicine field. The synthesis of liposomes is a spontaneous
tuberculosis, causative agent of human tuberculosis, burden               process, where hydration of lipids enables the lipid bilayer
in infected mice (52, 82). Few studies have used hollow                   formation around an aqueous core (99). So far, diﬀerent
mesosporous silica, nanotube and spherical forms of carbon NPs            types of liposomes, including unilamellar or multilamellar
as adjuvants to improve the immunogenicity and delivery of                vesicles composed of biodegradable phospholipids (e.g.,
protein and peptide antigens against viral infections (79, 83, 84).       phosphatidylserine, phosphatidylcholin and cholesterol) were
Silica based NPs contain abundant silanol groups that can be              included in the vaccine studies (100). Liposomes deliver vaccines
utilized to introduce specific functional groups on their surface         by fusion with the target cell membrane (101).The structurally
to gain access for vaccine molecules into target cells (84–86). The       flexible and versatile liposomes are able to encapsulate both
major advantages of inorganic NPs include low production cost,            hydrophilic and hydrophobic substances. The hydrophilic
reproducibility and safety in application.                                molecules can be incorporated into the aqueous core, while
                                                                          hydrophobic molecules are encased within the phospholipid
Polymeric NPs                                                             bilayer. Earlier reports have shown that delivery of antigenic
In recent years, polymeric NPs have received great attention for          proteins entrapped in multilamellar lipid vesicles elicit strong
their applications in the delivery of a number of vaccines. This          T and B-cell responses (102). Similarly antigenic peptides
is primarily due to their ease in preparation, biodegradability,          conjugated to phosphatidylserine (PS)-liposomes were readily


Frontiers in Immunology | www.frontiersin.org                         3                                      October 2018 | Volume 9 | Article 2224

                                                                      3                                                  Exhibit 381
Pati et al.
                 Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20Development
                                                                          Pageof312    of 421
                                                                                  Nano-Vaccine Formulations



TABLE 1 | List of antigens delivered by using different nanocarriers for the treatment of different diseases.

Antigen                                                Nanocarrier used                                         Disease                                         References

AGAINST BACTERIAL INFECTION
Antigenic protein                                      Poly(D,L-lactic-co-glycolic acid) nanospheres            Anthrax                                              (41)
DNA encoding T cell epitopes of Esat-6 and FL          Chitosan Nanoparticle                                    Tuberculosis                                         (42)
Mycobacterium lipids                                   Chitosan Nanoparticle                                    Tuberculosis                                         (43)
Polysaccharides                                        Liposomes                                                Pneumonia                                            (44)
Bacterial toxic and parasitic protein                  Liposomes                                                Cholera and Malaria                                  (45)
Fusion protein                                         Liposomes                                                Helicobacter pylori infection                        (46)
Antigenic protein                                      Nanoemulsion                                             Cystic fibrosis                                      (47)
Antigenic protein                                      Nanoemulsion                                             Anthrax                                              (48)
Mycobacterium fusion protein                           Liposome                                                 Tuberculosis                                         (49)
AGAINST VIRAL INFECTION
Antigenic protein                                      Chitosan Nanoparticles                                   Hepatitis B                                          (33)
Viral protein                                          Gold Nanoparticles                                       Foot and mouth disease                               (50)
Membrane protein                                       Gold Nanoparticles                                       Influenza                                            (51)
Viral plasmid DNA                                      Gold Nanoparticles                                       HIV                                                  (52)
Tetanus toxoid                                         Poly(D,L-lactic-co-glycolic acid) nanospheres            Tetanus                                              (53)
Hepatitis B surface antigen                            Poly(D,L-lactic-co-glycolic acid) nanospheres            Hepatitis B                                          (54)
Hepatitis B surface antigen                            Alginate coated chitosan Nanoparticle                    Hepatitis B                                          (55)
Live virus vaccine                                     Chitosan Nanoparticles                                   Newcastle disease                                    (56)
Capsid protein                                         VLPs                                                     Norwalk virus infection                              (57)
Capsid protein                                         VLPs                                                     Norwalk virus infection                              (58)
Influenza virus structural protein                     VLPs                                                     Influenza                                          (59–64)
Nucleocapsid protein                                   VLPs                                                     Hepatitis                                            (65)
Fusion protein                                         VLPs                                                     Human papilloma virus                          (39, 40, 66–68)
Multiple proteins                                      VLPs                                                     Rotavirus                                          (69, 70)
Virus proteins                                         VLPs                                                     Blue tongue virus                                    (71)
Enveloped single protein                               VLPs                                                     HIV                                                (72–75)
Viral protein                                          Polypeptide Nanoparticles                                Corona virus for Severe acute respiratory            (76)
                                                                                                                syndrome (SARS)
AGAINST PARASITIC INFECTION
Merozoite surface protein                              Iron oxide Nanoparticles                                 Malaria                                              (30)
Epitope of Plasmodium berghei circumsporozoite         Polypeptide Nanoparticles                                Rhodent mamarial parasitic infection                 (77)
protein.
Surface protein from Eimeria falciformis sporozoites ISCOMs                                                     Diarrhea                                             (78)




internalized by APCs to potentiate T-helper cell mediated                                 VLPs (Virus Like Particles)
immune responses (103) and delivery of heat shock protein                                 There are several reports that adequately proved applications of
encoding vaccine DNA using liposomes elicited strong                                      VLPs as a vaccine carrier, and also their ability to stimulate the
protective immunity against fungal infection (104). Because                               host immune responses (113–115). VLPs are composed of self-
of their foreseen applications, several liposome based vaccine                            assembled viral membrane that forms a monomeric complex
nano-formulations have been approved for clinical trials against                          displaying a high density of epitopes (115, 116). Interestingly,
intracellular pathogens, including viruses and M. tuberculosis                            VLPs can also be engineered to express additional proteins
(105). One such study already demonstrated the potency of                                 either by fusion of proteins with the particles or by endogenous
liposomal aerosol carriers in the generation of protective                                expression of multiple antigens (113, 117). It is also possible
immunity against M. tuberculosis infection (106, 107). Other                              to chemically couple non-protein antigens and small organic
studies have tried a combination of dimethyl dioctadecyl                                  molecules onto the viral surface to produce bioconjugates with
ammonium (DDA) lipid based liposomes and various                                          VLPs (118, 119). Due to these distinct features, VLPs can provide
immunomodulators to enhance immunity against influenza,                                   protection not only against virus, but also against heterologous
chlamydia, erythrocytic-stage malaria, and tuberculosis                                   antigens (116). A specific immune response was successfully
infections (108–112). In the context of DNA vaccines, lipid-DNA                           generated after the delivery of an antigen using virus capsid
complexes have been successfully delivered to the lungs of                                protein SV40 in mammalian cells (120). VLPs were also found
monkeys (101).                                                                            to increase the immunogenicity of weak antigens. For example


Frontiers in Immunology | www.frontiersin.org                                         4                                                   October 2018 | Volume 9 | Article 2224

                                                                                     4                                                                 Exhibit 381
Pati et al.
               Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20Development
                                                                        Pageof313    of 421
                                                                                Nano-Vaccine Formulations



Salmonella typhi membrane antigen, influenza A M2 protein and             Toll Like Receptor Agonists
H1V1 Nef gonadotropin releasing hormone (GnRH) assembled                  Like cytokines, several toll-like receptor (TLR) agonists were
VLPs produced strong antigen specific humoral as well as cellular         also explored as immune activators to augment immune
immune responses (121, 122). It is presumed that the use of VLP           surveillance mechanisms. Diﬀerent immune eﬀector cells such
based nanoformulations could enable the antigens to achieve               as macrophages, B-cells and DCs express diﬀerent types of TLRs,
conformations resembling to native antigen structure, thus it may         which are known to interact with specific pathogen associated
result in better stimulation of the host immune response (122).           molecular patterns (PAMPs). These specific interactions
                                                                          eventually initiate downstream signaling cascades to ensure
Dendrimers                                                                the elimination or generation of immunity against pathogens
Dendrimers are three dimensional, mono-dispersed and                      (131, 132). Conjugation of TLR specific agonists on nanocarriers
hyperbranched nano structures that are made up of a mixture of            helps to target the molecules to specific immune cells and
amines and amides. Few studies have explored the application              therefore reduce the possibility of systemic biodistribution. One
of dendrimers in the delivery of diﬀerent antigenic molecules.            such study has shown that conjugation of TLR-7/8 agonist on
The most commonly used dendrimers for vaccine delivery are                nano polymers caused eﬃcient internalization by APCs and also
polypropyleneimine (PPI) and polyamido amine (PAMAM)                      prolonged the T cell responses (133). Administration of NPs
dendrimers. A single dose of dendrimer encapsulated multiple              loaded with vaccine peptide antigen and TLR-7 and 9 ligands
antigens was found to produce strong antibody and T-cell                  were also found to induce strong memory and eﬀector CD8+
responses against Ebola virus, H1N1 influenza, and Toxoplasma             T-cell response (134). Another study has shown that conjugation
gondii (123). This generation of robust immune response was               of TLR-8 agonist to a polymer nanocarrier increased activation
found to be due to eﬃcient uptake of dendrimers by the host               and maturation of naive DCs due to selective endocytosis and
cells. Similarly a significant increase in the vaccine eﬃcacy of          prolonged release of an immunogen by the nanocarrier inside
HIV transactivator of transcription (TAT) based DNA vaccine               DCs (135). Moreover, intradermal injection of CpG and antigen
was observed due to enhanced cellular uptake of PMAM                      encapsulated polymeric NPs were rapidly drained into the lymph
dendrimer (124). Hence, the possibility to tailor the dendrimers          nodes to activate DCs (97). These studies indicate that NPs can
to attain certain biological and physico-chemical properties,             be used as a tool to appropriately target presentation of antigens
and also the feasibility to conjugate several ligands to the single       to T and B-cell rich lymphoid organs.
molecule have made dendrimers promising candidates for
the development of new generation vaccines with enhanced                  Nucleic Acids
immunogenic properties.                                                   The genetic molecules such as DNA, plasmids and RNA can
                                                                          also act as immuno-stimulants. Due to these characteristics,
DELIVERY OF IMMUNE STIMULATORS                                            in addition to less risk to cause disease particularly in
USING NANOCARRIERS                                                        immunocompromised individuals, these genetic materials are
                                                                          considered as promising candidates for the development of
Cytokines                                                                 next generation vaccines. After administration, the plasmid
Cytokines are known as important signaling molecules secreted             vector translocates to the nucleus to initiate transcription
by diﬀerent cells in response to external stimuli. Some of                of recombinant genes using the host cellular machinery. A
the cytokines are able to activate immune cells to generate               recombinant DNA segment encoding HspX-PPE44-esxV fusion
protective immunity against several diseases. However, cytokines          antigen of M. tuberculosis showed great potential as a new
are mostly susceptible to early degradation that subdue their             tuberculosis DNA vaccine candidate (136). A similar type of
participation in the generation of host immunity. Moreover,               study has been conducted in the past where the vaccination
uncontrolled release of cytokines as immune responders may                of DNA or RNA constructs expressing mycobacterium antigens
sometimes lead to harmful side eﬀects (125). To overcome                  were capable of inducing humoral as well as cellular immune
these limitations, several studies have attempted to synthesize           responses (137). Likewise, plasmids harboring genes encoding for
engineered nanocarriers to achieve eﬀective and controlled                viral antigen have been encapsulated into alginate nanocarriers
delivery of cytokines to the target sites. This approach was              and targeted against viral infections (138).
found to reduce their toxicity, improve circulation time and
antigen specific T-cell responses in comparison to free cytokines
(126, 127). Incorporation of granulocyte macrophage colony                IMPORTANCE OF PHYSICOCHEMICAL
stimulating factor (GM-CSF) and interferon alpha (IFN-α)                  PROPERTIES IN DESIGNING
into nano-carriers exhibited great application in cancer therapy          NANO-IMMUNO FORMULATIONS
(128, 129). Nano-carrier conjugated cytokines also showed great
potential in the treatment of infectious diseases. For example,           In order to improve their delivery and vaccine characteristics,
IL-12 encapsulated microspheres induced strong protective                 diﬀerent approaches have been practiced to conjugate vaccine
immunity against tuberculosis (130). This eﬀect was due to                molecules to diﬀerent nanocarriers. Vaccine molecules can be
production of high antibody titers as a result of sustained and           surface conjugated, encapsulated or surface adsorbed with the
controlled release of IL-12 from the microspheres in immunized            nanocarriers. Antigen adsorption on the nanocarrier is simply
mice (130).                                                               based on the presence of a charge or hydrophobic interactions


Frontiers in Immunology | www.frontiersin.org                         5                                     October 2018 | Volume 9 | Article 2224

                                                                      5                                                 Exhibit 381
Pati et al.
               Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20Development
                                                                        Pageof314    of 421
                                                                                Nano-Vaccine Formulations



between NPs and the candidate molecule (139, 140). This type              nodes (159), while particles up to 20 nm range were suitably
of interaction is usually non-covalent, which may lead to rapid           transported to the APCs (152, 160). Notably, NP curvature also
dissociation of antigens from nanocarriers depending upon the             aﬀects the cellular interaction and phagocytosis rate (161). NPs of
external milieu such as pH, ionic strength, temperature, and              150 nm diameter and 450 nm height showed more cellular uptake
the antigen hydrophobicity. On the other hand, encapsulation              as compared to the particles having 1,200 × 200 nm size. Of note
and chemical conjugation of antigen to nanocarriers is more               the size of NPs was also found to influence the activation of
stable due to strong interactions and chemical bond formation             signaling pathways. A study has demonstrated that smaller NPs
between the target molecule and the nanocarrier. Further,                 are able to alter the cell signaling processes more eﬃcaciously
antigens can also be encapsulated into nanocarriers by simple             than the large NPs (31).
mixing reaction during the synthesis. In this case, the antigens
are released only after partial or complete dissociation of the           Surface Charge
nanocarrier (141). These processes have already been used with            Vaccine loaded NPs can also be targeted to specific sites by
silica and gold NPs (142). Similarly, chitosan and dextran                modifying the NP surface charge. Delivery of such NPs at
sulfate NPs were used for the preparation of cationic and                 appropriate sites elicit strong immune responses against antigens.
anionic antigenic formulations. Some viral antigens are known             NP surface charge is responsible for the interaction with congnate
to bind to both positive as well as negative charged NPs                  surface molecules present on the target cells. This was exemplified
through immobilization process and hydrogen bonds (143).                  from the observation that cationic polysterene NPs were
The immobilization process depends on the charge, pH, ratio               eﬃciently internalized by the APCs in comparison to neutral
of NPs and antigens, and the protein partition coeﬃcient                  surface charged NPs. This may be due to electrostatic interactions
between the solution and the colloid (143). Several antigens were         between the cationic NPs with anionic cell membranes (162, 163).
successfully delivered to the target sites by chemical conjugation,       Interestingly, pulmonary instillation of cationic and anionic NPs
adsorption and encapsulation to soft nanocarriers like VLPs,              showed similar endocytosis rate in macrophages and draining
liposomes and immune stimulating complexes (ISCOM) (144–                  lymph nodes, however cationic formulations showed more
147). ISCOMs are a class of adjuvant formulations that consist            expression of Ccl2 and Cxc10 chemokines that caused more
of saponins, cholesterol and phospholipids in specific ratios.            recruitment and maturation of CD11b DCs in comparison to
Antigens can be formulated into ISCOMs directly (148) or                  anionic NPs in the lung (125, 156). Similarly, neutral silica-silane
after the surface modification (149, 150). Since ISCOM particles          shell polymer NPs were less eﬀective in the activation of innate
are negatively charged, direct conjugation of most of the                 immune cells (128). These studies clearly indicate appropriate
soluble proteins is a limiting factor. Nanocarriers can augment           surface modifications of NPs may help to generate stronger
immunogenicity of a molecule. For example, influenza antigen              immunological responses against specific infection.
H1N1 conjugated chitosan NPs and Yersinia pestis F1-antigen
coated gold NPs (AuNPs) produced higher levels of antibody                Shape
and cytokine responses in comparison to mice administered                 Beside size and surface charge, NP shape is also a critical
with unconjugated antigens (151).This was found to be due to              determinant in the cellular interaction, intracellular traﬃcking
stabilization and increased immunogenicity of vaccine antigens            and the rate of antigen release inside the host cells (79, 141).
due to conjugation with NPs.                                              Spherical gold NPs were actively internalized by bone marrow
    Another important aspect in the development of nano-                  derived dendritic cells in comparison to rod shaped particles of
immuno formulations is that they improve antigen delivery and             similar dimensions (33, 34), and that spherical NPs were able
presentation (152). In this context, NP shape, size and surface           to induce strong immune response than cube or rod shaped
charge are key factors that aﬀect NP circulation, biodistribution,        NPs (164). Another study reported that worm-like particles were
bioavailability and specificity by crossing biological barriers.          impaired in phagocytosis as compared to spherical NPs (151).
Besides these factors, particle geometry such as surface to               These distinctions were ascribed to the diﬀerences in contact
volume ratio plays an important role in the determination of              area between NPs and the target cell membrane. The shape of
immunogen release and degradation kinetics (153, 154). Here,              NPs also determines the localization of NPs inside the host cells.
the importance of diﬀerent physicochemical parameters such as             This was demonstrated by the fact that although nano rods and
size, shape, surface area, porosity, hydrophobicity, hydrophilicity       nano sheets were internalized via clathrin mediated endocytosis,
and crystallinity in the interaction between NPs and the target           nano rods were particularly delivered to the nucleus while nano-
cell is discussed.                                                        sheet were retained in the cytoplasm (146, 147, 155). This is an
                                                                          important aspect in the context of improving antigen processing
Size                                                                      and presentation to T-cells. It is well established that enhanced
The size of NPs determines the mode of cellular uptake and                antigen processing and presentation can be achieved if the
specificity (155, 156). PLGA NPs of large size (1, 7 and 17 µm)           candidate molecules are delivered to the lysosomal compartment
showed reduced internalization rate in comparison to smaller              of the cells.
NPs (300 nm) (157). The size of NPs also determines the cellular
specificity and migration. Smaller NPs (20–200 nm) were readily           Hydrophobicity
endocytosed by the resident DCs, whereas larger size (500–                Hydrophobicity of NPs plays a significant role in the interaction
2,000 nm) NPs were eﬀectively taken up by the migratory DCs               with soluble proteins and immune cells through recognition of
(158). NPs of less than 200 nm size were drained into the lymph           hydrophobic moieties (165). Previous studies have shown that

Frontiers in Immunology | www.frontiersin.org                         6                                      October 2018 | Volume 9 | Article 2224

                                                                      6                                                  Exhibit 381
Pati et al.
               Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20Development
                                                                        Pageof315    of 421
                                                                                Nano-Vaccine Formulations



hydrophobic polymeric NPs are strong inducers of cytokines               (PLGA) NPs for antigenic peptide (hgp10025-33) and TLR-
and co-stimulatory molecules than hydrophilic polymeric NPs              4 agonist, VLPs expressing RSV glycoproteins, chitosan-
(53, 105, 166). Exposure to hydrophobic NPs showed enhanced              coated EphrinA1-PE38/GM-CSF, and several others have been
activation of DCs by inducing the expression of CD86 co-                 improved (171–177). NPs can also control cell polarization and
stimulatory molecules when compared with hydrophilic ones.               diﬀerentiation. Branched polyethylenimine-superparamagnetic
Similar observations were reported in other innate immune cells,         iron oxide NPs (bPEI-SPIONs) promoted Th1 polarization of
in which hydrophobic NPs were able to activate these cells               DCs (178). Another study by Sehgal et al. showed that NPs can
by up-regulating the expression of proinflammatory cytokine              also be used to target subsets of particular immune cells. They
encoding genes (102), and also facilitated opsonization process          have shown that simultaneous targeting of DC subsets (i.e., DC-
by increasing the adsorption of immunoglobulins on the cell              SIGN+ and BDCA3+DC) by NPs synergistically stimulated the
surfaces (103). However, other studies have reported that                activation of T cell-mediated immunity when compared with
polyethylene glycol coating (PEGylation) reduced the interaction         targeting of each DC subset separately (170).
of NPs with immune receptors (50, 80). This property is                      Preclinical studies by diﬀerent research groups have
considered useful in the prevention of non-specific adsorption           successfully demonstrated the eﬃcacy of NP based vaccines in
of proteins on NPs and thereby prevent their up-take by APCs             the induction of specific immune responses against tuberculosis
(50). Such non-specific adsorption of proteins and their uptake          (42, 179–182). Feng et al. developed a NP-based recombinant
by phagocytic cells can also be preventing by the incorporation of       DNA vaccine that consists of Esat-6 and fms-like tyrosine kinase
an alkyl linker between the PEG and thiol moieties on NPs (80).          3 ligand enveloped with chitosan NPs (42). Intramuscular prime
                                                                         vaccination followed by nasal boost of this recombinant DNA
Surface Modification                                                     vaccine remarkably enhanced T cell responses in Mycobacterium
Surface modification of NPs alters ligand specificity and                tuberculosis challenged mice (42). Another study has shown that
interaction with APCs (160). Conjugation of CD47 molecules               pulmonary administration of M. tuberculosis Ag85B antigen
on the surface of NPs modulated the down-stream signaling                and CpG adjuvant conjugated polypropylene sulfide NPs (NP-
cascades and also reduced NP internalization by phagocytic cells         Ag85B) induced M. tuberculosis specific polyfunctional Th1
(131). Functionalization of NPs with TLR-7, TLR-8, and TLR-              responses and also reduced the lung bacterial burden (183).
9 agonists increased cytokine production and the expression of
immunoregulatory genes (132–134). Similarly, conjugation of
poly (methyl vinyl ether-co-maleic anhydride; PVMA), TLR2,               TARGETED DELIVERY OF
and TLR4 agonists, and galactose polymer to NPs were shown               NANOPARTICLES CAN ACTIVATE INNATE
to activate the complement pathway as a result of stable binding         AND ADAPTIVE IMMUNE RESPONSES
to C3b complement factor (139, 142). Further, lipoprotein-
like NPs showed LPS scavenging activity, thereby resulting               Innate Immunity
in the inhibition of TLR-4 dependent inflammatory responses              Macrophages and monocytes are highly heterologous cells that
(140). Overall, these studies strongly demonstrated that tuning          are distributed throughout the body. Macrophages process and
of physico-chemical properties of NPs could be used as a                 present the antigens to elicit adaptive immune response. Due
fundamental tool to target vaccine molecules to specific sites to        to their intrinsic phagocytic nature, macrophages can be easily
induce desired immune responses.                                         targeted by surface engineered NPs, in which cognate ligands
                                                                         agonist to macrophage receptors can be conjugated on the
                                                                         NP surface (Figure 1). As discussed above several physico-
IMPLICATIONS OF THE NANOCARRIERS                                         chemical parameters of NPs such as size, surface charge,
IN THE VACCINE DEVELOPMENT                                               hydrophobicity, surface topography, and material composition
                                                                         can be optimized to facilitate the interactions between NPs and
Emerging studies have proved that nanocarriers can be useful             macrophage receptors (184–186). The rate of NP endocytosis
mediators in the development of vaccines against various                 also depends upon the type of cell surface receptors and the
diseases. In this context, it is important to develop NP                 ligand conjugated to the NP surface. For example, NPs targeted
formulations that can deliver immunogens to APCs especially              via mannose and Fc receptors were rapidly internalized as
DCs to induce eﬀective antigen-specific T-cell responses                 compared to scavenger receptors (187). Endocytosis of IgG
(Figure 2). Several nanocarriers have been shown to specifically         and anti-F4/80 antibody coated NPs showed more uptake rate
activate DCs to eﬀectuate anti-tumor or anti-viral immune                and retention time inside the macrophages without aﬀecting
responses (167–170). Zhu et al. proposed that nano-TiO2                  the cell viability (188, 189). Also, positively charged NPs
and Fe3 O4 -TiO2 particles could function as a useful vector             interact more strongly with negatively charged phospholipid
to promote vaccine delivery in immune cells (168). Co-                   components of the cell membrane (190). Hyperactivation of
incubation of nano-TiO2 and Fe3 O4 -TiO2 with DCs resulted               some inflammatory cells can also be restricted through controlled
in an increased production of TNF-α, and also upregulated                release of stimulants using NPs. Upon activation, neutrophils
the expression of CD80, CD86 and MHC class II molecules                  can secrete variety of cytokines and hydrolytic enzymes in
through the NF-κB signaling pathway (163). In this way,                  response to infection (191). Prolonged neutrophil activation
immunization eﬃcacy of various NP formulations such as                   often leads to acute inflammation and tissue damage at the
erythrocyte membrane-enveloped poly(D,L-lactide-co-glycolide)            localized site. Therefore, controlled release of molecules is

Frontiers in Immunology | www.frontiersin.org                        7                                     October 2018 | Volume 9 | Article 2224

                                                                     7                                                 Exhibit 381
Pati et al.
               Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20Development
                                                                        Pageof316    of 421
                                                                                Nano-Vaccine Formulations




  FIGURE 2 | Targeted delivery of antigenic molecules using surface engineered nanoparticles into the antigen presenting cells (APCs). Endogenously generated
  antigens are presented in complex with class I major histocompatibility complex (MHC I) on the membrane of APCs to CD8+ T lymphocytes. Following the interaction
  between MHC I and T-cell receptor (TCR) in presence of co-stimulatory molecules and cytokines the activated CD8+ cells kill the infected cells by inducing
  cytotoxicity. Also the antigens are presented on the APC surface by class II MHC molecules to the helper (CD4+) T cells. Subsequently, CD4+ cells activate B-cells
  that produce anti-microbial antibodies. Upon stimulation the adaptor proteins MyD88 (myeloid differentiation marker 88) and TIRAP (TIR domain containing adaptor
  protein) colocalize with TLR (toll-like receptor) allowing for activation of the NF-κB pathway and leading to the production of pro-inflammatory cytokines.




necessary to prevent the hyperactivation and massive recruitment                      also depends up on the type and size of NP used for the delivery of
of neutrophils. It has been reported that bovine serum albumin                        antigen. Liposome encapsulated antigens were better presented
(BSA) NPs were able to modulate the functions of neutrophils                          to CD4+ T cells by APCs (195, 196) and delivery of 200 nm ova
following their internalization. Intravenous injection of anti-                       conjugated NPs increased MHC class I and II expression and also
inflammatory peptide encapsulated polymeric NPs reduced                               produced a higher percentage of antigen specific CD4+ T cells as
neutrophil recruitment and subsequently hyperinflammation to                          compared to 30 nm ova conjugated particles (197).
prevent further tissue damage (192). The use of NPs to deliver                           B cells are able to recognize and respond to the microbial
vaccine/drugs in a controlled fashion is now considered as an                         surface antigens through B-cell receptors (198). Activation and
attractive approach to develop therapeutic strategies against a                       clonal expansion of antigen specific B-cells using engineered NPs
range of acute and chronic inflammatory diseases (193).                               have been exploited for the development of vaccines against
                                                                                      diﬀerent diseases (Figure 2). Encapsulation of antigen in virus
Adpative Immunity                                                                     like particles (VLPs) was able to induce strong and durable
T and B-cells of the adaptive immune system express a repertoire                      humoral responses when compared with the administration
of receptors to recognize a range of antigens. Activation or                          of exposed vaccine molecules (199). The potency of immune
suppression of T-cell immunity can determine the fate of a                            responses also depends upon the mode of antigen presentation
disease. A number of NP based therapeutic strategies have been                        to the target cells. Surface conjugated immunogenic proteins
developed to regulate T-cell activity against viral, bacterial, or                    and peptides were able to activate B cells much stronger than
fungal infections. For example, antiviral siRNA or retroviral                         encapsulated antigens (200). A single dose of PLGA NPs with
drug encapsulated lipid NPs or dendrimers were eﬀectively                             surface displayed ovalbumin (OVA) elicited strong antibody
delivered to CD4+ T-cells to block HIV replication. This caused                       responses in vivo as compared to free OVA (201, 202). NPs
a significant reduction in HIV titer when compared with the use                       can also be used to activate specific immune responses. A
of non-encapsulated retroviral drugs (191, 194). T-cell activation                    study has shown that peptide conjugated carbon nanotubes


Frontiers in Immunology | www.frontiersin.org                                     8                                            October 2018 | Volume 9 | Article 2224

                                                                                 8                                                          Exhibit 381
Pati et al.
               Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20Development
                                                                        Pageof317    of 421
                                                                                Nano-Vaccine Formulations



showed significant antigen specific IgG response in comparison         showed higher accumulation in lymph nodes after subcutaneous
to peptide or adjuvant alone (83).                                     administration as compared to intravenous and intraperitoneal
                                                                       administration (221).
NANOPARTICLES CAN BE USED TO
INCREASE CROSS ANTIGEN
PRESENTATION                                                           CONCLUSIONS
                                                                       The nano-immuno formulations can improve the
In general, antigens captured by APCs from the extracellular
                                                                       antigen stability, targeted delivery and also enhance their
environment are targeted to the endo-lysosomal compartments,
                                                                       immunogenicity properties. Most soluble antigens cannot be
where they are first processed into peptides and then loaded
                                                                       eﬃciently endocytosed by the APCs and hence are poorly
onto class II MHC molecules before presentation to CD4+
                                                                       eﬀective in inducing protective immunity. The immunogenicity
helper T cells. However, cytosolic antigens are loaded on MHC
                                                                       of such soluble vaccine antigens can be improved by conjugating
class I molecules and presented to CD8+ T-cells, which are
                                                                       them with nanocarriers that can facilitate the recognition
crucial for the clearance of viral and intracellular infections
                                                                       and uptake by APCs. This strategy has already been proved
(203). It is reported that some fraction of antigens delivered
                                                                       eﬀective for inducing/increasing the immunogenicity of
through NPs are traﬃcked to cytosolic vacuoles of APCs
                                                                       poorly immunogenic antigens, such as polysaccharides
and presented by MHC class I molecules (203–205). The NP
                                                                       of pneumococcal vaccines (222). In the last few years,
mediated cross antigen presentation was first demonstrated in
                                                                       the application of nanotechnology in the field of immune
antigens conjugated to iron oxide polymer NPs (206–209). In
                                                                       engineering is growing rapidly with a number of new carrier
addition, inorganic and polymeric NPs have also been used
                                                                       synthesis strategies. Furthermore, novel nano formulations also
for antigen delivery to cytosol (210–212). In this context,
                                                                       contain immunostimulatory molecules to enhance the adjuvant
lipid NPs were shown to induce CD8+ T cell expansion by
                                                                       properties of the nanoparticles. Co-encapsulation of the TLR
eﬃcient antigen cross presentation against viral infection in
                                                                       agonists [e.g., CpG, poly(I:C)] (77) or imiquimoid (78) into
in-vivo models (102, 213). Similarly, invariant natural killer T
                                                                       dextran or chitosan NPs, respectively enhanced receptor-based
cells (iNKT), which are a special subset of T-cells, recognize
                                                                       recognition of the nanovaccines with subsequent cell activation.
lipid antigens presented by CD1d cells. PLGA NPs conjugated
                                                                       The recent study by Margaroni et al. showed that vaccination
with α-galactosylceramide glycolipid, an iNKT cell stimulant,
                                                                       with poly(D,L-lactide-co-glycolide; PLGA) nanoparticles with
increased cytokine release as well as expansion of antigen
                                                                       Leishmania infantum antigens (sLiAg) and surface-modified
specific CD8+ T cells (214). The cross antigen presentation
                                                                       with a TNFα-mimicking eight-amino-acid peptide (p8) induced
also depends upon the particle-antigen linkages. It has been
                                                                       significant protection against parasite infection in BALB/c mice
shown that disulfide bonding between NP and antigens caused
                                                                       accompanied by activation of CD8+ T cells and increase in IFNγ
release of antigens into the endosomal compartment and also
                                                                       production (223).
enhanced CD8+ T cell formation as compared to non-degradable
                                                                          Additionally, NPs can be tailored for non-invasive
linkers (215, 216). Similarly, pulmonary administration of
                                                                       administration and prolonged delivery of the vaccine antigens
NPs eﬃciently enhanced cross antigen presentation, which
                                                                       to a specific location, thus providing the possibility for
resulted in at least 10-fold more eﬀector CD8+ T cells in
                                                                       formulation of the single dose vaccine. Several studies clearly
lungs (217).
                                                                       demonstrated the eﬃcacy of the non-invasively administered
                                                                       vaccines such as intranasal application of influenza nano
NANOPARTICLES AS ADJUVANTS TO                                          vaccine (224), chitosan NPs with hemagglutinin protein of
GENERATE IMMUNE RESPONSES IN                                           H1N1 influenza virus (225), Streptococcus equi proteins (226),
LYMPHOID ORGANS                                                        hepatitis B surface antigen (pRc/CMV-HBs) (227) and plasmid
                                                                       encoding a multi-epitope protein against M. tuberculosis
Adjuvants are known to enhance and prolong the immune                  (pHSP65pep) (228) or antigen 85B (229) were used to provide
responses against antigens. Delivery of adjuvants and antigens         protective immunity against infections. These considerations can
using NPs have been found useful to prolong their exposure             improve the progress of ongoing strategies in the development
in the lymphoid organs such as lymph nodes to generate                 of nanoparticle-based vaccines. In future, development of
robust immune responses. This is especially important for              nanovaccines will address not only the possibility to induce the
small adjuvant molecules, which are rapidly cleared from the           immune response but also the anti-infective therapeutic activity
bloodstream. NPs with a size ranging from 10–100 nm can                of NPs thus representing the feasibility to apply multifunctional
penetrate the extracellular matrix and travel to the lymph nodes       particles for the treatment of diseases.
where they can be internalized by the resident macrophages
to activate T-cell responses (218–220). The bio-distribution of
NPs also depends upon the route of administration and size.            AUTHOR CONTRIBUTIONS
It was observed that larger particles accumulated near the site
of NPs and were subsequently endocytosed by the local APCs             AS and RP wrote the manuscript. AS supervised the process.
(160), whereas the smaller NPs drained to the blood capillaries        MS wrote the part on Use of nanocarriers in vaccine delivery to
(158, 218). PEG coated liposomes of 80–90 nm diameter                  dendritic cells.

Frontiers in Immunology | www.frontiersin.org                      9                                     October 2018 | Volume 9 | Article 2224

                                                                   9                                                 Exhibit 381
Pati et al.
               Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20Development
                                                                        Pageof318    of 421
                                                                                Nano-Vaccine Formulations



FUNDING                                                                                       the Russian Science Foundation 14-50-00068 and by the Federal
                                                                                              Agency of Scientific Organizations, Russia.
For financial support, we thank Department of Science
and Technology (SR/NM/NS-1159/2016), Govt of India and                                        ACKNOWLEDGMENTS
Alexander von Humboldt Fellowship to AS. MS was supported
by the Alexander von Humboldt Fellowship and by a grant of                                    The authors thank Nan-Jong Lee for figures preparation.



REFERENCES                                                                                    20. Smith DM, Simon JK, Baker JR. Applications of nanotechnology for
                                                                                                  immunology. Nat Rev Immunol. (2013) 13:592–605. doi: 10.1038/nri3488
  1. Dye C. After 2015: infectious diseases in a new era of health and                        21. Fifis T, Gamvrellis A, Crimeen-Irwin B, Pietersz GA, Li J, Mottram
     development. Philos Trans R Soc Lond B Biol Sci. (2014) 369:20130426.                        PL, et al. Size-dependent immunogenicity: therapeutic and protective
     doi: 10.1098/rstb.2013.0426                                                                  properties of nano-vaccines against tumors. J Immunol. (2004) 173:3148–54.
  2. WHO. Global Tuberculosis Report. World Health Organization (2016).                           doi: 10.4049/jimmunol.173.5.3148
  3. Kahn RE, Ma W, Richt JA. Swine and influenza: a challenge to one                         22. Mottram PL, Leong D, Crimeen-Irwin B, Gloster S, Xiang SD, Meanger
     health research, in Curr Top Microbiol Immunol. (2014) 385:205–18.                           J, et al. Type 1 and 2 immunity following vaccination is influenced by
     doi: 10.1007/82_2014_392                                                                     nanoparticle size: formulation of a model vaccine for respiratory syncytial
  4. Braden CR, Dowell SF, Jernigan DB, Hughes JM. Progress in                                    virus. Mol Pharm. (2007) 4:73–84. doi: 10.1021/mp060096p
     global surveillance and response capacity 10 years after severe                          23. Schöler N, Hahn H, Müller RH, Liesenfeld O. Eﬀect of lipid matrix
     acute respiratory syndrome. Emerg Infect Dis. (2013) 19:864–9.                               and size of solid lipid nanoparticles (SLN) on the viability and
     doi: 10.3201/eid1906.130192                                                                  cytokine production of macrophages. Int J Pharm. (2002) 231:167–76.
  5. Wejse C, Patsche CB, Kühle A, Bamba FJV, Mendes MS, Lemvik G, et al.                         doi: 10.1016/S0378-5173(01)00882-1
     Impact of HIV-1, HIV-2, and HIV-1+2 dual infection on the outcome of                     24. Schöler N, Olbrich C, Tabatt K, Müller RH, Hahn H, Liesenfeld O. Surfactant,
     tuberculosis. Int J Infect Dis. (2015) 32:128–34. doi: 10.1016/j.ijid.2014.12.015            but not the size of solid lipid nanoparticles (SLN) influences viability
  6. Greenwood B. The contribution of vaccination to global health: past,                         and cytokine production of macrophages. Int J Pharm. (2001) 221:57–67.
     present and future. Philos Trans R Soc B Biol Sci. (2014) 369:20130433.                      doi: 10.1016/S0378-5173(01)00660-3
     doi: 10.1098/rstb.2013.0433                                                              25. Vallhov H, Qin J, Johansson SM, Ahlborg N, Muhammed MA, Scheynius
  7. Ada GL. The ideal vaccine. World J Microbiol Biotechnol. (1991) 7:105–9.                     A, et al. The importance of an endotoxin-free environment during the
     doi: 10.1007/BF00328978                                                                      production of nanoparticles used in medical applications. Nano Lett. (2006)
  8. Atkins HS, Morton M, Griﬃn KF, Stokes MGM, Nataro JP, Titball RW.                            6:1682–6. doi: 10.1021/nl060860z
     Recombinant Salmonella vaccines for biodefence. Vaccine (2006) 24:2710–7.                26. Shvedova AA, Kisin ER, Mercer R, Murray AR, Johnson VJ, Potapovich AI,
     doi: 10.1016/j.vaccine.2005.12.046                                                           et al. Unusual inflammatory and fibrogenic pulmonary responses to single-
  9. Beverley PCL. Immunology of vaccination. Br Med Bull. (2002) 62:15–28.                       walled carbon nanotubes in mice. Am J Physiol Cell Mol Physiol. (2005)
     doi: 10.1093/bmb/62.1.15                                                                     289:L698–708. doi: 10.1152/ajplung.00084.2005
 10. Ulmer JB, Donnelly JJ, Parker SE, Rhodes GH, Felgner PL, Dwarki VJ, et al.               27. Wang X, Ishida T, Kiwada H. Anti-PEG IgM elicited by injection of
     Heterologous protection against influenza by injection of DNA encoding a                     liposomes is involved in the enhanced blood clearance of a subsequent
     viral protein. Science (1993) 259:1745–9. doi: 10.1126/science.8456302                       dose of PEGylated liposomes. J Control Release (2007) 119:236–44.
 11. Scallan CD, Tingley DW, Lindbloom JD, Toomey JS, Tucker SN.                                  doi: 10.1016/j.jconrel.2007.02.010
     An adenovirus-based vaccine with a double-stranded RNA adjuvant                          28. Ishida T, Wang X, Shimizu T, Nawata K, Kiwada H. PEGylated liposomes
     protects mice and ferrets against H5N1 avian influenza in oral delivery                      elicit an anti-PEG IgM response in a T cell-independent manner. J Control
     models. Clin Vaccine Immunol. (2013) 20:85–94. doi: 10.1128/CVI.                             Release (2007) 122:349–55. doi: 10.1016/j.jconrel.2007.05.015
     00552-12                                                                                 29. Irvine DJ, Swartz MA, Szeto GL. Engineering synthetic vaccines
 12. Altenburg AF, Kreijtz JH, de Vries RD, Song F, Fux R, Rimmelzwaan                            using cues from natural immunity. Nat Mater. (2013) 12:978–90.
     GF, et al. Modified vaccinia virus ankara (MVA) as production platform                       doi: 10.1038/nmat3775
     forvaccines against influenza and other viral respiratory diseases. Viruses              30. Pusic K, Aguilar Z, McLoughlin J, Kobuch S, Xu H, Tsang M, et al.
     (2014) 6:2735–61. doi: 10.3390/v6072735                                                      Iron oxide nanoparticles as a clinically acceptable delivery platform for a
 13. Nascimento IP, Leite LCC. Recombinant vaccines and the development                           recombinant blood-stage human malaria vaccine. FASEB J. (2013) 27:1153–
     of new vaccine strategies. Braz J Med Biol Res. (2012) 45:1102–11.                           66. doi: 10.1096/fj.12-218362
     doi: 10.1590/S0100-879X2012007500142                                                     31. Lim JS, Lee K, Choi JN, Hwang YK, Yun MY, Kim HJ,et al. Intracellular
 14. Donnelly JJ, Wahren B, Liu MA. DNA vaccines: progress and challenges. J                      protein delivery by hollow mesoporous silica capsules with a large
     Immunol. (2005) 175:633–9. doi: 10.4049/jimmunol.175.2.633                                   surface hole. Nanotechnology (2012) 23:85101. doi: 10.1088/0957-4484/23/8/
 15. Skibinski DA, Baudner BC, Singh M, O’Hagan DT. Combination vaccines. J                       085101
     Glob Infect Dis. (2011) 3:63–72. doi: 10.4103/0974-777X.77298                            32. Akagi T, Wang X, Uto T, Baba M, Akashi M. Protein direct
 16. Huber VC. Influenza vaccines: from whole virus preparations to                               delivery to dendritic cells using nanoparticles based on amphiphilic
     recombinant protein technology. Expert Rev Vaccines. (2014) 13:31–42.                        poly(amino acid) derivatives. Biomaterials (2007) 28:3427–36.
     doi: 10.1586/14760584.2014.852476                                                            doi: 10.1016/j.biomaterials.2007.04.023
 17. Means TK, Hayashi F, Smith KD, Aderem A, Luster AD. The Toll-like                        33. Prego C, Paolicelli P, Díaz B, Vicente S, Sánchez A, González-
     receptor 5 stimulus bacterial flagellin induces maturation and chemokine                     Fernández Á, et al. Chitosan-based nanoparticles for improving
     production in human dendritic cells. J Immunol. (2003) 170:5165–75.                          immunization against hepatitis B infection. Vaccine (2010) 28:2607–14.
     doi: 10.4049/jimmunol.170.10.5165                                                            doi: 10.1016/j.vaccine.2010.01.011
 18. Mogensen TH. Pathogen recognition and inflammatory signaling                             34. Shen H, Ackerman AL, Cody V, Giodini A, Hinson ER, Cresswell P,
     in innate immune defenses. Clin Microbiol Rev. (2009) 22:240–73.                             et al. Enhanced and prolonged cross-presentation following endosomal
     doi: 10.1128/CMR.00046-08                                                                    escape of exogenous antigens encapsulated in biodegradable nanoparticles.
 19. Randolph GJ, Ochando J, Partida-Sánchez S. Migration of dendritic cell                       Immunology (2006) 117:78–88. doi: 10.1111/j.1365-2567.2005.02268.x
     subsets and their precursors. Annu Rev Immunol. (2008) 26:293–316.                       35. Diwan M, Tafaghodi M, Samuel J. Enhancement of immune responses
     doi: 10.1146/annurev.immunol.26.021607.090254                                                by co-delivery of a CpG oligodeoxynucleotide and tetanus toxoid




Frontiers in Immunology | www.frontiersin.org                                            10                                            October 2018 | Volume 9 | Article 2224

                                                                                     10                                                             Exhibit 381
Pati et al.
                Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20Development
                                                                         Pageof319    of 421
                                                                                 Nano-Vaccine Formulations



       in biodegradable nanospheres. J Control Release (2002) 85:247–62.                   52. Xu L, Liu Y, Chen Z, Li W, Liu Y, Wang L, et al. Surface-engineered gold
       doi: 10.1016/S0168-3659(02)00275-4                                                      nanorods: promising DNA vaccine adjuvant for HIV-1 treatment. Nano Lett.
 36.   Mintern JD, Percival C, Kamphuis MMJ, Chin WJ, Caruso F, Johnston                       (2012) 12:2003–12. doi: 10.1021/nl300027p
       APR. Targeting dendritic cells: the role of specific receptors in the               53. Raghuvanshi RS, Katare YK, Lalwani K, Ali MM, Singh O,
       internalization of polymer capsules. Adv Healthc Mater. (2013) 2:940–4.                 Panda AK. Improved immune response from biodegradable
       doi: 10.1002/adhm.201200441                                                             polymer particles entrapping tetanus toxoid by use of diﬀerent
 37.   Wang X, Uto T, Akagi T, Akashi M, Baba M. Induction of potent                           immunization protocol and adjuvants. Int J Pharm. (2002) 245:109–21.
       CD8+ T-cell responses by novel biodegradable nanoparticles carrying                     doi: 10.1016/S0378-5173(02)00342-3
       human immunodeficiency virus type 1 gp120. J Virol. (2007) 81:10009–16.             54. Thomas C, Rawat A, Hope-Weeks L, Ahsan F. Aerosolized PLA and PLGA
       doi: 10.1128/JVI.00489-07                                                               nanoparticles enhance humoral, mucosal and cytokine responses to hepatitis
 38.   Richards RL, Rao M, Wassef NM, Glenn GM, Rothwell SW, Alving CR.                        B vaccine. Mol Pharm. (2011) 8:405–15. doi: 10.1021/mp100255c
       Liposomes containing lipid A serve as an adjuvant for induction of antibody         55. Borges O, Cordeiro-da-Silva A, Tavares J, Santarém N, de Sousa A, Borchard
       and cytotoxic T-cell responses against RTS,S malaria antigen. Infect Immun.             G, et al. Immune response by nasal delivery of hepatitis B surface antigen
       (1998) 66:2859–65.                                                                      and codelivery of a CpG ODN in alginate coated chitosan nanoparticles. Eur
 39.   Tyler M, Tumban E, Peabody DS, Chackerian B. The use of hybrid virus-                   J Pharm Biopharm. (2008) 69:405–16. doi: 10.1016/j.ejpb.2008.01.019
       like particles to enhance the immunogenicity of a broadly protective HPV            56. Zhao K, Chen G, Shi X, Gao T, Li W, Zhao Y, et al. Preparation and eﬃcacy of
       vaccine. Biotechnol Bioeng. (2014) 111:2398–406. doi: 10.1002/bit.25311                 a live newcastle disease virus vaccine encapsulated in chitosan nanoparticles.
 40.   Slupetzky K, Gambhira R, Culp TD, Shafti-Keramat S, Schellenbacher                      PLoS ONE (2012) 7:e53314. doi: 10.1371/journal.pone.0053314
       C, Christensen ND, et al. A papillomavirus-like particle (VLP) vaccine              57. Ball JM, Hardy ME, Atmar RL, Conner ME, Estes MK. Oral immunization
       displaying HPV16 L2 epitopes induces cross-neutralizing antibodies to                   with recombinant Norwalk virus-like particles induces a systemic and
       HPV11. Vaccine (2007) 25:2001–10. doi: 10.1016/j.vaccine.2006.11.049                    mucosal immune response in mice. J Virol. (1998) 72:1345–53.
 41.   Manish M, Rahi A, Kaur M, Bhatnagar R, Singh S. A single-dose PLGA                  58. Ball JM, Graham DY, Opekun AR, Gilger MA, Guerrero RA,
       encapsulated protective antigen domain 4 nanoformulation protects mice                  Estes MK. Recombinant Norwalk virus-like particles given orally
       against Bacillus anthracis spore challenge. PLoS ONE (2013) 8:e61885.                   to volunteers: phase I study. Gastroenterology (1999) 117:40–8.
       doi: 10.1371/journal.pone.0061885                                                       doi: 10.1016/S0016-5085(99)70548-2
 42.   Feng G, Jiang Q, Xia M, Lu Y, Qiu W, Zhao D, et al. Enhanced                        59. Bright RA, Carter DM, Daniluk S, Toapanta FR, Ahmad A, Gavrilov V, et al.
       immune response and protective eﬀects of nano-chitosan-based                            Influenza virus-like particles elicit broader immune responses than whole
       DNA vaccine encoding T cell epitopes of Esat-6 and FL against                           virion inactivated influenza virus or recombinant hemagglutinin. Vaccine
       Mycobacterium Tuberculosis infection. PLoS ONE (2013) 8:e61135.                         (2007) 25:3871–8. doi: 10.1016/j.vaccine.2007.01.106
       doi: 10.1371/journal.pone.0061135                                                   60. Quan FS, Huang C, Compans RW, Kang SM. Virus-like particle vaccine
 43.   Das I, Padhi A, Mukherjee S, Dash DP, Kar S, Sonawane A. Biocompatible                  induces protective immunity against homologous and heterologous strains
       chitosan nanoparticles as an eﬃcient delivery vehicle for Mycobacterium                 of influenza virus. J Virol. (2007) 81:3514–24. doi: 10.1128/JVI.02052-06
       tuberculosis lipids to induce potent cytokines and antibody response                61. Matassov D, Cupo A, Galarza JM. A novel intranasal virus-like particle (VLP)
       through activation of γ δ T cells in mice. Nanotechnology (2017) 28:165101.             vaccine designed to protect against the pandemic 1918 influenza A virus
       doi: 10.1088/1361-6528/aa60fd                                                           (H1N1). Viral Immunol. (2007) 20:441–52. doi: 10.1089/vim.2007.0027
 44.   Abraham E. Intranasal immunization with bacterial polysaccharide                    62. Bright RA, Carter DM, Crevar CJ, Toapanta FR, Steckbeck JD, Cole KS, et al.
       containing       liposomes     enhances      antigen-specific    pulmonary              Cross-clade protective immune responses to influenza viruses with H5N1
       secretory       antibody     response.     Vaccine     (1992)      10:461–8.            HA and NA elicited by an influenza virus-like particle. PLoS ONE (2008)
       doi: 10.1016/0264-410X(92)90395-Z                                                       3:e1501. doi: 10.1371/journal.pone.0001501
 45.   Alving CR, Richards RL, Moss J, Alving LI, Clements JD, Shiba T, et al.             63. Mahmood K, Bright RA, Mytle N, Carter DM, Crevar CJ, Achenbach JE,
       Eﬀectiveness of liposomes as potential carriers of vaccines: applications               et al. H5N1 VLP vaccine induced protection in ferrets against lethal challenge
       to cholera toxin and human malaria sporozoite antigen. Vaccine (1986)                   with highly pathogenic H5N1 influenza viruses. Vaccine (2008) 26:5393–9.
       4:166–72. doi: 10.1016/0264-410X(86)90005-8                                             doi: 10.1016/j.vaccine.2008.07.084
 46.   Zhao W, Wu W, Xu X. Oral vaccination with liposome-encapsulated                     64. Guo L, Lu X, Kang SM, Chen C, Compans RW, Yao Q. Enhancement
       recombinant fusion peptide of urease B epitope and cholera toxin B subunit              of mucosal immune responses by chimeric influenza HA/SHIV virus-like
       aﬀords prophylactic and therapeutic eﬀects against H. pylori infection in               particles. Virology (2003) 313:502–13. doi: 10.1016/S0042-6822(03)00372-6
       BALB/c mice. Vaccine (2007) 25:7664–73. doi: 10.1016/j.vaccine.2007.08.034          65. Geldmacher A, Skrastina D, Borisova G, Petrovskis I, Krüger DH, Pumpens
 47.   Makidon PE, Knowlton J, Groom J V., Blanco LP, LiPuma JJ, Bielinska AU,                 P, e t al. A hantavirus nucleocapsid protein segment exposed on hepatitis B
       et al. Induction of immune response to the 17 kDa OMPA Burkholderia                     virus core particles is highly immunogenic in mice when applied without
       cenocepacia polypeptide and protection against pulmonary infection in mice              adjuvants or in the presence of pre-existing anti-core antibodies. Vaccine
       after nasal vaccination with an OMP nanoemulsion-based vaccine. Med                     (2005) 23:3973–83. doi: 10.1016/j.vaccine.2005.02.025
       Microbiol Immunol. (2010) 199:81–92. doi: 10.1007/s00430-009-0137-2                 66. Sadeyen JR, Tourne S, Shkreli M, Sizaret PY, Coursaget P. Insertion of
 48.   Bielinska AU, Janczak KW, Landers JJ, Makidon P, Sower LE, Peterson JW,                 a foreign sequence on capsid surface loops of human papillomavirus
       et al. Mucosal immunization with a novel nanoemulsion-based recombinant                 type 16 virus-like particles reduces their capacity to induce neutralizing
       anthrax protective antigen vaccine protects against Bacillus anthracis spore            antibodies and delineates a conformational neutralizing epitope. Virology
       challenge. Infect Immun. (2007) 75:4020–9. doi: 10.1128/IAI.00070-07                    (2003) 309:32–40. doi: 10.1016/S0042-6822(02)00134-4
 49.   Kamath AT, Rochat AF, Christensen D, Agger EM, Andersen P, Lambert                  67. Paz De la Rosa G, Monroy-García A, Mora-García M de L, Peña CGR,
       PH, et al. A liposome-based mycobacterial vaccine induces potent adult                  Hernández-Montes J, Weiss-Steider B, et al. An HPV 16 L1-based chimeric
       and neonatal multifunctional T cells through the exquisite targeting                    human papilloma virus-like particles containing a string of epitopes
       of dendritic cells. PLoS ONE (2009) 4:e5771. doi: 10.1371/journal.pone.                 produced in plants is able to elicit humoral and cytotoxic T-cell activity in
       0005771                                                                                 mice. Virol J. (2009) 6:2. doi: 10.1186/1743-422X-6-2
 50.   Chen YS, Hung YC, Lin WH, Huang GS. Assessment of gold nanoparticles                68. Oh YK, Sohn T, Park JS, Kang MJ, Choi HG, Kim JA, et al. Enhanced mucosal
       as a size-dependent vaccine carrier for enhancing the antibody response                 and systemic immunogenicity of human papillomavirus-like particles
       against synthetic foot-and-mouth disease virus peptide. Nanotechnology                  encapsidating interleukin-2 gene adjuvant. Virology (2004) 328:266–73.
       (2010) 21:195101. doi: 10.1088/0957-4484/21/19/195101                                   doi: 10.1016/j.virol.2004.06.047
 51.   Tao W, Gill HS. M2e-immobilized gold nanoparticles as influenza A vaccine:          69. O’Neal CM, Crawford SE, Estes MK, Conner ME. Rotavirus virus-like
       role of soluble M2e and longevity of protection. Vaccine (2015) 33:2307–                particles administered mucosally induce protective immunity. J Virol. (1997)
       2315. doi: 10.1016/j.vaccine.2015.03.063                                                71:8707–17.




Frontiers in Immunology | www.frontiersin.org                                         11                                             October 2018 | Volume 9 | Article 2224

                                                                                  11                                                              Exhibit 381
Pati et al.
               Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20Development
                                                                        Pageof320    of 421
                                                                                Nano-Vaccine Formulations



 70. Parez N, Fourgeux C, Mohamed A, Dubuquoy C, Pillot M, Dehee A, et al.                    86. He X, Wang K, Tan W, Liu B, Lin X, et al. Bioconjugated nanoparticles
     Rectal immunization with rotavirus virus-like particles induces systemic and                 for DNA protection from cleavage. J Am Chem Soc. (2003) 125:7168–9.
     mucosal humoral immune responses and protects mice against rotavirus                         doi: 10.1021/ja034450d
     infection. J Virol. (2006) 80:1752–61. doi: 10.1128/JVI.80.4.1752-1761.2006              87. Li X, Deng X, Huang Z. In vitro protein release and degradation of poly-
 71. Roy P, Bishop DH, LeBlois H, Erasmus BJ. Long-lasting protection of                          dl-lactide-poly(ethylene glycol) microspheres with entrapped human serum
     sheep against bluetongue challenge after vaccination with virus-like particles:              albumin: quantitative evaluation of the factors involved in protein release
     evidence for homologous and partial heterologous protection. Vaccine (1994)                  phases. Pharm Res. (2001) 18:117–24. doi: 10.1023/A:1011043230573
     12:805–11. doi: 10.1016/0264-410X(94)90289-5                                             88. Demento SL, Cui W, Criscione JM, Stern E, Tulipan J, Kaech SM,
 72. Deml L, Kratochwil G, Osterrieder N, Knüchel R, Wolf H, Wagner R.                            et al. Role of sustained antigen release from nanoparticle vaccines in
     Increased incorporation of chimeric human immunodeficiency virus type                        shaping the T cell memory phenotype. Biomaterials (2012) 33:4957–64.
     1 gp120 proteins into Pr55gag virus-like particles by an Epstein-Barr                        doi: 10.1016/j.biomaterials.2012.03.041
     virus gp220/350-derived transmembrane domain. Virology (1997) 235:10–                    89. Lima VM, Bonato VL, Lima KM, Dos Santos SA, Dos Santos RR, Gonçalves
     25. doi: 10.1006/viro.1997.8669                                                              ED, et al. Role of trehalose dimycolate in recruitment of cells and modulation
 73. Crooks ET, Moore PL, Franti M, Cayanan CS, Zhu P, Jiang P, et al.                            of production of cytokines and NO in tuberculosis. Infect Immun. (2001)
     A comparative immunogenicity study of HIV-1 virus-like particles                             69:5305–12. doi: 10.1128/IAI.69.9.5305-5312.2001
     bearing various forms of envelope proteins, particles bearing no                         90. Hasegawa K, Noguchi Y, Koizumi F, Uenaka A, Tanaka M, Shimono M, et al.
     envelope and soluble monomeric gp120. Virology (2007) 366:245–62.                            In vitro stimulation of CD8 and CD4 T cells by dendritic cells loaded with
     doi: 10.1016/j.virol.2007.04.033                                                             a complex of cholesterol-bearing hydrophobized pullulan and NY-ESO-1
 74. Buonaguro L, Visciano ML, Tornesello ML, Tagliamonte M, Biryahwaho                           protein: identification of a new HLA-DR15-binding CD4 T-cell epitope. Clin
     B, Buonaguro FM. Induction of systemic and mucosal cross-clade                               Cancer Res. (2006) 12:1921–7. doi: 10.1158/1078-0432.CCR-05-1900
     neutralizing antibodies in BALB/c mice immunized with human                              91. Li P, Luo Z, Liu P, Gao N, Zhang Y, Pan H, et al. Bioreducible alginate-
     immunodeficiency virus type 1 clade A virus-like particles administered                      poly(ethylenimine) nanogels as an antigen-delivery system robustly enhance
     by diﬀerent routes of inoculation. J Virol. (2005) 79:7059–67.                               vaccine-elicited humoral and cellular immune responses. J Control Release
     doi: 10.1128/JVI.79.11.7059-7067.2005                                                        (2013) 168:271–9. doi: 10.1016/j.jconrel.2013.03.025
 75. Wang BZ, Liu W, Kang SM, Alam M, Huang C, Ye L, et al.                                   92. Honda-Okubo Y, Saade F, Petrovsky N. AdvaxTM , a polysaccharide adjuvant
     Incorporation of high levels of chimeric human immunodeficiency virus                        derived from delta inulin, provides improved influenza vaccine protection
     envelope glycoproteins into virus-like particles. J Virol. (2007) 81:10869–78.               through broad-based enhancement of adaptive immune responses. Vaccine
     doi: 10.1128/JVI.00542-07                                                                    (2012) 30:5373–81. doi: 10.1016/j.vaccine.2012.06.021
 76. Pimentel TAPF, Yan Z, Jeﬀers SA, Holmes K V., Hodges RS, Burkhard                        93. Saade F, Honda-Okubo Y, Trec S, Petrovsky N. A novel hepatitis B
     P. Peptide nanoparticles as novel immunogens: design and analysis of a                       vaccine containing AdvaxTM , a polysaccharide adjuvant derived from
     prototypic severe acute respiratory syndrome vaccine. Chem Biol Drug Des.                    delta inulin, induces robust humoral and cellular immunity with
     (2009) 73:53–61. doi: 10.1111/j.1747-0285.2008.00746.x                                       minimal reactogenicity in preclinical testing. Vaccine (2013) 31:1999–2007.
 77. Kaba SA, Brando C, Guo Q, Mittelholzer C, Raman S, Tropel D,                                 doi: 10.1016/j.vaccine.2012.12.077
     et al. A nonadjuvanted polypeptide nanoparticle vaccine confers long-                    94. Götze O, Müller-Eberhard HJ. The C3-activator system: an alternate pathway
     lasting protection against rodent malaria. J Immunol. (2009) 183:7268–77.                    of complement activation. J Exp Med. (1971) 134:90s−108s.
     doi: 10.4049/jimmunol.0901957                                                            95. Pawar D, Mangal S, Goswami R, Jaganathan KS. Development and
 78. Kazanji M, Laurent F, Péry P. Immune responses and protective eﬀect in                       characterization of surface modified PLGA nanoparticles for nasal
     mice vaccinated orally with surface sporozoite protein of Eimeria falciformis                vaccine delivery: eﬀect of mucoadhesive coating on antigen uptake and
     in ISCOMs. Vaccine (1994) 12:798–804. doi: 10.1016/0264-410X(94)                             immune adjuvant activity. Eur J Pharm Biopharm. (2013) 85:550–9.
     90288-7                                                                                      doi: 10.1016/j.ejpb.2013.06.017
 79. Wang T, Zou M, Jiang H, Ji Z, Gao P, Cheng G. Synthesis of a novel                       96. Sonaje K, Chuang EY, Lin KJ, Yen TC, Su FY, et al. Opening of epithelial
     kind of carbon nanoparticle with large mesopores and macropores and its                      tight junctions and enhancement of paracellular permeation by chitosan:
     application as an oral vaccine adjuvant. Eur J Pharm Sci. (2011) 44:653–9.                   microscopic, ultrastructural, and computed-tomographic observations. Mol
     doi: 10.1016/j.ejps.2011.10.012                                                              Pharm. (2012) 9:1271–9. doi: 10.1021/mp200572t
 80. Zhou X, Zhang X, Yu X, Zha X, Fu Q, Liu B, et al. The eﬀect                              97. de Titta A, Ballester M, Julier Z, Nembrini C, Jeanbart L, van der Vlies
     of conjugation to gold nanoparticles on the ability of low molecular                         AJ, et al. Nanoparticle conjugation of CpG enhances adjuvancy for cellular
     weight chitosan to transfer DNA vaccine. Biomaterials (2008) 29:111–7.                       immunity and memory recall at low dose. Proc Natl Acad Sci USA. (2013)
     doi: 10.1016/j.biomaterials.2007.09.007                                                      110:19902–7. doi: 10.1073/pnas.1313152110
 81. Turkevich J, Stevenson PC, Hillier J. A study of the nucleation and growth               98. Mohammed MA, Syeda JTM, Wasan KM, Wasan EK. An overview of
     processes in the synthesis of colloidal gold. Discuss Faraday Soc. (1951) 11:55.             chitosan nanoparticles and its application in non-parenteral drug delivery.
     doi: 10.1039/df9511100055                                                                    Pharmaceutics (2017) 9:53. doi: 10.3390/pharmaceutics9040053
 82. Silva CL, Bonato VLD, Coelho-Castelo AAM, De Souza AO, Santos SA,                        99. Sharma A. Liposomes in drug delivery: Progress and limitations. Int J Pharm.
     Lima KM,et al. Immunotherapy with plasmid DNA encoding mycobacterial                         (1997) 154:123–40. doi: 10.1016/S0378-5173(97)00135-X
     hsp65 in association with chemotherapy is a more rapid and eﬃcient                      100. Storm G, Crommelin DJ. Liposomes: quo vadis? Pharm Sci Technolo Today
     form of treatment for tuberculosis in mice. Gene Ther. (2005) 12:281–7.                      (1998) 1:19–31. doi: 10.1016/S1461-5347(98)00007-8
     doi: 10.1038/sj.gt.3302418                                                              101. Tyagi RK, Garg NK, Sahu T. Vaccination strategies against malaria: novel
 83. Villa CH, Dao T, Ahearn I, Fehrenbacher N, Casey E, Rey DA, et al. Single-                   carrier(s) more than a tour de force. J Control Release (2012) 162:242–54.
     walled carbon nanotubes deliver peptide antigen into dendritic cells and                     doi: 10.1016/j.jconrel.2012.04.037
     enhance IgG responses to tumor-associated antigens. ACS Nano. (2011)                    102. Moon JJ, Suh H, Bershteyn A, Stephan MT, Liu H, Huang B, et al.
     5:5300–11. doi: 10.1021/nn200182x                                                            Interbilayer-crosslinked multilamellar vesicles as synthetic vaccines for
 84. Yu M, Jambhrunkar S, Thorn P, Chen J, Gu W, et al. Hyaluronic acid                           potent humoral and cellular immune responses. Nat Mater. (2011) 10:243–
     modified mesoporous silica nanoparticles for targeted drug delivery                          51. doi: 10.1038/nmat2960
     to CD44-overexpressing cancer cells. Nanoscale (2013) 5:178–83.                         103. Ichihashi T, Satoh T, Sugimoto C, Kajino K. Emulsified phosphatidylserine,
     doi: 10.1039/C2NR32145A                                                                      simple and eﬀective peptide carrier for induction of potent
 85. Xia T, Kovochich M, Liong M, Meng H, Kabehie S, George S, et al.                             epitope-specific T cell responses. PLoS ONE (2013) 8:e60068.
     Polyethyleneimine coating enhances the cellular uptake of mesoporous silica                  doi: 10.1371/journal.pone.0060068
     nanoparticles and allows safe delivery of siRNA and DNA constructs. ACS                 104. Ribeiro AM, Souza ACO, Amaral AC, Vasconcelos NM, Jeronimo MS,
     Nano (2009) 3:3273–86. doi: 10.1021/nn900918w                                                Carneiro FP, et al. Nanobiotechnological approaches to delivery of DNA




Frontiers in Immunology | www.frontiersin.org                                           12                                              October 2018 | Volume 9 | Article 2224

                                                                                    12                                                               Exhibit 381
Pati et al.
                Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20Development
                                                                         Pageof321    of 421
                                                                                 Nano-Vaccine Formulations



       vaccine against fungal infection. J Biomed Nanotechnol. (2013) 9:221–30.                126. Hora MS, Rana RK, Nunberg JH, Tice TR, Gilley RM, Hudson ME.
       doi: 10.1166/jbn.2013.1491                                                                   Controlled release of interleukin-2 from biodegradable microspheres.
105.   Watson DS, Endsley AN, Huang L. Design considerations for liposomal                          Biotechnology (1990) 8:755–8.
       vaccines: influence of formulation parameters on antibody and cell-mediated             127. Melissen PM, van Vianen W, Bidjai O, van Marion M, Bakker-
       immune responses to liposome associated antigens. Vaccine (2012) 30:2256–                    Woudenberg IA. Free versus liposome-encapsulated muramyl tripeptide
       72. doi: 10.1016/j.vaccine.2012.01.070                                                       phosphatidylethanolamide (MTPPE) and interferon-y (IFN-y) in
106.   Vyas SP, Kannan ME, Jain S, Mishra V, Singh P. Design of liposomal aerosols                  experimental infection with Listeria monocytogenes. Biotherapy (1993)
       for improved delivery of rifampicin to alveolar macrophages. Int J Pharm.                    6:113–24. doi: 10.1007/BF01877424
       (2004) 269:37–49. doi: 10.1016/j.ijpharm.2003.08.017                                    128. Ali OA, Huebsch N, Cao L, Dranoﬀ G, Mooney DJ. Infection-mimicking
107.   Vyas S, Quraishi S, Gupta S, Jaganathan K. Aerosolized liposome-based                        materials to program dendritic cells in situ. Nat Mater. (2009) 8:151–58.
       delivery of amphotericin B to alveolar macrophages. Int J Pharm. (2005)                      doi: 10.1038/nmat2357
       296:12–25. doi: 10.1016/j.ijpharm.2005.02.003                                           129. Killion JJ, Fishbeck R, Bar-Eli M, Chernajovsky Y. Delivery of interferon
108.   Joseph A, Itskovitz-Cooper N, Samira S, Flasterstein O, Eliyahu                              to intracellular pathways by encapsulation of interferon into multilamellar
       H, Simberg D, et al. A new intranasal influenza vaccine based on                             liposomes is independent of the status of interferon receptors. Cytokine
       a novel polycationic lipid–ceramide carbamoyl-spermine (CCS) I.                              (1994) 6:443–9. doi: 10.1016/1043-4666(94)90069-8
       Immunogenicity and eﬃcacy studies in mice. Vaccine (2006) 24:3990–4006.                 130. Ha SJ, Park SH, Kim HJ, Kim SC, Kang HJ, Lee EG, et al. Enhanced
       doi: 10.1016/j.vaccine.2005.12.017                                                           immunogenicity and protective eﬃcacy with the use of interleukin-12-
109.   Postma NS, Hermsen CC, Zuidema J, Eling WM. Plasmodium vinckei:                              encapsulated microspheres plus AS01B in tuberculosis subunit vaccination.
       optimization of desferrioxamine B delivery in the treatment of murine                        Infect Immun. (2006) 74:4954–9. doi: 10.1128/IAI.01781-05
       malaria. Exp Parasitol. (1998) 89:323–30. doi: 10.1006/expr.1998.4282                   131. Kawai T, Akira S. Toll-like receptors and their crosstalk with other
110.   Christensen D, Korsholm KS, Andersen P, Agger EM. Cationic                                   innate receptors in infection and immunity. Immunity (2011) 34:637–50.
       liposomes as vaccine adjuvants. Expert Rev Vaccines (2011) 10:513–21.                        doi: 10.1016/j.immuni.2011.05.006
       doi: 10.1586/erv.11.17                                                                  132. Schenten D, Medzhitov R. The control of adaptive immune responses
111.   McNeil SE, Perrie Y. Gene delivery using cationic liposomes. Expert Opin                     by the innate immune system. Adv Immunol. (2011) 109:87–124.
       Ther Pat. (2006) 16:1371–82. doi: 10.1517/13543776.16.10.1371                                doi: 10.1016/B978-0-12-387664-5.00003-0
112.   Alving CR, Beck Z, Matyas GR, Rao M. Liposomal adjuvants                                133. Lynn GM, Laga R, Darrah PA, Ishizuka AS, Balaci AJ, Dulcey AE, et al. In
       for human vaccines. Expert Opin Drug Deliv. (2016) 13:807–16.                                vivo characterization of the physicochemical properties of polymer-linked
       doi: 10.1517/17425247.2016.1151871                                                           TLR agonists that enhance vaccine immunogenicity. Nat Biotechnol. (2015)
113.   Kingsman         SM,      Kingsman       AJ.     Polyvalent       recombinant                33:1201–10. doi: 10.1038/nbt.3371
       antigens: a new vaccine strategy. Vaccine (1988) 6:304–6.                               134. Goldinger SM, Dummer R, Baumgaertner P, Mihic-Probst D, Schwarz
       doi: 10.1016/0264-410X(88)90174-0                                                            K, Hammann-Haenni A, et al. Nano-particle vaccination combined
114.   Roldão A, Mellado MCM, Castilho LR, Carrondo MJ, Alves PM. Virus-                            with TLR-7 and−9 ligands triggers memory and eﬀector CD8+ T-cell
       like particles in vaccine development. Expert Rev Vaccines (2010) 9:1149–76.                 responses in melanoma patients. Eur J Immunol. (2012) 42:3049–61.
       doi: 10.1586/erv.10.115                                                                      doi: 10.1002/eji.201142361
115.   Zeltins A. Construction and characterization of virus-like particles: a review.         135. Dowling DJ, Scott EA, Scheid A, Bergelson I, Joshi S, Pietrasanta C,
       Mol Biotechnol. (2013) 53:92–107. doi: 10.1007/s12033-012-9598-4                             et al. Toll-like receptor 8 agonist nanoparticles mimic immunomodulating
116.   Grgacic EVL, Anderson DA. Virus-like particles: passport to immune                           eﬀects of the live BCG vaccine and enhance neonatal innate and
       recognition. Methods (2006) 40:60–5. doi: 10.1016/j.ymeth.2006.07.018                        adaptive immune responses. J Allergy Clin Immunol. (2017) 140:1339–50.
117.   Strable E, Finn MG. Chemical modification of viruses and virus-                              doi: 10.1016/j.jaci.2016.12.985
       like particles. Curr Top Microbiol Immunol. (2009) 327:1–21.                            136. Moradi B, Sankian M, Amini Y, Meshkat Z. Construction of a novel
       doi: 10.1007/978-3-540-69379-6_1                                                             DNA vaccine candidate encoding an HspX-PPE44-EsxV fusion antigen of
118.   Maurer P, Jennings GT, Willers J, Rohner F, Lindman Y, Roubicek K, et al.                    Mycobacterium tuberculosis. Reports Biochem Mol Biol. (2016) 4:89–97.
       A therapeutic vaccine for nicotine dependence: preclinical eﬃcacy, and                  137. Xue T, Stavropoulos E, Yang M, Ragno S, Vordermeier M, Chambers
       Phase I safety and immunogenicity. Eur J Immunol. (2005) 35:2031–40.                         M, et al. RNA encoding the MPT83 antigen induces protective immune
       doi: 10.1002/eji.200526285                                                                   responses against Mycobacterium tuberculosis infection. Infect Immun.
119.   Patel KG, Swartz JR. Surface functionalization of virus-like particles by direct             (2004) 72:6324–9. doi: 10.1128/IAI.72.11.6324-6329.2004
       conjugation using azide–alkyne click chemistry. Bioconjug Chem. (2011)                  138. Romalde JL, Luzardo-Alvárez A, Ravelo C, Toranzo AE, Blanco-Méndez
       22:376–87. doi: 10.1021/bc100367u                                                            J. Oral immunization using alginate microparticles as a useful strategy for
120.   Kawano M, Matsui M, Handa H. SV40 virus-like particles as an eﬀective                        booster vaccination against fish lactoccocosis. Aquaculture (2004) 236:119–
       delivery system and its application to a vaccine carrier. Expert Rev Vaccines                29. doi: 10.1016/j.aquaculture.2004.02.028
       (2013) 12:199–210. doi: 10.1586/erv.12.149                                              139. Wendorf J, Singh M, Chesko J, Kazzaz J, Soewanan E, Ugozzoli M, et al. A
121.   Tissot AC, Renhofa R, Schmitz N, Cielens I, Meijerink E, Ose V, et al.                       practical approach to the use of nanoparticles for vaccine delivery. J Pharm
       Versatile virus-like particle carrier for epitope based vaccines. PLoS ONE                   Sci. (2006) 95:2738–50. doi: 10.1002/jps.20728
       (2010) 5:e9809. doi: 10.1371/journal.pone.0009809                                       140. Stieneker F, Kreuter J, Löwer J. High antibody titres in mice with
122.   Gao Y, Wijewardhana C, Mann JFS. Virus-like particle, liposome, and                          polymethylmethacrylate nanoparticles as adjuvant for HIV vaccines. AIDS
       polymeric particle-based vaccines against HIV-1. Front Immunol. (2018)                       (1991) 5:431–5.
       9:345. doi: 10.3389/fimmu.2018.00345                                                    141. He Q, Mitchell AR, Johnson SL, Wagner-Bartak C, Morcol T, Bell SJ.
123.   Chahal JS, Khan OF, Cooper CL, McPartlan JS, Tsosie JK, Tilley LD, et al.                    Calcium phosphate nanoparticle adjuvant. Clin Diagn Lab Immunol. (2000)
       Dendrimer-RNA nanoparticles generate protective immunity against lethal                      7:899–903. doi: 10.1128/CDLI.7.6.899-903.2000
       Ebola, H1N1 influenza, and Toxoplasma gondii challenges with a single                   142. Oyewumi MO, Kumar A, Cui Z. Nano-microparticles as immune adjuvants:
       dose. Proc Natl Acad Sci USA. (2016) 113:E4133–42. doi: 10.1073/pnas.1600                    correlating particle sizes and the resultant immune responses. Expert Rev
       299113                                                                                       Vaccines (2010) 9:1095–107. doi: 10.1586/erv.10.89
124.   Bahadoran A, Moeini H, Bejo MH, Hussein MZ, Omar AR. Development of                     143. Biabanikhankahdani R, Alitheen NBM, Ho KL, Tan WS. pH-responsive
       Tat-conjugated dendrimer for transdermal DNA vaccine delivery. J Pharm                       virus-like nanoparticles with enhanced tumour-targeting ligands for cancer
       Pharm Sci. (2016)19:325–38. doi: 10.18433/J3G31Q                                             drug delivery. Sci Rep. (2016) 6:37891. doi: 10.1038/srep37891
125.   Jaﬀer U, Wade RG, Gourlay T. Cytokines in the systemic inflammatory                     144. Slütter B, Soema PC, Ding Z, Verheul R, Hennink W, Jiskoot W. Conjugation
       response syndrome: a review. HSR Proc Intensive Care Cardiovasc Anesth.                      of ovalbumin to trimethyl chitosan improves immunogenicity of the antigen.
       (2010) 2:161–75.                                                                             J Control Release (2010) 143:207–14. doi: 10.1016/j.jconrel.2010.01.007




Frontiers in Immunology | www.frontiersin.org                                             13                                             October 2018 | Volume 9 | Article 2224

                                                                                      13                                                              Exhibit 381
Pati et al.
               Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20Development
                                                                        Pageof322    of 421
                                                                                Nano-Vaccine Formulations



145. Giddam AK, Giddam AK, Zaman M, Skwarczynski M, Toth I. Liposome-                      165. Kim ST, Saha K, Kim C, Rotello VM. The role of surface functionality
     based delivery system for vaccine candidates: constructing an eﬀective                     in determining nanoparticle cytotoxicity. Acc Chem Res. (2013) 46:681–91.
     formulation. Nanomedicine (2012) 7:1877–93. doi: 10.2217/nnm.12.157                        doi: 10.1021/ar3000647
146. Glück R, Moser C, Metcalfe IC. Influenza virosomes as an eﬃcient system               166. Hillaireau H, Couvreur P. Nanocarriers’ entry into the cell:
     for adjuvanted vaccine delivery. Expert Opin Biol Ther. (2004) 4:1139–45.                  relevance to drug delivery. Cell Mol Life Sci. (2009) 66:2873–96.
     doi: 10.1517/14712598.4.7.1139                                                             doi: 10.1007/s00018-009-0053-z
147. Morein B, Sundquist B, Höglund S, Dalsgaard K, Osterhaus A. Iscom, a novel            167. Li A, Qin L, Zhu D, Zhu R, Sun J, Wang S. Signalling pathways involved in
     structure for antigenic presentation of membrane proteins from enveloped                   the activation of dendritic cells by layered double hydroxide nanoparticles.
     viruses. Nature (1984) 308:457–60.                                                         Biomaterials (2010) 31:748–56. doi: 10.1016/j.biomaterials.2009.09.095
148. Homhuan A, Prakongpan S, Poomvises P, Maas RA, Crommelin DJA,                         168. Zhu R, Zhu Y, Zhang M, Xiao Y, Du X, Liu H, et al. The induction
     Kersten GFA, et al. Virosome and ISCOM vaccines against Newcastle disease:                 of maturation on dendritic cells by TiO2 and Fe3O4@TiO2 nanoparticles
     preparation, characterization and immunogenicity. Eur J Pharm Sci. (2004)                  via NF-κB signaling pathway. Mater Sci Eng C (2014) 39:305–14.
     22:459–68. doi: 10.1016/j.ejps.2004.05.005                                                 doi: 10.1016/j.msec.2014.03.005
149. Pedersen JS, Oliveira CLP, Hübschmann HB, Arleth L, Manniche S,                       169. Nawwab AL-Deen FM, Selomulya C, Kong YY, Xiang SD, Ma C, Coppel
     Kirkby N, et al. Structure of immune stimulating complex matrices and                      RL, et al. Design of magnetic polyplexes taken up eﬃciently by dendritic
     immune stimulating complexes in suspension determined by small-angle                       cell for enhanced DNA vaccine delivery. Gene Ther. (2014) 21:212–8.
     X-ray scattering. Biophys J. (2012) 102:2372–80. doi: 10.1016/j.bpj.2012.                  doi: 10.1038/gt.2013.77
     03.071                                                                                170. Toki S, Omary RA, Wilson K, Gore JC, Peebles RS, Pham W. A
150. Reid G. Soluble proteins incorporate into ISCOMs after                                     comprehensive analysis of transfection-assisted delivery of iron oxide
     covalent attachment of fatty acid. Vaccine (1992) 10:597–602.                              nanoparticles to dendritic cells. Nanomedicine (2013) 9:1235–44.
     doi: 10.1016/0264-410X(92)90439-Q                                                          doi: 10.1016/j.nano.2013.05.010
151. Gregory AE, Williamson ED, Prior JL, Butcher WA, Thompson                             171. Lee YT, Ko EJ, Hwang HS, Lee JS, Kim KH, Kwon YM, et al. Respiratory
     IJ, Shaw AM, et al. Conjugation of Y. pestis F1-antigen to gold                            syncytial virus-like nanoparticle vaccination induces long-term protection
     nanoparticles improves immunogenicity. Vaccine (2012) 30:6777–82.                          without pulmonary disease by modulating cytokines and T-cells partially
     doi: 10.1016/j.vaccine.2012.09.021                                                         through alveolar macrophages. Int J Nanomed. (2015) 10:4491–505.
152. Reddy ST, Rehor A, Schmoekel HG, Hubbell JA, Swartz MA. In vivo targeting                  doi: 10.2147/IJN.S83493
     of dendritic cells in lymph nodes with poly (propylene sulfide) nanoparticles.        172. Guo Y, Wang D, Song Q, Wu T, Zhuang X, Bao Y, et al. Erythrocyte
     J Control Release (2006) 112:26–34. doi: 10.1016/j.jconrel.2006.01.006                     membrane-enveloped polymeric nanoparticles as nanovaccine for induction
153. Sunshine JC, Perica K, Schneck JP, Green JJ. Particle shape dependence of                  of antitumor immunity against melanoma. ACS Nano (2015) 9:6918–33.
     CD8+ T cell activation by artificial antigen presenting cells. Biomaterials                doi: 10.1021/acsnano.5b01042
     (2014) 35:269–77. doi: 10.1016/j.biomaterials.2013.09.050                             173. Li M, Wang B, Wu Z, Shi X, Zhang J, Han S. Treatment of Dutch rat
154. Yameen B, Choi W Il, Vilos C, Swami A, Shi J, Farokhzad OC. Insight into                   models of glioma using EphrinA1-PE38/GM-CSF chitosan nanoparticles
     nanoparticle cellular uptake and intracellular targeting. J Control Release                by in situ activation of dendritic cells. Tumor Biol. (2015) 36:7961–6.
     (2014) 190:485–99. doi: 10.1016/j.jconrel.2014.06.038                                      doi: 10.1007/s13277-015-3486-z
155. Dobrovolskaia MA, Aggarwal P, Hall JB, McNeil SE. Preclinical studies                 174. Campbell DF, Saenz R, Bharati IS, Seible D, Zhang L, Esener S,
     to understand nanoparticle interaction with the immune system and its                      et al. Enhanced anti-tumor immune responses and delay of tumor
     potential eﬀects on nanoparticle biodistribution. Mol Pharm. (2008) 5:487–                 development in human epidermal growth factor receptor 2 mice
     95. doi: 10.1021/mp800032f                                                                 immunized with an immunostimulatory peptide in poly(D,L-lactic-
156. Zolnik BS, González-Fernández Á, Sadrieh N, Dobrovolskaia MA.                              co-glycolic) acid nanoparticles. Breast Cancer Res. (2015) 17:48.
     Minireview: nanoparticles and the immune system. Endocrinology (2010)                      doi: 10.1186/s13058-015-0552-9
     151:458–65. doi: 10.1210/en.2009-1082                                                 175. Hernández-Gil J, Cobaleda-Siles M, Zabaleta A, Salassa L, Calvo J, Mareque-
157. Joshi VB, Geary SM, Salem AK. Biodegradable particles as                                   Rivas JC. An iron oxide nanocarrier loaded with a Pt(IV) prodrug and
     vaccine delivery systems: size matters. AAPS J. (2013) 15:85–94.                           immunostimulatory dsRNA for combining complementary cancer killing
     doi: 10.1208/s12248-012-9418-6                                                             eﬀects. Adv Healthc Mater. (2015) 4:1034–42. doi: 10.1002/adhm.201500080
158. Manolova V, Flace A, Bauer M, Schwarz K, Saudan P, Bachmann MF.                       176. Lu F, Mencia A, Bi L, Taylor A, Yao Y, HogenEsch H. Dendrimer-
     Nanoparticles target distinct dendritic cell populations according to their                like alpha-d-glucan nanoparticles activate dendritic cells and are
     size. Eur J Immunol. (2008) 38:1404–13. doi: 10.1002/eji.200737984                         eﬀective vaccine adjuvants. J Control Release (2015) 204:51–9.
159. Nishioka Y, Yoshino H. Lymphatic targeting with nanoparticulate system.                    doi: 10.1016/j.jconrel.2015.03.002
     Adv Drug Deliv Rev. (2001) 47:55–64. doi: 10.1016/S0169-409X(00)                      177. Sehgal K, Ragheb R, Fahmy TM, Dhodapkar M V., Dhodapkar KM.
     00121-6                                                                                    Nanoparticle-mediated combinatorial targeting of multiple human
160. Reddy ST, van der Vlies AJ, Simeoni E, Angeli V, Randolph GJ,                              Dendritic Cell (DC) subsets leads to enhanced T cell activation via
     O’Neil CP, et al. Exploiting lymphatic transport and complement                            IL-15–dependent DC crosstalk. J Immunol. (2014) 193:2297–305.
     activation in nanoparticle vaccines. Nat Biotechnol. (2007) 25:1159–64.                    doi: 10.4049/jimmunol.1400489
     doi: 10.1038/nbt1332                                                                  178. Hoang MD, Lee HJ, Lee HJ, Jung SH, Choi NR, Vo MC, etb al.
161. Kostarelos K, Lacerda L, Pastorin G, Wu W, Wieckowski S, Luangsivilay                      Branched Polyethylenimine-Superparamagnetic Iron Oxide Nanoparticles
     J, et al. Cellular uptake of functionalized carbon nanotubes is independent                (bPEI-SPIONs) improve the immunogenicity of tumor antigens and enhance
     of functional group and cell type. Nat Nanotechnol. (2007) 2:108–13.                       Th1 polarization of dendritic cells. J Immunol Res. (2015) 2015:706379.
     doi: 10.1038/nnano.2006.209                                                                doi: 10.1155/2015/706379
162. Foged C, Brodin B, Frokjaer S, Sundblad A. Particle size and surface charge           179. Mundayoor S, Kumar RA, Dhanasooraj S. Vaccine delivery system for
     aﬀect particle uptake by human dendritic cells in an in vitro model. Int J                 tuberculosis based on nano-sized hepatitis B virus core protein particles. Int
     Pharm. (2005) 298:315–22. doi: 10.1016/j.ijpharm.2005.03.035                               J Nanomedicine (2013) 8:835. doi: 10.2147/IJN.S40238
163. Thiele L, Merkle HP, Walter E. Phagocytosis and phagosomal fate of surface-           180. Amini Y, Moradi B, Tafaghodi M, Meshkat Z, Ghazvini K, Fasihi-Ramandi
     modified microparticles in dendritic cells and macrophages. Pharm Res.                     M. TB trifusion antigen adsorbed on calcium phosphate nanoparticles
     (2003) 20:221–8. doi: 10.1023/A:1022271020390                                              stimulates strong cellular immunity in mice. Biotechnol Bioprocess Eng.
164. Niikura K, Matsunaga T, Suzuki T, Kobayashi S, Yamaguchi H, Orba Y, et al.                 (2016) 21:653–8. doi: 10.1007/s12257-016-0326-y
     Gold nanoparticles as a vaccine platform: influence of size and shape on              181. Speth MT, Repnik U, Müller E, Spanier J, Kalinke U, Corthay A, et al.
     immunological responses in vitro and in vivo. ACS Nano (2013) 7:3926–38.                   Poly(I:C)-encapsulating nanoparticles enhance innate immune responses
     doi: 10.1021/nn3057005                                                                     to the tuberculosis vaccine Bacille Calmette–Guérin (BCG) via synergistic




Frontiers in Immunology | www.frontiersin.org                                         14                                              October 2018 | Volume 9 | Article 2224

                                                                                  14                                                               Exhibit 381
Pati et al.
                Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20Development
                                                                         Pageof323    of 421
                                                                                 Nano-Vaccine Formulations



       activation of innate immune receptors. Mol Pharm. (2017) 14:4098–112.              202. Temchura VV, Kozlova D, Sokolova V, Uberla K, Epple M. Targeting
       doi: 10.1021/acs.molpharmaceut.7b00795                                                  and activation of antigen-specific B-cells by calcium phosphate
182.   Poecheim J, Barnier-Quer C, Collin N, Borchard G. Ag85A DNA vaccine                     nanoparticles loaded with protein antigen. Biomaterials (2014) 35:6098–105.
       delivery by nanoparticles: influence of the formulation characteristics on              doi: 10.1016/j.biomaterials.2014.04.010
       immune responses. Vaccines (2016) 4:32. doi: 10.3390/vaccines4030032               203. Joﬀre OP, Segura E, Savina A, Amigorena S. Cross-presentation by dendritic
183.   Ballester M, Nembrini C, Dhar N, de Titta A, de Piano C, et al.                         cells. Nat Rev Immunol. (2012) 12:557–69. doi: 10.1038/nri3254
       Nanoparticle conjugation and pulmonary delivery enhance the protective             204. Brode S, Macary PA. Cross-presentation: dendritic cells and macrophages
       eﬃcacy of Ag85B and CpG against tuberculosis. Vaccine (2011) 29:6959–66.                bite oﬀ more than they can chew! Immunology (2004) 112:345–51.
       doi: 10.1016/j.vaccine.2011.07.039                                                      doi: 10.1111/j.1365-2567.2004.01920.x
184.   Nel AE, Mädler L, Velegol D, Xia T, Hoek EM V, Somasundaran P, et al.              205. Amigorena S, Savina A. Intracellular mechanisms of antigen cross
       Understanding biophysicochemical interactions at the nano-bio interface.                presentation in dendritic cells. Curr Opin Immunol. (2010) 22:109–17.
       Nat Mater. (2009) 8:543–57. doi: 10.1038/nmat2442                                       doi: 10.1016/j.coi.2010.01.022
185.   Lynch I, Dawson KA. Protein-nanoparticle interactions. (2008) 3:40–7.              206. Kovacsovics-Bankowski M, Clark K, Benacerraf B, Rock KL. Eﬃcient major
       doi: 10.1016/S1748-0132(08)70014-8                                                      histocompatibility complex class I presentation of exogenous antigen upon
186.   Vertegel AA, Siegel RW, Dordick JS. Silica nanoparticle size influences the             phagocytosis by macrophages. Proc Natl Acad Sci USA. (1993) 90:4942–6.
       structure and enzymatic activity of adsorbed lysozyme. Langmuir (2004)                  doi: 10.1073/pnas.90.11.4942
       20:6800–7. doi: 10.1021/la0497200                                                  207. Kovacsovics-Bankowski M, Rock KL. A phagosome-to-cytosol pathway for
187.   Taylor PR, Martinez-Pomares L, Stacey M, Lin HH, Brown GD, Gordon S.                    exogenous antigens presented on MHC class I molecules. Science (1995)
       Macrophage receptors and immune recognition. Annu Rev Immunol. (2005)                   267:243–6. doi: 10.1126/science.7809629
       23:901–44. doi: 10.1146/annurev.immunol.23.021704.115816                           208. Reis e Sousa C, Germain RN. Major histocompatibility complex class I
188.   Beduneau A, Ma Z, Grotepas CB, Kabanov A, Rabinow BE, Gong N,                           presentation of peptides derived from soluble exogenous antigen by a subset
       et al. Facilitated monocyte-macrophage uptake and tissue distribution of                of cells engaged in phagocytosis. J Exp Med. (1995) 182:841–51.
       superparmagnetic iron-oxide nanoparticles. PLoS ONE (2009) 4:e4343.                209. Harding C V, Song R. Phagocytic processing of exogenous particulate
       doi: 10.1371/journal.pone.0004343                                                       antigens by macrophages for presentation by class I MHC molecules. J
189.   Laroui H, Viennois E, Xiao B, Canup BSB, Geem D, Denning TL, et al. Fab’-               Immunol. (1994) 153:4925–33.
       bearing siRNA TNFα-loaded nanoparticles targeted to colonic macrophages            210. Jain S, Yap WT, Irvine DJ. Synthesis of protein-loaded hydrogel particles
       oﬀer an eﬀective therapy for experimental colitis. J Control Release (2014)             in an aqueous two-phase system for coincident antigen and CpG
       186:41–53. doi: 10.1016/j.jconrel.2014.04.046                                           oligonucleotide delivery to antigen-presenting cells. Biomacromolecules
190.   Verma A, Stellacci F. Eﬀect of surface properties on nanoparticle-cell                  (2005) 6:2590–600. doi: 10.1021/bm0503221
       interactions. Small (2010) 6:12–21. doi: 10.1002/smll.200901158                    211. Hamdy S, Elamanchili P, Alshamsan A, Molavi O, Satou T, Samuel
191.   Kolaczkowska E, Kubes P. Neutrophil recruitment and function in health                  J. Enhanced antigen-specific primary CD4+ and CD8+ responses by
       and inflammation. Nat Rev Immunol. (2013) 13:159–75. doi: 10.1038/nri3399               codelivery of ovalbumin and toll-like receptor ligand monophosphoryl lipid
192.   Kamaly N, Fredman G, Subramanian M, Gadde S, Pesic A, Cheung L,                         A in poly(D,L-lactic-co-glycolic acid) nanoparticles. J Biomed Mater Res A
       et al. Development and in vivo eﬃcacy of targeted polymeric inflammation-               (2007) 81:652–62. doi: 10.1002/jbm.a.31019
       resolving nanoparticles. Proc Natl Acad Sci USA., (2013) 110:6506–11.              212. Tanaka Y, Taneichi M, Kasai M, Kakiuchi T, Uchida T. Liposome-coupled
       doi: 10.1073/pnas.1303377110                                                            antigens are internalized by antigen-presenting cells via pinocytosis
193.   Chu D, Gao J, Wang Z. Neutrophil-mediated delivery of therapeutic                       and cross-presented to CD8 T cells. PLoS ONE (2010) 5:e15225.
       nanoparticles across blood vessel barrier for treatment of inflammation and             doi: 10.1371/journal.pone.0015225
       infection. ACS Nano (2015) 9:11800–11. doi: 10.1021/acsnano.5b05583                213. Brandtzaeg P. Induction of secretory immunity and memory at mucosal
194.   Endsley AN, Ho RJY. Enhanced anti-HIV eﬃcacy of indinavir after inclusion               surfaces. Vaccine (2007) 25:5467–84. doi: 10.1016/j.vaccine.2006.12.001
       in CD4-targeted lipid nanoparticles. JAIDS J Acquir Immune Defic Syndr.            214. Macho Fernandez E, Chang J, Fontaine J, Bialecki E, Rodriguez F,
       (2012) 61:417–24. doi: 10.1097/QAI.0b013e3182653c1f                                     Werkmeister E, et al. Activation of invariant Natural Killer T lymphocytes
195.   Perisé-Barrios AJ, Jiménez JL, Domínguez-Soto A, de la Mata FJ, Corbí                   in response to the α-galactosylceramide analogue KRN7000 encapsulated in
       AL, Gomez R, et al. Carbosilane dendrimers as gene delivery agents                      PLGA-based nanoparticles and microparticles. Int J Pharm. (2012) 423:45–
       for the treatment of HIV infection. J Control Release (2014) 184:51–7.                  54. doi: 10.1016/j.ijpharm.2011.04.068
       doi: 10.1016/j.jconrel.2014.03.048                                                 215. van der Vlies AJ, O’Neil CP, Hasegawa U, Hammond N, Hubbell JA.
196.   Harding C V, Collins DS, Slot JW, Geuze HJ, Unanue ER. Liposome-                        Synthesis of pyridyl disulfide-functionalized nanoparticles for conjugating
       encapsulated antigens are processed in lysosomes, recycled, and presented               thiol-containing small molecules, peptides, and proteins. Bioconjug Chem.
       to T cells. Cell (1991) 64:393–401. doi: 10.1016/0092-8674(91)90647-H                   (2010) 21:653–62. doi: 10.1021/bc9004443
197.   Stano A, Nembrini C, Swartz MA, Hubbell JA, Simeoni E. Nanoparticle                216. Hirosue S, Kourtis IC, van der Vlies AJ, Hubbell JA, Swartz MA. Antigen
       size influences the magnitude and quality of mucosal immune                             delivery to dendritic cells by poly(propylene sulfide) nanoparticles
       responses after intranasal immunization. Vaccine (2012) 30:7541–6.                      with disulfide conjugated peptides: cross-presentation and T cell
       doi: 10.1016/j.vaccine.2012.10.050                                                      activation. Vaccine (2010) 28:7897–906. doi: 10.1016/j.vaccine.2010.
198.   Kim YM, Pan JYJ, Korbel GA, Peperzak V, Boes M, Ploegh HL. Monovalent                   09.077
       ligation of the B cell receptor induces receptor activation but fails to           217. Nembrini C, Stano A, Dane KY, Ballester M, van der Vlies AJ, Marsland
       promote antigen presentation. Proc Natl Acad Sci USA. (2006) 103:3327–32.               BJ, et al. Nanoparticle conjugation of antigen enhances cytotoxic T-cell
       doi: 10.1073/pnas.0511315103                                                            responses in pulmonary vaccination. Proc Natl Acad Sci USA. (2011)
199.   Chackerian B, Lowy DR, Schiller JT. Conjugation of a self-antigen to                    108:E989–97. doi: 10.1073/pnas.1104264108
       papillomavirus-like particles allows for eﬃcient induction of protective           218. Swartz MA. The physiology of the lymphatic system. Adv Drug Deliv Rev.
       autoantibodies. J Clin Invest. (2001) 108:415–23. doi: 10.1172/JCI11849                 (2001) 50:3–20. doi: 10.1016/S0169-409X(01)00150-8
200.   Friede M, Muller S, Briand JP, Van Regenmortel MH, Schuber F. Induction of         219. Cubas R, Zhang S, Kwon S, Sevick-Muraca EM, Li M, Chen C, et al. Virus-
       immune response against a short synthetic peptide antigen coupled to small              like particle (VLP) lymphatic traﬃcking and immune response generation
       neutral liposomes containing monophosphoryl lipid A. Mol Immunol. (1993)                after immunization by diﬀerent routes. J Immunother. (2009) 32:118–28.
       30:539–47. doi: 10.1016/0161-5890(93)90028-A                                            doi: 10.1097/CJI.0b013e31818f13c4
201.   Bershteyn A, Hanson MC, Crespo MP, Moon JJ, Li A V., Suh H, et al.                 220. Dane KY, Nembrini C, Tomei AA, Eby JK, O’Neil CP, Velluto D, et al.
       Robust IgG responses to nanograms of antigen using a biomimetic                         Nano-sized drug-loaded micelles deliver payload to lymph node immune
       lipid-coated particle vaccine. J Control Release (2012) 157:354–65.                     cells and prolong allograft survival. J Control Release (2011) 156:154–60.
       doi: 10.1016/j.jconrel.2011.07.029                                                      doi: 10.1016/j.jconrel.2011.08.009




Frontiers in Immunology | www.frontiersin.org                                        15                                            October 2018 | Volume 9 | Article 2224

                                                                                 15                                                             Exhibit 381
Pati et al.
               Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20Development
                                                                        Pageof324    of 421
                                                                                Nano-Vaccine Formulations



221. Allen TM, Hansen CB, Guo LS. Subcutaneous administration of liposomes:             227. Khatri K, Goyal AK, Gupta PN, Mishra N, Vyas SP. Plasmid DNA
     a comparison with the intravenous and intraperitoneal routes of injection.              loaded chitosan nanoparticles for nasal mucosal immunization against
     Biochim Biophys Acta (1993) 1150:9–16. doi: 10.1016/0005-2736(93)                       hepatitis B. Int J Pharm (2008) 354:235–41. doi: 10.1016/j.ijpharm.2007.
     90115-G                                                                                 11.027
222. Vetro M, Safari D, Fallarini S, Salsabila K, Lahmann M, Penadés S,                 228. Ai W, Yue Y, Xiong S, Xu W. Enhanced protection against pulmonary
     et al. Preparation and immunogenicity of gold glyco-nanoparticles as                    mycobacterial challenge by chitosan-formulated polyepitope gene vaccine
     antipneumococcal vaccine model. Nanomedicine (Lond) (2017) 12:13–23.                    is associated with increased pulmonary secretory IgA and gamma-
     doi: 10.2217/nnm-2016-0306                                                              interferon(+) T cell responses. Microbiol Immunol (2013) 57:224–35.
223. Margaroni M, Agallou M, Athanasiou E, Kammona O, Kiparissides                           doi: 10.1111/1348-0421.12027
     C, Gaitanaki C, et al. Vaccination with poly(D,L-lactide-co-glycolide)             229. Meerak J, Wanichwecharungruang SP, Palaga T. Enhancement of immune
     nanoparticles loaded with soluble Leishmania antigens and modified with                 response to a DNA vaccine against Mycobacterium tuberculosis Ag85B by
     a TNFα-mimicking peptide or monophosphoryl lipid A confers protection                   incorporation of an autophagy inducing system. Vaccine (2013) 31:784–90.
     against experimental visceral leishmaniasis. Int J Nanomedicine (2017)                  doi: 10.1016/j.vaccine.2012.11.075
     12:6169–84. doi: 10.2147/IJN.S141069
224. Qi M, Zhang XE, Sun X, Zhang X, Yao Y, Liu S, et al. Intranasal nanovaccine        Conflict of Interest Statement: The authors declare that the research was
     confers homo- and hetero-subtypic influenza protection. Small (2018)               conducted in the absence of any commercial or financial relationships that could
     14:e1703207. doi: 10.1002/smll.201703207                                           be construed as a potential conflict of interest.
225. Sawaengsak C, Mori Y, Yamanishi K, Mitrevej A, Sinchaipanid N.
     Chitosan nanoparticle encapsulated hemagglutinin-split influenza                   Copyright © 2018 Pati, Shevtsov and Sonawane. This is an open-access article
     virus mucosal vaccine. AAPS PharmSciTech (2014) 15:317–25.                         distributed under the terms of the Creative Commons Attribution License (CC BY).
     doi: 10.1208/s12249-013-0058-7                                                     The use, distribution or reproduction in other forums is permitted, provided the
226. Figueiredo L, Cadete A, Gonçalves L, Corvo M, Almeida AJ. Intranasal               original author(s) and the copyright owner(s) are credited and that the original
     immunisation of mice against Streptococcus equi using positively                   publication in this journal is cited, in accordance with accepted academic practice.
     charged nanoparticulate carrier systems. Vaccine (2012) 30:6551–8.                 No use, distribution or reproduction is permitted which does not comply with these
     doi: 10.1016/j.vaccine.2012.08.050                                                 terms.




Frontiers in Immunology | www.frontiersin.org                                      16                                               October 2018 | Volume 9 | Article 2224

                                                                               16                                                                Exhibit 381
Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 325 of 421




   EXHIBIT 382
              Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 326 of 421



           White Paper on Studying the Safety of
           the Childhood Immunization Schedule
                              For the Vaccine Safety Datalink




            National Center for Emerging and Zoonotic Infectious Diseases
            Immunization Safety Office

                                                             1              Exhibit 382
CS258953
        Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 327 of 421




White Paper on the Safety of the Childhood Immunization Schedule
Vaccine Safety Datalink
Centers for Disease Control and Prevention | 1600 Clifton Road | Atlanta GA 30329



Notice: The project that is the subject of this report was approved and funded by the Immunization
Safety Office, Centers for Disease Control and Prevention. The contributors responsible for the content
of the White Paper were funded by Task Order contract 200-2012-53582/0004 awarded as a prime
contract to Kaiser Foundation Hospitals.



The findings and conclusions in this report are those of the authors and do not necessarily represent
the official position of the Centers for Disease Control and Prevention.



Additional copies of this report are available from Jason Glanz, PhD, Jason.M.Glanz@kp.org




                                                   2                                   Exhibit 382
        Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 328 of 421
1.5 Studying the Safety of the                              Safety
Childhood Immunization Schedule:                            For the White Paper, we chose to explicitly define
Defining Key Concepts                                       safety as the absence of vaccine-associated adverse
                                                            events following immunization. Parental vaccine
The Immunization Schedule                                   delay or refusal leads to an increased risk of
                                                            vaccine-preventable disease in children,16-18 and
The IOM committee acknowledged that, in order               safety could be defined more broadly to include
to study the safety of the childhood immunization           the prevention of disease. However, considerations
schedule, more clarity was needed about what                related to vaccine effectiveness, and the risks
defines the schedule. The U.S. immunization                 associated with vaccine refusal, were considered
schedule, established by the ACIP, is an extensive          out of scope of this White Paper. Nonetheless, any
set of immunization recommendations guiding                 new knowledge generated about adverse events
immunization delivery from birth through old                related to the immunization schedule could be
age.22,23 The immunization schedule changes                 used in the future by national policy makers when
over time, as new vaccines are licensed, or the             weighing all available evidence about the benefits
recommendations for existing vaccines change                and risks of vaccination.
based on new knowledge. In addition, for some
vaccines, the immunization schedule allows for a
relatively wide age interval within which vaccines          Focus on Long-term Outcomes
can be delivered (e.g. the third dose of inactivated
                                                            While there is not a uniform definition of what
poliovirus vaccine [IPV] is recommended to be
                                                            constitutes a short- versus long-term adverse
administered between 6 and 18 months of age).23
                                                            event, short-term adverse events are typically
Finally, the schedule also allows for the use of
                                                            thought to occur in the hours, days, or weeks
different vaccine products with different dosing
                                                            following vaccination. For example, VSD studies
schedules (e.g. there are two different rotavirus
                                                            of vaccine safety will generally evaluate adverse
vaccines currently licensed in the U.S., one which
                                                            events in the 1-2, 1-7, 1-14, or 1-42 days following
requires two doses and another which requires
                                                            vaccination. Long-term outcomes can be thought
three doses).
                                                            of as occurring in the months to years following
                                                            vaccination.
For the purposes of the White Paper, we chose
to focus on the schedule of vaccines routinely
                                                            After stakeholder engagement and a review of
recommended for infants and young children
                                                            existing literature, the IOM committee concluded
before 24 months of age. The rationale for this
                                                            that while both short- and long-term adverse events
decision is as follows. First, more vaccines are
                                                            were important, the study of long-term outcomes
recommended before 24 months of age than at
                                                            following the routine schedule was a higher priority.
any other time of life, with multiple doses of
                                                            The current safety surveillance systems such as the
particular vaccines recommended. Second, parents
                                                            VSD,2 and the Post-Licensure Rapid Immunization
appear to be more concerned about the safety
                                                            Safety Monitoring (PRISM)24 system of the Food and
of the schedule (i.e. the timing and spacing of
                                                            Drug Administration (FDA), already have extensive
multiple vaccines) for young children rather than
                                                            systems in place to assess short-term outcomes.
for older children and adults.11-14 Third, several
                                                            Parents have expressed more concerns about
of the medical conditions of concern to parents,
                                                            long-term than short-term health outcomes, and
such as asthma and allergic disorders, may become
                                                            have argued that long-term health outcomes have
apparent clinically in the pre-school age group,
                                                            been less well-studied in the context of vaccine
roughly corresponding to 2 to 6 years of age.
                                                            safety. Finally, because the childhood immunization
Finally, long periods of time elapse between the
                                                            schedule is essentially a long-term exposure,
infant immunization series, the “school entry” series
                                                            occurring over 18 to 24 months, long-term adverse
at 4 to 6 years of age, and the “pre-teenager” series
                                                            events may be more biologically plausible than
at 11 years of age; these long time periods create
                                                            short-term events. Therefore, for the purposes of the
conceptual as well as methodological uncertainty
                                                            White Paper we chose to focus primarily on long-
about what would define the schedule in later
                                                            term adverse events.
childhood and how it could be evaluated.

                                                        3
VSD White Paper | Safety of the Childhood Vaccination Schedule
                                                                                               Exhibit 382
                                                                                                        9
Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 329 of 421




   EXHIBIT 383
Vaccine Product Approval Process | FDA                                                                                  6/21/20, 6:22 PM
                   Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 330 of 421



                                  Vaccine Product Approval Process
                               FDA's Center for Biologics Evaluation and Research (CBER)
                               is responsible for regulating vaccines in the United States.
                               Current authority for the regulation of vaccines resides
                               primarily in Section 351 of the Public Health Service Act and
                               specific sections of the Federal Food, Drug and Cosmetic
                               Act.

                               Vaccine clinical development follows the same general
                               pathway as for drugs and other biologics. A sponsor who
                               wishes to begin clinical trials with a vaccine must submit an
                               Investigational New Drug application (IND) to FDA. The
                               IND describes the vaccine, its method of manufacture, and
                               quality control tests for release. Also included are
                               information about the vaccine's safety and ability to elicit a
                               protective immune response (immunogenicity) in animal
                               testing, as well as the proposed clinical protocol for studies
                               in humans.

                               Pre-marketing (pre-licensure) vaccine clinical trials are
                               typically done in three phases, as is the case for any drug or
                               biologic. Initial human studies, referred to as Phase 1, are
                               safety and immunogenicity studies performed in a small
                               number of closely monitored subjects. Phase 2 studies are
                               dose-ranging studies and may enroll hundreds of subjects.
                               Finally, Phase 3 trials typically enroll thousands of
                               individuals and provide the critical documentation of
                               effectiveness and important additional safety data required
                               for licensing. At any stage of the clinical or animal studies, if
                               data raise significant concerns about either safety or
                               effectiveness, FDA may request additional information or
                               studies, or may halt ongoing clinical studies.


https://www.fda.gov/vaccines-blood-biologics/development-approval-process-cber/vaccine-product-approval-process              Page 1 of 4


                                                                          1                                       Exhibit 383
Vaccine Product Approval Process | FDA                                                                                  6/21/20, 6:22 PM
                   Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 331 of 421
                               If successful, the completion of all three phases of clinical
                               development can be followed by the submission of a
                               Biologics License Application (BLA). To be considered, the
                               license application must provide the multidisciplinary FDA
                               reviewer team (medical officers, microbiologists, chemists,
                               biostatisticians, etc.) with the efficacy and safety information
                               necessary to make a risk/benefit assessment and to
                               recommend or oppose the approval of a vaccine. Also during
                               this stage, the proposed manufacturing facility undergoes a
                               pre-approval inspection during which production of the
                               vaccine as it is in progress is examined in detail.

                               Following FDA's review of a license application for a new
                               indication, the sponsor and the FDA may present their
                               findings to FDA's Vaccines and Related Biological Products
                               Advisory Committee (VRBPAC). This non-FDA expert
                               committee (scientists, physicians, biostatisticians, and a
                               consumer representative) provides advice to the Agency
                               regarding the safety and efficacy of the vaccine for the
                               proposed indication.

                               Vaccine approval also requires the provision of adequate
                               product labeling to allow health care providers to
                               understand the vaccine's proper use, including its potential
                               benefits and risks, to communicate with patients and
                               parents, and to safely deliver the vaccine to the public.

                               The FDA continues to oversee the production of vaccines
                               after the vaccine and the manufacturing processes are
                               approved, in order to ensure continuing safety. After
                               licensure, monitoring of the product and of production
                               activities, including periodic facility inspections, must
                               continue as long as the manufacturer holds a license for the
                               product. If requested by the FDA, manufacturers are
                               required to submit to the FDA the results of their own tests
                               for potency, safety, and purity for each vaccine lot. They may


https://www.fda.gov/vaccines-blood-biologics/development-approval-process-cber/vaccine-product-approval-process              Page 2 of 4


                                                                          2                                       Exhibit 383
Vaccine Product Approval Process | FDA                                                                                  6/21/20, 6:22 PM
                   Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 332 of 421
                               also required to submit samples of each vaccine lot to the
                               FDA for testing. However, if the sponsor describes an
                               alternative procedure which provides continued assurance of
                               safety, purity and potency, CBER may determine that
                               routine submission of lot release protocols (showing results
                               of applicable tests) and samples is not necessary.

                               Until a vaccine is given to the general population, all
                               potential adverse events cannot be anticipated. Thus, many
                               vaccines undergo Phase 4 studies-formal studies on a
                               vaccine once it is on the market. Also, the government relies
                               on the Vaccine Adverse Event Reporting System (VAERS) to
                               identify problems after marketing begins. The VAERS
                               system and how it works is discussed further on this website.

                               References
                                                                                                                           !
                                         National Vaccine Advisory Committee. "United States                              Top ()
                                         Vaccine Research: A Delicate Fabric of Public and
                                         Private Collaboration." Pediatrics, Vol 100(6),
                                         Dec.1997, pp. 1015-1020.
                                         Parkman PD, Hardegree MC. "Regulation and Testing
                                         of Vaccines." In Plotkin SA, Orenstein WA, [eds.].
                                         Vaccines, 3d ed. Philadelphia: Saunders; 1999,
                                         pp.1131-1143.
                                         Stehlin, Isadora. "How FDA Works to Ensure Vaccine
                                         Safety." FDA Consumer Magazine, March 1996.


                               Related Links from the Centers for
                               Disease Control and Prevention
                                         What Would Happen If We Stopped Vaccinations
                                         (http://www.cdc.gov/vaccines/vac-
                                         gen/whatifstop.htm)
                                         Ten Things You Need To Know About Immunizations


https://www.fda.gov/vaccines-blood-biologics/development-approval-process-cber/vaccine-product-approval-process              Page 3 of 4


                                                                          3                                       Exhibit 383
Vaccine Product Approval Process | FDA                                                                                  6/21/20, 6:22 PM
                   Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 333 of 421
                                         (http://www.cdc.gov/vaccines/vac-gen/10-
                                         shouldknow.htm)

                                         CDC National Immunization Program
                                         (http://www.cdc.gov/vaccines/)




https://www.fda.gov/vaccines-blood-biologics/development-approval-process-cber/vaccine-product-approval-process              Page 4 of 4


                                                                          4                                       Exhibit 383
Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 334 of 421




   EXHIBIT 384
Global Vaccine Safety Summit                                                                                                   6/21/20, 6:31 PM
                   Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 335 of 421




                                                                                                                     Credits




      Global Vaccine
      Safety Summit
      2 – 3 December 2019 |Geneva, Switzerland


      Purpose of the event                                                                             Agenda

      The Global Vaccine Safety Summit is a 2-day event,
      from 2 to 3 December 2019, organized by the World
                                                                                                       WHO works to ensure
                                                                                                       vaccinations are safe
      Health Organization and held at the WHO's
      headquarters in Geneva, Switzerland.

                                                                                                                WHO works t…
      In the year that marks the 20th anniversary of the
      WHO’s Global Advisory Committee on Vaccine Safety
      (GACVS), the Global Vaccine Safety Summit will be an
      opportunity to take stock of GACVS accomplishments
      and look towards priorities for the next decade.

      At the Summit, WHO will present the Global Vaccine
      Safety Blueprint 2.0 strategy 2021-2030 to key
      stakeholders and collect their input for the final version,
      due for publication in the new year.


      Attendees
                                                                                                       Full screen

https://www.who.int/news-room/events/detail/2019/12/02/default-calendar/global-vaccine-safety-summit                                Page 1 of 3


                                                                            1                                         Exhibit 384
Global Vaccine Safety Summit                                                                                 6/21/20, 6:31 PM
                   Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 336 of 421
      The Summit is meant for vaccine safety stakeholders
      from around the world, including current and former
      members of the Global Advisory Committee on Vaccine
      Safety (GACVS), immunisation programme managers,
      national regulatory authorities, pharmacovigilance staff
      from all WHO regions, and representatives of UN
      agencies, academic institutions, umbrella organizations
      of pharmaceutical companies, technical partners,
      industry representatives and funding agencies.



       Global Vaccine Summit, on 2nd - 3rd Decembe…

                                                                                       Global
                                                                                       Vaccine
                                                                                       Summit
                                                                  02/12/2019           9h
                                                                                       -
                                                                                       11h
                                                                                       Monday
                                                                                       Morning,
                                                                                       first




https://www.who.int/news-room/events/detail/2019/12/02/default-calendar/global-vaccine-safety-summit              Page 2 of 3


                                                                            2                          Exhibit 384
Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 337 of 421




   EXHIBIT 385
   Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 338 of 421
VITAMIN K1
INJECTION

Phytonadione
Injectable Emulsion, USP
Aqueous Dispersion of Vitamin K1
Ampul
Rx only
Protect from light. Keep ampuls
in tray until time of use.

   WARNING — INTRAVENOUS AND INTRAMUSCULAR USE
   Severe reactions, including fatalities, have occurred during and immediately after INTRAVENOUS
   injection of phytonadione, even when precautions have been taken to dilute the phytonadione and to
   avoid rapid infusion. Severe reactions, including fatalities, have also been reported following
   INTRAMUSCULAR administration. Typically these severe reactions have resembled hypersensitivity or
   anaphylaxis, including shock and cardiac and/or respiratory arrest. Some patients have exhibited these
   severe reactions on receiving phytonadione for the first time. Therefore the INTRAVENOUS and
   INTRAMUSCULAR routes should be restricted to those situations where the subcutaneous route is not
   feasible and the serious risk involved is considered justified.


DESCRIPTION
Phytonadione is a vitamin, which is a clear, yellow to amber, viscous, odorless or nearly odorless liquid. It is
insoluble in water, soluble in chloroform and slightly soluble in ethanol. It has a molecular weight of 450.70.
Phytonadione is 2-methyl-3-phytyl-1, 4-naphthoquinone. Its empirical formula is C31H46O2 and its structural
formula is:




Vitamin K1 Injection (Phytonadione Injectable Emulsion, USP) is a yellow, sterile, nonpyrogenic aqueous
dispersion available for injection by the intravenous, intramuscular and subcutaneous routes. Each milliliter
contains phytonadione 2 or 10 mg, polyoxyethylated fatty acid derivative 70 mg, dextrose, hydrous 37.5 mg in
water for injection; benzyl alcohol 9 mg added as preservative. May contain hydrochloric acid for pH
adjustment. pH is 6.3 (5.0 to 7.0). Phytonadione is oxygen sensitive.

                                                        1                                    Exhibit 385
  Case 2:20-cv-02470-WBS-JDP
CLINICAL  PHARMACOLOGY Document 12 Filed 12/29/20 Page 339 of 421
Vitamin K1 Injection (Phytonadione Injectable Emulsion, USP) aqueous dispersion of vitamin K1 for parenteral
injection, possesses the same type and degree of activity as does naturally-occurring vitamin K, which is
necessary for the production via the liver of active prothrombin (factor II), proconvertin (factor VII), plasma
thromboplastin component (factor IX), and Stuart factor (factor X). The prothrombin test is sensitive to the
levels of three of these four factors−II, VII, and X. Vitamin K is an essential cofactor for a microsomal enzyme
that catalyzes the post-translational carboxylation of multiple, specific, peptide-bound glutamic acid residues in
inactive hepatic precursors of factors II, VII, IX, and X. The resulting gamma-carboxy-glutamic acid residues
convert the precursors into active coagulation factors that are subsequently secreted by liver cells into the blood.
Phytonadione is readily absorbed following intramuscular administration. After absorption, phytonadione is
initially concentrated in the liver, but the concentration declines rapidly. Very little vitamin K accumulates in
tissues. Little is known about the metabolic fate of vitamin K. Almost no free unmetabolized vitamin K appears
in bile or urine.
In normal animals and humans, phytonadione is virtually devoid of pharmacodynamic activity. However, in
animals and humans deficient in vitamin K, the pharmacological action of vitamin K is related to its normal
physiological function, that is, to promote the hepatic biosynthesis of vitamin K dependent clotting factors.
The action of the aqueous dispersion, when administered intravenously, is generally detectable within an hour
or two and hemorrhage is usually controlled within 3 to 6 hours. A normal prothrombin level may often be
obtained in 12 to 14 hours.
In the prophylaxis and treatment of hemorrhagic disease of the newborn, phytonadione has demonstrated a
greater margin of safety than that of the water-soluble vitamin K analogues.

INDICATIONS AND USAGE
Vitamin K1 Injection (Phytonadione Injectable Emulsion, USP) is indicated in the following coagulation
disorders which are due to faulty formation of factors II, VII, IX and X when caused by vitamin K deficiency or
interference with vitamin K activity.
Vitamin K1 Injection is indicated in:
    anticoagulant-induced prothrombin deficiency caused by coumarin or indanedione derivatives;
    prophylaxis and therapy of hemorrhagic disease of the newborn;
    hypoprothrombinemia due to antibacterial therapy;
    hypoprothrombinemia secondary to factors limiting absorption or synthesis of vitamin K, e.g., obstructive
    jaundice, biliary fistula, sprue, ulcerative colitis, celiac disease, intestinal resection, cystic fibrosis of the
    pancreas, and regional enteritis;
    other drug-induced hypoprothrombinemia where it is definitely shown that the result is due to interference
    with vitamin K metabolism, e.g., salicylates.

CONTRAINDICATION
Hypersensitivity to any component of this medication.

WARNINGS
Benzyl alcohol as a preservative in Bacteriostatic Sodium Chloride Injection has been associated with toxicity
in newborns. Data are unavailable on the toxicity of other preservatives in this age group. There is no evidence
to suggest that the small amount of benzyl alcohol contained in Vitamin K1 Injection (Phytonadione Injectable
Emulsion, USP), when used as recommended, is associated with toxicity.
                                                           2                                    Exhibit 385
An Case    2:20-cv-02470-WBS-JDP
    immediate   coagulant effect shouldDocument    12 Filed
                                         not be expected after12/29/20   Pageof340
                                                               administration      of 421
                                                                                phytonadione. It takes a minimum
of 1 to 2 hours for measurable improvement in the prothrombin time. Whole blood or component therapy may
also be necessary if bleeding is severe.
Phytonadione will not counteract the anticoagulant action of heparin.
When vitamin K1 is used to correct excessive anticoagulant-induced hypoprothrombinemia, anticoagulant
therapy still being indicated, the patient is again faced with the clotting hazards existing prior to starting the
anticoagulant therapy. Phytonadione is not a clotting agent, but overzealous therapy with vitamin K1 may
restore conditions which originally permitted thromboembolic phenomena. Dosage should be kept as low as
possible, and prothrombin time should be checked regularly as clinical conditions indicate.
Repeated large doses of vitamin K are not warranted in liver disease if the response to initial use of the vitamin
is unsatisfactory. Failure to respond to vitamin K may indicate that the condition being treated is inherently
unresponsive to vitamin K.
Benzyl alcohol has been reported to be associated with a fatal "Gasping Syndrome" in premature infants.
WARNING: This product contains aluminum that may be toxic. Aluminum may reach toxic levels with
prolonged parenteral administration if kidney function is impaired. Premature neonates are particularly at risk
because their kidneys are immature, and they required large amounts of calcium and phosphate solutions, which
contain aluminum.
Research indicates that patients with impaired kidney function, including premature neonates, who receive
parenteral levels of aluminum at greater than 4 to 5 mcg/kg/day accumulate aluminum at levels associated with
central nervous system and bone toxicity. Tissue loading may occur at even lower rates of administration.

PRECAUTIONS

Drug Interactions
Temporary resistance to prothrombin-depressing anticoagulants may result, especially when larger doses of
phytonadione are used. If relatively large doses have been employed, it may be necessary when reinstituting
anticoagulant therapy to use somewhat larger doses of the prothrombin-depressing anticoagulant, or to use one
which acts on a different principle, such as heparin sodium.
Laboratory Tests
Prothrombin time should be checked regularly as clinical conditions indicate.

Carcinogenesis, Mutagenesis, Impairment of Fertility
Studies of carcinogenicity, mutagenesis or impairment of fertility have not been conducted with Vitamin K1
Injection (Phytonadione Injectable Emulsion, USP).

Pregnancy
Animal reproduction studies have not been conducted with Vitamin K1 Injection. It is also not known whether
Vitamin K1 Injection can cause fetal harm when administered to a pregnant woman or can affect reproduction
capacity. Vitamin K1 Injection should be given to a pregnant woman only if clearly needed.

Nursing Mothers
It is not known whether this drug is excreted in human milk. Because many drugs are excreted in human milk,
caution should be exercised when Vitamin K1 Injection is administered to a nursing woman.

Pediatric Use
                                                          3                                    Exhibit 385
    Case 2:20-cv-02470-WBS-JDP
Hemolysis,                            Document
            jaundice, and hyperbilirubinemia      12 Filedparticularly
                                             in neonates,  12/29/20 those
                                                                       Page that
                                                                             341are
                                                                                 of 421
                                                                                    premature, may be related
to the dose of Vitamin K1 Injection. Therefore, the recommended dose should not be exceeded (See ADVERSE
REACTIONS and DOSAGE AND ADMINISTRATION).

ADVERSE REACTIONS
Deaths have occurred after intravenous and intramuscular administration. (See Box Warning.)
Transient "flushing sensations" and "peculiar" sensations of taste have been observed, as well as rare instances
of dizziness, rapid and weak pulse, profuse sweating, brief hypotension, dyspnea, and cyanosis.
Pain, swelling, and tenderness at the injection site may occur.
The possibility of allergic sensitivity including an anaphylactoid reaction, should be kept in mind.
Infrequently, usually after repeated injection, erythematous, indurated, pruritic plaques have occurred; rarely,
these have progressed to scleroderma-like lesions that have persisted for long periods. In other cases, these
lesions have resembled erythema perstans.
Hyperbilirubinemia has been observed in the newborn following administration of phytonadione. This has
occurred rarely and primarily with doses above those recommended (See PRECAUTIONS, Pediatric Use).

OVERDOSAGE
The intravenous LD50 of Vitamin K1 Injection (Phytonadione Injectable Emulsion, USP) in the mouse is
41.5 and 52 mL/kg for the 0.2% and 1% concentrations, respectively.


DOSAGE AND ADMINISTRATION
Whenever possible, Vitamin K1 Injection (Phytonadione Injectable Emulsion, USP) should be given by the
subcutaneous route (See Box Warning). When intravenous administration is considered unavoidable, the drug
should be injected very slowly, not exceeding 1 mg per minute.
Protect from light at all times.
Parenteral drug products should be inspected visually for particulate matter and discoloration prior to
administration, whenever solution and container permit.
Directions for Dilution
Vitamin K1 Injection may be diluted with 0.9% Sodium Chloride Injection, 5% Dextrose Injection, or 5%
Dextrose and Sodium Chloride Injection. Benzyl alcohol as a preservative has been associated with toxicity in
newborns. Therefore, all of the above diluents should be preservative-free (See WARNINGS). Other diluents
should not be used. When dilutions are indicated, administration should be started immediately after mixture
with the diluent, and unused portions of the dilution should be discarded, as well as unused contents of the
ampul.
Prophylaxis of Hemorrhagic Disease of the Newborn
The American Academy of Pediatrics recommends that vitamin K1 be given to the newborn. A single
intramuscular dose of Vitamin K1 Injection 0.5 to 1 mg within one hour of birth is recommended.
Treatment of Hemorrhagic Disease of the Newborn
Empiric administration of vitamin K1 should not replace proper laboratory evaluation of the coagulation
mechanism. A prompt response (shortening of the prothrombin time in 2 to 4 hours) following administration of
vitamin K1 is usually diagnostic of hemorrhagic disease of the newborn, and failure to respond indicates another
                                                        4                                   Exhibit 385
   Case 2:20-cv-02470-WBS-JDP
diagnosis or coagulation disorder. Document 12 Filed 12/29/20 Page 342 of 421

Vitamin K1 Injection 1 mg should be given either subcutaneously or intramuscularly. Higher doses may be
necessary if the mother has been receiving oral anticoagulants.
Whole blood or component therapy may be indicated if bleeding is excessive. This therapy, however, does not
correct the underlying disorder and Vitamin K1 Injection should be given concurrently.
Anticoagulant-Induced Prothrombin Deficiency in Adults
To correct excessively prolonged prothrombin time caused by oral anticoagulant therapy—2.5 to 10 mg or up to
25 mg initially is recommended. In rare instances 50 mg may be required. Frequency and amount of subsequent
doses should be determined by prothrombin time response or clinical condition (See WARNINGS). If in 6 to 8
hours after parenteral administration the prothrombin time has not been shortened satisfactorily, the dose should
be repeated.


   Vitamin K1 Injection (Phytonadione Injectable Emulsion, USP) Summary of Dosage Guidelines (See
                                             circular text for details)
Newborns                                                                          Dosage
Hemorrhagic Disease
   of the Newborn
   Prophylaxis                                          0.5 to 1 mg IM within 1 hour of birth
   Treatment                                            1 mg SC or IM
                                                        (Higher doses may be necessary if the mother has been
                                                        receiving oral anticoagulants)
Adults                                                                        Initial Dosage
Anticoagulant-Induced                                                       2.5 mg to 10 mg or
Prothrombin Deficiency                                                          up to 25 mg
(caused by coumarin or indanedione derivatives)                               (rarely 50 mg)
Hypoprothrombinemia                                                         2.5 mg to 25 mg or
Due to other causes                                                         more (rarely up to
(Antibiotics; Salicylates or other drugs; Factors                                 50 mg)
limiting absorption or synthesis)

In the event of shock or excessive blood loss, the use of whole blood or component therapy is indicated.
Hypoprothrombinemia Due to Other Causes in Adults
A dosage of 2.5 to 25 mg or more (rarely up to 50 mg) is recommended, the amount and route of administration
depending upon the severity of the condition and response obtained.
If possible, discontinuation or reduction of the dosage of drugs interfering with coagulation mechanisms (such
as salicylates; antibiotics) is suggested as an alternative to administering concurrent Vitamin K1 Injection. The
severity of the coagulation disorder should determine whether the immediate administration of Vitamin K1
Injection is required in addition to discontinuation or reduction of interfering drugs.

HOW SUPPLIED
Vitamin K1 Injection (Phytonadione Injectable Emulsion, USP) is supplied in a package of 25 as follows:

               Unit of Sale                             Concentration
                                                        5                                   Exhibit 385
   Case 2:20-cv-02470-WBS-JDP
         NDC 0409-9157-01     Document 12 Filed 12/29/20
                                             1 mg/0.5 mL Page 343 of 421
          25 ampuls in a package                          (2 mg/mL)
           NDC 0409-9158-01
                                                          10 mg/mL
          25 ampuls in a package

Store at 20 to 25°C (68 to 77°F). [See USP Controlled Room Temperature.]
Protect from light. Keep ampuls in tray until time of use.
Distributed by Hospira, Inc., Lake Forest, IL 60045 USA




LAB-1141-1.0
Revised: 04/2018


PRINCIPAL DISPLAY PANEL - 0.5 mL Ampul Label - RL-7130
0.5 mL
NDC 0409-9157-31
Rx only
VITAMIN K1 Inj.
Phytonadione Injectable
Emulsion, USP
1 mg/0.5 mL
Neonatal Concentration
Contains no more than
100 mcg/L of aluminum.
Protect from light.
Dist. by Hospira, Inc.,
Lake Forest, IL 60045 USA
RL-7130
Hospira




                                                     6                     Exhibit 385
   Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 344 of 421




PRINCIPAL DISPLAY PANEL - 0.5 mL Ampul Tray Label - RL-7129
0.5 mL Single-dose Ampul
Rx only NDC 0409-9157-50
Contains 5 of NDC 0409-9157-31
VITAMIN K1 Injection
Phytonadione Injectable Emulsion, USP
1 mg/0.5 mL
Neonatal Concentration
Protect from light. Keep ampuls in tray until time of use. For
Intramuscular, Subcutaneous, or Intravenous (with caution).
Each mL contains phytonadione 2 mg; polyoxyethylated fatty acid
derivative 70 mg; dextrose, hydrous 37.5 mg; benzyl alcohol 9 mg added
as preservative. May contain hydrochloric acid for pH adjustment.
pH 6.3 (5.0 to 7.0). Usual dosage: See insert. Store at 20 to 25°C (68 to
77°F). [See USP Controlled Room Temperature.]
Distributed by Hospira, Inc.,
Lake Forest, IL 60045 USA
Hospira
RL-7129




                                                        7                   Exhibit 385
   Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 345 of 421




PRINCIPAL DISPLAY PANEL - 0.5 mL Ampul Label - RL-4148
NDC 0409-9157-25
Rx only
0.5 mL
VITAMIN K1 Inj.
Phytonadione Injectable
Emulsion, USP
1 mg/0.5 mL
Neonatal Concentration
Contains no more than 100 mcg/L
of aluminum.
Protect from light.
RL-4148
Mfd. by
Hospira, Inc., Lake Forest, IL 60045 USA




                                             8                             Exhibit 385
   Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 346 of 421




PRINCIPAL DISPLAY PANEL - 0.5 mL Ampul Tray Label - RL-4149
5/NDC 0409-9157-25
Rx only
0.5 mL
Single-dose Ampul
VITAMIN K1 Injection
Phytonadione Injectable Emulsion, USP
1 mg/0.5 mL
Neonatal Concentration
Protect from light. Keep ampuls in tray until time of use.
For I.M., S.C., or I.V. (with caution).
Each mL contains phytonadione 2 mg; polyoxyethylated fatty acid
derivative 70 mg; dextrose, hydrous 37.5 mg; benzyl alcohol 9 mg
added as preservative. May contain hydrochloric acid for pH
adjustment. pH 6.3 (5.0 to 7.0). Usual dosage: See insert. Store at
20 to 25°C (68 to 77°F). [See USP Controlled Room Temperature.]
Manufactured by Hospira, Inc., Lake Forest, IL 60045 USA
N+ and NOVAPLUS are registered trademarks of Novation, LLC.
NOVAPLUS®
RL-4149




                                                       9                   Exhibit 385
   Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 347 of 421




PRINCIPAL DISPLAY PANEL - 1 mL Ampul Label - RL-7126
1 mL only
NDC 0409-9158-31
VITAMIN K1 Inj.
Phytonadione Injectable
Emulsion, USP
10 mg/mL
Contains no more than
110 mcg/L of aluminum.
Protect from light.
Rx only
RL-7126
Dist. by Hospira, Inc.
Lake Forest, IL 60045 USA




                                            10                             Exhibit 385
   Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 348 of 421




PRINCIPAL DISPLAY PANEL - 1 mL Ampul Tray Label - RL-7125
1 mL Single-dose Ampul
Rx only NDC 0409-9158-50
Contains 5 of NDC 0409-9158-31
VITAMIN K1 Injection
Phytonadione Injectable Emulsion, USP
10 mg/mL
Protect from light. Keep ampuls in tray until time of use. For
Intramuscular, Subcutaneous, or Intravenous (with caution).
Each mL contains phytonadione 10 mg; polyoxyethylated fatty acid
derivative 70 mg; dextrose, hydrous 37.5 mg; benzyl alcohol 9 mg added
as preservative. May contain hydrochloric acid for pH adjustment.
pH 6.3 (5.0 to 7.0). Usual dosage: See insert. Store at 20 to 25°C (68 to
77°F). [See USP Controlled Room Temperature.]
Distributed by Hospira, Inc.,
Lake Forest, IL 60045 USA
Hospira
RL-7125




                                                       11                   Exhibit 385
   Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 349 of 421




PRINCIPAL DISPLAY PANEL - 1 mL Ampul Label - RL-4150
NDC 0409-9158-25
Rx only
1 mL
VITAMIN K1 Inj.
Phytonadione Injectable
Emulsion, USP
10 mg/mL
Contains no more than
110 mcg/L of aluminum.
Protect from light.
RL-4150
Mfd. by
Hospira, Inc., Lake Forest, IL 60045 USA




                                            12                             Exhibit 385
   Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 350 of 421




PRINCIPAL DISPLAY PANEL - 1 mL Ampul Tray Label - RL-4151
5/NDC 0409-9158-25
1 mL
Single-dose Ampul
Rx only
VITAMIN K1 Injection
Phytonadione Injectable Emulsion, USP
10 mg/ mL
For I.M., S.C., or I.V. (with caution).
Protect from light. Keep ampuls in tray until time of use.
Each mL contains phytonadione 10 mg; polyoxyethylated fatty
acid derivative 70 mg; dextrose, hydrous 37.5 mg; benzyl alcohol
9 mg added as preservative. May contain hydrochloric acid for pH
adjustment. pH 6.3 (5.0 to 7.0). Usual dosage: See insert. Store at
20 to 25°C (68 to 77°F). [See USP Controlled Room Temperature.]
Manufactured by Hospira, Inc., Lake Forest, IL 60045 USA
N+ and NOVAPLUS are registered
trademarks of Novation, LLC.
NOVAPLUS®
RL-4151




                                                      13                   Exhibit 385
    Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 351 of 421




VITAMIN K1
phytonadione injection, emulsion


 Product Information
 Product Type                             HUMAN PRESCRIPTION DRUG                       Item Code (Source)     NDC:0409-9157

 Route of Administration                  INTRAMUSCULAR, INTRAVENOUS, SUBCUTANEOUS




Active Ingredient/Active Moiety
                                     Ingredient Name                                   Basis of Strength          Strength
PHYTONADIONE (UNII: A034SE7857) (PHYTONADIONE - UNII:A034SE7857)                      PHYTONADIONE             2 mg in 1 mL




Inactive Ingredients
                                          Ingredient Name                                               Strength
POLYOXYL 35 CASTOR OIL (UNII: 6D4M1DAL6O)                                                    70 mg in 1 mL
DEXTROSE MONOHYDRATE (UNII: LX22YL083G)                                                      37.5 mg in 1 mL
WATER (UNII: 059QF0KO0R)
BENZYL ALCOHOL (UNII: LKG8494WBH)                                                            9 mg in 1 mL
HYDROCHLORIC ACID (UNII: QTT17582CB)




Packaging
#      Item Code                          Package Description             Marketing Start Date       Marketing End Date
1 NDC:0409-9157-01     5 in 1 CONTAINER                                  06/22/2005
1 NDC:0409-9157-50     5 in 1 TRAY
                                                                14                                 Exhibit 385
    Case 2:20-cv-02470-WBS-JDP
1 NDC:0409-9157-31
                                        Document 12 Filed 12/29/20 Page 352 of 421
                   0.5 mL in 1 AMPULE; Type 0: Not a Combination Product
2 NDC:0409-9157-25       5 in 1 CONTAINER                                        06/26/2014                11/01/2019
2                        5 in 1 TRAY
2                        0.5 mL in 1 AMPULE; Type 0: Not a Combination Product




Marketing Information
    Marketing Category           Application Number or Monograph Citation           Marketing Start Date      Marketing End Date
ANDA                        ANDA087954                                           06/22/2005




VITAMIN K1
phytonadione injection, emulsion


 Product Information
 Product Type                               HUMAN PRESCRIPTION DRUG                             Item Code (Source)      NDC:0409-9158

 Route of Administration                    INTRAMUSCULAR, INTRAVENOUS, SUBCUTANEOUS




Active Ingredient/Active Moiety
                                       Ingredient Name                                         Basis of Strength          Strength
PHYTONADIONE (UNII: A034SE7857) (PHYTONADIONE - UNII:A034SE7857)                              PHYTONADIONE            10 mg in 1 mL




Inactive Ingredients
                                            Ingredient Name                                                        Strength
POLYOXYL 35 CASTOR OIL (UNII: 6D4M1DAL6O)                                                            70 mg in 1 mL
DEXTROSE MONOHYDRATE (UNII: LX22YL083G)                                                              37.5 mg in 1 mL
WATER (UNII: 059QF0KO0R)
BENZYL ALCOHOL (UNII: LKG8494WBH)                                                                    9 mg in 1 mL
HYDROCHLORIC ACID (UNII: QTT17582CB)




Packaging
#      Item Code                            Package Description                   Marketing Start Date       Marketing End Date
1 NDC:0409-9158-01       5 in 1 CONTAINER                                        07/27/2005
1 NDC:0409-9158-50       5 in 1 TRAY
1 NDC:0409-9158-31       1 mL in 1 AMPULE; Type 0: Not a Combination Product
2 NDC:0409-9158-25       5 in 1 CONTAINER                                        03/21/2014                02/01/2020
2                        5 in 1 TRAY
2                        1 mL in 1 AMPULE; Type 0: Not a Combination Product




                                                                    15                                     Exhibit 385
  Case 2:20-cv-02470-WBS-JDP
 Marketing  Information      Document 12 Filed 12/29/20 Page 353 of 421
   Marketing Category              Application Number or Monograph Citation            Marketing Start Date             Marketing End Date
 ANDA                       ANDA087955                                               07/27/2005




Labeler - Hospira, Inc. (141588017)

Establishment
  Name      Address    ID/FEI                                               Business Operations
Hospira,                          ANALYSIS(0409-9157, 0409-9158) , LABEL(0409-9157, 0409-9158) , MANUFACTURE(0409-9157, 0409-9158) ,
                      093132819
Inc.                              PACK(0409-9157, 0409-9158)


Establishment
           Name                   Address               ID/FEI                                    Business Operations
Hospira, Inc.                                    827731089             ANALYSIS(0409-9157, 0409-9158)


Establishment
           Name                   Address               ID/FEI                                    Business Operations
Hospira, Inc.                                    030606222             ANALYSIS(0409-9157, 0409-9158)


Revised: 12/2019                                                                                                                  Hospira, Inc.




                                                                    16                                            Exhibit 385
Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 354 of 421




   EXHIBIT 386
                     Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20
   HIGHLIGHTS OF PRESCRIBING INFORMATION
                                                                            Page
                                                                   DOSAGE AND     355 of 421
                                                                              ADMINISTRATION
                                                                                                   Administer AquaMEPHYTON by the subcutaneous route, whenever
   These highlights do not include all the information needed to use                               possible. (2.1)
   AquaMEPHYTON safely and effectively. See full prescribing                                       When intravenous administration is unavoidable, inject the drug very slowly,
   information for AquaMEPHYTON.                                                                   not exceeding 1 mg per minute. (2.1)

   AQUAMEPHYTON (phytonadione) injection, for intravenous,                                                       DOSAGE FORMS AND STRENGTHS
   intramuscular, and subcutaneous use.                                                        Injection: 2 mg/mL and 10 mg/mL single -dose ampuls. (3)
   Initial U.S. Approval: 1960
                                                                                                                          CONTRAINDICATIONS
          WARNING – HYPERSENSITIVITY REACTIONS WITH                                            Hypersensitivity to any component of this medication. (4)
          INTRAVENOUS AND INTRAMUSCULAR USE
          See full prescribing information for complete boxed warning.                                              WARNINGS AND PRECAUTIONS
    Fatal hypersensitivity reactions, including anaphylaxis, have occurred                         Risk of Serious Adverse Reactions in Infants due to Benzyl Alcohol
    during and immediately after INTRAVENOUS and                                                   Preservative: Use benzyl alcohol-free formulations in neonates and infants, if
    INTRAMUSCULAR injection of AquaMEPHYTON. Reactions have                                        available. (5.1)
    occurred despite dilution to avoid rapid infusion and upon first and                           Cutaneous Reactions: May occur with parenteral use. Discontinue drug and
    subsequent doses. Avoid the intravenous and intramuscular routes of                            manage medically. (5.3)
    administration unless the subcutaneous route is not feasible and the
    serious risk is justified (5.1)                                                                                     ADVERSE REACTIONS
                                                                                               Most common adverse reactions are cyanosis, diaphoresis, dizziness,
   -----------------------------RECENT MAJOR CHANGES---------------------------                dysgeusia, dyspnea, flushing, hypotension and tachycardia. (6)
    Warnings and Precautions, Cutaneous Reactions (5.3)                   03/2018
                                                                                               To report SUSPECTED ADVERSE REACTIONS, contact Teligent
                           INDICATIONS AND USAGE                                               Pharma, Inc. at 1-856-697-1441, or FDA at 1-800-FDA-1088 or
   AquaMEPHYTON is a vitamin K replacement indicated for the treatment of
                                                                                               www.fda.gov/medwatch.
   the following coagulation disorders which are due to faulty formation of
   factors II, VII, IX and X when caused by vitamin K deficiency or
                                                                                                                       DRUG INTERACTIONS
   interference with vitamin K activity.
                                                                                               Anticoagulants: May induce temporary resistance to prothrombin-depressing
      Anticoagulant-induced hypoprothrombinemia deficiency caused by
                                                                                               anticoagulants. (7)
      coumarin or indanedione derivatives; (1.1)
      Hypoprothrombinemia due to antibacterial therapy; (1.1)
                                                                                                                     USE IN SPECIFIC POPULATIONS
      Hypoprothrombinemia secondary to factors limiting absorption or
                                                                                                 Pregnancy: If available, use the preservative-free formulation in pregnant
      synthesis of vitamin K, e.g., obstructive jaundice, biliary fistula, sprue,
                                                                                                 women. (8.1)
      ulcerative colitis, celiac disease, intestinal resection, cystic fibrosis of the
      pancreas, and regional enteritis; (1.1)                                                    Lactation: If available, use the preservative-free formulation in lactating
                                                                                                 women. (8.2)
      Other drug-induced hypoprothrombinemia where is it definitely shown that
      the result is due to interference with vitamin K metabolism, e.g.,                         Pediatric Use: The safety and effectiveness of AquaMEPHYTON in
      salicylates. (1.1)                                                                         pediatric patients from 6 months to 17 years have not been established.
                                                                                                 (8.4)
   AquaMEPHYTON is indicated for prophylaxis and treatment of vitamin K-
   deficiency bleeding in neonates. (1.2)                                                                                                                     Revised: 03/2018



   FULL PRESCRIBING INFORMATION: CONTENTS *
   BOXED WARNING                                                                                  6 ADVERSE REACTIONS
   1 INDICATIONS & USAGE                                                                             6.1 Clinical Trials and Post Marketing experience
      1.1 Treatment of Hypoprothrombinemia Due to Vitamin K Deficiency or                         7 DRUG INTERACTIONS
          Interference                                                                            8 USE IN SPECIFIC POPULATIONS
      1.2 Prophylaxis and Treatment of Vitamin K-Deficiency Bleeding in                             8.1 Pregnancy
          Neonates                                                                                  8.2 Lactation
    2 DOSAGE AND ADMINISTRATION                                                                     8.4 Pediatric Use
      2.1 Dosing Considerations                                                                   10 OVERDOSAGE
      2.2 Recommended Dosage for Coagulation Disorders from                                       11 DESCRIPTION
          Vitamin K Deficiency of Interference                                                    12 CLINICAL PHARMACOLOGY
      2.3 Recommended Dosage for Prophylaxis and Treatment of Vitamin K                               12.1 Mechanism of Action
          Deficiency Bleeding in Neonates                                                             12.2 Pharmacodynamics
      2.4 Directions for Dilution                                                                     12.3 Pharmacokinetics
   3 DOSAGE FORMS AND STRENGTHS                                                                   13 NONCLINICAL TOXICOLOGY SECTION
                                                                                                      13.1 Carcinogenesis, Mutagenesis, Impairment of Fertility
   4 CONTRAINDICATIONS
   5 WARNINGS AND PRECAUTIONS                                                                     16 HOW SUPPLIED/STORAGE AND HANDLING
                                                                                                  17 PATIENT COUNSELING INFORMATION
      5.1 Hypersensitivity Reactions
      5.2  Risk of Serious Adverse Reaction in Infants due to Benzyl Alcohol                 * Sections or subsections omitted from the full prescribing information are not
           Preservative                                                                      listed
      5.3 Cutaneous Reactions




Reference ID: 4231342                                                                    1                                                        Exhibit 386
                Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 356 of 421




            FULL PRESCRIBING INFORMATION

                       WARNING — HYPERSENSITIVITY REACTIONS WITH INTRAVENOUS AND
                                                      INTRAMUSCULAR USE
                Fatal hypersensitivity reactions, including anaphylaxis, have occurred during and immediately
                after intravenous and intramuscular injection of AquaMEPHYTON. Reactions have occurred
                despite dilution to avoid rapid intravenous infusion and upon first dose. Avoid the intravenous
                and intramuscular routes of administration unless the subcutaneous route is not feasible and
                the serious risk is justified [see Warnings and Precautions (5.1)].


            1 INDICATIONS AND USAGE
            1.1 Treatment of Hypoprothrombinemia Due to Vitamin K Deficiency or Interference

            AquaMEPHYTON is indicated for the treatment of the following coagulation disorders which are due to faulty
            formation of factors II, VII, IX and X when caused by vitamin K deficiency or interference with vitamin K
            activity:

            •    anticoagulant-induced hypoprothrombinemia caused by coumarin or indanedione derivatives;
            •    hypoprothrombinemia due to antibacterial therapy;
            •    hypoprothrombinemia secondary to factors limiting absorption or synthesis of vitamin K, e.g., obstructive
                 jaundice, biliary fistula, sprue, ulcerative colitis, celiac disease, intestinal resection, cystic fibrosis of the
                 pancreas, and regional enteritis;
            •    other drug-induced hypoprothrombinemia where it is definitely shown that the result is due to
                 interference with vitamin K metabolism, e.g., salicylates.

            1.2 Prophylaxis and Treatment of Vitamin K-Deficiency Bleeding in Neonates

           AquaMEPHYTON is indicated for prophylaxis and treatment of vitamin K-deficiency bleeding in neonates


          2 DOSAGE AND ADMINISTRATION

           2.1 Dosing Considerations
           Whenever possible, administer AquaMEPHYTON by the subcutaneous route [see Boxed Warning]. When
           intravenous administration is unavoidable, inject the drug very slowly, not exceeding 1 mg per minute [see
           Warnings and Precautions (5.1)].

           Monitor international normalized ratio (INR) regularly and as clinical conditions indicate. Use the lowest
           effective dose of AquaMEPHYTON.

            The coagulant effects of AquaMEPHYTON are not immediate; improvement of INR may take 1-8 hours.
            Interim use of whole blood or component therapy may also be necessary if bleeding is severe.

            Whenever possible, administer benzyl alcohol-free formulations in pediatric patients [see Warnings and
            Precautions (5.2), Use in Specific Populations (8.4)].

           When AquaMEPHYTON is used to correct excessive anticoagulant-induced hypoprothrombinemia,
           anticoagulant therapy still being indicated, the patient is again faced with the clotting hazards existing prior to
           starting the anticoagulant therapy. AquaMEPHYTON is not a clotting agent, but overzealous therapy with
           AquaMEPHYTON may restore conditions which originally permitted thromboembolic phenomena. Dosage
           should be kept as low as possible, and INR should be checked regularly as clinical conditions indicate.




Reference ID: 4231342                                                   2                                               Exhibit 386
               Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 357 of 421


           2.2 Recommended Dosage for Coagulation Disorders from Vitamin K Deficiency or Interference

            The recommended dosage of AquaMEPHYTON is based on whether the hypoprothrombinemia is anticoagulant-
            induced (e.g., due to coumarin or indanedione derivatives) or non-anticoagulant-induced (e.g., due to antibiotics;
            salicylates or other drugs; factors limiting absorption or synthesis) as follows:

           •      Anticoagulant-Induced Hypoprothrombinemia: AquaMEPHYTON 2.5 mg to 10 mg or more
                  subcutaneously, intramuscularly, or intravenously. Up to 25 mg to 50 mg may be administered as a single
                  dose.

                  Repeated large doses of AquaMEPHYTON are not warranted in liver disease if the initial response is
                  unsatisfactory. Failure to respond to AquaMEPHYTON may indicate that the condition being treated is
                  inherently unresponsive to AquaMEPHYTON.

           •      Hypoprothrombinemia Due to Other Causes (Non-Anticoagulation-Induced Hypoprothrombinemia):
                  AquaMEPHYTON 2.5 mg to 25 mg or more intravenously, intramuscularly, or subcutaneously. Up to 50
                  mg may be administered as a single dose.

            Evaluate INR after 6-8 hours, and repeat dose if INR remains prolonged. Modify subsequent dosage (amount and
            frequency) based on the INR or clinical condition.

           2.3 Recommended Dosage for Prophylaxis and Treatment of Vitamin K Deficiency Bleeding in Neonates

            Prophylaxis of Vitamin K-Deficiency Bleeding in Neonates
            The recommended dosage of AquaMEPHYTON is 0.5 mg to 1 mg within one hour of birth for a single dose.

           Treatment of Vitamin K Deficiency Bleeding in Neonates
           The recommended dosage of AquaMEPHYTON is 1 mg given either subcutaneously or intramuscularly.
           Consider higher doses if the mother has been receiving oral anticoagulants.

            A failure to respond (shortening of the INR in 2 to 4 hours) may indicate another diagnosis or coagulation
            disorder.

           2.4 Directions for Dilution
           Dilute AquaMEPHYTON with 0.9% Sodium Chloride Injection, 5% Dextrose Injection, or 5% Dextrose and
           Sodium Chloride Injection. Avoid use of other diluents that may contain benzyl alcohol, which can cause serious
           toxicity in newborns or low birth weight infants [see Warnings and Precautions (5.2) and Use in Specific
           Populations (8.4).
           When diluted, start administration of AquaMEPHYTON immediately after dilution.
           Discard unused portions of diluted solution as well as unused contents of the ampul.

            Protect AquaMEPHYTON from light at all times.

            Parenteral drug products should be inspected visually for particulate matter and discoloration prior to
            administration, whenever solution and container permit.

           3 DOSAGE FORMS AND STRENGTHS
           Injection: 2 mg/mL and 10 mg/mL single-dose ampuls.

           4 CONTRAINDICATIONS
           Hypersensitivity to phytonadione or any other component of this medication [see Warnings and Precautions (5.1)].

           5 WARNINGS AND PRECAUTIONS




Reference ID: 4231342                                               3                                             Exhibit 386
                Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 358 of 421


             5.1     Hypersensitivity Reactions
             Fatal and severe hypersensitivity reactions, including anaphylaxis, have occurred with intravenous or
             intramuscular administration of AquaMEPHYTON. Reactions have occurred despite dilution to avoid rapid
             intravenous infusion and upon first dose. These reactions have included shock, cardiorespiratory arrest, flushing,
             diaphoresis, chest pain, tachycardia, cyanosis, weakness, and dyspnea. Administer AquaMEPHYTON
             subcutaneously whenever feasible. Avoid the intravenous and intramuscular routes of administration unless the
             subcutaneous route is not feasible and the serious risk is justified [see Dosage and Administration (2.1)].

             5.2     Risk of Serious Adverse Reaction in Infants due to Benzyl Alcohol Preservative
             Use benzyl alcohol-free formulations in neonates and infants, if available. Serious and fatal adverse reactions
             including “gasping syndrome” can occur in neonates and infants treated with benzyl alcohol-preserved drugs,
             including AquaMEPHYTON. The “gasping syndrome” is characterized by central nervous system
             depression, metabolic acidosis, and gasping respirations.

             When prescribing AquaMEPHYTON in infants, consider the combined daily metabolic load of benzyl alcohol
             from all sources including AquaMEPHYTON (contains 9 mg of benzyl alcohol per mL) and other drugs
             containing benzyl alcohol. The minimum amount of benzyl alcohol at which serious adverse reactions may occur
             is not known [see Use in Specific Populations (8.1, 8.2 and 8.4)].


             5.3     Cutaneous Reactions
             Parenteral administration of vitamin K replacements (including AquaMEPHYTON) may cause cutaneous
             reactions. Reactions have included eczematous reactions, scleroderma-like patches, urticaria, and delayed-type
             hypersensitivity reactions. Time of onset ranged from 1 day to a year after parenteral administration. Discontinue
             AquaMEPHYTON for skin reactions and institute medical management.


         6     ADVERSE REACTIONS

             The following serious adverse reactions are described elsewhere in the labeling:
                     Hypersensitivity Reactions [see Warnings and Precautions (5.1)]
                     Cutaneous Reactions [see Warnings and Precautions (5.3)]


             6.3 Clinical Trials and Post-Marketing Experience
             The following adverse reactions associated with the use of AquaMEPHYTON were identified in clinical studies or
             postmarketing reports. Because some of these reactions were reported voluntarily from a population of uncertain
             size, it is not always possible to reliably estimate their frequency or establish a causal relationship to drug
             exposure.

             Cardiac Disorders: Tachycardia, hypotension.
             General disorders and administration site conditions: Generalized flushing; pain, swelling, and tenderness at
             injection site.
             Hepatobiliary Disorders: Hyperbilirubinemia
             Immune System Disorders: Fatal hypersensitivity reactions, anaphylactic reactions.
             Neurologic: Dysgeusia, dizziness.
             Pulmonary: Dyspnea.
             Skin and Subcutaneous Tissue Disorders: Erythema, pruritic plaques, scleroderma-like lesions, erythema perstans.
             Vascular: Cyanosis.




Reference ID: 4231342                                                4                                             Exhibit 386
                Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 359 of 421



         7      DRUG INTERACTIONS
             Anticoagulants
             AquaMEPHYTON may induce temporary resistance to prothrombin-depressing anticoagulants, especially when
             larger doses of AquaMEPHYTON are used. Should this occur, higher doses of anticoagulant therapy may be needed
             when resuming anticoagulant therapy, or a change in therapy to a different class of anticoagulant may be necessary
             (i.e., heparin sodium).

             AquaMEPHYTON does not affect the anticoagulant action of heparin.

         8    USE IN SPECIFIC POPULATIONS

                8.1 Pregnancy

             Risk Summary
             AquaMEPHYTON contains benzyl alcohol, which has been associated with gasping syndrome in neonates. The
             preservative benzyl alcohol can cause serious adverse events and death when administered intravenously to
             neonates and infants. If AquaMEPHYTON is needed during pregnancy, consider using a benzyl alcohol-free
             formulation [see Warnings and Precautions (5.2), Use in Specific Populations (8.4)].

             Published studies with the use of phytonadione during pregnancy have not reported a clear association with
             phytonadione and adverse developmental outcomes (see Data). There are maternal and fetal risks associated with
             vitamin K deficiency during pregnancy (see Clinical Considerations). Animal reproduction studies have not been
             conducted with phytonadione.

             The estimated background risk for the indicated population is unknown. All pregnancies have a background risk of
             birth defect, loss, or other adverse outcomes. In the U.S. general population, the estimated background risk of
             major birth defects and miscarriage in clinically recognized pregnancies is 2-4% and 15-20%, respectively.

             Clinical Considerations
             Disease-associated maternal and/or embryo/fetal risk
             Pregnant women with vitamin K deficiency hypoprothrombinemia may be at an increased risk for bleeding
             diatheses during pregnancy and hemorrhagic events at delivery. Subclinical maternal vitamin K deficiency during
             pregnancy has been implicated in rare cases of fetal intracranial hemorrhage.

             Data
             Human Data
             Phytonadione has been measured in cord blood of infants whose mothers were treated with phytonadione during
             pregnancy in concentrations lower than seen in maternal plasma. Administration of vitamin K1 to pregnant women
             shortly before delivery increased both maternal and cord blood concentrations. Published data do not report a clear
             association with phytonadione and adverse maternal or fetal outcomes when used during pregnancy. However,
             these studies cannot definitively establish the absence of any risk because of methodologic limitations including
             small sample size and lack of blinding.

             Animal Data
             In pregnant rats receiving vitamin K1 orally, fetal plasma and liver concentrations increased following
             administration, supporting placental transfer.

             8.2 Lactation
             Risk Summary




Reference ID: 4231342                                                5                                             Exhibit 386
              Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 360 of 421


           AquaMEPHYTON contains benzyl alcohol. If available, preservative-free AquaMEPHYTON is recommended
           when AquaMEPHYTON is needed during lactation [see Warnings and Precautions (5.2), Use in Specific
           Populations (8.4)].
           Phytonadione is present in breastmilk. There are no data on the effects of AquaMEPHYTON on the breastfed child
           or on milk production. The developmental and health benefits of breastfeeding should be considered along with the
           clinical need for AquaMEPHYTON and any potential adverse effects on the breastfed child from
           AquaMEPHYTON or from the underlying maternal condition.


           8.4 Pediatric Use
           The safety and effectiveness of AquaMEPHYTON for prophylaxis and treatment of vitamin K deficiency have
           been established in neonates. Use of phytonadione injection for prophylaxis and treatment of vitamin K
           deficiency is based on published clinical studies.

           Serious adverse reactions including fatal reactions and the “gasping syndrome” occurred in premature neonates and
           infants in the intensive care unit who received drugs containing benzyl alcohol as a preservative. In these cases,
           benzyl alcohol dosages of 99 to 234 mg/kg/day produced high levels of benzyl alcohol and its metabolites in the
           blood and urine (blood levels of benzyl alcohol were 0.61 to 1.378 mmol/L). Additional adverse reactions included
           gradual neurological deterioration, seizures, intracranial hemorrhage, hematologic abnormalities, skin breakdown,
           hepatic and renal failure, hypotension, bradycardia, and cardiovascular collapse. Preterm, low-birth weight infants
           may be more likely to develop these reactions because they may be less able to metabolize benzyl alcohol.

           When prescribing AquaMEPHYTON in infants consider the combined daily metabolic load of benzyl alcohol from
           all sources including AquaMEPHYTON (AquaMEPHYTON contains 9 mg of benzyl alcohol per mL) and other
           drugs containing benzyl alcohol. The minimum amount of benzyl alcohol at which serious adverse reactions may
           occur is not known [see Warnings and Precautions (5.2)].

           Whenever possible, use preservative-free phytonadione formulations in neonates. The preservative benzyl alcohol
           has been associated with serious adverse events and death in pediatric patients. Premature and low-birth weight
           infants may be more likely to develop toxicity.

           10 OVERDOSAGE

           Hemolysis, jaundice, and hyperbilirubinemia in newborns, particularly in premature infants, may result from
           AquaMEPHYTON overdose.


           11 DESCRIPTION
           Phytonadione is a vitamin K replacement, which is a clear, yellow to amber, viscous, odorless or nearly odorless
           liquid. It is insoluble in water, soluble in chloroform and slightly soluble in ethanol. It has a molecular weight of
           450.70.
           Phytonadione is 2-methyl-3-phytyl-1, 4-naphthoquinone. Its empirical formula is C31H46O2 and its molecular
            structure is:




Reference ID: 4231342                                                6                                             Exhibit 386
              Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 361 of 421


           AquaMEPHYTON injection is a yellow, sterile, aqueous colloidal solution of vitamin K1, with a pH of 5.0 to 7.0,
           available for injection by the intravenous, intramuscular, and subcutaneous routes. AquaMEPHYTON is
           available in 1 mg (2 mg/mL) and 10 mg (10 mg/mL) single-dose ampuls. Each milliliter of AquaMEPHYTON
           contains the following inactive ingredients: 70 mg polyoxyethylated fatty acid derivative, 37.5 mg dextrose, 9 mg
           benzyl alcohol (preservative), and water for injection. AquaMEPHYTON may contain glacial acetic acid for pH
           adjustment to 6.3 (5.0 – 7.0).


           12 CLINICAL PHARMACOLOGY

           12.1   Mechanism of Action

           AquaMEPHYTON aqueous colloidal solution of vitamin K1 for parenteral injection, possesses the same type and
           degree of activity as does naturally-occurring vitamin K, which is necessary for the production via the liver of
           active prothrombin (factor II), proconvertin (factor VII), plasma thromboplastin component (factor IX), and
           Stuart factor (factor X). Vitamin K is an essential cofactor for a microsomal enzyme that catalyzes the post-
           translational carboxylation of multiple, specific, peptide-bound glutamic acid residues in inactive hepatic
           precursors of factors II, VII, IX, and X. The resulting gamma-carboxy-glutamic acid residues convert the
           precursors into active coagulation factors that are subsequently secreted by liver cells into the blood.

           In normal animals and humans, phytonadione is virtually devoid of activity. However, in animals and humans
           deficient in vitamin K, the pharmacological action of vitamin K is related to its normal physiological function,
           that is, to promote the hepatic biosynthesis of vitamin K dependent clotting factors.

           12.2   Pharmacodynamics

           The action of the aqueous dispersion, when administered intravenously, is generally detectable within an hour or
           two and hemorrhage is usually controlled within 3 to 6 hours. A normal INR may often be obtained in 12 to 14
           hours.

           12.3   Pharmacokinetics

           Absorption:
           Phytonadione is readily absorbed following intramuscular administration.

           Distribution:
           After absorption, phytonadione is initially concentrated in the liver, but the concentration declines rapidly. Very
           little vitamin K accumulates in tissues.

           Elimination:
           Little is known about the metabolic fate of vitamin K. Almost no free unmetabolized vitamin K appears in bile
           or urine.


           13 NONCLINICAL TOXICOLOGY SECTION

           13.1 Carcinogenesis, Mutagenesis, Impairment of Fertility
           Studies of carcinogenicity, genotoxicity or impairment of fertility have not been conducted with phytonadione.

           16 HOW SUPPLIED/STORAGE AND HANDLING
           AquaMEPHYTON is a yellow, sterile, aqueous colloidal solution and is supplied in a package of 25 as follows:




Reference ID: 4231342                                               7                                             Exhibit 386
              Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 362 of 421


              NDC No.               Container                 Amount of             Volume      Concentration
                                                                             ®
                                                        AquaMEPHYTON
                                                           In Container

            52565-092-05      1 mL single-dose ampul              1 mg               0.5 mL        2 mg/mL

            52565-093-05      1 mL single-dose ampul              10 mg               1 mL         10 mg/mL

           Store at 20° to 25°C (68° to 77°F); excursions permitted to 15° to 30°C (59° to 86°F) [see USP Controlled
           Room Temperature].

           Protect AquaMEPHYTON from light. Store container in closed original carton until contents have been used.

           17 PATIENT COUNSELING INFORMATION

           Inform the patient of the following important risks of AquaMEPHYTON:

           Serious Hypersensitivity Reactions
           Advise the patient and caregivers to immediately report signs of hypersensitivity after receiving
           AquaMEPHYTON [see Warnings and Precautions (5.1)].

           Risk of Gasping Syndrome Due to Benzyl Alcohol
           Advise the patient and caregivers of the risk of gasping syndrome associated with the use of products that
           contain benzyl alcohol (including AquaMEPHYTON) in neonates, infants, and pregnant women [see
           Warnings and Precautions (5.2)].

           Cutaneous Reactions
           Advise the patient and caregivers to report the occurrence of new rashes after receiving AquaMEPHYTON.
           These reactions may be delayed for up to a year after treatment [see Warnings and Precautions (5.3)].


           Manufactured by:
           Valdepharm
           Val De Reuil 27100 France

           Distributed by:
           Teligent Pharma, Inc.
           Buena, NJ 08310




Reference ID: 4231342                                             8                                            Exhibit 386
Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 363 of 421




   EXHIBIT 387
Immunization Schedules | CDC                                                                  6/21/20, 6:44 PM
                   Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 364 of 421




    Immunization Schedules

     For Health Care Providers

     Child and Adolescent                           Adult Immunization       Resources for Health
     Immunization Schedule                          Schedule (19 years and   Care Providers
     (birth through 18 years)                       older)




https://www.cdc.gov/vaccines/schedules/index.html                                                   Page 1 of 2


                                                               1                      Exhibit 387
Immunization Schedules | CDC                                                                                                   6/21/20, 6:44 PM
                   Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 365 of 421
     For Parents & Adults                                                                          Related Pages

                                                                                                   Vaccines and Immunizations


                                                                                                   Advisory Committee on
                                                                                                   Immunization Practices (ACIP)
     Parent-Friendly           Parent-Friendly      Resources for     Resources for
     Schedule for              Schedule for         Parents           Adults
     Infants and               Preteens and                                                        Vaccine Information Statements
     Children (birth-          Teens (7-18
     6 years)                  years)
                                                                                                                 Download “CDC
                                                                                                                 Vaccine Schedules”
                                                                                                                 free for iOS and
                                                                                                                 Android devices.



                                                                                                   Order Hard Copies

                                                                                                   Hard copies of the schedule are
                                                                                                   available for free using the CDC-
                                                                                                   info on Demand order form.


                                                                                                         Page last reviewed: February 3, 2020
                                                                    Content source: National Center for Immunization and Respiratory Diseases




https://www.cdc.gov/vaccines/schedules/index.html                                                                                    Page 2 of 2


                                                                    2                                             Exhibit 387
Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 366 of 421




   EXHIBIT 388
USP Therapeutic Categories Model Guidelines | FDA                                                                          6/21/20, 6:45 PM
                   Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 367 of 421



                                  USP Therapeutic Categories Model
                                            Guidelines

                                                                                                Formulary Key Drug
                               Therapeutic Category              Pharmacologic Class
                                                                                                Types

                                                                 Non-opioid Analgesics
                                                                                                Opioid Analgesics,
                                                                 Opioid Analgesics
                               Analgesics                                                       Long-acting
                                                                                                Opioid Analgesics,
                                                                                                Short-acting
                               Anesthetics                       Local Anesthetics
                                                                 Aminoglycosides
                                                                                          Cephalosporin
                                                                 Beta-lactam,
                                                                                          Antibacterials, 1st
                                                                 Cephalosporins
                                                                                          Generation
                                                                                          Cephalosporin
                                                                                          Antibacterials, 2nd
                                                                                          Generation
                                                                                          Cephalosporin
                                                                                          Antibacterials, 3rd
                                                                                          Generation
                                                                                          Cephalosporin
                                                                                          Antibacterials, 4th
                                                                                          Generation
                                                                                          Amino Derivative
                                                                 Beta-lactam, Penicillins
                                                                                          Penicillins
                                                                                          Extended Spectrum
                                                                                          Penicillins
                                                                                          Natural Penicillins
                                                                                          Penicillinase-resistant
                                                                                          Penicillins
                                                                 Beta-lactam, Other
                               Antibacterials
                                                                 Macrolides               Erythromycins
                                                                                          Ketolides
                                                                                          Macrolides (Non-
                                                                                          erythromycins, Non-
                                                                                          ketolides)
                                                                 Quinolones


https://www.fda.gov/regulatory-information/fdaaa-implementation-chart/usp-therapeutic-categories-model-guidelines              Page 1 of 13


                                                                            1                                        Exhibit 388
USP Therapeutic Categories Model Guidelines | FDA                                                                         6/21/20, 6:45 PM
                   Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 368 of 421
                                                                 Sulfonamides
                                                                 Tetracyclines
                                                                                                Antifolate
                                                                 Antibacterials, Other
                                                                                                Antibacterials
                                                                                                Glycopeptide
                                                                                                Antibacterials
                                                                                                Lincomycin
                                                                                                Antibacterials
                                                                                                Nitrofuran
                                                                                                Antibacterials
                                                                                                Oxazolidinone
                                                                                                Antibacterials
                                                                                                Miscellaneous
                                                                                                Antibacterials
                                                          Calcium Channel
                                                          Modifying Agents
                                                          Gamma-aminobutyric
                                                          Acid (GABA) Augmenting
                                                          Agents
                               Anticonvulsants
                                                          Glutamate Reducing
                                                          Agents
                                                          Sodium Channel
                                                          Inhibitors
                                                          Anticonvulsants, Other
                                                          Cholinesterase Inhibitors
                                                          Glutamate Pathway
                               Antidementia Agents        ModiUers
                                                          Antidementia Agents,
                                                          Other
                                                          Monoamine Oxidase
                                                          Inhibitors
                                                          Serotonin/Norepinephrine
                               Antidepressants
                                                          Reuptake Inhibitors
                                                          Tricyclics
                                                          Antidepressants, Other
                                                          Antidotes
                                                          Deterrents                Alcohol Deterrents
                               Antidotes, Deterrents, and
                                                                                    Smoking Cessation
                               Toxicologic Agents
                                                                                    Agents
                                                          Toxicologic Agents        Opioid Antagonists
                                                                                    5-Hydroxytryptamine 3
                                                                                    (5-HT3) Antagonists
                                                                                    Neurokinin 1 (NK1)
                               Antiemetics

https://www.fda.gov/regulatory-information/fdaaa-implementation-chart/usp-therapeutic-categories-model-guidelines             Page 2 of 13


                                                                            2                                       Exhibit 388
USP Therapeutic Categories Model Guidelines | FDA                                                                              6/21/20, 6:45 PM
                   Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 369 of 421
                                                                                                Receptor Antagonists
                                                                                                Antiemetics, Other
                                                                                                Allylamine Antifungals
                                                                                                Azole Antifungals
                                                                                                Echinocandin
                               Antifungals
                                                                                                Antifungals
                                                                                                Polyene Antifungals
                                                                                                Antifungals (Other)
                                                                                                Renal Tubular Blocking
                                                                                                Agents
                                                                                                Xanthine Oxidase
                                                                                                Inhibitors
                               Antigout Agents
                                                                                                Antigout Agents (Non-
                                                                                                renal Tubular Blocking
                                                                                                Agents and Non-
                                                                                                xanthine Inhibitors)
                                                       Glucocorticoids
                               Anti-inZammatory Agents Nonsteroidal Anti-
                                                       in:ammatory Drugs
                                                       Abortive                                 Ergot Alkaloids
                                                                                                Triptans
                                                                                                Beta-adrenergic
                                                                 Prophylactic
                                                                                                Blocking Agents
                               Antimigraine Agents
                                                                                                Antimigraine Agents,
                                                                                                Prophylactic (Non–
                                                                                                beta-adrenergic
                                                                                                Blocking Agents)
                               Antimyasthenic Agents             Parasympathomimetics
                                                                 Antituberculars
                               Antimycobacterials                Antimycobacterials,
                                                                 Other
                                                                                                Ethylenimines/
                                                                 Alkylating Agents
                                                                                                Methylmelamines
                                                                                                Nitrogen Mustards
                                                                                                Nitrosoureas
                                                                                                Alkylating Agents,
                                                                                                Other
                                                                 Antiangiogenic Agents
                                                                 Antiestrogens/ModiUers Estrogen-nitrosoureas
                                                                                        Selective Estrogen
                                                                                        Receptor Modulators,
                                                                                        1st Generation
                                                                                        Purine Analogs and


https://www.fda.gov/regulatory-information/fdaaa-implementation-chart/usp-therapeutic-categories-model-guidelines                  Page 3 of 13


                                                                            3                                            Exhibit 388
USP Therapeutic Categories Model Guidelines | FDA                                                                              6/21/20, 6:45 PM
                   Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 370 of 421
                                                                 Antimetabolites                Related Inhibitors

                                                                                                Antimetabolites, Other
                               Antineoplastics                   Aromatase Inhibitors, 3rd
                                                                 Generation
                                                                                                Epidermal Growth
                                                                 Molecular Target
                                                                                                Factor Receptor Kinase
                                                                 Inhibitors
                                                                                                Inhibitors
                                                                                                Multitargeted Kinase
                                                                                                Inhibitors, Bcr-Abl/c-
                                                                                                kit Receptor Tyrosine
                                                                                                Kinases
                                                                                                Multitargeted Kinase
                                                                                                Inhibitors, Vascular
                                                                                                Endothelial Growth
                                                                                                Factor Receptor
                                                                                                Tyrosine Kinases
                                                                 Monoclonal Antibodies          Anti-CD20 Antibodies
                                                                 Retinoids
                                                                 Antineoplastics, Other
                                                                 Anthelmintics
                                                                 Antiprotozoals                 Antimalarials
                                                                                                Antiprotozoals (Non-
                               Antiparasitics
                                                                                                antimalarials)
                                                                 Pediculicides/
                                                                 Scabicides
                                                                                                Anticholinergics
                                                                                                Catechol O-
                                                                                                methyltransferase
                                                                                                (COMT) Inhibitors
                                                                                                Dopamine Agonists,
                                                                                                Ergot
                               Antiparkinson Agents                                             Dopamine Agonists,
                                                                                                Nonergot
                                                                                                Dopamine Precursors
                                                                                                Monoamine Oxidase B
                                                                                                (MAO-B) Inhibitors
                                                                                                Antiparkinson Agents,
                                                                                                Other
                                                                 Atypicals
                               Antipsychotics
                                                                 Conventional
                               Antispasticity Agents
                                                                 Anti-cytomegalovirus


https://www.fda.gov/regulatory-information/fdaaa-implementation-chart/usp-therapeutic-categories-model-guidelines                  Page 4 of 13


                                                                            4                                            Exhibit 388
USP Therapeutic Categories Model Guidelines | FDA                                                                              6/21/20, 6:45 PM
                   Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 371 of 421
                                                                 (CMV) Agents
                                                                 Antihepatitis Agents
                                                                 Antiherpetic Agents
                                                                 Anti-human
                                                                 ImmunodeUciency Virus
                                                                 (HIV) Agents, Fusion
                                                                 Inhibitors
                               Antivirals                        Anti-HIV Agents, Non-
                                                                 nucleoside Reverse
                                                                 Transcriptase Inhibitors
                                                                 Anti-HIV Agents,
                                                                 Nucleoside and
                                                                 Nucleotide Reverse
                                                                 Transcriptase Inhibitors
                                                                 Anti-HIV Agents,
                                                                 Protease Inhibitors
                                                                 Anti-inZuenza Agents
                                                                 Antidepressants
                               Anxiolytics
                                                                 Anxiolytics, Other
                               Bipolar Agents
                                                                                                Alpha Glucosidase
                                                                 Antidiabetic Agents
                                                                                                Inhibitors
                                                                                                Amylinomimetics
                                                                                                Biguanides
                                                                                                Dipeptidyl Peptidase-4
                                                                                                (DPP-4) Inhibitors
                                                                                                Incretin Mimetics
                                                                                                Meglitinides
                                                                                                Sulfonylureas
                                                                                                Thiazolidinediones
                               Blood Glucose Regulators Glycemic Agents
                                                        Insulins                                Insulin, Rapid-acting
                                                                                                Insulin, Short-acting
                                                                                                Insulin, Intermediate-
                                                                                                acting
                                                                                                Insulin, Long-acting
                                                                                                Insulin Mixtures,
                                                                                                Short-acting and
                                                                                                Intermediate-acting
                                                                                                Insulin Mixtures,
                                                                                                Analogs
                                                                 Anticoagulants                 Anticoagulants, Oral
                                                                                                Factor Xa Inhibitors,


https://www.fda.gov/regulatory-information/fdaaa-implementation-chart/usp-therapeutic-categories-model-guidelines                  Page 5 of 13


                                                                            5                                            Exhibit 388
USP Therapeutic Categories Model Guidelines | FDA                                                                            6/21/20, 6:45 PM
                   Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 372 of 421
                                                                                                Indirect

                                                                                                Low Molecular Weight
                                                                                                Heparins
                                                                 Blood Formation                Colony Stimulating
                                                                 Products                       Factors
                               Blood
                               Products/ModiUers/Volume                                         Erythropoietins
                               Expanders                Coagulants                              Protease Inhibitors
                                                                                                Adenosine
                                                                 Platelet Aggregation
                                                                                                Diphosphate P2Y12
                                                                 Inhibitors
                                                                                                Inhibitors
                                                                                                Cyclic Adenosine
                                                                                                Monophosphate
                                                                                                Reuptake Inhibitors
                                                                                                Phosphodiesterase
                                                                                                III/Adenosine Uptake
                                                                                                Inhibitors
                                                                 Alpha-adrenergic
                                                                 Agonists
                                                                 Alpha-adrenergic
                                                                 Blocking Agents
                                                                                          Antiarrhythmics -
                                                                 Antiarrhythmics
                                                                                          Classes IA, B, and C
                                                                                          Antiarrhythmics - Class
                                                                                          Ia/II/III/IV
                                                                                          Antiarrhythmics - Class
                                                                                          II
                                                                                          Antiarrhythmics - Class
                                                                                          II/III
                                                                                          Antiarrhythmics - Class
                                                                                          III
                                                                                          Antiarrhythmics - Class
                                                                                          IV
                                                                 Beta-adrenergic Blocking Alpha-beta–adrenergic
                                                                 Agents                   Blocking Agents
                                                                                          Cardioselective Beta-
                                                                                          adrenergic Blocking
                                                                                          Agents
                                                                                          Nonselective Beta-
                                                                                          adrenergic Blocking
                                                                                          Agents
                                                                                          Calcium Channel
                                                                 Calcium Channel
                                                                                          Blocking Agents (Non-

https://www.fda.gov/regulatory-information/fdaaa-implementation-chart/usp-therapeutic-categories-model-guidelines                Page 6 of 13


                                                                            6                                          Exhibit 388
USP Therapeutic Categories Model Guidelines | FDA                                                                              6/21/20, 6:45 PM
                   Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 373 of 421
                                                                 Blocking Agents                dihydropyridines)

                                                                                                Dihydropyridines

                                                                                                Carbonic Anhydrase
                                                                 Diuretics
                               Cardiovascular Agents                                            Inhibitors
                                                                                                Loop Diuretics
                                                                                                Potassium-sparing
                                                                                                Diuretics
                                                                                                Thiazide Diuretics
                                                                 Dyslipidemics                  Bile Acid Sequestrants
                                                                                                Cholesterol Absorption
                                                                                                Inhibitors
                                                                                                Fibrates
                                                                                                3-hydroxy-3-
                                                                                                methylglutaryl
                                                                                                coenzyme A (HMG
                                                                                                CoA) Reductase
                                                                                                Inhibitors
                                                                                                Nicotinic Acid
                                                                                                Omega-3 Fatty Acids
                                                                 Renin-angiotensin-
                                                                                                Aldosterone Receptor
                                                                 aldosterone System
                                                                                                Antagonists
                                                                 Inhibitors
                                                                                                Angiotensin-converting
                                                                                                Enzyme (ACE)
                                                                                                Inhibitors
                                                                                                Angiotensin II Receptor
                                                                                                Antagonists
                                                                                                Vasodilators, Direct-
                                                                 Vasodilators
                                                                                                acting Arterial
                                                                                                Vasodilators, Direct-
                                                                                                acting Arterial/Venous
                                                                                                Vasodilators,
                                                                                                Endothelin Receptor
                                                                                                Antagonists
                                                                 Cardiovascular Agents,
                                                                 Other
                                                                 Amphetamines, ADHD
                                                                 Non-amphetamines,
                               Central Nervous System
                                                                 ADHD
                               Agents
                                                                 Non-amphetamines,
                                                                 Other
                               Dental and Oral Agents

https://www.fda.gov/regulatory-information/fdaaa-implementation-chart/usp-therapeutic-categories-model-guidelines                  Page 7 of 13


                                                                             7                                           Exhibit 388
USP Therapeutic Categories Model Guidelines | FDA                                                                           6/21/20, 6:45 PM
                   Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 374 of 421
                                                                                                Dermatological Acne
                                                                                                Agents
                                                                                                Dermatological Anti-
                                                                                                inZammatory Agents
                                                                                                Dermatological
                                                                                                Antipruritic Agents
                                                                                                Dermatological
                                                                                                Calcineurin Inhibitors
                                                                                                Dermatological Caustic
                                                                                                Agents
                                                                                                Dermatological
                                                                                                Emollients
                               Dermatological Agents                                            Dermatological Genital
                                                                                                Wart Agents
                                                                                                Dermatological Mitotic
                                                                                                Inhibitors
                                                                                                Dermatological Non-
                                                                                                melanoma Skin Cancer
                                                                                                Agents
                                                                                                Dermatological
                                                                                                Photochemotherapy
                                                                                                Agents
                                                                                                Dermatological
                                                                                                Psoriasis Agents
                                                                                                Dermatological Wound
                                                                                                Care Agents
                                                                                                Anti-cystine Agents
                                                                                                Fabry Disease
                                                                                                Treatment
                                                                                                Gaucher's Disease
                                                                                                Treatment
                                                                                                Glucosylceramide
                                                                                                Synthase Inhibitors
                                                                                                Hereditary Tyrosinemia
                                                                                                Type 1 (HT-1)
                                                                                                Treatment
                                                                                                Homocystinuria
                                                                                                Treatment
                               Enzyme                                                           Hunter Syndrome
                               Replacements/ModiUers                                            Treatment
                                                                                                Mucopolysaccharidosis
                                                                                                Disease Treatment
                                                                                                Pancrelipase


https://www.fda.gov/regulatory-information/fdaaa-implementation-chart/usp-therapeutic-categories-model-guidelines               Page 8 of 13


                                                                            8                                         Exhibit 388
USP Therapeutic Categories Model Guidelines | FDA                                                                            6/21/20, 6:45 PM
                   Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 375 of 421
                                                                                                Replacement
                                                                                                Severe Combined
                                                                                                ImmunodeUciency
                                                                                                Disease (SCID)
                                                                                                Treatment
                                                                                                Sucrase Enzyme
                                                                                                Replacement
                                                                                                Urea Cycle Disorder
                                                                                                Treatment
                                                                 Antispasmodics,
                                                                 Gastrointestinal
                                                                 Histamine2 (H2) Blocking
                                                                 Agents
                                                                 Irritable Bowel Syndrome
                               Gastrointestinal Agents
                                                                 Agents
                                                                 Protectants
                                                                 Proton Pump Inhibitors
                                                                 Gastrointestinal Agents,
                                                                 Other
                                                                 Antispasmodics, Urinary
                                                                                                Alpha 1-
                                                                 Benign Prostatic
                                                                                                adrenergic Blocking
                                                                 Hypertrophy Agents
                                                                                                Agents
                               Genitourinary Agents                                             5 Alpha-reductase
                                                                                                Inhibitors
                                                                 Phosphate Binders
                                                                 Genitourinary Agents,
                                                                 Other
                                                                 Glucocorticoids/               Glucocorticoids-
                                                                 Mineralocorticoids             Systemic
                                                                                                Glucocorticoids-
                                                                                                Topical-Low Potency
                                                                                                Glucocorticoids-
                               Hormonal Agents,                                                 Topical-Medium
                               Stimulant/ Replacement/                                          Potency
                               Modifying (Adrenal)                                              Glucocorticoids-
                                                                                                Topical-High Potency
                                                                                                Glucocorticoids-
                                                                                                Topical-Very High
                                                                                                Potency
                                                                                                Mineralocorticoids
                                                                                                Gonadotropins
                               Hormonal Agents,
                                                                                                Growth Hormone

https://www.fda.gov/regulatory-information/fdaaa-implementation-chart/usp-therapeutic-categories-model-guidelines                Page 9 of 13


                                                                            9                                          Exhibit 388
USP Therapeutic Categories Model Guidelines | FDA                                                                            6/21/20, 6:45 PM
                   Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 376 of 421
                               Stimulant/                                                       Analogs
                               Replacement/
                                                                                                Insulin-like Growth
                               Modifying (Pituitary)
                                                                                                Factor Analogs

                                                                                                Vasopressin Analogs
                               Hormonal Agents,
                               Stimulant/
                               Replacement/
                               Modifying (Prostaglandins)
                                                         Anabolic Steroids
                               Hormonal Agents,          Androgens
                               Stimulant/                Estrogens
                               Replacement/              Progestins
                               Modifying (Sex Hormones/ Selective Estrogen
                               ModiUers)                 Receptor Modifying
                                                         Agents
                               Hormonal Agents,
                               Stimulant/
                               Replacement/
                               Modifying (Thyroid)
                               Hormonal Agents,
                               Suppressant (Adrenal)
                               Hormonal Agents,
                                                                                                Calcimimetics
                               Suppressant (Parathyroid)
                                                                                                Dopamine Agonists
                                                                                                Gonadotropin-
                                                                                                releasing Hormone
                               Hormonal Agents,
                                                                                                Analogs
                               Suppressant (Pituitary)
                                                                                                Growth Hormone
                                                                                                Antagonists
                                                                                                Somatostatin Analogs
                               Hormonal Agents,
                               Suppressant (Sex
                                                                 Antiandrogens
                               Hormones/
                               ModiUers)
                               Hormonal Agents,
                                                                 Antithyroid Agents
                               Suppressant (Thyroid)
                                                                                                Vaccines to Prevent
                                                                 Immune Stimulants
                                                                                                Anthrax
                                                                                                Vaccines to Prevent
                                                                                                Diphtheria
                                                                                                Vaccines to Prevent
                                                                                                Haemophilus Type B
                                                                                                Vaccines to Prevent

https://www.fda.gov/regulatory-information/fdaaa-implementation-chart/usp-therapeutic-categories-model-guidelines               Page 10 of 13


                                                                           10                                          Exhibit 388
USP Therapeutic Categories Model Guidelines | FDA                                                                          6/21/20, 6:45 PM
                   Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 377 of 421
                                                                                                Hepatitis A

                                                                                                Vaccines to Prevent
                                                                                                Hepatitis B
                                                                                                Vaccines to Prevent
                                                                                                Japanese Encephalitis
                                                                                                Vaccines to Prevent
                                                                                                Measles
                                                                                                Vaccines to Prevent
                                                                                                Meningococcal
                                                                                                Disease
                                                                                                Vaccines to Prevent
                                                                                                Mumps
                                                                                                Vaccines to Prevent
                                                                                                Papillomavirus Disease
                                                                                                Vaccines to Prevent
                                                                                                Pertussis
                                                                                                Vaccines to Prevent
                                                                                                Poliovirus
                               Immunological Agents                                             Vaccines to Prevent
                                                                                                Rabies
                                                                                                Vaccines to Prevent
                                                                                                Rotavirus Disease
                                                                                                Vaccines to Prevent
                                                                                                Rubella
                                                                                                Vaccines to Prevent
                                                                                                Tetanus
                                                                                                Vaccines to Prevent
                                                                                                Typhoid
                                                                                                Vaccines to Prevent
                                                                                                Varicella
                                                                                                Vaccines to Prevent
                                                                                                Yellow Fever
                                                                                                Vaccines to Prevent
                                                                                                Zoster
                                                                                                Immune Suppressants
                                                                 Immune Suppressants
                                                                                                (Non-TNF Inhibitors)
                                                                                                Tumor Necrosis Factor
                                                                                                (TNF) Inhibitors
                                                                 Immunizing Agents,
                                                                                                Immunoglobulins
                                                                 Passive
                                                                 Immunomodulators               Interferons, Alfa
                                                                                                Interferons, Beta
                                                                                                Interferons, Gamma

https://www.fda.gov/regulatory-information/fdaaa-implementation-chart/usp-therapeutic-categories-model-guidelines             Page 11 of 13


                                                                           11                                        Exhibit 388
USP Therapeutic Categories Model Guidelines | FDA                                                                              6/21/20, 6:45 PM
                   Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 378 of 421
                                                                                                Immunomodulators,
                                                                                                Other
                                                                 Glucocorticoids
                               InZammatory Bowel
                               Disease Agents                    Salicylates
                                                                 Sulfonamides
                                                                                                Bisphosphonates, Oral
                                                                                                Bisphosphonates,
                                                                                                Parenteral
                                                                                                Calcium Regulating
                               Metabolic Bone Disease                                           Hormones
                               Agents                                                           Parathyroid Hormone
                                                                                                Analogs
                                                                                                Vitamin D–related
                                                                                                Agents/Metabolic Bone
                                                                                                Disease Agents
                                                                 Ophthalmic Anti-allergy
                                                                 Agents
                                                                 Ophthalmic Antiglaucoma Alpha-adrenergic
                                                                 Agents                  Agonists, Ophthalmic
                                                                                                Beta-adrenergic
                                                                                                Blocking Agents,
                                                                                                Ophthalmic
                                                                                                Carbonic Anhydrase
                                                                                                Inhibitors, Ophthalmic
                               Ophthalmic Agents                                                Cholinergic Agonists,
                                                                                                Ophthalmic
                                                                 Ophthalmic Anti-               Glucocorticoids,
                                                                 inZammatories                  Ophthalmic
                                                                                                Nonsteroidal Anti-
                                                                                                inZammatory Drugs,
                                                                                                Ophthalmic
                                                                 Ophthalmic
                                                                 Prostaglandin and
                                                                 Prostamide Analogs
                                                                 Ophthalmic Agents, Other
                                                                                                Otic Anti-
                               Otic Agents                                                      inZammatories

                                                                                                Histamine1 (H1)
                                                                 Antihistamines                 Blocking Agents,
                                                                                                Mildly/Non-sedating
                                                                                                H1 Blocking Agents,
                                                                                                Sedating

https://www.fda.gov/regulatory-information/fdaaa-implementation-chart/usp-therapeutic-categories-model-guidelines                 Page 12 of 13


                                                                           12                                            Exhibit 388
USP Therapeutic Categories Model Guidelines | FDA                                                                            6/21/20, 6:45 PM
                   Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 379 of 421
                                                                 Anti-inZammatories,
                                                                 Inhaled Corticosteroids
                                                                 Antileukotrienes               Receptor Antagonists
                                                                                                Synthesis Inhibitors
                                                                 Bronchodilators,
                               Respiratory Tract Agents
                                                                 Anticholinergic
                                                                 Bronchodilators,
                                                                 Phosphodiesterase
                                                                 Inhibitors (Xanthines)
                                                                 Bronchodilators,
                                                                 Sympathomimetic
                                                                 Mast Cell Stabilizers
                                                                 Pulmonary
                                                                 Antihypertensives
                                                                 Respiratory Tract Agents,
                                                                 Other
                               Sedatives/Hypnotics
                               Skeletal Muscle Relaxants
                               Therapeutic               Electrolytes/Minerals
                               Nutrients/Minerals/
                                                         Vitamins                               Prenatal Vitamins
                               Electrolytes




https://www.fda.gov/regulatory-information/fdaaa-implementation-chart/usp-therapeutic-categories-model-guidelines               Page 13 of 13


                                                                           13                                          Exhibit 388
Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 380 of 421




   EXHIBIT 389
Transfer of Therapeutic Biological Products to the Center for Drug Evaluation and Research | FDA                                                6/21/20, 6:46 PM
                    Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 381 of 421



                                    Transfer of Therapeutic Biological
                                     Products to the Center for Drug
                                        Evaluation and Research
                                On June 30, 2003, FDA transferred some of the therapeutic
                                biological products that had been reviewed and regulated by
                                the Center for Biologics Evaluation and Research (CBER) to
                                the Center for Drug Evaluation and Research (CDER). CDER
                                now has regulatory responsibility, including premarket
                                review and continuing oversight, over the transferred
                                products. In regulating the products assigned to them, CBER
                                and CDER will consult with each other regularly and
                                whenever necessary. On October 1, 2003, the staff
                                comprising CBER’s Office of Therapeutics Research and
                                Review also transferred to CDER.

                                The lists below identify categories of biological products
                                transferred from CBER to CDER, and categories of biological
                                products remaining in CBER. Please note that the CBER list
                                contains only a portion of the products CBER currently
                                regulates; this list contains products that are closely related
                                in chemical structure to products that transferred to CDER,
                                e.g. therapeutic proteins and polysaccharides. Products are
                                included on the CBER list as a means of clarifying the
                                products that transferred and those that did not.

                                Categories of Biological Products Transferred to
                                CDER
                                         Monoclonal antibodies for in vivo use.

                                         Proteins intended for therapeutic use, including
                                         cytokines (e.g. interferons), enzymes (e.g.
                                         thrombolytics), and other novel proteins, except for

https://www.fda.gov/combination-products/jurisdictional-information/tr…er-therapeutic-biological-products-center-drug-evaluation-and-research        Page 1 of 5


                                                                               1                                              Exhibit 389
Transfer of Therapeutic Biological Products to the Center for Drug Evaluation and Research | FDA                                                6/21/20, 6:46 PM
                    Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 382 of 421
                                         those that are specifically assigned to CBER (e.g.,
                                         vaccines and blood products). This category includes
                                         therapeutic proteins derived from plants, animals, or
                                         microorganisms, and recombinant versions of these
                                         products.

                                         Immunomodulators: proteins or peptides that are not
                                         antigen specific (e.g., cytokines, growth factors,
                                         chemokines, etc.) that are intended to treat disease by
                                         inhibiting or modifying a pre-exisiting immune
                                         response; and proteins or peptides intended to act in
                                         antigen-specific fashion to treat or prevent
                                         autoimmune diseases by inhibiting or modifying pre-
                                         existing immune responses.

                                         Growth factors, cytokines, and monoclonal antibodies
                                         intended to mobilize, stimulate, decrease or otherwise
                                         alter the production of cells in vivo.1 This category
                                         includes growth factors, cytokines, and monoclonal
                                         antibodies, as well as non-biological agents,
                                         administered as mobilizing agents for their direct
                                         therapeutic effect on the recipient, as well as growth
                                         factors, cytokines, and monoclonal antibodies
                                         administered for the purpose of subsequently
                                         harvesting the mobilized, stimulated, decreased or
                                         otherwise altered cells for use in a human cellular or
                                         tissue-based product (HCT/P).

                                Categories of Biological Products Remaining in
                                CBER
                                         Cellular products, including products composed of
                                         human, bacterial or animal cells (such as pancreatic
                                         islet cells for transplantation), or from physical parts of
                                         those cells (such as whole cells, cell fragments, or other
                                         components intended for use as preventative or
                                         therapeutic vaccines).


https://www.fda.gov/combination-products/jurisdictional-information/tr…er-therapeutic-biological-products-center-drug-evaluation-and-research        Page 2 of 5


                                                                               2                                              Exhibit 389
Transfer of Therapeutic Biological Products to the Center for Drug Evaluation and Research | FDA                                                6/21/20, 6:46 PM
                    Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 383 of 421
                                         Gene therapy products. Human gene therapy/gene
                                         transfer is the administration of nucleic acids, viruses,
                                         or genetically engineered microorganisms that mediate
                                         their effect by transcription and/or translation of the
                                         transferred genetic material, and/or by integrating into
                                         the host genome. Cells may be modified in these ways
                                         ex vivo for subsequent administration to the recipient,
                                         or altered in vivo by gene therapy products
                                         administered directly to the recipient.
                                         Vaccines and vaccine-associated products: products,
                                         regardless of their composition or method of
                                         manufacture, intended to induce or enhance a specific
                                         immune response to prevent or treat a disease or
                                         condition, or to enhance the activity of other
                                         therapeutic interventions.

                                         Allergenic extracts used for the diagnosis and
                                         treatment of allergic diseases and allergen patch tests.
                                         Antitoxins, antivenins, and venoms
                                         Blood, blood components, plasma derived products
                                         (for example, albumin, immunoglobulins, clotting
                                         factors, fibrin sealants, proteinase inhibitors),
                                         including recombinant and transgenic versions of
                                         plasma derivatives, (for example clotting factors),
                                         blood substitutes, plasma volume expanders, human
                                         or animal polyclonal antibody preparations including
                                         radiolabeled or conjugated forms, and certain
                                         fibrinolytics such as plasma-derived plasmin, and red
                                         cell reagents.
                                         Human cells, tissues and cellular and tissue-based
                                         products (HCT/P’s). This category includes HCT/P’s
                                         containing cells that have been harvested following in
                                         vivo administration of a CDER-regulated growth
                                         factor, cytokine, or monoclonal antibody,2 as well as
                                         HCT/P’s requiring ex vivo manipulation.

https://www.fda.gov/combination-products/jurisdictional-information/tr…er-therapeutic-biological-products-center-drug-evaluation-and-research        Page 3 of 5


                                                                               3                                              Exhibit 389
Transfer of Therapeutic Biological Products to the Center for Drug Evaluation and Research | FDA                                                6/21/20, 6:46 PM
                    Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 384 of 421
                                Combination Products
                                The lists above contain some combination products
                                comprised of a biological product component with a device
                                and/or drug component, though such products are not
                                specifically identified. Combination products are assigned to
                                a Center for review and regulation in accordance with the
                                products’ primary mode of action.3 When a product’s
                                primary mode of action is attributable to a type of biological
                                product assigned to CDER, the product will be assigned to
                                CDER. Similarly, when a product’s primary mode of action is
                                attributable to a type of biological product assigned to
                                CBER, the product will be assigned to CBER. For further
                                information about combination products, see the
                                Combination Products (/combination-products) section of
                                the FDA website, or contact the Office of Combination
                                Products at 301-796-8930, or combination@fda.gov.

                                Further Information
                                Questions about the assignment of specific products to
                                CBER or CDER should be directed to the center jurisdiction
                                officers at:

                                CDER Ombudsman ......................... 301-796-3436

                                CBER Ombudsman ......................... 301-827-0379

                                _______________________________________________

                                Footnotes

                                1 CBER reviews and regulates some products other than
                                growth factors, cytokines, and monoclonal antibodies that
                                are mobilizing agents in that they are administered in vivo
                                for mobilizing, stimulating, decreasing or otherwise altering
                                the production or function of cells or tissues that are
                                subsequently harvested for use in an HCT/P. The mobilizing


https://www.fda.gov/combination-products/jurisdictional-information/tr…er-therapeutic-biological-products-center-drug-evaluation-and-research        Page 4 of 5


                                                                               4                                              Exhibit 389
Transfer of Therapeutic Biological Products to the Center for Drug Evaluation and Research | FDA                                                6/21/20, 6:46 PM
                    Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 385 of 421
                                agents and other cell manipulating agents reviewed and
                                regulated by CBER also fall into one of the categories of
                                products currently assigned to CBER (e.g., a vaccine or gene
                                therapy).

                                2
                                  The most efficient way to investigate an HCT/P developed
                                from cells that have been harvested following in vivo
                                administration of a growth factor, cytokine, or monoclonal
                                antibody would ordinarily be to first investigate the safety
                                and activity of the growth factor, cytokine, or monoclonal
                                antibody in mobilizing, stimulating, decreasing or otherwise
                                altering cells in vivo, and then to reference this information
                                in a subsequent application to CBER for the HCT/P. The
                                Center jurisdiction officers listed below are available to
                                discuss the various options and appropriate regulatory
                                approaches.

                                3
                                 See 21 U.S.C. § 353(g), section 503(g) of the Federal Food,
                                Drug, and Cosmetic Act.




https://www.fda.gov/combination-products/jurisdictional-information/tr…er-therapeutic-biological-products-center-drug-evaluation-and-research        Page 5 of 5


                                                                               5                                              Exhibit 389
Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 386 of 421




   EXHIBIT 390
   Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 387 of 421



 IRB Waiver or Alteration of Informed Consent
  for Clinical Investigations Involving No More
      Than Minimal Risk to Human Subjects
_____________________________________________________________________________________________

      Guidance for Sponsors, Investigators, and
            Institutional Review Boards
                  This guidance is for immediate implementation.
FDA is issuing this guidance for immediate implementation in accordance with 21 CFR
10.115(g)(3) without initially seeking prior comment. The Agency has determined that prior
public participation is not feasible or appropriate because this guidance presents a less
burdensome policy that is consistent with the public health. Although this guidance document is
immediately in effect, it remains subject to public comment in accordance with the Agency’s
good guidance practices regulation (21 CFR 10.115).

You may submit comments or suggestions at any time. Submit electronic comments to
https://www.regulations.gov. Submit written comments to the Dockets Management Staff
(HFA-305), Food and Drug Administration, 5630 Fishers Lane, rm. 1061, Rockville, MD
20852. All comments should be identified with the docket number listed in the notice of
availability that publishes in the Federal Register.

For questions regarding this document, contact Janet Norden, 301-796-1127; Carol Drew, 301-
796-8510; (CDER) Ebla Ali Ibrahim, Office of Medical Policy, 301-796-3691; (CBER) Office
of Communication, Outreach and Development, 800-835-4709 or 240-402-8010; or (CDRH)
Office of Device Evaluation, Clinical Trials Program, 301-796-5640.

                     U.S. Department of Health and Human Services
                              Food and Drug Administration
                        Office of Good Clinical Practice (OGCP)
                    Center for Drug Evaluation and Research (CDER)
                   Center of Biologics Evaluation and Research (CBER)
                   Center for Devices and Radiological Health (CDRH)

                                          July 2017




                                              1                                    Exhibit 390
   Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 388 of 421



 IRB Waiver or Alteration of Informed Consent
  for Clinical Investigations Involving No More
      Than Minimal Risk to Human Subjects
_____________________________________________________________________________________________

      Guidance for Sponsors, Investigators, and
            Institutional Review Boards
                               Additional copies are available from:

                               Office of Good Clinical Practice
         Office of Special Medical Programs, Office of Medical Products and Tobacco
                                Food and Drug Administration
                               10903 New Hampshire Avenue
                                   Silver Spring, MD 20993
                                      (Tel) 301-796-8340
http://www.fda.gov/ScienceResearch/SpecialTopics/RunningClinicalTrials/GuidancesInformatio
                             nSheetsandNotices/ucm219433.htm

                      U.S. Department of Health and Human Services
                              Food and Drug Administration


                                           July 2017




                                                2                                Exhibit 390
       Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 389 of 421
                          Contains Nonbinding Recommendations


                                                TABLE OF CONTENTS


I.       INTRODUCTION............................................................................................................. 1
II.      BACKGROUND ............................................................................................................... 2
III.     DISCUSSION .................................................................................................................... 3
IV.      IRB WAIVER OR ALTERATION OF INFORMED CONSENT............................... 4
V.       INQUIRIES ABOUT SPECIFIC CLINICAL INVESTIGATIONS ........................... 4




                                                                  3                                                     Exhibit 390
     Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 390 of 421
                        Contains Nonbinding Recommendations


         IRB Waiver or Alteration of Informed Consent for
           Clinical Investigations Involving No More than
                  Minimal Risk to Human Subjects
__________________________________________________________
            Guidance for Sponsors, Investigators, and IRBs 1

This guidance represents the current thinking of the Food and Drug Administration (FDA or Agency) on
this topic. It does not establish any rights for any person and is not binding on FDA or the public. You
can use an alternative approach if it satisfies the requirements of the applicable statutes and regulations.
To discuss an alternative approach, contact the FDA staff responsible for this guidance as listed on the
title page.



I.       INTRODUCTION

This document provides guidance to sponsors, investigators, and institutional review boards
(IRBs) on enforcement of FDA regulations governing informed consent requirements for clinical
investigations that involve no more than minimal risk 2 to human subjects. This guidance
informs sponsors, investigators, IRBs and other interested parties that the FDA does not intend to
object to an IRB waiving or altering informed consent requirements for certain minimal risk
clinical investigations as described in Section IV of this guidance. In addition, FDA does not
intend to object to a sponsor initiating, or an investigator conducting, a minimal risk clinical
investigation for which an IRB waives or alters the informed consent requirements as described
in Section IV of this guidance.

Over the years, FDA has received numerous inquiries from sponsors and investigators about
conducting important minimal risk clinical investigations for which obtaining informed consent
was not practicable. Many of these minimal risk clinical investigations did not proceed because
FDA did not have the statutory authority to permit a waiver of informed consent for such
investigations. As described in Section II of this document, an amendment to the Federal Food,
Drug and Cosmetic Act (FD&C Act) has provided FDA with authority to permit an exception
from informed consent for minimal risk clinical investigations when specific criteria are met.
Since this amendment passed, FDA has received additional questions regarding requirements for
informed consent in minimal risk clinical investigations. FDA believes this guidance will
facilitate the conduct of certain minimal risk clinical investigations that are important to
addressing significant public health needs without compromising the rights, safety, or welfare of

1
 This guidance has been prepared by the Office of Good Clinical Practice, Center for Drug Evaluation and
Research, Center for Biologics Evaluation and Research and the Center for Devices and Radiological Health at the
Food and Drug Administration.
2
 Minimal risk is defined in applicable FDA regulations as “the probability and magnitude of harm or discomfort
anticipated in the research are not greater in and of themselves than those ordinarily encountered in daily life or
during the performance of routine physical or psychological examinations or tests.” (21 CFR 50.3(k), 56.102(i)).


                                                          1
                                                          4                                             Exhibit 390
      Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 391 of 421
                         Contains Nonbinding Recommendations

human subjects. Although this guidance is immediately in effect, FDA will consider all
comments received and will revise this guidance when appropriate.

FDA’s guidance documents, including this guidance, do not establish legally enforceable
responsibilities. Instead, guidances describe the Agency’s current thinking on a topic and should
be viewed only as recommendations, unless specific regulatory or statutory requirements are
cited. The use of the word should in Agency guidances means that something is suggested or
recommended, but not required.

II.      BACKGROUND

On December 13, 2016, the 21st Century Cures Act (Cures Act) (P.L. 114-255) was signed into
law. Title III, section 3024 of the Cures Act amended sections 520(g)(3) and 505(i)(4) of the
FD&C Act to provide FDA with the authority to permit an exception from informed consent
requirements when the proposed clinical testing poses no more than minimal risk to the human
subject and includes appropriate safeguards to protect the rights, safety, and welfare of the
human subject. This statutory amendment became effective on December 13, 2016. FDA
intends to promulgate regulations to reflect this statutory change, including appropriate human
subject protection safeguards.

Currently, FDA’s regulations governing the protection of human subjects (21 CFR parts 50 and
56) allow exception from the general requirements for informed consent only in life-threatening
situations when certain conditions are met (21 CFR 50.23) or when the requirements for
emergency research are met (21 CFR 50.24). This limitation in FDA’s regulations stemmed from
section 520(g)(3)(D) of the FD&C Act, relating to the investigational use of devices. Before the
Cures Act amendments, this provision in the FD&C Act directed that FDA regulations require
informed consent be obtained except where the investigator “determines in writing that there
exists a life threatening situation involving the human subject of such testing which necessitates
the use of such device” and it is not feasible to get the consent of the subject or the subject’s
representative.

The requirement in section 505(i) of the FD&C Act for informed consent for investigational use
of drugs (including biologics) provided that FDA regulations must ensure informed consent is
obtained “except where it is not feasible or it is contrary to the best interest of such human
beings.” In order to promote consistency across medical products, FDA adopted regulations
reflecting the device standard for all medical product research.

In general, FDA’s regulations governing the protection of human subjects conform to the
requirements in the “Federal Policy for the Protection of Human Subjects” (the Common Rule),
with a few exceptions because of differences in FDA’s mission or statutory authority. The
Common Rule, originally promulgated in 1991 3, sets forth requirements for the protection of

3
  The Common Rule was recently revised to better protect human subjects involved in research, facilitate valuable
research, and reduce burden, delay and ambiguity for investigators (82 FR 7149, January 19, 2017). The final rule
that revised the Common Rule adopts an effective and general compliance date of January 19, 2018. References to
the Common Rule in this document are to the pre-2018 requirements that are in effect at the time of issuance of this
guidance.


                                                         2
                                                         5                                            Exhibit 390
       Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 392 of 421
                          Contains Nonbinding Recommendations

human subjects involved in research that is conducted or supported by the Department of Health
and Human Services (HHS) (see 45 CFR 46, Subpart A) and 15 other Federal departments and
agencies. The purpose of the Common Rule is to promote uniformity, understanding, and
compliance with human subject protections as well as to create a uniform body of regulations
across the Federal departments and agencies. 4 FDA regulations and the Common Rule share the
same definition for “minimal risk,” but the Common Rule allows a waiver of informed consent
for minimal risk research if specific criteria are met. As stated above, FDA’s regulations
currently do not include an exception from informed consent for minimal risk clinical
investigations. 5

III.       DISCUSSION

The Common Rule standard has been adopted and successfully employed for decades by
numerous other Federal agencies. The Common Rule permits an IRB to waive the requirements
to obtain informed consent, or to allow changes to, or omission of, some or all elements of
informed consent if the IRB finds and documents that: (1) the research involves no more than
minimal risk to the subjects; (2) the waiver or alteration will not adversely affect the rights and
welfare of the subjects; (3) the research could not practicably be carried out without the waiver
or alteration; and (4) whenever appropriate, the subjects will be provided with additional
pertinent information after participation. (45 CFR 46.116(d)). 6

The Secretary’s Advisory Committee on Human Research Protections (SACHRP) provided input
on the issue of whether waiver of informed consent provisions for certain minimal risk clinical
investigations would be appropriate and helpful to FDA-regulated research. On March 13, 2014,
SACHRP considered this issue. Recognizing that harmonization with the Common Rule would
promote consistency and help to reduce confusion in the research community about when a
waiver of informed consent may be permitted, while also facilitating certain FDA-regulated
research, SACHRP recommended to the Secretary of HHS that FDA adopt the provisions for
waiver of informed consent that exist under the Common Rule at 45 CRF 46.116(d). On October
26, 2016, SACHRP reiterated that recommendation to the Secretary. 7




4
    80 FR 53931 at 53935, September 8, 2015.
5
  Note that this exception from the requirement to obtain informed consent differs from the waiver from the
requirement for documentation of informed consent permitted under both the Common Rule and FDA regulations
(45 CFR 46.117(c); 21 CFR 56.109(c)).
6
  The final rule that recently revised the Common Rule (82 FR 7149, January 19, 2017) adds a fifth criterion (i.e., “if
the research involves using identifiable private information or identifiable biospecimens, the research could not
practicably be carried out without using such information or biospecimens in an identifiable format” (new 2018
requirement at 45 CFR 46.116(f)(3)(iii)). As FDA revises its regulations to harmonize to the extent appropriate and
permissible with the Common Rule, we will consider including this new criterion in any waiver provision.
7
 SACHRP’s recommendations are available at https://www.hhs.gov/ohrp/sachrp-
committee/recommendations/2014-july-3-letter-attachment-c/index.html and https://www.hhs.gov/ohrp/sachrp-
committee/recommendations/attachment-b-november-2-2016-letter/index.html.


                                                          3
                                                          6                                             Exhibit 390
      Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 393 of 421
                         Contains Nonbinding Recommendations


IV.     IRB WAIVER OR ALTERATION OF INFORMED CONSENT

Waiver of informed consent for certain FDA-regulated minimal risk clinical investigations will
facilitate investigators’ ability to conduct studies that may contribute substantially to the
development of products to diagnose or treat diseases or conditions, or address unmet medical
needs. In light of the Cures Act amendment to the FD&C Act described above, FDA intends to
revise its informed consent regulations to add this waiver or alteration under appropriate human
subject protection safeguards to the two existing exceptions from informed consent (i.e., in life-
threatening situations and for emergency research). However, until FDA promulgates these
regulations, we do not intend to object to an IRB 8 approving a consent procedure that does not
include, or that alters, some or all of the elements of informed consent set forth in 21 CFR 50.25,
or waiving the requirements to obtain informed consent when the IRB finds and documents 9 that:

1. The clinical investigation involves no more than minimal risk (as defined in 21 CFR 50.3(k)
   or 56.102(i)) to the subjects;
2. The waiver or alteration will not adversely affect the rights and welfare of the subjects;
3. The clinical investigation could not practicably be carried out without the waiver or
   alteration; and
4. Whenever appropriate, the subjects will be provided with additional pertinent information
   after participation.

FDA does not intend to object to a sponsor initiating, or an investigator conducting, a minimal
risk clinical investigation for which an IRB waives or alters the informed consent requirements
as described above. FDA intends to withdraw this guidance after we promulgate regulations to
permit a waiver or alteration of informed consent under appropriate human subject protection
safeguards consistent with section 3024 of the Cures Act.

V.      INQUIRIES ABOUT SPECIFIC CLINICAL INVESTIGATIONS

Sponsors, investigators and IRBs may contact FDA for questions about implementing the
recommendations in this guidance for a specific clinical investigation. Questions should be
directed to the appropriate Center contact listed below.

Center for Drug Evaluation and Research
Ebla Ali Ibrahim
Office of Medical Policy Initiatives, Office of Medical Policy
301-796-2500 or 301-796-3691
Email: Ebla.Ali-Ibrahim@fda.hhs.gov




8
 An institutional review board (IRB) is defined in 21 CFR 56.102(g) and is subject to the requirements of 21 CFR
part 56.
9
 An IRB is required to prepare and maintain adequate documentation of its activities, including actions taken by the
IRB, under 21 CFR 56.115.


                                                         4
                                                         7                                           Exhibit 390
   Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 394 of 421
                      Contains Nonbinding Recommendations

Center for Biologics Evaluation and Research
Office of Communication, Outreach and Development
800-835-4709 or 240-402-8010
Email: ocod@fda.hhs.gov

Center for Devices and Radiological Health
Office of Device Evaluation, Office of the Director
Clinical Trials Program
301-796-5640
Email: CDRHClinicalEvidence@fda.hhs.gov




                                               5
                                               8                 Exhibit 390
Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 395 of 421




   EXHIBIT 391
Protection of Human Subjects; Informed Consent | FDA                                                                                 6/21/20, 6:49 PM
                   Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 396 of 421



                                       Protection of Human Subjects;
                                             Informed Consent

                               21 CFR Parts 50, 71, 171, 180, 310, 312, 314, 320, 330,
                               361, 430, 431, 601, 630, 812, 813, 1003, 1010
                               [Docket No. 78N-0400]
                               46 FR 8942
                               January 27, 1981

                               AGENCY: Food and Drug Administration.

                               ACTION: Final rule.

                               SUMMARY: The Food and Drug Administration (FDA) is
                               issuing regulations to provide protection for human subjects
                               of clinical investigations conducted pursuant to
                               requirements for prior submission to FDA or conducted in
                               support of applications for permission to conduct further
                               research or to market regulated products. The regulations
                               clarify existing FDA requirements governing informed
                               consent and provide protection of the rights and welfare of
                               human subjects involved in research activities that fall
                               within FDA's jurisdiction.

                               EFFECTIVE DATE: July 27, 1981.

                               FOR FURTHER INFORMATION CONTACT: John C.
                               Petricciani, Office of the Commissioner (HFB-4), Food and
                               Drug Administration, 8800 Rockville Pike, Bethesda, MD
                               20205, 301-496-9320.

                               TEXT: SUPPLEMENTARY INFORMATION:


https://www.fda.gov/science-research/clinical-trials-and-human-subject-protection/protection-human-subjects-informed-consent             Page 1 of 73


                                                                            1                                                  Exhibit 391
Protection of Human Subjects; Informed Consent | FDA                                                                                 6/21/20, 6:49 PM
                   Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 397 of 421
                               argued that the concept of informed consent had not
                               changed since the Drug Amendments were enacted in 1962,
                               and neither comment offered any particular investigational
                               situation in which they thought an investigator might
                               reasonably determine, as provided in sections 505(i) and
                               507(d) of the act, that obtaining informed consent would not
                               be "feasible" or "in an investigator's professional judgment,
                               [would be] contrary to [a subject's] best interests."

                               Only one of the comments objecting to the promulgation of a
                               single standard offered any extensive rationale for the
                               objection raised. This comment argued that FDA should
                               perpetuate in its informed consent regulation, the
                               "therapeutic privilege" exemption provided by Congress
                               when it enacted the 1962 Drug Amendments. This comment
                               stated that in choosing to disregard the "therapeutic
                               privilege" exemption, FDA was intruding into both the realm
                               of congressional prerogative and the practice of medicine.

                               According to this comment, the circumstances in which the
                               "therapeutic privilege" ought to apply, were as follows:

                               * * * A departure from the absolute requirement of informed
                               consent is necessitated when "patient psychology" is such
                               that a physician must be free to use a new therapeutic
                               measure, without obtaining the patient's informed consent,
                               if in his judgment it offers help of saving life, re-establishing
                               health, or alleviating suffering. When a drug is being used in
                               a clinical investigation primarily for treatment, the
                               circumstances call forth the standards pertinent to the
                               traditional physician-patient relationship, instead of those
                               applicable to pure research. (Emphasis added.)

                               Basically, this comment assumes that a clinical investigation
                               which involves an investigational article used primarily for
                               treatment is not really an "investigation" at all, but is simply
                               "the practice of medicine," and the basic objection expressed

https://www.fda.gov/science-research/clinical-trials-and-human-subject-protection/protection-human-subjects-informed-consent             Page 5 of 73


                                                                            2                                                  Exhibit 391
Protection of Human Subjects; Informed Consent | FDA                                                                                 6/21/20, 6:49 PM
                   Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 398 of 421
                               seems to be that obtaining informed consent could
                               unjustifiably frighten patients away from participation in an
                               investigational study that might provide significant benefits
                               for that individual and/or society as a whole, while
                               presenting little or no risk to the individual participant.

                               FDA has considered the objections raised by these
                               comments, has conducted an extensive review of the current
                               legal requirements for informed consent in the treatment as
                               opposed to the investigational/experimental setting, and
                               finds, for the reasons discussed below, that the uniform
                               approach proposed is justified.

                               The "therapeutic privilege" in the context of experimentation
                               has been subject to increased criticism in recent years. In a
                               paper on the Law of Informed Consent prepared for the
                               National Commission for the Protection of Human Subjects
                               of Biomedical and Behavioral Research (Ref. 1 ), the authors
                               concluded that nondisclosure based upon a physician's
                               judgment that it is not in the patient's best interest to know,
                               should never be allowed in the experimental setting.

                               The authors of this report, who surveyed international,
                               Federal, and local standards of informed consent, concluded
                               that because the purpose of the "therapeutic privilege"
                               doctrine was to make sure that patients get treatment that
                               physicians believe they need, it could have no application to
                               nontherapeutic experimentation where no treatment is
                               involved. The authors also concluded that,

                               * * * Because of the great potential for abuse, e.g., the
                               withholding of information for convenience or to assure the
                               patient will not reject the treatment, and because the
                               probability of success with an experimental treatment is
                               either not known or very low, this exception should also not
                               be permitted in the case of therapeutic experimentation.
                               Indeed, as has been noted by a number of commentators, in

https://www.fda.gov/science-research/clinical-trials-and-human-subject-protection/protection-human-subjects-informed-consent             Page 6 of 73


                                                                            3                                                  Exhibit 391
Protection of Human Subjects; Informed Consent | FDA                                                                                 6/21/20, 6:49 PM
                   Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 399 of 421
                               this situation the physician-experimenter may have much
                               more ability to obtain consent for an experiment than he
                               would have from a normal volunteer who neither has an
                               established dependency relation with him nor expects that
                               the proposed experiment might be personally beneficial to
                               him. As Professor Alexander Capron has observed: The
                               "normal volunteer" solicited for an experiment is in a good
                               position to consider the physical, psychological, and
                               monetary risks and benefits to him when he consents to
                               participate. How much harder that is for the patient to
                               whom an experimental technique is offered during a course
                               of treatment! The man proposing the experiment is one to
                               whom the patient may be deeply indebted for past care
                               (emotionally as well as financially) and on whom he is
                               probably dependent for his future well-being. The procedure
                               may be offered, despite unknown risks, because more
                               conventional methods have proved ineffective. Even when a
                               successful but slow recovery is being made, patients offered
                               new therapy often have eyes only for its novelty and not for
                               the risks.

                               In order to protect self-determination and promote rational
                               decision-making, more, not less, information should
                               probably be required to be disclosed in the experimental
                               therapy situation than in the purely experimental setting
                               with a normal volunteer (Ref. 1 ).

                               FDA agrees with the findings contained in the special report
                               on the Law of Informed Consent. The standard of practice
                               regarding informed consent promulgated by Congress in the
                               Drug Amendments of 1962 was the standard that prevailed
                               at that time. It is not the standard of practice today. FDA is
                               concerned that research subjects be adequately protected
                               from abuses of the kind that have taken place in the past (44
                               FR 47713-17); and is convinced that one way to protect



https://www.fda.gov/science-research/clinical-trials-and-human-subject-protection/protection-human-subjects-informed-consent             Page 7 of 73


                                                                            4                                                  Exhibit 391
Protection of Human Subjects; Informed Consent | FDA                                                                                 6/21/20, 6:49 PM
                   Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 400 of 421
                               research subjects against abuse is to ensure that they have
                               the opportunity to be adequately informed before they
                               consent to participate.

                               FDA does not believe that promulgating a single standard
                               that reflects both current congressional thinking and current
                               standards regarding the practice of medicine represents an
                               unreasonable encroachment upon the prerogatives of either
                               Congress or the medical community. Congress expressly
                               recognized at the time the Medical Device Amendments of
                               1976 were passed that, in view of changing social policy and
                               advancing biomedical technology, the informed consent
                               provisions of the Medical Device Amendments should be
                               implemented through regulations based upon the
                               recommendations to be made by the National Commission
                               (Ref. 2 ). Indeed, the very purpose for which Congress
                               established the National Commission was to assure a
                               thorough review of the basic ethical principles underlying
                               the conduct of biomedical and behavioral research (44 FR
                               47716).

                               FDA believes that the regulation does not encroach upon the
                               prerogatives of the medical community because a review of
                               court decisions which have involved informed consent casts
                               doubt on whether the so-called "therapeutic privilege" to
                               dispense with informed consent has any continued viability
                               even in the standard practice of medicine. With increasing
                               frequency, courts have held that when a patient is harmed by
                               a treatment to which he or she might not have consented
                               had he or she been adequately informed of the risks involved
                               in that treatment, the doctor's failure to obtain informed
                               consent may result in a finding of liability for negligence. In
                               Cobbs v. Grant, 8 Cal. 3d 229, 502 P.2d 1 (1972), the
                               California Supreme Court discussed at length the thesis that
                               medical doctors are invested with discretion to withhold
                               information from their patients and found that discretion to

https://www.fda.gov/science-research/clinical-trials-and-human-subject-protection/protection-human-subjects-informed-consent             Page 8 of 73


                                                                            5                                                  Exhibit 391
Protection of Human Subjects; Informed Consent | FDA                                                                                 6/21/20, 6:49 PM
                   Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 401 of 421
                               be extremely limited, stating that, "it is the prerogative of the
                               patient, not the physician, to determine for himself the
                               direction in which he believes his interests lie. To enable the
                               patient to chart his course knowledgeably, reasonable
                               familiarity with the therapeutic alternatives and their
                               hazards becomes essential." Cobbs, supra, at 242-243. The
                               California Court held that a duty of reasonable disclosure of
                               the available choices with respect to proposed therapy and of
                               the dangers inherently and potentially involved in each
                               choice was an "integral part of the physician's overall
                               obligation to the patient." Cobbs, supra, at 243. Under the
                               Cobbs rationale, a patient's informed consent is an absolute
                               requirement except in an emergency situation or in a
                               situation in which the patient is a child or incompetent, in
                               which case consent is either implied or sought from a legal
                               guardian. Thus, in Cobbs, the California Court found that
                               consent of the quality required by this regulation should
                               have been obtained from the patient and that it was the
                               patient's prerogative to make the treatment decision based
                               upon adequate information, not the physician's prerogative
                               to limit the patient's choices by limiting the information
                               provided. See generally, Pharmaceutical Manufacturers v.
                               Food Drug Administration, 484 F. Supp. 1179, 1188 (D. Del.
                               1980).

                               The subject of negligence and informed consent is also
                               discussed at length in Canterbury v. Spence, 464 F.2d 772
                               (D.C. Cir. 1972), cert. denied, 409 U.S. 1064 (1972), an
                               action involving, among other things, the sufficiency of the
                               information provided to a patient. Beginning with the
                               fundamental premise that, "every human being of adult
                               years and sound mind has a right to determine what shall be
                               done with his own body," the Canterbury court defines "true
                               consent" as the informed exercise of a choice that, in turn,
                               entails an opportunity to evaluate knowledgeably the options
                               available and the risks attendant upon each. Canterbury,

https://www.fda.gov/science-research/clinical-trials-and-human-subject-protection/protection-human-subjects-informed-consent             Page 9 of 73


                                                                            6                                                  Exhibit 391
Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 402 of 421




   EXHIBIT 392
    Case 1:18-cv-03215-JMF Document 18 Filed 07/09/18 Page 1 of 3
Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 403 of 421




                                                                   0 0 /201




                                 1                            Exhibit 392
    Case 1:18-cv-03215-JMF Document 18 Filed 07/09/18 Page 2 of 3
Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 404 of 421




                                 2                            Exhibit 392
    Case 1:18-cv-03215-JMF Document 18 Filed 07/09/18 Page 3 of 3
Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 405 of 421




                                 3                            Exhibit 392
   Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 406 of 421




For Immediate Release: July 13, 2018

US District Court Judge signs order granting Plaintiff, Informed Consent Action
Network (ICAN) and counsel, Robert F. Kennedy, Jr., the relief sought in a
lawsuit against the US Department of Health and Human Services (HHS)

On Monday, June 9th, the United States District Court for the Southern District of New
York signed an order granting Plaintiff, the nonprofit Informed Consent Action
Network (ICAN), the relief it sought against the Defendant, the United States
Department of Health and Human Services, HHS. ICAN was represented by Robert F.
Kennedy, Jr.

In May 2017, ICAN Founder, Del Bigtree, Robert F. Kennedy, Jr.. and a handful of
other individuals concerned about vaccine safety were selected by the White House
to participate in a seminal meeting with the Counselor to the Secretary of HHS, the
heads of the National Institute of Health, NIH, the Center for Disease Control, CDC,
and Food and the Drug Administration, FDA. Del Bigtree and Robert F. Kennedy, Jr.
suspected that HHS was not fulfilling its critical vaccine safety obligations as required
by Congress in The National Childhood Vaccine Injury Act of 1986.

The 1986 Act granted unprecedented, economic immunity to pharmaceutical
companies for injuries caused by their products and eviscerated economic incentive
for them to manufacture safe vaccine products or improve the safety of existing
vaccine products. Congress therefore charged the Secretary of HHS with the explicit
responsibility to assure vaccine safety.

Hence, since 1986, HHS has had the primary and virtually sole responsibility to make
and assure improvements in the licensing, manufacturing, adverse reaction reporting,
research, safety and efficacy testing of vaccines in order to reduce the risk of adverse
vaccine reactions. In order to assure HHS meets its vaccine safety obligations,
Congress required as part of the 1986 Act that the Secretary of HHS submit a biennial
reports to Congress detailing the improvements in vaccine safety made by HHS in the
preceding two years.

ICAN therefore filed a Freedom of Information Act, FOIA, request on August 25th,
2017 to HHS seeking copies of the biennial reports that HHS was supposed to submit
to Congress, starting in 1988, detailing the improvements it made every two years to
vaccine safety. HHS stonewalled ICAN for eight months refusing to provide any
substantive response to this request.



                                           4                                 Exhibit 392
   Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 407 of 421




ICAN was therefore forced to file a lawsuit to force HHS to either provide copies of its
biennial vaccine safety reports to Congress or admit it never filed these reports. The
result of the lawsuit is that HHS had to finally and shockingly admit that it never, not
even once, submitted a single biennial report to Congress detailing the
improvements in vaccine safety. This speaks volumes to the seriousness by which
vaccine safety is treated at HHS and heightens the concern that HHS doesn’t have a
clue as to the actual safety profile of the now 29 doses, and growing, of vaccines
given by one year of age.

In contrast, HHS takes the other portions of the 1986 Act, which require promoting
vaccine uptake, very seriously, spending billions annually and generating a steady
stream of reports on how to improve vaccine uptake. Regrettably, HHS has chosen to
focus on its obligation to increase vaccine uptake and defend against any claim
vaccines cause harm in the National Injury Vaccine Compensation Program (aka, the
Vaccine Court) to such a degree that it has abandoned its vaccine safety
responsibilities. If HHS is not, as confirmed in Court this week, even fulfilling the
simple task of filing a biennial report on vaccine safety improvements, there is little
hope that HHS is actually tackling the much harder job of actually improving vaccine
safety.

For additional information or interviews please contact:
Catharine Layton, COO, ICAN
cat@icandecide.org (512) 522-8739




                                           5                                Exhibit 392
Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 408 of 421




   EXHIBIT 393
Study Suggests Medical Errors Now Third Leading Cause of Death in the U.S. - 05/03/2016                                          6/21/20, 6:53 PM
                   Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 409 of 421


COVID-19 Update
Learn about our expanded patient care options for your health care needs.
General Information | Self-Checker | Donate and Lend Support | Staff Appreciation




   News and Publications

   Home > News and Publications > For the Media > News Release Archive




   Study Suggests Medical Errors Now Third Leading
   Cause of Death in the U.S. - 05/03/2016
   Study Suggests Medical Errors Now Third Leading Cause of
   Death in the U.S.
   Physicians advocate for changes in how deaths are reported to better reflect reality
   Release Date: May 3, 2016


   Share Fast Facts

            10 percent of all U.S. deaths are now due to medical error. - Click to Tweet - (http://ctt.ec/6UDuI)
            Third highest cause of death in the U.S. is medical error.- Click to Tweet - (http://ctt.ec/v61RG)
            Medical errors are an under-recognized cause of death. - Click to Tweet - (http://ctt.ec/AD8cS)

   Analyzing medical death rate data over an eight-year period, Johns Hopkins patient safety experts have calculated that more
   than 250,000 deaths per year are due to medical error in the U.S. Their figure, published May 3 in The BMJ, surpasses the U.S.
   Centers for Disease Control and Prevention’s (CDC’s) third leading cause of death — respiratory disease -
   (http://www.hopkinsmedicine.org/healthlibrary/conditions/adult/respiratory_disorders/smoking_and_respiratory_diseases_85,P01
   331), which kills close to 150,000 people per year.

   The Johns Hopkins team says the CDC’s way of collecting national health statistics fails to classify medical errors separately on
   the death certificate. The researchers are advocating for updated criteria for classifying deaths on death certificates.


https://www.hopkinsmedicine.org/news/media/releases/study_suggests_medical_errors_now_third_leading_cause_of_death_in_the_us          Page 1 of 3


                                                                            1                                              Exhibit 393
Study Suggests Medical Errors Now Third Leading Cause of Death in the U.S. - 05/03/2016                                          6/21/20, 6:53 PM
                   Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 410 of 421
   “Incidence rates for deaths directly attributable to medical care gone awry haven’t been recognized in any standardized method
   for collecting national statistics,” says Martin Makary, M.D., M.P.H. -
   (https://www.hopkinsmedicine.org/profiles/results/directory/profile/0018306/martin-makary), professor of surgery at the Johns
   Hopkins University School of Medicine and an authority on health reform. “The medical coding system was designed to
   maximize billing for physician services, not to collect national health statistics, as it is currently being used.”

   In 1949, Makary says, the U.S. adopted an international form that used International Classification of Diseases (ICD) billing
   codes to tally causes of death.

   “At that time, it was under-recognized that diagnostic errors, medical mistakes and the absence of safety nets could result in
   someone’s death, and because of that, medical errors were unintentionally excluded from national health statistics,” says
   Makary.

   The researchers say that since that time, national mortality statistics have been tabulated using billing codes, which don’t have a
   built-in way to recognize incidence rates of mortality due to medical care gone wrong.

   In their study, the researchers examined four separate studies that analyzed medical death rate data from 2000 to 2008,
   including one by the U.S. Department of Health and Human Services’ Office of the Inspector General and the Agency for
   Healthcare Research and Quality. Then, using hospital admission rates from 2013, they extrapolated that based on a total of
   35,416,020 hospitalizations, 251,454 deaths stemmed from a medical error, which the researchers say now translates to 9.5
   percent of all deaths each year in the U.S.

   According to the CDC - (http://www.cdc.gov/nchs/fastats/leading-causes-of-death.htm), in 2013, 611,105 people died of heart
   disease -
   (http://www.hopkinsmedicine.org/healthlibrary/conditions/adult/cardiovascular_diseases/coronary_heart_disease_85,P00207/),
   584,881 died of cancer and 149,205 died of chronic respiratory disease — the top three causes of death in the U.S. The newly
   calculated figure for medical errors puts this cause of death behind cancer but ahead of respiratory disease.

   “Top-ranked causes of death as reported by the CDC inform our country’s research funding and public health priorities,” says
   Makary. “Right now, cancer and heart disease get a ton of attention, but since medical errors don’t appear on the list, the
   problem doesn’t get the funding and attention it deserves.”

   The researchers caution that most of medical errors aren’t due to inherently bad doctors, and that reporting these errors
   shouldn’t be addressed by punishment or legal action. Rather, they say, most errors represent systemic problems, including
   poorly coordinated care, fragmented insurance networks, the absence or underuse of safety nets, and other protocols, in
   addition to unwarranted variation in physician practice patterns that lack accountability.

   “Unwarranted variation is endemic in health care. Developing consensus protocols that streamline the delivery of medicine and
   reduce variability can improve quality and lower costs in health care. More research on preventing medical errors from occurring
   is needed to address the problem,” says Makary.


   Michael Daniel of Johns Hopkins is a co-author on the study.


   Related Stories:

            Study Questions Quality of U.S. Health Data -
            (https://www.hopkinsmedicine.org/news/media/releases/study_questions_quality_of_us_health_data)
            Commentary: Hospitals May Sicken Many by Withholding Food and Sleep -
            (https://www.hopkinsmedicine.org/news/media/releases/commentary_hospitals_may_sicken_many_by_withholding_food



https://www.hopkinsmedicine.org/news/media/releases/study_suggests_medical_errors_now_third_leading_cause_of_death_in_the_us          Page 2 of 3


                                                                            2                                              Exhibit 393
Study Suggests Medical Errors Now Third Leading Cause of Death in the U.S. - 05/03/2016                                          6/21/20, 6:53 PM
                   Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 411 of 421
            _and_sleep)
            It’s Time for Transparency -
            (https://www.hopkinsmedicine.org/news/publications/hopkins_medicine_magazine/archives/fall_2012/its_time_for_transp
            arency)

   Return to Top - (#prtop)


   For the Media

   Contacts:

   Vanessa McMains - (mailto:vmcmain1@jhmi.edu)
   410-502-9410
   vmcmain1@jhmi.edu

   Lauren Nelson - (mailto:laurennelson@jhmi.edu)
   410-955-8725
   laurennelson@jhmi.edu


   Related Services

            Surgery - (/surgery/)

   Previous - (/news/media/releases/four_from_johns_hopkins_elected_to_national_academy_of_sciences) | Next -
   (/news/media/releases/johns_hopkins_childrens_center_to_celebrate_national_pet_therapy_day)


   Useful Links

            Contact JHM Media Team - (https://www.hopkinsmedicine.org/_archived/staff/)
            Find a Doctor - (https://www.hopkinsmedicine.org/profiles/)

            Subscribe to RSS Feeds - (https://www.hopkinsmedicine.org/news/RSSinstructions.html)
            Sign-Up for E-Newsletters - (https://www.hopkinsmedicine.org/news/e-newsletters/index.html)




https://www.hopkinsmedicine.org/news/media/releases/study_suggests_medical_errors_now_third_leading_cause_of_death_in_the_us          Page 3 of 3


                                                                            3                                              Exhibit 393
Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 412 of 421




   EXHIBIT 394
Appendix  E
    Case 2:20-cv-02470-WBS-JDP                                           Document 12 Filed 12/29/20 Page 413 of 421

                       Vaccine Coverage Levels – United States, 1962-2016
                                                                                                                              Combined         Combined
     Year         DTP 3+        DTP4+         Polio 3+        MMR*            Hib3+       Var    PCV3+   HepB3+    Rota
                                                                                                                                4-3-1           4-3-1-3
     1962           67.3
     1963           71.4
     1964           74.6
     1965           72.7
     1966           74.0
     1967           77.9                                        60.0
     1968           76.8                                        61.5
     1969           77.4                                        61.4
     1970           76.4                                        58.4
     1971           77.8                                        62.2
     1972           74.1                                        62.8
     1973           71.7                         59.5           61.0
     1974           72.4                         60.0           63.4
     1975           73.2                         63.6           65.5
     1976           72.7                         61.3           66.3
     1977           69.6                         62.6           65.0
     1978           66.6                         59.5           63.6
     1979           64.4                         59.7           66.5
     1980           66.0                         58.9           66.6
     1981           68.1                         59.2           66.8
     1982           67.1                         57.0           67.6
     1983           65.4                         56.9           66.3
     1984           65.0                         53.2           65.8
     1985           63.6                         53.6           61.2
     1986†
     1987†
     1988†
     1989†
     1990†
     1991           68.8                         53.2           82.0
     1992           83.0          59.0           72.4           82.5          28.2                        8.0                    68.7                 55.3
     1993           88.2          72.1           78.9           84.1          55.0                        16.3                   67.1
     1994           93.0          77.7           83.0           89.0          86.0                        37.0                   75.0
     1995           94.7          78.5           87.9           87.6          91.7                        68.0                   76.2                 74.2
     1996           95.0          81.1           91.1           90.7          91.7        16.0            81.8                   78.4                 76.5
     1997           95.5          81.5           90.8           90.5          92.7        25.9            83.7                   77.9                 76.2
     1998           95.6          83.9           90.8           92.0          93.4        43.2            87.0                   80.6                 79.2
     1999           95.9          83.3           89.6           91.5          93.5        57.5            88.1                   79.9                 78.4
     2000           94.1          81.7           89.5           90.5          93.4        67.8            90.3                   77.6                 76.2
     2001           94.3          82.1           89.4           91.4          93.0        76.3            88.9                   78.6                 77.2
     2002           94.9          81.6           90.2           91.6          93.1        80.6   40.8     88.9                   78.5                 77.5
     2003           96.0          84.8           91.6           93.0          93.9        84.8   68.1     92.4                   82.2                 81.3
     2004           95.9          85.5           91.6           93.0          93.5        87.5   73.2     92.4                   83.5                 82.5
     2005           96.1          85.7           91.7           91.5          93.9        87.9   82.8     92.9                   83.1                 82.4
     2006           95.8          85.2           92.9           92.4          93.4        89.3   87.0     93.4                   83.2                 82.3
     2007           95.5          84.5           92.6           92.3          92.6        90.0   90.0     92.7                   82.8                 81.1
     2008           96.2          84.6           93.6           92.1          90.9        90.7   92.8     93.5                   82.5                 79.6
     2009           94.0          83.9           92.8           90.0          92.1        89.6   92.6     92.4     43.9          81.5                 50.6
     2010           95.0          84.4           93.3           91.5          90.4        90.4   92.6     91.8     59.2          82.0                 78.8
     2011           95.5          84.6           93.9           91.6          94.0        90.8   93.6     91.1     67.3          82.6                 81.9
     2012           94.3          82.5           92.8           90.8          93.0        90.2   92.3     89.7     68.6          80.5                 76.0
     2013           94.1          83.1           92.7           91.9          92.8        91.2   92.4     90.8     72.6          81.5                 77.1
     2014           94.7          84.2           93.3           91.5          92.6        91.0   92.6     91.6     71.7          82.6                 77.7
     2015           95.0          84.6           93.7           91.9          93.2        91.8   93.3     92.6     73.2          83.2                 77.7
     2016           93.7          83.4           91.1           91.1          91.6        90.6   91.8     90.5     74.1          81.9                 76.8

  *Previously reported as measles-containing vaccine (MCV)
  †No national coverage data were collected from 1986 through 1990.

  Combined 4-3-1: Four or more doses of DTP/DTaP/DT, three or more doses of poliovirus vaccine, and one or more doses of any measles-containing
  vaccine.
  Combined 4-3-1-3: Four or more doses of DTP/DTaP/DT, three or more doses of poliovirus vaccine, one or more doses of any measles-containing
  vaccine, and three or more doses of Haemophilus influenzae type b vaccine.
  Data prior to 1993 were collected by the National Health Interview Survey and represent 2-year-old children. Data from 1993 forward are from the
  National Immunization Survey and represent 19-35 month-old children. Different methods were used for the two surveys.
  Data are available for vaccines and combinations of vaccines not reflected on this table. For more information about annual coverage figures from
  1995 to the present, see https://www.cdc.gov/vaccines/imz-managers/coverage/childvaxview/data-reports/index.html .

  Centers for Disease Control and Prevention
  Epidemiology and Prevention of Vaccine-Preventable Diseases, 13th Edition                                                                  March 2018



                                                                                      1                                              Exhibit 394
Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 414 of 421




   EXHIBIT 395
National, State, and Urban Area Vaccination Levels Among Children Aged 19--35 Months --- United States, 2002         7/5/20, 5:39 PM
                   Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 415 of 421




                                                                        Weekly
                                                         August 8, 2003 / 52(31);728-732


  Persons using assistive technology might not be able to fully access information in this file. For assistance,
  please send e-mail to: mmwrq@cdc.gov. Type 508 Accommodation and the title of the report in the subject
  line of e-mail.


  National, State, and Urban Area Vaccination
  Levels Among Children Aged 19--35 Months ---
  United States, 2002
  Each annual birth cohort in the United States comprises approximately four million infants. Maintaining the
  gains in childhood vaccination coverage achieved during the 1990s among these children poses an ongoing
  challenge for public health. The National Immunization Survey (NIS) provides annual estimates of
  vaccination coverage among children aged 19--35 months for each of the 50 states and 28 selected urban
  areas*. This report presents NIS findings for 2002†, which indicate a marked nationwide increase in
  coverage with >1 dose of varicella vaccine (VAR), substantial uptake for >3 doses of pneumococcal
  conjugate vaccine (PCV), generally steady coverage levels for other vaccines nationwide, and continued
  wide variability in coverage among the states and selected urban areas.

  To collect vaccination data for all age-eligible children, NIS uses a quarterly random-digit--dialing sample
  of telephone numbers for each of the 78 survey areas. NIS methodology, including how the responses are
  weighted to represent the population of children aged 19--35 months, has been described previously (1,2).
  During 2002, health-care provider vaccination records were obtained for 21,317 children. The overall
  response rate for eligible households in 2002 was 62.3%.

  National vaccination coverage with >1 dose of VAR increased from 76.3% (95% confidence interval [CI] =
  ±0.8%) in 2001 to 80.6% (95% CI = ±0.9%) in 2002. Coverage for >3 doses of PCV, reported for the first
  time, was 40.9% (95% CI = ±1.1%). For all other vaccines, coverage levels remained steady during 2001-
  -2002. For all combined vaccine series reported previously, coverage remained steady (Table 1). In 2002,
  coverage was reported for the 4:3:1:3:3:1§ series, which includes >1 dose of VAR. Coverage in 2002 for the
  4:3:1:3:3:1 series was 65.5% (95% CI = ±1.1%), compared with 2000 and 2001, when coverage for this
  series was 54.1% (95% CI = ±1.0%) and 61.3% (95% CI = ±1.0%), respectively (Table 1).

  In 2002, substantial differences remained in estimated vaccination coverage among the states. The
  estimated coverage with the 4:3:1:3:3¶ series ranged from 86.2% in Massachusetts to 62.7% in Colorado
  (Table 2). Variability among the 28 selected urban areas was slightly less than that among the states. Among

https://www.cdc.gov/mmwr/preview/mmwrhtml/mm5231a2.htm                                                                   Page 1 of 7


                                                                            1                                  Exhibit 395
National, State, and Urban Area Vaccination Levels Among Children Aged 19--35 Months --- United States, 2002         7/5/20, 5:39 PM
                   Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 416 of 421
  the 28 selected urban areas, the highest estimated coverage for the 4:3:1:3:3 series ranged from 81.1% in
  Santa Clara County, California, to 57.5% in Newark, New Jersey (Table 2).

  Reported by: L Barker, PhD, N Darling, MPH, Data Management Div; M McCauley, MTSC, Office of the
  Director; J Santoli, MD, Immunization Svcs Div, National Immunization Program, CDC.

  Editorial Note:
  The findings in the report indicate that among U.S. children aged 19--35 months, coverage with the
  recommended vaccines in 2002 remained near all-time highs. Changes in national level coverage from 2001
  to 2002 with all vaccines other than VAR and PCV were so small that they are unlikely to have a major
  public health impact. Although coverage with recommended vaccines for each new birth cohort remains
  high, vigilance is needed to maintain these high levels. Eliminating the coverage disparity between states
  and urban areas with the highest and lowest coverage remains a priority. If vaccine-preventable disease is
  introduced in an area with low coverage, groups of susceptible children might serve as a reservoir to
  transmit disease.

  Because coverage with >1 dose of VAR attained a level approximately equal to that of >4 doses of DTaP,
  coverage for the 4:3:1:3:3:1 series, which includes VAR, was assessed and presented for the first time in this
  report. From 2000 to 2002, steady increases were observed. The 2002 NIS cohort was the first entire NIS
  birth cohort to be eligible for PCV. Coverage with >3 doses of PCV (40.9%) was similar to coverage for
  VAR in 1998 (43.2%), the first year for which the entire NIS birth cohort was eligible for that vaccine.
  Uptake for >3 doses of PCV showed steady quarterly increases (Q1 = 24.5%; Q2 = 35.3%; Q3 = 48.8%; Q4
  = 56.3%), with a similar trend for >4 doses.

  The findings in this report are subject to at least three limitations. First, NIS is a telephone survey; although
  statistical weights adjust for nonresponse and households without telephones, some bias might remain.
  Second, although NIS relies on provider-verified vaccination histories, incomplete records and reporting
  could result in underestimates of coverage. The estimation procedure assumes that coverage among children
  whose providers do not respond is similar to that among children whose providers respond. Finally,
  although national level estimates are precise, estimates for states and urban areas should be interpreted with
  caution (3); CIs are wider for state and selected urban areas compared with national estimates.

  During the time that children in the 2002 cohort were to be vaccinated, vaccines in short supply included
  DTaP; measles, mumps, and rubella (MMR); VAR; and PCV (4--7). When DTaP was in short supply,
  approximately 86% of the NIS cohort needed >1 dose of the vaccine to stay on schedule. For MMR, VAR,
  and PCV, the percentages were approximately 6%, 21%, and 37%, respectively. NIS has sufficient power to
  detect a moderate (e.g., 15%) decrease in coverage even among the 6% of children due to receive a dose of
  MMR during the period it was in short supply; no effect on coverage was noted for any vaccine or series.
  These shortages affected children, their parents, and health-care providers; however, many aspects of
  vaccine delivery are not reflected by coverage attained among children aged 19--35 months. For example, if
  vaccine was unavailable at a health-care provider visit, another visit could have been made at a later time
  when vaccine was obtained. Such affected children, although lacking optimal protection for some period,
  still could show up as fully vaccinated through NIS. The impact of the shortages also might have been
  minimized if efforts by health-care providers, such as recalling children who missed doses and
  administering catch-up doses, had taken place. Further analysis of the 2002 data are ongoing to assess these
  potential impacts of the shortages, including changes in the percentage of children who received vaccines at

https://www.cdc.gov/mmwr/preview/mmwrhtml/mm5231a2.htm                                                                   Page 2 of 7


                                                                            2                                  Exhibit 395
National, State, and Urban Area Vaccination Levels Among Children Aged 19--35 Months --- United States, 2002                7/5/20, 5:39 PM
                   Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 417 of 421
  recommended ages or the number of health-care provider visits required for children to be vaccinated fully.
  Health-care providers serving the cohort of children surveyed in 2002 also might have mitigated the effects
  of the shortages with vaccines already on hand that had been distributed during 1999--2001. Because many
  children affected by the shortages will be members of the 2003 NIS birth cohort, potential impacts on
  coverage and timeliness should be assessed in next year's data.

  References
      1. Zell ER, Ezzati-Rice TM, Battaglia MP, Wright RA. National Immunization Survey: the methodology
         of a vaccination surveillance system. Public Health Rep 2000;115:65--77.
      2. Smith PJ, Battaglia MP, Huggins VJ, et al. Overview of the sampling design and statistical methods
         used in the National Immunization Survey. Am J Prev Med 2001;40:17--24.
      3. Simpson DM, Rodewald LE, Barker LE. What's in a number? The use and abuse of survey data. Am
         J Prev Med 2001;40:86--7.
      4. CDC. Updated recommendations on the use of pneumococcal conjugate vaccine in a setting of
         vaccine storage. MMWR 2002;50:1140--2.
      5. CDC. Resumption of routine schedule for tetanus and diphtheria toxoids. MMWR 2002;51:529--30.
      6. CDC. Resumption of routine schedule for diphtheria and tetanus toxoids and acellular pertussis
         vaccine and for measles, mumps, and rubella vaccine. MMWR 2002;51:598--9.
      7. CDC. Shortage of varicella and measles, mumps, and rubella vaccines and interim recommendations
         from the Advisory Committee on Immunization Practices. MMWR 2002;51:190--7.
  * Jefferson County, Alabama; Maricopa County, Arizona; Los Angeles, San Diego, and Santa Clara counties, California; District of
  Columbia; Miami-Dade and Duval counties, Florida; Fulton/DeKalb counties, Georgia; Chicago, Illinois; Marion County, Indiana;
  Orleans Parish, Louisiana; Baltimore, Maryland; Boston, Massachusetts; Detroit, Michigan; Newark, New Jersey; New York, New
  York; Cuyahoga and Franklin counties, Ohio; Philadelphia County, Pennsylvania; Davidson and Shelby counties, Tennessee; Bexar,
  Dallas, and El Paso counties, and Houston, Texas; King County, Washington; and Milwaukee County, Wisconsin.

  † For the January--December 2002 reporting period, NIS included children born during February 1999--June 2001.

  § Comprises >4 doses of diphtheria and tetanus toxoids and pertussis vaccine, diphtheria and tetanus toxoids, and diphtheria and
  tetanus toxoids and acellular pertussis vaccine (DTP/DT/DTaP); >3 doses of poliovirus vaccine; >1 dose of measles-containing
  vaccine (MCV); >3 doses of Haemophilus influenzae type b vaccine (Hib); >3 doses of hepatitis B vaccine (hep B); and >1 dose of
  VAR vaccine.
  ¶ Comprises >4 doses of DTP vaccine, >3 doses of poliovirus vaccine, >1 dose of MCV, >3 doses of Hib vaccine, and >3 doses of
  hepB vaccine.

  Table 1




https://www.cdc.gov/mmwr/preview/mmwrhtml/mm5231a2.htm                                                                          Page 3 of 7


                                                                            3                                  Exhibit 395
National, State, and Urban Area Vaccination Levels Among Children Aged 19--35 Months --- United States, 2002         7/5/20, 5:39 PM
                   Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 418 of 421




  Return to top.
  Table 2




https://www.cdc.gov/mmwr/preview/mmwrhtml/mm5231a2.htm                                                                   Page 4 of 7


                                                                            4                                  Exhibit 395
National, State, and Urban Area Vaccination Levels Among Children Aged 19--35 Months --- United States, 2002         7/5/20, 5:39 PM
                   Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 419 of 421




https://www.cdc.gov/mmwr/preview/mmwrhtml/mm5231a2.htm                                                                   Page 5 of 7


                                                                            5                                  Exhibit 395
National, State, and Urban Area Vaccination Levels Among Children Aged 19--35 Months --- United States, 2002                7/5/20, 5:39 PM
                   Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 420 of 421




  Return to top.

   Use of trade names and commercial sources is for identification only and does not imply endorsement by the U.S. Department of
   Health and Human Services.


   References to non-CDC sites on the Internet are provided as a service to MMWR readers and do not constitute or imply
   endorsement of these organizations or their programs by CDC or the U.S. Department of Health and Human Services. CDC is not
   responsible for the content of pages found at these sites. URL addresses listed in MMWR were current as of the date of publication.




https://www.cdc.gov/mmwr/preview/mmwrhtml/mm5231a2.htm                                                                          Page 6 of 7


                                                                            6                                  Exhibit 395
National, State, and Urban Area Vaccination Levels Among Children Aged 19--35 Months --- United States, 2002                    7/5/20, 5:39 PM
                    Case 2:20-cv-02470-WBS-JDP Document 12 Filed 12/29/20 Page 421 of 421
  Disclaimer           All MMWR HTML versions of articles are electronic conversions from ASCII text into HTML. This conversion
  may have resulted in character translation or format errors in the HTML version. Users should not rely on this HTML document, but
  are referred to the electronic PDF version and/or the original MMWR paper copy for the official text, figures, and tables. An original
  paper copy of this issue can be obtained from the Superintendent of Documents, U.S. Government Printing Office (GPO),
  Washington, DC 20402-9371; telephone: (202) 512-1800. Contact GPO for current prices.


  **Questions or messages regarding errors in formatting should be addressed to
  mmwrq@cdc.gov.
  Page converted: 8/7/2003
                                  HOME | ABOUT MMWR | MMWR SEARCH | DOWNLOADS | RSS | CONTACT
                                                POLICY | DISCLAIMER | ACCESSIBILITY



      Morbidity and Mortality Weekly Report                                                        Department of Health
      Centers for Disease Control and Prevention
      1600 Clifton Rd, MailStop E-90, Atlanta, GA 30333,                                           and Human Services
      U.S.A




                                                           This page last reviewed 8/7/2003




https://www.cdc.gov/mmwr/preview/mmwrhtml/mm5231a2.htm                                                                              Page 7 of 7


                                                                            7                                             Exhibit 395
